 


115 S2987 PCS: John S. McCain National Defense Authorization Act for Fiscal Year 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
Calendar No. 439 
115th CONGRESS2d Session 
S. 2987 
[Report No. 115–262] 
IN THE SENATE OF THE UNITED STATES 
 
June 5, 2018 
Mr. Inhofe, from the Committee on Armed Services, reported the following original bill; which was read twice and placed on the calendar 
 
A BILL 
To authorize appropriations for fiscal year 2019 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes. 
 
 
1.Short title 
(a)In generalThis Act may be cited as the John S. McCain National Defense Authorization Act for Fiscal Year 2019. (b)ReferencesAny reference in this or any other Act to the National Defense Authorization Act for Fiscal Year 2019 shall be deemed to be a reference to the John S. McCain National Defense Authorization Act for Fiscal Year 2019. 
2.Organization of Act into divisions; table of contents 
(a)DivisionsThis Act is organized into four divisions as follows: (1)Division A—Department of Defense Authorizations. 
(2)Division B—Military Construction Authorizations. (3)Division C—Department of Energy National Security Authorizations and Other Authorizations. 
(4)Division D—Funding Tables. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Organization of Act into divisions; table of contents. 
Sec. 3. Congressional defense committees. 
Sec. 4. Budgetary effects of this Act. 
DIVISION A—Department of Defense authorizations 
TITLE I—Procurement 
Subtitle A—Authorization of appropriations 
Sec. 101. Authorization of appropriations. 
Subtitle B—Army programs 
Sec. 111. Deployment by the Army of an interim cruise missile defense capability. 
Subtitle C—Navy programs 
Sec. 121. Multiyear procurement authority for F/A–18E/F Super Hornet and EA–18G aircraft program. 
Sec. 122. Multiyear procurement authority for E–2D Advanced Hawkeye (AHE) aircraft program. 
Sec. 123. Extension of limitation on use of sole-source shipbuilding contracts for certain vessels. 
Sec. 124. Prohibition on availability of funds for Navy port waterborne security barriers. 
Sec. 125. Multiyear procurement authority for Standard Missile-6. 
Sec. 126. Limitation on availability of funds for the Littoral Combat Ship. 
Sec. 127. Nuclear refueling of aircraft carriers. 
Sec. 128. Limitation on funding for Amphibious Assault Vehicle Product Improvement Program. 
Subtitle D—Air Force programs 
Sec. 141. Prohibition on availability of funds for retirement of E–8 JSTARS aircraft. 
Sec. 142. B–52H aircraft system modernization report. 
Sec. 143. Repeal of funding restriction for EC–130H Compass Call Recapitalization Program and review of program acceleration opportunities. 
Subtitle E—Defense-wide, joint, and multiservice matters 
Sec. 151. Multiyear procurement authority for C–130J aircraft program. 
Sec. 152. Quarterly updates on the F–35 Joint Strike Fighter program. 
Sec. 153. Authority to procure additional polar-class icebreakers. 
TITLE II—Research, development, test, and evaluation 
Subtitle A—Authorization of appropriations 
Sec. 201. Authorization of appropriations. 
Subtitle B—Program requirements, restrictions, and limitations 
Sec. 211. Codification and reauthorization of Defense Research and Development Rapid Innovation Program. 
Sec. 212. Procedures for rapid reaction to emerging technology. 
Sec. 213. Activities on identification and development of enhanced personal protective equipment against blast injury. 
Sec. 214. Human factors modeling and simulation activities. 
Sec. 215. Expansion of mission areas supported by mechanisms for expedited access to technical talent and expertise at academic institutions. 
Sec. 216. Advanced manufacturing activities. 
Sec. 217. National security innovation activities. 
Sec. 218. Partnership intermediaries for promotion of defense research and education. 
Sec. 219. Limitation on use of funds for Surface Navy Laser Weapon System. 
Sec. 220. Expansion of coordination requirement for support for national security innovation and entrepreneurial education. 
Sec. 221. Limitation on funding for Amphibious Combat Vehicle 1.2. 
Sec. 222. Defense quantum information science and technology research and development program. 
Sec. 223. Joint directed energy test activities. 
Sec. 224. Requirement for establishment of arrangements for expedited access to technical talent and expertise at academic institutions to support Department of Defense missions. 
Sec. 225. Authority for Joint Directed Energy Transition Office to conduct research relating to high powered microwave capabilities. 
Sec. 226. Joint artificial intelligence research, development, and transition activities. 
Subtitle C—Reports and other matters 
Sec. 231. Report on comparative capabilities of adversaries in key technology areas. 
Sec. 232. Report on active protection systems for armored combat and tactical vehicles. 
Sec. 233. Next Generation Combat Vehicle. 
Sec. 234. Report on the future of the defense research and engineering enterprise. 
Sec. 235. Modification of reports on mechanisms to provide funds to defense laboratories for research and development of technologies for military missions. 
Sec. 236. Report on Mobile Protected Firepower and Future Vertical Lift. 
Sec. 237. Improvement of the Air Force supply chain. 
Sec. 238. Review of guidance on blast exposure during training. 
Sec. 239. List of technologies and manufacturing capabilities critical to Armed Forces. 
Sec. 240. Report on requiring access to digital technical data in future acquisitions of combat, combat service, and combat support systems. 
Sec. 241. Competitive acquisition strategy for Bradley Fighting Vehicle transmission replacement. 
Sec. 242. Independent assessment of electronic warfare plans and programs. 
TITLE III—Operation and Maintenance 
Subtitle A—Authorization of appropriations 
Sec. 301. Authorization of appropriations. 
Subtitle B—Energy and environment 
Sec. 311. Further improvements to energy security and resilience. 
Sec. 312. Funding of study and assessment of health implications of per- and polyfluoroalkyl substances contamination in drinking water by Agency for Toxic Substances and Disease Registry. 
Sec. 313. Military Mission Sustainment Siting Clearinghouse. 
Sec. 314. Operational energy policy. 
Sec. 315. Funding treatment of perfluorooctane sulfonic acid and perfluorooctanoic acid at State-owned and operated National Guard installations. 
Subtitle C—Reports 
Sec. 321. Reports on readiness. 
Sec. 322. Report on cold weather capabilities and readiness of United States Armed Forces. 
Subtitle D—Other matters 
Sec. 331. Pilot programs on integration of military information support and civil affairs activities. 
Sec. 332. Reporting on future years budgeting by subactivity group. 
Sec. 333. Restriction on upgrades to aviation demonstration team aircraft. 
Sec. 334. U.S. Special Operations Command civilian personnel. 
Sec. 335. Limitation on availability of funds for service-specific Defense Readiness Reporting Systems. 
Sec. 336. Repurposing and reuse of surplus Army firearms. 
Sec. 337. Limitation on availability of funds for establishment of additional specialized undergraduate pilot training facility. 
Sec. 338. Scope of authority for restoration of land due to mishap. 
Sec. 339. Redesignation of the Utah Test and Training Range (UTTR). 
Subtitle E—Logistics and Sustainment 
Sec. 351. Limitation on modifications to Navy Facilities Sustainment, Restoration, and Modernization (FSRM) structure and mechanism. 
TITLE IV—Military Personnel Authorizations 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Sec. 402. End strengths for commissioned officers on active duty in certain grades. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for Reserves on active duty in support of the reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel. 
Sec. 422. Limitation on use of funds for personnel in fiscal year 2019 in excess of statutorily specified end strengths for fiscal year 2018. 
TITLE V—Military Personnel Policy 
Subtitle A—Officer Personnel Policy 
PART I—Officer Personnel Management Reform 
Sec. 501. Repeal of codified specification of authorized strengths of certain commissioned officers on active duty. 
Sec. 502. Annual defense manpower requirements report matters. 
Sec. 503. Repeal of requirement for ability to complete 20 years of service by age 62 as qualification for original appointment as a regular commissioned officer. 
Sec. 504. Enhancement of availability of constructive service credit for private sector training or experience upon original appointment as a commissioned officer. 
Sec. 505. Standardized temporary promotion authority across the military departments for officers in certain grades with critical skills. 
Sec. 506. Authority for promotion boards to recommend officers of particular merit be placed higher on a promotion list. 
Sec. 507. Authority for officers to opt out of promotion board consideration. 
Sec. 508. Competitive category matters. 
Sec. 509. Promotion zone matters. 
Sec. 510. Alternative promotion authority for officers in designated competitive categories of officers. 
Sec. 511. Applicability to additional officer grades of authority for continuation on active duty of officers in certain military specialties and career tracks. 
PART II—Other Matters  
Sec. 516. Matters relating to satisfactory service in grade for purposes of retirement grade of officers in highest grade of satisfactory service. 
Sec. 517. Reduction in number of years of active naval service required for permanent appointment as a limited duty officer. 
Sec. 518. Repeal of original appointment qualification requirement for warrant officers in the regular Army. 
Sec. 519. Uniform grade of service of the Chiefs of Chaplains of the Armed Forces. 
Sec. 520. Written justification for appointment of Chiefs of Chaplains in grade below grade of major general or rear admiral. 
Subtitle B—Reserve Component Management 
Sec. 521. Authority to adjust effective date of promotion in the event of undue delay in extending Federal recognition of promotion. 
Sec. 522. Authority to designate certain reserve officers as not to be considered for selection for promotion. 
Sec. 523. Expansion of personnel subject to authority of the Chief of the National Guard Bureau in the execution of functions and missions of the National Guard Bureau. 
Sec. 524. Repeal of prohibition on service on Army Reserve Forces Policy Committee by members on active duty. 
Subtitle C—General Service Authorities 
Sec. 531. Assessment of Navy standard workweek and related adjustments. 
Sec. 532. Manning of Forward Deployed Naval Forces. 
Sec. 533. Navy watchstander records. 
Sec. 534. Qualification experience requirements for certain Navy watchstations. 
Sec. 535. Repeal of 15-year statute of limitations on motions or requests for review of discharge or dismissal from the Armed Forces. 
Sec. 536. Treatment of claims relating to military sexual trauma in correction of military records and review of discharge or dismissal proceedings. 
Subtitle D—Military Justice Matters 
Sec. 541. Punitive article on domestic violence under the Uniform Code of Military Justice. 
Sec. 542. Inclusion of strangulation and suffocation in conduct constituting aggravated assault for purposes of the Uniform Code of Military Justice. 
Sec. 543. Authorities of Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed Forces. 
Sec. 544. Protective orders against individuals subject to the Uniform Code of Military Justice. 
Sec. 545. Expansion of eligibility for Special Victims' Counsel services. 
Sec. 546. Clarification of expiration of term of appellate military judges of the United States Court of Military Commission Review. 
Sec. 547. Expansion of policies on expedited transfer of members of the Armed Forces who are victims of sexual assault. 
Sec. 548. Uniform command action form on disposition of unrestricted sexual assault cases involving members of the Armed Forces. 
Sec. 549. Inclusion of information on certain collateral conduct of victims of sexual assault in annual reports on sexual assault involving members of the Armed Forces. 
Subtitle E—Member Education, Training, Transition, and Resilience 
Sec. 551. Consecutive service of service obligation in connection with payment of tuition for off-duty training or education for commissioned officers of the Armed Forces with any other service obligations. 
Sec. 552. Consecutive service of active service obligations for medical training with other service obligations for education or training. 
Sec. 553. Clarification of application and honorable service requirements under the Troops-to-Teachers Program to members of the Retired Reserve. 
Sec. 554. Prohibition on use of funds for attendance of enlisted personnel at senior level and intermediate level officer professional military education courses. 
Sec. 555. Repeal of program on encouragement of postseparation public and community service. 
Sec. 556. Expansion of authority to assist members in obtaining professional credentials. 
Sec. 557. Enhancement of authorities in connection with Junior Reserve Officers' Training Corps programs. 
Subtitle F—Defense Dependents' Education and Military Family Readiness Matters 
PART I—Defense Dependents' Education Matters 
Sec. 561. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees. 
Sec. 562. Impact aid for children with severe disabilities. 
Sec. 563. Department of Defense Education Activity policies and procedures on sexual harassment of students of Activity schools. 
PART II—Military Family Readiness Matters 
Sec. 566. Improvement of authority to conduct family support programs for immediate family members of the Armed Forces assigned to special operations forces. 
Sec. 567. Expansion of period of availability of Military OneSource program for retired and discharged members of the Armed Forces and their immediate families. 
Sec. 568. Expansion of authority for noncompetitive appointments of military spouses by Federal agencies. 
Sec. 569. Improvement of My Career Advancement Account program for military spouses. 
Sec. 570. Access to military installations for certain surviving spouses and other next of kin of members of the Armed Forces who die while on active duty or certain reserve duty. 
Sec. 571. Department of Defense Military Family Readiness Council matters. 
Sec. 572. Multidisciplinary teams for military installations on child abuse and other domestic violence. 
Sec. 573. Provisional or interim clearances to provide childcare services at military childcare centers. 
Sec. 574. Pilot program on prevention of child abuse and training on safe childcare practices among military families. 
Sec. 575. Pilot program on participation of military spouses in Transition Assistance Program activities. 
Sec. 576. Small business activities of military spouses on military installations in the United States. 
Subtitle G—Decorations and Awards 
Sec. 581. Authorization for award of the Distinguished Service Cross for Justin T. Gallegos for acts of valor during Operation Enduring Freedom. 
Sec. 582. Award of medals or other commendations to handlers of military working dogs. 
Subtitle H—Other Matters 
Sec. 591. Authority to award damaged personal protective equipment to members separating from the Armed Forces and veterans as mementos of military service. 
Sec. 592. Standardization of frequency of academy visits of the Air Force Academy Board of Visitors with academy visits of boards of other military service academies. 
Sec. 593. Redesignation of the Commandant of the United States Air Force Institute of Technology as the President of the United States Air Force Institute of Technology. 
Sec. 594. Limitation on justifications entered by military recruiters for enlistment or accession of individuals into the Armed Forces. 
Sec. 595. National Commission on Military, National, and Public Service matters. 
Sec. 596. Burial of unclaimed remains of inmates at the United States Disciplinary Barracks Cemetery, Fort Leavenworth, Kansas. 
Sec. 597. Space-available travel on Department of Defense aircraft for veterans with service-connected disabilities rated as total. 
TITLE VI—Compensation and Other Personnel Benefits 
Subtitle A—Pay and Allowances 
Sec. 601. Fiscal year 2019 increase in military basic pay. 
Sec. 602. Repeal of authority for payment of personal money allowances to Navy officers serving in certain positions. 
Sec. 603. Department of Defense proposal for a pay table for members of the Armed Forces using steps in grade based on time in grade rather than time in service. 
Sec. 604. Financial support for lessors under the Military Housing Privatization Initiative during 2019. 
Sec. 605. Modification of authority of President to determine alternative pay adjustment in annual basic pay of members of the uniformed services. 
Sec. 606. Eligibility of reserve component members for high-deployment allowance for lengthy or numerous deployments and frequent mobilizations. 
Sec. 607. Eligibility of reserve component members for nonreduction in pay while serving in the uniformed services or National Guard. 
Sec. 608. Temporary adjustment in rate of basic allowance for housing following identification of significant underdetermination of civilian housing costs for housing areas. 
Subtitle B—Bonuses and Special and Incentive Pays 
Sec. 611. One-year extension of certain expiring bonus and special pay authorities. 
Subtitle C—Disability Pay, Retired Pay, and Survivor Benefits 
Sec. 621. Technical corrections in calculation and publication of special survivor indemnity allowance cost of living adjustments. 
Subtitle D—Other Matters 
Sec. 631. Rates of per diem for long-term temporary duty assignments. 
Sec. 632. Prohibition on per diem allowance reductions based on the duration of temporary duty assignment or civilian travel. 
TITLE VII—Health Care Provisions 
Subtitle A—TRICARE and Other Health Care Benefits 
Sec. 701. Consolidation of cost-sharing requirements under TRICARE Select and TRICARE Prime. 
Sec. 702. Administration of TRICARE dental plans through the Federal Employees Dental Insurance Program. 
Sec. 703. Contraception coverage parity under the TRICARE program. 
Sec. 704. Pilot program on opioid management in the military health system. 
Sec. 705. Pilot program on treatment of members of the Armed Forces for post-traumatic stress disorder related to military sexual trauma. 
Subtitle B—Health Care Administration 
Sec. 711. Improvement of administration of Defense Health Agency and military medical treatment facilities. 
Sec. 712. Organizational framework of the military healthcare system to support medical requirements of the combatant commands. 
Sec. 713. Streamlining of TRICARE Prime beneficiary referral process. 
Sec. 714. Sharing of information with State prescription drug monitoring programs. 
Sec. 715. Improvement of reimbursement by Department of Defense of entities carrying out State vaccination programs in connection with vaccines provided to covered beneficiaries under the TRICARE Program. 
Subtitle C—Reports and Other Matters 
Sec. 721. Extension of authority for Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund. 
Sec. 722. Increase in number of appointed members of the Henry M. Jackson Foundation for the Advancement of Military Medicine. 
Sec. 723. Cessation of requirement for mental health assessment of members after redeployment from a contingency operation upon discharge or release from the Armed Forces. 
Sec. 724. Pilot program on earning by special operations forces medics of credits towards a physician assistant degree. 
Sec. 725. Pilot program on partnerships with civilian organizations for specialized medical training. 
Sec. 726. Registry of individuals exposed to per- and polyfluoroalkyl substances on military installations. 
Sec. 727. Inclusion of gambling disorder in health assessments for members of the Armed Forces and related research efforts. 
Sec. 728. Comptroller General review of Defense Health Agency oversight of TRICARE managed care support contractors. 
TITLE VIII—Acquisition policy, acquisition management, and related matters 
Subtitle A—Acquisition policy and management 
Sec. 801. Permanent Supply Chain Risk Management Authority. 
Sec. 802. Commercially available market research. 
Sec. 803. Comptroller General assessment of acquisition programs and related initiatives. 
Subtitle B—Amendments to general contracting authorities, procedures, and limitations 
Sec. 811. Department of Defense contracting dispute matters. 
Sec. 812. Continuation of technical data rights during challenges. 
Sec. 813. Increased micro-purchase threshold. 
Sec. 814. Modification of limitations on single source task or delivery order contracts. 
Sec. 815. Preliminary cost analysis requirement for exercise of multiyear contract authority. 
Sec. 816. Inclusion of best available information regarding past performance of subcontractors and joint venture partners. 
Sec. 817. Modification of criteria for waivers of requirement for certified cost and price data. 
Sec. 818. Subcontracting price and approved purchasing systems. 
Sec. 819. Comptroller General of the United States report on progress payment financing of Department of Defense contracts. 
Sec. 820. Authorization to limit foreign access to technology through contracts. 
Sec. 821. Briefing requirement on services contracts. 
Sec. 822. Sense of Congress on awarding of contracts to responsible companies that primarily employ American workers and do not actively transfer American jobs to potential adversaries. 
Subtitle C—Provisions relating to major defense acquisition programs 
Sec. 831. Program cost, fielding, and performance goals in planning major acquisition programs. 
Sec. 832. Implementation of recommendations of the Independent Study on Consideration of Sustainment in Weapons Systems Life Cycle. 
Sec. 833. Pilot program to accelerate major weapons system programs. 
Subtitle D—Provisions relating to acquisition workforce 
Sec. 841. Permanent authority for demonstration projects relating to acquisition personnel management policies and procedures. 
Sec. 842. Establishment of integrated review team on defense acquisition industry-government exchange. 
Sec. 843. Exchange program for acquisition workforce employees. 
Subtitle E—Provisions relating to commercial items 
Sec. 851. Report on commercial item procurement reform. 
Subtitle F—Industrial base matters 
Sec. 861. National technology and industrial base application process. 
Sec. 862. Report on defense electronics industrial base. 
Sec. 863. Support for defense manufacturing communities to support the defense industrial base. 
Subtitle G—Other transactions 
Sec. 871. Change to notification requirement for other transactions. 
Sec. 872. Data and policy on the use of other transactions. 
Subtitle H—Development and acquisition of software intensive and digital products and services 
Sec. 881. Clarifications regarding proprietary and technical data. 
Sec. 882. Implementation of recommendations of the final report of the Defense Science Board Task Force on the Design and Acquisition of Software for Defense Systems. 
Sec. 883. Implementation of pilot program to use agile or iterative development methods required under section 873 of the National Defense Authorization Act for Fiscal Year 2018. 
Sec. 884. Enabling and other activities of the Cloud Executive Steering Group. 
Subtitle I—Other matters 
Sec. 891. Prohibition on certain telecommunications services or equipment. 
Sec. 892. Limitation on use of funds pending submittal of report on Army Marketing and Advertising Program. 
Sec. 893. Permanent SBIR and STTR authority for the Department of Defense. 
Sec. 894. Procurement of telecommunications supplies for experimental purposes. 
Sec. 895. Access by developmental and operational testing activities to data regarding modeling and simulation activity. 
TITLE IX—Department of Defense Organization and Management 
Subtitle A—Office of the Secretary of Defense and Related Matters 
Sec. 901. Powers and duties of the Under Secretary of Defense for Research and Engineering in connection with priority emerging technologies. 
Sec. 902. Redesignation and modification of responsibilities of Under Secretary of Defense for Personnel and Readiness. 
Sec. 903. Modification of responsibilities of the Under Secretary of Defense for Policy. 
Sec. 904. Report on allocation of former responsibilities of the Under Secretary of Defense for Acquisition, Technology, and Logistics. 
Sec. 905. Assistant Secretary of Defense for Strategy, Plans, Assessments, Readiness, and Capabilities. 
Sec. 906. Clarification of responsibilities and duties of the Chief Information Officer of the Department of Defense. 
Sec. 907. Specification of certain duties of the Defense Technical Information Center. 
Sec. 908. Limitation on termination of, and transfer of functions, responsibilities, and activities of, the Strategic Capabilities Office. 
Sec. 909. Technical corrections to Department of Defense Test Resource Management Center authority. 
Subtitle B—Organization and Management of Other Department of Defense Offices and Elements 
Sec. 921. Modification of certain responsibilities of the Chairman of the Joint Chiefs of Staff relating to joint force concept development. 
Sec. 922. Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict review of United States Special Operations Command. 
Sec. 923. Qualifications for appointment as Deputy Chief Management Officer of a military department. 
Sec. 924. Expansion of principal duties of Assistant Secretary of the Navy for Research, Development, and Acquisition. 
Sec. 925. Cross-functional teams in the Department of Defense. 
Sec. 926. Deadline for completion of full implementation of requirements in connection with organization of the Department of Defense for management of special operations forces and special operations. 
Subtitle C—Organization and Management of the Department of Defense Generally 
Sec. 931. Limitation on availability of funds for major headquarters activities of the Department of Defense. 
Sec. 932. Responsibility for policy on civilian casualty matters. 
Sec. 933. Additional matters in connection with background and security investigations for Department of Defense personnel. 
Sec. 934. Program of expedited security clearances for mission-critical positions. 
Sec. 935. Information sharing program for positions of trust. 
Sec. 936. Report on clearance in person concept. 
Sec. 937. Strategic Defense Fellows Program. 
Subtitle D—Other Matters 
Sec. 941. Analysis of Department of Defense business management and operations datasets to promote savings and efficiencies. 
Sec. 942. Research and development to advance capabilities of the Department of Defense in data integration and advanced analytics in connection with personnel security. 
TITLE X—General Provisions 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Inclusion of funds for Air Force pass-through items in Defense-wide budget for the Department of Defense. 
Sec. 1003. Report on shift in requests for funds for Department of Defense activities from funds for overseas contingency operations to funds through the base budget. 
Sec. 1004. Ranking of auditability of financial statements of the organizations and elements of the Department of Defense. 
Sec. 1005. Transparency of accounting firms used to support Department of Defense audit. 
Subtitle B—Naval Vessels and Shipyards 
Sec. 1011. Date of listing of vessels as battle force ships in the Naval Vessel Register and other fleet inventory measures. 
Sec. 1012. Annual reports on examination of Navy vessels. 
Sec. 1013. Limitation on duration of homeporting of certain vessels in foreign locations. 
Sec. 1014. Specific authorization requirement for nuclear refueling of aircraft carriers. 
Sec. 1015. Dismantlement and disposal of nuclear-powered aircraft carriers. 
Sec. 1016. National Defense Sealift Fund. 
Sec. 1017. Limitation on use of funds for retirement of hospital ships. 
Subtitle C—Counterterrorism 
Sec. 1021. Extension of prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United States. 
Sec. 1022. Extension of prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1023. Extension of prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to certain countries. 
Sec. 1024. Extension of prohibition on use of funds to close or relinquish control of United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1025. Authority to transfer individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United States temporarily for emergency or critical medical treatment. 
Subtitle D—Miscellaneous Authorities and Limitations 
Sec. 1031. Strategic guidance documents within the Department of Defense. 
Sec. 1032. Guidance on the electronic warfare mission area and joint electromagnetic spectrum operations. 
Sec. 1033. Limitation on use of funds for United States Special Operations Command Global Messaging and Counter-Messaging platform. 
Sec. 1034. Sense of Congress on the basing of KC–46A aircraft outside the continental United States. 
Sec. 1035. Relinquishment of legislative jurisdiction of criminal offenses committed by juveniles on military installations. 
Sec. 1036. Policy on response to juvenile-on-juvenile abuse committed on military installations. 
Subtitle E—Studies and Reports 
Sec. 1041. Report on highest-priority roles and missions of the Department of Defense and the Armed Forces. 
Sec. 1042. Annual reports by the Armed Forces on Out-Year Unconstrained Total Munitions Requirements and Out-Year inventory numbers. 
Sec. 1043. Comprehensive review of operational and administrative chains-of-command and functions of the Department of the Navy. 
Sec. 1044. Military aviation readiness review in support of the National Defense Strategy. 
Sec. 1045. Report on capabilities and capacities of Armored Brigade Combat Teams. 
Sec. 1046. Improvement of annual report on civilian casualties in connection with United States military operations. 
Sec. 1047. Report on Department of Defense participation in Export Administration Regulations license application review process. 
Sec. 1048. Automatic sunset for future statutory reporting requirements. 
Sec. 1049. Repeal of certain Department of Defense reporting requirements that otherwise terminate as of December 31, 2021. 
Sec. 1050. Report on potential improvements to certain military educational institutions of the Department of Defense. 
Sec. 1051. Recruiting costs of the Armed Forces. 
Subtitle F—Other Matters 
Sec. 1061. Authority to transfer funds for Bien Hoa dioxin cleanup. 
Sec. 1062. Improvement of database on emergency response capabilities. 
Sec. 1063. Acceptance and distribution by Department of Defense of assistance from certain nonprofit entities in support of missions of deployed United States personnel around the world. 
Sec. 1064. United States policy with respect to freedom of navigation and overflight. 
Sec. 1065. Prohibition of funds for Chinese language instruction provided by a Confucius Institute. 
TITLE XI—Civilian Personnel Matters 
Subtitle A—Department of Defense Matters 
Sec. 1101. Inapplicability of certification of executive qualifications by qualification review boards of Office of Personnel Management for initial appointments to Senior Executive Service positions in Department of Defense. 
Sec. 1102. Direct hire authority for science and technology reinvention laboratories and Major Range and Test Facilities Base facilities for recent science, technology, engineering, and mathematics graduates of minority-serving institutions. 
Sec. 1103. Inclusion of Strategic Capabilities Office and Defense Innovation Unit Experimental of the Department of Defense in personnel management authority to attract experts in science and engineering. 
Sec. 1104. Enhancement of flexible management authorities for Science and Technology Reinvention Laboratories of the Department of Defense. 
Sec. 1105. Inclusion of Office of Secretary of Defense among components of the Department of Defense covered by direct hire authority for financial management experts. 
Sec. 1106. Authority to employ civilian faculty members at the Joint Special Operations University. 
Subtitle B—Government-Wide Matters 
Sec. 1121. Alcohol testing of civil service mariners of the Military Sealift Command assigned to vessels. 
Sec. 1122. Expedited hiring authority for college graduates and post secondary students. 
Sec. 1123. Increase in maximum amount of voluntary separation incentive pay authorized for civilian employees. 
Sec. 1124. One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zone. 
Sec. 1125. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. 
TITLE XII—Matters relating to foreign nations 
Subtitle A—Assistance and training 
Sec. 1201. Clarification of authority for use of advisors and trainers for training of personnel of foreign ministries with security missions under defense institution capacity building authorities. 
Sec. 1202. Modification to Department of Defense State Partnership Program. 
Sec. 1203. Expansion of Regional Defense Combating Terrorism Fellowship Program to include irregular warfare. 
Sec. 1204. Extension and modification of authority to support border security operations of certain foreign countries. 
Sec. 1205. Legal and policy review of advise, assist, and accompany missions. 
Sec. 1206. Technical corrections relating to defense security cooperation statutory reorganization. 
Sec. 1207. Naval Small Craft Instruction and Technical Training School. 
Subtitle B—Matters relating to Afghanistan and Pakistan 
Sec. 1211. Afghanistan Security Forces Fund. 
Sec. 1212. Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations. 
Sec. 1213. Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan. 
Sec. 1214. Modification of reporting requirements for special immigrant visas for Afghan allies program. 
Subtitle C—Matters relating to Syria, Iraq, and Iran 
Sec. 1221. Extension of authority to provide assistance to counter the Islamic State of Iraq and Syria. 
Sec. 1222. Extension and modification of authority to provide assistance to the vetted Syrian opposition. 
Sec. 1223. Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq. 
Sec. 1224. Syria Study Group. 
Sec. 1225. Modification of annual report on military power of Iran. 
Subtitle D—Matters relating to Europe and the Russian Federation 
Sec. 1231. Extension of limitation on military cooperation between the United States and the Russian Federation. 
Sec. 1232. Limitation on availability of funds relating to sovereignty of the Russian Federation over Crimea. 
Sec. 1233. Extension of Ukraine Security Assistance Initiative. 
Sec. 1234. Sense of Senate on relocation of Joint Intelligence Analysis Complex. 
Sec. 1235. Sense of Senate on enhancing deterrence against Russian aggression in Europe. 
Sec. 1236. Technical amendments related to NATO Support and Procurement Organization and related NATO agreements. 
Sec. 1237. Report on security cooperation between the Russian Federation and Cuba, Nicaragua, and Venezuela. 
Sec. 1238. Sense of Senate on countering Russian malign influence. 
Subtitle E—Matters relating to the Indo-Pacific region 
Sec. 1241. Redesignation, expansion, and extension of Southeast Asia Maritime Security Initiative. 
Sec. 1242. Modification of annual report on military and security developments involving the People's Republic of China. 
Sec. 1243. Sense of Senate on Taiwan. 
Sec. 1244. Redesignation and modification of sense of Congress and initiative for the Indo-Asia-Pacific region. 
Sec. 1245. Prohibition on participation of the People’s Republic of China in Rim of the Pacific (RIMPAC) naval exercises. 
Sec. 1246. Assessment of and report on geopolitical conditions in the Indo-Pacific region. 
Sec. 1247. Sense of Senate on United States-India defense relationship. 
Sec. 1248. Sense of Senate on strategic importance of maintaining commitments under Compacts of Free Association. 
Sec. 1249. Sense of Senate on United States military forces on the Korean Peninsula. 
Subtitle F—Reports 
Sec. 1251. Report on military and coercive activities of the People's Republic of China in South China Sea. 
Sec. 1252. Report on terrorist use of human shields. 
Sec. 1253. Report on Arctic strategies. 
Sec. 1254. Report on permanent stationing of a United States Army brigade combat team in the Republic of Poland. 
Sec. 1255. Reports on nuclear capabilities of the Democratic People's Republic of Korea. 
Sec. 1256. Report on United States military training opportunities with allies and partners in the Indo-Pacific region. 
Subtitle G—Other matters 
Sec. 1261. Modification of authorities relating to acquisition and cross-servicing agreements. 
Sec. 1262. Extension of authority for transfer of amounts for Global Engagement Center. 
Sec. 1263. Sense of Senate on purchase by Turkey of S–400 air defense system. 
Sec. 1264. Department of Defense support for stabilization activities in national security interest of the United States. 
Sec. 1265. Enhancement of U.S.-Israel defense cooperation. 
Sec. 1266. Certifications regarding actions by Saudi Arabia in Yemen. 
Sec. 1267. Sense of Senate on support for G5 Sahel Joint Force countries. 
Sec. 1268. Sense of Congress on broadening and expanding strategic partnerships and allies. 
Sec. 1269. Removal of Turkey from the F–35 program. 
Sec. 1270. Increase in minimum amount of obligations from the Special Defense Acquisition Fund for precision guided munitions. 
TITLE XIII—COOPERATIVE THREAT REDUCTION 
Sec. 1301. Specification of Cooperative Threat Reduction funds. 
Sec. 1302. Funding allocations. 
TITLE XIV—Other Authorizations 
Subtitle A—Military Programs 
Sec. 1401. Working capital funds. 
Sec. 1402. Chemical Agents and Munitions Destruction, Defense. 
Sec. 1403. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1404. Defense Inspector General. 
Sec. 1405. Defense Health Program. 
Subtitle B—National Defense Stockpile 
Sec. 1411. Consolidation of reporting requirements under the Strategic and Critical Materials Stock Piling Act. 
Subtitle C—Armed Forces Retirement Home 
Sec. 1421. Authorization of appropriations for Armed Forces Retirement Home. 
Sec. 1422. Expansion of eligibility for residence at the Armed Forces Retirement Home. 
Sec. 1423. Oversight of health care provided to residents of the Armed Forces Retirement Home. 
Sec. 1424. Modification of authority on acceptance of gifts for the Armed Forces Retirement Home. 
Sec. 1425. Relief for residents of the Armed Forces Retirement Home impacted by increase in fees. 
Sec. 1426. Limitation on applicability of fee increase for residents of the Armed Forces Retirement Home. 
Subtitle D—Other Matters 
Sec. 1431. Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois. 
Sec. 1432. Economical and efficient operation of working capital fund activities. 
TITLE XV—Authorization of additional appropriations for overseas contingency operations 
Subtitle A—Authorizations of appropriations 
Sec. 1501. Purpose. 
Sec. 1502. Overseas contingency operations. 
Sec. 1503. Procurement. 
Sec. 1504. Research, development, test, and evaluation. 
Sec. 1505. Operation and maintenance. 
Sec. 1506. Military personnel. 
Sec. 1507. Working capital funds. 
Sec. 1508. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1509. Defense Inspector General. 
Sec. 1510. Defense Health Program. 
Subtitle B—Financial matters 
Sec. 1521. Treatment as additional authorizations. 
Sec. 1522. Special transfer authority. 
Subtitle C—Other matters 
Sec. 1531. Joint Improvised-Threat Defeat Organization. 
TITLE XVI—Strategic programs, cyber, and intelligence matters 
Subtitle A—Space activities 
Sec. 1601. Modifications to Space Rapid Capabilities Office. 
Sec. 1602. Space warfighting policy and review of space capabilities. 
Sec. 1603. Report on enhancements to the Global Positioning System Operational Control Segment. 
Sec. 1604. Streamline of commercial space launch operations. 
Sec. 1605. Reusable launch vehicles. 
Sec. 1606. Review of and report on activities of International Space Station. 
Subtitle B—Defense intelligence and intelligence-related activities 
Sec. 1611. Framework on governance, mission management, resourcing, and effective oversight of Department of Defense combat support agencies that are also elements of the intelligence community. 
Subtitle C—Cyberspace-related matters 
PART I—Cyberspace generally 
Sec. 1621. Policy of the United States on cyberspace, cybersecurity, cyber warfare, and cyber deterrence. 
Sec. 1622. Affirming the authority of the Secretary of Defense to conduct military activities and operations in cyberspace. 
Sec. 1623. Active defense and surveillance against Russian Federation attacks in cyberspace. 
Sec. 1624. Reorganization and consolidation of certain cyber provisions. 
Sec. 1625. Designation of official for matters relating to integrating cybersecurity and industrial control systems within the Department of Defense. 
Sec. 1626. Assistance for small manufacturers in the defense industrial supply chain on matters relating to cybersecurity. 
Sec. 1627. Modification of acquisition authority of the Commander of the United States Cyber Command. 
Sec. 1628. Email and Internet website security and authentication. 
Sec. 1629. Matters pertaining to the Sharkseer cybersecurity program. 
Sec. 1630. Pilot program on modeling and simulation in support of military homeland defense operations in connection with cyber attacks on critical infrastructure. 
Sec. 1631. Security product integration framework. 
Sec. 1632. Report on enhancement of software security for critical systems. 
Sec. 1633. Comply to connect and cybersecurity scorecard. 
Sec. 1634. Cyberspace Solarium Commission. 
Sec. 1635. Program to establish cyber institutes at institutions of higher learning. 
Sec. 1636. Establishment of Cybersecurity for Defense Industrial Base Manufacturing Activity. 
PART II—Mitigation of risks posed by providers of information technology with obligations to foreign governments 
Sec. 1637. Definitions. 
Sec. 1638. Identification of countries of concern regarding cybersecurity. 
Sec. 1639. Mitigation of risks to national security posed by providers of information technology products and services who have obligations to foreign governments. 
Sec. 1640. Establishment of registry of disclosures. 
Subtitle D—Nuclear Forces 
Sec. 1641. Oversight and management of the command, control, and communications system for the national leadership of the United States. 
Sec. 1642. Modification to requirement for conventional long-range standoff weapon. 
Sec. 1643. Exchange program for nuclear weapons program employees. 
Sec. 1644. Procurement authority for certain parts of intercontinental ballistic missile fuzes. 
Sec. 1645. Plan to train officers in nuclear command, control, and communications. 
Sec. 1646. Plan for alignment of acquisition of warhead life extension programs and delivery vehicles for such warheads. 
Sec. 1647. Extension of annual report on plan for the nuclear weapons stockpile, nuclear weapons complex, nuclear weapons delivery systems, and nuclear weapons command and control system. 
Sec. 1648. Prohibition on use of funds for activities to modify United States aircraft to implement Open Skies Treaty. 
Sec. 1649. Sense of Senate on Nuclear Posture Review. 
Subtitle E—Missile defense programs 
Sec. 1651. Extension of prohibition relating to missile defense information and systems. 
Sec. 1652. Multiyear procurement authority for Standard Missile–3 IB guided missiles. 
Sec. 1653. Extension of requirement for reports on unfunded priorities of Missile Defense Agency. 
Sec. 1654. Iron Dome short-range rocket defense system and Israeli cooperative missile defense program co-development and co-production. 
Sec. 1655. Metrics for evaluating effectiveness of integrated Ballistic Missile Defense System against operationally realistic ballistic missile attacks. 
Sec. 1656. Modification of requirement relating to transition of ballistic missile defense programs to military departments. 
Sec. 1657. Sense of the Senate on acceleration of missile defense capabilities. 
Sec. 1658. Integrated air and missile defense for evolving theater missile threats. 
Sec. 1659. Acceleration of hypersonic missile defense program. 
Sec. 1660. Sense of the Senate on allied partnerships for missile defense. 
Sec. 1660A. Sense of the Senate on results of tests carried out by Missile Defense Agency. 
Sec. 1660B. Sense of the Senate on discrimination for missile defense. 
Sec. 1660C. Development and deployment of persistent space-based sensor architecture. 
Sec. 1660D. Modification of requirement to develop a space-based ballistic missile intercept layer. 
Subtitle F—Other matters 
Sec. 1661. Assessment of electronic warfare capabilities of Russia and China. 
Sec. 1662. Budget exhibit on support provided to entities outside Department of Defense. 
Sec. 1663. Development of Electromagnetic Battle Management capability for joint electromagnetic operations. 
TITLE XVII—COMMITTEE ON FOREIGN INVESTMENT IN THE UNITED STATES 
Sec. 1701. Short title. 
Sec. 1702. Sense of Congress. 
Sec. 1703. Definitions. 
Sec. 1704. Acceptance of written notices. 
Sec. 1705. Inclusion of partnership and side agreements in notice. 
Sec. 1706. Declarations for certain covered transactions. 
Sec. 1707. Stipulations regarding transactions. 
Sec. 1708. Authority for unilateral initiation of reviews. 
Sec. 1709. Timing for reviews and investigations. 
Sec. 1710. Monitoring of non-notified and non-declared transactions. 
Sec. 1711. Submission of certifications to Congress. 
Sec. 1712. Analysis by Director of National Intelligence. 
Sec. 1713. Information sharing. 
Sec. 1714. Action by the President. 
Sec. 1715. Judicial review. 
Sec. 1716. Membership and staff of Committee. 
Sec. 1717. Actions by the Committee to address national security risks. 
Sec. 1718. Modification of annual report and other reporting requirements. 
Sec. 1719. Certification of notices and information. 
Sec. 1720. Implementation plans. 
Sec. 1721. Assessment of need for additional resources for Committee. 
Sec. 1722. Funding. 
Sec. 1723. Centralization of certain Committee functions. 
Sec. 1724. Conforming amendments. 
Sec. 1725. Requirements to identify and control the export of emerging and foundational technologies. 
Sec. 1726. Export control enforcement authority. 
Sec. 1727. Prohibition on modification of civil penalties under export control and sanctions laws. 
Sec. 1728. Under Secretary of Commerce for Industry and Security. 
Sec. 1729. Limitation on cancellation of designation of Secretary of the Air Force as Department of Defense Executive Agent for a certain Defense Production Act program. 
Sec. 1730. Review of and report on certain defense technologies critical to the United States maintaining superior military capabilities. 
Sec. 1731. Briefing on information from transactions reviewed by Committee on Foreign Investment in the United States relating to foreign efforts to influence democratic institutions and processes. 
Sec. 1732. Effective date. 
Sec. 1733. Severability. 
DIVISION B—Military construction authorizations 
Sec. 2001. Short title. 
Sec. 2002. Expiration of authorizations and amounts required to be specified by law. 
Sec. 2003. Effective date. 
TITLE XXI—Army military construction 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Authorization of appropriations, Army. 
Sec. 2104. Extension of authorizations of certain fiscal year 2015 projects. 
Sec. 2105. Extension of authorizations of certain fiscal year 2016 project. 
TITLE XXII—Navy military construction 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
TITLE XXIII—Air Force military construction 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Improvements to military family housing units. 
Sec. 2304. Authorization of appropriations, Air Force. 
Sec. 2305. Modification of authority to carry out certain phased project authorized in fiscal years 2015, 2016, and 2017. 
Sec. 2306. Modification of authority to carry out certain fiscal year 2017 project. 
Sec. 2307. Modification of authority to carry out certain fiscal year 2018 project. 
Sec. 2308. Additional authority to carry out certain fiscal year 2019 projects. 
TITLE XXIV—Defense agencies military construction 
Sec. 2401. Authorized defense agencies construction and land acquisition projects. 
Sec. 2402. Energy Resilience and Conservation Investment Program. 
Sec. 2403. Authorization of appropriations, defense agencies. 
Sec. 2404. Extension of authorizations of certain fiscal year 2015 projects. 
Sec. 2405. Authorization of certain fiscal year 2018 project. 
TITLE XXV—International programs 
Subtitle A—North Atlantic Treaty Organization Security Investment Program 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
Subtitle B—Host country in-kind contributions 
Sec. 2511. Republic of Korea funded construction projects. 
TITLE XXVI—Guard and Reserve Forces facilities 
Subtitle A—Project authorizations and authorization of appropriations 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. 
Sec. 2606. Authorization of appropriations, National Guard and Reserve. 
Subtitle B—Other matters 
Sec. 2611. Modification of authority to carry out certain fiscal year 2016 project. 
Sec. 2612. Modification of authority to carry out certain fiscal year 2018 project. 
Sec. 2613. Additional authority to carry out certain fiscal year 2019 project. 
TITLE XXVII—Base realignment and closure activities 
Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account. 
Sec. 2702. Prohibition on conducting additional base realignment and closure (BRAC) round. 
TITLE XXVIII—Military Construction and general provisions 
Subtitle A—Military Construction Program and military family housing changes 
Sec. 2801. Additional authority to obtain architectural and engineering services and construction design for defense laboratory modernization pilot program. 
Sec. 2802. Modification of contract authority for acquisition, construction, or furnishing of test facilities and equipment. 
Sec. 2803. Extension of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United States. 
Sec. 2804. Unspecified minor military construction projects related to revitalization and recapitalization of Defense Industrial Base Facilities. 
Sec. 2805. Congressional oversight of projects carried out pursuant to laws other than Military Construction Authorization Acts. 
Subtitle B—Project management and oversight reforms 
Sec. 2811. Updates and modifications to Department of Defense Form 1391, Unified Facilities Criteria, and military installation master plans. 
Sec. 2812. Work in Process Curve charts and outlay tables for military construction projects. 
Subtitle C—Land Conveyances 
Sec. 2821. Land exchange, Air Force Plant 44, Tucson, Arizona. 
Sec. 2822. Land conveyance, Eglin Air Force Base, Florida. 
Subtitle D—Other matters 
Sec. 2831. Commemoration of Freedman's Village. 
Sec. 2832. Strategic plan to improve capabilities of Department of Defense training ranges and installations. 
Sec. 2833. Native American Indian lands environmental mitigation program. 
Sec. 2834. Defense community infrastructure pilot program. 
Sec. 2835. Representation of installation interests in negotiations and proceedings with carriers and other public utilities. 
Sec. 2836. White Sands Missile Range land enhancements. 
Sec. 2837. Authority to transfer funds for construction of Indian River Bridge. 
TITLE XXIX—Overseas contingency operations military construction 
Sec. 2901. Authorized Army construction and land acquisition projects. 
Sec. 2902. Authorized Navy construction and land acquisition projects. 
Sec. 2903. Authorized Air Force construction and land acquisition projects. 
Sec. 2904. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2905. Authorization of appropriations. 
DIVISION C—DEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
TITLE XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
Subtitle A—National Security Programs and Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Sec. 3104. Nuclear energy. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111. Clarification of roles and authorities of National Nuclear Security Administration. 
Sec. 3112. National Nuclear Security Administration Personnel System. 
Sec. 3113. Amendments to the Atomic Energy Act of 1954. 
Sec. 3114. Extension of enhanced procurement authority to manage supply chain risk. 
Sec. 3115. Pilot program on conduct by Department of Energy of background reviews for access by certain individuals to national security laboratories. 
Sec. 3116. Extension of authority for acceptance of contributions for acceleration of removal or security of fissile materials, radiological materials, and related equipment at vulnerable sites worldwide. 
Sec. 3117. Modification of limitation on development of low-yield nuclear weapons. 
Sec. 3118. Prohibition on use of funds for terminating activities at MOX facility. 
Subtitle C—Plans and Reports 
Sec. 3121. Modifications to cost-benefit analyses for competition of management and operating contracts. 
Sec. 3122. Review of defense environmental cleanup activities. 
Sec. 3123. Survey of workforce of national security laboratories and nuclear weapons production facilities. 
Sec. 3124. Elimination of certain reports. 
Sec. 3125. Implementation of Nuclear Posture Review by National Nuclear Security Administration. 
TITLE XXXII—DEFENSE NUCLEAR FACILITIES SAFETY BOARD 
Sec. 3201. Authorization. 
TITLE XXXV—MARITIME ADMINISTRATION 
Sec. 3501. Maritime Administration. 
Sec. 3502. Permanent authority of Secretary of Transportation to issue vessel war risk insurance. 
 
DIVISION D—Funding Tables 
Sec. 4001. Authorization of amounts in funding tables. 
TITLE XLI—Procurement 
Sec. 4101. Procurement. 
Sec. 4102. Procurement for overseas contingency operations. 
TITLE XLII—Research, Development, Test, and Evaluation 
Sec. 4201. Research, development, test, and evaluation. 
Sec. 4202. Research, development, test, and evaluation for overseas contingency operations. 
TITLE XLIII—Operation and Maintenance 
Sec. 4301. Operation and maintenance. 
Sec. 4302. Operation and maintenance for overseas contingency operations. 
TITLE XLIV—Military Personnel 
Sec. 4401. Military personnel. 
Sec. 4402. Military personnel for overseas contingency operations. 
TITLE XLV—Other Authorizations 
Sec. 4501. Other authorizations. 
Sec. 4502. Other authorizations for overseas contingency operations. 
TITLE XLVI—Military Construction 
Sec. 4601. Military construction. 
Sec. 4602. Military construction for overseas contingency operations. 
TITLE XLVII—Department of Energy National Security Programs 
Sec. 4701. Department of Energy national security programs. 
3.Congressional defense committeesIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 4.Budgetary effects of this ActThe budgetary effects of this Act, for the purposes of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the House and Senate Budget Committees, provided that such statement has been submitted prior to the vote on passage in the House acting first on the conference report or amendment between the Houses. 
ADepartment of Defense authorizations 
IProcurement 
AAuthorization of appropriations 
101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2019 for procurement for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4101. BArmy programs 111.Deployment by the Army of an interim cruise missile defense capability (a)Certification of needNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall certify to the congressional defense committees whether deployment of an interim, fixed site cruise missile defense capability is necessary. 
(b)Deployment requiredThe Army shall deploy an interim, fixed site cruise missile defense capability, in anticipation of delivery to the Army of the Indirect Fire Protection Capability (IFPC), by the deadlines as follows: (1)Two batteries by not later than September 30, 2020. 
(2)Two additional batteries by not later than September 30, 2023. (c)Locations of deploymentIn deploying the interim capability pursuant to subsection (b), the Secretary of Defense shall afford a priority in locations for deployment to air bases and significant fixed site locations in Europe and Asia for the purpose of the protection of such bases and locations against potential cruise missile threats. 
(d)Achievement of deployment deadlinesIn order to meet the deadlines for deployment specified in subsection (b), the Army— (1)shall deploy systems that require the least amount of development; and 
(2)may use a combination of— (A)procurement of non-developmental air and missile defense systems currently in production to ensure rapid delivery of capability; 
(B)use of existing systems, components, and capabilities already in the Joint Force inventory, including rockets and missiles as available; (C)operational information technology for communication, detection, and fire control that is certified to work with existing joint information technology systems to ensure interoperability; 
(D)engagement and collaboration with science and technology, engineering, testing, and acquisition organization and activities in the Department of Defense, including the Defense Innovation United Experimental, the Director of Operational Test and Evaluation, the Defense Digital Service, the Strategic Capabilities Office, and the Rapid Capabilities offices, to accelerate the development, testing, and deployment of existing systems; and (E)institutional and operational basing to facilitate rapid training and fielding. 
(e)FundingOf the amount authorized to be appropriated for fiscal year 2019 by section 101 and available for the Army for procurement as specified in the funding table in section 4101, up to $500,000,000 may be available for the deployment of the interim capability required by subsection (b). CNavy programs 121.Multiyear procurement authority for F/A–18E/F Super Hornet and EA–18G aircraft program (a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Navy may enter into one or more multiyear contracts, beginning with the fiscal year 2019 program year, for the procurement of F/A–18E/F Super Hornet and potential EA–18G aircraft. Notwithstanding subsection (k) of such section 2306b, the Secretary of Defense may enter into a multiyear contract under this section for up to three years. 
(b)Authority for advance procurementThe Secretary of the Navy may enter into one or more contracts for advance procurement associated with the F/A–18E/F Super Hornet and potential EA–18G aircraft, including economic order quantity, for which authorization to enter into a multiyear procurement contract is provided under subsection (a). (c)Cost analysis requirementThe Secretary may not exercise the authority provided under subsection (a) or (b) until the Secretary of Defense submits to the congressional defense committees the report and confirmation required under subparagraphs (A) and (B), respectively, of section 2306b(i)(2) of title 10, United States Code. 
(d)Condition for out-Year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2019 is subject to the availability of appropriations or funds for that purpose for such later fiscal year. 122.Multiyear procurement authority for E–2D Advanced Hawkeye (AHE) aircraft program (a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Navy may enter into one or more multiyear contracts, beginning with the fiscal year 2019 program year, for the procurement of E–2D Advanced Hawkeye (AHE) aircraft. Notwithstanding subsection (k) of such section 2306b, the Secretary of Defense may enter into a multiyear contract under this section for up to five years. 
(b)Authority for advance procurement and economic order quantityThe Secretary may enter into one or more contracts for advance procurement associated with the E–2D AHE (including economic order quantity) for which authorization to enter into a multiyear procurement contract is provided under subsection (a). (c)Cost analysis requirementThe Secretary may not exercise the authority provided under subsection (a) or (b) until the Secretary of Defense submits to the congressional defense committees the report and confirmation required under subparagraphs (A) and (B), respectively, of section 2306b(i)(2) of title 10, United States Code. 
(d)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2019 is subject to the availability of appropriations for that purpose for such later fiscal year. 123.Extension of limitation on use of sole-source shipbuilding contracts for certain vesselsSection 124 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), as amended by section 127 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is further amended by striking or fiscal year 2018 and inserting , fiscal year 2018, or fiscal year 2019. 
124.Prohibition on availability of funds for Navy port waterborne security barriers 
(a)ProhibitionExcept as provided under subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2019 may be used for the procurement of new Navy port waterborne security barriers. (b)WaiverThe Secretary of the Navy may waive the prohibition under subsection (a) not less than 30 days after submitting to the congressional defense committees— 
(1)a Navy requirements document that specifies Key Performance Parameters and Key System Attributes for new Navy port waterborne security barriers; (2)a certification that the level of capability specified under paragraph (1) will meet or exceed that of legacy Navy port waterborne security barriers; 
(3)the acquisition strategy for the recapitalization of legacy Navy port waterborne security barriers, which will meet or exceed the requirements specified under paragraph (1); and (4)a certification that any contract award or awards for new Navy port waterborne security barriers will result from full and open competition to the maximum extent practicable. 
125.Multiyear procurement authority for Standard Missile-6 
(a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Navy may enter into one or more multiyear contracts, beginning with the fiscal year 2019 program year, for the procurement of up to 625 Standard Missile–6 guided missiles. (b)Authority for advance procurement and economic order quantityThe Secretary may enter into one or more contracts for advance procurement associated with the missiles (including economic order quantity) for which authorization to enter into a multiyear procurement contract is provided under subsection (a). 
(c)Cost analysis requirementThe Secretary may not exercise the authority provided under subsection (a) or (b) until the Secretary of Defense submits to the congressional defense committees the report and confirmation required under subparagraphs (A) and (B), respectively, of section 2306b(i)(2) of title 10, United States Code. (d)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2019 is subject to the availability of appropriations for that purpose for such later fiscal year. 
126.Limitation on availability of funds for the Littoral Combat Ship 
(a)LimitationNone of the amounts authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2019 may be used to exceed the total procurement quantity listed in revision five of the Littoral Combat Ship acquisition strategy unless the Under Secretary of Defense for Acquisition and Sustainment submits to the congressional defense committees the certification described in subsection (b). (b)CertificationThe certification described in this subsection is a certification by the Under Secretary that awarding a contract for the procurement of a Littoral Combat Ship that exceeds the total procurement quantity listed in revision five of the Littoral Combat Ship acquisition strategy— 
(1)is in the national security interests of the United States; (2)will not result in exceeding the low-rate initial production quantity approved in the Littoral Combat Ship acquisition strategy in effect as of the date of the certification; and 
(3)is necessary to maintain a full and open competition for the Guided Missile Frigate (FFG(X)) with a single source award in fiscal year 2020. (c)DefinitionThe term revision five of the Littoral Combat Ship acquisition strategy means the fifth revision of the Littoral Combat Ship acquisition strategy approved by the Under Secretary of Defense for Acquisition and Sustainment on March 26, 2018. 
127.Nuclear refueling of aircraft carriers 
(a)Authorization To procure nuclear refueling materialsPursuant to section 7314a of title 10, United States Code, as added by section 1014 of this Act, the Secretary of the Navy may procure naval nuclear reactor power units and associated reactor components for the following aircraft carriers: (1)U.S.S. John C. Stennis (CVN–74). 
(2)U.S.S. Harry S. Truman (CVN–75). (3)U.S.S. Ronald Reagan (CVN–76). 
(4)U.S.S. George H.W. Bush (CVN–77). (b)Condition for out-year paymentsAny contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2019 is subject to availability of appropriations for that purpose for that later fiscal year. 
128.Limitation on funding for Amphibious Assault Vehicle Product Improvement ProgramNot more than 75 percent of the funds authorized by this Act or otherwise made available for the Marine Corps for fiscal year 2019 for the Amphibious Assault Vehicle Product Improvement Program (AAV PIP) may be obligated or expended until the Secretary of Defense has submitted to the congressional defense committees— (1)the report required under subsection (b) of section 1041; or 
(2)the information required under paragraph (5) of such subsection. DAir Force programs 141.Prohibition on availability of funds for retirement of E–8 JSTARS aircraft (a)Prohibition on availability of funds for retirementExcept as provided by subsection (d), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for the Air Force may be obligated or expended to retire, or prepare to retire, any E–8 Joint Surveillance Target Attack Radar System aircraft. 
(b)Additional limitation on retirement 
(1)In generalIn addition to the prohibition in subsection (a), the Secretary of the Air Force may not retire, or prepare to retire, any E–8C aircraft until the Under Secretary of Defense for Acquisition and Sustainment submits to the congressional defense committees the certification described under paragraph (2). (2)Required certificationThe certification referred to in paragraph (1) is a certification submitted by the Under Secretary of Defense for Acquisition and Sustainment to the congressional defense committees that the Department of Defense’s plan for 21st Century Battle Management Command and Control, as briefed to the congressional defense committees in March 2018, is progressing according to the schedule presented in March 2018. 
(c)ExceptionThe prohibitions in subsections (a) and (b) shall not apply to individual E–8 Joint Surveillance Target Attack Radar System aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be nonoperational because of mishaps, other damage, or being uneconomical to repair. 142.B–52H aircraft system modernization reportNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report on the long term modernization of the B–52H aircraft, including an estimated timeline and requirements as an integrated aircraft system of— 
(1)electronic warfare and defensive systems; (2)communications including secure jam resistant capability; 
(3)radar replacement; (4)engine replacement; 
(5)future weapons and targeting capability; and (6)mission planning systems. 
143.Repeal of funding restriction for EC–130H Compass Call Recapitalization Program and review of program acceleration opportunities 
(a)RepealSection 131 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2037) is repealed. (b)Periodic reports required (1)In generalNot later than December 30, 2018, June 30, 2019, and December 30, 2019, the Secretary of the Air Force shall submit to the congressional defense committees a series of updated program status reports for the EC–130H Compass Call Recapitalization Program. 
(2)ElementsThe reports required under paragraph (1) shall include— (A)a program status update describing progress in meeting current and future acquisition milestones; 
(B)a description of opportunities to accelerate the program in fiscal years 2020 and 2021; (C)a description of long-lead items or other block buy components that could reduce cost and lead to acceleration of the program; 
(D)funding requirements to carry out program acceleration in order to replace the legacy EC–130H fleet as rapidly as possible; and (E)a description of how the EC–130H Compass Call Recapitalization Program— 
(i)meets the requirements of combatant commanders; and (ii)is more operationally effective and survivable than the existing EC–130H Compass Call aircraft platform. 
EDefense-wide, joint, and multiservice matters 
151.Multiyear procurement authority for C–130J aircraft program 
(a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Air Force may enter into one or more multiyear contracts, beginning with the fiscal year 2019 program year, for the procurement of C–130J aircraft and, acting as the executive agent for the Department of the Navy, for the procurement of C–130J aircraft. (b)Authority for advance procurement and economic order quantityThe Secretary of the Air Force may enter into one or more contracts for advance procurement associated with the C–130J aircraft, including economic order quantity, for which authorization to enter into a multiyear procurement contract is provided under subsection (a). 
(c)Condition for out-Year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2019 is subject to the availability of appropriations for that purpose for such later fiscal year. (d)Treatment of fiscal year 2018 aircraftThe multiyear contract authority under subsection (a) includes C–130J aircraft for which funds were appropriated for fiscal year 2018. 
152.Quarterly updates on the F–35 Joint Strike Fighter program 
(a)In generalBeginning not later than October 1, 2018, and on a quarterly basis thereafter through October 1, 2024, the Under Secretary of Defense for Acquisition and Sustainment shall provide to the congressional defense committees a briefing on the progress of the F–35 Joint Strike Fighter program. (b)ElementsEach briefing under subsection (a) shall include, with respect to the F–35 Joint Strike Fighter program, the following elements: 
(1)An overview of the program schedule. (2)A description of each contract awarded under the program, including a description of the type of contract and the status of the contract. 
(3)An assessment of the status of the program with respect to— (A)modernization; 
(B)modification; (C)testing; 
(D)delivery; (E)sustainment; and 
(F)program management. 153.Authority to procure additional polar-class icebreakersSection 122 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended— 
(1)in the section heading, by striking Icebreaker vessel and inserting Authorization to procure up to six polar-class icebreakers; (2)by striking subsections (a) and (b); 
(3)by inserting before subsection (c) the following new subsection:  (a)Authority To procure icebreakersThe Secretary of the department in which the Coast Guard is operating may, in consultation with the Secretary of the Navy, enter into a contract or contracts for the procurement of up to six polar-class icebreakers, including— 
(1)polar-class heavy icebreakers; and (2)polar-class medium icebreakers.; 
(4)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively; and (5)in paragraph (1) of subsection (b), as redesignated by paragraph (4) of this section, by striking subsection (a)(1) and inserting subsection (a). 
IIResearch, development, test, and evaluation 
AAuthorization of appropriations 
201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2019 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4201. BProgram requirements, restrictions, and limitations 211.Codification and reauthorization of Defense Research and Development Rapid Innovation Program (a)Codification (1)In generalChapter 139 of title 10, United States Code, is amended by inserting after section 2359 the following new section: 
 
2359a.Defense Research and Development Rapid Innovation Program 
(a)Program established 
(1)The Secretary of Defense shall establish a competitive, merit-based program to accelerate the fielding of technologies developed pursuant to phase II Small Business Innovation Research Program projects, technologies developed by the defense laboratories, and other innovative technologies (including dual use technologies). (2)The purpose of this program is to stimulate innovative technologies and reduce acquisition or lifecycle costs, address technical risks, improve the timeliness and thoroughness of test and evaluation outcomes, and rapidly insert such products directly in support of primarily major defense acquisition programs, but also other defense acquisition programs that meet critical national security needs. 
(b)GuidelinesThe Secretary shall issue guidelines for the operation of the program. At a minimum such guidance shall provide for the following: (1)The issuance of one or more broad agency announcements or the use of any other competitive or merit-based processes by the Department of Defense for candidate proposals in support of defense acquisition programs as described in subsection (a). 
(2)The review of candidate proposals by the Department of Defense and by each military department and the merit-based selection of the most promising cost-effective proposals for funding through contracts, cooperative agreements, and other transactions for the purposes of carrying out the program. (3)The total amount of funding provided to any project under the program from funding provided under subsection (d) shall not exceed $3,000,000, unless the Secretary, or the Secretary's designee, approves a larger amount of funding for the project. 
(4)No project shall receive more than a total of two years of funding under the program from funding provided under subsection (d), unless the Secretary, or the Secretary's designee, approves funding for any additional year. (5)Mechanisms to facilitate transition of follow-on or current projects carried out under the program into defense acquisition programs, through the use of the authorities of section 2302e of this title or such other authorities as may be appropriate to conduct further testing, low rate production, or full rate production of technologies developed under the program. 
(6)Projects are selected using merit-based selection procedures and the selection of projects is not subject to undue influence by Congress or other Federal agencies. (c)Treatment pursuant to certain congressional rulesNothing in this section shall be interpreted to require or enable any official of the Department of Defense to provide funding under this section to any earmark as defined pursuant to House Rule XXI, clause 9, or any congressionally directed spending item as defined pursuant to Senate Rule XLIV, paragraph 5. 
(d)FundingSubject to the availability of appropriations for such purpose, the amounts authorized to be appropriated for research, development, test, and evaluation for a fiscal year may be used for such fiscal year for the program established under subsection (a). (e)Transfer authority (1)The Secretary may transfer funds available for the program to the research, development, test, and evaluation accounts of a military department, defense agency, or the unified combatant command for special operations forces pursuant to a proposal, or any part of a proposal, that the Secretary determines would directly support the purposes of the program. 
(2)The transfer authority provided in this subsection is in addition to any other transfer authority available to the Department of Defense.. (2)Clerical amendmentThe table of sections at the beginning of chapter 139 of such title is amended by inserting after the item relating to section 2359 the following new item: 
 
 
2359a. Defense Research and Development Rapid Innovation Program.. 
(b)Conforming amendments 
(1)Repeal of old provisionSection 1073 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2359 note) is hereby repealed. (2)Repeal of old table of contents itemThe table of contents in section 2(b) of such Act is amended by striking the item relating to section 1073. 
212.Procedures for rapid reaction to emerging technology 
(a)Requirement to establish proceduresNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Research and Engineering shall prescribe procedures for the designation and development of technologies that are— (1)urgently needed— 
(A)to react to a technological development of an adversary of the United States; or (B)to respond to a significant and urgent emerging technology; and 
(2)not receiving appropriate research funding or attention from the Department of Defense. (b)ElementsThe procedures prescribed under subsection (a) shall include the following: 
(1)A process for streamlined communications between the the Under Secretary, the Joint Chiefs of Staff, the commanders of the combatant commands, the science and technology executives within each military department, and the science and technology community, including— (A)a process for the commanders of the combatant commands and the Joint Chiefs of Staff to communicate their needs to the science and technology community; and 
(B)a process for the science and technology community to propose technologies that meet the needs communicated by the combatant commands and the Joint Chiefs of Staff. (2)Procedures for the development of technologies proposed pursuant to paragraph (1)(B), including— 
(A)a process for demonstrating performance of the proposed technologies on a short timeline; (B)a process for developing a development strategy for a technology, including integration into future budget years; and 
(C)a process for making investment determinations based on information obtained pursuant to subparagraphs (A) and (B). 213.Activities on identification and development of enhanced personal protective equipment against blast injury (a)Activities required (1)In generalDuring fiscal years 2019 and 2020, the Secretary of the Army shall carry out a set of activities to identify and develop personal equipment to provide enhanced protection against injuries caused by blasts in combat and training. 
(2)Action with DOTEThe Secretary shall undertake all actions required of the Secretary under this section jointly with the Director of Operational Test and Evaluation. (b)Activities (1)Continuous evaluation processFor purposes of the activities required by subsection (a), the Secretary shall establish a process to continuously solicit from government, industry, academia, and other appropriate entities personal protective equipment that is ready for testing and evaluation in order to identify and evaluate equipment or clothing that is more effective in protecting members of the Armed Forces from the harmful effects of blast injuries, including traumatic brain injuries, and would be suitable for expedited procurement and fielding. 
(2)GoalsThe goals of the activities shall include: (A)Development of streamlined requirements for procurement of personal protective equipment. 
(B)Appropriate testing of personal protective equipment prior to procurement and fielding. (C)Development of expedited mechanisms for deployment of effective personal protective equipment. 
(D)Identification of areas of research in which increased investment has the potential to improve the quality of personal protective equipment and the capability of the industrial base to produce such equipment. (E)Such other goals as the Secretary considers appropriate. 
(3)Partnerships for certain assessmentsAs part of the activities, the Secretary shall establish research partnerships with appropriate academic institutions for purposes of assessing the following: (A)The ability of various forms of personal protective equipment to protect against common blast injuries, including traumatic brain injuries. 
(B)The value of real-time data analytics to track the effectiveness of various forms of personal protective equipment to protect against common blast injuries, including traumatic brain injuries. (C)The availability of commercial-off the-shelf personal protective technology to protect against traumatic brain injury resulting from blasts. 
(D)The extent to which the equipment determined through the assessment to be most effective to protect against common blast injuries is readily modifiable for different body types and to provide lightweight material options to enhance maneuverability. (c)AuthoritiesIn carrying out activities under subsection (a), the Secretary may use any authority as follows: 
(1)Experimental procurement authority under section 2373 of title 10, United States Code. (2)Other transactions authority under section 2371 and 2371b of title 10, United States Code. 
(3)Authority to award technology prizes under section 2374a of title 10, United States Code. (4)Authority under the Defense Acquisition Challenge Program under section 2359b of title 10, United States Code. 
(5)Any other authority on acquisition, technology transfer, and personnel management that the Secretary considers appropriate. (d)Certain treatment of activitiesAny activities under this section shall be deemed to have been through the use of competitive procedures for the purposes of section 2304 of title 10, United States Code. 
(e)On-going assessment following activitiesAfter the completion of activities under subsection (a), the Secretary shall, on an on-going basis, do the following: (1)Evaluate the extent to which personal protective equipment identified through the activities would— 
(A)enhance survivability of personnel from blasts in combat and training; and (B)enhance prevention of brain damage, and reduction of any resultant chronic brain dysfunction, from blasts in combat and training. 
(2)In the case of personal protective equipment so identified that would provide enhancements as described in paragraph (1), estimate the costs that would be incurred to procure such enhanced personal protective equipment, and develop a schedule for the procurement of such equipment. (3)Estimate the potential health care cost savings that would occur from expanded use of personal protective equipment described in paragraph (2). 
(f)Reports 
(1)Initial reportNot later than December 1, 2019, the Secretary shall submit to the Committee on Armed Services of the Senate and the House of Representatives a report on the activities under subsection (a) as of the date of the report. (2)Final reportNot later than December 1, 2020, the Secretary shall submit to the committees of Congress referred to in paragraph (1) a report on the activities under this section, including the following: 
(A)The results of the evaluation under subsection (e)(1). (B)The estimate of costs and schedules under subsection (e)(2). 
(g)FundingOf the amount authorized to be appropriated for fiscal year 2019 for the Department of Defense by section 201, up to $10,000,000 may be available to carry out this section. 214.Human factors modeling and simulation activities (a)Activities requiredThe Secretary of the Army shall develop and provide for the carrying out of human factors modeling and simulation activities designed to do the following: 
(1)Provide warfighters and civilians with personalized assessment, education, and training tools. (2)Identify and implement effective ways to interface and team warfighters with machines. 
(3)Result in the use of intelligent, adaptive augmentation to enhance decision making. (4)Result in the development of techniques, technologies, and practices to mitigate critical stressors that impede warfighter and civilian protection, sustainment, and performance. 
(b)PurposeThe overall purpose of the activities shall be to accelerate research and development that enhances capabilities for human performance, human-systems integration, and training for the warfighter. (c)Participants in activitiesParticipants in the activities may include the following: 
(1)Elements of the Department of Defense engaged in science and technology activities. (2)Program Executive Offices of the Department. 
(3)Academia. (4)The private sector. 
(5)Such other participants as the Secretary considers appropriate. (d)ExecutionThe Secretary shall carry out this section through the Army Futures Command, the Army Research Institute, or such other component of the Department of the Army as the Secretary considers appropriate. 
215.Expansion of mission areas supported by mechanisms for expedited access to technical talent and expertise at academic institutionsSection 217(e) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2358 note) is amended— (1)by redesignating paragraph (23) as paragraph (27); and 
(2)by inserting after paragraph (22) the following new paragraphs:  (23)Space. 
(24)Infrastructure resilience. (25)Photonics. 
(26)Autonomy.. 216.Advanced manufacturing activities (a)DesignationThe Under Secretary of Defense for Acquisition and Sustainment and the Under Secretary of Defense for Research and Engineering shall jointly, in coordination with Secretaries of the military departments, establish not less than three activities to demonstrate advanced manufacturing techniques and capabilities at depot-level activities or military arsenal facilities of the military departments. 
(b)PurposesThe activities established pursuant to subsection (a) shall— (1)support efforts to implement advanced manufacturing techniques and capabilities; 
(2)identify improvements to sustainment methods for component parts and other logistics needs; (3)identify and implement appropriate information security protections to ensure security of advanced manufacturing; 
(4)aid in the procurement of advanced manufacturing equipment and support services; and (5)enhance partnerships between the defense industrial base and Department of Defense laboratories, academic institutions, and industry. 
(c)Cooperative agreements and partnerships 
(1)In generalThe Under Secretaries may enter into a cooperative agreement and use public-private and public-public partnerships to facilitate development of advanced manufacturing techniques in support of the defense industrial base. (2)RequirementsA cooperative agreement entered into under paragraph (1) and a partnership used under such paragraph shall facilitate— 
(A)development and implementation of advanced manufacturing techniques and capabilities; (B)appropriate sharing of information in the adaptation of advanced manufacturing, including technical data rights; and 
(C)implementation of appropriate information security protections into advanced manufacturing tools and techniques. (d)AuthoritiesIn carrying out this section, the Under Secretaries may use the following authorities: 
(1)Section 2196 of title 10, United States Code, relating to the Manufacturing Engineering Education Program. (2)Section 2368 of such title, relating to centers for science, technology, and engineering partnership. 
(3)Section 2374a of such title, relating to prizes for advanced technology achievements. (4)Section 2474 of such title, relating to centers of industrial and technical excellence. 
(5)Section 2521 of such title, relating to the Manufacturing Technology Program. (6)Section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a) and section 6305 of title 31, United States Code, relating to cooperative research and development agreements. 
(7)Such other authorities as the Under Secretaries considers appropriate. 217.National security innovation activities (a)EstablishmentThe Under Secretary of Defense for Research and Engineering shall establish activities to develop interaction between the Department of Defense and the commercial technology industry and academia with regard to emerging hardware products and technologies with national security applications. 
(b)ElementsThe activities required by subsection (a) shall include the following: (1)Informing and encouraging private investment in specific hardware technologies of interest to future defense technology needs with unique national security applications. 
(2)Funding research and technology development in critical hardware-based defense sectors, specifically microelectromechanical systems, processing components, micromachinery, and materials science that private industry has not supported sufficiently to meet rapidly emerging national security needs. (3)Developing and executing policies and actions to deter strategic acquisition of industrial and technical capabilities in the private sector by foreign entities that could potentially exclude companies from participating in the Department of Defense technology and industrial base. 
(4)Identifying promising emerging technology in industry and academia for the Department of Defense for potential support or research and development cooperation. (c)Transfer of personnel and resources (1)In generalSubject to paragraph (2), the Under Secretary may transfer such personnel, resources, and authorities as the Under Secretary considers appropriate to carry out the activities established under subsection (a) from other elements of the Department. 
(2)CertificationThe Under Secretary may only make a transfer of personnel, resources, or authorities under paragraph (1) upon certification by the Under Secretary that the activities established under paragraph (a) can attract sufficient private sector investment, has personnel with sufficient technical and management expertise, and has identified relevant technologies and systems for potential investment in order to carry out the activities established under subsection (a), independent of further government funding beyond this authorization. (d)Establishment of nonprofit entityThe Under Secretary may establish or fund a nonprofit entity to carry out the program activities under subsection (a). 
(e)Plan 
(1)In generalNot later than one year after the date of the enactment of this Act, the Under Secretary shall submit to the congressional defense committees a detailed plan to carry out this section. (2)ElementsThe plan required by paragraph (1) shall include the following: 
(A)A description of the additional authorities needed to carry out the activities set forth in subsection (b). (B)Plans for transfers under subsection (c), including plans for private fund-matching and investment mechanisms, oversight, treatment of rights relating to technical data developed, and relevant dates and goals of such transfers. 
(C)Plans for attracting the participation of the commercial technology industry and academia and how those plans fit into the current Department of Defense research and engineering enterprise. (f)AuthoritiesIn carrying out this section, the Under Secretary may use the following authorities: 
(1)Section 1711 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), relating to a pilot program on strengthening manufacturing in the defense industrial base. (2)Section 1599g of title 10 of the United States Code, relating to public-private talent exchanges. 
(3)Section 2368 of such title, relating to Centers for Science, Technology, and Engineering Partnerships. (4)Section 2374a of such title, relating to prizes for advanced technology achievements. 
(5)Section 2474 of such title, relating to Centers of Industrial and Technical Excellence. (6)Section 2521 of such title, relating to the Manufacturing Technology Program. 
(7)Subchapter VI of chapter 33 of title 5, United States Code, relating to assignments to and from States. (8)Chapter 47 of such title, relating to personnel research programs and demonstration projects. 
(9)Section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a) and section 6305 of title 31, United States Code, relating to cooperative research and development agreements. (10)Such other authorities as the Under Secretary considers appropriate. 
(g)FundingOf the amount authorized to be appropriated for fiscal year 2019 for the Department of Defense by section 201 and subject to the availability of appropriations, up to $150,000,000 may be available to carry out this section. 218.Partnership intermediaries for promotion of defense research and educationSection 2368 of title 10, United States Code, is amended— 
(1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and (2)by inserting after subsection (e) the following new subsection (f): 
 
(f)Use of partnership intermediaries to promote defense research and education 
(1)Subject to the approval of the Secretary or the head of the another department or agency of the Federal Government concerned, the Director of a Center may enter into a contract, memorandum of understanding or other transition with a partnership intermediary that provides for the partnership intermediary to perform services for the Department of Defense that increase the likelihood of success in the conduct of cooperative or joint activities of the Center with industry or academic institutions. (2)In this subsection, the term partnership intermediary means an agency of a State or local government, or a nonprofit entity owned in whole or in part by, chartered by, funded in whole or in part by, or operated in whole or in part by or on behalf of a State or local government, that assists, counsels, advises, evaluates, or otherwise cooperates with industry or academic institutions that need or can make demonstrably productive use of technology-related assistance from a Center.. 
219.Limitation on use of funds for Surface Navy Laser Weapon System 
(a)LimitationNone of the funds authorized to be appropriated or otherwise made available by this Act may be used to exceed a procurement quantity of one Surface Navy Laser Weapon System, also known as the High Energy Laser and Integrated Optical-dazzler with Surveillance (HELIOS), per fiscal year, unless the Secretary of the Navy submits to the congressional defense committees a report on such system with the elements set forth in subsection (b). (b)ElementsThe elements set forth in this subsection are, with respect to the system described in subsection (a), the following: 
(1)A document setting forth the requirements for the system, including desired performance characteristics. (2)An acquisition plan that includes the following: 
(A)A program schedule to accomplish design completion, technology maturation, risk reduction, and other activities, including dates of key design reviews (such as Preliminary Design Review and Critical Design Review) and program initiation decision (such as Milestone B) if applicable. (B)A contracting strategy, including requests for proposals, the extent to which contracts will be competitively awarded, option years, option quantities, option prices, and ceiling prices. 
(C)The fiscal years of procurement and delivery for each engineering development model, prototype, or similar unit planned to be acquired. (D)A justification for the fiscal years of procurement and delivery for each engineering development model, prototype, or similar unit planned to be acquired. 
(3)A test plan and schedule sufficient to achieve operational effectiveness and operational suitability determinations (such as Early Operational Capability and Initial Operational Capability) related to the requirements set forth in paragraph (1). (4)Associated funding and item quantities, disaggregated by fiscal year and appropriation, requested in the Fiscal Year 2019 Future Years Defense Program. 
(5)An estimate of the acquisition costs, including the total costs for procurement, research, development, test, and evaluation. 220.Expansion of coordination requirement for support for national security innovation and entrepreneurial educationSection 225(e) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended by adding at the end the following new paragraph: 
 
(16)The National Security Technology Accelerator.. 221.Limitation on funding for Amphibious Combat Vehicle 1.2None of the funds authorized by this Act or otherwise made available for the Marine Corps for fiscal year 2019 for the development of Amphibious Combat Vehicle 1.2 may be obligated or expended until the Secretary of Defense has submitted to the congressional defense committees— 
(1)the report required under subsection (b) of section 1041; or (2)the information required under paragraph (5) of such subsection. 
222.Defense quantum information science and technology research and development program 
(a)EstablishmentThe Secretary of Defense shall carry out a quantum information science and technology research and development program. (b)PurposesThe purposes of the program required by subsection (a) are as follows: 
(1)To ensure global superiority of the United States in quantum information science necessary for meeting national security requirements. (2)To coordinate all quantum information science and technology research and development within the Department of Defense and to provide for interagency cooperation and collaboration on quantum information science and technology research and development between the Department of Defense and other departments and agencies of the United States and appropriate private sector entities that are involved in quantum information science and technology research and development. 
(3)To develop and manage a portfolio of fundamental and applied quantum information science and technology and engineering research initiatives that is stable, consistent, and balanced across scientific disciplines. (4)To accelerate the transition and deployment of technologies and concepts derived from quantum information science and technology research and development into the Armed Forces, and to establish policies, procedures, and standards for measuring the success of such efforts. 
(5)To collect, synthesize, and disseminate critical information on quantum information science and technology research and development. (6)To establish and support appropriate research, innovation, and industrial base, including facilities and infrastructure, to support the needs of Department of Defense missions and systems related to quantum information science and technology. 
(c)AdministrationIn carrying out the program required by subsection (a), the Secretary shall act through the Under Secretary of Defense for Research and Engineering, who shall supervise the planning, management, and coordination of the program. The Under Secretary, in consultation with the Secretaries of the military departments and the heads of participating Defense Agencies and other departments and agencies of the United States, shall— (1)prescribe a set of long-term challenges and a set of specific technical goals for the program, including— 
(A)optimization of analysis of national security data sets; (B)design of new materials and molecular functions; 
(C)secure communications and cryptography; (D)quantum sensing and metrology; 
(E)development of mathematics to support defense missions related to quantum-based encryption techniques; and (F)processing and manufacturing of low-cost, robust, and reliable quantum information science and technology-enabled devices and systems; 
(2)develop a coordinated and integrated research and investment plan for meeting the near-, mid-, and long-term challenges with definitive milestones while achieving the specific technical goals that builds upon the Department’s increased investment in quantum information science and technology research and development, commercial sector and global investments, and other United States Government investments in the quantum sciences; (3)not later than 180 days after the date of the enactment of this Act, develop and continuously update guidance, including classification and data management plans for defense-related quantum information science and technology activities, and policies for control of personnel participating on such activities to minimize the effects of loss of intellectual property in basic and applied quantum science and information considered sensitive to the leadership of the United States in the field of quantum computing; and 
(4)develop memoranda of agreement, joint funding agreements, and other cooperative arrangements necessary for meeting the long-term challenges and achieving the specific technical goals. (d)ReportNot later than December 31, 2020, the Under Secretary of Defense for Research and Engineering shall submit to the congressional defense committees a report on the program, in both classified and unclassified format. 
223.Joint directed energy test activities 
(a)Test activitiesThe Under Secretary of Defense for Research and Engineering shall develop, establish, and coordinate directed energy testing activities adequate to ensure the achievement by the Department of Defense of goals of the Department for developing and deploying directed energy systems to match national security needs. (b)ElementsThe activity established under subsection (a) shall include the following: 
(1)The High Energy Laser System Test Facility of the Army Test and Evaluation Command. (2)Such other test resources and activities as the Under Secretary may designate for purposes of this section. 
(c)DesignationThe test activities established under subsection (a) shall be considered part of the Major Range and Test Facility Base (as defined in 196(i) of title 10, United States Code). (d)Direction and controlThe conduct of testing activities under subsection (a) shall be subject to authority, direction, and control of the Under Secretary in the Under Secretary’s capacity as the official with principal responsibility for the development and demonstration of directed energy weapons for the Department pursuant to section 219(a)(1) of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 2431 note). 
(e)Prioritization of effortIn developing and coordinating testing activities pursuant to subsection (a), the Under Secretary shall prioritize efforts consistent with the following: (1)Paragraphs (2) through (5) of section 219(a) of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 2431 note). 
(2)Enabling the standardized collection and evaluation of testing data to establish testing references and benchmarks. (3)Concentrating sufficient personnel expertise of directed energy weapon systems in order to validate the effectiveness of new weapon systems against a variety of targets. 
(4)Consolidating modern state-of-the-art testing infrastructure including telemetry, sensors, and optics to support advanced technology testing and evaluation. (5)Formulating a joint lethality or vulnerability information repository that can be accessed by any of the military departments of Defense Agencies, similar to a Joint Munitions Effectiveness Manuals (JMEMs). 
(6)Reducing duplication of directed energy weapon testing. (7)Ensuring that an adequate workforce and adequate testing facilities are maintained to support missions of the Department of Defense. 
224.Requirement for establishment of arrangements for expedited access to technical talent and expertise at academic institutions to support Department of Defense missions 
(a)In generalSubsection (a)(1) of section 217 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended by striking may and inserting shall. (b)ExtensionSubsection (f) of such section is amended by striking September 30, 2020 and inserting September 30, 2022. 
225.Authority for Joint Directed Energy Transition Office to conduct research relating to high powered microwave capabilitiesSection 219(b)(3) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2431 note) is amended by inserting , including high-powered microwaves, after energy systems and technologies. 226.Joint artificial intelligence research, development, and transition activities (a)Establishment (1)In generalThe Secretary of Defense shall establish a set of activities within the Department of Defense to coordinate the efforts of the Department to develop, mature, and transition artificial intelligence technologies into operational use. 
(2)EmphasisThe set of activities established under paragraph (1) shall apply artificial intelligence and machine learning solutions to operational problems and coordinate activities involving artificial intelligence and artificial intelligence enabled capabilities within the Department. (b)DesignationNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall designate a senior official of the Department of Defense with principal responsibility for the coordination of activities relating to the development and demonstration of artificial intelligence and machine learning for the Department. 
(c)DutiesThe duties of the official designated under subsection (b) shall include the following: (1)Strategic planDeveloping a detailed strategic plan to develop, mature, adopt, and transition artificial intelligence technologies into operational use. Such plan shall include the following: 
(A)A strategic roadmap for the identification and coordination of the development and fielding of artificial intelligence technologies and key enabling capabilities. (B)The continuous evaluation and adaptation of relevant artificial intelligence capabilities developed both inside the Department and in other organizations for military missions. 
(2)Acceleration of development and fielding of artificial intelligenceTo the degree practicable, the designated official shall— (A)use the flexibility of regulations, personnel, or other relevant policies of the Department to accelerate the development and fielding of artificial intelligence capabilities; 
(B)ensure engagement with defense and private industries, research universities, and unaffiliated, nonprofit research institutions; (C)provide technical advice and support to entities in the Department of Defense and the military departments to optimize the use of artificial intelligence and machine learning technologies to meet Department missions; 
(D)support the development of requirements for artificial intelligence capabilities that address the highest priority capability gaps of the Department and technical feasibility; (E)develop and support capabilities for technical analysis and assessment of threat capabilities based on artificial intelligence; 
(F)ensure that the Department has appropriate workforce and capabilities at laboratories, test ranges, and within the organic defense industrial base to support the artificial intelligence capabilities and requirements of the Department; (G)develop classification guidance for all artificial intelligence related activities of the Department; 
(H)work with appropriate officials to develop appropriate ethical, legal, and other policies for the Department governing the development and use of artificial intelligence enabled systems and technologies in operational situations; and (I)ensure— 
(i)that artificial intelligence programs of each military department and of the Defense Agencies are consistent with the priorities identified under this section; and (ii)appropriate coordination of artificial intelligence activities of the Department with interagency, industry, and international efforts relating to artificial intelligence, including relevant participation in standards setting bodies. 
(d)Access to informationThe Secretary of Defense shall ensure that the official designated under subsection (b) has access to such information on programs and activities of the military departments and other Defense Agencies as the Secretary considers appropriate to carry out the coordination described in subsection (b) and the duties set forth in subsection (c). (e)Study on artificial intelligence topics (1)In generalNot later than one year after the date of the enactment of this Act, the official designated under subsection (b) shall— 
(A)complete a study on the future of artificial intelligence in the context of the missions of the Department; and (B)submit to the congressional defense committees a report on the findings of the designated official with respect to the study completed under subparagraph (A). 
(2)Consultation with expertsIn conducting the study required by paragraph (1)(A), the designated official shall consult with experts within the Department, other Federal agencies, academia, and the commercial sector, as the Secretary considers appropriate. (3)ElementsThe study required by paragraph (1)(A) shall include the following: 
(A)A comprehensive and national-level review of advances in artificial intelligence and machine learning, and associated technologies relevant to the needs of the Department and the Armed Forces. (B)Near-term actionable recommendations to the Secretary, including ways to more effectively organize the Department for artificial intelligence and most effectively leverage academic and commercial progress in these technologies. 
(C)Recommendations for engagement by the Department with relevant agencies that will be involved with artificial intelligence in the future. CReports and other matters 231.Report on comparative capabilities of adversaries in key technology areas (a)In generalNot later than 90 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that sets forth a direct comparison between the capabilities of the United States in emerging technology areas (such as hypersonics, artificial intelligence, quantum information science, and directed energy weapons) and the capabilities of adversaries of the United States in such areas. 
(b)ElementsThe report required by subsection (a) shall include, for each technology covered by such report, the following: (1)An evaluation of spending by the United States and adversaries on such technology. 
(2)An evaluation of the quantity and quality of research on such technology. (3)An evaluation of the test infrastructure and workforce supporting such technology. 
(4)An assessment of the technological progress of the United States and adversaries on such technology. (5)Descriptions of timelines for operational deployment of such technology. 
(6)An assessment of the intent or willingness of adversaries to use such technology. (c)CoordinationThe Director shall prepare the report in coordination with other appropriate officials of the intelligence community and with such other partners in the technology areas covered by the report as the Director considers appropriate. 
232.Report on active protection systems for armored combat and tactical vehicles 
(a)Report requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on technologies related to active protection systems (APS) for armored combat and tactical vehicles. (b)ContentsThe report required by subsection (a) shall include the following: 
(1)With respect to the active protection systems that the Army has recently tested on the M1A2 Abrams, the M2A3 Bradley, and the STRYKER, the following: (A)An assessment of the effectiveness of such systems. 
(B)Plans of the Secretary to further test such systems. (C)Proposals for future development of such systems. 
(D)A timeline for fielding such systems. (2)Plans for how the Army will incorporate active protection systems into new armored combat and tactical vehicle designs, such as Mobile Protection Firepower (MPF), Armored Multi-Purpose Vehicle (AMPV), and Next Generation Combat Vehicle (NGCV). 
233.Next Generation Combat Vehicle 
(a)PrototypeThe Secretary of the Army shall take appropriate actions to ensure that the Tank Automotive, Research, Development, and Engineering Center (TARDEC) of the Army is provided the resources, including funds and acquisition authorities, necessary to build a prototype for the Next Generation Combat Vehicle (NGCV). (b)Report (1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the development of the Next Generation Combat Vehicle. 
(2)Analysis 
(A)In generalThe report required by paragraph (1) shall include a thorough analysis of the requirements of the Next Generation Combat Vehicle. (B)Relevance to National Defense StrategyIn carrying out subparagraph (A), the Secretary shall ensure that the requirements are relevant to the most recently published National Defense Strategy. 
(C)Threats and terrainThe Secretary shall ensure that the analysis includes consideration of threats and terrain. (D)Component technologiesThe Secretary shall ensure that the analysis includes consideration of the latest enabling component technologies that have the potential to dramatically change basic combat vehicle design and improve lethality, protection, mobility, range, and sustainment. 
(c)LimitationOf the funds authorized to be appropriated for fiscal year 2019 by section 201 and available for research, development, testing, and evaluation, Army, for the Next Generation Combat Vehicle, not more than 50 percent may be obligated or expended until the Secretary submits the report required by subsection (b). 234.Report on the future of the defense research and engineering enterprise (a)Report requiredNot later than one year after the date of the enactment of this Act, the Under Secretary of Defense for Research and Engineering shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth recommendations on the future of the defense research and engineering enterprise, including such recommendations for legislative or administrative action as the Under Secretary considers appropriate in light of the anticipated future of the defense research and engineering enterprise. 
(b)FocusThe recommendations under subsection (a) shall focus on enabling the success of the defense research and engineering enterprise in the current environment of strategic competition. (c)Defense research and engineering enterpriseFor purposes of subsection (a), the defense research and engineering enterprise shall consist of the following: 
(1)The science and technology elements of the military departments. (2)The Department of Defense laboratories 
(3)The test ranges and facilities of the Department. (4)The Defense Advanced Research Projects Agency (DARPA). 
(5)The Defense Innovation Unit Experimental (DIU(x)). (6)The Strategic Capabilities Office of the Department. 
(7)The Small Business Innovation Research Program of the Department. (8)Such other elements, offices, programs, and activities of the Department as the Under Secretary considers appropriate for purposes of the this section. 
(d)Particular recommendationsThe recommendations under subsection (a) shall include recommendations on the following: (1)Portfolio management and coordination of research and development activities across the military departments and the defense research and engineering enterprise, including management and activities across the enterprise. 
(2)Workforce management, recruitment, retention, and shaping. (3)Facilities and research and test infrastructure. 
(4)Relationships with academia, the acquisition community, the operational community, and the commercial sector. (5)Governance. 
(e)ComparisonsFor purposes of making recommendations under subsection (a), the Under Secretary shall conduct a comparison of the defense research and engineering enterprise of the United States, namely processes, test infrastructure, and workforce, with the defense research and engineering enterprises of other countries and the private sector. (f)Consultation and commentsIn making recommendations under subsection (a), the Under Secretary shall consult with and seek comments from groups and entities relevant to the recommendations, such as the military departments, the combatant commands, the Defense Innovation Board, the Defense Science Board, the Defense Business Board, the federally funded research and development centers (FFRDCs), and commercial partners of the Department of Defense (including small business concerns). 
235.Modification of reports on mechanisms to provide funds to defense laboratories for research and development of technologies for military missionsSubsection (c) of section 2363 of title 10, United States Code, is amended to read as follows:  (c)Release and dissemination of information on contributions from use of authority to military missions (1)Collection of informationThe Secretary shall establish and maintain mechanisms for the continuous collection of information on achievements, best practices identified, lessons learned, and challenges arising in the exercise of the authority in this section. 
(2)Release of informationThe Secretary shall establish and maintain mechanisms as follows: (A)Mechanisms for the release to the public of information on achievements and best practices described in paragraph (1) in unclassified form. 
(B)Mechanisms for dissemination to appropriate civilian and military officials of information on achievements and best practices described in paragraph (1) in classified form.. 236.Report on Mobile Protected Firepower and Future Vertical Lift (a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the requirements of the Army for Mobile Protected Firepower (MPF) and Future Vertical Lift (FVL). 
(b)ContentsThe report submitted pursuant to subsection (a) shall include the following: (1)An explanation of how Mobile Protected Firepower and Future Vertical Lift could survive against the effects of anti-armor and anti-aircraft networks established within anti-access, area-denial defenses. 
(2)An explanation of how Mobile Protected Firepower and Future Vertical Lift would improve offensive overmatch against a peer adversary. (3)Details regarding the total number of Mobile Protected Firepower and Future Vertical Lift systems needed by the Army. 
(4)An explanation of how these systems will be logistically supported within light formations. (5)Plans to integrate active protection systems into the designs of such systems. 
237.Improvement of the Air Force supply chain 
(a)In generalThe Assistant Secretary of the Air Force for Acquisition, Technology, and Logistics may use funds described in subsection (b) as follows: (1)For nontraditional technologies and sustainment practices (such as additive manufacturing, artificial intelligence, predictive maintenance, nad other software-intensive and software-defined capabilities) to— 
(A)increase the availability of aircraft to the Air Force; and (B)decrease backlogs and lead times for the production of parts for such aircraft. 
(2)To advance the qualification, certification, and integration of additive manufacturing into the Air Force supply chain. (3)To otherwise identify and reduce supply chain risk for the Air Force. 
(4)To define workforce development requirements and training for personnel who implement and support additive manufacturing for the Air Force at the warfighter, end-item designer and equipment operator, and acquisition officer levels. (b)FundingOf the amounts authorized to be appropriated for fiscal year 2019 by section 201 for research, development, test, and evaluation for the Air Force and available for Tech Transition Program (Program Element (0604858F)), up to $42,800,000 may be available as described in subsection (a). 
238.Review of guidance on blast exposure during training 
(a)Initial reviewNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall review the firing limits for heavy weapons during training exercises. (b)ElementsThe review required by subsection (a) shall take into account current data and evidence on the cognitive effects of blast exposure and shall include consideration of the following: 
(1)The impact of exposure over multiple successive days of training. (2)The impact of multiple types of heavy weapons being fired in close succession. 
(3)The feasibility of cumulative annual or lifetime exposure limits. (4)The minimum safe distance for observers and instructors. 
(c)Updated training guidanceNot later than 180 days after the date of the completion of the review under subsection (a), each Secretary of a military department shall update any relevant training guidance to account for the conclusions of the review. (d)Updated review (1)In generalNot less frequently than once every two years after the initial review conducted under subsection (a), the Secretary of Defense shall conduct an updated review under such subsection, including consideration of the matters set forth under subsection (b), and update training guidance under subsection (c). 
(2)Consideration of new research and evidenceEach updated review conducted under paragraph (1) shall take into account new research and evidence that has emerged since the previous review. (e)Briefing requiredThe Secretary of Defense shall brief the Committees on Armed Services of the Senate and the House of Representatives on a summary of the results of the initial review under subsection (a), each updated review conducted under subsection (d), and any updates to training guidance and procedures resulting from any such review or updated review. 
239.List of technologies and manufacturing capabilities critical to Armed Forces 
(a)List requiredThe Secretary of Defense shall develop a list of technologies and manufacturing capabilities critical to the Armed Forces. (b)Primary emphasisIn developing such list, primary emphasis shall be given to— 
(1)research, development, design, and manufacturing expertise; (2)research, development, design, and manufacturing equipment and unique facilities; 
(3)goods and services associated with or enabled by research, development, operation, application, manufacturing, or maintenance expertise, which are not possessed by countries to which exports are controlled and which, if exported or otherwise transferred, would permit a significant advance in the military capabilities of any such country; and (4)emerging technology areas supportive of military requirements and strategies. 
(c)SpecificityThe shall ensure that the list required by subsection (a) is sufficiently specific to guide the recommendations of the Secretary in any interagency determinations on exercising export licensing, technology transfer, or foreign investment. (d)Publication (1)In generalNot later than December 31, 2019, the Secretary shall publish the list required by subsection (a) and continuously update such list thereafter as the Secretary considers appropriate. 
(2)FormThe list published under paragraph (1) shall be published in unclassified form, but may include a classified annex. 240.Report on requiring access to digital technical data in future acquisitions of combat, combat service, and combat support systemsNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the feasibility and advisability of requiring access to digital technical data in all future acquisitions by the Department of Defense of combat, combat service, and combat support systems, including front-end negotiations for such access. Such report shall include a digital data standard for technical data for use by equipment manufacturers and the Department with regard to three-dimensional printed parts. 
241.Competitive acquisition strategy for Bradley Fighting Vehicle transmission replacement 
(a)Plan requiredThe Secretary of the Army shall develop a strategy to competitively procure a new transmission for the Bradley Fighting Vehicle family of vehicles. (b)Additional strategy requirementsThe plan required by subsection (a) shall include the following: 
(1)An analysis of the potential cost savings and performance improvements associated with developing or procuring a new transmission common to the Bradley Fighting Vehicle family of vehicles, including the Armored Multipurpose Vehicle and the Paladin Integrated Management artillery system. (2)A plan to use full and open competition to the maximum extent practicable. 
(c)TimelineNot later than February 15, 2019, the Secretary of the Army shall submit to the congressional defense committees the strategy developed under subsection (a). (d)LimitationNone of the funds authorized to be appropriated for fiscal year 2019 by this Act for Weapons and Tracked Combat Vehicles, Army, may be obligated or expended to procure a Bradley Fighting Vehicle replacement transmission until the date that is 30 days after the date on which the Secretary of the Army submits to the congressional defense committees the plan required by subsection (a). 
242.Independent assessment of electronic warfare plans and programs 
(a)Agreement 
(1)In generalThe Secretary of Defense shall seek to enter into an agreement with the private scientific advisory group known as JASON to perform the services covered by this section. (2)TimingThe Secretary shall seek to enter into the agreement described in paragraph (1) not later than 120 days after the date of the enactment of this Act. 
(b)Independent assessmentUnder an agreement between the Secretary and JASON under this section, JASON shall— (1)assess the strategies, programs, order of battle, and doctrine of the United States related to the electronic warfare mission area and electromagnetic spectrum operations; 
(2)assess the strategies, programs, order of battle, and doctrine of potential adversaries, such as China, Iran, and the Russian Federation, related to the same; (3)develop recommendations for improvements to the strategies, programs, and doctrine of the United States in order to enable the United States to achieve and maintain superiority in the electromagnetic spectrum in future conflicts; and 
(4)develop recommendations for the Secretary, Congress, and such other Federal entities as JASON considers appropriate, including recommendations for— (A)closing technical, policy, or resource gaps; 
(B)improving cooperation and appropriate integration among Federal entities; (C)improving cooperation between the United States and other countries and international organizations; and 
(D)such other important matters identified by JASON that are directly relevant to the strategies of the United States described in paragraph (3). (c)LiaisonsThe Secretary shall appoint appropriate liaisons to JASON to support the timely conduct of the services covered by this section. 
(d)MaterialsThe Secretary shall provide access to JASON to materials relevant to the services covered by this section, consistent with the protection of sources and methods and other critically sensitive information. (e)ClearancesThe Secretary shall ensure that appropriate members and staff of JASON have the necessary clearances, obtained in an expedited manner, to conduct the services covered by this section. 
(f)ReportNot later than October 1, 2019, the Secretary shall submit to the congressional defense committees a report on— (1)the findings of JASON with respect to the assessments carried out under subsection (b); and 
(2)the recommendations developed by JASON pursuant to such subsection. (g)Alternate contract scientific organization (1)In generalIf the Secretary is unable within the period prescribed in paragraph (2) of subsection (a) to enter into an agreement described in paragraph (1) of such subsection with JASON on terms acceptable to the Secretary, the Secretary shall seek to enter into such agreement with another appropriate scientific organization that— 
(A)is not part of the Government; and (B)has expertise and objectivity comparable to that of JASON. 
(2)TreatmentIf the Secretary enters into an agreement with another organization as described in paragraph (1), any reference in this section to JASON shall be treated as a reference to the other organization. IIIOperation and Maintenance AAuthorization of appropriations 301.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2019 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4301. 
BEnergy and environment 
311.Further improvements to energy security and resilience 
(a)Energy policy authoritySection 2911(b) of title 10, United States Code, is amended— (1)by redesignating paragraphs (1), (2), and (3) as paragraphs (3), (4), and (5), respectively; and 
(2)by inserting before paragraph (3), as so redesignated, the following new paragraphs:  (1)establish metrics and standards for the assessment of energy resilience; 
(2)require the Secretary of a military department to perform mission assurance and readiness assessments of energy power systems for mission critical assets and supporting infrastructure, applying uniform mission standards established by the Secretary of Defense;. (b)Reporting on energy security and resilience goalsSection 2911(c) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)The Secretary of Defense shall include the energy security and resilience goals of the Department of Defense in the installation energy report submitted under section 2925(a) of this title for fiscal year 2018 and every fiscal year thereafter. In the development of energy security and resilience goals, the Department of Defense shall conform with the definitions of energy security and resilience under this title. The report shall include the amount of critical energy load, together with the level of availability and reliability by fiscal year the Department of Defense deems necessary to achieve energy security and resilience.. (c)Reporting on installations energy management, energy resilience, and mission assuranceSection 2925(a) of title 10, United States Code, is amended— 
(1)by inserting , including progress on energy resilience at military installations according to metrics developed by the Secretary after under section 2911 of this title; (2)in paragraph (3), by striking the mission requirements associated with disruption tolerances based on risk to mission and inserting the downtimes (in minutes or hours) these missions can afford based on their mission requirements and risk tolerances; 
(3)in paragraph (4), by inserting (including critical energy loads in megawatts and the associated downtime tolerances for critical energy loads) after energy requirements and critical energy requirements; (4)by redesignating paragraph (5) as paragraph (7); and 
(5)by inserting after paragraph (4) the following new paragraphs:  (5)A list of energy resilience projects awarded by the Department of Defense by military department and military installation, whether appropriated or alternative financed for the reporting fiscal year, including project description, award date, the critical energy requirements serviced (including critical energy loads in megawatts), expected reliability of the project (as indicated in the awarded contract), life cycle costs, savings to investment, fuel type, and the type of appropriation or alternative financing used. 
(6)A list of energy resilience projects planned by the Department of Defense by military department and military installation, whether appropriated or alternative financed for the next two fiscal years, including project description, fuel type, expected award date, and the type of appropriation or alternative financing expected for use.. (d)Inclusion of energy security and resilience as priorities in contracts for energy or fuel for military installationsSection 2922a(d) of title 10, United States Code, is amended to read as follows: 
 
(d)The Secretary concerned shall ensure energy security and resilience are prioritized and included in the provision and operation of energy production facilities under this section.. (e)Conveyance authority for utility systemsSection 2688 of title 10, United States Code, is amended— 
(1)in subsection (a), by striking Secretary of a military department and inserting Secretary of Defense, or the Secretary of a military department designated by the Secretary,; (2)in subsection (d)(2), by adding at the end the following: The business case analysis must also demonstrate how a privatized system will operate in a manner consistent with subsection (g)(3).; and 
(3)in subsection (g)(3)— (A)by striking Secretary concerned may require and inserting Secretary of Defense, in consultation with the Secretaries of the military departments, shall require; and 
(B)by striking consistent with energy resilience requirements and metrics and inserting consistent with energy resilience and cybersecurity requirements and associated metrics. (f)Modification of energy resilience definitionSection 101(e)(6) of title 10, United States Code, is amended by striking task critical assets and other. 
(g)Authority To accept energy performance financial incentives from State and local governmentsSection 2913(c) of title 10, United States Code, is amended by inserting a State or local government after generally available from. (h)Treatment of energy demand response financial incentivesParagraph (2) of section 2919(b) of title 10, United States Code, is amended to read as follows: 
 
(2)credited to an appropriation designated by the Secretary of Defense, submitted in the annual President’s budget request, merged with the appropriation to which credited, and available for energy security or energy resilience projects.. (i)Use of energy cost savings To implement energy resilience and energy conservation construction projectsSection 2912(b)(1) of title 10, United States Code, is amended by inserting , including energy resilience and energy conservation construction projects, after energy security measures. 
(j)Additional basis for preservation of property in the vicinity of military installations in agreements with non-Federal entities on use of such propertySection 2684a(a)(2)(B) of title 10, United States Code, is amended— (1)by striking (B) and inserting (B)(i); and 
(2)by adding at the end of the following new clause:  (ii)maintains or improves military installation resilience; or. 
312.Funding of study and assessment of health implications of per- and polyfluoroalkyl substances contamination in drinking water by Agency for Toxic Substances and Disease RegistryParagraph (2) of section 316(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended to read as follows:  (2)Funding (A)Source of fundsThe study and assessment performed pursuant to this section may be paid for using funds authorized to be appropriated to the Department of Defense under the heading Operation and Maintenance, Defense-Wide. 
(B)Transfer authority 
(i)Of the amounts authorized to be appropriated for the Department of Defense for fiscal year 2018, not more than $10,000,000 shall be transferred by the Secretary of Defense, without regard to section 2215 of title 10, United States Code, to the Secretary of Health and Human Services to pay for the study and assessment required by this section. (ii)Without regard to section 2215 of title 10, United States Code, the Secretary of Defense may transfer not more than $10,000,000 a year during fiscal years 2019 and 2020 to the Secretary of Health and Human Services to pay for the study and assessment required by this section. 
(C)Expenditure authorityAmounts transferred to the Secretary of Health and Human Services shall be used to carry out the study and assessment under this section through contracts, cooperative agreements, or grants. In addition, such funds may be transferred by the Secretary of Health and Human Services to other accounts of the Department for the purposes of carrying out this section. (D)Relationship to other transfer authoritiesThe transfer authority provided under this paragraph is in addition to any other transfer authority available to the Department of Defense.. 
313.Military Mission Sustainment Siting Clearinghouse 
(a)Change in name of clearinghouseSection 183a of title 10, United States Code, is amended— (1)in the section heading, by striking Military Aviation and Installation Assurance Clearinghouse for review of mission obstructions and inserting Military Mission Sustainment Siting Clearinghouse for review of energy projects; and 
(2)in paragraph (1) of subsection (a), by striking Military Aviation and Installation Assurance Siting Clearinghouse and inserting Military Mission Sustainment Siting Clearinghouse. (b)Responsible officialSubsection (a) of such section is further amended, in paragraph (2)(A), by striking control of an Assistant Secretary of Defense designated by the Secretary and inserting control of the Under Secretary of Defense for Acquisition and Sustainment. 
(c)FunctionsSubsection (b) of such section is amended— (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4); and 
(2)by inserting after paragraph (1) the following new paragraph:  (2)The Clearinghouse shall coordinate Department of Defense consideration of and response to requests for reviews received from other Federal agencies, State governments, Indian tribal governments, local governments, landowners, and developers of energy projects.. 
(d)Review of proposed actionsSubsection (c) of such section is amended— (1)in paragraph (1)— 
(A)in subparagraph (A), by inserting , including any potential negative impacts on pilot safety and training after military operations and readiness; and (B)in subparagraph (B), by inserting , including any potential negative impacts on pilot safety and training, after risks to national security; and 
(2)in paragraph (3), by inserting and the relevant local military installation after notice to the governor of the State. (e)Identification of actions To mitigate all adverse impactsSubsection (d)(2)(F) is amended by inserting all before adverse impacts of projects filed. 
(f)Department of Defense finding of unacceptable riskSubsection (e)(1) of such section is amended by inserting , including unacceptable risk to pilot safety and unacceptable loss of training days after risk to the national security of the United States. (g)Definition of adverse impact on military operations and readinessSubsection (h)(1) of such section is amended by inserting pilot safety, after including flight operations,. 
(h)Clerical amendmentThe table of sections at the beginning of chapter 7 of title 10, United States Code, is amended by striking the item relating to section 183a and inserting the following:   183a. Military Mission Sustainment Siting Clearinghouse for review of energy projects.. 314.Operational energy policy (a)In generalSection 2926 of title 10, United States Code, is amended— 
(1)by redesignating subsections (a), (b), (c), and (d) as subsections (c), (d), (e), (f), respectively; (2)by inserting before subsection (c), as redesignated by paragraph (1), the following new subsections: 
 
(a)Operational energy policyIn carrying out section 2911(a) of this title, the Secretary of Defense shall ensure the types, availability, and use of operational energy promote the readiness of the armed forces for their military missions. (b)AuthoritiesThe Secretary of Defense may— 
(1)require the Secretary of a military department or the commander of a combatant command to assess the energy supportability of systems, capabilities, and plans; (2)authorize the use of energy security, cost of backup power, and energy resilience as factors in the cost-benefit analysis for procurement of operational equipment; and 
(3)in selecting equipment that will use operational energy, give favorable consideration to the acquisition of equipment that enhances energy security, energy resilience, energy conservation, and reduces logistical vulnerabilities.; and (3)in subsection (c), as redesignated by subparagraph (A)— 
(A)in the subsection heading, by striking Alternative fuel activities and inserting Functions of the Assistant Secretary of Defense for Energy, Installations, and Environment; (B)by striking heads of the military departments and the Assistant Secretary of Defense for Research and Engineering and inserting heads of the appropriate Department of Defense components; 
(C)in paragraph (1), by striking lead the alternative fuels activities and inserting oversee the operational energy activities; (D)in paragraph (2), by striking regarding the development of alternative fuels by the military departments and the Office of the Secretary of Defense and inserting regarding the policies and investments that affect the use of operational energy across the Department of Defense; 
(E)in paragraph (3), by striking prescribe policy to streamline the investments in alternative fuel activities across the Department of Defense and inserting recommend to the Secretary policy to improve warfighting capability through energy security and energy resilience; and (F)in paragraph (5), by striking subsection (c)(4) and inserting subsection (e)(4). 
(b)Conforming amendments 
(1)Section 2925(b)(1) of title 10, United States Code, is amended by striking section 2926(b) and inserting section 2926(d). (2)Section 1061(c)(55) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 111 note) is amended by striking section 2926(c)(4) and inserting section 2926(e)(4). 
315.Funding treatment of perfluorooctane sulfonic acid and perfluorooctanoic acid at State-owned and operated National Guard installations 
(a)Assistance authorizedThe Secretary concerned may provide for the treatment of perfluorooctane sulfonic acid and perfluorooctanoic acid in drinking water from wells owned and operated by a local water authority undertaken to attain the lifetime health advisory level for such acids in drinking water. (b)Requirements for assistanceThe Secretary concerned may only provide for the treatment of drinking water pursuant to subsection (a) if— 
(1)the local water authority has requested such treatment from the Secretary during the fiscal year when the treatment is provided; (2)the elevated levels of perfluorooctane sulfonic acid and perfluorooctanoic acid in the drinking water are the result of activities conducted by or paid for by the Department of the Army or the Department of the Air Force at a State-owned National Guard installation; 
(3)such treatment takes place only during the fiscal year in which the request was made; (4)the local water authority waives all claims against the United States and the National Guard for treatment expenses incurred before the fiscal year during which the treatment is taking place; and 
(5)the cost of any treatment provided pursuant to subsection (a) does not exceed the actual cost of the treatment attributable to the activities conducted by or paid for by the Department of the Army or the Department of the Air Force, as the case may be. (c)Existing agreementsTreatment of drinking water pursuant to subsection (a) may be provided without regard to existing contractual provisions in agreements between the Department of the Army, the Department of the Air Force, or the National Guard Bureau, as the case may be, and the State in which the base is located relating to environmental response actions or indemnification. 
(d)Authority To enter into agreementsThe Secretary concerned may enter into such grants, cooperative agreements, or contracts with a local water authority as may be necessary to implement this section. (e)Use of DSMOAUsing up to $45,000,000 of the funds authorized to be appropriated by section 301 for operation and maintenance, the Secretary concerned may pay, utilizing an existing Defense-State Memorandum of Agreement, costs that would otherwise be eligible for payment under that agreement. 
(f)Termination of authorityThe authority under this section shall terminate on September 30, 2021. (g)Retroactive effectNotwithstanding paragraphs (1), (3), (4) of subsection (b), the Secretary concerned may reimburse a local water authority or a State for the treatment of drinking water pursuant to this section if— 
(1)the local water authority or state requested such a payment from the National Guard Bureau prior to March 1, 2018, or the National Guard Bureau was aware of a treatment plan by the local water authority or state prior to that date; and (2)the local water authority or the State, as the case may be, waives all claims against the United States and the National Guard for treatment expenses incurred before January 1, 2018. 
(h)Conforming amendments 
(1)Responsibility for response actionsSection 2701(c)(1) of title 10, United States Code, is amended by inserting or pollutants or contaminants after releases of hazardous substances. (2)Definition of facilitySection 2700(2) of title 10, United States Code, is amended— 
(A)by striking The terms environment, facility, and inserting (A) The terms environment,; and (B)by adding at the end the following new subparagraph: 
 
(B)The term facility— (i)has the meaning given the term in section 101 of CERCLA (42 U.S.C. 9601); and 
(ii)includes real property which is owned by, leased, to, or otherwise possessed by the United States at locations conducting military activities under the authority of either this title or title 32.. (i)DefinitionsIn this section— 
(1)Lifetime health advisoryThe term lifetime health advisory means the United States Environmental Protection Agency Lifetime Health Advisory for the presence of perfluorooctane sulfonic acid and perfluorooctanoic acid in drinking water. (2)Secretary concernedThe term Secretary concerned means the Secretary of the Army or the Secretary of the Air Force. 
(3)StateThe term State means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, and the Virgin Islands. (4)State-owned national guard installationThe term State-owned National Guard installation means a facility or site owned or operated by a State when such facility or site is used for training the National Guard pursuant to chapter 5 of title 32, United States Code, with funds provided by the Secretary of Defense or the Secretary of a military department, even though the Department of Defense is not the owner or operator of such facility or site. 
CReports 
321.Reports on readiness 
(a)Uniform applicability of readiness reporting systemSubsection (b) of section 117 of title 10, United States Code, is amended— (1)by inserting and maintaining after establishing; 
(2)in paragraph (1), by striking reporting system is applied uniformly throughout the Department of Defense and inserting reporting system and associated policies are applied uniformly throughout the Department of Defense, including between and among the joint staff and each of the armed forces; (3)by redesignating paragraphs (2) and (3) as paragraphs (5) and (6), respectively; 
(4)by inserting after paragraph (1) the following new paragraphs:  (2)that is the single authoritative readiness reporting system for the Department, and that there shall be no military service specific systems; 
(3)that readiness assessments are accomplished at an organizational level at, or below, the level at which forces are employed; (4)that the reporting system include resources information, force posture, and mission centric capability assessments, as well as predicted changes to these attributes;; and 
(5)in paragraph (5), as redesignated by paragraph (3) of this subsection, by inserting , or element of a unit, after readiness status of a unit. (b)Capabilities of readiness reporting systemSuch section is further amended in subsection (c)— 
(1)in paragraph (1)— (A)by striking Measure, on a monthly basis, the capability of units and inserting Measure the readiness of units; and 
(B)by striking conduct their assigned wartime missions and inserting conduct their designed and assigned missions; (2)in paragraph (2)— 
(A)by striking Measure, on an annual basis, and inserting Measure; and (B)by striking wartime missions and inserting designed and assigned missions; 
(3)in paragraph (3)— (A)by striking Measure, on an annual basis, and inserting Measure; and 
(B)by striking wartime missions and inserting designed and assigned missions; (4)in paragraph (4), by striking Measure, on a monthly basis, and inserting Measure; 
(5)in paragraph (5), by striking Measure, on an annual basis, and inserting Measure; (6)by striking paragraphs (6) and (8) and redesignating paragraph (7) as paragraph (6); and 
(7)in paragraph (6), as so redesignated, by striking Measure, on a quarterly basis, and inserting Measure. (c)Semi-annual and monthly joint readiness reviewsSuch section is further amended in subsection (d)(1)(A) by inserting , which includes a validation of readiness data currency and accuracy after joint readiness review. 
(d)Quarterly report on change in current state of unit readinessSuch section is further amended— (1)in subsection (e), by striking Submission to congressional committees and inserting Quarterly report on joint readiness; 
(2)by redesignating subsection (f) as subsection (h); and (3)by inserting after subsection (e) the following new subsection: 
 
(f)Quarterly report on monthly changes in current state of readiness of unitsThe Secretary shall each quarter submit to the congressional defense committees a report on each monthly upgrade or downgrade of the current state of readiness of a unit that was issued by the commander of a unit during the previous quarter, together with the rationale of the commander for the issuance of such upgrade or downgrade.. (e)Annual report to Congress on operational contract supportSuch section is further amended by inserting after subsection (f), as added by subsection (d) of this section, the following new subsection: 
 
(g)Annual report on operational contract supportThe Secretary shall each year submit to the congressional defense committees a report in writing containing the results of the most recent annual measurement of the capability of operational contract support to support current and anticipated wartime missions of the armed forces. Each such report shall be submitted in unclassified form, but may include a classified annex.. (f)RegulationsSuch section is further amended in subsection (h), as redesignated by subsection (d) of this section, by striking prescribe the units that are subject to reporting in the readiness reporting system, what type of equipment is subject to such reporting and inserting prescribe the established information technology system for Department of Defense reporting, specifically authorize exceptions to a single-system architecture, and identify the organizations, units, and entities that are subject to reporting in the readiness reporting system, what organization resources are subject to such reporting. 
(g)Conforming amendments 
(1)Section headingSuch section is further amended in the section heading by striking : establishment; reporting to congressional committees. (2)Table of sectionsThe table of sections at the beginning of chapter 2 is amended by striking the item relating to section 117 and inserting the following new item: 
 
 
117. Readiness reporting system.. 
322.Report on cold weather capabilities and readiness of United States Armed Forces 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the current cold weather capabilities and readiness of the United States Armed Forces. (b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of current cold weather capabilities and training to support United States military operations in cold climates across the joint force. (2)A description of anticipated requirements for United States military operations in cold and extreme cold weather in the Arctic, Northeast Asia, and Northern and Eastern Europe. 
(3)A description of the current cold weather readiness of the joint force, the ability to increase cold weather training across the joint force, and any equipment, infrastructure, personnel, or resource limitations or gaps that may exist. (4)An analysis of potential opportunities to expand cold weather training for the Army, the Navy, the Air Force, and the Marine Corps and the resources or infrastructure required for such expansion. 
(5)An analysis of potential cold weather amphibious landing locations, including the potential for a combined arms live fire exercise. DOther matters 331.Pilot programs on integration of military information support and civil affairs activities (a)Pilot programs authorized (1)In generalThe commander of any geographic combatant command designated by the Secretary of Defense for purposes of this section, and the Commander of the United States Special Operations Command if so designated, may carry out one or more pilot programs designed to assess the feasability and advisability of integrating military information support and civil affairs in support of the theater campaign plans of such combatant command. 
(2)Concurrence of Chiefs of MissionActivities under a pilot program under this section may be carried out in a country only with the concurrence of the Chief of Mission for that country. (b)Requirement for both military information support and civil affairs capabilities (1)In generalExcept as provided in paragraphs (2) and (3), each pilot program under this section shall include both a military information support capability and a civil affairs capability. 
(2)No military information support capabilityA pilot program may be carried out in a region or country in which no military information support capability is deployed if the program is complemented by a Department of State public diplomacy effort that contributes to the fulfillment of the objectives of the commander of the combatant command concerned to convey information to foreign audiences in the region or county to influence their emotions, motives, objective reasoning, and behavior in support of the applicable theater campaign plan. (3)No civil affairs capabilityA pilot program may be carried out in a region or country in which no civil affairs capability is deployed if the program is complemented by an effort of the Department of State or the United States Agency for International Development to contribute to the fulfillment of the objectives of the commander of the combatant command concerned to reestablish or maintain stability within the region or country in support of the applicable theater campaign plan. 
(4)PlanIn the event a pilot program will be carried out pursuant to paragraph (2) or (3), planning for the pilot program shall include an explanation of concept, budget, timeline, and metrics for measuring the effectiveness of activities of the Department of State or United States Agency for International Development, as applicable, under the pilot program. (c)DurationThe authority to carry out pilot programs under this section shall cease on September 30, 2023. 
(d)Annual reports 
(1)In generalNot later than 90 days after the last day of each of fiscal year 2019 through 2023, the Secretary shall submit to the congressional defense committees a report on the pilot programs carried out under this section during the preceding fiscal year. (2)ElementsEach report under this subsection shall include, for the fiscal year covered by such report, the following: 
(A)A list of all pilot programs carried out, set forth by combatant command. (B)A list of all pilot programs commenced, set forth by combatant command. 
(C)The amount of funds provided for each pilot program carried out. (D)The objectives of each pilot program carried out, and the metrics used or to be used to measure the effectiveness of such pilot program. 
(E)A description of the manner in which each pilot program carried out supports the applicable theater campaign plan of the commanders of the combatant command concerned. (F)If a pilot program was concluded, an assessment of the value of the program, a description and assessment of lessons learned through the program, and any recommendations the Secretary considers appropriate for follow-on efforts in connection with the program. 
(e)Funding 
(1)In generalOf the amounts authorized to be appropriated for each of fiscal years 2019 through 2023 for the Department of Defense for operation and maintenance and available for the combatant commands, an aggregate of $20,000,000 may be used in each such fiscal year by each such combatant command for pilot programs under this section. (2)Limitation on amount for particular programsThe amount expended on any particular pilot program may not exceed $2,000,000. 
(f)DefinitionsIn this section: (1)Civil affairsThe term civil affairs means activities intended to establish, maintain, influence, or exploit relations between military forces, indigenous populations, and institutions by directly supporting the attainment of objectives relating to the reestablishment or maintenance of stability within a region or country. 
(2)Military information supportThe term military information support means operations to convey selected information and indicators to foreign audiences to influence their emotions, motives, objective reasoning, and ultimately the behavior of foreign governments, organizations, groups, and individuals in a manner favorable to the objectives of those planning such operations. (3)Theater campaign planThe term theater campaign plan means a plan developed by a combatant command for the steady-state activities of the command, including operations, security cooperation, and other activities designed to achieve strategic end states in the theater. 
332.Reporting on future years budgeting by subactivity groupAlong with the budget for each fiscal year submitted by the President pursuant to section 1105(a) of title 31, United States Code, the Secretary of Defense and the Secretaries of the military departments shall include in the OP-5 Justification Books as detailed by Department of Defense Financial Management Regulation 7000.14-R the amount for each individual subactivity group (SAG) as detailed in the Department’s future years defense program pursuant to section 221 of title 10, United States Code. 333.Restriction on upgrades to aviation demonstration team aircraft (a)In generalExcept as provided under subsection (b), the Secretary of Defense may not upgrade the type, model, or series of aircraft used by a military service for its fixed wing aviation demonstration teams, including Blue Angel and Thunderbird aircraft, until the service's active and reserve duty squadrons and weapon training schools have replaced 100 percent of the existing type, model, and series of aircraft. 
(b)Waiver authorityThe Secretary of Defense may, upon written notice to the congressional defense committees, waive the prohibition under subsection (a) for the purpose of carrying out upgrades to the type, model, or series of the aircraft described under such subsection that are necessary to ensure the safety of pilots. 334.U.S. Special Operations Command civilian personnelOf the funds authorized to be appropriated by this Act for Operation and Maintenance, Defense-wide for U.S. Special Operations Command civilian personnel, not less than $6,200,000 shall be used to fund the detail of civilian personnel to the office of the Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict to support the Secretariat for Special Operations. 
335.Limitation on availability of funds for service-specific Defense Readiness Reporting Systems 
(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2019 for operation and maintenance, research, development, test, and evaluation, or procurement, and available to operate service specific Defense Readiness Reporting Systems (DRRS) may be made available for such purpose except for required maintenance and in order to facilitate the transition to DRRS-Strategic (DRRS-S). (b)PlanNot later than February 1, 2019, the Under Secretary for Personnel and Readiness shall submit to the congressional defense committees a resource and funding plan to include a schedule with relevant milestones on the elimination of service-specific DRRS and the migration of the military services and other organizations to DRRS-S. 
(c)TransitionThe military services shall complete the transition to DRRS-S not later than October 1, 2019. The Secretary of Defense shall notify the congressional defense committees upon the complete transition of the services. (d)Reporting requirement (1)In generalThe Under Secretary for Personnel and Readiness, the Under Secretary for Acquisition and Sustainment, and the Under Secretary for Research and Engineering, in coordination with the Secretaries of the military departments and other organizations with relevant technical expertise, shall establish a working group including individuals with expertise in application or software development, data science, testing, and development and assessment of performance metrics to assess the current process for collecting, analyzing, and communicating readiness data, and develop a strategy for implementing any recommended changes to improve and establish readiness metrics using the current DRRS-Strategic platform. 
(2)ElementsThe assessment conducted pursuant to paragraph (1) shall include— (A)identification of modern tools, methods, and approaches to readiness to more effectively and efficiently collect, analyze, and make decision based on readiness data; and 
(B)consideration of cost and schedule. (3)Submission to CongressNot later than February 1, 2020, the Secretary of Defense shall submit to the congressional defense committees the assessment conducted pursuant to paragraph (1). 
(e)Defense readiness reporting requirementsTo the maximum extent practicable, the Secretary of Defense shall meet defense readiness reporting requirements consistent with the recommendations of the working group established under subsection (d)(1). 336.Repurposing and reuse of surplus Army firearmsSection 348(b) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1365) is amended by inserting shredded or before melted and repurposed. 
337.Limitation on availability of funds for establishment of additional specialized undergraduate pilot training facility 
(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2019 for Specialized Undergraduate Pilot Training for the Air Force (referred to in this section as SUPT) no funds may be used to enter into a contract for the procurement of equipment, facilities, real property, or services to establish a new SUPT location in the United States until the date on which the Secretary of the Air Force submits to the congressional defense committees the certification described under subsection (b). (b)CertificationThe certification referred to in subsection (a) is a certification that— 
(1)existing SUPT installations are operating at maximum capacity in terms of pilot production; and (2)the Air Force plans to operate existing SUPT installations at maximum capacity over the future years defense program. 
(c)Report 
(1)In generalNot later than March 1, 2019, the Secretary of the Air Force shall submit to the congressional defense committees a report on existing SUPT production, resourcing, and locations. (2)ElementsThe report required under paragraph (1) shall include the following elements: 
(A)A description of the strategy of the Air Force for utilizing existing SUPT locations to produce the number of pilots the Air Force requires. (B)The number of pilots that each SUPT location has graduated, by year, over the previous 5 fiscal years. 
(C)The forecast number of pilots that each SUPT location will produce for fiscal year 2019. (D)The maximum production capacity of each SUPT location. 
(E)A cost estimate of the resources required for each SUPT location to reach maximum production capacity. (F)A determination as to whether increasing production capacity at existing SUPT locations will satisfy the Air Force’s SUPT requirement. 
(G)A timeline and cost estimation of establishing a new SUPT location. (H)A business case analysis comparing the establishment of a new SUPT location to increasing production capacity at existing SUPT locations. 
338.Scope of authority for restoration of land due to mishapSubsection (e) of section 2691 of title 10, United States Code, as added by section 2814 of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1849), is amended by adding at the end the following new paragraph:  (3)The authority under paragraphs (1) and (2) includes activities and expenditures necessary to complete restoration to meet the regulations of the Federal department or agency with administrative jurisdiction over the affected land, which may be different than the regulations of the Department of Defense.. 
339.Redesignation of the Utah Test and Training Range (UTTR)The Utah Test and Training Range (UTTR) located in northwestern Utah and eastern Nevada may be redesignated. ELogistics and Sustainment 351.Limitation on modifications to Navy Facilities Sustainment, Restoration, and Modernization (FSRM) structure and mechanismThe Secretary of the Navy may not make any modification to the existing Navy Facilities Sustainment, Restoration, and Modernization (FSRM) structure or mechanism that would modify duty relationships or significantly alter the existing structure until 90 days after providing notice of the proposed modification to the congressional defense committees. 
IVMilitary Personnel Authorizations 
AActive Forces 
401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2019, as follows: (1)The Army, 485,741. 
(2)The Navy, 331,900. (3)The Marine Corps, 186,100. 
(4)The Air Force, 325,720. 402.End strengths for commissioned officers on active duty in certain gradesThe Armed Forces are authorized strengths for commissioned officers on active duty as of September 30, 2019, in the grades as follows in the number specified: 
(1)The Army: (A)Colonel, 3,970. 
(B)Lieutenant colonel, 8,700. (C)Major, 15,470. 
(2)The Navy: (A)Captain, 3,060. 
(B)Commander, 6,670. (C)Lieutenant commander, 11,010. 
(3)The Marine Corps: (A)Colonel, 650. 
(B)Lieutenant colonel, 1,910. (C)Major, 3,920. 
(4)The Air Force: (A)Colonel, 3,450. 
(B)Lieutenant colonel, 10,270. (C)Major, 13,920. 
BReserve Forces 
411.End strengths for Selected Reserve 
(a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2019, as follows: (1)The Army National Guard of the United States, 343,500. 
(2)The Army Reserve, 199,500. (3)The Navy Reserve, 59,000. 
(4)The Marine Corps Reserve, 38,500. (5)The Air National Guard of the United States, 106,600. 
(6)The Air Force Reserve, 69,800. (7)The Coast Guard Reserve, 7,000. 
(b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by— (1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and 
(2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year. (c)End strength increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members. 
412.End strengths for Reserves on active duty in support of the reservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2019, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components: (1)The Army National Guard of the United States, 30,155. 
(2)The Army Reserve, 16,261. (3)The Navy Reserve, 10,101. 
(4)The Marine Corps Reserve, 2,261. (5)The Air National Guard of the United States, 19,450. 
(6)The Air Force Reserve, 3,588. 413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2019 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following: 
(1)For the Army National Guard of the United States, 22,294. (2)For the Army Reserve, 6,492. 
(3)For the Air National Guard of the United States, 18,969. (4)For the Air Force Reserve, 8,880. 
414.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2019, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following: (1)The Army National Guard of the United States, 17,000. 
(2)The Army Reserve, 13,000. (3)The Navy Reserve, 6,200. 
(4)The Marine Corps Reserve, 3,000. (5)The Air National Guard of the United States, 16,000. 
(6)The Air Force Reserve, 14,000. CAuthorization of Appropriations 421.Military personnel (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2019 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4401. 
(b)Construction of authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2019. 422.Limitation on use of funds for personnel in fiscal year 2019 in excess of statutorily specified end strengths for fiscal year 2018Notwithstanding any other provision of this title, funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2019 for military personnel may be not obligated or expended for a number of military personnel covered by an end strength in title IV of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) in excess of such end strength until the Secretary of Defense has submitted to the congressional defense committees the report required under subsection (b) of section 1041. 
VMilitary Personnel Policy 
AOfficer Personnel Policy 
IOfficer Personnel Management Reform 
501.Repeal of codified specification of authorized strengths of certain commissioned officers on active dutyEffective as of October 1, 2018, the text of section 523 of title 10, United States Code, is amended to read as follows:  The total number of commissioned officers serving on active duty in the Army, Air Force, or Marine Corps in each of the grades of major, lieutenant colonel, or colonel, or in the Navy in each of the grades of lieutenant commander, commander, or captain, at the end of any fiscal year shall be as specifically authorized by Act of Congress for such fiscal year.. 
502.Annual defense manpower requirements report matters 
(a)Date of submittalSubsection (a) of section 115a of title 10, United States Code, is amended in the matter preceding paragraph (1) by striking not later than 45 days after the date on which and inserting on the date on which. (b)Specification of anticipated opportunities for promotion of commissioned officersSubsection (d) of such section is amended by adding the following new paragraph: 
 
(4)The opportunities for promotion of commissioned officers anticipated to be estimated pursuant to section 623(b)(4) of this title for the fiscal year in which such report is submitted for purposes of promotion selection boards convened pursuant to section 611 of this title during such fiscal year.. (c)Enumeration of required numbers of certain commissioned officersSuch section is further amended by adding at the end the following new subsection: 
 
(i)In each such report, the Secretary shall also include a separate statement of the number of officers required for the next fiscal year in each grade as follows: (1)Major, lieutenant colonel, and colonel of each of the Army, the Air Force, and the Marine Corps. 
(2)Lieutenant commander, commander, and captain of the Navy.. 503.Repeal of requirement for ability to complete 20 years of service by age 62 as qualification for original appointment as a regular commissioned officer (a)RepealSubsection (a) of section 532 of title 10, United States Code, is amended— 
(1)by striking paragraph (2); and (2)by redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively. 
(b)Conforming amendmentSuch section is further amended by striking subsection (d). (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to original appointments of regular commissioned officers of the Armed Forces made on or after that date. 
504.Enhancement of availability of constructive service credit for private sector training or experience upon original appointment as a commissioned officer 
(a)Regular officers 
(1)In generalSubsection (b) of section 533 of title 10, United States Code, is amended— (A)in paragraph (1), by striking subparagraph (D) and inserting the following new subparagraph (D): 
 
(D)Additional credit for special training or experience in a particular officer career field as designated by the Secretary concerned, if such training or experience is directly related to the operational needs of the armed force concerned.; and (B)in paragraph (2)— 
(i)by striking Except as authorized by the Secretary concerned in individual cases and under regulations prescribed by the Secretary of Defense in the case of a medical or dental officer, the amount and inserting The amount; and (ii)by striking in the grade of major in the Army, Air Force, or Marine Corps or lieutenant commander in the Navy and inserting in the grade of colonel in the Army, Air Force, or Marine Corps or captain in the Navy. 
(2)Repeal of temporary authority for service credit for critically necessary cyberspace-related experienceSuch section is further amended— (A)in subsections (a)(2) and (c), by striking or (g); and 
(B)by striking subsection (g). (b)Reserve officers (1)In generalSubsection (b) of section 12207 of title 10, United States Code, is amended— 
(A)in paragraph (1), by striking subparagraph (D) and inserting the following new subparagraph (D):  (D)Additional credit for special training or experience in a particular officer career field as designated by the Secretary concerned, if such training or experience is directly related to the operational needs of the armed force concerned.; and 
(B)by striking paragraph (3) and inserting the following new paragraph (3):  (3)The amount of constructive service credit credited to an officer under this subsection may not exceed the amount required in order for the officer to be eligible for an original appointment as a reserve officer of the Army, Air Force, or Marine Corps in the grade of colonel or as a reserve officer of the Navy in the grade of captain.. 
(2)Repeal of temporary authority for service credit for critically necessary cyberspace-related experienceSuch section is further amended— (A)by striking subsection (e); 
(B)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively; and (C)in subsection (e), as redesignated by subparagraph (B), by striking , (d), or (e) and inserting or (d). 
505.Standardized temporary promotion authority across the military departments for officers in certain grades with critical skills 
(a)Standardized temporary promotion authority 
(1)In generalChapter 35 of title 10, United States Code, is amended by adding at the end the following new section:  605.Promotion to certain grades for officers with critical skills: colonel, lieutenant colonel, major, captain; captain, commander, lieutenant commander, lieutenant (a)In generalAn officer in the grade of first lieutenant, captain, major, or lieutenant colonel in the Army, Air Force, or Marine Corps, or lieutenant (junior grade), lieutenant, lieutenant commander, or commander in the Navy, who is described in subsection (b) may be temporarily promoted to the grade of captain, major, lieutenant colonel, or colonel in the Army, Air Force, or Marine Corps, or lieutenant, lieutenant commander, commander, or captain in the Navy, as applicable, under regulations prescribed by the Secretary of the military department concerned. Appointments under this section shall be made by the President, by and with the advice and consent of the Senate. 
(b)Covered officersAn officer described in this subsection is any officer in a grade specified in subsection (a) who— (1)has a skill in which the armed force concerned has a critical shortage of personnel (as determined by the Secretary of the military department concerned); and 
(2)is serving in a position (as determined by the Secretary of the military department concerned) that— (A)is designated to be held by a captain, major, lieutenant colonel, or colonel in the Army, Air Force, or Marine Corps, or lieutenant, lieutenant commander, commander, or captain in the Navy, as applicable; and 
(B)requires that an officer serving in such position have the skill possessed by such officer. (c)Status of officers appointed (1)Preservation of position and statusAn appointment under this section does not change the position on the active-duty list or the permanent, probationary, or acting status of the officer so appointed, prejudice the officer in regard to other promotions or appointments, or abridge the rights or benefits of the officer. 
(2)Grade for purposes of annual defense manpower reportsFor purposes of section 115a of this title, an officer holding an appointment under this section is considered as serving in the grade of the temporary promotion this section. (d)Board recommendation requiredA temporary promotion under this section may be made only upon the recommendation of a board of officers convened by the Secretary of the military department concerned for the purpose of recommending officers for such promotions. 
(e)Acceptance and effective date of appointmentEach appointment under this section, unless expressly declined, is, without formal acceptance, regarded as accepted on the date such appointment is made, and a member so appointed is entitled to the pay and allowances of the grade of the temporary promotion under this section from the date the appointment is made. (f)Termination of appointmentUnless sooner terminated, an appointment under this section terminates— 
(1)on the date the officer who received the appointment is promoted to the permanent grade of captain, major, lieutenant colonel, or colonel in the Army, Air Force, or Marine Corps, or lieutenant, lieutenant commander, commander, or captain in the Navy; or (2)on the date the officer is detached from a position described in subsection (b)(2), unless the officer is on a promotion list to the permanent grade of captain, major, lieutenant colonel, or colonel in the Army, Air Force, or Marine Corps, or lieutenant, lieutenant commander, commander, or captain in the Navy, in which case the appointment terminates on the date the officer is promoted to that grade. 
(g)Limitation on number of eligible positionsAn appointment under this section may only be made for service in a position designated by the Secretary of the military department concerned for the purposes of this section. The number of positions so designated may not exceed the following: (1)In the case of the Army— 
(A)as captain, 120; (B)as major, 350; 
(C)as lieutenant colonel, 200; and (D)as colonel, 100. 
(2)In the case of the Air Force— (A)as captain, 100; 
(B)as major, 325; (C)as lieutenant colonel, 175; and 
(D)as colonel, 80. (3)In the case of the Marine Corps— 
(A)as captain, 50; (B)as major, 175; 
(C)as lieutenant colonel, 100; and (D)as colonel, 50. 
(4)In the case of the Navy— (A)as lieutenant, 100; 
(B)as lieutenant commander, 325; (C)as commander, 175; and 
(D)as captain, 80.. (2)Clerical amendmentThe table of sections at the beginning of chapter 35 of such title is amended by adding at the end the following new item: 
 
 
605. Promotion to certain grades for officers with critical skills: colonel, lieutenant colonel, major, captain; captain, commander, lieutenant commander, lieutenant.. 
(b)Repeal of superseded authority applicable to Navy lieutenants 
(1)RepealChapter 544 of title 10, United States Code, is repealed. (2)Clerical amendmentsThe tables of chapters at the beginning of title 10, United States Code, and at the beginning of subtitle C of such title, are each amended by striking the item relating to chapter 544. 
506.Authority for promotion boards to recommend officers of particular merit be placed higher on a promotion list 
(a)DOPMA boards 
(1)In generalSection 616 of title 10, United States Code, is amended by adding at the end the following new subsection:  (g) (1)In selecting the officers to be recommended for promotion, a selection board may, when authorized by the Secretary of the military department concerned, recommend officers of particular merit, from among those officers selected for promotion, to be placed higher on the promotion list established by the Secretary under section 624(a)(1) of this title. 
(2)An officer may be recommended to be placed higher on a promotion list under paragraph (1) only if the officer receives the recommendation of at least a majority of the members of the board, unless the Secretary concerned establishes an alternative requirement. Any such alternative requirement shall be furnished to the board as part of the guidelines furnished to the board under section 615 of this title. (3)For the officers recommended to be placed higher on a promotion list under paragraph (1), the board shall recommend the order in which those officers should be placed on the list.. 
(2)Promotion selection board reports recommending officers of particular merit be placed higher on promotion listSection 617 of such title is amended by adding at the end the following new subsection:  (d)A selection board convened under section 611(a) of this title shall, when authorized under section 616(g) of this title, include in its report to the Secretary concerned the names of those officers recommended by the board to be placed higher on the promotion list and the order in which the board recommends that those officers should be placed on the list.. 
(3)Officers of particular merit appearing higher on promotion listSection 624(a)(1) of such title is amended in the first sentence by adding at the end or based on particular merit, as determined by the promotion board. (b)ROPMA boards (1)In generalSection 14108 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(f)Officers of partcular merit 
(1)In selecting the officers to be recommended for promotion, a promotion board may, when authorized by the Secretary of the military department concerned, recommend officers of particular merit, from among those officers selected for promotion, to be placed higher on the promotion list established by the Secretary under section 14308(a) of this title. (2)An officer may be recommended to be placed higher on a promotion list under paragraph (1) only if the officer receives the recommendation of at least a majority of the members of the board, unless the Secretary concerned establishes an alternative requirement. Any such alternative requirement shall be furnished to the board as part of the guidelines furnished to the board under section 14107 of this title. 
(3)For the officers recommended to be placed higher on a promotion list under paragraph (1), the board shall recommend the order in which those officers should be placed on the list.. (2)Promotion board reports recommending officers of particular merit be placed higher on promotion listSection 14109 of such title is amended by adding at the end the following new subsection: 
 
(d)Officers of particular meritA promotion board convened under section 14101(a) of this title shall, when authorized under section 14108(f) of this title, include in its report to the Secretary concerned the names of those officers recommended by the board to be placed higher on the promotion list and the order in which the board recommends that those officers should be placed on the list.. (3)Officers of particular merit appearing higher on promotion listSection 14308(a) of such title is amended in the first sentence by adding at the end or based on particular merit, as determined by the promotion board. 
507.Authority for officers to opt out of promotion board consideration 
(a)Active-Duty list officersSection 619 of title 10, United States Code, is amended— (1)in subsection (d), by adding at the end the following new paragraph: 
 
(6)An officer excluded under subsection (e).; and (2)by adding at the end the following new subsection: 
 
(e)Authority To allow officers To opt out of selection board consideration 
(1)The Secretary of a military department may provide that an officer under the jurisdiction of the Secretary may, upon the officer’s request and with the approval of the Secretary, be excluded from consideration by a selection board convened under section 611(a) of this title to consider officers for promotion to the next higher grade. (2)The Secretary concerned may only approve a request under paragraph (1) if— 
(A)the basis for the request is to allow an officer to complete a broadening assignment, advanced education, another assignment of significant value to the Department, or a career progression requirement delayed by the assignment or education; (B)the Secretary determines the exclusion from consideration is in the best interest of the military department concerned; and 
(C)the officer has not previously failed of selection for promotion to the grade for which the officer requests the exclusion from consideration.. (b)Reserve active-Status list officersSection 14301 of such title is amended— 
(1)in subsection (c)— (A)in the subsection heading, by striking Previously selected officers not eligible and inserting Certain officers not; and 
(B)by adding at the end the following new paragraph:  (6)An officer excluded under subsection (j).; and 
(2)by adding at the end the following new subsection:  (j)Authority To allow officers To opt out of selection board consideration (1)The Secretary a military department may provide that an officer under the jurisdiction of the Secretary may, upon the officer’s request and with the approval of the Secretary, be excluded from consideration by a selection board convened under section 14101(a) of this title to consider officers for promotion to the next higher grade. 
(2)The Secretary concerned may only approve a request under paragraph (1) if— (A)the basis for the request is to allow an officer to complete a broadening assignment, advanced education, another assignment of significant value to the Department, or a career progression requirement delayed by the assignment or education; 
(B)the Secretary determines the exclusion from consideration is in the best interest of the military department concerned; and (C)the officer has not previously failed of selection for promotion to the grade for which the officer requests the exclusion from consideration.. 
508.Competitive category mattersSection 621 of title 10, United States Code, is amended— (1)by inserting (a) Competitive categories.— before Under regulations; and 
(2)by adding at the end the following new subsections:  (b)Bases for competitive categoriesCompetitive categories shall be established on the bases as follows: 
(1)Officers occupying similar officer qualifications, specialties, occupations, or ratings shall be grouped together. (2)Promotion timing, promotion opportunity, and officer career length shall each be tailored to particular officer qualifications, specialties, occupations, or ratings. 
(c)Consistency not required in promotion timing or opportunityIn establishing competitive categories, the Secretary of a military department shall not be required to provide consistency in promotion timing or promotion opportunity among competitive categories of the armed force concerned.. 509.Promotion zone matters (a)Alignment with annual defense manpower requirements reportsSubsection (b) of section 623 of title 10, United States Code, is amended— 
(1)in paragraph (3), by striking and at the end; (2)in paragraph (4), by striking the period at the end and inserting ; and; and 
(3)by adding after paragraph (4) the following new paragraph (5):  (5)the alignment of opportunities for promotion for officers considered by any particular selection board with opportunities for promotion in the next year as estimated pursuant to paragraph (4) and reported in the annual defense manpower requirements report covering such year under section 115a of this title.. 
(b)Prohibition on determination of officers in promotion zone based on year of original appointment to current grade 
(1)In generalSuch section is further amended by adding at the end the following new subsection:  (c)The Secretary concerned may not determine the number of officers in a promotion zone on the basis of the year in which officers receive their original appointment in their current grade.. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act, and shall apply with respect to promotion zones established for promotion selection boards convened on or after that date. 510.Alternative promotion authority for officers in designated competitive categories of officers (a)Alternative promotion authority (1)In generalChapter 36 of title 10, United States Code, is amended by adding at the end the following new subchapter: 
 
VIAlternative Promotion Authority for Officers in Designated Competitive Categories 
 
Sec.  
649a. Officers in designated competitive categories. 
649b. Selection for promotion. 
649c. Eligibility for consideration for promotion. 
649d. Opportunities for consideration for promotion. 
649e. Promotions. 
649f. Failure of selection for promotion. 
649g. Retirement: retirement for years of service; selective early retirement. 
649h. Continuation on active duty. 
649h-1. Continuation on active duty: officers in certain military specialties and career tracks. 
649i. Other administrative authorities. 
649j. Regulations. 
649a.Officers in designated competitive categories 
(a)Authority To designate competitive categories of officersEach Secretary of a military department may designate one or more competitive categories for promotion of officers under section 621 of this title that are under the jurisdiction of such Secretary as a competitive category of officers whose promotion, retirement, and continuation on active duty shall be subject to the provisions of this subchapter. (b)Limitation on exercise of authorityThe Secretary of a military department may not designate a competitive category of officers for purposes of this subchapter until 60 days after the date on which the Secretary submits to the Committees on Armed Services of the Senate and the House of Representatives a report on the designation of the competitive category. The report on the designation of a competitive category shall set forth the following: 
(1)A detailed description of officer requirements for officers within the competitive category. (2)An explanation of the number of opportunities for consideration for promotion to each particular grade, and an estimate of promotion timing, within the competitive category. 
(3)An estimate of the size of the promotion zone for each grade within the competitive category. (4)A description of any other matters the Secretary considered in determining to designate the competitive category for purposes of this subchapter. 
649b.Selection for promotion 
(a)In generalExcept as provided in this section, the selection for promotion of officers in any competitive category of officers designated for purposes of this subchapter shall be governed by the provisions of subchapter I of this chapter. (b)No recommendation for promotion of officers below promotion zoneSection 616(b) of this title shall not apply to the selection for promotion of officers described in subsection (a). 
(c)Recommendation for officers To be excluded from future consideration for promotionIn making recommendations pursuant to section 616 of this title for purposes of the administration of this subchapter, a selection board convened under section 611(a) of this title may recommend that an officer considered by the board be excluded from future consideration for promotion under this chapter. 649c.Eligibility for consideration for promotion (a)In generalExcept as provided by this section, eligibility for promotion of officers in any competitive category of officers designated for purposes of this subchapter shall be governed by the provisions of section 619 of this title. 
(b)Inapplicability of certain time-in-grade requirementsParagraphs (2) through (4) of section 619(a) of this title shall not apply to the promotion of officers described in subsection (a). (c)Inapplicability to officers above and below promotion zoneThe following provisions of section 619(c) of this title shall not apply to the promotion of officers described in subsection (a): 
(1)The reference in paragraph (1) of that section to an officer above the promotion zone. (2)Paragraph (2)(A) of that section. 
(d)Ineligibility of certain officersThe following officers are not eligible for promotion under this subchapter: (1)An officer described in section 619(d) of this title. 
(2)An officer not included within the promotion zone. (3)An officer who has failed of promotion to a higher grade the maximum number of times specified for opportunities for promotion for such grade within the competitive category concerned pursuant to section 649d of this title. 
(4)An officer recommended by a selection board to be removed from consideration for promotion in accordance with section 649b(c) of this title. 649d.Opportunities for consideration for promotion (a)Specification of number of opportunities for consideration for promotionIn designating a competitive category of officers pursuant to section 649a of this title, the Secretary of a military department shall specify the number of opportunities for consideration for promotion to be afforded officers of the armed force concerned within the category for promotion to each grade above the grade of first lieutenant or lieutenant (junior grade), as applicable. 
(b)Limited authority of Secretary of military department to modify number of opportunitiesThe Secretary of a military department may modify the number of opportunities for consideration for promotion to be afforded officers of an armed force within a competitive category for promotion to a particular grade, as previously specified by the Secretary pursuant subsection (a) or this subsection, not more frequently than once every five years. (c)Discretionary authority of Secretary of Defense to modify number of opportunitiesThe Secretary of Defense may modify the number of opportunities for consideration for promotion to be afforded officers of an armed force within a competitive category for promotion to a particular grade, as previously specified or modified pursuant to any provision of this section, at the discretion of the Secretary. 
(d)Limitation on number of opportunities specifiedThe number of opportunities for consideration for promotion to be afforded officers of an armed force within a competitive category for promotion to a particular grade, as specified or modified pursuant to any provision of this section, may not exceed five opportunities. (e)Effect of certain reduction in number of opportunities specifiedIf, by reason of a reduction in the number of opportunities for consideration for promotion under this section, an officer would no longer have one or more opportunities for consideration for promotion that were available to the officer before the reduction, the officer shall be afforded one additional opportunity for consideration for promotion after the reduction. 
649e.PromotionsSections 620 through 626 of this title shall apply in promotions of officers in competitive categories of officers designated for purposes of this subchapter. 649f.Failure of selection for promotion (a)In generalExcept as provided in this section, sections 627 through 632 of this title shall apply to promotions of officers in competitive categories of officers designated for purposes of this subchapter. 
(b)Inapplicability of failure of selection for promotion to officers above promotion zoneThe reference in section 627 of this title to an officer above the promotion zone shall not apply in the promotion of officers described in subsection (a). (c)Special selection board mattersThe reference in section 628(a)(1) of this title to a person above the promotion zone shall not apply in the promotion of officers described in subsection (a). 
(d)Effect of failure of selectionIn the administration of this subchapter pursuant to subsection (a)— (1)an officer described in subsection (a) shall not be deemed to have failed twice of selection for promotion for purposes of section 629(e)(2) of this title until the officer has failed selection of promotion to the next higher grade the maximum number of times specified for opportunities for promotion to such grade within the competitive category concerned pursuant to section 649d of this title; and 
(2)any reference in section 631(a) or 632(a) of this title to an officer who has failed of selection for promotion to the next higher grade for the second time shall be deemed to refer instead to an officer described in subsection (a) who has failed of selection for promotion to the next higher grade for the maximum number of times specified for opportunities for promotion to such grade within the competitive category concerned pursuant to such section 649d. 649g.Retirement: retirement for years of service; selective early retirement (a)Retirement for years of servicesSections 633 through 636 of this title shall apply to the retirement of officers in competitive categories of officers designated for purposes of this subchapter. 
(b)Selective early retirementSections 638 and 638a of this title shall apply to the retirement of officers described in subsection (a). 649h.Continuation on active duty (a)In generalAn officer subject to discharge or retirement pursuant to this subchapter may, subject to the needs of the service, be continued on active duty if the officer is selected for continuation on active duty in accordance with this section by a selection board convened under section 611(b) of this title. 
(b)Identification of positions for officers continued on active duty 
(1)In generalOfficers may be selected for continuation on active duty pursuant to this section only for assignment to positions identified by the Secretary of the military department concerned for which vacancies exist or are anticipated to exist. (2)IdentificationBefore convening a selection board pursuant to section 611(b) of this title for purposes of selection of officers for continuation on active duty pursuant to this section, the Secretary of the military department concerned shall specify for purposes of the board the positions identified by the Secretary to which officers selected for continuation on active duty may be assigned. 
(c)Recommendation for continuationA selection board may recommend an officer for continuation on active duty pursuant to this section only if the board determines that the officer is qualified for assignment to one or more positions identified pursuant to subsection (b) on the basis of skills, knowledge, and behavior required of an officer to perform successfully in such position or positions. (d)Approval of Secretary of military departmentContinuation of an officer on active duty under this section pursuant to the action of a selection board is subject to the approval of the Secretary of the military department concerned. 
(e)Nonacceptance of continuationAn officer who is selected for continuation on active duty pursuant to this section, but who declines to continue on active duty, shall be discharged or retired, as appropriate, in accordance with section 632 of this title. (f)Period of continuation (1)In generalAn officer continued on active duty pursuant to this section shall remain on active duty, and serve in the position to which assigned (or in another position to which assigned with the approval of the Secretary of the military department concerned), for a total of not more than three years afer the date of assignment to the position to which first so assigned. 
(2)Additional continuationAn officer whose continued service pursuant to this section would otherwise expire pursuant to paragraph (1) may be continued on active duty if selected for continuation on active duty in accordance with this section before the date of expiration pursuant to that paragraph. (g)Effect of expiration of continuationEach officer continued on active duty pursuant to this subsection who is not selected for continuation on active duty pursuant to subsection (f)(2) at the completion of the officer's term of continued service shall, unless sooner discharged or retired under another provision of law— 
(1)be discharged upon the expiration of the term of continued service; or (2)if eligible for retirement under another other provision of law, be retired under that law on the first day of the first month following the month in which the officer completes the term of continued service. 
(h)Treatment of discharge or retirementThe discharge or retirement of an officer pursuant to this section shall be considered to be an involuntary discharge or retirement for purposes of any other provision of law. 649h-1.Continuation on active duty: officers in certain military specialties and career tracksIn addition to continuation on active duty provided for in section 649h of this title, an officer to whom section 637a of this title applies may be continued on active duty in accordance with the provisions of such section 637a. 
649i.Other administrative authorities 
(a)In generalThe following provisions of this title shall apply to officers in competitive categories of officers designated for purposes of this subchapter: (1)Section 638b, relating to voluntary retirement incentives. 
(2)Section 639, relating to continuation on active duty to complete disciplinary action. (3)Section 640, relating to deferment of retirement or separation for medical reasons. 
649j.RegulationsThe Secretary of Defense shall prescribe regulations regarding the administration of this subchapter. The elements of such regulations shall include mechanisms to clarify the manner in which provisions of other subchapters of this chapter shall be used in the administration of this subchapter in accordance with the provisions of this subchapter.. (2)Clerical amendmentThe table of subchapters at the beginning of chapter 36 of such title is amended by adding at the end the following new item: 
 
 
VI.Alternative Promotion Authority for Officers in Designated Competitive Categories 649a. 
(b)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretaries of the military departments, submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the authorities in subchapter VI of chapter 36 of title 10, United States Code (as added by subsection (a)). (2)ElementsThe report shall include the following: 
(A)A detailed analysis and assessment of the manner in which the exercise of the authorities in subchapter VI of chapter 36 of title 10, United States Code (as so added), will effect the career progression of commissioned officers in the Armed Forces. (B)A description of the competitive categories of officers that are anticipated to be designated as competitive categories of officers for purposes of such authorities. 
(C)A plan for implementation of such authorities. (D)Such recommendations for legislative or administrative action as the Secretary of Defense considers appropriate to improve or enhance such authorities. 
511.Applicability to additional officer grades of authority for continuation on active duty of officers in certain military specialties and career tracksSection 637a(a) of title 10, United States Code, is amended— (1)by striking grade O–4 and inserting grade O–2; and 
(2)by inserting 632, before 633,. IIOther Matters  516.Matters relating to satisfactory service in grade for purposes of retirement grade of officers in highest grade of satisfactory service (a)Conditional determinations of grade of satisfactory service (1)In generalSubsection (a)(1) of section 1370 of title 10, United States Code, is amended by adding at the end the following new sentences: When an officer is under investigation for alleged misconduct at the time of retirement, the Secretary concerned may conditionally determine the highest grade of satisfactory service of the officer pending completion of the investigation. Such grade is subject to reopening in accordance with subsection (f).. 
(2)Officers in O–9 and O–10 gradesSubsection (c) of such section is amended by adding at the end the following new paragraph:  (4)The Secretary of Defense may make a conditional certification regarding satisfactory service in grade under paragraph (1) with respect to an officer under that paragraph notwithstanding the fact that there is pending the disposition of an adverse personnel action against the officer for alleged misconduct. The retired grade of an officer following such a conditional certification is subject to reopening in accordance with subsection (f).. 
(3)Reserve officersSubsection (d)(1) of such section is amended by adding at the end the following new sentences: When an officer is under investigation for alleged misconduct at the time of retirement, the Secretary concerned may conditionally determine the highest grade of satisfactory service of the officer pending completion of the investigation. Such grade is subject to reopening in accordance with subsection (f).. (b)Determinations of satisfactory serviceSuch section is further amended— 
(1)by redesignating subsection (e) as subsection (g); and (2)by inserting after subsection (d) the following new subsection (e): 
 
(e)Determinations of satisfactory service in gradeThe determination whether an officer's service in grade is satisfactory for purposes of any provision of this section shall— (1)be based on quantative and qualitative considerations; 
(2)take into account both acts and omissions; and (3)take into account service in current grade and in any prior grade in which served (whether a lower or higher grade).. 
(c)Finality of retired grade determinationsSuch section is further amended by inserting after subsection (e), as amended by subsection (b) of this section, the following new subsection:  (f)Finality of retired grade determinations (1)Except as otherwise provided by law, a determination or certification of the retired grade of an officer pursuant to this section is administratively final on the day the officer is retired, and may not be reopened. 
(2)A determination or certification of the retired grade of an officer may be reopened as follows: (A)If the retirement or retired grade of the officer was procured by fraud. 
(B)If substantial evidence comes to light after the retirement that could have led to a lower retired grade under this section if known by competent authority at the time of retirement. (C)If a mistake of law or calculation was made in the determination of the retired grade. 
(D)In the case of a retired grade following a conditional determination under subsection (a)(1) or (d)(1) or conditional certification under subsection (c)(4), if the investigation of or personnel action against the officer, as applicable, results in adverse findings. (E)If the Secretary concerned determines, pursuant to regulations prescribed by the Secretary of Defense, that good cause exists to reopen the determination or certification. 
(3)If a determination or certification of the retired grade of an officer is reopened, the Secretary concerned— (A)shall notify the officer of the reopening; and 
(B)may not make an adverse determination on the retired grade of the officer until the officer has had a reasonable opportunity to respond regarding the basis of the reopening. (4)If a certification of the retired grade of an officer covered by subsection (c) is reopened, the Secretary concerned shall also notify the President and Congress of the reopening. 
(5)If the retired grade of an officer is reduced through the reopening of the officer's retired grade, the retired pay of the officer under chapter 71 of this title shall be recalculated, and any modification of the retired pay of the officer shall go into effect on the effective date of the reduction of the officer's retired grade.. (d)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to officers who retire from the Armed Forces on or after that date. 
517.Reduction in number of years of active naval service required for permanent appointment as a limited duty officerSection 5589(d) of title 10, United States Code, is amended by striking 10 years and inserting 8 years. 518.Repeal of original appointment qualification requirement for warrant officers in the regular Army (a)In generalSection 3310 of title 10, United States Code, is repealed. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 335 of such title is amended by striking the item relating to section 3310. 519.Uniform grade of service of the Chiefs of Chaplains of the Armed ForcesThe grade of service as Chief of Chaplains of the Army, Chief of Chaplains of the Navy, and Chief of Chaplains of the Air Force of an officer serving in such position shall be such grade as the Secretary of Defense shall specify. The grade of service shall be the same for service in each such position. 
520.Written justification for appointment of Chiefs of Chaplains in grade below grade of major general or rear admiral 
(a)Chief of Chaplains of the ArmySection 3036 of title 10, United States Code, is amended by adding at the end the following new subsection:  (h)If an individual is appointed Chief of Chaplains in a regular grade below the grade of major general, the Secretary of the Army shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth in writing the justification for the appointment of the individual as Chief of Chaplains in such lower grade.. 
(b)Chief of Chaplains of the NavySection 5142(b) of such title is amended— (1)by inserting (1) after (b); and 
(2)by adding at the end the following new paragraph:  (2)If an individual is appointed Chief of Chaplains in a regular grade below the grade of rear admiral, the Secretary of the Navy shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth in writing the justification for the appointment of the individual as Chief of Chaplains in such lower grade.. 
(c)Chief of Chaplains of the Air ForceSection 8039(a) of such title is amended— (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and 
(2)by inserting after paragraph (1) the following new paragraph (2):  (2)If an individual is appointed Chief of Chaplains in a regular grade below the grade of major general, the Secretary of the Air Force shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth in writing the justification for the appointment of the individual as Chief of Chaplains in such lower grade.. 
BReserve Component Management 
521.Authority to adjust effective date of promotion in the event of undue delay in extending Federal recognition of promotion 
(a)In generalSection 14308(f) of title 10, United States Code, is amended— (1)by inserting (1) before The effective date of promotion; and 
(2)by adding at the end the following new paragraph:  (2)If the Secretary concerned determines that there was an undue delay in extending Federal recognition in the next higher grade in the Army National Guard or the Air National Guard to a reserve commissioned officer of the Army or the Air Force, and the delay was not attributable to the action (or inaction) of such officer, the effective date of the promotion concerned under paragraph (1) may be adjusted to a date determined by the Secretary concerned, but not earlier than the effective date of the State promotion.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to promotions of officers whose State effective date is on or after that date. 522.Authority to designate certain reserve officers as not to be considered for selection for promotionSection 14301 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(j)Certain officers not to be considered for selection for promotionThe Secretary of the military department concerned may provide that an officer who is in an active status, but is in a duty status in which the only points the officer accrues under section 12732(a)(2) of this title are pursuant to subparagraph (C)(i) of that section (relating to membership in a reserve component), shall not be considered for selection for promotion until completion of two years of service in such duty status. Any such officer may remain on the reserve active-status list.. 523.Expansion of personnel subject to authority of the Chief of the National Guard Bureau in the execution of functions and missions of the National Guard BureauSection 10508(b)(1) of title 10, United States Code, is amended by striking sections 2103, and all that follows through of title 32, and inserting sections 2102, 2103, 2105, and 3101, and subchapter IV of chapter 53, of title 5, or sections 328 and 709 of title 32,. 
524.Repeal of prohibition on service on Army Reserve Forces Policy Committee by members on active dutySection 10302 of title 10, United States Code, is amended— (1)in subsection (b), by striking not on active duty each place it appears; and 
(2)in subsection (c)— (A)by inserting of the reserve components after among the members; and 
(B)by striking not on active duty. CGeneral Service Authorities 531.Assessment of Navy standard workweek and related adjustments (a)AssessmentThe Secretary of the Navy shall conduct a comprehensive assessment of the Navy standard workweek. 
(b)Other requirementsThe Secretary shall— (1)update Office of the Chief of Naval Operations Instruction 1000.16L in order to— 
(A)obtain an examination of current in-port workloads; and (B)identify the manpower necessary to execute in-port workload for all surface ship classes; 
(2)update the criteria used in the Instruction referred to in paragraph (1) that are used to reassess the factors used to calculate manpower requirements periodically or when conditions change; and (3)using the updates required by paragraphs (1) and (2), identify personnel needs and costs associated with the planned larger size of the Navy fleet. 
(c)Added demandsThe Secretary shall identify and quantify added demands on Navy ship crews, including Ready Relevant Learning training periods and additional work that affects readiness and technical qualifications for Navy ship crews. (d)DeadlineThe Secretary shall complete carrying out the requirements in this section by not later than 180 days after the date of the enactment of this Act. 
532.Manning of Forward Deployed Naval ForcesCommencing not later than October 1, 2019, the Secretary of the Navy shall implement a policy to man ships homeported overseas (commonly referred to as Forward Deployed Naval Forces) at manning levels not less than the levels established for each ship class or type of unit, including any adjustments resulting from as a result of changes from actions in connection with section 531, relating to an assessment of the Navy standard workweek and related adjustments. 533.Navy watchstander records (a)In generalThe Secretary of the Navy shall require that, commencing not later than 180 days after the date of the enactment of this Act, key watchstanders on Navy surface ships shall maintain a career record of watchstanding hours and specific operational evolutions. 
(b)Key watchstander definedIn this section, the term key watchstander means each of the following: (1)Officer of the Deck. 
(2)Any other officer specified by the Secretary for purposes of this section. 534.Qualification experience requirements for certain Navy watchstations (a)In generalNot later than 90 days after the date the of enactment of this Act, the Secretary of the Navy shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the adequacy of individual training for certain watchstations, including any planned or recommended changes in qualification standards for such watchstations. 
(b)WatchstationsThe watchstations covered by the report required by subsection (a) are the following: (1)Officer of the Deck. 
(2)Combat Information Center Watch Officer. (3)Tactical Action Officer. 
535.Repeal of 15-year statute of limitations on motions or requests for review of discharge or dismissal from the Armed Forces 
(a)RepealSection 1553(a) of title 10, United States Code, is amended by striking the second sentence. (b)Effective dateThe amendment made by this section shall take effect on October 1, 2019. 
536.Treatment of claims relating to military sexual trauma in correction of military records and review of discharge or dismissal proceedings 
(a)Correction of military records 
(1)In generalSubsection (h) of section 1552 of title 10, United States Code, is amended in paragraphs (1) and (2)(B), by striking post-traumatic stress disorder or traumatic brain injury and inserting post-traumatic stress disorder, traumatic brain injury, or military sexual trauma. (2)Quarterly reportsSubsection (i)(1) of such section is amended by inserting , or an experience of military sexual trauma, after traumatic brain injury. 
(b)Review of discharge or dismissalSection 1553(d) of such title is amended— (1)by striking or traumatic brain injury each place it appears (other than the second place it appears in paragraph (3)(B)) and inserting , traumatic brain injury, or military sexual trauma; and 
(2)in paragraph (3)(B), by inserting and before whose the second place it appears. DMilitary Justice Matters 541.Punitive article on domestic violence under the Uniform Code of Military Justice (a)Punitive article (1)In generalSubchapter X of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by inserting after section 928a (article 128a) the following new section (article): 
 
928b. Art. 128b.Domestic violence 
(a)In generalAny person who— (1)commits a violent offense against a spouse, an intimate partner, or an immediate family member of that person; 
(2)with intent to threaten or intimidate a spouse, an intimate partner, or an immediate family member of that person— (A)commits an offense under this chapter against any person; or 
(B)commits an offense under this chapter against any property, including an animal; (3)with intent to threaten or intimidate a spouse, an intimate partner, or an immediate family member of that person, violates a protection order; 
(4)with intent to commit a violent offense against a spouse, an intimate partner, or an immediate family member of that person, violates a protection order; or (5)assaults a spouse, an intimate partner, or an immediate family member of that person by strangling or suffocating;shall be punished as a court-martial may direct. 
(b)DefinitionsIn this section (article): (1)Immediate familyThe term immediate family, with respect to an accused, means a spouse, parent, brother or sister, child of the accused, a person to whom the accused stands in loco parentis, and any other person who lives in the household involved and is related by blood or marriage to the accused. 
(2)Intimate partnerThe term intimate partner, with respect to an accused, means— (A)a former spouse of the accused; 
(B)a person who has a child in common with the accused; (C)a person who cohabits or has cohabited as a spouse with the accused; or 
(D)a person who is or has been in a social relationship of a romantic or intimate nature with the accused, as determined by the length of the relationship, the type of relationship, and the frequency of interaction between the person and the accused. (3)Protection orderThe term protection order means— 
(A)a military protective order enforceable under section 890 of this title (article 90); or (B)a protection order, as defined in section 2266 of title 18 and, if issued by a State, Indian tribal, or territorial court, is in accordance with the standards specified in section 2265 of such title. 
(4)StranglingThe term strangling means intentionally or knowingly impeding the normal breathing or circulation of the blood of a person by applying pressure to the throat or neck, regardless of whether the impeding results in any visible injury or whether there is any intent to kill or protractedly injure the victim. (5)SuffocatingThe term suffocating means intentionally or knowingly impeding the normal breathing of a person by covering the mouth or the nose, regardless of whether the impeding results in any visible injury or whether there is any intent to kill or protractedly injure the victim. 
(6)Violent offenseThe term violent offense means a violation of any of the provisions of this chapter as follows: (A)Section 918 of this title (article 118). 
(B)Section 919(a) of this title (article 119(a)). (C)Section 919a of this title (article 119a). 
(D)Section 920 of this title (article 120). (E)Section 920b of this title (article 120b). 
(F)Section 922 of this title (article 122). (G)Section 925 of this title (article 125). 
(H)Section 926 of this title (article 126). (I)Section 928 of this title (article 128). 
(J)Section 928a of this title (article 128a). (K)Section 930 of this title (article 130).. 
(2)Clerical amendmentThe table of sections at the beginning of subchapter X of chapter 47 of such title (the Uniform Code of Military Justice) is amended by inserting after the item relating to section 928a (article 128a) the following new item:   928b. 128b. Domestic violence.. (b)Effective dateThe amendments made by this section shall take effect on January 1, 2019, immediately after the coming into effect of the amendments made by the Military Justice Act of 2016 (division E of Public Law 114–328) as provided in section 5542 of that Act (130 Stat. 2967; 10 U.S.C. 801 note). 
542.Inclusion of strangulation and suffocation in conduct constituting aggravated assault for purposes of the Uniform Code of Military Justice 
(a)In generalSubsection (b) of section 928 of title 10, United States Code (article 128 of the Uniform Code of Military Justice), is amended— (1)in paragraph (1), by striking or at the end; 
(2)in paragraph (2), by adding or after the semicolon; and (3)by inserting after paragraph (2) the following new paragraph: 
 
(3)who commits an assault by strangulation or suffocation;. (b)Effective dateThe amendments made by subsection (a) shall take effect on January 1, 2019, immediately after the coming into effect of the amendment made by section 5441 of the Military Justice Act of 2016 (division E of Public Law 114–328; 130 Stat. 2954) as provided in section 5542 of that Act (130 Stat. 2967; 10 U.S.C. 801 note). 
543.Authorities of Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed ForcesSection 546 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (10 U.S.C. 1561 note) is amended— (1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and 
(2)by inserting after subsection (c) the following new subsection (d):  (d)Authorities (1)HearingsThe Advisory Committee may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the committee considers appropriate to carry out its duties under this section. 
(2)Information from federal agenciesUpon request by the chair of the Advisory Committee, a department or agency of the Federal Government shall provide information that the Advisory Committee considers necessary to carry out its duties under this section.. 544.Protective orders against individuals subject to the Uniform Code of Military Justice (a)Protective orders (1)In generalSubchapter II of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by inserting after section 809 (article 9) the following new section (article): 
 
809a. Art. 9a.Protective orders 
(a)Issuance authorized 
(1)In generalIn accordance with such regulations as the President may prescribe and subject to the provisions of this section, upon proper application therefor pursuant to subsection (b), a military judge or military magistrate may issue the following: (A)A protective order described in subsection (c) on an emergency basis against a person subject to this chapter. 
(B)A protective order described in subsection (c), other than a protective order on an emergency basis, against a person subject to this chapter. (2)Other protective ordersNothing in this section may be construed as limiting or altering any authority of a military judge or military magistrate to issue a protective order, other than a protective order described in subsection (c), against a person subject to this chapter under any other provision of law or regulation. 
(b)Application 
(1)In generalApplication for a protective order under this section shall be made in accordance with such requirements and procedures as the President shall prescribe. Such requirements and procedures shall, to the extent practicable, conform to the requirements and procedures generally applicable to applications for protective orders in civilian jurisdictions of the United States. (2)EligibilityApplication for a protective order may be made by any individual. The regulations prescribed for purposes of this section may not limit eligibility for application to judge advocates or other attorneys or to military commanders or other members of the armed forces. 
(c)Protective orders 
(1)In generalA protective order described in this subsection is an order that— (A)restrains a person from harassing, stalking, threatening, or otherwise contacting or communicating with another person who stands in relation to the person as described in subsection (d)(8) or (g)(8) of section 922 of title 18, or engaging in other conduct that would place such other person in reasonable fear of bodily injury to any such other person; and 
(B)by its terms, explicitly prohibits— (i)the use, attempted use, or threatened use of physical force by the person against another person who stands in relation to the person as described in subsection (d)(8) or (g)(8) of section 922 of title 18 that would reasonably be expected to cause bodily injury; 
(ii)the initiation by the person restrained of any contact or communication with such other person; or (iii)actions described by both clauses (i) and (ii). 
(2)DefinitionsIn this subsection: (A)The term contact includes contact in person or through a third party, or through gifts, 
(B)The term communication includes communication in person or through a third party, and by telephone or in writing by letter, data fax, or other electronic means. (d)Due process (1)Protection of due processExcept as provided in paragraph (2), a protective order described in subsection (c) may only be issued after the person to be subject to the order has received such notice and opportunity to be heard on the order as the President shall prescribe. 
(2)Emergency ordersA protective order on an emergency basis may be issued on an ex parte basis under such rules and limitations as the President shall prescribe. (e)Nature and scope of protective ordersThe President shall prescribe any requirements or limitations applicable to nature and scope of protective orders described in subsection (c), including requirements and limitations relating to the following: 
(1)The duration of protective orders on an emergency basis, and of other protective orders. (2)The scope of protective orders on an emergency basis, and of other protective orders. 
(f)Command matters 
(1)Delivery to commanderA copy of a protective order described in subsection (c) against a member of the armed forces shall be provided to such commanding officer in the chain of command of the member as the President shall prescribe for purposes of this section. (2)Inclusion in personnel fileAny protective order described in subsection (c) against a member shall be placed and retained in the military personnel file of the member. 
(3)Notice to civilian law enforcement of issuanceAny protective order described in subsection (c) against a member shall be treated as a military protective order for purposes of section 1567a of this title, including for purposes of mandatory notification of issuance to civilian law enforcement as required by that section. (4)Authority of commanding officersNothing in this section may be construed as prohibiting a commanding officer from issuing or enforcing any otherwise lawful order in the nature of a protective order described in subsection (c) to or against members of the officer's command. 
(g)Delivery to certain personsA physical copy of any protective order described in subsection (c) shall be provided, as soon as practicable after issuance, to the following: (1)The person or persons protected by the protective order or to the guardian of such a person if such person is under the age of 18 years. 
(2)The person subject to the protective order. (h)EnforcementA protective order described in subsection (c) shall be enforceable by a military judge or military magistrate under such rules, and subject to such requirements and limitations, as the President shall prescribe.. 
(2)Clerical amendmentThe table of sections at the beginning of subchapter II of chapter 47 of such title is amended by inserting after the item relating to section 809 (article 9) the following new item:   809a. 9a. Protective orders.. (b)Authority of military magistrates (1)In generalSection 826a(b) of title 10, United States Code (article 26a(b) of the Uniform Code of Military Justice), is amended by striking 819 or 830a of this title (article 19 or 30a) and inserting 809a, 819, or 830 of this title (article 9a, 19, or 30a). 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on January 1, 2019, immediately after the coming into effect pursuant to section 5542 of the Military Justice Act of 2016 (division E of Public Law 114–328; 130 Stat. 2967; 10 U.S.C. 801 note) of the amendment made by section 5185 of the Military Justice Act of 2016 (130 Stat. 2902), to which the amendment made by paragraph (1) relates. 545.Expansion of eligibility for Special Victims' Counsel services (a)In generalSubsection (a) of section 1044e of title 10, United States Code, is amended by striking alleged sex-related offense each place it appears and inserting alleged covered violence offense. 
(b)Types of legal assistance authorizedSubsection (b) of such section is amended— (1)by striking the alleged sex-related offense each place it appears and inserting the alleged covered violence offense; and 
(2)in paragraph (3), by inserting if and as applicable, after or domestic abuse advocate,. (c)Availability of SVCsSuch section is further amended— 
(1)in subsection (b)(10), by striking subsection (h) and inserting subsection (j); (2)by redesignating subsections (g) and (h) as subsections (i) and (j), respectively; 
(3)in subsection (f)— (A)by striking the subsection heading and inserting Availability of SVCs in connection with sex-related offenses.—; and 
(B)in paragraph (1), by inserting an alleged covered violence offense that is before an alleged sex-related offense the first place it appears; and (4)by inserting after subsection (f) the following new subsections: 
 
(g)Availability of SVCs in connection with domestic violence offenses 
(1)An individual described in subsection (a)(2) who is the victim of an alleged covered violence offense that is an alleged domestic violence offense shall be offered the option of receiving assistance from a Special Victims' Counsel upon report of an alleged domestic violence offense or at the time the victim seeks assistance from a Family Advocate, a domestic violence victim advocate, a military criminal investigator, a victim/witness liaison, a trial counsel, a healthcare provider, or any other personnel designated by the Secretary concerned for purposes of this subsection. (2)Paragraphs (2) and (3) of subsection (f) shall apply to the availability of Special Victims' Counsel under this subsection to victims of an alleged domestic violence offense. 
(h)Availability of SVCs in connection with other covered violence offensesAn individual described in subsection (a)(2) who is the victim of an alleged covered violence offense (other than an alleged offense covered by subsection (f) or (g)) shall be offered the option of receiving assistance from a Special Victims' Counsel upon report of such alleged covered violence offense or at the time the victim seeks assistance from a military criminal investigator, a victim/witness liaison, a trial counsel, a healthcare provider, or any other personnel designated by the Secretary concerned for purposes of this subsection.. (d)DefinitionsSubsection (i) of such section, as redesignated by subsection (c)(2) of this section, is further amended to read as follows: 
 
(i)DefinitionsIn this section: (1)Alleged covered violence offenseThe term alleged covered violence offense means any allegation of the following: 
(A)A violation of section 918, 919, 919a, 920, 920b, 925, 928a, or 930 of this title (article 118, 119, 119a, 120, 120b, 125, 128a, or 130 of the Uniform Code of Military Justice). (B)A violation of subsection (b) of section 928 of this title (article 128 of the Uniform Code of Military Justice), if the offense was aggravated. 
(C)A violation of any other provision of chapter 47 of this title (the Uniform Code of Military Justice) that the Secretary of Defense and the Secretary of Homeland Security jointly specify as an alleged covered violence offense for purposes of this section. (D)An attempt to commit an offense specified in subparagraph (A), (B), or (C) as punishable under section 880 of this title (article 80 of the Uniform Code of Military Justice). 
(E)A conspiracy to commit an offense specified in subparagraph (A), (B), or (C) as punishable under section 881 of this title (article 81 of the Uniform Code of Military Justice). (F)A solicitation to commit an offense specified in subparagraph (A), (B), or (C) as punishable under section 882 of this title (article 82 of the Uniform Code of Military Justice). 
(2)Alleged domestic violence offenseThe term alleged domestic violence offense means any allegation of the following: (A)A violation of section 919b of this title (article 119b of the Uniform Code of Military Justice). 
(B)A violation of section 920, 928 (if the offense was aggravated), or 930 of this title (article 120, 128, or 130 of the Uniform Code of Military Justice) in which the victim of the violation is a spouse or other intimate partner of the accused or a child of the spouse or other intimate partner of the accused and the accused. (C)A violation of any other provision of chapter 47 of this title (the Uniform Code of Military Justice) that the Secretary of Defense and the Secretary of Homeland Security jointly specify as an alleged domestic violence offense for purposes of this section. 
(D)An attempt to commit an offense specified in subparagraph (A), (B), or (C) as punishable under section 880 of this title (article 80 of the Uniform Code of Military Justice). (E)A conspiracy to commit an offense specified in subparagraph (A), (B), or (C) as punishable under section 881 of this title (article 81 of the Uniform Code of Military Justice). 
(F)A solicitation to commit an offense specified in subparagraph (A), (B), or (C) as punishable under section 882 of this title (article 82 of the Uniform Code of Military Justice). (3)Alleged sex-related offenseThe term alleged sex-related offense means any allegation of the following: 
(A)A violation of section 920, 920b, 920c, or 930 of this title (article 120, 120b, 120c, or 130 of the Uniform Code of Military Justice). (B)A violation of any other provision of chapter 47 of this title (the Uniform Code of Military Justice) that the Secretary of Defense and the Secretary of Homeland Security jointly specify as an alleged sex-related offense for purposes of this section. 
(C)An attempt to commit an offense specified in subparagraph (A) or (B) as punishable under section 880 of this title (article 80 of the Uniform Code of Military Justice). (D)A conspiracy to commit an offense specified in subparagraph (A) or (B) as punishable under section 881 of this title (article 81 of the Uniform Code of Military Justice). 
(E)A solicitation to commit an offense specified in subparagraph (A) or (B) as punishable under section 882 of this title (article 82 of the Uniform Code of Military Justice).. (e)Conforming and clerical amendments (1)Heading amendmentThe heading of such section is amended to read as follows: 
 
1044e.Special Victims' Counsel: victims of sex-related offenses, domestic violence offenses, and other violence offenses. 
(2)Table of sectionsThe table of sections at the beginning of chapter 53 of such title is amended by striking the item relating to section 1044e and inserting the following new item:   1044e. Special Victims' Counsel: victims of sex-related offenses, domestic violence offenses, and other violence offenses.. (f)Effective date (1)In generalThe amendments made by this section shall take effect on such date after January 1, 2019, as the President shall specify for purposes of this section. 
(2)Date specifiedIn specifying a date for purposes of paragraph (1), the President shall specify a date that permits the Secretaries concerned and the Armed Forces the opportunity to assess and properly allocate the personnel and other resources required to fully implement and carry out the amendments made by this section. (3)Implementation activitiesDuring the period beginning on the date of the enactment of this Act and ending on the date specified for purposes of paragraph (1), the Secretaries concerned and the Armed Forces shall— 
(A)establish mechanisms to ensure that a priority is afforded in the discharge of duties of Special Victims' Counsel under the amendments made by this section to serious cases of child abuse and other domestic violence (including cases involving aggravated assault and serious neglect that could result in serious injury or death); and (B)strongly consider the advisability of employing civilians to perform duties of Special Victims' Counsel in the matters covered by the amendments in the event the number of military Special Victims' Counsel is insufficient for the full and effective discharge of such duties. 
(4)Secretaries concerned definedIn this subsection, the term Secretaries concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code. 546.Clarification of expiration of term of appellate military judges of the United States Court of Military Commission Review (a)In generalSection 950f(b) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(6)The term of an appellate military judge assigned to the Court under paragraph (2) or appointed to the Court under paragraph (3) shall expire on the earlier of the date on which— (A)the judge leaves active duty; or 
(B)the judge is reassigned to other duties in accordance with section 949b(b)(4) of this title.. (b)ApplicabilityThe amendment made by subsection (a) shall apply to each judge of the United States Court of Military Commission Review serving on that court on the date of the enactment of this Act and each judge assigned or appointed to that court on or after such date. 
547.Expansion of policies on expedited transfer of members of the Armed Forces who are victims of sexual assault 
(a)Eligibility of additional members for transferThe Secretary of Defense shall modify section 105.9 of title 32, Code of Federal Regulations, and any other regulations and policy of the Department of Defense applicable to the expedited transfer of members of the Armed Forces who allege they are a victim of sexual assault, in order to provide that a member of the Armed Forces described in subsection (b) is eligible for expedited transfer under such regulations and policy in connection with an allegation as described in that paragraph. (b)Covered membersA member of the Armed Forces described in this subsection is any member as follows: 
(1)A member who is an alleged victim of sexual assault committed by the spouse or intimate partner of the member, which spouse or intimate partner is not a member of the Armed Forces. (2)A member who is an alleged victim of physical domestic violence (other than sexual assault) committed by the spouse or intimate partner of the member, regardless of whether the spouse or intimate partner is a member of the Armed Forces. 
(c)Physical domestic violenceIn carrying out subsection (a), the Secretary shall prescribe the offenses or other actions constituting physical domestic violence for purposes of subsection (b)(2). 548.Uniform command action form on disposition of unrestricted sexual assault cases involving members of the Armed Forces (a)Uniform form requiredThe Secretary of Defense shall establish a uniform command action form, applicable across the Armed Forces, for reporting the final disposition of cases of sexual assault in which— 
(1)the alleged offender is a member of the Armed Forces; and (2)the victim files an unrestricted report on the alleged assault. 
(b)ElementsThe form required by subsection (a) shall provide for the inclusion of information on the following: (1)The final disposition of the case. 
(2)Appropriate demographic information on the victim and the alleged offender. (3)The status of the alleged offender as of final disposition of the case. 
(4)Whether the victim received assistance from a Special Victims' Counsel in connection with the case. (5)Whether the victim was disciplined for any collateral misconduct in connection with the case. 
(6)The number of years working in a criminal justice litigation billet of any trial counsel who prosecuted or otherwise consulted on the case. 549.Inclusion of information on certain collateral conduct of victims of sexual assault in annual reports on sexual assault involving members of the Armed ForcesSection 1631(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (10 U.S.C. 1561 note) is amended by adding at the end the following new paragraph: 
 
(13)Information on the frequency with which individuals who were identified as victims of sexual assault in case files of military criminal investigative organizations were also accused of or punished for misconduct or crimes considered collateral to the sexual assault under investigation by such organizations, including the type of misconduct or crime and the punishment, if any, received.. EMember Education, Training, Transition, and Resilience 551.Consecutive service of service obligation in connection with payment of tuition for off-duty training or education for commissioned officers of the Armed Forces with any other service obligations (a)In generalSection 2007(b) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)Any active duty service obligation of a commissioned officer under this subsection shall be served consecutively with any other service obligation of the officer (whether active duty or otherwise) under any other provision of law.. (b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to agreements for the payment of tuition for off-duty training or education that are entered into on or after that date. 
552.Consecutive service of active service obligations for medical training with other service obligations for education or training 
(a)Uniformed Services University of the Health SciencesSection 2114(d) of title 10, United States Code, is amended— (1)by inserting (1) after (d); and 
(2)by adding at the end the following new paragraph:  (2)A commissioned service obligation incurred as a result of participation in a military intern, residency, or fellowship training program shall be served consecutively with the commissioned service obligation imposed by this section and by any other provision of this title for education or training.. 
(b)Health Professions Scholarship and Financial Assistance ProgramSection 2123(b) of such title is amended— (1)by inserting (1) after (b); and 
(2)by adding at the end the following new paragraph:  (2)A commissioned service obligation incurred as a result of participation in a military intern, residency, or fellowship training program shall be served consecutively with the active duty obligation imposed by this section and by any other provision of this title for education or training.. 
(c)Effective dateThe amendments made by this section shall apply to individuals beginning participation in a military intern, residency, or fellowship training program on or after January 1, 2020. 553.Clarification of application and honorable service requirements under the Troops-to-Teachers Program to members of the Retired Reserve (a)In generalParagraph (2)(B) of section 1154(d) of title 10, United States Code, is amended— 
(1)by inserting (A)(iii), after A(i),; (2)by inserting transferred to the Retired Reserve, or after member is retired,; and 
(3)by striking separated, and inserting separated. (b)Conforming amendmentsThe second sentence of paragraph (3)(D) of such section is amended— 
(1)by inserting , the transfer of the member to the Retired Reserve, after retirement of the member; and (2)by inserting transfer, after after the retirement,. 
554.Prohibition on use of funds for attendance of enlisted personnel at senior level and intermediate level officer professional military education courses 
(a)ProhibitionNone of the funds authorized to be appropriated or otherwise made available for the Department of Defense may be obligated or expended for the purpose of the attendance of enlisted personnel at senior level and intermediate level officer professional military education courses. (b)Senior level and intermediate level officer professional military education courses definedIn this section, the term senior level and intermediate level officer professional military education courses means any course offered by a school specified in section 2151(b) of title 10, United States Code. 
(c)Repeal of superseded limitation 
(1)In generalSection 547 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is repealed. (2)Preservation of certain reporting requirementThe repeal in paragraph (1) shall not be interpreted to terminate the requirement of the Comptroller General of the United States to submit the report required by subsection (c) of section 547 of the National Defense Authorization Act for Fiscal Year 2018. 
555.Repeal of program on encouragement of postseparation public and community service 
(a)Repeal 
(1)In generalSection 1143a of title 10, United States Code, is repealed. (2)Clerical amendmentThe table of sections at the beginning of chapter 58 of such title is amended by striking the item relating to section 1143a. 
(b)Conforming amendmentsSection 1144(b) of such title is amended— (1)by striking paragraph (8); and 
(2)by redesignating paragraphs (9), (10), and (11) as paragraphs (8), (9), and (10), respectively. 556.Expansion of authority to assist members in obtaining professional credentialsSection 2015 of title 10, United States Code, is amended— 
(1)by redesignating subsections (b) through (e) as subsections (c) through (f), respectively; and (2)by inserting after subsection (a) the following new subsection (b): 
 
(b)Professional credentials not related to military training and skillsUnder the program required by this section, the Secretary of Defense, and the Secretary of Homeland Security, with respect to the Coast Guard when it is not operating as a service in the Navy, may enable members of the armed forces to obtain, while serving in the armed forces, professional credentials for which such members are other otherwise qualified that do not relate to military training and skills if such Secretary determines that such action is in the best interests of the United States.. 557.Enhancement of authorities in connection with Junior Reserve Officers' Training Corps programs (a)Flexibility in authorities for management of programs and units (1)In generalChapter 102 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2034.Flexibility in authorities for management of programs and units 
(a)Authority To convert otherwise closing units to National Defense Cadet Corps program unitsIf the Secretary of a military department is notified by a local educational agency of the intent of the agency to close its Junior Reserve Officers' Training Corps, the Secretary shall offer the agency the option of converting the unit to a National Defense Cadet Corps (NDCC) program unit in lieu of closing the unit. (b)Flexibility in administration of instructors (1)In generalThe Secretaries of the military departments may, without regard to any other provision of this chapter, undertake initiatives designed to promote flexibility in the hiring and compensation of instructors for the Junior Reserve Officers' Training Corps program under the jurisdiction of such Secretaries. 
(2)ElementsThe initiatives undertaken pursuant to this subsection may provide for one or more of the following: (A)Termination of the requirement for a waiver as a condition of the hiring of well-qualified non-commissioned officers with a bachelor’s degree for senior instructor positions within the Junior Reserve Officers' Training Corps. 
(B)Specification of a single instructor as the minimum number of instructors required to found and operate a Junior Reserve Officers' Training Corps unit. (C)Authority for Junior Reserve Officers' Training Corps instructors to undertake school duties, in addition to Junior Reserve Officers' Training Corps duties, at small schools. 
(D)Authority for the payment of instructor compensation for a limited number of Junior Reserve Officers' Training Corps instructors on a 10-month per year basis rather than a 12-month per year basis. (E)Such other actions as the Secretaries of the military departments consider appropriate. 
(c)Flexibility in allocation and use of travel fundingThe Secretaries of the military departments shall take appropriate actions to provide so-called regional directors of the Junior Reserve Officers' Training Corps programs located at remote rural schools enhanced discretion in the allocation and use of funds for travel in connection with Junior Reserve Officers' Training Corps activities. (d)Standardization of program dataThe Secretary of Defense shall take appropriate actions to standardize the data collected and maintained on the Junior Reserve Officers' Training Corps programs in order to facilitate and enhance the collection and analysis of such data. Such actions shall include a requirement for the use of the National Center for Education Statistics (NCES) identification code for each school with a unit under a Junior Reserve Officers' Training Corps program in order to facilitate identification of such schools and their units under the Junior Reserve Officers' Training Corps programs.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 102 of such title is amended by adding at the end the following new item:   2034. Flexibility in authorities for management of programs and units.. (b)Authority for additional unitsThe Secretaries of the military departments may, using amounts authorized to be appropriated by this Act and available in the funding tables in sections 4301 and 4401 for purposes of the Junior Reserve Officers' Training Corps programs, establish an aggregate of not more than 100 units under the Junior Reserve Officers' Training Corps programs in low-income and rural areas of the United States and areas of the United States currently underserved by the Junior Reserve Officers' Training Corps programs. 
FDefense Dependents' Education and Military Family Readiness Matters 
IDefense Dependents' Education Matters 
561.Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees 
(a)Assistance to schools with significant numbers of military dependent studentsOf the amount authorized to be appropriated for fiscal year 2019 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $40,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b). (b)Local educational agency definedIn this section, the term local educational agency has the meaning given that term in section 7013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)). 
562.Impact aid for children with severe disabilities 
(a)In generalOf the amount authorized to be appropriated for fiscal year 2019 pursuant to section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $10,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–77; 20 U.S.C. 7703a). (b)Use of certain amountOf the amount available under subsection (a) for payments as described in that subsection, $5,000,000 shall be available for such payments to local educational agencies determined by the Secretary of Defense, in the discretion of the Secretary, to have higher concentrations of military children with severe disabilities. 
563.Department of Defense Education Activity policies and procedures on sexual harassment of students of Activity schools 
(a)Applicability of title IX protectionsThe provisions of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) (in this section referred to as title IX) with respect to education programs or activities receiving Federal financial assistance shall apply equally to education programs and activities administered by the Department of Defense Education Activity (DODEA). (b)Policies and proceduresNot later than March 31, 2019, the Department of Defense Education Activity shall establish policies and procedures to protect students at schools of the Activity who are victims of sexual harassment. Such policies and procedures shall afford protections at least comparable to the protections afforded under title IX. 
(c)ElementsThe policies and procedures required by subsection (b) shall include, at a minimum, the following: (1)A policy addressing sexual harassment of students at the schools of the Department of Defense Education Activity that uses and incorporates terms, procedures, protections, investigation standards, and standards of evidence consistent with title IX. 
(2)A procedure by which— (A)a student of a school of the Activity, or a parent of such a student, may file a complaint with the school alleging an incident of sexual harassment at the school; and 
(B)such a student or parent may appeal the decision of the school regarding such complaint. (3)A procedure and mechanisms for the appointment and training of, and allocation of responsibility to, a coordinator at each school of the Activity for sexual harassment matters involving students from the military community served by such school. 
(4)Training of employees of the Activity, and volunteers at schools of the Activity, on the policies and procedures. (5)Mechanisms for the broad distribution and display of the policy described in paragraph (1), including on the Internet website of the Activity and on Internet websites of schools of the Activity, in printed and online versions of student handbooks, and in brochures and flyers displayed on school bulletin boards and in guidance counselor offices. 
(6)Reporting and recordkeeping requirements designed to ensure that— (A)complaints of sexual harassment at schools of the Activity are handled— 
(i)with professionalism and consistency; and (ii)in a manner that permits coordinators referred to in paragraph (3) to track trends in incidents of sexual harassment and to identify repeat offenders of sexual harassment; and 
(B)appropriate members of the local leadership of military communities are held accountable for acting upon complaints of sexual harassment at schools of the Activity. IIMilitary Family Readiness Matters 566.Improvement of authority to conduct family support programs for immediate family members of the Armed Forces assigned to special operations forces (a)Costs of participation of family members in programsSection 1788a of title 10, United States Code, is amended— 
(1)by redesignating subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively; and (2)by inserting after subsection (b) the following new subsection (c): 
 
(c)Costs of family member participationIn carrying out family support programs under this section, the Commander may also pay, or reimburse immediate family members, for transportation, food, lodging, child care, supplies, fees, and training materials in connection with the participation of family members in such programs.. (b)FundingSubsection (d) of such section, as redesignated by subsection (a)(1) of this section, is amended— 
(1)by striking up to $5,000,000 and inserting up to $10,000,000; and (2)by inserting before the period the following: , including payment of costs of participation in such programs as authorized by subsection (c). 
(c)Technical amendmentParagraph (3) of subsection (f) of such section, as so redesignated, is amended by striking section 167(i) and inserting section 167(j). 567.Expansion of period of availability of Military OneSource program for retired and discharged members of the Armed Forces and their immediate families (a)In generalUnder regulations prescribed by the Secretary of Defense, the period of eligibility for the Military OneSource program of the Department of Defense of an eligible individual retired, discharged, or otherwise released from the Armed Forces, and for the eligible immediate family members of such an individual, shall be the one-year period beginning on the date of the retirement, discharge, or release, as applicable, of such individual. 
(b)Information to familiesThe Secretary shall, in such manner as the Secretary considers appropriate, inform military families and families of veterans of the Armed Forces of the wide range of benefits available through the Military OneSource program. 568.Expansion of authority for noncompetitive appointments of military spouses by Federal agencies (a)Expansion To include all spouses of members of the Armed Forces on active dutySection 3330d of title 5, United States Code, is amended— 
(1)in subsection (a)— (A)by striking paragraphs (3), (4), and (5); and 
(B)by redesignating paragraph (6) as paragraph (3); (2)by striking subsections (b) and (c) and inserting the following new subsection (b): 
 
(b)Appointment authorityThe head of an agency may appoint noncompetitively— (1)a spouse of a member of the Armed Forces on active duty; or 
(2)a spouse of a disabled or deceased member of the Armed Forces.; (3)by redesignating subsection (d) as subsection (c); and 
(4)in subsection (c), as so redesignated, by striking subsection (a)(6) in paragraph (1) and inserting subsection (a)(3). (b)Heading amendmentThe heading of such section is amended to read as follows: 
 
3330d.Appointment of military spouses. 
(c)Clerical amendmentThe table of sections at the beginning of chapter 33 of such title is amended by striking the item relating to section 3330d and inserting the following new item:   3330d. Appointment of military spouses.. 569.Improvement of My Career Advancement Account program for military spouses (a)Outreach on availability of program (1)In generalThe Secretary of Defense shall take appropriate actions to ensure that military spouses who are eligible for participation in the My Career Advancement Account (MyCAA) program of the Department of Defense are, to the extent practicable, made aware of the program. 
(2)Comptroller General reportNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth such recommendations as the Comptroller General considers appropriate regarding the following: (A)Mechanisms to increase awareness of the My Career Advancement Account program among military spouses who are eligible to participate in the program. 
(B)Mechanisms to increase participation in the My Career Advancement Account program among military spouses who are eligible to participate in the program. (b)Training for installation career counselors on programThe Secretaries of the military departments shall take appropriate actions to ensure that career counselors at military installations receive appropriate training and current information on eligibility for and use of benefits under the My Career Advancement Account program, including financial assistance to cover costs associated with professional recertification, portability of occupational licenses, professional credential exams, and other mechanisms in connection with the portability of professional licenses. 
570.Access to military installations for certain surviving spouses and other next of kin of members of the Armed Forces who die while on active duty or certain reserve duty 
(a)Procedures for access of surviving spouses requiredThe Secretary of Defense, acting jointly with the Secretary of Homeland Security, shall establish procedures by which an eligible surviving spouse may obtain unescorted access, as appropriate, to military installations in order to receive benefits to which the eligible surviving spouse may be entitled by law or policy. (b)Eligible surviving spouse (1)In generalIn this section, the term eligible surviving spouse means an individual who— 
(A)is a surviving spouse of a member of the Armed Forces who dies while serving— (i)on active duty; or 
(ii)on such reserve duty as the Secretary of Defense and the Secretary of Homeland Security may jointly specify for purposes of this section; and (B)has guardianship of one or more dependent children of such member. 
(2)Status not effected by remarriageAn individual is an eligible surviving spouse for purposes of this section without regard to whether the individual remarries after the death of the member concerned. (c)Procedures for access of next of kin authorized (1)In generalThe Secretary of Defense, acting jointly with the Secretary of Homeland Security, may establish procedures by which the next of kin of a deceased member of the Armed Forces, in addition to an eligible surviving spouse, may obtain access to military installations for such purposes and under such conditions as the Secretaries jointly consider appropriate. 
(2)Next of kinIf the Secretaries establish procedures pursuant to paragraph (1), the Secretaries shall jointly specify the individuals who shall constitute next of kin for purposes of such procedures. (d)ConsiderationsAny procedures established under this section shall— 
(1)be applied consistently across the Department of Defense and the Department of Homeland Security, including all components of the Departments; (2)minimize any administrative burden on a surviving spouse or dependent child, including through the elimination of any requirement for a surviving spouse to apply as a personal agent for continued access to military installations in accompaniment of a dependent child; 
(3)take into account measures required to ensure the security of military installations, including purpose and eligibility for access and renewal periodicity; and (4)take into account such other factors as the Secretary of Defense or the Secretary of Homeland Security considers appropriate. 
(e)DeadlineThe procedures required by subsection (a) shall be established by the date that is not later than one year after the date of the enactment of this Act. 571.Department of Defense Military Family Readiness Council matters (a)Member matters (1)MembershipParagraph (1)(B) of subsection (b) of section 1781a of title 10, United States Code, is amended— 
(A)in clause (i), by striking a member of the armed force to be represented and inserting a member or civilian employee of the armed force to be represented; and (B)by striking clause (ii) and inserting the following new clause (ii): 
 
(ii)One representative, who shall be a member or civilian employee of the National Guard Bureau, to represent both the Army National Guard and the Air National Guard.. (2)TermsParagraph (2) of such subsection is amended— 
(A)in subparagraph (A)— (i)in the first sentence, by striking clauses (i) and (iii) of; and 
(ii)by striking the second sentence; and (B)in subparagraph (B), by striking three years and inserting two years. 
(b)DutiesSubsection (d) of such section is amended— (1)in paragraph (2), by striking military family readiness by the Department of Defense and inserting military family readiness programs and activities of the Department of Defense; and 
(2)by adding at the end the following new paragraph:  (4)To make recommendations to the Secretary of Defense to improve collaboration, awareness, and promotion of accurate and timely military family readiness information and support services by policy makers, service providers, and targeted beneficiaries.. 
(c)Annual reportsSubsection (e) of such section is amended by striking February 1 and inserting July 1. (d)Effective date (1)In generalThe amendments made by this section shall take effect on the date of the enactment of this Act. 
(2)Applicability of membership and term amendmentsThe amendments made by subsection (a) shall apply to members of the Department of Defense Military Family Readiness Council appointed after the date of the enactment of this Act. 572.Multidisciplinary teams for military installations on child abuse and other domestic violence (a)Multidisciplinary teams required (1)In generalUnder regulations prescribed by each Secretary concerned, there shall be established and maintained for each military installation, except as provided in paragraph (2), one or more multidisciplinary teams on child abuse and other domestic violence for the purposes specified in subsection (b). 
(2)Single team for proximate installationsA single multidiscipinary team described in paragraph (1) may be established and maintained under this subsection for two or more military installations in proximity with one another if the Secretary concerned determines, in consultation with the Secretary of Defense, that a single team for such installations suffices to carry out the purposes of such teams under subsection (b) for such installations. (b)PurposesThe purposes of each multidisciplinary team maintained pursuant to subsection (a) shall be as follows: 
(1)To provide for the sharing of information among such team and other appropriate personnel on the installation or installations concerned regarding the progress of investigations into and resolutions of incidents of child abuse and other domestic violence involving members of the Armed Forces stationed at or otherwise assigned to the installation or installations. (2)To provide for and enhance collaborative efforts among such team and other appropriate personnel of the installation or installations regarding investigations into and resolutions of such incidents. 
(3)To enhance the social services available to military families at the installation or installations in connection with such incidents, including through the enhancement of cooperation among specialists and other personnel providing such services to such military families in connection with such incidents (4)To carry out such other duties regarding the response to child abuse and other domestic violence at the installation or installations as the Secretary concerned considers appropriate for such purposes. 
(c)Personnel 
(1)In generalEach multidisciplinary team maintained pursuant to subsection (a) shall be composed of the following: (A)One or more judge advocates. 
(B)Appropriate personnel of one or more military criminal investigation services. (C)Appropriate mental health professionals. 
(D)Appropriate medical personnel. (E)Family advocacy case workers. 
(F)Such other personnel as the Secretary or Secretaries concerned consider appropriate. (2)Expertise and trainingAny individual assigned to a multidisciplinary team shall possess such expertise, and shall undertake such training as is required to maintain such expertise, as the Secretary concerned shall specify for purposes of this section in order to ensure that members of the team remain appropriately qualified to carry out the purposes of the team under this section. The training and expertise so specified shall include training and expertise on special victims' crimes, including child abuse and other domestic violence. 
(d)Coordination and collaboration with non-military resources 
(1)Use of community resources serving installationsIn providing under this section for a multidisciplinary team for a military installation or installations that benefit from services or resources on child abuse or other domestic violence that are provided by civilian entities in the vicinity of the installation or installations, the Secretary concerned may take the availability of such services or resources to the installation or installations into account in providing for the composition and duties of the team. (2)Best practicesThe Secretaries concerned shall take appropriate actions to ensure that multidisciplinary teams maintained pursuant to subsection (a) remain fully and currently apprised of best practices in the civilian sector on investigations into and resolutions of incidents of child abuse and other domestic violence and on the social services provided in connection with such incidents. 
(3)CollaborationIn providing for the enhancement of social services available to military families in accordance with subsection (b)(3), the Secretaries concerned shall permit, facilitate, and encourage multidisciplinary teams to collaborate with appropriate civilian agencies in the vicinity of the military installations concerned with regard to availability, provision, and use of such services to and by such families. (e)Annual reportsNot later than March 1 of each of 2020 through 2022, each Secretary concerned shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the activities of multidisciplinary teams maintained pursuant to subsection (a) under the jurisdiction of such Secretary during the preceding year. Each report shall set forth, for the period covered by such report, the following: 
(1)A summary description of the activities of the multidisciplinary teams concerned, including the number and composition of such teams, the recurring activities of such teams, and any notable achievements of such teams. (2)A description of any impediments to the effectiveness of such teams. 
(3)Such recommendations for legislative or administrative action as such Secretary considers appropriate in order to improve the effectiveness of such teams. (4)Such other matters with respect to such teams as such Secretary considers appropriate. 
(f)Secretary concerned 
(1)DefinitionIn this section, the term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code. (2)Usage with respect to multiple installationsFor purposes of this section, any reference to Secretary concerned with respect to a single multidisciplinary team established and maintained pursuant to subsection (a) for two or more military installations that are under the jurisdiction of different Secretaries concerned, shall be deemed to refer to each Secretary concerned who has jurisdiction of such an installation, acting jointly. 
573.Provisional or interim clearances to provide childcare services at military childcare centers 
(a)In generalThe Secretary of Defense shall implement a policy to permit the issuance on a provisional or interim basis of clearances for the provision of childcare services at military childcare centers. (b)ElementsThe policy required by subsection (a) shall provide for the following: 
(1)Any clearance issued under the policy shall be temporary and contingent upon the satisfaction of such requirements for the issuance of a clearance on a permanent basis as the Secretary considers appropriate. (2)Any individual issued a clearance on a provisional or interim basis under the policy shall be subject to such supervision in the provision of childcare services using such clearance as the Secretary considers appropriate. 
(c)Clearance definedIn this section, the term clearance, with respect to an individual and the provision of childcare services, means the formal approval of the individual, after appropriate background checks and other review, to provide childcare services to children at a military childcare center of the Department of Defense. 574.Pilot program on prevention of child abuse and training on safe childcare practices among military families (a)Pilot program (1)In generalThe Secretary of Defense shall, acting through the Defense Health Agency, carry out a pilot program on universal home visits for purposes of providing eligible covered beneficiaries and their families training on safe childcare practices aimed at reducing child abuse and fatalities due to abuse and neglect, assessments of risk factors for child abuse, and connections with community resources to meet identified needs. 
(2)ScopeThe pilot program shall be designed to facilitate connections between covered beneficiaries and their families and community resources (including existing resources provided by the Armed Forces). The pilot program, including the practices covered by training pursuant to the pilot program, shall conform to evidence-based scientific criteria, including criteria available through publications in peer-reviewed scientific journals. (3)ElementsThe pilot program shall include the following: 
(A)Between one and three home visits, and not more than seven other contacts, except in unusual cases (such as deployments), with such home visits by a team led by a nurse, whenever practicable, to provide screening, community resource referral, and training to eligible covered beneficiaries and their families on the following: (i)General maternal and infant health. 
(ii)Safe sleeping environments. (iii)Feeding and bathing. 
(iv)Adequate supervision. (v)Common hazards. 
(vi)Self-care. (vii)Recognition of post-partum depression, substance abuse, and domestic violence in a mother or her partner and community violence. 
(viii)Skills for management of infant crying. (ix)Other positive parenting skills and practices. 
(x)The importance of participating in ongoing healthcare for an infant and in ongoing healthcare for post-partum depression. (xi)Finding, qualifying for, and participating in available community resources with respect to infant care, childcare, and parenting support. 
(xii)Planning for parenting or guardianship of children during deployment. (xiii)Such other matters as the Secretary considers appropriate. 
(B)If a parent is deployed at the time of birth— (i)the first home visit pursuant to subparagraph (A) shall, to the extent practicable, incorporate both parents, in person with the local parent and by electronic means (such as Skype or FaceTime) with the deployed parent; and 
(ii)another such home visit shall be conducted upon the return of the parent from deployment, and shall include both parents. (C)An electronic directory of community resources available to eligible covered beneficiaries and their families in order to assist teams described in subparagraph (A) in connecting beneficiaries and families with such resources. 
(D)An electronic integrated data system to— (i)support teams in referring beneficiaries to the services and resources to be offered under subsection (c)(3) and track beneficiary usage; 
(ii)track interactions between teams described in subparagraph (A) and eligible beneficiaries and their families; and (iii)otherwise evaluate the implementation and effectiveness of the pilot program. 
(b)Mandatory participation 
(1)In generalExcept as provided in paragraph (2), the Secretary shall require all eligible covered beneficiaries at each installation at which the pilot program is being conducted to be contacted by the pilot program under this section. (2)ExceptionThe Secretary shall encourage participation by both parents of a child in the pilot program, but participation by one parent shall be sufficient to meet the requirement under paragraph (1). 
(c)Available services and resources 
(1)In generalIn carrying out the pilot program under this section, the Secretary shall offer services and resources to an eligible covered beneficiary based on the particular needs of the beneficiary and the beneficiary's family. (2)Voluntary participationParticipation by an eligible covered beneficiary and family in any service or resource offered under paragraph (1) shall be at the election of the beneficiary. 
(3)Assessment of eligible covered beneficiaries 
(A)In generalIn carrying out the pilot program, the Secretary shall conduct, or attempt to conduct, an assessment of every eligible covered beneficiary and beneficiary family participating in the pilot program, regardless of risk factors, to determine which services and resources to offer such beneficiary and family under paragraph (1). (B)Particular needsIn conducting an assessment of an eligible covered beneficiary and family under subparagraph (A), the Secretary shall assess their needs and eligibility for particular services and resources and connect the beneficiary and family to services and resources for which they have a need and are eligible, either within the Department of Defense or elsewhere. 
(d)Involvement of medical staff 
(1)In generalThe Secretary shall ensure that the pilot program under this section is conducted by licensed medical staff of the Department of Defense and not family advocacy staff. (2)Home visits (A)In generalThe Secretary shall ensure that the pilot program includes the following: 
(i)An initial contact made prenatally (except when not possible, in which case the contact shall occur as soon after birth as possible) by a team described in subsection (a)(3)(A), which shall include screening for the matters specified in that subsection. (ii)Home visits by a nurse or other licensed medical professional trained in the practices covered by the program at the birth of a child, which visits shall follow a research-based structured clinical protocol and include use of the electronic integrated data described in subsection (a)(3)(D). 
(B)Timing of visitsThe first visits under subparagraph (A)(ii) shall occur between two and five weeks after hospital discharge with appropriate follow-up generally accomplished within two home visits. (C)Duration of visitsVisits under this paragraph shall have a duration between 90 minutes and 2 hours. 
(D)Final visitNot later than 45 days after the last visit conducted by a nurse under subparagraph (A)(ii) with respect to an eligible covered beneficiary, appropriate staff shall follow-up with the beneficiary and the beneficiary's family to assess if they are using the services recommended under subsection (c). (e)Implementation assessments (1)In generalThe Secretary shall carry out not fewer than five implementation assessments in accordance with this subsection in order to assess the effectiveness of the elements and requirements of the pilot program. 
(2)ScheduleThe implementation assessment required by this subsection shall be completed by not later than two years after the date of the enactment of this Act. (3)LocationsThe implementation assessments shall be carried out at not less than five military installations selected by the Secretary for purposes of this subsection. In selecting such installations, the Secretary shall select installations representing a range of circumstances, including installations in an urban location and a rural location, installations with a large population and with a small population, installations currently experiencing high incidence of child abuse, neglect, or both and low incidence of child abuse, neglect, or both, installations with a hospital or clinic and without a hospital or clinic, joint installations, and installations serving only one Armed Force. 
(4)AssessmentIn carrying out the implementation assessments, the Secretary shall seek to obtain an assessment of each of the following: (A)The ability of nurses or other licensed medical professionals to contact families eligible for participation in the pilot program. 
(B)The extent to which families eligible for participation in the program actually participate in the pilot program. (C)The ability of medical personnel to adhere to the clinical protocols of the pilot program. 
(D)The extent to which families participating in the pilot program are being connected to services and resources under the pilot program. (E)The extent to which families participating in the pilot program are using services and resources under the pilot program. 
(f)Reports 
(1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program to be carried out pursuant to this section. The report shall include a comprehensive description of each implementation assessment to be carried out pursuant to subsection (e), including— (A)the installation at which such implementation assessment is being carried out; 
(B)a justification for the selection of such installation for purposes of subsection (e); and (C)the elements and requirements of the pilot program being carried out through such implementation assessment, including strategy and metrics for evaluating effectiveness. 
(2)Final reportNot later than 180 days after the completion of the pilot program, the Secretary shall submit to the committees specified in paragraph (1) a report on the pilot program. The report shall include the following: (A)A comprehensive description and assessment of each of the implementation assessments under subsection (e). 
(B)A comprehensive description and assessment of the pilot program. (C)Such recommendations for legislative or administrative action as the Secretary considers appropriate in light of pilot program, including recommendations for modifications of the pilot program or extension of the pilot program on an permanent basis at additional locations. 
(g)Implementation Defense-wideIf the Secretary determines as a result of the pilot program that any element of the pilot program is effective, the Secretary shall take appropriate actions to implement the pilot program as a program throughout and across the military installations of the Department. (h)DefinitionsIn this section: 
(1)The term community, with respect to a military installation, means the catchment area for community services of the installation, including services provided on the installation and services provided by State, county, and local jurisdictions in which the installation is located or in the vicinity of the installation. (2)The term eligible covered beneficiary means a covered beneficiary (as that term is defined in section 1072 of title 10, United States Code) who obtains pre-natal and obstetrical care in a military medical treatment facility in connection with a birth covered by the pilot program. 
575.Pilot program on participation of military spouses in Transition Assistance Program activities 
(a)Pilot program requiredThe Secretary of Defense shall carry out a pilot program to assess the feasability and advisability of permitting military spouses to participate in activities under the Transition Assistance Program (TAP) under section 1144 of title 10, United States Code, on military installations. (b)LocationsThe Secretary shall carry out the pilot program at not fewer than five military installations selected by the Secretary for purposes of the pilot program. 
(c)DurationThe Secretary shall carry out the pilot program during the five-year period beginning on the date of the enactment of this Act. (d)Participation (1)In generalUnder the pilot program, the spouse of a member of the Armed Forces assigned to a military installation at which the pilot program is carried out who is participating in activities under the Transition Assistance Program may participate in such activities under the Program as the spouse considers appropriate, regardless of whether the member is also participating in such activities at the time of the spouse's participation. 
(2)Adequate facilitiesThe Secretary shall ensure that the facilities for the carrying out of activities under the Transition Assistance Program at each installation at which the pilot program is carried out are adequate to permit the participation in such activities of any spouse of a member of the Armed Forces at the installation who seeks to participate in such activities. (e)Reports (1)Initial reportNot later than six months after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program, including a comprehensive description of the pilot program. 
(2)Final reportNot later than six months after the completion of the pilot program, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program. The report shall include the following: (A)A comprehensive description of the pilot program, including the installations at which the pilot program was carried out and the rates of participation of military spouses in activities under the Transition Assistance Program pursuant to the pilot program. 
(B)Such recommendations for extension or expansion of the pilot program, including making the pilot program permanent, as the Secretary considers appropriate in light of the pilot program. 576.Small business activities of military spouses on military installations in the United States (a)Assessment of small business activitiesThe Secretary of Defense shall submit to Congress a report setting forth an assessment of the feasibility and advisability of permitting military spouses to engage in small business activities on military installations in the United States and in partnership with commissaries, exchange stores, and other morale, welfare, and recreation facilities of the Armed Forces in the United States. 
(b)ElementsThe assessment shall— (1)take into account the usage by military spouses of installation facilities, utilities, and other resources in the conduct of small business activities on military installations in the United States and such other matters in connection with the conduct of such business activities by military spouses as the Secretary considers appropriate; and 
(2)seek to identify mechanisms to ensure that costs and fees associated with the usage by military spouses of such facilities, utilities, and other resources in connection with such business activities does not meaningfully curtail or eliminate the opportunity for military spouses to profit reasonably from such business activities. GDecorations and Awards 581.Authorization for award of the Distinguished Service Cross for Justin T. Gallegos for acts of valor during Operation Enduring Freedom (a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army may award the Distinguished Service Cross under section 3742 of such title to Justin T. Gallegos for the acts of valor during Operation Enduring Freedom described in subsection (b). 
(b)Action describedThe acts of valor referred to in subsection (a) are the actions of Justin T. Gallegos on October 3, 2009, while serving in the grade of Staff Sergeant in Afghanistan while serving with B Troop, 3d Squadron, 61st Cavalry Regiment, 4th Brigade Combat Team, 4th Infantry Division. 582.Award of medals or other commendations to handlers of military working dogs (a)Program of award requiredEach Secretary of a military department shall carry out a program to provide for the award of one or more medals or other commendations to handlers of military working dogs under the jurisdiction of such Secretary to recognize valor or meritorious achievement by such handlers and dogs. 
(b)Medals and commendationsAny medal or commendation awarded pursuant to a program under subsection (a) shall be of such design, and include such elements, as the Secretary of the military department concerned shall specify. (c)Presentation and acceptanceAny medal or commendation awarded pursuant to a program under subsection (a) may be presented to and accepted by the handler concerned on behalf of the handler and the military working dog concerned. 
(d)RegulationsMedals and commendations shall be awarded under programs under subsection (a) in accordance with regulations prescribed by the Secretary of Defense for purposes of this section. HOther Matters 591.Authority to award damaged personal protective equipment to members separating from the Armed Forces and veterans as mementos of military service (a)In generalChapter 152 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2568a.Damaged personal protective equipment: award to members separating from the armed forces and veteransThe Secretary of a military department may award to a member of the armed forces under the jurisdiction of the Secretary who is separating from the armed forces, and to any veteran formerly under the jurisdiction of the Secretary, demilitarizied personal protective equipment (PPE) of the member or veteran that was damaged in combat or otherwise during the deployment of the member or veteran. The award of equipment under this section shall be without cost to the member or veteran concerned.. (b)Clerical amendmentThe table of sections at the beginning of chapter 152 of such title is amended by adding at the end the following new item: 
 
 
2568a. Damaged personal protective equipment: award to members separating from the armed forces and veterans.. 
592.Standardization of frequency of academy visits of the Air Force Academy Board of Visitors with academy visits of boards of other military service academiesSection 9355 of title 10, United States Code, is amended by striking subsection (d) and inserting the following new subsection:  (d)The Board shall visit the Academy annually. With the approval of the Secretary of the Air Force, the Board or its members may make other visits to the Academy in connection with the duties of the Board or to consult with the Superintendent of the Academy. Board members shall have access to the Academy grounds and the cadets, faculty, staff, and other personnel of the Academy for the purposes of the duties of the Board.. 
593.Redesignation of the Commandant of the United States Air Force Institute of Technology as the President of the United States Air Force Institute of Technology 
(a)RedesignationSection 9314b(a) of title 10, United States Code, is amended— (1)in subsection heading, by striking Commandant and inserting President; 
(2)by striking Commandant each place it appears and inserting President; and (3)in the heading of paragraph (3), by striking commandant and inserting president. 
(b)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the Commandant of the United States Air Force Institute of Technology shall be deemed to be a reference to the President of the United States Air Force Institute of Technology. 594.Limitation on justifications entered by military recruiters for enlistment or accession of individuals into the Armed Forces (a)In generalIn any case in which a database or system maintained by an Armed Force regarding the reasons why individuals elect to enlist or access into the Armed Force provides for military recruiters to select among pre-specified options for reasons for such election, military recruiters entering data into such database or system may select only among such pre-specified options as reasons for the enlistment or accession of any particular individual. 
(b)Military recruiter definedIn this section, the term military recruiter means a person who as the duty to recruit persons into the Armed Forces for military service. 595.National Commission on Military, National, and Public Service matters (a)DefinitionsSection 551(c) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2130) is amended— 
(1)in paragraph (1), by inserting after United States Code) the following: or active status (as that term is defined in subsection (d)(4) of such section); (2)in paragraph (2)— 
(A)by striking ‘national service’ and inserting ‘public service’; and (B)by striking or State Government and inserting , State, Tribal, or local government; 
(3)in paragraph (3)— (A)by striking ‘public service’ and inserting ‘national service’; and 
(B)by striking employment and inserting participation; and (4)by adding at the end the following new paragraph: 
 
(4)The term establishment date means September 19, 2017.. (b)Exception to Paperwork Reduction ActSection 555(e) of that Act (130 Stat. 2134) is amended by adding at the end the following new paragraph: 
 
(4)Paperwork Reduction ActFor purposes of developing its recommendations, the information collection of the Commission may be treated as a pilot project under section 3505(a) of title 44, United States Code. In addition, the Commission shall not be subject to the requirements of section 3506(c)(2)(A) of such title.. 596.Burial of unclaimed remains of inmates at the United States Disciplinary Barracks Cemetery, Fort Leavenworth, KansasSection 985 of title 10, United States Code, is amended— 
(1)in subsection (b), by striking A person who is ineligible in the matter preceding paragraph (1) and inserting Except as provided in subsection (c), a person who is ineligible; (2)by redesignating subsection (c) as subsection (d); and 
(3)by inserting after subsection (b) the following new subsection (c):  (c)Unclaimed remains of military prisonersSubsection (b) shall not preclude the burial at the United States Disciplinary Barracks Cemetery at Fort Leavenworth, Kansas, of a military prisoner, including a military prisoner who is a person described in section 2411(b) of title 38, who dies while in custody of a military department and whose remains are not claimed by the person authorized to direct disposition of the remains or by other persons legally authorized to dispose of the remains.. 
597.Space-available travel on Department of Defense aircraft for veterans with service-connected disabilities rated as total 
(a)In generalSubsection (c) of section 2641b of title 10, United States Code, is amended— (1)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and 
(2)by inserting after paragraph (3) the following new paragraph (4):  (4)Subject to subsection (f), veterans with a permanent service-connected disability rated as total.. 
(b)Conditions and limitationsSuch section is further amended— (1)by redesignating subsection (f) as subsection (g); and 
(2)by inserting after subsection (e) the following new subsection (f):  (f)Veterans with service-connected disabilities rated as total (1)Travel may not be provided under this section to a veteran eligible for travel pursuant to subsection (c)(4) in priority over any member eligible for travel under subsection (c)(1) or any dependent of such a member eligible for travel under this section. 
(2)The authority in subsection (c)(4) may not be construed as affecting or in any way imposing on the Department of Defense, any armed force, or any commercial company with which they contract an obligation or expectation that they will retrofit or alter, in any way, military aircraft or commercial aircraft, or related equipment or facilities, used or leased by the Department or such armed force to accommodate passengers provided travel under such authority on account of disability. (3)The authority in subsection (c)(4) may not be construed as preempting the authority of a flight commander to determine who boards the aircraft and any other matters in connection with safe operation of the aircraft.. 
VICompensation and Other Personnel Benefits 
APay and Allowances 
601.Fiscal year 2019 increase in military basic pay 
(a)Waiver of section 1009 adjustmentThe adjustment to become effective during fiscal year 2019 required by section 1009 of title 37, United States Code, in the rates of monthly basic pay authorized members of the uniformed services shall not be made. (b)Increase in Basic PayEffective on January 1, 2019, the rates of monthly basic pay for members of the uniformed services are increased by 2.6 percent. 
602.Repeal of authority for payment of personal money allowances to Navy officers serving in certain positions 
(a)RepealSection 414 of title 37, United States Code, is amended— (1)by striking subsection (b); and 
(2)by redesignating subsection (c) as subsection (b). (b)Effective dateThe amendments made by subsection (a) shall take effect on December 31, 2018, and shall apply with respect to personal money allowances payable under section 414 of title 37, United States Code, for years beginning after that date. 
603.Department of Defense proposal for a pay table for members of the Armed Forces using steps in grade based on time in grade rather than time in service 
(a)Proposal requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a proposal for a pay table for members of the Armed Forces that uses steps in grade for each pay grade based on time of service within such pay grade rather than on time of service in the Armed Forces as a whole. (b)Comptroller General assessmentNot later than April 1, 2019, the Comptroller General of the United States shall submit to the congressional defense committees a report setting forth an assessment by the Comptroller General of the proposed pay table required pursuant to subsection (a), including an assessment of the effects of using the proposed pay table, rather than the current pay table for members of the Armed Forces, on recruitment and retention of members of the Armed Forces as a whole and on recruitment and retention of members of the Armed Forces with particular sets of skills (including cyber and other technical skills). 
604.Financial support for lessors under the Military Housing Privatization Initiative during 2019 
(a)Support authorizedSubject to subsection (c), for each month during 2019, the Secretary of Defense may pay to a lessor of covered housing up to 2 percent of the amount calculated under section 403(b)(3)(A)(i) of title 37, United States Code, for the area in which the covered housing exists for each member to whom such lessor leases covered housing for such month. (b)Covered housingIn this section, the term covered housing means a unit of housing— 
(1)acquired or constructed under the alternative authority of subchapter IV of chapter 169 of title 10, United States Code (known as the Military Housing Privatization Initiative); (2)that is leased to a member of a uniformed service who resides in such unit; and 
(3)for which the lessor charges such member rent that equals or exceeds the amount calculated under section 403(b)(3)(A) of title 37, United States Code. (c)Support contingent on notice to Congress (1)In generalThe Secretary may not make payments to a lessor for particular covered housing in 2019 authorized by subsection (a) until the Secretary submits to the Committees on Armed Services of the Senate and the House of Representatives a notice on such payments. 
(2)ElementsThe notice on payments to a lessor for particular covered housing in 2019 for purposes of paragraph (1) shall include the following: (A)A documented request from the lessor for additional funding in connection with such housing and endorsed by the commander of the military installation concerned. 
(B)A description of the formula to be used by the Secretary to calculate the amount of such payments. (C)A description of the current financial condition of the lessor in connection with such housing, including the following: 
(i)The current debt coverage ratio of the lessor for such housing. (ii)An assessment of the lessor’s ability to fund future sustainment costs for such housing in the absence of payments as described in subsection (a). 
(iii)An assessment of whether any earnings for the lessor from other covered housing, if any, can offset predicted shortfalls in funding for such housing. (D)An assessment of the effects, if any, of recent reductions in basic allowance for housing on the financial viability of such housing for the lessor. 
(E)A plan to ensure the long-term financial stability of such housing. (F)A recommendation whether the contract between the lessor and government for such housing area should be retained without modification, or modified, to ensure long-term financial viability of such housing. 
605.Modification of authority of President to determine alternative pay adjustment in annual basic pay of members of the uniformed services 
(a)ModificationSection 1009(e) of title 37, United States Code, is amended— (1)in paragraph (1), by striking or serious economic conditions affecting the general welfare; 
(2)by striking paragraph (2); and (3)by redesignating paragraph (3) as paragraph (2). 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and— (1)if the date of the enactment of this Act occurs before September 1 of a year, shall apply with respect to plans for alternative pay adjustments for any year beginning after such year; and 
(2)if the date of the enactment of this Act occurs after August 31 of a year, shall apply with respect to plans for alternative pay adjustments for any year beginning after the year following such year. 606.Eligibility of reserve component members for high-deployment allowance for lengthy or numerous deployments and frequent mobilizationsSection 436(a)(2)(C)(ii) of title 37, United States Code, is amended by inserting after under the first place it appears the following: section 12304b of title 10 or. 
607.Eligibility of reserve component members for nonreduction in pay while serving in the uniformed services or National GuardSection 5538(a) of title 5, United States Code, is amended in the matter preceding paragraph (1) by inserting after under the following: section 12304b of title 10 or. 608.Temporary adjustment in rate of basic allowance for housing following identification of significant underdetermination of civilian housing costs for housing areasSection 403(b) of title 37, United States Code, is amended by adding at the end the following new paragraph: 
 
(8) 
(A)Under the authority of this paragraph, the Secretary of Defense may prescribe a temporary adjustment in the current rates of basic allowance for housing for a military housing area or portion of a military housing area if the Secretary determines that the actual costs of adequate housing for civilians in that military housing area or portion thereof differ from such current rates of basic allowance for housing by an amount in excess of 20 percent of such current rates of basic allowance for housing. (B)Any temporary increase in rates of basic allowance for housing under this paragraph shall remain in effect only until the next annual adjustment in rates of basic allowance for housing under this subsection by law. 
(C)This paragraph shall cease to be effective on December 31, 2019.. BBonuses and Special and Incentive Pays 611.One-year extension of certain expiring bonus and special pay authorities (a)Authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2018 and inserting December 31, 2019: 
(1)Section 331(h), relating to general bonus authority for enlisted members. (2)Section 332(g), relating to general bonus authority for officers. 
(3)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers. (4)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions. 
(5)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers’ Training Corps. (6)Section 351(h), relating to hazardous duty pay. 
(7)Section 352(g), relating to assignment pay or special duty pay. (8)Section 353(i), relating to skill incentive pay or proficiency bonus. 
(9)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units. (b)Authorities relating To reserve forcesSection 910(g) of title 37, United States Code, relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service, is amended by striking December 31, 2018 and inserting December 31, 2019. 
(c)Title 10 authorities relating to health care professionalsThe following sections of title 10, United States Code, are amended by striking December 31, 2018 and inserting December 31, 2019: (1)Section 2130a(a)(1), relating to nurse officer candidate accession program. 
(2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve. (d)Authorities relating to nuclear officersSection 333(i) of title 37, United States Code, is amended by striking December 31, 2018 and inserting December 31, 2019. 
(e)Authority to provide temporary increase in rates of basic allowance for housingSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2018 and inserting December 31, 2019. CDisability Pay, Retired Pay, and Survivor Benefits 621.Technical corrections in calculation and publication of special survivor indemnity allowance cost of living adjustments (a)Months for which adjustment applicableParagraph (2) of section 1450(m) of title 10, United States Code, is amended— 
(1)in subparagraph (I), by striking December and inserting November; and (2)in subparagraph (J), by striking for months during any calendar year after 2018 and inserting for months after November 2018. 
(b)Cost of living adjustmentParagraph (6) of such section is amended— (1)in the paragraph heading, by striking after 2018 and inserting after November 2018; and 
(2)by striking subparagraphs (A) and (B) and inserting the following new subparagraphs:  (A)In generalWhenever retired pay is increased for a month under section 1401a of this title (or any other provision of law), the amount of the allowance payable under paragraph (1) for that month shall also be increased. 
(B)Amount of increaseWith respect to an eligible survivor of a member of the uniformed services, the increase for a month shall be— (i)the amount payable pursuant to paragraph (2) for months during the preceding 12-month period; plus 
(ii)an amount equal to a percentage of the amount determined pursuant to clause (i), which percentage is the percentage by which the retired pay of the member would have increased for the month, as described in subparagraph (A), if the member was alive (and otherwise entitled to such pay). (C)Rounding downThe monthly amount of an allowance payable under this subsection, if not a multiple of $1, shall be rounded to the next lower multiple of $1. 
(D)Public notice on amount of allowance payableWhenever an increase in the amount of the allowance payable under paragraph (1) is made pursuant to this paragraph, the Secretary of Defense shall publish the amount of the allowance so payable by reason of such increase, including the months for which payable.. (c)Effective dateThe amendments made by this section shall take effect on December 1, 2018. 
DOther Matters 
631.Rates of per diem for long-term temporary duty assignments 
(a)Report on cost-benefit analysis of November 2014 change of policy 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth an analysis, conducted by the Secretary for purposes of the report, of the costs and benefits of the change in policy of the Department of Defense on rates of per diem for long-term temporary duty assignments that took effect on November 1, 2014. The study shall be consistent with the principles and requirements of Office of Management and Budget Circular A–94. (2)Element assessing cost-benefitThe report under paragraph (1) shall specify, in particular, whether or not the benefits of the change in policy described in that paragraph have outweighed and will continue to outweigh the costs of the change of policy. 
(b)Contingent reversion to prior policy 
(1)Lack of reportIf the report required by subsection (a)(1) is not submitted to the committees of Congress referred to in that subsection by the contingency date, effective as of the contingency date, the policy of the Department on rates of per diem for long-term temporary duty assignments shall be the policy as in effect as of October 31, 2014. (2)Finding of costs outweighing benefitsIf the specification in the report as required by subsection (a)(2) is that the benefits of the change in policy described in subsection (a)(1) have not outweighed or will not continue to outweigh the costs of the change of policy, effective as of the date of the report, the policy of the Department on rates of per diem for long-term temporary duty assignments shall be the policy as in effect as of October 31, 2014. 
(3)Contingency date definedIn this subsection, the term contingency date means the date that is 120 days after the date of the enactment of this Act. 632.Prohibition on per diem allowance reductions based on the duration of temporary duty assignment or civilian travel (a)MembersSection 474(d)(3) of title 37, United States Code, is amended by adding at the end the following new sentence: The Secretary of a military department shall not alter the amount of the per diem allowance, or the maximum amount of reimbursement, for a locality based on the duration of the temporary duty assignment in the locality of a member of the armed forces under the jurisdiction of the Secretary.. 
(b)Civilian employeesSection 5702(a)(2) of title 5, United States Code, is amended by adding at the end the following new sentence: The Secretary of Defense shall not alter the amount of the per diem allowance, or the maximum amount of reimbursement, for a locality based on the duration of the travel in the locality of an employee of the Department.. (c)Repeals (1)Existing policy and regulationsThe policy, and any regulations issued pursuant to such policy, implemented by the Secretary of Defense on November 1, 2014, with respect to reductions in per diem allowances based on duration of temporary duty assignment or civilian travel shall have no force or effect. 
(2)Attempted statutory fixSection 672 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 37 U.S.C. 474 note; 130 Stat. 2178) is repealed. VIIHealth Care Provisions ATRICARE and Other Health Care Benefits 701.Consolidation of cost-sharing requirements under TRICARE Select and TRICARE Prime (a)TRICARE Select (1)In generalSection 1075 of title 10, United States Code, is amended— 
(A)in subsection (c), by striking paragraphs (1) and (2) and inserting the following new paragraphs:  (1)With respect to beneficiaries in the active-duty family member category or the retired category other than beneficiaries described in paragraph (2)(B), the cost-sharing requirements shall be calculated pursuant to subsection (d)(1). 
(2) 
(A)With respect to beneficiaries described in subparagraph (B) in the active-duty family member category or the retired category, the cost-sharing requirements shall be calculated as if the beneficiary were enrolled in TRICARE Extra or TRICARE Standard as if TRICARE Extra or TRICARE Standard, as the case may be, were still being carried out by the Secretary. (B)Beneficiaries described in this subparagraph are the following beneficiaries: 
(i)Retired members and the family members of such retired members covered by section 1086(c)(1) of this title by reason of being retired under chapter 61 of this title or being a dependent of such a retired member. (ii)Survivors covered by section 1086(c)(2) of this title.; 
(B)by striking subsection (e); and (C)by redesignating subsections (f), (g), and (h) as subsections (e), (f), and (g), respectively. 
(2)Conforming amendmentSubsection (d)(2) of such section is amended by striking , and the amounts specified under paragraphs (1) and (2) of subsection (e),. (b)TRICARE PrimeSection 1075a(a) of title 10, United States Code, is amended— 
(1)by striking paragraph (2) and inserting the following new paragraph:  (2)With respect to beneficiaries in the active-duty family member category or the retired category (as described in section 1075(b)(1) of this title) other than beneficiaries described in paragraph (3)(B), the cost-sharing requirements shall be calculated pursuant to subsection (b)(1).; and 
(2)in paragraph (3), by striking subparagraph (B) and inserting the following new subparagraph:  (B)Beneficiaries described in this subparagraph are the following beneficiaries: 
(i)Retired members and the family members of such retired members covered by section 1086(c)(1) of this title by reason of being retired under chapter 61 of this title or being a dependent of such a retired member. (ii)Survivors covered by section 1086(c)(2) of this title.. 
(c)Effective dateThe amendments made by this section shall take effect on January 1, 2019. 702.Administration of TRICARE dental plans through the Federal Employees Dental Insurance Program (a)Eligibility of additional beneficiaries under the Federal Employees Dental Insurance ProgramSection 8951(8) of title 5, United States Code, is amended by striking 1076c and inserting 1076a or 1076c. 
(b)Administration of TRICARE dental plansSubsection (b) of section 1076a of title 10, United States Code, is amended to read as follows:  (b)Administration of plansThe plans established under this section shall be administered by the Secretary of Defense through an agreement with the Director of the Office of Personnel Management to allow persons described in subsection (a) to enroll in an insurance plan under chapter 89A of title 5, in accordance with terms prescribed by the Secretary, including terms, to the extent practical, as defined by the Director through regulation, consistent with subsection (d) and, to the extent practicable in relation to such chapter 89A, other provisions of this section.. 
(c)ApplicabilityThe amendments made by this section shall apply with respect to the first contract year for chapter 89A of title 5, United States Code, that begins on or after January 1, 2022. (d)TransitionTo ensure the successful transition of programs, in carrying out the TRICARE dental program under section 1076a of title 10, United States Code, the Secretary of Defense shall ensure that the contractor for such program provides claims information under such program to carriers providing dental coverage under chapter 89A of title 5, United States Code. 
703.Contraception coverage parity under the TRICARE program 
(a)In generalSection 1074d(b)(3) of title 10, United States Code, is amended by inserting before the period at the end the following: (including all methods of contraception approved by the Food and Drug Administration, contraceptive care (including with respect to insertion, removal, and follow up), sterilization procedures, and patient education and counseling in connection therewith). (b)Prohibition on cost-sharing for certain services (1)TRICARE SelectSection 1075(c) of such title is amended by adding at the end the following new paragraph: 
 
(4)For all beneficiaries under this section, there is no cost-sharing for any method of contraception provided by a network provider.. (2)TRICARE PrimeSection 1075a(b) of such title is amended by adding at the end the following new paragraph: 
 
(5)For all beneficiaries under this section, there is no cost-sharing for any method of contraception provided by a network provider.. (3)Pharmacy Benefits ProgramSection 1074g(a)(6) of such title is amended by adding at the end the following new subparagraph: 
 
(D)Notwithstanding subparagraphs (A) and (B), there is no cost-sharing for any prescription contraceptive on the uniform formulary provided by a network retail pharmacy provider or the mail order pharmacy program.. (c)Effective dateThe amendments made by this section shall take effect on January 1, 2020. 
704.Pilot program on opioid management in the military health system 
(a)Pilot program 
(1)In generalBeginning not later than 180 days after the date of the enactment of this Act, the Director of the Defense Health Agency shall implement a comprehensive pilot program to minimize early opioid exposure in beneficiaries under the TRICARE program and to prevent progression to misuse or abuse of opioid medications. (2)Opioid safety across continuum of careThe pilot program shall include elements to maximize opioid safety across the entire continuum of care consisting of patient, physician or dentist, and pharmacist. 
(b)Elements of pilot programThe pilot program shall include the following: (1)Identification of potential opioid misuse or abuse in pharmacies of military treatment facilities, retail network pharmacies, and the home delivery pharmacy and transmission of alerts regarding such potential mistreatment to opioid prescribing physicians or dentists. 
(2)Direct engagement with, education for, and management of beneficiaries under the TRICARE program to help such beneficiaries avoid opioid misuse or abuse. (3)Provision of in-home disposal kits to deactivate excess opioids and prevent unauthorized use. 
(4)Proactive outreach by specialist pharmacists to such beneficiaries when identifying potential opioid misuse or abuse. (5)Monitoring of such beneficiaries through the use of predictive analytics to identify the potential for abuse and addiction before such beneficiaries begin an opioid prescription. 
(6)Detection of fraud, waste, and abuse. (c)Report on pilot program (1)In generalNot later than 180 days before completion of the pilot program, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that describes the conduct of the pilot program. 
(2)ElementsThe report required by paragraph (1) shall include the following: (A)A description of the pilot program, including outcome measures developed to determine the overall effectiveness of the pilot program. 
(B)A description of the ability of the pilot program to identify opioid misuse and abuse among beneficiaries under the TRICARE program in each pharmacy venue of the pharmacy program of the military health system. (C)A description of the impact of the use of predictive analytics to monitor such beneficiaries to identify the potential for opioid abuse and addiction before such beneficiaries begin an opioid prescription. 
(D)A description of any reduction in the misuse or abuse of opioid medications among such beneficiaries as a result of the pilot program. (d)Duration (1)In generalExcept as provided in paragraph (2), the Director shall carry out the pilot program for a period of not more than three years. 
(2)ExpansionThe Director may implement the pilot program on a permanent basis if the Director determines that the pilot program successfully reduces early opioid exposure in beneficiaries under the TRICARE program and prevents progression to misuse or abuse of opioid medications. (e)TRICARE program definedIn this section, the term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code. 
705.Pilot program on treatment of members of the Armed Forces for post-traumatic stress disorder related to military sexual trauma 
(a)In generalThe Secretary of Defense may carry out a pilot program to assess the feasibility and advisability of using intensive outpatient programs to treat members of the Armed Forces suffering from post-traumatic stress disorder resulting from military sexual trauma, including treatment for substance abuse, depression, and other issues related to such conditions. (b)Discharge through partnershipsThe pilot program authorized by subsection (a) shall be carried out through partnerships with public, private, and non-profit health care organizations and institutions that— 
(1)provide health care to members of the Armed Forces; (2)provide evidence-based treatment for psychological and neurological conditions that are common among members of the Armed Forces, including post-traumatic stress disorder, traumatic brain injury, substance abuse, and depression; 
(3)provide health care, support, and other benefits to family members of members of the Armed Forces; and (4)provide health care under the TRICARE program (as that term is defined in section 1072 of title 10, United States Code). 
(c)Program activitiesEach organization or institution that participates in a partnership under the pilot program authorized by subsection (a) shall— (1)carry out intensive outpatient programs of short duration to treat members of the Armed Forces suffering from post-traumatic stress disorder resulting from military sexual trauma, including treatment for substance abuse, depression, and other issues related to such conditions; 
(2)use evidence-based and evidence-informed treatment strategies in carrying out such programs; (3)share clinical and outreach best practices with other organizations and institutions participating in the pilot program; and 
(4)annually assess outcomes for members of the Armed Forces individually and among the organizations and institutions participating in the pilot program with respect to the treatment of conditions described in paragraph (1). (d)Evaluation metricsBefore commencement of the pilot program, the Secretary shall establish metrics to be used to evaluate the effectiveness of the pilot program and the activities under the pilot program. 
(e)Reports 
(1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program authorized by subsection (a). The report shall include a description of the pilot program and such other matters on the pilot program as the Secretary considers appropriate. (2)Final reportNot later than 180 days after the cessation of the pilot program under subsection (f), the Secretary shall submit to the committees of Congress referred to in paragraph (1) a report on the pilot program. The report shall include the following: 
(A)A description of the pilot program, including the partnership under the pilot program as described in subsection (b). (B)An assessment of the effectiveness of the pilot program and the activities under the pilot program. 
(C)Such recommendations for legislative or administrative action as the Secretary considers appropriate in light of the pilot program, including recommendations for extension or making permanent the authority for the pilot program. (f)TerminationThe Secretary may not carry out the pilot program authorized by subsection (a) after the date that is three years after the date of the enactment of this Act. 
BHealth Care Administration 
711.Improvement of administration of Defense Health Agency and military medical treatment facilities 
(a)In generalSubsection (a) of section 1073c of title 10, United States Code, is amended— (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and 
(2)by inserting after paragraph (1) the following new paragraph (2):  (2)In addition to the responsibilities set forth in paragraph (1), the Director of the Defense Health Agency shall have the authority— 
(A)to direct, control, and serve as the primary rater of the performance of commanders or directors of military medical treatment facilities; (B)to direct and control any intermediary organizations between the Defense Health Agency and military medical treatment facilities; 
(C)to determine the scope of medical care provided at each military medical treatment facility to meet the military personnel readiness requirements of the senior military operational commander of the military installation; (D)to determine total workforce requirements at each military medical treatment facility; 
(E)to direct joint manning at military medical treatment facilities and intermediary organizations; (F)to establish training and skills sustainment venues for military medical personnel; 
(G)to address personnel staffing shortages at military medical treatment facilities; and (H)to approve service nominations for commanders or directors of military medical treatment facilities.. 
(b)Combat support responsibilitiesSubsection (d)(2) of such section is amended by adding at the end the following new subparagraph:  (C)Ensuring that the Defense Health Agency meets the military personnel readiness requirements of the senior military operational commanders of the military installations.. 
712.Organizational framework of the military healthcare system to support medical requirements of the combatant commands 
(a)Organizational framework requiredThe Secretary of Defense shall, acting through the Director of the Defense Health Agency, implement an organizational framework for the military healthcare system that most effectively implements chapter 55 of title 10, United States Code, in a manner that maximizes interoperability and fully integrates medical capabilities of the Armed Forces in order to enhance joint military medical operations in support of requirements of the combatant commands. (b)Implementation (1)CommencementImplementation of the organizational framework required by subsection (a) shall commence not later than October 1, 2018. 
(2)Phased implementationImplementation of the organizational framework may occur in phases, as considered appropriate by the Director. (3)CompletionThe organizational framework shall be fully implemented by not later than October 1, 2020. 
(4)Compliance with certain requirementsThe organizational framework, as implemented, shall comply with all requirements of section 1073c of title 10, United States Code, except for the October 1, 2018, implementation date specified in such section. (c)Health-readiness regions in CONUS requiredThe organizational framework required by subsection (a) shall meet the requirements as follows: 
(1)Health-readiness regionsThere shall be not more than three health-readiness regions established in the continental United States. (2)LeaderEach region under paragraph (1) shall be led by a commander or director who is a member of the Armed Forces serving in a grade not higher than major general or rear admiral and who shall be— 
(A)selected by the Director from among members of the Armed Forces recommended by the military departments for service in such position; and (B)under the authority, direction, and control of the Director while serving in such position. 
(3)Regional hubs 
(A)In generalEach region under paragraph (1) shall include a major military medical center designated by the Director to serve as the regional hub for the provision of specialized medical services in such region. (B)CapabilitiesA major medical center may not be designated as a regional hub unless the center— 
(i)includes one or more large graduate medical education training platforms; and (ii)provides, at a minimum, role 4 medical care. 
(C)LocationAny major medical center designated as a regional hub of a region shall be geographically located so as to maximize the support provided by uniformed medical resources in the region to the combatant commands. In designating major medical centers as a regional hub, the Director shall give consideration to the collocation of such centers with major aerial debarkation points of patients in the medical evacuation system of the United States Transportation Command. (D)Major health care delivery platformA major medical center designated as a regional hub of a region shall serve as the major health care delivery platform for the provision of complex specialized medical care in the region, whether through patient referrals from other military medical treatment facilities in the region or through referrals from other regions in the case of certain specialized medical services (such as treatment for severe burns) which may only be available at a military medical treatment facility within the region. 
(4)Additional military medical centersConsistent with section 1073d of title 10, United States Code, each region under paragraph (1) may include one or more additional military medical centers, whether established or maintained by the Director for purposes of this section, in order to serve locations in the region, if any, as follows: (A)Locations with large beneficiary populations. 
(B)Locations that serve as the primary readiness platforms of the Armed Forces. (5)Patient referrals and coordinationThe Director shall ensure effective and efficient medical care referrals and coordination among military medical treatment facilities in each region under paragraph (1), and among local or regional high-performing health systems in the region, through local or regional partnerships with institutional or individual civilian providers. 
(d)Health-readiness regions OCONUS requiredThe organizational framework required by subsection (a) shall meet the requirements as follows: (1)Health-readiness regionsThere shall be established not more than two health-readiness regions outside the continental United States— 
(A)to enhance joint military medical operations in support of the requirements of the combatant commands in such region or regions, with a specific focus on existing and future contingency and operational plans; (B)to ensure the provision of high-quality healthcare services to beneficiaries; and 
(C)to improve the interoperability of healthcare delivery systems in regions (whether under this subsection, subsection (c), or both). (2)Patient referrals and coordinationThe Director shall ensure effective and efficient medical care referrals and coordination among military medical treatment facilities in any region under paragraph (1), and among local or regional high-performing health systems in such region. 
(e)Planning and coordination 
(1)Sustainment of clinical competencies and staffingThe Director shall— (A)provide in each health-readiness region under this section healthcare delivery venues for uniformed medical and dental personnel to obtain operational clinical competencies; and 
(B)coordinate with the military departments to ensure that staffing at military medical treatment facilities in each region supports readiness requirements for members of the Armed Forces and military medical personnel. (2)Oversight and allocation of resources (A)In generalThe Director shall, consistent with section 193 of title 10, United States Code, coordinate with the Chairman of the Joint Chiefs of Staff, through the Joint Staff Surgeon, to conduct oversight and direct resources to support requirements related to readiness or operational medicine support that are validated by the Joint Staff. 
(B)Supply and demand for medical servicesBased on operational medical force readiness requirements of the combatant commands validated by the Joint Staff, the Director shall— (i)validate supply and demand requirements for medical and dental services at each military medical treatment facility; 
(ii)in coordination with the operational medical force readiness organizations required by subsection (f)(1), provide currency workload for uniformed medical and dental personnel at each facility to maintain skills proficiency; and (iii)if workload is insufficient to meet requirements, identify alternative training and clinical practice sites for uniformed medical and dental personnel, and establish military-civilian training partnerships, to provide such workload. 
(f)Operational medical force readiness organizations of the Armed Forces 
(1)EstablishmentNot later than October 1, 2019, the Secretary of Defense shall, acting through the Secretary of the military department concerned, establish in each military department an operational medical force readiness organization in accordance with this subsection. (2)Leader (A)In generalEach operational medical force readiness organization established under paragraph (1) shall be led by the Surgeon General of an Armed Force. 
(B)Construction of dutiesThe duties of a Surgeon General under this paragraph as leader of an operational medical force readiness organization are in addition to the duties of such Surgeon General under section 3036, 5137, or 8036 of title 10, United States Code, as applicable. (3)ResponsibilitiesThe responsibilities of an operational medical force readiness organization are limited to the responsibilities as follows: 
(A)To recruit, organize, train, and equip uniformed medical and dental personnel of the military department concerned. (B)To assign uniformed medical and dental personnel of the military department concerned to military medical treatment facilities for training activities specific to such military department and for operational and training missions, during which assignment such personnel shall be under the operational control of the commander or director of the military medical treatment facility concerned, subject to the authority, direction, and control of the Director. 
(C)To ensure the readiness for operational deployment of medical and dental personnel and deployable medical or dental teams or units of the Armed Force or Armed Forces concerned. (D)To provide logistical support for operational deployment of medical and dental personnel and deployable medical or dental teams or units of the Armed Force or Armed Forces concerned. 
(E)To oversee the mobilization and demobilization in connection with operational deployment of medical and dental personnel of the Armed Force or Armed Forces concerned. (F)To carry out operational medical and dental force development for the military department concerned. 
(G)In coordination with the Secretary concerned, to ensure that the operational medical force readiness organizations of the Armed Forces support the medical and dental readiness responsibilities of the Director and the Secretary concerned. (4)Medical force requirements of combatant commands (A)In generalEach operational medical force readiness organization shall ensure that the uniformed medical and dental personnel serving in the military department concerned receive training and clinical practice opportunities necessary to ensure that such personnel are capable of meeting the operational medical force requirements of the combatant commands applicable to such personnel. Such training and practice opportunities shall be provided through programs and activities of the Defense Health Agency and by such other mechanisms as the Secretary shall designate for purposes of this paragraph. 
(B)RequirementsThe commanders of the combatant commands shall apprise operational medical force readiness organizations of the operational medical force requirements of the combatant commands through the Joint Staff. (5)No command authorityAn operational medical force readiness organization established under paragraph (1) shall have no command authority. 
(g)Disestablishment of superseded medical organizations 
(1)In generalNot later than the date on which the Secretary of Defense establishes an operational medical force readiness organization within a military department pursuant to subsection (f), the Secretary of Defense shall, acting through the Secretary of such military department concerned, disestablish the following: (A)In the case of the Army, the Army Medical Command, and any associated subordinate command or organization. 
(B)In the case of the Navy, the Bureau of Medicine and Surgery of the Navy, and any associated subordinate command or organization. (C)In the case of the Air Force, the Air Force Medical Service, and any associated subordinate command or organization. 
(2)Transfer of personnel authorizationsAny personnel authorization of a command or organization disestablished pursuant to paragraph (1) as of the date of disestablishment may be transferred by the Secretary to the Defense Health Agency or any other organization of the Department of Defense considered appropriate by the Secretary, including an operational medical force readiness organization under subsection (f). 713.Streamlining of TRICARE Prime beneficiary referral process (a)In generalThe Secretary of Defense shall streamline the process under section 1095f of title 10, United States Code, by which beneficiaries enrolled in TRICARE Prime are referred to the civilian provider network for inpatient or outpatient care under the TRICARE program. 
(b)ObjectivesIn carrying out the requirement in subsection (a), the Secretary shall meet the following objectives: (1)The referral process shall model best industry practices for referrals from primary care managers to specialty care providers. 
(2)The process shall strictly limit administrative requirements for enrolled beneficiaries, relying instead on communications among providers and care coordinators to arrange appointments within applicable access to care scheduling time standards. (3)Beneficiary preferences for communications relating to appointment referrals using state-of-the-art information technology shall be used to expedite the process. 
(4)There shall be effective and efficient processes to determine the availability of appointments at military medical treatment facilities and, when unavailable, to make prompt referrals to network providers under the TRICARE program. (5)There shall be no right-of-first refusal requirement under the process. 
(c)Deadline for implementationThe requirement in subsection (a) shall be implemented for referrals under TRICARE Prime in calendar year 2019. (d)Evaluation and improvementAfter 2019, the Secretary shall— 
(1)evaluate the process described in subsection (a) not less often annually; and (2)make appropriate improvements to the process in light of such evaluation. 
(e)DefinitionsIn this section, the terms TRICARE program and TRICARE Prime have the meaning given such terms in section 1072 of title 10, United States Code. 714.Sharing of information with State prescription drug monitoring programs (a)In generalSection 1074g of title 10, United States Code, is amended— 
(1)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; and (2)by inserting after subsection (f) the following new subsection (g): 
 
(g)Sharing of information with State prescription drug monitoring programs 
(1)The Secretary of Defense shall establish and maintain a program (to be known as the Military Health System Prescription Drug Monitoring Program) in accordance with this subsection. The program shall include a special emphasis on drugs provided through facilities of the uniformed services. (2)The program shall be— 
(A)comparable to prescription drug monitoring programs operated by States, including such programs approved by the Secretary of Health and Human Services under section 399O of the Public Health Service Act (42 U.S.C. 280g–3); and (B)applicable to designated controlled substance prescriptions under the pharmacy benefits program. 
(3) 
(A)The Secretary shall establish appropriate procedures for the bi-directional sharing of patient-specific information regarding prescriptions for designated controlled substances between the program and State prescription drug monitoring programs. (B)The purpose of sharing of information under this paragraph shall be to prevent misuse and diversion of opioid medications and other designated controlled substances. 
(C)Any disclosure of patient-specific information by the Secretary under this paragraph is an authorized disclosure for purposes of the health information privacy regulations promulgated under the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191). (4) (A)Any procedures developed pursuant to paragraph (3)(A) shall include appropriate safeguards, as determined by the Secretary, concerning cyber security of Department of Defense systems and operational security of Department personnel. 
(B)To the extent the Secretary considers appropriate, the program may be treated as comparable to a State program for purposes of bi-directional sharing of controlled substance prescription information. (5)For purposes of this subsection, any reference to a program operated by a State includes any program operated by a county, municipality, or other subdivision within that State.. 
(b)Conforming amendmentSection 1079(q) of such title is amended by striking section 1074g(g) and inserting section 1074g(h). 715.Improvement of reimbursement by Department of Defense of entities carrying out State vaccination programs in connection with vaccines provided to covered beneficiaries under the TRICARE ProgramSection 719(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1074g note) is amended— 
(1)in paragraph (1), by striking for the cost of vaccines provided to covered beneficiaries through such program; and (2)in paragraph (2)— 
(A)in subparagraph (A), by striking to purchase vaccines provided and inserting in making vaccines available; (B)in subparagraph (B), by striking to provide vaccines and all that follows through the period at the end and inserting with respect to a State vaccination program may not exceed the amount the Department would reimburse an entity for making vaccines available to the number of covered beneficiaries who reside in the State concerned.; and 
(C)by adding at the end the following new subparagraph:  (C)Inapplicability of limitationSubparagraph (B) shall not apply to amounts assessed by entities that provide independent verification that the assessments of such entities are below the costs of the private sector in making vaccines available.. 
CReports and Other Matters 
721.Extension of authority for Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration FundSection 1704(e) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2573), as amended by section 722 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), section 723 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92), section 741(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), and section 719 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is further amended by striking September 30, 2019 and inserting September 30, 2020. 722.Increase in number of appointed members of the Henry M. Jackson Foundation for the Advancement of Military MedicineSection 178(c)(1)(C) of title 10, United States Code, is amended by striking four members and inserting six members. 
723.Cessation of requirement for mental health assessment of members after redeployment from a contingency operation upon discharge or release from the Armed ForcesSection 1074m of title 10, United States Code, is amended— (1)in subsection (a)(1)(C), by striking Once and inserting Subject to subsection (d), once; and 
(2)in subsection (d), by striking subsection (a)(1)(D) and inserting subparagraph (C) or (D) of subsection (a)(1). 724.Pilot program on earning by special operations forces medics of credits towards a physician assistant degree (a)In generalThe Assistant Secretary of Defense for Health Affairs shall conduct a pilot program to assess the feasibility and advisability of partnerships between special operations forces and institutions of higher education, and health care systems if determined appropriate by the Assistant Secretary for purposes of the pilot program, through which special operations forces medics earn credit toward the master's degree of physician assistant for military operational work and training performed by the medics. 
(b)DurationThe Assistant Secretary shall conduct the pilot program for a period not to exceed five years. (c)Clinical trainingPartnerships under subsection (a) shall permit medics participating in the pilot program to conduct clinical training at medical facilities of the Department of Defense and the civilian sector. 
(d)EvaluationThe evaluation of work and training performed by medics for which credits are earned under the pilot program shall comply with civilian clinical evaluation standards applicable to the awarding of master's degrees of physician assistant. (e)Reports (1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representative a report that shall include the following: 
(A)A comprehensive framework for the military education to be provided to special operations forces medics under the pilot program, including courses of instruction at institutions of higher education and any health care systems participating in the pilot program. (B)Metrics to be used to assess the effectiveness of the pilot program. 
(C)A description of the mechanisms to be used by the Department, medics, or both to cover the costs of education received by medics under the pilot program through institutions of higher education or health care systems, including payment by the Department in return for a military service commitment, tuition or other educational assistance by the Department, use by medics of post-9/11 educational assistance available through the Department of Veterans Affairs, and any other mechanisms the Secretary considers appropriate for purposes of the pilot program. (2)Final reportNot later than 180 days after completion of the pilot program, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a final report on the pilot program. The report shall include the following: 
(A)An evaluation of the pilot program using the metrics of assessment set forth pursuant to paragraph (1)(B). (B)An assessment of the utility of the funding mechanisms set forth pursuant to paragraph (1)(C). 
(C)An assessment of the effects of the pilot program on recruitment and retention of medics for special operations forces. (D)An assessment of the feasibility and advisability of extending one or more authorities for joint professional military education under chapter 107 of title 10, United States Code, to warrant officers or enlisted personnel, and if the Secretary considers the extension of any such authorities feasible and advisable, recommendations for legislative or administrative action to so extend such authorities. 
(f)Construction of authoritiesNothing in this section may be construed to— (1)authorize an officer or employee of the Federal Government to create, endorse, or otherwise incentivize a particular curriculum or degree track; or 
(2)require, direct, review, or control a State or educational institution, or the instructional content, curriculum, and related activities of a State or educational institution. 725.Pilot program on partnerships with civilian organizations for specialized medical training (a)In generalThe Secretary of Defense shall carry out a pilot program to assess the feasibility and advisability of establishing partnerships with public, private, and non-profit organizations and institutions to provide short-term specialized medical training to advance the medical skills and capabilities of military medical providers. 
(b)DurationThe Secretary may carry out the pilot program under subsection (a) for a period of not more than three years. (c)Evaluation metricsBefore commencing the pilot program under subsection (a), the Secretary shall establish metrics to be used to evaluate the effectiveness of the pilot program. 
(d)Reports 
(1)Initial report 
(A)In generalNot later than 180 days before the commencement of the pilot program under subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program. (B)ElementsThe report required by subparagraph (A) shall include a description of the pilot program, the evaluation metrics established under subsection (c), and such other matters relating to the pilot program as the Secretary considers appropriate. 
(2)Final report 
(A)In generalNot later than 180 days after the completion of the pilot program under subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program. (B)ElementsThe report required by subparagraph (A) shall include the following: 
(i)A description of the pilot program, including the partnerships established under the pilot program as described in subsection (a). (ii)An assessment of the effectiveness of the pilot program. 
(iii)Such recommendations for legislative or administrative action as the Secretary considers appropriate in light of the pilot program, including recommendations for extending or making permanent the authority for the pilot program. (e)Funding (1)In generalThe amount authorized to be appropriated for fiscal year 2019 for the Department of Defense for the Defense Health Program for education and training shall be increased by $2,500,000. 
(2)AvailabilityThe amount of the increase of the authorization under paragraph (1) shall be available to carry out this section and shall remain available for obligation until the completion of the pilot program under this section. 726.Registry of individuals exposed to per- and polyfluoroalkyl substances on military installations (a)Establishment of registry (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall— 
(A)establish and maintain a registry for eligible individuals who may have been exposed to per- and polyfluoroalkyl substances (in this section referred to as PFAS) due to the environmental release of aqueous film-forming foam (in this section referred to as AFFF) on military installations to meet the requirements of military specification MIL-F-24385F; (B)include any information in such registry that the Secretary of Veterans Affairs determines necessary to ascertain and monitor the health effects of the exposure of members of the Armed Forces to PFAS associated with AFFF; 
(C)develop a public information campaign to inform eligible individuals about the registry, including how to register and the benefits of registering; and (D)periodically notify eligible individuals of significant developments in the study and treatment of conditions associated with exposure to PFAS. 
(2)CoordinationThe Secretary of Veterans Affairs shall coordinate with the Secretary of Defense in carrying out paragraph (1). (b)Reports (1)Initial reportNot later than two years after the date on which the registry under subsection (a) is established, the Secretary of Veterans Affairs shall submit to Congress an initial report containing the following: 
(A)An assessment of the effectiveness of actions taken by the Secretary of Veterans Affairs and the Secretary of Defense to collect and maintain information on the health effects of exposure to PFAS. (B)Recommendations to improve the collection and maintenance of such information. 
(C)Using established and previously published epidemiological studies, recommendations regarding the most effective and prudent means of addressing the medical needs of eligible individuals with respect to exposure to PFAS. (2)Follow-up reportNot later than five years after submitting the initial report under paragraph (1), the Secretary of Veterans Affairs shall submit to Congress a follow-up report containing the following: 
(A)An update to the initial report submitted under paragraph (1). (B)An assessment of whether and to what degree the content of the registry established under subsection (a) is current and scientifically up-to-date. 
(3)Independent scientific organizationThe Secretary of Veterans Affairs shall enter into an agreement with an independent scientific organization to prepare the reports under paragraphs (1) and (2). (c)Recommendations for additional exposures to be includedNot later than five years after the date of the enactment of this Act, and every five years thereafter, the Secretary of Veterans Affairs, in consultation with the Secretary of Defense and the Administrator of the Environmental Protection Agency, shall submit to Congress recommendations for additional chemicals with respect to which individuals exposed to such chemicals should be included in the registry established under subsection (a). 
(d)Eligible individual definedIn this section, the term eligible individual means any individual who, on or after a date specified by the Secretary of Veterans Affairs through regulations, served or is serving in the Armed Forces at a military installation where AFFF was used or at another location of the Department of Defense where AFFF was used. 727.Inclusion of gambling disorder in health assessments for members of the Armed Forces and related research efforts (a)Annual Periodic Health AssessmentThe Secretary of Defense shall incorporate medical screening questions specific to gambling disorder into the Annual Periodic Health Assessment conducted by the Department of Defense for members of the Armed Forces. 
(b)Research effortsThe Secretary shall incorporate into ongoing research efforts of the Department questions on gambling disorder, as appropriate, including by restoring such questions into the Health Related Behaviors Survey of Active Duty Military Personnel and the Health Related Behaviors Survey of Reserve Component Personnel. (c)ReportNot later than two years after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on efforts undertaken pursuant to subsections (a) and (b) and the findings of the assessments and surveys described in those subsections with respect to the prevalence of gambling disorder among members of the Armed Forces. 
728.Comptroller General review of Defense Health Agency oversight of TRICARE managed care support contractors 
(a)ReviewNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a review of the oversight conducted by the Defense Health Agency with respect to the transition of managed care support contractors for the TRICARE program. (b)Matters includedThe review conducted under subsection (a) shall include the following: 
(1)The extent to which the Defense Health Agency provided guidance and oversight to the outgoing and incoming managed care support contractors during the transition period prior to the start of health care delivery. (2)The extent to which there were any issues with health care delivery, and if so— 
(A)the effect, if any, of the guidance and oversight by the Defense Health Agency during the transition period on those issues; and (B)the solutions of the Defense Health Agency for remediating any deficiencies of managed care support contractors. 
(3)The extent to which the Defense Health Agency has reviewed any lessons learned from prior transitions and incorporated those lessons into the current transition. (c)Ongoing requirementThe Comptroller General shall review any transition of managed care support contractors for the TRICARE program occurring after the date of the review under subsection (a) and submit to the congressional defense committees a similar review for each such transition. 
(d)TRICARE program definedIn this section, the term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code. VIIIAcquisition policy, acquisition management, and related matters AAcquisition policy and management 801.Permanent Supply Chain Risk Management Authority (a)Permanent extension of authority (1)In generalChapter 137 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2339a.Requirements for information relating to supply chain risk 
(a)AuthoritySubject to subsection (b), the head of a covered agency may— (1)carry out a covered procurement action; and 
(2)limit, notwithstanding any other provision of law, in whole or in part, the disclosure of information relating to the basis for carrying out a covered procurement action. (b)Determination and notificationThe head of a covered agency may exercise the authority provided in subsection (a) only after— 
(1)obtaining a joint recommendation by the Under Secretary of Defense for Acquisition and Sustainment and the Chief Information Officer of the Department of Defense, on the basis of a risk assessment by the Under Secretary of Defense for Intelligence, that there is a significant supply chain risk to a covered system; (2)making a determination in writing, in unclassified or classified form, with the concurrence of the Under Secretary of Defense for Acquisition and Sustainment, that— 
(A)use of the authority in subsection (a)(1) is necessary to protect national security by reducing supply chain risk; (B)less intrusive measures are not reasonably available to reduce such supply chain risk; and 
(C)in a case where the head of the covered agency plans to limit disclosure of information under subsection (a)(2), the risk to national security due to the disclosure of such information outweighs the risk due to not disclosing such information; and (3)providing a classified or unclassified notice of the determination made under paragraph (2) to the appropriate congressional committees, which notice shall include— 
(A)the information required by section 2304(f)(3) of this title; (B)the joint recommendation by the Under Secretary of Defense for Acquisition and Sustainment and the Chief Information Officer of the Department of Defense as specified in paragraph (1); 
(C)a summary of the risk assessment by the Under Secretary of Defense for Intelligence that serves as the basis for the joint recommendation specified in paragraph (1); and (D)a summary of the basis for the determination, including a discussion of less intrusive measures that were considered and why they were not reasonably available to reduce supply chain risk. 
(c)DelegationThe head of a covered agency may not delegate the authority provided in subsection (a) or the responsibility to make a determination under subsection (b) to an official below the level of the service acquisition executive for the agency concerned. (d)Limitation on disclosureIf the head of a covered agency has exercised the authority provided in subsection (a)(2) to limit disclosure of information— 
(1)no action undertaken by the agency head under such authority shall be subject to review in a bid protest before the Government Accountability Office or in any Federal court; and (2)the agency head shall— 
(A)notify appropriate parties of a covered procurement action and the basis for such action only to the extent necessary to effectuate the covered procurement action; (B)notify other Department of Defense components or other Federal agencies responsible for procurements that may be subject to the same or similar supply chain risk, in a manner and to the extent consistent with the requirements of national security; and 
(C)ensure the confidentiality of any such notifications. (e)DefinitionsIn this section: 
(1)Head of a covered agencyThe term head of a covered agency means each of the following: (A)The Secretary of Defense. 
(B)The Secretary of the Army. (C)The Secretary of the Navy. 
(D)The Secretary of the Air Force. (2)Covered procurement actionThe term covered procurement action means any of the following actions, if the action takes place in the course of conducting a covered procurement: 
(A)The exclusion of a source that fails to meet qualification standards established in accordance with the requirements of section 2319 of this title for the purpose of reducing supply chain risk in the acquisition of covered systems. (B)The exclusion of a source that fails to achieve an acceptable rating with regard to an evaluation factor providing for the consideration of supply chain risk in the evaluation of proposals for the award of a contract or the issuance of a task or delivery order. 
(C)The decision to withhold consent for a contractor to subcontract with a particular source or to direct a contractor for a covered system to exclude a particular source from consideration for a subcontract under the contract. (3)Covered procurementThe term covered procurement means— 
(A)a source selection for a covered system or a covered item of supply involving either a performance specification, as provided in section 2305(a)(1)(C)(ii) of this title, or an evaluation factor, as provided in section 2305(a)(2)(A) of this title, relating to supply chain risk; (B)the consideration of proposals for and issuance of a task or delivery order for a covered system or a covered item of supply, as provided in section 2304c(d)(3) of this title, where the task or delivery order contract concerned includes a contract clause establishing a requirement relating to supply chain risk; or 
(C)any contract action involving a contract for a covered system or a covered item of supply where such contract includes a clause establishing requirements relating to supply chain risk. (4)Supply chain riskThe term supply chain risk means the risk that an adversary may sabotage, maliciously introduce unwanted function, or otherwise subvert the design, integrity, manufacturing, production, distribution, installation, operation, or maintenance of a covered system so as to surveil, deny, disrupt, or otherwise degrade the function, use, or operation of such system. 
(5)Covered systemThe term covered system means a national security system, as that term is defined in section 3542(b) of title 44. (6)Covered item of supplyThe term covered item of supply means an item of information technology (as that term is defined in section 11101 of title 40) that is purchased for inclusion in a covered system, and the loss of integrity of which could result in a supply chain risk for a covered system. 
(7)Appropriate congressional committeesThe term appropriate congressional committees means— (A)in the case of a covered system included in the National Intelligence Program or the Military Intelligence Program, the Select Committee on Intelligence of the Senate, the Permanent Select Committee on Intelligence of the House of Representatives, and the congressional defense committees; and 
(B)in the case of a covered system not otherwise included in subparagraph (A), the congressional defense committees.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2339 the following new item: 
 
 
2339a. Requirements for information relating to supply chain risk.. 
(b)Repeal of obsolete authoritySection 806(g) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2304 note) is hereby repealed. 802.Commercially available market research (a)In generalSubsection (e) of section 2431a of title 10, United States code, is amended by adding at the end the following new paragraph: 
 
(10)The term market research includes— (A)government market research directly with prospective vendors, including— 
(i)contacting knowledgeable individuals in government and industry regarding market capabilities to meet requirements; (ii)reviewing the results of recent market research undertaken to meet similar or identical requirements; 
(iii)publishing formal requests for information in appropriate technical or scientific journals or business publications; (iv)querying the governmentwide database of contracts and other procurement instruments intended for use by multiple agencies; 
(v)participating in interactive, on-line communication among industry, acquisition personnel, and customers; (vi)obtaining source lists of similar items from other contracting activities or agencies, trade associations, or other sources; 
(vii)reviewing catalogs and other generally available product literature published by manufacturers, distributors, and dealers or available online; (viii)conducting interchange meetings or holding presolicitation conferences to involve potential offerors early in the acquisition process; and 
(ix)ensuring that any conflicts of interest presented by vendors providing government capability statements are both disclosed and mitigated; and (B)commercially available third-party market research.. 
(b)ReviewNot later than 120 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment, in consultation with the Under Secretary of Defense for Research and Engineering, shall review the guidance of the Department of Defense with regard to those portions of the Federal Acquisition Regulation regarding commercially available market research, including sections 10.001(a)(2)(vi) and 10.002(b). The review shall, at a minimum— (1)assess the impact that conducting market research has on the Department’s resources; and 
(2)ensure that commercially available market research is considered among other sources of research, as appropriate, and reviewed prior to developing new requirements documents for an acquisition by the Department. 803.Comptroller General assessment of acquisition programs and related initiatives (a)In generalChapter 131 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2229b.Comptroller General assessment on acquisition programs and initiatives 
(a) Assessment requiredThe Comptroller General of the United States shall submit to the congressional defense committees an annual assessment of selected acquisition programs and initiatives of the Department of Defense by March 30th of each year, beginning in 2020. (b)Analyses To be includedThe assessment required under subsection (a) shall include— 
(1)a macro analysis of how well acquisition programs and initiatives are performing and reasons for that performance; (2)a summary of organizational and legislative changes and emerging assessment methodologies since the last assessment, and a discussion of the implications for execution and oversight of programs and initiatives; and 
(3)specific analyses of individual acquisition programs and initiatives. (c)Acquisition programs and initiatives to be consideredThe assessment required under subsection (a) shall consider the following programs and initiatives: 
(1)Selected weapon systems, as determined appropriate by the Comptroller General. (2)Selected information technology systems and initiatives, including defense business systems, networks, and software-intensive systems, as determined appropriate by the Comptroller General. 
(3)Selected prototyping and rapid fielding activities and initiatives, as determined appropriate by the Comptroller General.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2229a the following new item: 
 
2229b. Comptroller General assessment on acquisition programs and related initiatives.. 
(c)Repeal of superseded authoritySection 883(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2222 note) is amended by striking paragraph (1). BAmendments to general contracting authorities, procedures, and limitations 811.Department of Defense contracting dispute matters (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Defense shall carry out a study of the frequency and effects of bid protests involving the same contract award or proposed award that have been filed at both the Government Accountability Office and the United States Court of Federal Claims. The study shall cover Department of Defense contracts and include, at a minimum— 
(1)the number of protests that have been filed with both tribunals and results; (2)the number of such protests where the tribunals differed in denying or sustaining the action; 
(3)the length of time, in average time and median time— (A)from initial filing at the Government Accountability Office to decision in the United States Court of Federal Claims; 
(B)from filing with each tribunal to decision by such tribunal; (C)from the time at which the basis of the protest is known to the time of filing in each tribunal; and 
(D)in the case of an appeal from a decision of the United States Court of Federal Claims, from the date of the initial filing of the appeal to decision in the appeal; (4)the number of protests where performance was stayed or enjoined and for how long; 
(5)if performance was stayed or enjoined, whether the requirement was obtained in the interim through another vehicle or in-house, or whether during the period of the stay or enjoining the requirement went unfulfilled; (6)separately for each tribunal, the number of protests where performance was stayed or enjoined and monetary damages were awarded, which shall include for how long performance was stayed or enjoined and the amount of monetary damages; 
(7)whether the protestor was a large or small business; and (8)whether the protestor was the incumbent in a prior contract for the same or similar product or service. 
(b)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report on the results of the study, along with related recommendations for improving the expediency of the bid protest process. In preparing the report, the Secretary shall consult with the Attorney General of the United States, the Comptroller General of the United States, and the United States Court of Federal Claims. (c)Ongoing data collectionNot later than 270 days after the date of enactment of this Act, the Secretary of Defense shall establish and continuously maintain a data repository to collect on an ongoing basis the information described in subsection (a) and any additional relevant bid protest data the Secretary determines necessary and appropriate to allow the Department of Defense, the Government Accountability Office, and the United States Court of Federal Claims to assess and review bid protests over time. 
(d)Establishment of expedited process for small value contracts 
(1)In generalNot later than December 1, 2019, the Secretary of Defense shall develop a plan and schedule for an expedited bid protest process for Department of Defense contracts with a value of less than $100,000. (2)ConsultationIn carrying out paragraph (1), the Secretary of Defense may consult with the Government Accountability Office and the United States Court of Federal Claims to the extent such entities may establish a similar process at their election. 
(3)ReportNot later than May 1, 2019, the Secretary of Defense shall submit to the congressional defense committees a report on the plan and schedule for implementation of the expedited bid protest process, which shall include a request for any additional authorities the Secretary determines appropriate for such efforts. 812.Continuation of technical data rights during challenges (a)Exercise of rights in technical data before final disposition of a challengeSection 2321(i) of title 10, United States Code, is amended— 
(1)in the subsection heading, by inserting prior to and after Rights and liability; (2)by redesignating paragraphs (1) and (2) as paragraphs (3) and (4), respectively; and 
(3)by inserting before paragraph (3), as so redesignated, the following new paragraphs:  (1)Upon issuance of a challenge to a use or release restriction asserted by a contractor or subcontractor under the contract made pursuant to subsection (d) or made under procedures established by the Department of Defense for challenges to asserted use or release restrictions in connection with noncommercial computer software, and until final disposition of such a challenge, the Department of Defense may exercise rights in the technical data or noncommercial computer software rights consistent with the grounds identified in the challenge pursuant to subsection (d)(3), (or the grounds identified under corresponding Department of Defense procedures in the case of noncommercial computer software) in order to meet Department of Defense mission requirements. 
(2)In the event that the challenge made by the government is not sustained upon final disposition, the contractor or subcontractor shall have only a right to damages against the United States if the United States was found to have not acted in good faith and as otherwise provided by law arising from the exercise of rights described in paragraph (1) during the time period described in such paragraph.. (b)Revision of the defense Federal Acquisition Regulation SupplementNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Defense Federal Acquisition Regulation Supplement, by interim or final rule, to implement the amendments made by subsection (a). 
(c)Effective dateThe amendments made by subsection (a) and the revision required by subsection (b) shall become effective on the date of publication of the interim or final rule (whichever is earlier) required by subsection (b) and shall apply to solicitations issued by Department of Defense contracting activities after that date unless the senior procurement executive of the agency concerned grants a waiver on a case-by-case basis. (d)Guidance on technical data right negotiationThe Secretary of Defense shall develop policies on the negotiation of technical data rights for noncommercial software that reflects the Department of Defense’s needs for technical data rights in the event of a protest or replacement of incumbent contractor to meet defense requirements in the most cost effective manner. 
813.Increased micro-purchase threshold 
(a)In generalSection 2338 of title 10, United States Code, is amended by striking Notwithstanding subsection (a) of section 1902 of title 41, the micro-purchase threshold for the Department of Defense for purposes of such section is $5,000 and inserting The micro-purchase threshold for the Department of Defense is $10,000. (b)Conforming amendmentSection 1902(a)(1) of title 41, United States Code, is amended by striking sections 2338 and 2339 of title 10 and. 
(c)Repeal of obsolete authority 
(1)In generalSection 2339 of title 10, United States Code, is repealed. (2)Clerical amendmentThe table of sections at the beginning of chapter 137 of title 10, United States Code, is amended by striking the item relating to section 2339. 
814.Modification of limitations on single source task or delivery order contractsSection 2304a(d)(3)(A) of title 10, United States Code, is amended by striking reasonably perform the work and inserting efficiently perform the work. 815.Preliminary cost analysis requirement for exercise of multiyear contract authoritySection 2306b(i)(2)(B) of title 10, United States Code, is amended— 
(1)by striking made after the completion of a cost analysis and inserting supported by a preliminary cost analysis; and (2)by striking for the purpose of section 2334(e)(1) of this title, and that the analysis supports those preliminary findings. 
816.Inclusion of best available information regarding past performance of subcontractors and joint venture partners 
(a)Requirements for performance of subcontractors and joint venture partnersNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Federal Acquisition Regulatory Council and the Administrator for Federal Procurement Policy, shall develop policies for the Department of Defense to ensure the best information regarding past performance of certain subcontractors and joint venture partners is available when awarding Department of Defense contracts. The policies shall include proposed revisions to the Defense Federal Acquisition Regulation Supplement as follows: (1)Required performance evaluations, as part of a government-wide evaluation reporting tool, for first-tier subcontractors performing a portion of the contract valued at not less than 20 percent of the value of the prime contract, provided— 
(A)the information included in rating the subcontractor is not inconsistent with the information included in the rating for the prime contractor; (B)the subcontractor evaluation is conducted consistent with the provisions of section 42.15 of the Federal Acquisition Regulation; 
(C)negative evaluations of a subcontractor in no way obviate the prime contractor’s responsibility for successful completion of the contract and management of its subcontractors; and (D)that in the judgment of the contracting officer, the overall execution of the work is impacted by the performance of the subcontractor or subcontractors. 
(2)Required performance evaluations, as part of a government-wide evaluation reporting tool, of individual partners of joint venture-awarded, to ensure that past performance on joint venture projects is considered in future awards to individual joint venture partners, provided— (A)at a minimum, the rating for joint ventures includes an identification that allows the evaluation to be retrieved for each partner of the joint venture; 
(B)each partner, through the joint venture, is given the same opportunity to submit comments, rebutting statements, or additional information, consistent with the provisions of section 42.15 of the Federal Acquisition Regulation; and (C)the rating clearly identifies the responsibilities of joint venture partners for discrete elements of the work where the partners are not jointly and severally responsible for the project. 
(3)Processes to request exceptions from the annual evaluation requirement under section 42.1502(a) of the Federal Acquisition Regulation where submission of the annual evaluations would not provide the best representation of the performance of a contractor, including subcontractors and joint venture partners, including— (A)where no severable element of the work has been completed; 
(B)where the contracting officer determines that— (i)an insubstantial portion of the contract work has been completed in the preceding year; and 
(ii)the lack of performance is at non-fault to the contractor; or (C)where the contracting officer determines that there is an issue in dispute which, until resolved, would likely cause the annual rating to inaccurately reflect the past performance of the contractor. 
(b)Report on contractor performance appealsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the defense committees a report on contractor and subcontractor past performance evaluations and appeals, including— (1)data on the number of performance evaluation appeals filed by contractors and subcontractors within the previous five years; 
(2)the frequency that an appeal was successful and the performance evaluation was changed favorably for the contractor; (3)the time it takes for an appeal to make its way through the process from filing to adjudication; and 
(4)what impact the appeals process has on the tracking of information in the performance database system and consideration of contractor and subcontractor performance on future contracts. (c)Agency progress on performance evaluationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop a scorecard that compares the timeliness, completeness, and accuracy of contractor performance evaluations among the Department’s components. This scorecard shall be reported annually to Congress and made publicly available not later than December 31 for the prior fiscal year until 2024. 
(d)Congressional access to performance data 
(1)In generalAt the written request of a Chairman or Ranking Member of one of the appropriate congressional committees, the Secretary of Defense shall make all contractor performance evaluations available through electronic access to data systems or in another manner specified by the request for designated staff members of the appropriate congressional committees. (2)Appropriate congressional committeesIn this subsection, the term appropriate congressional committees means— 
(A)the congressional defense committees; (B)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(C)the Committee on Oversight and Government Reform of the House of Representatives. 817.Modification of criteria for waivers of requirement for certified cost and price dataSection 817(b)(2) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2306a note) is amended by striking ; and and inserting ; or. 
818.Subcontracting price and approved purchasing systems 
(a)AmendmentSection 893 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2302 note) is amended— (1)in subsection (g), by adding at the end the following new paragraph: 
 
(5)The term approved purchasing system has the meaning given the term in section 44.101 of the Federal Acquisition Regulation (or any similar regulation).; and (2)by adding at the end the following new subsection: 
 
(i)Consent to subcontractIf the contractor on a Department of Defense contract requiring a contracting officer's written consent prior to the contractor entering into a subcontract has an approved purchasing system, the contracting officer may not withhold such consent without the written approval of the program manager.. (b)Conforming regulationsNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Defense Federal Acquisition Regulation Supplement to conform with the amendments to section 893 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2302 note) made by this section. 
819.Comptroller General of the United States report on progress payment financing of Department of Defense contracts 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report on the results of an analysis, conducted by the Comptroller General, of the effects of current financing levels of Department of Defense contracts on contractors of the Department and the budgets of the Department. (b)Elements (1)In generalThe report required by subsection (a) shall include an analysis and assessment of the impact of the matters specified in paragraph (2), for both government and business, on— 
(A)the relationship between financing amounts and contractor profit; and (B)the willingness of contractors to pursue contracts with the Department. 
(2)Covered mattersThe matters specified in this paragraph are each of the following under Department contracts: (A)Past changes to progress payment rates and conditions. 
(B)Progress payment rates and limitations on progressing for undefinitized contract actions. 820.Authorization to limit foreign access to technology through contractsThe Under Secretary of Defense for Research and Engineering, or a designee of the Under Secretary, may include in the terms of any contract that the Under Secretary enters into a provision that— 
(1)limits access by select persons or organizations to technology that is the subject of the contract under terms defined by the Under Secretary, including by limiting such access to specific periods of time; and (2)if the person or organization violates the requirement described in paragraph (1), the Under Secretary may require the person or organization to forfeit intellectual property rights associated with the contract. 
821.Briefing requirement on services contractsNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter until the requirements of section 2329(b) of title 10, United States Code, are met, the Under Secretary of Defense for Acquisition and Sustainment shall brief the congressional defense committees on the progress of Department of Defense efforts to meet the requirements of such section, including relevant information on the methodology and implementation plans for future compliance. 822.Sense of Congress on awarding of contracts to responsible companies that primarily employ American workers and do not actively transfer American jobs to potential adversariesIt is the sense of Congress that the Department of Defense should award contracts to responsible companies that primarily employ United States workers or are partners in the national technology and industrial base and do not actively transfer United States jobs to potential adversaries. 
CProvisions relating to major defense acquisition programs 
831.Program cost, fielding, and performance goals in planning major acquisition programsSection 2448a of title 10, United States Code, is amended— (1)in subsection (a)— 
(A)by striking Secretary of Defense and inserting designated milestone decision authority for the major defense acquisition program; and (B)by striking the milestone decision authority for the major defense acquisition program approves a program that and inserting the program; and 
(2)by striking subsection (b). 832.Implementation of recommendations of the Independent Study on Consideration of Sustainment in Weapons Systems Life Cycle (a)Implementation requiredNot later than 18 months after the date of the enactment of this Act, the Secretary of Defense shall, except as provided under subsection (b), commence implementation of each recommendation submitted as part of the independent assessment produced under section 844 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2290). 
(b)Exceptions 
(1)Delayed implementationThe Secretary of Defense may commence implementation of a recommendation described under subsection (a) later than the date required under such subsection if the Secretary provides the congressional defense committees with a specific justification for the delay in implementation of such recommendation. (2)NonimplementationThe Secretary of Defense may opt not to implement a recommendation described under subsection (a) if the Secretary provides to the congressional defense committees— 
(A)the reasons for the decision not to implement the recommendation; and (B)a summary of the alternative actions the Secretary plans to take to address the purposes underlying the recommendation. 
(c)Implementation plansFor each recommendation that the Secretary is implementing, or that the Secretary plans to implement, the Secretary shall submit to the congressional defense committees— (1)a summary of actions that have been taken to implement the recommendation; and 
(2)a schedule, with specific milestones, for completing the implementation of the recommendation. 833.Pilot program to accelerate major weapons system programs (a)In generalThe Secretary of Defense shall establish a pilot program to reform and accelerate the contracting and pricing processes associated with contracts in excess of $50,000,000 by— 
(1)basing price reasonableness determinations on actual cost and pricing data for purchases of the same or similar products for the Department of Defense; and (2)reducing the cost and pricing data to be submitted in accordance with section 2306a of title 10, United States Code. 
(b)SunsetThe authority to carry out the pilot program under this section shall expire on January 2, 2021. DProvisions relating to acquisition workforce 841.Permanent authority for demonstration projects relating to acquisition personnel management policies and procedures (a)Permanent authoritySection 1762 of title 10, United States Code, is amended by striking subsections (g) and (h). 
(b)Scope of authoritySubsection (a) of such section is amended by striking Commencement.— and all that follows through a demonstration project, and inserting In general.—The Secretary of Defense may carry out demonstration projects. 842.Establishment of integrated review team on defense acquisition industry-government exchange (a)Study (1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall direct the Defense Business Board to convene an integrated review team (in this section referred to as the exchange team) to undertake a study on facilitating the exchange of defense industry personnel on term assignments within the Department of Defense. 
(2)Member participation 
(A)Defense business boardThe Chairman of the Defense Business Board shall select six members from the membership of the Board to participate on the exchange team, including one member to lead the team. (B)Defense innovation boardThe Chairman of the Defense Innovation Board shall select five appropriate members from the membership of their Board to participate on the exchange team. 
(C)Defense science boardThe Chairman of the Defense Science Board shall select five appropriate members from the membership of their Board to participate on the exchange team. (D)Required experienceThe Chairmen referred to in subparagraphs (a) through (C) shall ensure that members have significant legislative or regulatory expertise and reflect diverse experiences in the public and private sector. 
(3)ScopeThe study conducted pursuant to paragraph (1) shall— (A)review legal, ethical, and financial disclosure requirements for industry-government exchanges; 
(B)review existing or previous industry-government exchange programs such as the Department of State’s Franklin Fellows Program and the Information Technology Exchange Program; (C)review how the military departments address legal, ethical, and financial requirements for members of the reserve components who also maintain civilian employment in the defense industry; 
(D)produce specific and detailed recommendations for any legislation, including the amendment or repeal of regulations, as well as non-legislative approaches, that the members of the exchange team conducting the study determine necessary to— (i)reduce barriers to industry-government exchange to encourage the flow of acquisition best practices; 
(ii)ensure continuing financial and ethical integrity; and (iii)protect the best interests of the Department of Defense; and 
(E)produce such additional recommendations for legislation as the members consider appropriate. (4)Access to informationThe Secretary of Defense shall provide the exchange team with timely access to appropriate information, data, resources, and analysis so that the exchange team may conduct a thorough and independent analysis as required under this subsection. 
(b)BriefingNot later than December 31, 2018, the exchange team shall provide an interim briefing to the congressional defense committees on the study conducted under subsection (a) (c)Final reportNot later than March 1, 2019, the exchange team shall submit a final report on the study to the Under Secretary of Defense for Acquisition and Sustainment and the congressional defense committees. 
843.Exchange program for acquisition workforce employees 
(a)Program authorizedThe Secretary of Defense shall establish an exchange program under which the Under Secretary of Defense for Acquisition and Sustainment shall arrange for the temporary assignment of civilian personnel in the Department of Defense acquisition workforce. (b)PurposesThe purposes of the exchange program established pursuant to subsection (a) are— 
(1)to familiarize personnel from the acquisition workforce with the equities, priorities, processes, culture, and workforce of the acquisition-related defense agencies; (2)to enable participants in the exchange program to return the expertise gained through their exchanges to their original organizations; and 
(3)to improve communication between and integration of the organizations that support the policy, implementation, and oversight of defense acquisition through lasting relationships. (c)Participants (1)Number of participantsThe Under Secretary shall select not less than 10 and no more than 20 participants per year for participation in the exchange program established under subsection (a). 
(2)Criteria for selectionThe Under Secretary shall select participants for the exchange program established under subsection (a) from among mid-career employees and based on— (A)the qualifications and desire to participate in the program of the employee; and 
(B)the technical needs and capacities of the acquisition workforce, as applicable. (d)TermsExchanges pursuant to the exchange program established under subsection (a) shall be for terms of one to two years, as determined and negotiated by the Under Secretary. The terms may begin and end on a rolling basis. 
(e)Guidance and implementation 
(1)GuidanceNot later than 90 days after the date of the enactment of this Act, the Under Secretary shall develop and submit to the congressional defense committees interim guidance on the form and contours of the exchange program established under subsection (a). (2)ImplementationNot later than 180 days after the date of the enactment of this Act, the Under Secretary shall implement the guidance developed under paragraph (1). 
EProvisions relating to commercial items 
851.Report on commercial item procurement reform 
(a)Report requiredNot later than March 1, 2020, the Assistant Secretary of Defense for Acquisition, in consultation with members of the Defense Business Board as appropriate, shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on reforms for commercial item procurement. (b)ElementsThe report required under subsection (a) shall include the following elements: 
(1)A review of recommendations by the independent panel created under section 809 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 112 Public Law 889) pertaining to commercial items. (2)A review of commercial item provisions from the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92), the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), and other relevant legislation. 
(3)An analysis of the extent to which the Department of Defense should treat commercial service contracts and commercial products in a similar manner. (4)Such other matters with respect to commercial item procurement as the Assistant Secretary considers appropriate. 
FIndustrial base matters 
861.National technology and industrial base application process 
(a)In generalSubchapter II of chapter 148 of title 10, United States Code, is amended by adding at the end the following new section:  2509.National technology and industrial base application process (a)In generalThe Secretary of Defense shall administer a national technology and industrial base application process. 
(b)ElementsThe application process required under subsection (a) shall include the following elements: (1)The Secretary shall designate an official within the Office of the Secretary of Defense responsible for administration of the national technology and industrial base application process and associated policy. 
(2)A person or organization that meets the definition of national technology and industrial base under section 2500(1) of this title shall have the opportunity to apply for an item to be covered under the national technology and industrial base. The application shall include, at a minimum, the following information: (A)Information demonstrating the applicant meets such definition. 
(B)The section or sections of this chapter, related to the national technology and industrial base, that the applicant seeks to modify. (C)The applicant’s proposed modifications to the section or sections identified under subparagraph (B). 
(D)For each item the applicant seeks to include in the national technology and industrial base, the applicant shall include the following information: (i)The extent to which such item has commercial applications. 
(ii)The number of such items to be procured by current programs of record. (iii)The criticality of such item to a military unit’s mission accomplishment. 
(iv)The estimated cost and other considerations of reconstituting the manufacturing capability of such item, if not maintained in the national technology and industrial base. (v)National security regulations or restrictions imposed on such item that may not be imposed on a non-national technology and industrial base competitor. 
(vi)Non-national security-related Federal, State, and local government regulations imposed on such item that may not be imposed on a non-national technology and industrial base competitor. (vii)The extent to which such item is fielded in current programs of record. 
(viii)The extent to which cost and pricing data for such item has been deemed fair and reasonable. (c)Consideration of applications (1)Responsibility of designated officialThe official designated pursuant to subsection (b)(1) shall be responsible for providing complete applications submitted pursuant to this subsection to the appropriate component acquisition executive for consideration not later than 15 days after receipt of such application. 
(2)ReviewNot later than 60 days after receiving a complete application, the component acquisition executive shall review such application, make a determination, and return the application to the official designated pursuant to subsection (b)(1). (3)Elements of determinationThe determination required under paragraph (2) shall— 
(A)recommend the modification to this chapter proposed pursuant to subsection (b)(2)(C); (B)recommend the modification to this chapter proposed pursuant to subsection (b)(2)(C) with further modifications; or 
(C)not recommend the modification to this chapter proposed pursuant to subsection (b)(2)(C). (4)JustificationThe determination required under paragraph (2) shall also include the rationale and justification for the determination. 
(d)Recommendations for legislationFor applications recommended under subsection (c), the official designated pursuant to subsection (b)(1) shall be responsible for preparing a legislative proposal for consideration by the Secretary.. (b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item: 
 
 
2509. National technology and industrial base application process.. 
(c)Effective dateSection 2509 of title 10, United States Code, as added by subsection (a), shall take effect 60 days after the date of the enactment of this Act. 862.Report on defense electronics industrial base (a)In generalNot later than January 31, 2019, the Secretary of Defense, in consultation with the Executive Agent for Printed Circuit Board and Interconnect Technology and the Director of the Office of Management and Budget, shall submit to Congress a report examining the health of the defense electronics industrial base, including analog and passive electronic parts, substrates, printed boards, assemblies, connectors, cabling, and related areas, both domestically and within the national technology and industrial base. 
(b)ElementsThe report required under subsection (a) shall include the following elements: (1)An examination of current and planned partnerships with the commercial industry. 
(2)Analysis of the current and future defense electronics industrial base. (3)Threat assessment related to system security. 
(4)An assessment of the health of the engineering and production workforce. (5)A description of the electronics supply chain requirements of defense systems integral to meeting the goals of the 2018 National Defense Strategy. 
(6)Recommended actions to address areas deemed deficient or vulnerable, and a plan to formalize long-term resourcing for the Executive Agent. (7)Any other areas matters determined relevant by the Secretary. 
863.Support for defense manufacturing communities to support the defense industrial base 
(a)Program authorized 
(1)In generalThe Secretary of Defense may, in coordination with the Secretary of Commerce and working in coordination with the defense manufacturing institutes, establish within the Department of Defense a program to make long-term investments in critical skills, infrastructure, research and development, and small business support in order to strengthen the national security innovation base by designating and supporting consortiums as defense manufacturing communities. (2)DesignationThe program authorized by this section shall be known as the Defense Manufacturing Community Support Program (in this section referred to as the Program). 
(b)Designation of defense manufacturing communities complementary to defense manufacturing institutes 
(1)In generalThe Secretary of Defense may designate eligible consortiums as defense manufacturing communities through a competitive process, and in coordination with the defense manufacturing institutes. (2)Eligible consortiumsThe Secretary may establish eligibility criteria for a consortium to participate in the Program. In developing such criteria, the Secretary may consider the merits of— 
(A)including members from academia, defense industry, commercial industry, and State and local government organizations; (B)supporting efforts in geographical regions that have capabilities in key technologies or industrial base supply chains that are determined critical to national security; 
(C)optimal consortium composition and size to promote effectiveness, collaboration, and efficiency; and (D)complementarity with defense manufacturing institutes. 
(3)DurationEach designation under paragraph (1) shall be for a period designated by the Secretary. (4)Renewal (A)In generalThe Secretary may renew a designation made under paragraph (1) for up to two additional two-year periods. Any designation as a defense manufacturing community or renewal of such designation that is in effect before the date of the enactment of this Act shall count toward the limit set forth in this subparagraph. 
(B)Evaluation for renewalThe Secretary shall establish criteria for the renewal of a consortium. In establishing such criteria, the Secretary may consider— (i)the performance of the consortium in meeting the established goals of the Program; 
(ii)the progress the consortium has made with respect to project-specific metrics, particularly with respect to those metrics that were designed to help communities track their own progress; (iii)whether any changes to the composition of the eligible consortium or revisions of the plan for the consortium would improve the capabilities of the defense industrial base; 
(iv)the effectiveness of coordination with defense manufacturing institutes; and (v)such other criteria as the Secretary considers appropriate. 
(5)Application for designationAn eligible consortium seeking a designation under paragraph (1) shall submit an application to the Secretary at such time and in such manner as the Secretary may require. In developing such procedures, the Secretary may consider the inclusion of— (A)a description of the regional boundaries of the consortium, and the defense manufacturing capacity of the region; 
(B)an evidence-based plan for enhancing the defense industrial base through the efforts of the consortium; (C)the investments the consortium proposes and the strategy of the consortium to address gaps in the defense industrial base; 
(D)a description of the outcome-based metrics, benchmarks, and milestones that will track and the evaluation methods that will be used to gauge performance of the consortium; (E)how the initiatives will complement defense manufacturing institutes; and 
(F)such other matters as the Secretary considers appropriate. (c)Financial and technical assistance (1)In generalUnder the Program, the Secretary of Defense may award financial or technical assistance to a member of a consortium designated as a defense manufacturing community under the Program as appropriate for purposes of the Program. 
(2)Use of fundsA recipient of financial or technical assistance under the Program may use such financial or technical assistance to support an investment that will improve the defense industrial base. (3)Investments supportedInvestments supported under this subsection may include activities not already provided for by defense manufacturing institutes on— 
(A)infrastructure; (B)access to capital; 
(C)promotion of exports and foreign direct investment; (D)equipment or facility upgrades; 
(E)workforce training, retraining, or recruitment and retention, including that of women and underrepresented minorities; (F)energy or process efficiency; 
(G)business incubators; (H)site preparation; 
(I)advanced research and commercialization, including with Federal laboratories and depots; (J)supply chain development; and 
(K)small business assistance. (d)Receipt of transferred fundsThe Secretary of Defense may accept amounts transferred to the Secretary from the head of another agency or a State or local governmental organization to carry out this section. 
GOther transactions 
871.Change to notification requirement for other transactionsSection 2371b(f)(1) of title 10, United States Code, is amended by inserting after the first sentence the following: The cost of any such option shall be considered for purposes of subsection (a)(2) as part of the cost to the Department of Defense of a transaction (for a prototype).. 872.Data and policy on the use of other transactions (a)Collection and storageThe Service Acquisition Executives of the military departments shall collect data on the use of other transactions by their respective departments, and the Under Secretary of Defense for Research and Engineering and the Under Secretary of Defense for Acquisition and Sustainment shall collect data on all other use by the Department of Defense of other transactions, including use by the Defense Agencies. The data shall be stored in a manner that allows the Assistant Secretary of Defense for Acquisition access at any time. 
(b)Use of dataThe Assistant Secretary of Defense for Acquisition shall analyze and leverage the data collected under subsection (a) to update policy and guidance related to the use of other transactions. HDevelopment and acquisition of software intensive and digital products and services 881.Clarifications regarding proprietary and technical data (a)Validation of proprietary data restrictionsSection 2321(f) of title 10, United States Code, is amended— 
(1)by striking (1) Except as provided in paragraph (2), in and inserting In; and (2)by striking paragraph (2). 
(b)Rights in technical dataSection 2320 of title 10, United States Code, is amended— (1)by striking subsection (f); and 
(2)by redesignating subsections (g) and (h) as subsections (f) and (g), respectively. 882.Implementation of recommendations of the final report of the Defense Science Board Task Force on the Design and Acquisition of Software for Defense Systems (a)Implementation requiredNot later than 18 months after the date of the enactment of this Act, the Secretary of Defense shall, except as provided under subsection (b), commence implementation of each recommendation submitted as part of the final report of the Defense Science Board Task Force on the Design and Acquisition of Software for Defense Systems. 
(b)Exceptions 
(1)Delayed implementationThe Secretary of Defense may commence implementation of a recommendation described under subsection (a) later than the date required under such subsection if the Secretary provides the congressional defense committees with a specific justification for the delay in implementation of such recommendation. (2)NonimplementationThe Secretary of Defense may opt not to implement a recommendation described under subsection (a) if the Secretary provides to the congressional defense committees— 
(A)the reasons for the decision not to implement the recommendation; and (B)a summary of the alternative actions the Secretary plans to take to address the purposes underlying the recommendation. 
(c)Implementation plansFor each recommendation that the Secretary is implementing, or that the Secretary plans to implement, the Secretary shall submit to the congressional defense committees— (1)a summary of actions that have been taken to implement the recommendation; and 
(2)a schedule, with specific milestones, for completing the implementation of the recommendation. 883.Implementation of pilot program to use agile or iterative development methods required under section 873 of the National Defense Authorization Act for Fiscal Year 2018 (a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall include the following systems for realignment under the pilot program to use agile or iterative development methods pursuant to section 873 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91): 
(1)Global Positioning System Next Generation Operational Control System (GPS OCX). (2)Integrated Air and Missile Defense Battle Command System (IBCS). 
(3)Command Control Battle Management and Communications (C2BMC). (4)The family of Distributed Common Ground Systems. 
(5)The family of Global Command and Control Systems. (6)Joint Space Operations Center Mission Systems (JMS). 
(7)Joint Strike Fighter Autonomic Logistics Information System (ALIS). (8)Electronic Procurement System (ePS). 
(9)Air Force Integrated Personnel and Pay System (AFIPPS). (10)Navy Personnel and Pay (NP2). 
(11)Integrated Personnel and Pay-Army (IPPS-A). (12)Maintenance, Repair, and Overhaul (MROI). 
(13)Defense Enterprise Accounting Management System (DEAMS). (14)Army Contract Writing System. 
(15)Contracting IT System. (16)Defense-wide Electronic Procurement Capabilities. 
(b)Revisions to listThe Secretary of Defense shall notify the congressional defense committees of any revisions to the list of systems included for realignment under subsection (a). 884.Enabling and other activities of the Cloud Executive Steering Group (a)Activities requiredCommencing not later than 90 days after the date of the enactment of this Act, the Cloud Executive Steering Group (CESG) established by the Deputy Secretary of Defense in a directive memorandum dated September 13, 2017, in order to support its Joint Enterprise Defense Infrastructure (JEDI) initiative to procure commercial cloud services, shall conduct certain key enabling activities as follows: 
(1)Advanced commercial network capabilitiesDevelop an approach to rapidly acquire advanced commercial network capabilities, including software-defined networking, on-demand bandwidth, and aggregated cloud access gateways, through commercial service providers in order— (A)to support the migration of applications and systems to commercial cloud platforms; 
(B)to increase visibility of end-to-end performance to enable and enforce service level agreements for cloud services; (C)to ensure efficient and common cloud access; 
(D)to facilitate shifting data and applications from one cloud platform to another; (E)to improve cybersecurity; and 
(F)to consolidate networks and achieve efficiencies and improved performance; (2)Workload and migration analysisConduct an analysis of existing workloads that would be migrated to the Joint Enterprise Defense Infrastructure, including— 
(A)identifying all of the cloud initiatives across the Department of Defense, and determining the objectives of such initiatives in connection with the intended scope of the Infrastructure; (B)identifying all the systems and applications that the Department would intend to migrate to the Infrastructure; 
(C)conducting rationalization of applications to identify applications and systems that may duplicate the processing of workloads in connection with the Infrastructure; and (D)as result of such actions, arriving at dispositions about migration or termination of systems and applications in connection with the Infrastructure. 
(b)Limitation on new systems and applicationsThe Deputy Secretary shall require that no new system or application will be approved for development or modernization without an assessment that such system or application is already, or can and would be, cloud-hosted. (c)Integration and supportThe Deputy Secretary shall ensure that the activities conducted under subsection (a) are integrated with and support the plan of the Department to acquire and migrate to commercial cloud services. 
(d)Transparency and competitionThe Deputy Secretary shall ensure that the acquisition approach of the Department continues to follow the Federal Acquisition Regulation, including part 16.504(c) of such regulation, regarding procedures relating to the preference for multiple awards. IOther matters 891.Prohibition on certain telecommunications services or equipment (a)FindingsCongress makes the following findings: 
(1)In its 2011 Annual Report to Congress on Military and Security Developments Involving the People’s Republic of China, the Department of Defense stated, China’s defense industry has benefited from integration with a rapidly expanding civilian economy and science and technology sector, particularly elements that have access to foreign technology. Progress within individual defense sectors appears linked to the relative integration of each, through China’s civilian economy, into the global production and R&D chain … Information technology companies in particular, including Huawei, Datang, and Zhongxing, maintain close ties to the PLA.. (2)In a 2011 report titled The National Security Implications of Investments and Products from the People’s Republic of China in the Telecommunications Sector, the United States China Commission stated that [n]ational security concerns have accompanied the dramatic growth of China’s telecom sector. … Additionally, large Chinese companies—particularly those national champions prominent in China’s going out strategy of overseas expansion—are directly subject to direction by the Chinese Communist Party, to include support for PRC state policies and goals.. 
(3)The Commission further stated in its report that [f]rom this point of view, the clear economic benefits of foreign investment in the U.S. must be weighed against the potential security concerns related to infrastructure components coming under the control of foreign entities. This seems particularly applicable in the telecommunications industry, as Chinese companies continue systematically to acquire significant holdings in prominent global and U.S. telecommunications and information technology companies.. (4)In its 2011 Annual Report to Congress, the United States China Commission stated that [t]he extent of the state’s control of the Chinese economy is difficult to quantify … There is also a category of companies that, though claiming to be private, are subject to state influence. Such companies are often in new markets with no established SOE leaders and enjoy favorable government policies that support their development while posing obstacles to foreign competition. Examples include Chinese telecoms giant Huawei and such automotive companies as battery maker BYD and vehicle manufacturers Geely and Chery.. 
(5)General Michael Hayden, who served as Director of the Central Intelligence Agency and Director of the National Security Agency, stated in July 2013 that Huawei had shared with the Chinese state intimate and extensive knowledge of foreign telecommunications systems it is involved with. (6)The Federal Bureau of Investigation, in a February 2015 Counterintelligence Strategy Partnership Intelligence Note stated that, [w]ith the expanded use of Huawei Technologies Inc. equipment and services in U.S. telecommunications service provider networks, the Chinese Government’s potential access to U.S. business communications is dramatically increasing. Chinese Government-supported telecommunications equipment on U.S. networks may be exploited through Chinese cyber activity, with China’s intelligence services operating as an advanced persistent threat to U.S. networks.. 
(7)The FBI further stated in its February 2015 counterintelligence note that China makes no secret that its cyber warfare strategy is predicated on controlling global communications network infrastructure. (8)At a hearing before the Committee on Armed Services of the House of Representatives on September 30, 2015, Deputy Secretary of Defense Robert Work, responding to a question about the use of Huawei telecommunications equipment, stated, In the Office of the Secretary of Defense, absolutely not. And I know of no other—I don't believe we operate in the Pentagon, any [Huawei] systems in the Pentagon.. 
(9)At that hearing, the Commander of the United States Cyber Command, Admiral Mike Rogers, responding to a question about why such Huawei telecommunications equipment is not used, stated, As we look at supply chain and we look at potential vulnerabilities within the system, that it is a risk we felt was unacceptable.. (10)In March 2017, ZTE Corporation pled guilty to conspiring to violate the International Emergency Economic Powers Act by illegally shipping U.S.-origin items to Iran, paying the United States Government a penalty of $892,360,064 for activity between January 2010 and January 2016. 
(11)The Department of the Treasury’s Office of Foreign Assets Control issued a subpoena to Huawei as part of a Federal investigation of alleged violations of trade restrictions on Cuba, Iran, Sudan, and Syria. (12)In the bipartisan Investigative Report on the United States National Security Issues Posed by Chinese Telecommunication Companies Huawei and ZTE released in 2012 by the Permanent Select Committee on Intelligence of the House of Representatives, it was recommended that U.S. government systems, particularly sensitive systems, should not include Huawei or ZTE equipment, including in component parts. Similarly, government contractors—particularly those working on contracts for sensitive U.S. programs—should exclude ZTE or Huawei equipment in their systems.. 
(b)Prohibition on use or procurementThe Secretary of Defense may not— (1)procure or obtain or extend or renew a contract to procure or obtain any equipment, system, or service that uses covered telecommunications equipment or services as a substantial or essential component of any system, or as critical technology as part of any system; or 
(2)enter into a contract (or extend or renew a contract) with an entity that uses any equipment, system, or service that uses covered telecommunications equipment or services as a substantial or essential component of any system, or as critical technology as part of any system. (c)Effective datesThe prohibition under subsection (b)(1) shall take effect 180 days after the date of the enactment of this Act and the prohibition under subsection (b)(2) shall take effect three years after the date of the enactment of this Act. 
(d)Rule of constructionNothing in this section shall be construed to— (1)prohibit the Secretary of Defense from procuring with an entity to provide a service that connects to the facilities of a third-party, such as backhaul, roaming, or interconnection arrangements; or 
(2)cover telecommunications equipment that cannot route or redirect user data traffic or permit visibility into any user data or packets that such equipment transmits or otherwise handles (e)DefinitionsIn this section: 
(1)Covered foreign countryThe term covered foreign country means the People’s Republic of China. (2)Covered telecommunications equipment or servicesThe term covered telecommunications equipment or services means any of the following: 
(A)Telecommunications equipment produced by Huawei Technologies Company or ZTE Corporation (or any subsidiary or affiliate of such entities). (B)Telecommunications services provided by such entities or using such equipment. 
(C)Telecommunications equipment or services produced or provided by an entity that the Secretary of Defense, in consultation with the Director of the National Intelligence or the Director of the Federal Bureau of Investigation, reasonably believes to be an entity owned or controlled by, or otherwise connected to, the government of a covered foreign country. 892.Limitation on use of funds pending submittal of report on Army Marketing and Advertising Program (a)Report required (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the recommendations contained in the audit of the Army Audit Agency of the Army’s Marketing and Advertising Program concerning contract oversight and return on investment. 
(2)ElementsThe report required by paragraph (1) shall address each of the following: (A)The mitigation and oversight measures implemented to assure improved program return and contract management, including the establishment of specific goals to measure long-term effects of investments in marketing efforts. 
(B)The establishment of a review process to regularly evaluate the effectiveness and efficiency of marketing efforts, including efforts to better support the accessions missions of the Army. (C)The increase of acquisition and marketing experience within the Army Marketing and Research Group (in this section referred to as the AMRG). 
(D)A workforce analysis of AMRG in cooperation with the Office of Personnel Management and industry experts assessing the AMRG organizational structure, staffing, and training, including an assessment of the workplace climate and culture internal to the AMRG. (E)The establishment of an Army Marketing and Advisory Board comprised of senior Army and marketing and advertising leaders and an assessment of industry and service marketing and advertising best practices, including a plan to incorporate relevant practices. 
(F)The status of the implementation of contracting practices recommended by the Army Audit Agency’s audit of contracting oversight of AMRG contained in Audit Report A-2018-0033-MTH. (b)Limitation on use of fundsNot more than 50 percent of the amounts authorized to be appropriated by this Act or otherwise made available for the AMRG for fiscal year 2019 for advertising and marketing activities may be obligated or expended until the Secretary of the Army submits the report required under subsection (a). 
(c)Comptroller General reviewNot later than 90 days after the date of the submittal of the report required under subsection (a), the Comptroller General of the United States shall conduct a review of the results and implementation of the recommendations of the Army Audit Agency Audits of the AMRG on contract oversight and return on investment. The review shall include an assessment of the effects of the implementation of the recommendations on the AMRG leadership, workforce, and business practices, and return on investment. 893.Permanent SBIR and STTR authority for the Department of DefenseSection 9 of the Small Business Act (15 U.S.C. 638) is amended— 
(1)in subsection (m), by inserting , except with respect to the Department of Defense after September 30, 2022; and (2)in subsection (n)(1)(A)— 
(A)by inserting (or, with respect to the Department of Defense, any fiscal year) after 2022; and (B)by inserting (or, with respect to the Department of Defense, for any fiscal year) after for that fiscal year. 
894.Procurement of telecommunications supplies for experimental purposesSection 2373 of title 10, United States Code, is amended by inserting telecommunications, after space flight,. 895.Access by developmental and operational testing activities to data regarding modeling and simulation activity (a)In generalSection 139(e) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)The Director shall have prompt access to all data regarding modeling and simulation activity proposed to be used by military departments and defense agencies in support of operational or live fire test and evaluation of military capabilities. This access shall include data associated with verification, validation, and accreditation activities.. (b)Additional testing dataDevelopmental Test and Evaluation activities under the leadership of the Under Secretary of Defense for Research and Engineering and the Under Secretary of Defense for Acquisition and Sustainment shall have prompt access to all data regarding modeling and simulation activity proposed to be used by military departments and defense agencies in support of developmental test and evaluation of military capabilities. This access shall include data associated with verification, validation, and accreditation activities. 
IXDepartment of Defense Organization and Management 
AOffice of the Secretary of Defense and Related Matters 
901.Powers and duties of the Under Secretary of Defense for Research and Engineering in connection with priority emerging technologies 
(a)In generalIn carrying out duties under section 133a of title 10, United States Code, in connection with the National Defense Strategy of the Department of Defense of 2018, the Under Secretary of Defense for Research and Engineering shall have the authority to direct the Secretaries of the military departments, and the heads of all other elements of the Department of Defense with regard to matters for which the Under Secretary has responsibility, with respect to programs, projects, and activities in connection with technology areas given priority, including technology areas as follows: (1)Directed energy. 
(2)Hypersonics. (3)Artificial intelligence. 
(4)Future space satellite architectures. (b)Direction of Secretary of Defense (1)In generalThe Under Secretary shall carry out any powers and duties under this section under the authority, direction, and control of the Secretary. 
(2)Construction of authorityNothing in this section may be construed as altering or revising the authority, direction, and control of the Under Secretary by the Secretary of Defense and the Deputy Secretary of Defense. (c)Satellite architectures (1)No directional authority for space launch vehiclesThe authority in subsection (a) with respect to future space satellite architectures does not include the following: 
(A)Authority for space launch vehicles. (B)Authority for direction of the Evolved Expendable Launch Vehicle program, including any program, project, or activity relating to the Next Generation Launch System. 
(2)Final decisional authority on architecturesThe Deputy Secretary of Defense shall have final decisional authority over any decision on future space satellite architecture under the authority in subsection (a). The Deputy Secretary shall exercise such final decisional authority in consultation with the Secretaries of the military departments. (d)CoordinationIn executing powers and duties under this section, the Under Secretary shall consult with appropriate officials of the military departments and the Defense Agencies in order to maximize support of effective and efficient execution of the National Defense Strategy referred to in subsection (a). 
(e)ExpirationThe authority of the Under Secretary under this section shall expire on the date that is one year after the date of the enactment of this Act. 902.Redesignation and modification of responsibilities of Under Secretary of Defense for Personnel and Readiness (a)Redesignation and responsibilities as Under Secretary of Defense for Personnel (1)In generalSection 136 of title 10, United States Code, is amended— 
(A)by striking and Readiness each place it appears; and (B)by striking subsection (d). 
(2)Heading amendmentThe heading of such section is amended to read as follows:  136.Under Secretary of Defense for Personnel. (b)Designation as Chief Human Capital OfficerSuch section is further amended— 
(1)by inserting (1) after (b); and (2)by adding at the end the following new paragraph: 
 
(2)The Under Secretary is the Chief Human Capital Officer of the Department of Defense for purposes of chapter 14 of title 5.. (c)Clerical amendmentThe table of sections at the beginning of chapter 4 of such title is amended by striking the item relating to section 136 and inserting the following new item: 
 
 
136. Under Secretary of Defense for Personnel.. 
(d)Other conforming amendments 
(1)Title 10, United States CodeTitle 10, United States Code, is further amended as follows: (A)In section 131(b)(3), by striking subparagraph (E) and inserting the following new subparagraph (E): 
 
(D)The Undersecretary of Defense for Personnel.. (B)In section 137(c), by striking and Readiness. 
(2)Executive Schedule Level IIISection 5314 of title 5, United States Code, is amended by striking the item relating to the Under Secretary of Defense for Personnel and Readiness and inserting the following new item:  Under Secretary of Defense for Personnel.. 
(e)ReferencesAny reference to the Under Secretary of Defense for Personnel and Readiness in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Under Secretary of Defense for Personnel. 903.Modification of responsibilities of the Under Secretary of Defense for Policy (a)In generalParagraph (2) of section 134(b) of title 10, United States Code, is amended to read as follows: 
 
(2)The Under Secretary shall assist the Secretary of Defense in the following: (A)Preparing the National Defense Strategy, as required by section 113 of this title. 
(B)Preparing policy guidance for the preparation of campaign and contingency plans by the commanders of the combatant commands, and in reviewing such plans. (C)Preparing policy guidance for the development of the global force posture. 
(D)Preparing policy guidance to direct the formulation of program and budget requests by the military departments and other elements of the Department of Defense, and reviewing such requests in the anual planning, programming, and budget process. (E)Developing planning scenarios that describe the present and future strategic and operational environments by which to assess joint force capabilities and readiness. 
(F)Developing specific outcomes that the joint force should be ready to achieve and conducting assessments of the readiness of the joint force to achieve such outcomes. (G)Devising specific criteria to direct reviews by the Director of Cost Assessment and Program Evaluation of the implementation of the capability and readiness priorities of the Secretary.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on February 1, 2019. 904.Report on allocation of former responsibilities of the Under Secretary of Defense for Acquisition, Technology, and LogisticsNot later than March 1, 2019, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the following: 
(1)A list of each provision of law, whether within or outside title 10, United States Code, in force as of the date of the report that, as of that date, assigns a duty, responsibility, or other requirement to the Under Secretary of Defense for Acquisition, Technology, and Logistics. (2)For each duty, responsibility, or other requirement specified in a provision of law listed pursuant to paragraph (1), the allocation of such duty, responsibility, or requirement within the Department of Defense, including— 
(A)solely to the Under Secretary of Defense for Research and Engineering; (B)solely to the Under Secretary of Defense for Acquisition and Sustainment; 
(C)on a shared basis between the Under Secretary of Defense for Research and Engineering and the Under Secretary of Defense for Acquisition and Sustainment; (D)solely to another official or organization of the Department; 
(E)on a shared basis between other officials and organizations of the Department; or (F)not allocated. 
905.Assistant Secretary of Defense for Strategy, Plans, Assessments, Readiness, and Capabilities 
(a)In generalSection 138(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (5) (A)One of the Assistant Secretaries is the Assistant Secretary of Defense for Strategy, Plans, Assessments, Readiness and Capabilities. 
(B)The principal duty of the Assistant Secretary shall be to support the Secretary of Defense in developing the National Defense Strategy (as required by section 113 of this title) and related policy guidance for the campaign and contingency plans, force development and defense posture priorities, and readiness objectives required to execute the Strategy. (C)Subject to the authority, direction, and control of the Secretary and the Under Secretary of Defense for Policy, the Assistant Secretary shall be responsible for the following: 
(i)In matters relating to strategy and force planning, the following: (I)Supporting the Secretary and the Under Secretary in preparing the National Defense Strategy. 
(II)Producing policy guidance to direct the formulation of program and budget requests by the military departments and other elements of the Department, including the Defense Planning Guidance as required by section 113 of this title, and review such program and budget requests. (III)Proposing alternative force sizes and structures, joint capabilities and concepts, and roles and missions for the armed forces to inform the development of annual program and budget requests. 
(ii)In matters relating to plans and force posture, the following: (I)Supporting the Secretary and the Under Secretary in producing policy guidance to inform the development of campaign and contingency plans by the commanders of the combatant commands, including the Contingency Planning Guidance for Employment of the Force and the Global Defense Posture Report as required by section 113 of this title, and reviewing such plans. 
(II)Advising the Secretary and the Under Secretary on alternative concepts for the employment and posture of the joint force to align with the National Defense Strategy and other approved policy guidance of the Secretary. (iii)In matters relating to assessments, the following: 
(I)Developing planning scenarios that describe the present and future strategic and operational environments by which to assess joint force capabilities and readiness. (II)Producing detailed assessments at the strategic, campaign, and mission levels (including through war games) to evaluate the present and future capability and readiness of the armed forces to conduct joint military campaigns or competitions that are prioritized in approved policy guidance of the Secretary. 
(III)Devising specific criteria to direct reviews by the Director of Cost Assessment and Program Evaluation of the implementation of the capability and readiness priorities established in approved policy guidance of the Secretary. (iv)In matters relating to readiness, the following: 
(I)Describing the strategic, campaign, and mission outcomes that the joint force should be ready to achieve and by which joint force readiness will be assessed, in accordance with approved strategic guidance of the Secretary. (II)Conducting assessments of the readiness of the joint force to perform the missions prioritized in the National Defense Strategy and other approved policy guidance of the Secretary, including through the observation of military training and exercises. 
(v)In matters relating to strategic capabilities, developing and supervising policy, program planning and execution, and allocation and use of resources for any strategic capabilities designated by the Under Secretary.. (b)Effective dateThe amendment made by this section shall take effect on February 1, 2019. 
906.Clarification of responsibilities and duties of the Chief Information Officer of the Department of DefenseSection 142(b)(1) of title 10, United States Code, is amended— (1)in subparagraph (A), by inserting (other than with respect to business systems and management) after sections 3506(a)(2); 
(2)in subparagraph (B), by striking section 11315 of title 40 and inserting sections 11315 and 11319 of title 40 (other than with respect to business systems and management); and (3)in subparagraph (C), by striking sections 2222, 2223(a), and 2224 of this title and inserting sections 2223(a) (other than with respect to business systems and management) and 2224 of this title. 
907.Specification of certain duties of the Defense Technical Information Center 
(a)In generalIn addition to any other duties specified for the Defense Technical Information Center by law, regulation, or Department of Defense directive or instruction, the duties of the Center shall include the following: (1)To execute the Global Research Watch Program under section 2365 of title 10, United States Code. 
(2)To develop and maintain datasets and other data repositories on research and engineering activities being conducted within the Department. (b)Action planNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a plan of action for the commencement by the Defense Technical Information Center of the duties specified in subsection (a). 
908.Limitation on termination of, and transfer of functions, responsibilities, and activities of, the Strategic Capabilities Office 
(a)LimitationThe Secretary of Defense may not terminate the Strategic Capabilities Office or transfer the functions or responsibilities of such office to another entity or organization until the Secretary— (1)certifies to the congressional defense committees that the key functions, responsibilities, and activities of the office will be replicated and managed elsewhere after such office has been terminated or its functions, responsibilities, or activities have been transferred; 
(2)submits to the congressional defense committees— (A)a plan to replicate and manage such functions, responsibilities, and activities elsewhere; and 
(B)if the Secretary decides that the Strategic Capabilities Office, or subsequent entity, should report to an official other than the Under Secretary for Research and Engineering, a justification for such decision. (b)Key functionsThe key functions of the office referred to in subsection (a)(1) are the following: 
(1)Repurposing existing Government and commercial systems for new technological advantage. (2)Developing novel concepts of operation that are lower cost, more effective, and more responsive to changing threats than traditional concepts of operation. 
(3)Developing joint systems and concepts of operations to meet emerging threats and military requirements based on partnerships with the military services and combatant commanders. (4)Developing prototypes and new concepts of operations that can inform the development of requirements and the establishment of acquisition programs. 
(5)Such other functions as the Secretary considers appropriate. 909.Technical corrections to Department of Defense Test Resource Management Center authoritySection 196 of title 10, United States Code, is amended in subsections (c)(1)(B) and (g) by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Research and Engineering. 
BOrganization and Management of Other Department of Defense Offices and Elements 
921.Modification of certain responsibilities of the Chairman of the Joint Chiefs of Staff relating to joint force concept developmentSubparagraph (D) of section 153(a)(6) of title 10, United States Code, is amended to read as follows:  (D)formulating policies for development and experimentation on both urgent and long-term concepts for the joint employment of the armed forces, including establishment of a process within the Joint Staff for— 
(i)analyzing and prioritizing gaps in capabilities that could potentially be addressed by joint concept development using existing or modified joint force capabilities; and (ii)ensuring that such joint concepts are tested, assessed and, if appropriate, fielded to support the joint force;. 
922. Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict review of United States Special Operations Command 
(a)Review requiredThe Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict shall, in coordination with the Commander of the United States Special Operations Command, conduct a comprehensive review of the United States Special Operations Command for purposes of ensuring that the institutional and operational capabilities of special operations forces are appropriate to counter anticipated future threats across the spectrum of conflict. (b)Scope of reviewThe review required by subsection (a) shall include, at a minimum, the following: 
(1)An assessment of the adequacy of special operations forces doctrine, organization, training, materiel, education, personnel, and facilities to implement the 2018 National Defense Strategy, and recommendations, if any, for modifications for that purpose. (2)An assessment of the roles and responsibilities of special operations forces as assigned by law, Department of Defense guidance, or other formal designation and recommendations, if any, for additions to or divestitures of such roles or responsibilities. 
(3)An assessment of the adequacy of the processes through which the United States Special Operations Command evaluates and prioritizes the requirements at the geographic combatant commands for special operations forces and special operations-unique capabilities and makes recommendations on the allocation of special operations forces and special operations-unique capabilities to meet such requirements, and recommendations, if any, for modifications of such processes. (4)Any other matters the Assistant Secretary considers appropriate. 
(c)Deadlines 
(1)Completion of reviewThe review required by subsection (a) shall be completed by not later than 270 days after the date of the enactment of this Act. (2)ReportNot later than 30 days after completion of the review, the Assistant Secretary shall submit to the congressional defense committees a report on the review, including the findings and any recommendations of the Assistant Secretary as a result of the review. 
923.Qualifications for appointment as Deputy Chief Management Officer of a military department 
(a)Department of the ArmyAn individual may not be appointed as Deputy Chief Management Officer of the Department of the Army unless the individual— (1)has significant experience in business operations or management in the public sector; or 
(2)has significant experience managing an enterprise in the private sector. (b)Department of the NavyAn individual may not be appointed as Deputy Chief Management Officer of the Department of the Navy unless the individual— 
(1)has significant experience in business operations or management in the public sector; or (2)has significant experience managing an enterprise in the private sector. 
(c)Department of the Air ForceAn individual may not be appointed as Deputy Chief Management Officer of the Department of the Air Force unless the individual— (1)has significant experience in business operations or management in the public sector; or 
(2)has significant experience managing an enterprise in the private sector. 924.Expansion of principal duties of Assistant Secretary of the Navy for Research, Development, and AcquisitionSection 5016(b)(4)(A) of title 10, United States Code, is amended by striking and acquisition matters and inserting acquisition, and sustainment (including maintenance) matters. 
925.Cross-functional teams in the Department of Defense 
(a)Establishment of certain teams 
(1)In generalAmong the cross-functional teams established by the Secretary of Defense pursuant to subsection (c) of section 911 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2345; 10 U.S.C. 111 note) in support of the organizational strategy for the Department of Defense required by subsection (a) of that section, the Secretary shall establish a cross-functional team on each matter as follows: (A)Electronic warfare. 
(B)Personnel security. (C)Close combat lethality. 
(2)Establishment and activitiesEach cross-functional team established pursuant to paragraph (1) shall be established in accordance with subsection (c) of section 911 of the National Defense Authorization Act for Fiscal Year 2017, and shall be governed in its activities in accordance with the provisions of such subsection (c). (3)Deadline for establishmentThe cross-functional teams required by paragraph (1) shall be established by not later than 90 days after the date of the enactment of this Act. 
(b)Additional cross-functional teams matters 
(1)Criteria for distinguishing among cross-functional teamsNot later than 60 days after the date of the enactment of this Act, the Secretary shall issue criteria that distinguish cross-functional teams under section 911 of the National Defense Authorization Act for Fiscal Year 2017 from other types of cross-functional working groups, committees, integrated product teams, and task forces of the Department. (2)Primary responsibility for implementation of teamsThe Deputy Secretary of Defense shall establish or designate an office within the Department that shall have primary responsibility for implementing section 911 of the National Defense Authorization Act for Fiscal Year 2017. 
926.Deadline for completion of full implementation of requirements in connection with organization of the Department of Defense for management of special operations forces and special operationsThe Secretary of Defense shall ensure that the implementation of section 922 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2354) and the amendments made by that section is fully complete by not later than 90 days after the date of the enactment of this Act. COrganization and Management of the Department of Defense Generally 931.Limitation on availability of funds for major headquarters activities of the Department of Defense (a)In generalChapter 2 of title 10, United States Code, is amended by inserting after section 117 the following new section: 
 
118.Major headquarters activities: limitation on funds available 
(a)Overall limitationIn any fiscal year after fiscal year 2020, the aggregate amount that may be obligated and expended on major headquarters activities may not exceed an amount equal to 1.6 percent of the average amount authorized to be appropriated for the Department of Defense (including for overseas contingency operations) over the 10 fiscal years ending with the preceding fiscal year. (b)Limitations on availability for particular activitiesWithin the amount available for a fiscal year pursuant to subsection (a), amounts shall be available as follows: 
(1)For the Office of the Secretary of Defense, not more than an amount equal to 0.4 percent of the average amount authorized to be appropriated for the Department of Defense (including for overseas contingency operations) over the 10 fiscal years ending with the preceding fiscal year. (2)For the major headquarters activities of a military department, not more than an amount equal to 1 percent of the average amount authorized to be appropriated for the Department of Defense (including for overseas contingency operations) for such military department over the 10 fiscal years ending with the preceding fiscal year. 
(c)Distribution of remaining fundsAny funds available in a fiscal year for major headquarters activities under subsection (a) after the operation of subsection (b) in connection with such fiscal year may be distributed for availability by the Secretary of Defense among any major headquarters activities other than the Office of the Secretary of Defense. (d)DefinitionsIn this section: 
(1)The term major headquarters activities has the meaning given the term major Department of Defense headquarters activities in section 346(b)(3) of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 111 note). (2)The term major headquarters activities of a military department means the following: 
(A)In the case of the Army, the Office of the Secretary of the Army and the Army Staff. (B)In the case of the Navy, the Office of the Secretary of the Navy, the Office of the Chief of Naval Operations, and Headquarters, Marine Corps. 
(C)In the case of the Air Force, the Office of the Secretary of the Air Force and the Air Staff. (3)The term Office of the Secretary of Defense includes the Joint Staff.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 2 of such title is amended by inserting after the item relating to section 117 the following new item:   118. Major headquarters activities: limitation on funds available.. 932.Responsibility for policy on civilian casualty matters (a)Designation of senior civilian officialNot later than 90 days after the date of the enactment of this Act, the Under Secretary of Defense for Policy shall designate a senior civilian official of the Department of Defense at or above the level of Assistant Secretary of Defense to develop, coordinate, and oversee compliance with the policy of the Department relating to civilian casualties resulting from United States military operations. 
(b)ResponsibilitiesThe senior civilian official designated under subsection (a) shall ensure that the policy referred to in that subsection provides for— (1)uniform processes and standards across the combatant commands for accurately recording kinetic strikes by the United States military; 
(2)the development and dissemination of best practices for reducing the likelihood of civilian casualties from United States military operations; (3)the development of a publicly available Internet portal for the submittal of allegations of civilian casualties resulting from United States military operations; 
(4)uniform processes and standards across the combatant commands for reviewing and investigating allegations of civilian casualties resulting from United States military operations, including the consideration of relevant information from all available sources; (5)uniform processes and standards across the combatant commands for— 
(A)acknowledging the responsibility of the United States military for civilian casualties resulting from United States military operations; and (B)offering ex gratia payments to civilians who have been injured, or to the families of civilians killed, as a result of United States military operations, as determined to be necessary by the designated senior civilian official; 
(6)regular engagement with relevant intergovernmental and nongovernmental organizations; and (7)public affairs guidance with respect to matters relating to civilian casualties alleged or confirmed to have resulted from United States military operations; and 
(8)such other matters with respect to civilian casualties resulting from United States military operations as the designated senior civilian official considers appropriate. (c)ReportNot later than 180 days after the date of the enactment of this Act, the senior civilian official designated under subsection (a) shall submit to the congressional defense committees a report that describes— 
(1)the policy developed by the senior civilian official under that subsection; and (2)the efforts of the Department to implement such policy. 
933.Additional matters in connection with background and security investigations for Department of Defense personnel 
(a)Additional matter for annual reportsSubsection (k)(3) of section 925 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended— (1)by redesignating subparagraphs (H) through (L) as subparagraphs (I) through (M), respectively; and 
(2)by inserting after subparagraph (G) the following new subparagraph (H):  (H)The number of denials or revocations of a security clearance by each authorized adjudicative agency that occurred separately from a periodic reinvestigation.. 
(b)Sense of CongressSuch section is further amended— (1)by redesignating subsection (l) as subsection (m); and 
(2)by inserting after subsection (k) the following new subsection (l):  (l)Sense of CongressIt is the sense of Congress that— 
(1)personnel security investigations, and continuous evaluation, form an integral part of the security posture of the Department of Defense; and (2)to the extent practicable, the Department should coordinate with the security executive agent to ensure that the results of adjudication decisions, either within initial investigations or reinvestigations, are communicated in a transparent manner to ensure public trust in the adjudication process.. 
934.Program of expedited security clearances for mission-critical positions 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Security Executive Agent shall establish a program for the expedited processing of security clearances for mission-critical positions, fulfilled by either Government or contract employees. Under such program, the Security Executive Agent shall complete the processing of applications for security clearances— (1)at the secret level in 15 or fewer days; and 
(2)at the top secret level in 45 days or fewer. (b)Security Executive AgentIn this section, the term Security Executive Agent means the Director of National Intelligence acting as the Security Executive Agent in accordance with Executive Order 13467 (73 Fed. Reg. 38103; 50 U.S.C. 3161 note). 
935.Information sharing program for positions of trust 
(a)Program requiredNot later than 90 days after the date of the enactment of this Act, the Security Executive Agent shall establish a program to share between and among Federal Government agencies and industry partners of the Federal Government information regarding individuals applying for and in positions of trust, including derogatory and suitability information. (b)Privacy safeguardsThe Security Executive Agent shall ensure that the program required by subsection (a) includes such safeguards for privacy as the Security Executive Agent considers appropriate. 
(c)Provision of information to the private sectorThe Security Executive Agent shall ensure that under the program required by subsection (a) sufficient information is provided to the private sector so that employers in the private sector can make informed decisions about hiring and retention in positions of trust, while safeguarding personnel privacy. (d)Implementation plan (1)In generalNot later than 90 days after the date of the enactment of this Act, the Security Executive Agent shall submit to Congress a plan for the implementation of the program required by subsection (a). 
(2)ContentsThe plan required by paragraph (1) shall include the following: (A)Matters that address privacy, security, and human resources processes. 
(B)Such recommendations as the Security Executive Agent may have for legislative or administrative action to carry out or improve the program. (e)Security Executive AgentIn this section, the term Security Executive Agent means the Director of National Intelligence acting as the Security Executive Agent in accordance with Executive Order 13467 (73 Fed. Reg. 38103; 50 U.S.C. 3161 note). 
936.Report on clearance in person concept 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Security Executive Agent shall submit to congressional defense and intelligence committees a report on the requirements, feasibility, and advisability of implementing a clearance in person concept as described in subsection (b) for maintaining access to classified information. (b)Clearance in person concept (1)In generalImplementation of a clearance in person concept as described in this subsection would permit an individual who has been granted a national security clearance to maintain eligibility for access to classified information, networks, and facilities after the individual has separated from service to the Federal Government or transferred to a position that no longer requires access to classified information. 
(2)Recognition as currentThe concept described in paragraph (1) would also ensure that, unless otherwise directed by the Security Executive Agent, the individual's security clearance would be recognized as current, regardless of employment status, with no further need for investigation or revalidation until the individual obtains a position requiring access to classified information. (c)ContentsThe report required by subsection (a) shall address the following: 
(1)Requirements for continuous vetting. (2)Appropriate safeguards for privacy. 
(3)An appropriate funding model. (4)Fairness to small business concerns and independent contractors. 
(d)Security Executive AgentIn this section, the term Security Executive Agent means the Director of National Intelligence acting as the Security Executive Agent in accordance with Executive Order 13467 (73 Fed. Reg. 38103; 50 U.S.C. 3161 note). 937.Strategic Defense Fellows Program (a)Fellowship program (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish within the Department of Defense a civilian fellowship program designed to provide leadership development and the commencement of a career track toward senior leadership in the Department. 
(2)DesignationThe fellowship program shall be known as the Strategic Defense Fellows Program (in this section referred to as the fellows program). (b)EligibilityAn individual is eligible for participation in the fellows program if the individual— 
(1)is a citizen of the United States or a lawful permanent resident of the United States in the year in which the individual applies for participation in the fellows program; and (2)either— 
(A)possesses a graduate degree from an accredited institution of higher education in the United States that was awarded not later than two years before the date of the acceptance of the individual into the fellows program; or (B)will be awarded a graduate degree from an accredited institution of higher education in the United States not later than six months after the date of the acceptance of the individual into the fellows program. 
(c)Application 
(1)Application requiredEach individual seeking to participate in the fellows program shall submit to the Secretary an application therefor at such time and in such manner as the Secretary shall specify. (2)ElementsEach application of an individual under this subsection shall include the following: 
(A)Transcripts of educational achievement at the undergraduate and graduate level. (B)A resume. 
(C)Proof of citizenship or lawful permanent residence. (D)An endorsement from the applicant’s graduate institution of higher education. 
(E)An academic writing sample. (F)Letters of recommendation addressing the applicant’s character, academic ability, and any extracurricular activities. 
(G)A personal statement by the applicant explaining career areas of interest and motivations for service in the Department. (H)Such other information as the Secretary considers appropriate. 
(d)Selection 
(1)In generalEach year, the Secretary shall select participants in the fellows program from among applicants for the fellows program for such year who qualify for participation in the fellows program based on character, commitment to public service, academic achievement, extracurricular activities, and such other qualifications for participation in the fellows program as the Secretary considers appropriate. (2)NumberThe number of individuals selected to participate in the fellows program in any year may not exceed the numbers as follows: 
(A)Ten individuals from each geographic region of the United States as follows: (i)The Northeast. 
(ii)The Southeast. (iii)The Midwest. 
(iv)The Southwest. (v)The West. 
(B)Ten additional individuals. (3)Background investigationAn individual selected to participate in the fellows program may not participate in the program unless the individual successfully undergoes a background investigation applicable to the position to which the individual will be assigned under the fellows program and otherwise meets such requirements applicable to assignment to a sensitive position within the Department that the Secretary considers appropriate. 
(e)Assignment 
(1)In generalEach individual who participates in the fellows program shall be assigned to a position in the Office of the Secretary of Defense. (2)Position requirementsEach Under Secretary of Defense and each Director of a Defense Agency who reports directly to the Secretary shall submit to the Secretary each year the qualifications and skills to be demonstrated by participants in the fellows program to qualify for assignment under this subsection for service in a position of the office of such Under Secretary or Director. 
(3)Assignment to positionsThe Secretary shall each year assign participants in the fellows program to positions in the offices of the Under Secretaries and Directors described in paragraph (2). In making such assignments, the Secretary shall seek to best match the qualifications and skills of participants in the fellows program with the requirements of positions available for assignment. Each participant so assigned shall serve as a special assistant to the Under Secretary or Director to whom assigned. (4)TermThe term of each assignment under the fellows program shall be one year. 
(5)Pay and benefitsAn individual assigned to a position under the fellows program shall be compensated at the rate of compensation for employees at level GS–10 of the General Schedule, and shall be treated as an employee of the United States during the term of assignment, including for purposes of eligibility for health care benefits and retirement benefits available to employees of the United States. (6)Education loan repaymentTo the extent that funds are provided in advance in appropriations Acts, the Secretary may repay any loan of a participant in the fellows program if the loan is described by subparagraph (A), (B), or (C) of section 16301(a)(1) of title 10, United States Code. Any repayment of loans under this paragraph shall be on a first-come, first-served basis. 
(f)Career development 
(1)In generalThe Secretary shall ensure that participants in the fellows program— (A)receive opportunities and support appropriate for the commencement of a career track within the Department leading toward a future position of senior leadership within the Department, including ongoing mentorship support through appropriate personnel from entities within the Department such as the Defense Business Board and the Defense Innovation Board; and 
(B)are provided appropriate opportunities for employment and advancement within the Department upon successful completion of the fellows program. (2)Reservation of positionsIn carrying out paragraph (1)(B), the Secretary shall reserve for participants who successfully complete the fellows program not fewer than 30 positions in the excepted service within the Department that are suitable for the commencement of a career track toward senior leadership within the Department. Any position so reserved shall not be subject to or covered by any reduction in headquarters personnel required under any other provision of law. 
(3)Noncompetitive appointmentUpon the successful completion of the assignment of a participant in the fellows program in a position pursuant to subsection (e), the Secretary may, without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, appoint the participant to a position reserved pursuant to paragraph (2) if the Secretary determines that such appointment will contribute to the development of highly qualified future senior leaders for the Department. (4)Publication of selectionThe Secretary shall publish on an Internet website of the Department available to the public the names of the individuals selected to participate in the fellows program. 
(g)OutreachThe Secretary shall undertake appropriate outreach to inform potential participants in the fellows program of the nature and benefits of participation in the fellows program. (h)RegulationsThe Secretary shall carry out this section in accordance with such regulations as the Secretary may prescribe for purposes of this section. 
(i)FundingOf the amounts authorized to be appropriated for each fiscal year for the Department of Defense for operation and maintenance, Defense-wide, $10,000,000 may be available to carry out the fellows program in such fiscal year. DOther Matters 941.Analysis of Department of Defense business management and operations datasets to promote savings and efficiencies (a)In generalThe Chief Management Officer of the Department of Defense shall develop a policy on analysis of Department of Defense datasets on business management and business operations by the public for purposes of accessing data analysis capabilities that would promote savings and efficiencies and otherwise enhance the utility of such datasets to the Department. 
(b)Initial discharge of policy 
(1)In generalThe Chief Management Officer shall commence the discharge of the policy required pursuant to subsection (a) by— (A)identifying one or more matters— 
(i)that are of significance to the Department of Defense; (ii)that are currently unresolved; and 
(iii)whose resolution from a business management or business operations dataset of the Department could benefit from a method or technique of analysis not currently familiar to the Department; (B)identifying between three and five business management or business operations datasets of the Department not currently available to the public whose evaluation could result in novel data analysis solutions toward management or operations problems of the Department identified by the Chief Management Officer; and 
(C)encouraging, whether by competition or other mechanisms, the evaluation of the datasets described in subparagraph (B) by appropriate persons and entities in the public or private sector (including academia). (2)Protection of security and confidentialityIn providing for the evaluation of datasets pursuant to this subsection, the Chief Management Officer shall take appropriate actions to protect the security and confidentiality of any information contained in the dataset, including through special precautions to ensure that any personally identifiable information is not included and no release of information will adversely affect national security missions. 
942.Research and development to advance capabilities of the Department of Defense in data integration and advanced analytics in connection with personnel security 
(a)Plan requiredThe Under Secretary of Defense for Intelligence shall develop a plan on research and development activities to advance the capabilities of the Department of Defense in data integration and advanced analytics in connection with personnel security activities of the Department. The plan shall, to the extent practicable, provide for the leveraging of the capabilities of other government entities, institutions of higher education, and private sector entities with advanced, leading-edge expertise in data integration and analytics applicable to the challenges faced by the Department in connection with personnel security. (b)CoordinationAny activities under the plan may be carried out in coordination with the Defense Digital Service and the Defense Innovation Board. 
(c)BriefingNot later than 180 days after the date of the enactment of this Act, the Under Secretary shall provide to the appropriate committees of Congress a briefing on the plan. (d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and (2)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. 
XGeneral Provisions 
AFinancial Matters 
1001.General transfer authority 
(a)Authority To transfer authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2019 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. (2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $4,500,000,000. 
(3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2). (b)LimitationsThe authority provided by subsection (a) to transfer authorizations— 
(1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and (2)may not be used to provide authority for an item that has been denied authorization by Congress. 
(c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred. (d)Notice to CongressThe Secretary shall promptly notify Congress of each transfer made under subsection (a). 
1002.Inclusion of funds for Air Force pass-through items in Defense-wide budget for the Department of Defense 
(a)In generalIn any budget of the President submitted to Congress pursuant to section 1105(a) of title 31, United States Code, for a fiscal year after fiscal year 2019, any funds for an Air Force pass-through item shall be requested in the Defense-wide budget of the Department of Defense rather than the budget of the Air Force. (b)Air Force pass-through item definedIn this section, the term Air Force pass-through item means a program, project, or activity for which— 
(1)funds would otherwise be requested for the Air Force; and (2)funds made available for execution will be executed by another department, agency, or element of the Department of Defense. 
1003.Report on shift in requests for funds for Department of Defense activities from funds for overseas contingency operations to funds through the base budget 
(a)Report requiredNot later than 14 days after the submittal to Congress of the budget of the President for fiscal year 2020 pursuant to section 1105 of title 31, United States Code, the Under Secretary of Defense (Comptroller) shall submit to the congressional defense committees a report on any shift during fiscal year 2020 from requests for funds for Department of Defense activities for overseas contingency operations to requests for funds for such activities for the Department generally (commonly referred to as the base budget). (b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of the assumptions used by the Department of Defense and the Armed Forces in determining the programs, projects, and activities for which funds were requested for fiscal year 2019 for overseas contingency operations for which funds are requested for fiscal year 2020 for the Department generally, including any changes to the criteria for overseas contingency operations funding requests issued in 2010 and used by the Office of Management and Budget in identifying the programs, projects, and activities for which funds are so requested for fiscal year 2020. (2)The programs, projects, and activities of the Department for which funds were requested for fiscal year 2019 for overseas contingency operations that are requested in the budget for fiscal year 2020 to be funded for the Department generally, and the amount for such programs, projects, and activities, set forth at the level of detail as follows: 
(A)For procurement, by line item. (B)For research, development, test, and evaluation, by program element (PE) number. 
(C)For operation and maintenance, by sub-activity group (SAG). (D)For military personnel, by sub-activity group. 
(E)For revolving and management funds, by sub-activity group. (F)For military construction, by project. 
1004.Ranking of auditability of financial statements of the organizations and elements of the Department of Defense 
(a)Report on rankingNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall, in coordination with the Under Secretary of Defense (Comptroller), submit to the congressional defense committees a report setting forth a ranking of the auditability of the financial statements of the departments, agencies, organizations, and elements of the Department of Defense according to the progress made toward achieving auditability as required by law. (b)Criteria for rankingThe criteria to be used for ranking for purposes of the report under this section shall be— 
(1)the criteria developed by the Under Secretary pursuant to section 1104 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) for a similar report under that section; (2)other criteria developed by the Under Secretary for purposes of the report under this section; or 
(3)a combination of the criteria described in paragraphs (1) and (2). (c)ConstructionThe report required by this section is in addition to the report required by section 1104 of the National Defense Authorization Act for Fiscal Year 2018. 
1005.Transparency of accounting firms used to support Department of Defense auditThe Secretary of Defense shall require any accounting firm under contract or under consideration for a contract or for the renewal of an existing contract with the Department of Defense in support of the audit required under section 3521 of title 31, United States Code, to provide a statement setting forth the details of any disciplinary proceedings with respect to the accounting firm or its associated persons before any entity with the authority to enforce compliance with rules or laws applying to audit services offered by accounting firms. BNaval Vessels and Shipyards 1011.Date of listing of vessels as battle force ships in the Naval Vessel Register and other fleet inventory measures (a)In generalSection 7301 of title 10, United States Code, is amended— 
(1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following new subsection (c): 
 
(c)Listing as battle force ship in Naval Vessel RegisterA covered vessel may not be listed in the Naval Vessel Register or other fleet inventory measures as a battle force ship until the delivery date specified in subsection (a).. (b)DefinitionsSuch section is further amended by striking subsection (d), as redesignated by subsection (a)(1) of this section, and inserting the following new subsection: 
 
(d)DefinitionsIn this section: (1)The term covered vessel means any vessel of the Navy that is under construction or constructed using amounts authorized to be appropriated for the Department of Defense for shipbuilding and conversion, Navy. 
(2)The term battle force ship means the following: (A)A commissioned United States Ship warship capable of contributing to combat operations. 
(B)A United States Naval Ship that contributes directly to Navy warfighting or support missions.. 1012.Annual reports on examination of Navy vesselsSection 7304 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(d)Annual report 
(1)In generalNot later than March 1 each year, the board designated under subsection (a) shall submit to the congressional defense committees a report setting forth the following: (A)An overall narrative summary of the material readiness of Navy ships as compared to established material requirements standards. 
(B)The overall number and types of vessels inspected during the preceding fiscal year. (C)For in-service vessels, material readiness trends by inspected functional area as compared to the previous five years. 
(2)FormEach report under this subsection shall be submitted in an unclassified form that is releasable to the public without further redaction. (3)TerminationNo report shall be required under this subsection after October 1, 2021.. 
1013.Limitation on duration of homeporting of certain vessels in foreign locations 
(a)Limitation 
(1)In generalChapter 633 of title 10, United States Code, is amended by inserting after section 7310 the following new section:  7310a.Homeporting of certain vessels in overseas locations: limitation on duration (a)In generalA vessel specified in subsection (b) that is listed in the Naval Vessel Register may not be homeported in a location other than in the United States or Guam for a period of more than 10 consecutive years. 
(b)Specified vesselsThe vessels specified in this subsection are the following: (1)Aircraft carrier. 
(2)Amphibious ship. (3)Cruiser. 
(4)Destroyer. (5)Frigate. 
(c)Waiver 
(1)In generalThe Chief of Naval Operations may waive the applicability of subsection (a) to a ship. (2)Effectiveness contingent on reportA waiver under paragraph (1) with respect to a ship shall go into effect on the date on which the Chief of Naval Operations submits to the congressional defense committees a report on the waiver setting forth the following: 
(A)The ship covered by the waiver. (B)The duration of the waiver for such ship 
(C)The justification of the Chief of Naval Operations for the waiver.. (2)Clerical amendmentThe table of sections at the beginning of chapter 633 of such title is amended by inserting after the item relating to section 7310 the following new item: 
 
 
7310a. Homeporting of certain vessels in overseas locations: limitation on duration.. 
(b)Effective dateThe amendments made by this section shall take effect on October 1, 2020, and shall apply with respect to the homeporting of vessels after that date, regardless of whether the continuous period of homeporting concerned commenced before that date. 1014.Specific authorization requirement for nuclear refueling of aircraft carriers (a)In generalChapter 633 of title 10, United States Code, is amended by inserting after section 7314 the following new section: 
 
7314a.Nuclear refueling of aircraft carriers: specific authorization requiredFunds may not be obligated or expended for the procurement of a naval nuclear reactor power unit or associated reactor components for the nuclear refueling of an aircraft carrier unless such refueling is specifically authorized, by ship name and hull number, by statute.. (b)Clerical amendmentThe table of sections at the beginning of chapter 633 of such title is amended by inserting after the item relating to section 7314 the following new item: 
 
 
7314a. Nuclear refueling of aircraft carriers: specific authorization required.. 
1015.Dismantlement and disposal of nuclear-powered aircraft carriers 
(a)In generalChapter 633 of title 10, United States Code, is amended by adding at the end the following new section:  7320.Nuclear-powered aircraft carriers: dismantlement and disposal (a)In generalNot less than 90 days before the award of a contract for the dismantlement and disposal of a nuclear-powered aircraft carrier, or the provision of funds to a naval shipyard for the dismantlement and disposal of a nuclear-powered aircraft carrier, the Secretary of the Navy shall submit to the congressional defense committees a report setting forth the following: 
(1)A cost and schedule baseline for the dismantlement and disposal approved by the service acquisition executive of the Department of the Navy and the Chief of Naval Operations. (2)An independent cost estimate of the dismantlement and disposal prepared by the Office of Cost Analysis and Program Evaluation. 
(3)A description of the regulatory framework applicable to the management of radioactive materials in connection with the dismantlement and disposal, including, in cases in which the Navy intends to have another government entity serve as the regulatory enforcement authority— (A)a certification from that entity of its agreement to serve as the regulatory enforcement authority; and 
(B)a description of the legal basis for the authority of that entity to serve as the regulatory enforcement authority. (b)Supplemental information with budgetsIn the materials submitted to Congress by the Secretary of Defense in support of the budget of the President for a fiscal year (as submitted to Congress under section 1105(a) of title 31), the Secretary of the Navy shall include information on each dismantlement and disposal of a nuclear-powered aircraft carrier occurring or planned to occur during the period of the future-years defense program submitted to Congress with that budget. Such information shall include, by ship concerned, the following: 
(1)A summary of activities and significant developments in connection with such dismantlement and disposal. (2)If applicable, a detailed description of cost and schedule performance against the baseline for such dismantlement and disposal established pursuant to subsection (a), including a description of and explanation for any variance from such baseline. 
(3)A description of the amounts requested, or intended or estimated to be requested, for such dismantlement and disposal for each of the following: (A)Each fiscal year covered by the future-years defense program. 
(B)Any fiscal years before the fiscal years covered by the future-years defense program. (C)Any fiscal years after the end of the period of the future-years defense program. 
(c)Future-years defense program definedIn this section, the term future-years defense program means the future-years defense program required by section 221 of this title.. (b)Clerical amendmentThe table of sections at the beginning of chapter 633 of such title is amended by adding at the end the following new item: 
 
 
7320. Nuclear-powered aircraft carriers; dismantlement and disposal.. 
1016.National Defense Sealift FundSection 2218(f)(3)(C) of title 10, United States Code, is amended by striking two foreign constructed ships and inserting seven foreign constructed ships during the period beginning with fiscal year 2019 and ending with fiscal year 2030. 1017.Limitation on use of funds for retirement of hospital ships (a)LimitationExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for the Navy may be obligated or expended to retire, prepare to retire, transfer, or place in storage any hospital ship. 
(b)WaiverThe Secretary of the Navy may waive the limitation in subsection (a) with respect to a hospital ship if the Secretary certifies to the congressional defense committees that the Secretary has— (1)identified a replacement capability, and the necessary quantity of systems, to meet all hospital ship requirements of the combatant commands that are currently being met by such hospital ship; 
(2)achieved initial operational capability of all systems described in paragraph (1); and (3)deployed a sufficient quantity of systems described in paragraph (1) that have achieved initial operational capability in order to continue to meet or exceed all requirements of the combatant commands that are currently being met by such hospital ship. 
CCounterterrorism 
1021.Extension of prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United StatesSection 1033 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended by striking December 31, 2018 and inserting December 31, 2019. 1022.Extension of prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, CubaSection 1034(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended by striking December 31, 2018 and inserting December 31, 2019. 
1023.Extension of prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to certain countriesSection 1035 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended by striking December 31, 2018 and inserting December 31, 2019. 1024.Extension of prohibition on use of funds to close or relinquish control of United States Naval Station, Guantanamo Bay, CubaSection 1036 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended inserting or 2019 after fiscal year 2018. 
1025.Authority to transfer individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United States temporarily for emergency or critical medical treatment 
(a)Temporary transfer for medical treatmentNotwithstanding section 1033 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), as amended by section 1021 of this Act, or any similar provision of law enacted after September 30, 2015, the Secretary of Defense may, after consultation with the Secretary of Homeland Security, temporarily transfer an individual detained at Guantanamo to a Department of Defense medical facility in the United States for the sole purpose of providing the individual medical treatment if the Secretary of Defense determines that— (1)the medical treatment of the individual is necessary to prevent death or imminent significant injury or harm to the health of the individual; 
(2)the necessary medical treatment is not available to be provided at United States Naval Station, Guantanamo Bay, Cuba, without incurring excessive and unreasonable costs; and (3)the Department of Defense has provided for appropriate security measures for the custody and control of the individual during any period in which the individual is temporarily in the United States under this section. 
(b)Limitation on exercise of authorityThe authority of the Secretary of Defense under subsection (a) may be exercised only by the Secretary of Defense or another official of the Department of Defense at the level of Under Secretary of Defense or higher. (c)Conditions of transferAn individual who is temporarily transferred under the authority in subsection (a) shall— 
(1)while in the United States, remain in the custody and control of the Secretary of Defense at all times; and (2)be returned to United States Naval Station, Guantanamo Bay, Cuba, as soon as feasible after a Department of Defense physician determines, in consultation with the Commander, Joint Task Force-Guantanamo Bay, Cuba, that any necessary follow-up medical care may reasonably be provided the individual at United States Naval Station, Guantanamo Bay. 
(d)Status while in United StatesAn individual who is temporarily transferred under the authority in subsection (a), while in the United States— (1)shall be deemed at all times and in all respects to be in the uninterrupted custody of the Secretary of Defense, as though the individual remained physically at United States Naval Station, Guantanamo Bay, Cuba; 
(2)shall not at any time be subject to, and may not apply for or obtain, or be deemed to enjoy, any right, privilege, status, benefit, or eligibility for any benefit under any provision of the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)), or any other law or regulation; (3)shall not be permitted to avail himself of any right, privilege, or benefit of any law of the United States beyond those available to individuals detained at United States Naval Station, Guantanamo Bay; and 
(4)shall not, as a result of such transfer, have a change in any designation that may have attached to that detainee while detained at United States Naval Station, Guantanamo Bay, pursuant to the Authorization for Use of Military Force (Public Law 107–40), as determined in accordance with applicable law and regulations. (e)No cause of actionAny decision to transfer or not to transfer an individual made under the authority in subsection (a) shall not give rise to any claim or cause of action. 
(f)Limitation on judicial review 
(1)LimitationExcept as provided in paragraph (2), no court, justice, or judge shall have jurisdiction to hear or consider any claim or action against the United States or its departments, agencies, officers, employees, or agents arising from or relating to any aspect of the detention, transfer, treatment, or conditions of confinement of an individual transferred under this section. (2)Exception for habeas corpusThe United States District Court for the District of Columbia shall have exclusive jurisdiction to consider an application for writ of habeas corpus seeking release from custody filed by or on behalf of an individual who is in the United States pursuant to a temporary transfer under the authority in subsection (a). Such jurisdiction shall be limited to that required by the Constitution, and relief shall be only as provided in paragraph (3). In such a proceeding the court may not review, halt, or stay the return of the individual who is the object of the application to United States Naval Station, Guantanamo Bay, Cuba, pursuant to subsection (c). 
(3)ReliefA court order in a proceeding covered by paragraph (2)— (A)may not order the release of the individual within the United States; and 
(B)shall be limited to an order of release from custody which, when final, the Secretary of Defense shall implement in accordance with section 1034 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 801 note). (g)NotificationWhenever a temporary transfer of an individual detained at Guantanamo is made under the authority of subsection (a), the Secretary of Defense shall notify the Committees on Armed Services of the Senate and the House of Representatives of the transfer not later than five days after the date on which the transfer is made. 
(h)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo means an individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who— (1)is not a national of the United States (as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)) or a member of the Armed Forces of the United States; and 
(2)is— (A)in the custody or under the control of the Department of Defense; or 
(B)otherwise detained at United States Naval Station, Guantanamo Bay. (i)ApplicabilityThis section shall apply to an individual temporarily transferred under the authority in subsection (a) regardless of the status of any pending or completed proceeding or detention on the date of the enactment of this Act. 
DMiscellaneous Authorities and Limitations 
1031.Strategic guidance documents within the Department of DefenseSection 113(g) of title 10, United States Code, is amended by striking paragraphs (2) through (4) and inserting the following new paragraphs (2) through (4):  (2) (A)In implementing the requirement in paragraph (1), the Secretary, with the advice of the Chairman of the Joint Chiefs of Staff, shall each year provide to the officials and officers referred in paragraph (1)(A), and submit to the congressional defense committees, written guidance (to be known as Defense Planning Guidance) establishing goals, priorities, and objectives, including fiscal constraints, to direct the preparation and review of the program and budget recommendations of all elements of the Department, including— 
(i)the priority military missions of the Department, including the assumed force planning scenarios and constructs; (ii)the force size and shape, force posture, defense capabilities, force readiness, infrastructure, organization, personnel, technological innovation, and other elements of the defense program necessary to support the strategy required by paragraph (1); 
(iii)the resource levels projected to be available for the period of time for which such recommendations and proposals are to be effective; and (iv)a discussion of any changes in the strategy required by paragraph (1) and assumptions underpinning the strategy, as required by paragraph (1). 
(B)The guidance required by this paragraph shall be produced in February each year in order to support the planning and budget process. The guidance shall be submitted to the congressional defense committees together with the budget of the President (as submitted to Congress pursuant to section 1105(a) of title 31) for the fiscal year beginning in the year in which such guidance is submitted. (3) (A)In implementing the requirement in paragraph (1) and in conjunction with the reporting requirement in section 2687a of this title, the Secretary, with the approval of the President and the advice of the Chairman of the Joint Chiefs of Staff, shall, on the basis provided in subparagraph (E), provide to the officials and officers referred to in paragraph (1)(A), and submit to the congressional defense committees, written guidance (to be known as Contingency Planning Guidance or Guidance for Employment of the Force) on the preparation and review of contingency and campaign plans, including plans for providing support to civil authorities in an incident of national significance or a catastrophic incident, for homeland defense, and for military support to civil authorities. 
(B)The guidance required by this paragraph shall include the following: (i)A description of the manner in which limited existing forces and resources shall be prioritized and apportioned to achieve the objectives described in the strategy required by paragraph (1). 
(ii)A description of the relative priority of contingency and campaign plans, specific force levels, and supporting resource levels projected to be available for the period of time for which such plans are to be effective. (C)The guidance required by this paragraph shall include the following: 
(i)Prioritized global, regional, and functional policy objectives that the armed forces should plan to achieve, including plans for deliberate and contingency scenarios. (ii)Policy and strategic assumptions that should guide military planning, including the role of foreign partners. 
(iii)Guidance on global posture and global force management. (iv)Security cooperation priorities. 
(v)Specific guidance on United States and Department nuclear policy. (D)The guidance required by this paragraph shall be the primary source document to be used by the Chairman of the Joint Chiefs of Staff in— 
(i)executing the global military integration responsibilities described in section 153 of this title; and (ii)developing implementation guidance for the Joint Chiefs of Staff and the commanders of the combatant commands. 
(E)The guidance required by this paragraph shall be produced every two years, or more frequently as needed. (F)The guidance required by this paragraph shall be submitted to the congressional defense committees as required by subparagraph (A) in February of each year in which produced, and shall be accompanied by any written implementation documentation produced by the Chairman of the Joint Chiefs of Staff for purposes of such guidance. 
(4) 
(A)In implementing the requirement in paragraph (1), the Secretary, with the advice of the Chairman of the Joint Chiefs of Staff, shall each year produce, and submit to the congressional defense committee, a report (to be known as the Global Defense Posture Report) that shall include the following: (i)A description of major changes to United States forces, capabilities, and equipment assigned and allocated outside the United States, focused on significant alterations, additions, or reductions to such global defense posture that are required to execute the strategy and plans of the Department. 
(ii)A description of the supporting network of infrastructure, facilities, pre-positioned stocks, and war reserve materiel required for execution of major contingency plans of the Department. (iii)A list of all enduring locations, including main operating bases, forward operating sites, and cooperative security locations. 
(iv)A description of the status of treaty, access, cost-sharing, and status-protection agreements with foreign nations. (v)A summary of the priority posture initiatives for each region by the commanders of the combatant commands. 
(vi)For each military department, a summary of the implications for overseas posture of any force structure changes. (vii)A description of the costs incurred outside the United States during the preceding fiscal year in connection with operating, maintaining, and supporting United States forces outside the United States for each military department, broken out by country, and whether for operation and maintenance, infrastructure, or transportation. 
(viii)A description of the amount of direct support for the stationing of United States forces provided by each host nation during the preceding fiscal year. (B)The report required by this paragraph shall be submitted to the congressional defense committees as required by subparagraph (A) by not later than April 30 each year. 
(C)In this paragraph, the term United States, when used in a geographic sense, includes the territories and possessions of the United States. 1032.Guidance on the electronic warfare mission area and joint electromagnetic spectrum operations (a)Processes and procedures for integrationThe Secretary of Defense shall— 
(1)establish processes and procedures to develop, integrate, and enhance the electronic warfare mission area and the conduct of joint electromagnetic spectrum operations in all domains across the Department of Defense; and (2)ensure that such processes and procedures provide for integrated defense-wide strategy, planning, and budgeting with respect to the conduct of such operations by the Department, including activities conducted to counter and deter such operations by malign actors. 
(b)Designated senior official 
(1)In generalThe Secretary shall designate a senior official of the Department of Defense (in this section referred to as the designated senior official) who shall implement and oversee the processes and procedures established under subsection (a). The designated senior official shall be designated by the Secretary from among individuals serving in the Department at or below the level of Under Secretary of Defense. The designated senior official shall oversee and chair the cross-functional team established pursuant to subsection (c) and the Electronic Warfare Executive Committee established in March 2015. (2)ResponsibilitiesThe designated senior official shall have, with respect to the implementation and oversight of the processes and procedures established under subsection (a), the following responsibilities: 
(A)Development of a strategic framework for the conduct and execution of the electronic warfare mission area and joint electromagnetic spectrum operations by the Department, coordinated across all relevant elements of the Department, including both near-term and long-term guidance for the conduct of such operations. (B)Oversight of resource management for the development and integration of electronic warfare capabilities of the Department. 
(3)Annual certification on budgeting for certain capabilitiesEach budget for fiscal years 2020 through 2024 submitted by the President to Congress pursuant to section 1105(a) of title 31, United States Code, shall include a certification by the senior designated official, as chair of the Electronic Warfare Executive Committee, whether sufficient funds are requested in such budget for anticipated activities in such fiscal year for each of the following: (A)The development of an Electromagnetic Battle Management capability for joint electromagnetic spectrum operations. 
(B)The establishment and operation of associated Joint Electromagnetic Spectrum Operations cells. (c)Cross-functional team for electronic warfare (1)Establishment requiredThe Secretary shall, in accordance with section 911(c) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2345; 10 U.S.C. 111 note), establish a cross-functional team for electronic warfare in order to identify gaps in electronic warfare capabilities and capacities within the Department across personnel, procedural, and equipment areas. 
(2)Specific dutiesThe cross-functional team established pursuant to paragraph (1) shall provide recommendations to address gaps identified as described in that paragraph to the senior designated official. (d)Plans and requirements for electronic warfare (1)In generalThe Secretary shall require the designated senior official to task the cross-functional team established pursuant to subsection (c) to develop requirements and specific plans for addressing personnel and capability gaps in the electronic warfare mission area, and plans for future warfare in that domain (including a roadmap for the next five years). 
(2)Update of strategyNot later than 180 days after the date of the enactment of this Act, the cross-functional team shall— (A)update the strategy of the Department of Defense titled The DOD Electronic Warfare Strategy and dated June 2017 to include the roadmap referred to in paragraph (1); and 
(B)submit the updated strategy to the designated senior official for transmittal to the congressional defense committees. (3)ElementsThe requirements and plans developed by the cross-functional team pursuant to paragraph (1) shall include the following: 
(A)An accounting of the efforts undertaken in support of the strategy referred to in paragraph (2)(A) since its issuance in June 2017. (B)A description of any updates or changes to the strategy since its issuance, and a description of any anticipated updates or changes to the strategy as a result of the designation of the designated senior official. 
(C)An assessment of vulnerabilities identified in the May 2015 Electronic Warfare assessment by the Defense Science Board. (D)An assessment of the capability of joint forces to conduct joint electromagnetic spectrum operations against near-peer adversaries and any capability or capacity gaps in such capability that need to be addressed, including an assessment of the ability of joint forces to conduct coordinated military operations to exploit, attack, protect, and manage the electromagnetic environment in the Signals Intelligence, Electronic Warfare, and Spectrum Management mission areas. 
(E)A review of the roles of offices within the Joint Staff, the Office of the Secretary of Defense, and the combatant commands with primary responsibility for joint electromagnetic spectrum policy and operations. (F)A description of any assumptions about the roles and contributions of the Department, in coordination with other departments and agencies of the United States Government, with respect to the strategy. 
(G)A description of actions, performance metrics, and projected timelines for achieving key capabilities for electronic warfare and joint electromagnetic spectrum operations to correspond to the four thematic goals identified in the strategy and as addressed by the roadmap. (H)An analysis of any personnel, resourcing, capability, authority, or other gaps to be addressed in order to ensure effective implementation of the strategy across all relevant elements of the Department, including an update on each of the following: 
(i)The development of an Electromagnetic Battle Management capability for joint electromagnetic spectrum operations. (ii)The establishment and operation of Joint Electromagnetic Spectrum Operations cells at critical combatant command locations. 
(I)An investment framework and projected timeline for addressing any gaps described by subparagraph (H). (J)In consultation with the Director of the Defense Intelligence Agency— 
(i)a comprehensive assessment of the electronic warfare capabilities of the Russian Federation and People's Republic of China; (ii)a review of vulnerabilities with respect to electronic systems, such as the Global Positioning System, and in Department-wide abilities to conduct countermeasures in response to electronic warfare attacks; and 
(iii)a holistic study of all aspects of the manner in which the Russian Federation and the People's Republic of China develop electronic warfare doctrine, with order of battle across multiple domains, and long-term research trends of each country in connection with such warfare. (K)Such other matters as the Secretary considers appropriate. 
(4)Periodic status reportsNot later than 90 days after the requirements and plans required by paragraph (1) are submitted in accordance with paragraph (2), and every 90 days thereafter during the three-year period beginning on the date such plans and requirements are first submitted in accordance with paragraph (2), the designated senior official shall submit to the congressional defense committees a report describing the status of the efforts of the Department in accomplishing the tasks specified in subparagraphs (B) and (G) of paragraph (3). (e)Training and educationConsistent with the elements under subsection (d)(3) of the plans and requirements required by subsection (d)(1), the cross-functional team established pursuant to subsection (c) shall provide the senior designated official recommendations for programs to provide training and education to such members of the Armed Forces and civilian employees of the Department as the Secretary considers appropriate in order to ensure that such members and employees understand the roles and vulnerabilities associated with electronic warfare and dependence on the electromagnetic spectrum. 
1033.Limitation on use of funds for United States Special Operations Command Global Messaging and Counter-Messaging platformNone of the funds authorized to be appropriated by this Act may be used for United States Special Operations Command’s Global Messaging and Counter-Messaging platform until the Secretary of Defense submits to the congressional defense committees a report containing the following elements: (1)A review of the doctrine, organization, training, materiel, leadership and education, personnel and facilities applicable to military information support personnel, including, at a minimum— 
(A)an assessment of current doctrine, organization, training, materiel, leadership and education, personnel and facilities; and (B)recommended changes for enhancing the ability of military information support personnel to operate effectively in the current and future information environment. 
(2)An implementation plan for the establishment of the platform, including a timeline for achieving initial and full operational capability. (3)A description of the budget requirements for the platform to reach full operational capability, including an identification and cost of any infrastructure and equipment requirements. 
(4)A summary of costs to operate and sustain the platform across the future year’s defense plan. (5)An explanation of the Secretary’s guidance to the combatant commands to ensure unity of effort and prevent the proliferation of messaging and counter-messaging platforms. 
(6)A detailed description of the processes for deconfliction and, where possible, integration of platform planning and activities with those of relevant departments and agencies of the United States Government, including the Department of State's Global Engagement Center. (7)An identification of any additional authorities that may be required for achieving full operational capability of the platform. 
(8)Any other matters deemed relevant by the Secretary. 1034.Sense of Congress on the basing of KC–46A aircraft outside the continental United States (a)FindingCongress finds that the Department of Defense is continuing its process of permanently stationing KC–46A aircraft at installations in the continental United States (CONUS) and forward-basing outside the continental United States (OCONUS). 
(b)Sense of CongressIt is the sense of Congress that the Secretary of the Air Force, as part of the strategic basing process for KC–46A aircraft, should continue to place emphasis on and consider the benefits derived from locations outside the continental United States that— (1)support day-to-day air refueling operations, operations plans of the combatant commands, and flexibility for contingency operations, and have— 
(A)a strategic location that is essential to the defense of the United States and its interests; (B)receivers for boom or probe-and-drogue training opportunities with joint and international partners; and 
(C)sufficient airfield and airspace availability and capacity to meet requirements; and (2)possess facilities that— 
(A)take full advantage of existing infrastructure to provide— (i)runway, hangars, and aircrew and maintenance operations; and 
(ii)sufficient fuels receipt, storage, and distribution capacities for a 5-day peacetime operating stock; and (B)minimize overall construction and operational costs. 
1035.Relinquishment of legislative jurisdiction of criminal offenses committed by juveniles on military installations 
(a)In generalIn the case of any military installation or portion of a military installation of which exclusive legislative jurisdiction of criminal offenses committed by juveniles is retained by the United States as of the date of the enactment of this Act, the Secretary concerned shall seek to relinquish to the State, Commonwealth, territory, or possession concerned legislative jurisdiction of such offenses such that the United States and the State, Commonwealth, territory, or possession, as the case may be, have concurrent legislative jurisdiction of such offenses. (b)Manner of relinquishmentLegislative jurisdiction shall be relinquished pursuant to subsection (a) in the manner provided in section 2683(a) of title 10, United States Code. 
(c)DeadlineThe Secretaries concerned shall, to the extent practicable, complete relinquishment of legislative jurisdiction pursuant to subsection (a) by not later than one year after the date of the enactment of this Act. (d)Reports (1)In generalNot later than 15 months after the date of the enactment of this Act, each Secretary concerned shall submit to Congress a report on the relinquishment of legislative jurisdiction pursuant to subsection (a). 
(2)ElementsThe report of a Secretary under this subsection shall include the following: (A)A list of the installations or portions of installations under the jurisdiction of the Secretary of which exclusive legislative jurisdiction of criminal offenses committed by juveniles is retained by the United States as of the date of the enactment of this Act. 
(B)A list of the installations or portions of installations listed pursuant to subparagraph (A) for which legislative jurisdiction was relinquished pursuant to subsection (a) as of the date that is one year after the date of the enactment of this Act. (C)A list of the installations or portions of installations listed pursuant to subparagraph (A) for which legislative jurisdiction was not relinquished pursuant to subsection (a) as of the date that is one year after the date of the enactment of this Act, and, for each such installation or portion of installation, the reasons why such legislative jurisdiction was not so relinquished. 
(e)Secretary concerned definedIn this section, the term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code. 1036.Policy on response to juvenile-on-juvenile abuse committed on military installations (a)In generalThe Secretary of Defense shall establish a policy, applicable across the military installations of the Department of Defense (including installations outside the United States), on the response of the Department to allegations of juvenile-on-juvenile abuse on military installations. The policy shall be designed to ensure a consistent, standardized response to such allegations across the Department. 
(b)ElementsThe policy required by this section shall provide for the following: (1)Any report or other allegation of juvenile-on-juvenile abuse on a military installation that is received by the installation commander, a law enforcement organization, a Family Advocacy Program, a chid development center, or a Department school operating on the installation or otherwise under Department administration for the installation shall be reviewed by the Family Advocacy Program of the installation. 
(2)Personnel of Family Advocacy Programs conducting reviews shall have appropriate training and experience in working with juveniles. (3)Family Advocacy Programs conducting reviews shall conduct a multi-faceted, multi-disciplinary review and recommend treatment, counseling, or other appropriate interventions for complainants and respondents. 
(4)Each review shall be conducted— (A)with full involvement of appropriate authorities and entities, including parents or legal guardians of the juveniles involved (if practicable); and 
(B)to the extent practicable, in a manner that protects the sensitive nature of the incident concerned, using language appropriate to the treatment of juveniles in written policies and communication with families. (5)The requirement for investigation of a report or other allegation shall not be deemed to terminate or alter any otherwise applicable requirement to report or forward the report or allegation to appropriate Federal, State, or local authorities as possible criminal activity. 
(6)There shall be established and maintained a centralized database of information on each incident of abuse that is reviewed by a Family Advocacy Program under this section, with— (A)the information in such database kept strictly confidential; and 
(B)because the information involves alleged conduct by juveniles, additional special precautions taken to ensure the information is available only to persons who require access to the information. (7)There shall be entered into the database, for each substantiated or unsubstantiated incident of abuse, appropriate information on the incident, including— 
(A)a description of the allegation; (B)whether or not the review is completed; 
(C)whether or not the incident was subject to an investigation by a law enforcement organization or entity, and the status and results of such investigation; and (D)whether or not action was taken in response to the incident, and the nature of the action, if any, so taken. 
EStudies and Reports 
1041.Report on highest-priority roles and missions of the Department of Defense and the Armed Forces 
(a)Sense of SenateIt is the sense of the Senate that— (1)the National Defense Strategy correctly characterizes the leading strategic challenges facing the United States as the reemergence of great power competition, the erosion of the United States military technological advantage, enduring violent extremism and instability in the broader Middle East and Africa, and continued uncertainty in the United States about the availability of sufficient resources for national defense; 
(2)the National Defense Strategy correctly prioritizes the development of a more lethal joint force that is ready to deter and, if necessary, defeat aggression by great power competitors with advanced military capabilities, while conducting counterterrorism operations in a more sustainable manner, together with allies and partners; (3)the National Defense Strategy, and the implications of the Strategy for the size, structure, shape, roles, missions, and employment of the joint force, was not completed in time to inform fully the budget of the President for national defense for fiscal year 2019; 
(4)many Department of Defense programs of record are upgraded replacements of legacy systems that were not premised on the assumption that future conflict could occur in highly-contested environments against militarily advanced near-peer rivals; (5)considerable growth in the size of the military will not be possible without growth in the budget, because the current future-years defense program assumes that defense spending after fiscal year 2019 will only increase at the rate of inflation, while costs for two of the largest drivers of costs for the Department, namely military personnel and operation and maintenance, continue to grow faster than the rate of inflation; 
(6)the Senate strongly supports the pursuit by the Department of budgetary savings through internal reform and efficiencies, but notes that previous attempts to generate additional resources through such mechanisms did not generate resources as planned; (7)increased force modernization investments must be based on a rigorous reassessment of whether current programs will meet present and future warfighting requirements against near-peer rivals that are making rapid military technological advancements; 
(8)the Department must conduct further analytical work in order— (A)to facilitate the implementation of the National Defense Strategy, as recommended by the Commission on the National Defense Strategy; and 
(B)to provide Congress with a more rigorous understanding of, and justification for, future requests for resources to organize, train and equip, and employ the Armed Forces; and (9)the Senate encourages the Secretary of Defense to refine the National Defense Strategy into more specific operational tasks and force planning scenarios that the joint force must be ready and able to perform in order to facilitate a better understanding of joint force development priorities and the roles and missions of each Armed Force. 
(b)Report on roles and missions 
(1)Report requiredNot later than February 1, 2019, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a re-evaluation of the highest priority missions of the Department of Defense, and of the roles of the Armed Forces in the performance of such missions. (2)GoalsThe goals of the re-evaluation required for purposes of the report shall be as follows: 
(A)To support implementation of the National Defense Strategy. (B)To optimize the effectiveness of the joint force. 
(C)To inform the preparation of future defense program and budget requests by the Secretary, and the consideration of such requests by Congress. (c)ElementsThe report required by subsection (b) shall include the following: 
(1)A detailed description of the pacing threats for each Armed Force, and for special operations forces, and an assessment of the manner in which such pacing threats determine the primary role of each Armed Force, and special operations forces, including the connection between key operational tasks required by contingency plans. (2)A specific requirement for the size and composition of each Armed Force, including the following: 
(A)The required total end strength and force structure by type for the Army. (B)The required fleet size of the Navy, identified by class of ships and the corresponding total end strength requirement once that fleet size is achieved. 
(C)The required number of operational Air Force squadrons, identified by function and the corresponding total end strength requirement once that number of squadrons is achieved. (D)The required total end strength and force structure by type for the Marine Corps. 
(E)The force sizing construct used to determine the end strength requirements covered by subparagraphs (A) through (D), the year-by-year plan for achieving such requirements, relevant force posture assumptions, and the associated military personnel costs of such plan. (3)A re-evaluation of the roles of the Armed Forces in performing low-intensity missions, such as counterterrorism and security force assistance, including the following: 
(A)An assessment whether the joint force would benefit from having one Armed Force dedicated primarily to low-intensity missions, thereby enabling the other Armed Forces to focus more exclusively on advanced peer competitors. (B)A detailed description of, and accompanying justification for, the total amount of forces required to perform the security force assistance mission and the planned geographic employment of such forces. 
(C)A revalidation of the Army plan to construct six Security Force Assistant Brigades, and an assessment of the impact, if any, of such plan on the capability of the Army to perform its primary roles under the National Defense Strategy. (D)An assessment whether the security force assistance mission would be better performed by the Marine Corps, and an assessment of the end strength and force composition changes, if any, required for the Marine Corps to assume such mission. 
(4)A reassessment of the roles and missions of the total ground forces, both Army and Marine Corps, to execute the National Defense Strategy, including the following: (A)A detailed description of the allocation of roles for the Army and Marine Corps in deterring and waging war against advanced peer competitors that can complement the activities and investments of each such Armed Force and optimize the capabilities of each such Armed Force. 
(B)A detailed description of the appropriate balance and mix of Army force structure, including light infantry, mechanized infantry, armor, air defense, fires, engineers, aviation, signals, and logistics, that is required to perform the roles and missions of the Army against its pacing threats. (C)A detailed description of the modernized capabilities and concepts to be developed by the Army to contribute to joint force operations against advanced peer competitors, including the manner in which Army aviation will evolve in light of unmanned aerial vehicle technology. 
(D)A revalidation of the requirement for ground force modernization efforts, including the Joint Light Tactical Vehicle, Future Vertical Lift, and Mobile Protected Fires, that are not optimized for conflict between the United States and advanced peer competitors. (E)A detailed description of requirements for Army forces needed to support theater operations. 
(5)An assessment, based on operational plans, of the ability of power projection platforms to survive and effectively perform the highest priority operational missions described in the National Defense Strategy, including the following: (A)An assessment of the feasibility of the current plans and investments by the Navy and Marine Corps to operate and defend their sea bases in contested environments. 
(B)An assessment whether amphibious forced entry operations against advanced peer competitors should remain an enduring mission for the joint force considering the stressing operational nature and significant resource requirements of such mission. (C)An assessment whether a transition from large-deck amphibious ships to small aircraft carriers would result in a more lethal and survivable Marine Corps sea base that could accommodate larger numbers of more diverse strike aircraft. 
(D)An assessment of the manner in which an acceleration of development and fielding of longer-range, unmanned, carrier-suitable strike aircraft could better meet operational requirements and alter the requirement for shorter-range, manned tactical fighter aircraft. (E)An assessment of the manner in which the emerging technology to operate large numbers of low-cost, autonomous, attributable systems in the air, on and under the sea, on land, and in space could change the manner in which the joint force projects power globally. 
(6)An assessment, based on operational plans, of the ability of manned, stealthy, penetrating strike platforms to survive and perform effectively the highest priority operational missions described in the National Defense Strategy, including the following: (A)An assessment whether anticipated advances in stealth technology and the employment of such technology on existing or developmental systems, such as the F–35 and B–21 aircraft, can be expected to outpace and overmatch adversary capabilities to detect and target such systems. 
(B)An assessment of the ability of fourth generation aircraft with advanced sensors and weapons to perform certain missions equally or more effectively than the missions assigned to, or envisioned for, fifth-generation penetrating strike platforms. (C)An assessment of the manner in which the emerging technology to operate large numbers of low-cost, autonomous, attributable systems in the air, on and under the sea, on land, and in space could obviate or reduce the requirement for penetrating strike platforms. 
(7)A re-evaluation of the most effective and efficient means for the joint force to perform the air superiority mission in both contested and uncontested environments, including the following: (A)An assessment of the ability to achieve air superiority from other domains, including with land-based systems, naval systems, undersea systems, space-based systems, electronic warfare systems, or cyber capabilities. 
(B)A validation of the envisioned operational and cost effectiveness of the Penetrating Counter-Air platform, and of the requirement for developing this system as part of the Air Force Next Generation Air Dominance program. (C)A detailed description of the optimal mix across the joint force of fourth-generation and fifth-generation fighter aircraft, bomber aircraft, and Next Generation Air Dominance systems to fulfill operational demands for air superiority. 
(D)A detailed description of the manner in which the joint force will perform the mission of light aerial attack in uncontested environments to support counterterrorism and security force assistance missions, and the mission of countering violent extremism operations, at the lowest cost to the readiness of advanced, multirole combat aircraft. (E)A determination of what Armed Force, in addition to the Air Force, should have a role in the mission of light air attack in uncontested environments. 
(8)A reevaluation of the roles and missions of the joint special operations enterprise, including the following: (A)A detailed assessment whether the joint special operations enterprise is currently performing too many missions worldwide, and whether any such missions could be performed adequately and more economically by conventional units. 
(B)A detailed assessment whether the global allocation of special operations forces, and especially the most capable units, is aligned to the pacing threats and priority missions of the National Defense Strategy. (C)A detailed description of the changes required to align the joint special operations enterprise more effectively with the National Defense Strategy. 
(9)An assessment of the manner in which increased use of the space domain should revise or reallocate the requirements of the joint force, including the following: (A)A detailed description of the missions, including joint moving target indication, air battle management, and missile and aircraft tracking and targeting, that could be performed more effectively from space-based platforms due to emerging technology and operational requirements. 
(B)An assessment of the manner in which the joint force can take advantage of the development and deployment of disaggregated commercial satellite Internet constellations to replace legacy tactical communications networks and devices and achieve multi-domain command and control more effectively and at lower cost. (C)An assessment of the manner in which to ensure that the joint force has access to technologies that deliver superior offensive space capabilities and a maneuver advantage to and within the space domain, including reusable launch systems and spacecraft, on-orbit refueling and manufacturing, on-orbit power generation, and exploitation of space minerals and propellants. 
(D)A detailed description of the actions to be taken by components of the Department to promote and protect the development of a licit space economy, including the following: (i)Defense of commercial activities, facilities, and claims. 
(ii)Safety of navigation. (iii)Rescue and recovery. 
(iv)Construction and maintenance of public works in Cis-Lunar Space. (v)Active debris remediation. 
(vi)Establishment of an on-orbit national strategic reserve of space minerals and propellants. (10)A reassessment of the manner in which the joint force will perform the mission of logistics in contested environments, including the following: 
(A)A revalidation of the requirement for the KC–46 tanker aircraft, including an assessment of the aerial refueling requirements in contested environments and a greater reliance on distributed systems of systems. (B)A detailed assessment whether the mission of logistics in contested environments could be better performed by larger numbers of lower-cost, autonomous systems capable of dispersed operations on land, at sea, and in the air. 
(C)A detailed assessment whether greater forward stationing of joint force capabilities and personnel would be more operationally effective in performing the contact and blunt missions of the National Defense Strategy. (d)FormThe report required in subsection (b) shall be submitted in classified form, and shall include an unclassified summary. 
1042.Annual reports by the Armed Forces on Out-Year Unconstrained Total Munitions Requirements and Out-Year inventory numbers 
(a)Reports requiredChapter 9 of title 10, United States Code, is amended by inserting after section 222a the following new section:  222b.Armed forces: Out-Year Unconstrained Total Munitions Requirements; Out-Year inventory numbers (a)Annual reportsAt the same time each year that the budget for the fiscal year beginning in such year is submitted to Congress pursuant to section 1105(a) of title 31, the chief of staff of each armed force (other than the Coast Guard) shall submit to the congressional defense committees a report setting forth for such armed force each of the following for such fiscal year, broken out as specified in subsection (b): 
(1)The Out-Year Unconstrained Total Munitions Requirement. (2)The Out-Year inventory numbers. 
(b)PresentationThe Out-Year Unconstrained Total Munitions Requirement and Out-Year inventory numbers for an armed force for a fiscal year pursuant to subsection (a) shall include specific inventory objective requirements for each variant of munitions with respect to each of the following: (1)Combat Requirement, broken out by operation plan (OPLAN). 
(2)Current Operation/Forward Presence Requirement. (3)Strategic Readiness Requirement. 
(4)Homeland Defense. (5)Training and Testing Requirement. 
(6)Total Out-Year Unconstrained Total Munitions Requirement, calculated in accordance with the implementation guidance described in subsection (c). (7)Out-year worldwide inventory. 
(c)Implementation guidance usedIn submitting information pursuant to subsection (a) for a fiscal year, the chief of staff of each armed force shall describe and explain the munitions requirements process implementation guidance developed by the Under Secretary of Defense for Acquisition and Sustainment and used by such armed force for the munitions requirements process for such armed force for that fiscal year. (d)DefinitionsIn this section: 
(1)The term chief of staff, with respect to the Marine Corps, means the Commandant of the Marine Corps. (2)The term Out-Year Unconstrained Total Munitions Requirement has the meaning given that term in and for purposes of Department of Defense Instruction 3000.04, or any successor instruction.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 9 of such title is amended by inserting after the item relating to section 222a the following new item:   222b. Armed forces: Out-Year Unconstrained Total Munitions Requirements; Out-Year inventory numbers.. 1043.Comprehensive review of operational and administrative chains-of-command and functions of the Department of the Navy (a)In generalThe Secretary of the Navy shall conduct a comprehensive review of the operational and administrative chains-of-command and functions of the Department of the Navy. 
(b)ElementsIn conducting the review required by subsection (a), the Secretary shall consider options to do each of the following: (1)Increase visibility of unit-level readiness at senior levels. 
(2)Reduce so-called double-hatting and triple-hatting commanders. (3)Clarify organizations responsible and accountable for training and certification at the unit, group, and fleet level. 
(4)Simplify reporting requirements applicable to commanding officers. (c)Report (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the results of the review required by subsection (a). The report shall include the following: 
(A)The results of the review, including any findings of the Secretary as a result of the review. (B)Any organizational changes in operational or administrative chains-of-command or functions of the Department undertaken or to be undertaken by the Secretary in light of the review. 
(C)Any recommendations for legislative or administration action with respect to the operational or administrative chains-of-command or functions of the Department as the Secretary considers appropriate in light of the review. (2)FormThe report under this subsection shall be submitted in unclassified form, but may include a classified annex. 
1044.Military aviation readiness review in support of the National Defense Strategy 
(a)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on military aviation readiness in support of the National Defense Strategy (NDS). (b)Review for report purposes (1)In generalThe report under subsection (a) shall be based on a review conducted for purposes of the report in accordance with this section. 
(2)PanelThe review shall be conducted by a panel consisting of the following: (A)The Commander of the Air Combat Command, who shall head the panel. 
(B)The Commander of the Army Aviation Branch. (C)The Chief of Naval Air Forces. 
(D)The Deputy Commandant of the Marine Corps for Aviation. (E)Such other personnel of the Department of Defense as the Secretary considers appropriate. 
(c)Review elementsThe review required by subsection (b) shall address the following: (1)An analysis of the career progression of military pilots and non-pilot aviators, including a comparison between military pilot and non-pilot aviators, on the one hand, and other military specialities, on the other hand, with respect to each of the following: 
(A)Tours of duty. (B)Assignment lengths. 
(C)Minimum service commitments. (D)Professional performance evaluation systems. 
(E)Statutory and administrative promotion processes. (2)An analysis of aircrew aviation training for various aircraft platforms, including— 
(A)an historical analysis, covering the past 15 years, of first and second assignment total flight hours and model-specific flight hours for military pilots and non-pilot aviators; and (B)an analysis of the flight hour program in order to determine the appropriate level of required monthly flight hours and sorties to maintain currency (minimum safe level) and proficiency (minimum level to be tactically competent). 
(3)An analysis of the effect of recent operational deployments on the ability of military pilots and non-pilot aviators to build and maintain readiness for potential threats from a near-peer adversary, including— (A)a comparison of rates of simulator usage for military pilots and non-pilot aviators within and not within the pre-deployment training window; and 
(B)an assessment of the suitability of training curriculum to address high-end combat operations against a near-peer adversary. (4)An analysis of aviation squadron size and composition, including— 
(A)individual unit-level aircraft allocation; (B)aviation platform-specific force structure; and 
(C)quantity of squadrons within each aviation platform. (5)An analysis of aviation squadron manning documents on appropriate levels and composition of military pilots, non-pilot aviators, and non-aircrew for each squadron in support of the most current National Defense Strategy, including a consideration of— 
(A)appropriate levels and composition of military pilots, non-pilot aviators, and non-aircrew for each squadron in support of such National Defense Strategy; (B)flight-related workload compared with non-flight related workload for military pilots and non-pilot aviators; 
(C)the number of different aircraft platforms to which enlisted maintenance personnel are expected to be assigned throughout a typical career; and (D)career training milestones for enlisted maintenance personnel, and the effects of such milestones on military aviation readiness. 
(6)An analysis of logistics programs in support of military aviation readiness, including— (A)an evaluation of any shortfalls in logistics programs that serve as contributing factors to both military pilot retention and overall readiness of military aviation units; 
(B)an analysis of aircraft parts cannibalization rates; (C)a determination of average mission capable ratings for aircraft throughout the various stages of the deployment cycle; 
(D)an analysis of rates of reassignment of aircraft from non-deploying units to deploying units; and (E)an identification of individual aircraft communities, if any, with strained supply chains with single-source suppliers. 
1045.Report on capabilities and capacities of Armored Brigade Combat Teams 
(a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the congressional defense committees a report on the capabilities and capacities of Armored Brigade Combat Teams (ABCTs). (b)ElementsThe report required under subsection (a) shall include the following: 
(1)A description of the total number of Armored Brigade Combat Teams required to support the National Defense Strategy (NDS). (2)A description of the manner in which the Army plans to equip and field future Armored Brigade Combat Teams. 
(3)A description of the total number of mechanized infantry companies required in support of the Armored Brigade Combat Teams. (4)A description of steps being taken to improve the number and quality of live-fire gunnery exercises executed each year, including improving execution of battalion and brigade-level combined arms live-fire exercises both at home station and at the Combat Training Centers. 
(5)A description of training being conducted to train Armored Brigade Combat Teams in combined arms for air defense and to counter unmanned aerial vehicles with organic weapons and tactics. (6)A plan to improve personnel preparedness by the reduction of non-deployable soldiers and improvements in combat vehicle crew stability and material readiness of key combat systems. 
(7)A description of deficiencies in repair parts and number of qualified mechanics, and a plan to correct such deficiencies. (8)A plan for the modernization of the Armored Brigade Combat Teams. 
1046.Improvement of annual report on civilian casualties in connection with United States military operations 
(a)Modification and expansion of elementsSubsection (b) of section 1057 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended— (1)in paragraph (1), by inserting , including each specific mission, strike, engagement, raid, or incident, after military operations; 
(2)in paragraph (2)(E), by inserting before the period at the end the following: , including a differentiation between those killed and those injured; (3)in paragraph (3), by inserting before the period at the end the following: , and, when appropriate, makes ex gratia payments to the victims or their families; 
(4)by redesignating paragraph (5) as paragraph (6); and (5)by inserting after paragraph (4) the following new paragraph (5): 
 
(5)Any update or modification to any report under this section during a previous year.. (b)Scope of unclassified form of reportSubsection (d) of such section is amended by adding at the end the following new sentence: The unclassified form of each report shall, at a minimum, be responsive to each element under subsection (b) of a report under subsection (a), and shall be made available to the public at the same time it is submitted to Congress (unless the Secretary certifies in writing that the publication of such information poses a threat to the national security interests of the United States).. 
1047.Report on Department of Defense participation in Export Administration Regulations license application review process 
(a)In generalNot later than 180 days after the enactment of this Act, and every 180 days thereafter until the date that is three years after such date of enactment, the Under Secretary of Defense for Policy shall submit to the congressional defense committees a report on the participation by the Department of Defense in the process for reviewing applications for export licenses under the Export Administration Regulations as a reviewing agency under Executive Order 12981 (50 U.S.C. 4603 note; relating to administration of export controls). (b)ElementsThe report required by subsection (a) shall include the following: 
(1)The number of applications for export licenses under the Export Administration Regulations reviewed by the Department of Defense in the 180-day period preceding the submission of the report. (2)The number of instances during that 180-day period in which the Department disagreed with a final determination made with respect to such an application under the review procedures set forth in Executive Order 12981. 
(3)A summary of such instances, including— (A)a summary of the applicants for such licenses and the recipients of items pursuant to such licenses in such instances; 
(B)a description of sensitive technologies involved in such instances; and (C)a description of the rationale of the Department for disagreeing with such determinations. 
(4)The number of such applications under review by the Department or undergoing interagency dispute resolution as of the date of the submission of the report. (c)FormThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex. 
(d)Export Administration Regulations definedIn this section, the term Export Administration Regulations means subchapter C of chapter VII of title 15, Code of Federal Regulations. 1048.Automatic sunset for future statutory reporting requirements (a)In generalChapter 23 of title 10, United States Code, is amended by inserting after section 480 the following new section: 
 
480a.Reports to Congress: termination of indefinite-duration reports after three years 
(a)In generalAny provision of law enacted on or after the date of enactment of this section that includes an indefinite-duration report requirement shall cease to be effective, with respect to that requirement, three years after the date of the enactment of that provision of law unless that provision of law expressly states that this section is inapplicable to that requirement or that provision of law. (b)Indefinite-duration report requirement definedIn this section, the term indefinite-duration requirement means a requirement in any provision of law for the Secretary of Defense (or any other officer or employee of the Department of Defense) to submit to Congress (or any committee of Congress) a periodic report for which the law does not— 
(1)state a specific period of time as the period during which that report is required to be submitted or that provision of law is in effect; or (2)state a specific termination date for the requirement to submit the report or for that provision of law. 
(c)Periodic report definedIn this section, the term periodic report means a report required to be submitted on an annual, semiannual, or other regular periodic basis.. (b)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by inserting after the item relating to section 480 the following new item: 
 
 
480a. Reports to Congress: termination of indefinite-duration reports after three years.. 
1049.Repeal of certain Department of Defense reporting requirements that otherwise terminate as of December 31, 2021 
(a)Title 10, United States CodeTitle 10, United States Code, is amended as follows: (1) (A)Section 229, relating to the display of budget information for programs for combating terrorism, is repealed. 
(B)The table of sections at the beginning of chapter 9 is amended by striking the item relating to section 229. (2) (A)Section 231a, relating to budgeting for life-cycle costs of aircraft for the Navy, Army, and Air Force, is repealed. 
(B)The table of sections at the beginning of chapter 9 is amended by striking the item relating to section 231a. (3)Section 2276, relating to commercial space launch cooperation, is amended— 
(A)by striking subsection (e); and (B)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively. 
(4)Section 7310, relating to report on repair of certain vessels in foreign shipyards, is amended by striking subsection (c). (b)National Defense Authorization Act for Fiscal Year 2007Section 1017 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2379), relating to obtaining carriage by vessel, is amended— 
(1)by striking subsection (e); and (2)by redesignating subsection (f) as subsection (e). 
(c)National Defense Authorization Act for Fiscal Year 2008Section 1034(d) of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 272 note), relating to distribution of chemical and biological agents to non-Federal entities, is amended— (1)by striking subsection (d); and 
(2)by redesignating subsection (e) as subsection (d). (d)National Defense Authorization Act for Fiscal Year 2009Section 1047(d) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. 2366b note), relating to reports on bandwidth requirements for major defense acquisition programs, is amended— 
(1)by striking paragraph (2); (2)by striking (d) Formal review process for bandwidth requirements .— and all that follows through (1) In general.—The Secretary and inserting the following: 
 
(d)Formal review process for bandwidth requirementsThe Secretary; and  (3)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and indenting appropriately. 
(e)National Defense Authorization Act for Fiscal Year 2011Section 1217 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (22 U.S.C. 7513 note), relating to authority to establish a program to develop and carry out infrastructure projects in Afghanistan, is amended— (1)by striking subsection (i); and 
(2)by redesignating subsection (j) as subsection (i). (f)National Defense Authorization Act for Fiscal Year 2015Section 1026 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 127 Stat. 3490), relating to availability of funds for retirement of inactivation of Ticonderoga class cruisers or dock landing ships, is amended— 
(1)by striking subsection (d); and (2)by redesignating subsection (e) as subsection (d). 
(g)Conforming amendmentsSection 1061 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 111 note) is amended— (1)in subsection (c), by striking paragraphs (14), (16), (41), and (59); 
(2)in subsection (d), by striking paragraph (3); (3)in subsection (g), by striking paragraph (3); and 
(4)in subsection (i), by striking paragraphs (15), (18), and (24). 1050.Report on potential improvements to certain military educational institutions of the Department of Defense (a)Report required (1)In generalNot later than December 1, 2019, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the results of a review and assessment, obtained by the Secretary for purposes of the report, of the potential effects on the military education provided by the educational institutions of the Department of Defense specified in subsection (b) of the actions described in subsection (c). 
(2)Conducting organizationThe review and assessment required for purposes of the report shall be performed by an organization selected by the Secretary from among organizations independent of the Department that have expertise in the analysis of matters in connection with higher education. (b)Educational institutions of the Department of DefenseThe educational institutions of the Department of Defense specified in this subsection are the following: 
(1)The senior level service schools and intermediate level service schools (as such terms are defined in section 2151(b) of title 10, United States Code). (2)The Air Force Institute of Technology. 
(3)The National Defense University. (4)The Joint Special Operations University. 
(5)The Army Armament Graduate School. (6)Any other military educational institution of the Department specified by the Secretary for purposes of this section. 
(c)ActionsThe actions described in this subsection with respect to the educational institutions of the Department of Defense specified in subsection (b) are the following: (1)Modification of admission and graduation requirements. 
(2)Reduction or expansion of degree-granting authority. (3)Reduction or expansion of the acceptance of research grants. 
(4)Reduction of the number of attending students generally. (5)Reduction of the number of attending students through the sponsoring of education of an increased number of students at non-Department of Defense education institutions of higher education. 
(6)Increase in the frequency of curriculum changes to account for emerging subject matters of importance to national defense. (7)Modification of civilian faculty management practices, including employment practices. 
(d)Additional elementsIn addition to the matters described in subsection (a), the review and report under this section shall also include the following: (1)A comparison of admission standards and graduation requirements of the educational institutions of the Department of Defense specified in subsection (b) with admission standards and graduation requirements of public and private institutions of higher education that are comparable to the educational institutions of the Department of Defense. 
(2)A comparison of the goals and missions of the educational institutions of the Department of Defense specified in subsection (b) with the goals and missions of such public and private institutions of higher education. (3)Any other matters the Secretary considers appropriate for purposes of this section. 
1051.Recruiting costs of the Armed Forces 
(a)Briefing requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall brief the Committees on Armed Services of the Senate and the House of Representatives on the results of a study, conducted by the Secretary for purposes of the briefing, on the costs of the Armed Forces in recruiting for members of the Armed Forces. (b)ElementsThe briefing required by subsection (a) shall include the following: 
(1)A description of the recruiting costs of each Armed Force in each of fiscal years 2010 through 2019. (2)An estimate of the recruiting costs of each Armed Force in each of fiscal years 2020 through 2024. 
(3)A description of the factors that contributed significantly to the recruiting costs of the Armed Forces during fiscal years 2010 through 2019. (4)Any other matters in connection with the recruiting costs of the Armed Forces that the Secretary considers appropriate. 
FOther Matters 
1061.Authority to transfer funds for Bien Hoa dioxin cleanup 
(a)Transfer authorityNotwithstanding section 2215 of title 10, United States Code, the Secretary of Defense may transfer to the Secretary of State, for use by the United States Agency for International Development, amounts to be used for the Bien Hoa dioxin cleanup in Vietnam. (b)Limitation on amountsNot more than $15,000,000 may be transferred in each of fiscal years 2019 through 2027 under the authority in subsection (a). 
(c)Source of fundsThe Secretary of Defense may transfer funds appropriated to the Department of Defense for Operation and Maintenance, Defense-wide under the authority in subsection (a) . (d)Additional transfer authorityThe transfer authority provided under subsection (a) is in addition to any other transfer authority available to the Department of Defense. 
1062.Improvement of database on emergency response capabilities 
(a)In generalSection 1406 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2436; 10 U.S.C. 113 note) is amended— (1)by inserting before The Secretary the following: (a) Database required.—; 
(2)in subsection (a), as designated by paragraph (1)— (A)in paragraph (1)— 
(i)by striking each States's National Guard, as reported by the States and inserting the National Guard of each State and Territory, as reported by the States and Territories; and (ii)by inserting and Territories after their home States; and 
(B)by adding at the end the following new paragraphs:  (3)Cyber capabilities of the National Guard identified by the Department as critical for response to domestic natural or manmade disasters. 
(4)Cyber capabilities of the other reserve components of the Armed Forces identified by the Department as critical for response to domestic natural or manmade disasters.; and (3)by adding at the end the following new subsection: 
 
(b)Information required To keep database currentIn maintaining the database required by subsection (a), the Secretary shall identify and revise the information required to be included in the database at least once every two years for purposes of keeping the database current.. (b)Establishment of database (1)Deadline for establishmentThe Secretary of Defense shall establish the database required by section 1406 of the John Warner National Defense Authorization Act for Fiscal Year 2007, as amended by subsection (a), by not later than one year after the date of the enactment of this Act. 
(2)Use of existing database or system for certain capabilitiesThe Secretary may meet the requirement with respect to the capabilities described in subsection (a)(1) of section 1406 of the John Warner National Defense Authorization Act for Fiscal Year 2007, as so amended, in connection with the database required by that section through use or modification of a current database or tracking system of the Department of Defense if the Secretary determines that such action will— (A)expedite compliance with the requirement; and 
(B)achieve such compliance at a cost not greater than the cost of establishing anew the database otherwise covered by the requirement. 1063.Acceptance and distribution by Department of Defense of assistance from certain nonprofit entities in support of missions of deployed United States personnel around the world (a)FindingThe Senate finds that Spirit of America, a privately-funded, nonpartisan, nonprofit organization, acting in partnership with the Department of Defense, has made an important contribution in supporting the missions of deployed United States personnel around the world. 
(b)Sense of SenateIt is the sense of the Senate that United States military commanders should, consistent with applicable laws, regulations, and guidance developed consistent with section 1088 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), collaborate with and provide transportation and other logistical support to covered non-Federal entities, including Spirit of America, to advance the military missions of the Armed Forces. (c)Distribution of covered non-Federal entity assistance abroad through Department of Defense (1)Acceptance and coordination of assistanceThe Department of Defense (including members of the Armed Forces) may, at the discretion of the Secretary of Defense and in accordance with guidance issued by the Secretary and developed in coordination with the Secretary of State and the Administrator of the United States Agency for International Development— 
(A)accept from any covered non-Federal entity humanitarian, economic, and other nonlethal assistance funded by private funds in the carrying out of the purposes of such entity; and (B)respond to requests from covered non-Federal entities for the identification of the needs of local populations abroad for assistance, and coordinate with such entitites in the provision and distribution of such assistance, in the carrying out of such purposes. 
(2)Distribution of assistance to local populationsIn accordance with guidance issued by the Secretary of Defense, and developed in coordination with the Secretary of State and the Administrator of the United States Agency for International Development, members of the Armed Forces abroad may provide to local populations abroad humanitarian, economic, and other nonlethal assistance provided to the Department by a covered non-Federal entity pursuant to this subsection. (3)Scope of guidanceThe guidance issued pursuant to this subsection shall ensure that any assistance distributed pursuant to this subsection shall be for purposes of supporting the mission or missions of the Department and the Armed Forces for which such assistance is provided by a covered non-Federal entity. 
(4)Dod support for entity activitiesIn accordance with guidance issued by the Secretary of Defense, the Department, and the Armed Forces may— (A)provide transportation, lodging, storage, and other logistical support— 
(i)to personnel of a covered non-Federal entity (whether in the United States or abroad) who are carrying out the purposes of such entity; and (ii)in connection with the acceptance and distribution of assistance provided by a covered non-Federal entity; and 
(B)use assets of the Department and the Armed Forces in the provision of support described in subparagraph (A). (d)Covered non-Federal entity definedIn this section, the term covered non-Federal entity means the following: 
(1)Spirit of America, a privately-funded, nonpartisan, nonprofit organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of such Code. (2)Any other organization that— 
(A)is based in the United States; (B)has an independent board of directors and is subject to independent financial audits; 
(C)is substantially privately-funded; (D)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code; and 
(E)provides international assistance. 1064.United States policy with respect to freedom of navigation and overflight (a)Declaration of policyIt is the policy of the United States to fly, sail, and operate throughout the oceans, seas, and airspace of the world wherever international law allows. 
(b)Implementation of policyIn furtherance of the policy set forth in subsection (a), the Secretary of Defense should— (1)plan and execute a robust series of routine and regular air and naval presence missions throughout the world and throughout the year, including for critical transportation corridors and key routes for global commerce; 
(2)in addition to the missions executed pursuant to paragraph (1), execute routine and regular air and maritime freedom of navigation operations throughout the year, in accordance with international law, including the use of expanded military options and maneuvers beyond innocent passage; and (3)to the maximum extent practicable, execute the missions pursuant to paragraphs (1) and (2) with regional partner countries and allies of the United States. 
1065.Prohibition of funds for Chinese language instruction provided by a Confucius Institute 
(a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 under this Act may be obligated or expended for Chinese language instruction provided by a Confucius Institute. (b)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 under this Act may be obligated or expended to support a Chinese language program at an institution of higher education that hosts a Confucius Institute. 
(c)WaiverThe Under Secretary of Defense for Personnel and Readiness may waive the limitation in subsection (b) with respect to a Chinese language program at a specific institution of higher education if the Under Secretary of Defense for Personnel and Readiness— (1)certifies to the congressional defense committees that— 
(A)Confucius Institute employees and instructors will have no affiliation with the program; (B)Confucius Institute employees and instructors will provide no instruction or support to the program; 
(C)Confucius Institute employees and instructors will have no authority or influence with regard to the curriculum and activities of the program; and (D)the institution has made publicly available all memoranda of understanding, contracts, and other agreements between the institution and the Confucius Institute, or between the institution and any agency of or organization affiliated with the government of the People’s Republic of China; or 
(2)certifies to the congressional defense committees that— (A)the requirements described in subparagraphs (A) through (C) of paragraph (1) have been met; and 
(B)the waiver of the limitation in subsection (b) is necessary for national security, and there is no reasonable alternative to issuing the waiver. (d)Definitions (1)Chinese language programThe term Chinese language program means any Department of Defense program designed to provide or support Chinese language instruction, including the National Security Education Program, the Language Flagship program, Project Global Officer, and the Language Training Centers program. 
(2)Confucius InstituteThe term Confucius Institute means a Confucius Institute that is operated by the Office of Chinese Languages Council International, also known as Hanban, which is affiliated with the Ministry of Education of the People’s Republic of China. (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.). 
XICivilian Personnel Matters 
ADepartment of Defense Matters 
1101.Inapplicability of certification of executive qualifications by qualification review boards of Office of Personnel Management for initial appointments to Senior Executive Service positions in Department of Defense 
(a)Temporary inapplicabilityNotwithstanding section 3393(c) of title 5, United States Code, or any regulations implementing that section, and subject to the provisions of this section, the Secretary of Defense may appoint individuals for service in the Senior Executive Service of the Department of Defense without such individuals being subject to the certification of executive qualifications by a qualification review board of the Office of Personnel Management in connection with such appointment otherwise required by that section. (b)Qualifications of individuals appointedThe Secretary shall ensure that individuals appointed under this section possess the necessary qualifications and experience for the position to which appointed. 
(c)LimitationThe total number of appointments made under this section in any year may not exceed 50 appointments. (d)Reports (1)Initial reportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the committees of Congress and official specified in paragraph (3) a report on the number and type of appointments made under this section as of the date of the report, including— 
(A)a description of the qualifications of the individuals appointed; and (B)data on the time required to appoint the individuals. 
(2)Final reportNot later than two years after the date of the enactment of this Act, the Secretary shall submit to the committees of Congress and official specified in paragraph (3) a report on the use of the authority in this section. The report shall include the following: (A)The number and type of appointments made under this section during the one-year period ending on the date of the report. 
(B)Data on and an assessment whether appointments under the authority in this section reduced the time to hire when compared with the time to hire under the current review system of the Office of Personnel Management. (C)An assessment of the utility of the appointment authority and process under this section. 
(D)An assessment whether the appointments made under this section resulted in higher quality new executives for the Senior Executive Service of the Department when compared with the executives produced under the current review system of the Office of Personnel Management. (E)Any recommendation for the improvement of the selection and qualification process for the Senior Executive Service of the Department that the Secretary considers necessary in order to attract and hire highly qualified candidates for service in that Senior Executive Service. 
(3)Committees of Congress and officialThe committees of Congress and official specified in this paragraph are— (A)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate; 
(B)the Committee on Armed Services and the Committee on Oversight and Government Reform of the House of Representatives; and (C)the Director of the Office of Personnel Management. 
(e)SunsetSubsection (a) shall cease to be effective on the date that is two years after the date of the enactment of this Act. 1102.Direct hire authority for science and technology reinvention laboratories and Major Range and Test Facilities Base facilities for recent science, technology, engineering, and mathematics graduates of minority-serving institutions (a)Authority To make direct appointmentsThe director of any facility specified in subsection (b) may appoint any qualified recent graduate of a covered educational institution with a degree in science, technology, engineering, or mathematics to a position at such facility described in subsection (d) without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code. 
(b)FacilitiesA facility specified in this subsection is any facility as follows: (1)A science and technology reinvention laboratory of the Department of Defense, as designated pursuant to section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 2358 note). 
(2)A facility of the Major Range and Test Facilities Base of the Department. (c)Recent graduatesFor purposes of this section, a person is a recent graduate of a covered educational institution if— 
(1)the person was awarded a degree by the institution not more than two years before the date of the appointment of the person pursuant to this section; or (2)in the case of any person who has completed a period of obligated service in a uniformed service of more than four years as of the date the appointment of the person pursuant to this section, the person was awarded a degree by the institution not more than four years before such date of appointment. 
(d)Covered positionsThe positions to which persons may be appointed pursuant to this section at a facility specified in subsection (b) are scientific and engineering positions at the facility. (e)Duration of appointmentAny appointment pursuant to this section may be made on a temporary, term, or permanent basis, at the election of the director of the facility making such appointment. 
(f)Covered educational institution definedIn this section, the term covered educational institution has the meaning given that term in section 2362(e) of title 10, United States Code. (g)Sunset (1)In generalThe authority to make appointments under this section shall expire on the date that is five years after the date of the enactment of this Act. 
(2)ConstructionNothing in paragraph (1) shall be construed to terminate an appointment made under this section before the expiration date provided in that paragraph in accordance with the terms of such appointment. 1103.Inclusion of Strategic Capabilities Office and Defense Innovation Unit Experimental of the Department of Defense in personnel management authority to attract experts in science and engineering (a)In generalSubsection (a) of section 1599h of title 10, United States Code, is amended by adding at the end the following new paragraphs: 
 
(4)Strategic Capabilities OfficeThe Director of the Strategic Capabilities Office may carry out a program of personnel management authority provided in subsection (b) in order to facilitate recruitment of eminent experts in science or engineering for the Office. (5)DIUxThe Director of the Defense Innovation Unit Experimental may carry out a program of personnel management authority provided in subsection (b) in order to facilitate recruitment of eminent experts in science or engineering for the Unit.. 
(b)Scope of appointment authoritySubsection (b)(1) of such section is amended— (1)in subparagraph (B), by striking and at the end; and 
(2)by adding at the end the following new subparagraphs:  (D)in the case of the Strategic Capabilities Office, appoint scientists and engineers to a total of not more than 5 scientific and engineering positions in the Office; and 
(E)in the case of the Defense Innovation Unit Experimental, appoint scientists and engineers to a total of not more than 5 scientific and engineering positions in the Unit;. (c)Extension of terms of appointmentSubsection (c)(2) of such section is amended by striking or the Office of Operational Test and Evaluation and inserting the Office of Operational Test and Evaluation, the Strategic Capabilities Office, or the Defense Innovation Unit Experimental. 
1104.Enhancement of flexible management authorities for Science and Technology Reinvention Laboratories of the Department of Defense 
(a)Enhancement of noncompetitive conversions of appointments of students enrolled in scientific and engineering programsSection 2358a(a)(4) of title 10, United States Code, is amended— (1)in the paragraph heading, by striking to permanent appointment and inserting of appointments; and 
(2)by striking to a permanent appointment and inserting to another temporary appointment or to a term or permanent appointment. (b)Enhancement of pilot program on dynamic shaping of workforce technical skills and expertiseSection 1109(b)(1)(A) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1028; 10 U.S.C. 2358 note) is amended by striking to appoint and all that follows and inserting “to make appointments as follows: 
 
(i)Appointment of qualified scientific and technical personnel who are not current Department of Defense civilian employees into any scientific or technical position in the laboratory for a period of more than one year but not more than six years. (ii)Appointment of qualified scientific and technical personnel who are Department civilian employees in term appointments into any scientific or technical position in the laboratory for a period of more than one year but not more than six years.. 
1105.Inclusion of Office of Secretary of Defense among components of the Department of Defense covered by direct hire authority for financial management expertsSection 1110(f) of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 1580 note prec.) is amended— (1)by redesignating paragraphs (1) through (9) as paragraphs (2) through (10), respectively; and 
(2)by inserting before paragraph (2) the following new paragraph (1):  (1)The Office of the Secretary of Defense.. 
1106.Authority to employ civilian faculty members at the Joint Special Operations UniversitySection 1595(c) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (5)The Joint Special Operations University.. 
BGovernment-Wide Matters 
1121.Alcohol testing of civil service mariners of the Military Sealift Command assigned to vessels 
(a)Alcohol testingChapter 643 of title 10, United States Code, is amended by inserting after section 7479 the following new section:  7479a.Civil service mariners of Military Sealift Command: alcohol testingThe Secretary of the Navy may prescribe regulations establishing a program to conduct on-duty reasonable suspicion alcohol testing and post-accident alcohol testing of civil service mariners of the Military Sealift Command who are assigned to vessels.. 
(b)Release of alcohol test results 
(1)In generalSection 7479 of such title is amended— (A)in the heading of subsection (a), by inserting or alcohol after drug; and 
(B)by inserting or alcohol after drug each place it appears. (2)Heading amendmentThe heading of such section is amended to read as follows: 
 
7479.Civil service mariners of Military Sealift Command: release of drug and alcohol test results to Coast Guard. 
(c)Table of sections amendmentThe table of sections at the beginning of chapter 643 of such title is amended by striking the item relating to section 7479 and inserting the following new items:   7479. Civil service mariners of Military Sealift Command: release of drug and alcohol test results to Coast Guard. 7479a. Civil service mariners of Military Sealift Command: alcohol testing.. 1122.Expedited hiring authority for college graduates and post secondary students (a)In GeneralSubchapter I of chapter 31 of title 5, United States Code, is amended by adding at the end the following: 
 
3115.Expedited hiring authority for college graduates; competitive service 
(a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the Office of Personnel Management. 
(2) Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). (b)Appointment (1)In generalThe head of an agency may appoint, without regard to any provision of sections 3309 through 3319 and 3330, a qualified individual to a position in the competitive service classified in a professional or administrative occupational category at the GS–11 level, or an equivalent level, or below. 
(2)RestrictionsAn appointment under paragraph (1) shall be made in accordance with regulations prescribed by the Director. (c)Qualifications for appointmentThe head of an agency may make an appointment under subsection (b) only if the individual being appointed— 
(1)has received a baccalaureate or graduate degree from an institution of higher education; (2)applies for the position— 
(A)not later than 2 years after the date on which the individual being appointed received the degree described in paragraph (1); or (B)in the case of an individual who has completed a period of not less than 4 years of obligated service in a uniformed service, not later than 2 years after the date of the discharge or release of the individual from that service; and 
(3)meets each minimum qualification standard prescribed by the Director for the position to which the individual is being appointed. (d)Public notice and advertising (1)In generalThe head of an agency making an appointment under subsection (b) shall publicly advertise positions under this section. 
(2)RequirementsIn carrying out paragraph (1), the head of an agency shall— (A)adhere to merit system principles; 
(B)advertise positions in a manner that provides for diverse and qualified applicants; and (C)ensure potential applicants have appropriate information relevant to the positions available. 
(e)Limitation on appointments 
(1)In generalExcept as provided in paragraph (2), the total number of employees that the head of an agency may appoint under this section during a fiscal year may not exceed the number equal to 15 percent of the number of individuals that the agency head appointed during the previous fiscal year to a position in the competitive service classified in a professional or administrative occupational category, at the GS–11 level, or an equivalent level, or below, under a competitive examining procedure. (2)ExceptionsUnder a regulation prescribed under subsection (f), the Director may establish a lower limit on the number of individuals that may be appointed under paragraph (1) of this subsection during a fiscal year based on any factor the Director considers appropriate. 
(f)RegulationsNot later than 180 days after the date of enactment of this section, the Director shall issue interim regulations, with an opportunity for comment, for the administration of this section. (g)Reporting (1)In generalNot later than September 30 of each of the first 3 fiscal years beginning after the date of enactment of this section, the head of an agency that makes an appointment under this section shall submit a report to— 
(A)Congress that assesses the impact of the use of the authority provided under this section during the fiscal year in which the report is submitted; and (B)the Director that contains data that the Director considers necessary for the Director to assess the impact and effectiveness of the authority described in subparagraph (A). 
(2)ContentThe head of an agency shall include in each report under paragraph (1)— (A)the total number of individuals appointed by the agency under this section, as well as the number of such individuals who are— 
(i)minorities or members of other underrepresented groups; or (ii)veterans; 
(B)recruitment sources; (C)the total number of individuals appointed by the agency during the applicable fiscal year to a position in the competitive service classified in a professional or administrative occupational category at the GS–11 level, or an equivalent level, or below; and 
(D)any additional data specified by the Director. (h)Special provision regarding the Department of Defense (1)AuthorityNothing in this section shall preclude the Secretary of Defense from exercising any authority to appoint a recent graduate under section 1106 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. note prec. 1580), or any applicable successor statute. 
(2)RegulationsAny regulations prescribed by the Director for the administration of this section shall not apply to the Department of Defense during the period ending on the date on which the appointment authority of the Secretary of Defense under section 1106 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. note prec. 1580), or any applicable successor statute, terminates. 3116.Expedited hiring authority for post-secondary students; competitive service (a)DefinitionsIn this section: 
(1)DirectorThe term Director means the Director of the Office of Personnel Management. (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(3)StudentThe term student means an individual enrolled or accepted for enrollment in an institution of higher education who is pursuing a baccalaureate or graduate degree on at least a part-time basis as determined by the institution of higher education. (b)Appointment (1)In generalThe head of an agency may make a time-limited appointment of a student, without regard to any provision of sections 3309 through 3319 and 3330, to a position in the competitive service at the GS–11 level, or an equivalent level, or below for which the student is qualified. 
(2)RestrictionsAn appointment under paragraph (1) shall be made in accordance with regulations prescribed by the Director. (c)Public notice (1)In generalThe head of an agency making an appointment under subsection (b) shall publicly advertise positions available under this section. 
(2)RequirementsIn carrying out paragraph (1), the head of an agency shall— (A)adhere to merit system principles; 
(B)advertise positions in a manner that provides for diverse and qualified applicants; and (C)ensure potential applicants have appropriate information relevant to the positions available. 
(d)Limitation on appointments 
(1)In generalExcept as provided in paragraph (2), the total number of students that the head of an agency may appoint under this section during a fiscal year may not exceed the number equal to 15 percent of the number of students that the agency head appointed during the previous fiscal year to a position in the competitive service at the GS–11 level, or an equivalent level, or below. (2)ExceptionsUnder a regulation prescribed under subsection (g), the Director may establish a lower limit on the number of students that may be appointed under paragraph (1) of this subsection during a fiscal year based on any factor the Director considers appropriate. 
(e)ConversionThe head of an agency may, without regard to any provision of chapter 33 or any other provision of law relating to the examination, certification, and appointment of individuals in the competitive service, convert a student serving in an appointment under subsection (b) to a permanent appointment in the competitive service within the agency without further competition if the student— (1)has completed the course of study leading to the baccalaureate or graduate degree; 
(2)has completed not less than 640 hours of current continuous employment in an appointment under subsection (b); and (3)meets the qualification standards for the position to which the student will be converted. 
(f)TerminationThe head of an agency shall, without regard to any provision of chapter 35 or 75, terminate the appointment of a student appointed under subsection (b) upon completion of the designated academic course of study unless the student is selected for conversion under subsection (e). (g)RegulationsNot later than 180 days after the date of enactment of this section, the Director shall issue interim regulations, with an opportunity for comment, for the administration of this section. 
(h)Reporting 
(1)In generalNot later than September 30 of each of the first 3 fiscal years beginning after the date of enactment of this section, the head of an agency that makes an appointment under this section shall submit a report to— (A)Congress that assesses the impact of the use of the authority provided under this section during the fiscal year in which the report is submitted; and 
(B)the Director that contains data that the Director considers necessary for the Director to assess the impact and effectiveness of the authority described in subparagraph (A). (2)ContentThe head of an agency shall include in each report under paragraph (1)— 
(A)the total number of individuals appointed by the agency under this section, as well as the number of such individuals who are— (i)minorities or members of other underrepresented groups; or 
(ii)veterans; (B)recruitment sources; 
(C)the total number of individuals appointed by the agency during the applicable fiscal year to a position in the competitive service at the GS–11 level, or an equivalent level, or below; and (D)any additional data specified by the Director. 
(i)Special provision regarding the Department of Defense 
(1)AuthorityNothing in this section shall preclude the Secretary of Defense from exercising any authority to appoint a post-secondary student under section 1106 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. note prec. 1580), or any applicable successor statute. (2)RegulationsAny regulations prescribed by the Director for the administration of this section shall not apply to the Department of Defense during the period ending on the date on which the appointment authority of the Secretary of Defense under section 1106 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. note prec. 1580), or any applicable successor statute, terminates.. 
(b)Table of sections amendmentThe table of sections for subchapter I of chapter 31 of title 5, United States Code, is amended by adding at the end the following:   3115. Expedited hiring authority for college graduates; competitive service. 3116. Expedited hiring authority for post-secondary students; competitive service.. 1123.Increase in maximum amount of voluntary separation incentive pay authorized for civilian employees (a)In generalSection 3523 of title 5, United States Code, is amended— 
(1)in subsection (b)(3)(B), by striking $25,000 and inserting $40,000 (as adjusted in accordance with subsection (c)); and (2)by adding at the end the following new subsection: 
 
(c) 
(1)On March 1 each year, the dollar amount specified in subsection (b)(3)(B) shall be adjusted by the amount determined by the Secretary of Labor to represent the percentage increase, if any, between the Consumer Price Index (all items; United States city average) published for December of the preceding year and that price index published for the December of the year before the preceding year. (2)A percentage increase under paragraph (1) shall be adjusted to the nearest one-tenth of one percent, and an amount determined under paragraph (1) shall be rounded to the nearest multiple of $1,000 (or, if midway between multiples of $1,000, to the next higher multiple of $1,000).. 
(b)Department of Defense employeesSection 9902(f)(5) of such title is amended— (1)in subparagraph (A)(ii), by striking $25,000 and inserting an amount determined by the Secretary, not to exceed $40,000 (as adjusted under subparagraph (D); and 
(2)by adding at the end the following:  (D) (i)On March 1 each year, the dollar amount specified in subparagraph (A)(ii) shall be adjusted by the amount determined by the Secretary of Labor to represent the percentage increase, if any, between the Consumer Price Index (all items; United States city average) published for December of the preceding year and that price index published for the December of the year before the preceding year. 
(ii)A percentage increase under clause (i) shall be adjusted to the nearest one-tenth of one percent, and an amount determined under clause (i) shall be rounded to the nearest multiple of $1,000 (or, if midway between multiples of $1,000, to the next higher multiple of $1,000).. 1124.One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and most recently amended by section 1108 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is further amended by striking “2019” and inserting “2020”. 
1125.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseasSubsection (a) of section 1101 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1105 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is further amended by striking through 2018 and inserting through 2019. XIIMatters relating to foreign nations AAssistance and training 1201.Clarification of authority for use of advisors and trainers for training of personnel of foreign ministries with security missions under defense institution capacity building authoritiesSection 332(b) of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking assign civilian employees of the Department of Defense and members of the armed forces as advisors and trainers and inserting provide advisors or trainers; and (2)in paragraph (2)(B)— 
(A)by striking assigned each place it appears (other than the last place) and inserting provided; (B)by striking assigned advisor or trainer and inserting advisor or trainer so provided; and 
(C)by striking each assignment and inserting each provision of such an advisor or trainer. 1202.Modification to Department of Defense State Partnership ProgramSection 341(b)(2) of title 10, United States Code, is amended by inserting assistance after any. 
1203.Expansion of Regional Defense Combating Terrorism Fellowship Program to include irregular warfare 
(a)In generalSection 345 of title 10, United States Code, is amended— (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; 
(2)by striking subsection (a) and inserting the following new subsections (a) and (b):  (a)Program authorized (1)In generalThe Secretary of Defense may carry out a program under which the Secretary may pay any costs associated with the education and training of foreign military officers, ministry of defense officials, or security officials at military or civilian educational institutions, regional centers, conferences, seminars, or other training programs conducted for purposes of regional defense in connection with either of the following: 
(A)Combating terrorism. (B)Irregular warfare. 
(2)Covered costsCosts for which payment may be made under this section include the costs of transportation and travel and subsistence costs. (3)DesignationThe program authorized by this section shall be known as the Regional Defense Combating Terrorism and Irregular Warfare Fellowship Program. 
(b)Regulations 
(1)In generalThe program authorized by subsection (a) shall be carried out under regulations prescribed by the Secretary of Defense. (2)ElementsThe regulations shall ensure that— 
(A)the Secretary of Defense and the Secretary of State— (i)jointly develop and plan activities under the program that— 
(I)advance United States security cooperation objectives; and (II)support theater security cooperation planning of the combatant commands; and 
(ii)coordinate on the implementation of activities under the program; (B)each of the Secretary of Defense and the Secretary of State designates an individual at the lowest appropriate level of the Department of Defense or the Department of State, as applicable, who shall be responsible for program coordination; and 
(C)to the extent practicable, activities under the program are appropriately coordinated with, and do not duplicate or conflict with, activities under International Military Education and Training (IMET) authorities. (3)Submittal to CongressUpon any update of the regulations, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a copy of the regulations as so updated, together with a description of the update.; and 
(3)in paragraph (3) of subsection (d), as redesignated by paragraph (1) of this subsection, by striking in the global war on terrorism. (b)Conforming amendments (1)Heading amendmentThe heading of such section is amended to read as follows: 
 
345.Regional Defense Combating Terrorism and Irregular Warfare Fellowship Program. 
(2)Table of sections amendmentThe table of sections at the beginning of subchapter V of chapter 16 of such title is amended by striking the item relating to section 345 and inserting the following new item:   345. Regional Defense Combating Terrorism and Irregular Warfare Fellowship Program.. 1204.Extension and modification of authority to support border security operations of certain foreign countries (a)Expansion of authorityParagraph (1) of subsection (a) of section 1226 of the National Defense Authorization Act for Fiscal Year 2016 (22 U.S.C. 2151 note) is amended to read as follows: 
 
(1)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, is authorized to provide support on a reimbursement basis as follows: (A)To the Government of Jordan for purposes of supporting and enhancing efforts of the armed forces of Jordan to increase security and sustain increased security along the border of Jordan with Syria and Iraq. 
(B)To the Government of Lebanon for purposes of supporting and enhancing efforts of the armed forces of Lebanon to increase security and sustain increased security along the border of Lebanon with Syria. (C)To the Government of Egypt for purposes of supporting and enhancing efforts of the armed forces of Egypt to increase security and sustain increased security along the border of Egypt with Libya. 
(D)To the Government of Tunisia for purposes of supporting and enhancing efforts of the armed forces of Tunisia to increase security and sustain increased security along the border of Tunisia with Libya. (E)To the Government of Oman for purposes of supporting and enhancing efforts of the armed forces of Oman to increase security and sustain increased security along the border of Oman with Yemen. 
(F)To the Government of Pakistan for purposes of supporting and enhancing efforts of the armed forces of Pakistan to increase security and sustain increased security along the border of Pakistan with Afghanistan.. (b)CertificationSubsection (d) of such section is amended to read as follows: 
 
(d)Notice and certification before exerciseNot later than 15 days before providing support under the authority of subsection (a) to a country that has not previously received such support, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the specified congressional committees a report that— (1)sets forth a full description of the support to be provided, including— 
(A)the purpose of such support; (B)the amount of support to be provided; and 
(C)the anticipated duration of the provision of such support; and (2)includes a certification that— 
(A)the recipient country has taken demonstrable steps to increase security along the border specified for such country in subsection (a); and (B)the provision of such support is in the interest of United States national security.. 
(c)Limitation on reimbursement of PakistanSuch section is further amended— (1)by redesignating subsections (e) and (f) as subsections (g) and (h), respectively; and 
(2)by inserting after subsection (d) the following new subsection (e):  (e)Limitation on reimbursement of Pakistan pending certificationNo amount of reimbursement support under subsection (a)(1)(F) is authorized to be disbursed to the Government of Pakistan unless the Secretary of Defense certifies to the congressional defense committees that the following conditions are met: 
(1)The military and security operations of Pakistan pertaining to border security and ancillary activities for which reimbursement is sought have been coordinated with United States military representatives in advance of the execution of such operations and activities. (2)The goals and desired outcomes of each such operation or activity have been established and agreed upon in advance by the United States and Pakistan. 
(3)A process exists to verify the achievement of the goals and desired outcomes established in accordance with paragraph (2). (4)The Government of Pakistan is making an effort to actively coordinate with the Government of Afghanistan on issues relating to border security on the Afghanistan-Pakistan border.. 
(d)Quarterly reportsSuch section is further amended by inserting after subsection (e), as so designated by subsection (c) of this section, the following new subsection (f):  (f)Quarterly reportsNot later than 30 days after the end of each fiscal quarter, the Secretary of Defense shall submit to the specified congressional committees a report on reimbursements pursuant to subsection (a) during the preceding fiscal quarter that includes— 
(1)an identification of each country reimbursed; (2)the date of each reimbursement; 
(3)a description of any partner nation border security efforts for which reimbursement was provided; (4)an assessment of the value of partner nation border security efforts for which reimbursement was provided; 
(5)the total amounts of reimbursement provided to each partner nation in the preceding four fiscal quarters; and (6)such other matters as the Secretary considers appropriate.. 
(e)ExtensionSubsection (h) of such section, as so redesignated, is amended by striking December 31, 2019 and inserting December 31, 2021. 1205.Legal and policy review of advise, assist, and accompany missions (a)In generalNot later than 120 days after the date of the enactment of this Act, the Under Secretary of Defense for Policy shall, in coordination with the General Counsel of the Department of Defense and the commanders of appropriate combatant commands, submit to the congressional defense committees a report on a review, conducted for purposes of the report, of the legal and policy frameworks associated with advise, assist, and accompany missions by United States military personnel. 
(b)ElementsThe report and review required by subsection (a) shall include the following: (1)An analysis of the risks and benefits of United States military personnel conducting advise, assist, and accompany missions with foreign partner forces, and an assessment of the relation of such risks and benefits to United States security objectives. 
(2)A review of execute orders in order to ensure that such orders comply with United States law for the employment of United States military personnel and capabilities to advise, assist, and accompany foreign partner forces. (3)An assessment whether the legal and policy frameworks applicable to advise, assist, and accompany missions by United States military personnel are adequately communicated to and understood at all levels of operational command. 
(4)An assessment whether approvals related to advise, assist, and accompany missions are taken at the appropriate level of command. (5)A definition, and policy guidance, for the appropriate use in execute orders of each of the following: 
(A)Advise (B)Assist. 
(C)Accompany. (D)Collective self defense. 
(E)Last point of cover and conceal. (6)Any other matters the Under Secretary considers appropriate. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 1206.Technical corrections relating to defense security cooperation statutory reorganization (a)Chapter referencesThe following provisions of law are amended by striking chapter 15 and inserting chapter 13: 
(1)Section 886(a)(5) of the Homeland Security Act of 2002 (6 U.S.C. 466(a)(5)). (2)Section 332(a)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1982(a)(1)). 
(3)Section 101(a)(13)(B) of title 10, United States Code. (4)Section 115(i)(6) of title 10, United States Code. 
(5)Section 12304(c)(1) of title 10, United States Code. (6)Section 484C(c)(3)(C)(v)) of the Higher Education Act of 1965 (20 U.S.C. 1091c(c)(3)(C)(v)). 
(b)Section references 
(1)Title 10, United States Code, is amended— (A)in section 386(c)(1), by striking Sections 311, 321, 331, 332, 333, and inserting Sections 246, 251, 252, 253, 321,; and 
(B)in section 10541(b)(9), in the matter preceding subparagraph (A), by striking sections 331, 332, 333, and inserting sections 251, 252, 253,. (2)Section 484C(c)(3)(C)(i) of the Higher Education Act of 1965 (20 U.S.C. 1091c(c)(3)(C)(i)) is amended by striking section 331, 332, and inserting section 251, 252,. 
1207.Naval Small Craft Instruction and Technical Training School 
(a)School authorized 
(1)In generalSubchapter V of chapter 16 of title 10, United States Code, is amended by adding at the end the following new section:  351.Naval Small Craft Instruction and Technical Training School (a)In generalThe Secretary of Defense may operate an education and training facility known as the Naval Small Craft Instruction and Technical Training School (in this section referred to as the School). 
(b)Designation of executive agentThe Secretary of Defense shall designate the Secretary of a military department as the Department of Defense executive agent for carrying out the responsibilities of the Secretary of Defense under this section. (c)PurposeThe purpose of the School shall be to provide to the military and other security forces of one or more friendly foreign countries education and training to increase professionalism, readiness, and respect for human rights through— 
(1)formal courses of instruction; and (2)mobile training teams for— 
(A)the operation, employment, maintenance, and logistics of specialized equipment; (B)participation in— 
(i)joint exercises; or (ii)coalition or international military operations; and 
(C)improved interoperability between— (i)the armed forces; and 
(ii)the military and other security forces of the one or more friendly foreign countries. (d)Personnel eligible to receive education and training (1)LimitationThe Secretary of Defense may not provide education or training at the School to any personnel of a country that is prohibited from receiving such education or training under any other provision of law. 
(2)Consultation in selectionThe Secretary of Defense shall consult with the Secretary of State in the selection of foreign personnel to be provided education and training at the School. (e)Fixed costsThe fixed costs of operation and maintenance of the School in a fiscal year may be paid from amounts made available for such fiscal year for operation and maintenance of the Department of Defense. 
(f)Annual reportNot later than March 15 each year, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a detailed report on the activities and operating costs of the School during the preceding fiscal year.. (2)Clerical amendmentThe table of sections at the beginning of subchapter V of chapter 16 of such title is amended by adding at the end the following new item: 
 
 
351. Naval Small Craft Instruction and Technical Training School.. 
(b)Report requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that sets forth the following: (1)The budget requirements for the operation and sustainment of the Naval Small Craft Instruction and Technical Training School authorized by section 351 of title 10, United States Code (as added by subsection (a)), during the period of the future-years defense program submitted to Congress in fiscal year 2019, including— 
(A)a description of the budget requirements relating to the School for— (i)Major Force Program–2; and 
(ii)Major Force Program–11; and (B)an identification of any other source of funding for the School. 
(2)The anticipated requirements for facilities for the School. (3)An identification of the Secretary of a military department designated by the Secretary of Defense as executive agent for the School under subsection (b) of such section. 
(4)The anticipated military construction and facilities renovation requirements for the School during such period. (5)Any other matter relating to the School that the Secretary of Defense considers appropriate. 
(c)Limitation on use of funds 
(1)In generalNothing in section 351 of title 10, United States Code (as so added), may be construed as authorizing the use of funds appropriated for the Department of Defense for any purpose described in paragraph (2) unless specifically authorized by an Act of Congress other than that section or this Act. (2)PurposesThe purposes described in this paragraph are the following: 
(A)The operation of a facility other than the Naval Small Craft Instruction and Technical Training School that is in operation as of the date of the enactment of this Act for the provision of education and training authorized to be provided by the School. (B)The construction or expansion of any facility of the School. 
BMatters relating to Afghanistan and Pakistan 
1211.Afghanistan Security Forces Fund 
(a)Continuation of prior authorities and notice and reporting requirementsFunds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2019 shall be subject to the conditions contained in— (1)subsections (b) through (f) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as most recently amended by section 1521(d)(2)(A) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2577); and 
(2)section 1521(d)(1) of the National Defense Authorization Act for Fiscal Year 2017. (b)Use of fundsSection 1513(b)(1) of the National Defense Authorization Act for Fiscal Year 2008 is amended by striking security forces of Afghanistan and inserting security forces of the Ministry of Defense and the Ministry of the Interior of the Government of the Islamic Republic of Afghanistan. 
(c)Equipment disposition 
(1)Acceptance of certain equipmentSubject to paragraph (2), the Secretary of Defense may accept equipment that is procured using amounts authorized to be appropriated for the Afghanistan Security Forces Fund by this Act and is intended for transfer to the security forces of Afghanistan, but is not accepted by such security forces. (2)Conditions on acceptance of equipmentBefore accepting any equipment under the authority provided by paragraph (1), the Commander of United States forces in Afghanistan shall make a determination that such equipment was procured for the purpose of meeting requirements of the security forces of Afghanistan, as agreed to by both the Government of Afghanistan and the Government of the United States, but is no longer required by such security forces or was damaged before transfer to such security forces. 
(3)Elements of determinationIn making a determination under paragraph (2) regarding equipment, the Commander of United States forces in Afghanistan shall consider alternatives to the acceptance of such equipment by the Secretary. An explanation of each determination, including the basis for the determination and the alternatives considered, shall be included in the relevant quarterly report required under paragraph (5). (4)Treatment as Department of Defense stocksEquipment accepted under the authority provided by paragraph (1) may be treated as stocks of the Department of Defense upon notification to the congressional defense committees of such treatment. 
(5)Quarterly reports on equipment disposition 
(A)In generalNot later than 90 days after the date of the enactment of this Act and every 90-day period thereafter during which the authority provided by paragraph (1) is exercised, the Secretary shall submit to the congressional defense committees a report describing the equipment accepted during the period covered by such report under the following: (i)This subsection. 
(ii)Section 1521(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2575). (iii)Section 1531(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1088). 
(iv)Section 1532(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3613). (v)Section 1531(d) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 938; 10 U.S.C. 2302 note). 
(B)ElementsEach report under subparagraph (A) shall include a list of all equipment that was accepted during the period covered by such report and treated as stocks of the Department of Defense and copies of the determinations made under paragraph (2), as required by paragraph (3). (d)Security of Afghan women (1)In generalOf the funds available to the Department of Defense for the Afghan Security Forces Fund for fiscal year 2019, it is the goal that $25,000,000, but in no event less than $10,000,000, shall be used for— 
(A)the recruitment, integration, retention, training, and treatment of women in the Afghan National Defense and Security Forces; and (B)the recruitment, training, and contracting of female security personnel for future elections. 
(2)Types of programs and activitiesSuch programs and activities may include— (A)efforts to recruit women into the Afghan National Defense and Security Forces, including the special operations forces; 
(B)programs and activities of the Afghan Ministry of Defense Directorate of Human Rights and Gender Integration and the Afghan Ministry of Interior Office of Human Rights, Gender and Child Rights; (C)development and dissemination of gender and human rights educational and training materials and programs within the Afghan Ministry of Defense and the Afghan Ministry of Interior; 
(D)efforts to address harassment and violence against women within the Afghan National Defense and Security Forces; (E)improvements to infrastructure that address the requirements of women serving in the Afghan National Defense and Security Forces, including appropriate equipment for female security and police forces, and transportation for policewomen to their station; 
(F)support for Afghanistan National Police Family Response Units; and (G)security provisions for high-profile female police and military officers. 
(e)Assessment of Afghanistan progress on security objectives 
(1)Assessment requiredNot later than May 1, 2019, the Secretary of Defense shall, in consultation with the Secretary of State, submit to the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Foreign Relations of the Senate an assessment describing the progress of the Government of the Islamic Republic of Afghanistan toward meeting shared security objectives. In conducting such assessment, the Secretary of Defense shall consider each of the following: (A)The extent to which the Government of Afghanistan has taken steps toward increased accountability and reducing corruption within the Ministries of Defense and Interior. 
(B)The extent to which the capability and capacity of the Afghan National Defense and Security Forces have improved as a result of Afghanistan Security Forces Fund investment, including through training. (C)The extent to which the Afghan National Defense and Security Forces have been able to increase pressure on the Taliban, al-Qaeda, the Haqqani network, and other terrorist organizations, including by re-taking territory, defending territory, and disrupting attacks. 
(D)Whether or not the Government of Afghanistan is ensuring that supplies, equipment, and weaponry supplied by the United States are appropriately distributed to security forces charged with fighting the Taliban and other terrorist organizations. (E)The extent to which the Government of Afghanistan has designated the appropriate staff, prioritized the development of relevant processes, and provided or requested the allocation of resources necessary to support a peace and reconciliation process in Afghanistan. 
(F)Such other factors as the Secretaries consider appropriate. (2)Withholding of assistance for insufficient progress (A)In generalIf the Secretary of Defense determines, in coordination with the Secretary of State, pursuant to the assessment under paragraph (1) that the Government of Afghanistan has made insufficient progress, the Secretary of Defense may withhold assistance for the Afghan National Defense and Security Forces until such time as the Secretary determines sufficient progress has been made. 
(B)Notice to CongressIf the Secretary of Defense withholds assistance under subparagraph (A), the Secretary shall, in coordination with the Secretary of State, provide notice to Congress not later than 30 days after making the decision to withhold such assistance. 1212.Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations (a)ExtensionSubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as most recently amended by section 1212 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is further amended— 
(1)in the matter preceding paragraph (1), by striking October 1, 2017, and ending on December 31, 2018 and inserting October 1, 2018, and ending on December 31, 2019; and (2)by amending paragraph (2) to read as follows: 
 
(2)Pakistan for certain activities meant to enhance the security situation in the Afghanistan-Pakistan border region pursuant to section 1226 of the National Defense Authorization Act for Fiscal Year 2016 (22 U.S.C. 2151 note), as amended by the John S. McCain National Defense Authorization Act for Fiscal Year 2019.. (b)Modification to limitationsSubsection (d) of such section is amended— 
(1)in paragraph (1)— (A)in the first sentence— 
(i)by striking October 1, 2017, and ending on December 31, 2018 and inserting October 1, 2018, and ending on December 31, 2019; and (ii)by striking $900,000,000 and inserting $350,000,000; and 
(B)by striking the second sentence; and (2)by striking paragraph (3). 
(c)Repeal of provision relating to reimbursement to Pakistan for security enhancement activitiesSuch section is further amended— (1)by striking subsection (e); and 
(2)by redesignating subsections (f) through (h) as subsections (e) through (g), respectively. (d)Notice to CongressParagraph (1) of subsection (e) of such section, as redesignated by subsection (c) of this section, is amended by striking the second sentence. 
1213.Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan 
(a)ExtensionSubsection (h) of section 1222 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1992), as most recently amended by section 1211 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 115–91), is further amended by striking December 31, 2018 and inserting December 31, 2019. (b)Excess defense articlesSubsection (i)(2) of such section, as so amended, is further amended by striking December 31, 2018 each place it appears and inserting December 31, 2019. 
1214.Modification of reporting requirements for special immigrant visas for Afghan allies programSection 602 of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended— (1)in subsection (b)— 
(A)by striking paragraph (10); (B)by redesignating paragraphs (11) through (16) as paragraphs (10) through (15), respectively; 
(C)in paragraph (11)(A), as so redesignated, by striking the National Defense Authorization Act for Fiscal Year 2014 and inserting the John S. McCain National Defense Authorization Act for Fiscal Year 2019; (D)in paragraph (12), as so redesignated, by striking paragraph (12)(B) and inserting paragraph (11)(B); and 
(E)in paragraph (13), as so redesignated, in the matter preceding subparagraph (A), by striking a report to the and all that follows through House of Representatives and inserting a report to the appropriate committees of Congress; (2)by striking subsection (c); and 
(3)by redesignating subsection (d) as subsection (c). CMatters relating to Syria, Iraq, and Iran 1221.Extension of authority to provide assistance to counter the Islamic State of Iraq and Syria (a)ExtensionSubsection (a) of section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3558), as most recently amended by section 1222 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is further amended by striking December 31, 2019 and inserting December 31, 2020. 
(b)FundingSubsection (g) of such section 1236, as most recently so amended, is further amended— (1)by striking for the Department of Defense for Overseas Contingency Operations for fiscal year 2018 and inserting for the Department of Defense for Overseas Contingency Operations for fiscal year 2019; and 
(2)by striking $1,269,000,000 and inserting $850,000,000. (c)Limitation of use of fiscal year 2019 fundsOf the amounts authorized to be appropriated for fiscal year 2019 by this Act for activities under the authority in section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015, as amended by this section, not more than $450,000,000 may be obligated or expended for such activities until the date on which the Secretary of Defense has submitted to the congressional defense committees each of the following: 
(1)The report on the United States strategy in Iraq required by the joint explanatory statement of the committee of the conference accompanying Conference Report 115–404. (2)A report setting forth the following: 
(A)An explanation of the purpose of a continuing United States military presence in Iraq, including— (i)an explanation of the national security objectives of the United States with respect to Iraq; 
(ii)a detailed description of— (I)the size of a continuing United States military presence in Iraq; and 
(II)the roles and missions associated with a continuing United States military presence in Iraq; and (iii)a delineation of the responsibilities in connection with a continuing United States military presence in Iraq of— 
(I)the Combined Joint Task Force Operation Inherent Resolve (or a successor task force); (II)the Office of Security Cooperation in Iraq; and 
(III)other United States embassy-based military personnel. (B)An identification of the specific units of the Iraqi Security Forces to receive training and equipment or other support in fiscal year 2019. 
(C)A plan for ensuring that any vehicles and equipment provided to the Iraqi Security Forces pursuant to that authority are maintained in subsequent fiscal years using funds of Iraq. (D)An estimate, by fiscal year, of the funding anticipated to be required for support of the Iraqi Security Forces pursuant to that authority during the five fiscal years beginning with fiscal year 2020. 
(E)A detailed plan for the obligation and expenditure of the funds requested for fiscal year 2019 for the Department of Defense for Operational Sustainment of the Iraqi Security Forces. (F)A plan for the transition to the Government of Iraq of responsibility for funding for Operational Sustainment of the Iraqi Security Forces for fiscal years after fiscal year 2019. 
(G)A description of any actions carried out under this paragraph. 1222.Extension and modification of authority to provide assistance to the vetted Syrian opposition (a)ExtensionSection 1209(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3559), as most recently amended by section 1221(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2485), is further amended by striking December 31, 2018 and inserting December 31, 2019. 
(b)Limitation on use of funds in general 
(1)LimitationNone of the funds authorized to be appropriated for fiscal year 2019 for the Department of Defense may be obligated or expended for activities under the authority in section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015, as amended by subsection (a), until the later of the following: (A)The date on which the President submits the report on United States strategy in Syria required by section 1221 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91). 
(B)The date that is 30 days after the date on which the Secretary of Defense submits the report described in paragraph (2). (2)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report setting forth the following: 
(A)A detailed description of the internal security forces of the vetted Syrian opposition to be trained and equipped under such authority, including a description of their geographic locations, demographic profiles, political affiliations, current capabilities, and relation to the objectives under the authority in section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015, as amended by subsection (a). (B)A detailed description of planned capabilities, including categories of equipment, intended to be provided to the elements of the vetted Syrian opposition under such authority. 
(C)A description of the planned level of engagement by United States forces with the elements of the vetted Syrian opposition after such elements of the vetted Syrian opposition have been trained and equipped under such authority, including the oversight of equipment provided under such authority and the activities conducted by such vetted Syrian opposition forces. (D)An explanation of the processes and mechanisms for local commanders of the vetted Syrian opposition to exercise command and control of the elements of the vetted Syrian opposition after such elements of the vetted Syrian opposition have been trained and equipped under such authority. 
(E)An explanation of complementary local governance and other stabilization activities in areas in which elements of the local internal security forces trained and equipped under such authority will be operating and the relation of such local governance and other stabilization activities to the oversight of such security forces. (c)Additional limitations on use of funds during fiscal year 2019 (1)Certifications in connection with use of fundsNot later than 120 days after the date of the enactment of this Act, and every 120 days thereafter, the Secretary shall submit to the congressional defense committees a written certification on the following: 
(A)Whether, during the 120-day period ending on the date of the certification, demonstrable progress was made— (i)to retake control of territory in Syria from the Islamic State of Iraq and Syria (ISIS); or 
(ii)to stabilize areas in Syria formerly held by the Islamic State of Iraq and Syria. (B)Whether, during such period, the vetted Syrian opposition tasked with conducting local security operations that United States forces are training and equipping under the authority in section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015, as amended by subsection (a), were demographically representative of the local communities and serve local governance bodies that are similarly representative of the local communities. 
(C)Whether, during such period, the Department of Defense took actions to mitigate any pause in offensive operations against the Islamic State of Iraq and Syria through the training, equipping, and assistance of the vetted Syrian opposition. (D)Whether, during such period, support provided under the authority referred to in subparagraph (B) was consistent with United States standards regarding respect for human rights, rule of law, and support for stable and equitable governance. 
(E)Whether, during such period, members of the vetted Syrian opposition receiving support under the authority referred to in subparagraph (B) continued to demonstrate respect for human rights and rule of law, violations of human rights and rule of law by such members were appropriately investigated, and the individuals responsible for such violations were appropriately held accountable. (2)LimitationIf the Secretary does not make a certification by the deadline for submittal required for the certification under paragraph (1), or is unable in the certification to certify each of the matters specified in that paragraph, no support may be provided to the vetted Syrian opposition under the authority in section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015, as amended by subsection (a), during the period that— 
(A)begins on the deadline for submittal of the certification (if the certification is not made) or the date of the certification (if the certification does not certify each of the matters), as applicable; and (B)ends on the date on which a certification is submitted under paragraph (1) that certifies each of the matters. 
1223.Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq 
(a)Extension of authoritySubsection (f)(1) of section 1215 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 113 note) is amended by striking fiscal year 2018 and inserting fiscal year 2019. (b)Amount available (1)In generalSuch section is further amended— 
(A)in subsection (c), by striking fiscal year 2018 may not exceed $42,000,000 and inserting fiscal year 2019 may not exceed $45,300,000; and (B)in subsection (d), by striking fiscal year 2018 and inserting fiscal year 2019. 
(2)Limitation of use of fiscal year 2019 funds pending reportsOf the amount available for fiscal year 2019 for section 1215 of the National Defense Authorization Act for Fiscal Year 2012, as amended by this section, not more than an amount equal to 25 percent of such amount may be obligated or expended for the Office of Security Cooperation in Iraq until 30 days after the later of— (A)the date on which the report on the United States strategy on Iraq required by the joint explanatory statement of the committee of the conference accompanying Conference Report 115–404 is submitted to the congressional defense committees; and 
(B)the date on which the report required under subsection (c) is submitted to the appropriate committees of Congress. (c)Report (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in cooperation with the Secretary of State, shall submit to the appropriate committees of Congress a report on the Office of Security Cooperation in Iraq. 
(2)ElementsThe report required by paragraph (1) shall include the following: (A)A description of the enduring planned size and missions of the Office of Security Cooperation in Iraq after the cessation of major combat operations against the Islamic State of Iraq and Syria. 
(B)A description of the relationship between the Office of Security Cooperation in Iraq and any planned enduring presence of other United States forces in Iraq. (C)A detailed description of any activity to be conducted by the Office of Security Cooperation in Iraq in fiscal year 2019. 
(D)A plan and timeline for the normalization of the Office of Security Cooperation in Iraq to conform to other offices of security cooperation, including the transition of funding from the Department of Defense to the Department of State by the beginning of fiscal year 2020. (E)Such other matters with respect to the Office of Security Cooperation in Iraq as the Secretary of Defense and the Secretary of State consider appropriate. 
(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 1224.Syria Study Group (a)EstablishmentThere is established a working group to be known as the Syria Study Group (in this section referred to as the Group). 
(b)PurposeThe purpose of the Group is to examine and make recommendations on the military and diplomatic strategy of the United States with respect to the conflict in Syria. (c)Composition (1)MembershipThe Group shall be composed of 12 members, who shall be appointed as follows: 
(A)One member appointed by the chair of the Committee on Armed Services of the Senate. (B)One member appointed by the ranking minority member of the Committee on Armed Services of the Senate. 
(C)One member appointed by the chair of the Committee on Foreign Relations of the Senate. (D)One member appointed by the ranking minority member of the Committee on Foreign Relations of the Senate. 
(E)One member appointed by the chair of the Committee on Armed Services of the House of Representatives. (F)One member appointed by the ranking minority member of the Committee on Armed Services of the House of Representatives. 
(G)One member appointed by the chair of the Committee on Foreign Affairs of the House of Representatives. (H)One member appointed by the ranking minority member of the Committee on Foreign Affairs of the House of Representatives. 
(I)One member appointed by the majority leader of the Senate. (J)One member appointed by the minority leader of the Senate. 
(K)One member appointed by the Speaker of the House of Representatives. (L)One member appointed by the minority leader of the House of Representatives. 
(2)Co-chairs 
(A)Of the members of the Group, one co-chair shall be jointly designated by— (i)the chairs of the Committee on Armed Services and the Committee on Foreign Relations of the Senate; 
(ii)the chairs of the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; (iii)the majority leader of the Senate; and 
(iv)the Speaker of the House of Representatives. (B)Of the members of the Group, one co-chair shall be jointly designated by— 
(i)the ranking minority members of the Committee on Armed Services and the Committee on Foreign Relations of the Senate; (ii)the ranking minority members of the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; 
(iii)the minority leader of the Senate; and (iv)the minority leader of the House of Representatives. 
(3)Period of appointmentA member shall be appointed for the life of the Group. (4)VacanciesAny vacancy in the Group shall be filled in the same manner as the original appointment. 
(d)Duties 
(1)ReviewThe Group shall conduct a review on the current United States military and diplomatic strategy with respect to the conflict in Syria that includes a review of current United States objectives in Syria and the desired end state in Syria. (2)Assessment and recommendationsThe Group shall— 
(A)conduct a comprehensive assessment of the current situation in Syria, the impact of such situation on neighboring countries, the resulting regional and geopolitical threats to the United States, and current military, diplomatic, and political efforts to achieve a stable Syria; and (B)develop recommendations on the military and diplomatic strategy of the United States with respect to the conflict in Syria. 
(e)Cooperation of United States Government 
(1)In generalThe Group shall receive the full and timely cooperation of the Secretary of Defense, the Secretary of State, and the Director of National Intelligence in providing the Group with analyses, briefings, and other information necessary for the discharge of the duties of the Group under subsection (d). (2)LiaisonThe Secretary of Defense, the Secretary of State, and the Director of National Intelligence shall each designate at least one officer or employee of the Department of Defense, the Department of State, and the Office of the Director of National Intelligence, respectively, to serve as a liaison to the Group. 
(3)FacilitationThe United States Institute of Peace shall take appropriate actions to facilitate the Group in the discharge of the duties of the Group under this section. (f)Reports (1)Final report (A)In generalNot later than June 30, 2019, the Group shall submit to the President, the Secretary of Defense, the Committee on Armed Services and the Committee on Foreign Relations of the Senate, the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives, the majority and minority leaders of the Senate, the Speaker of the House of Representatives, and the minority leader of the House of Representatives a report that sets forth the findings, conclusions, and recommendations of the Group under this section. 
(B)ElementsThe report required by subparagraph (A) shall include each of the following: (i)An assessment of the current security, political, humanitarian, and economic situations in Syria. 
(ii)An assessment of the current participation and objectives of the various external actors in Syria. (iii)An assessment of the consequences of continued conflict in Syria. 
(iv)Recommendations for a resolution to the conflict in Syria, including— (I)options for a gradual political transition to a post-Assad Syria; and 
(II)actions necessary for reconciliation. (v)A roadmap for a United States and coalition strategy to reestablish security and governance in Syria, including recommendations for the synchronization of stabilization, development, counterterrorism, and reconstruction efforts. 
(vi)Any other matter with respect to the conflict in Syria that the Group considers to be appropriate. (2)Interim reportNot later than February 1, 2019, the Group shall submit to the Committee on Armed Services and the Committee on Foreign Relations of the Senate, the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives, the majority and minority leaders of the Senate, the Speaker of the House of Representatives, and the minority leader of the House of Representatives a report that describes the status of the review and assessment under subsection (d) and any interim recommendations developed by the Group as of the date of the briefing. 
(3)Form of reportThe report submitted to Congress under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (g)TerminationThe Group shall terminate on the date that is 180 days after the date on which the Group submits the report required by subsection (f)(1). 
1225.Modification of annual report on military power of IranSection 1245(b) of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 113 note) is amended— (1)in paragraph (3)(B), by inserting the Houthis, after Hamas,; and 
(2)in paragraph (7)— (A)by inserting the Russian Federation, after Pakistan,; and 
(B)by inserting trafficking or before development. DMatters relating to Europe and the Russian Federation 1231.Extension of limitation on military cooperation between the United States and the Russian Federation (a)ExtensionSubsection (a) of section 1232 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2488), as amended by section 1231 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is further amended in the matter preceding paragraph (1) by striking fiscal year 2017 or 2018 and inserting fiscal year 2017, 2018, or 2019. 
(b)Rule of constructionSuch section is further amended— (1)by redesignating subsection (e) as subsection (f); and 
(2)by inserting after subsection (d) the following new subsection (e):  (e)Rule of constructionNothing in subsection (a) shall be construed to limit bilateral military-to-military dialogue between the United States and the Russian Federation for the purpose of reducing the risk of conflict.. 
1232.Limitation on availability of funds relating to sovereignty of the Russian Federation over Crimea 
(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for the Department of Defense may be obligated or expended to implement any activity that recognizes the sovereignty of the Russian Federation over Crimea. (b)WaiverThe Secretary of Defense, with the concurrence of the Secretary of State, may waive the limitation in subsection (a) if the Secretary of Defense— 
(1)determines that the waiver is in the national security interest of the United States; and (2)submits to the Committee on Armed Services and the Committee on Foreign Relations of the Senate and the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives a notification of the waiver. 
1233.Extension of Ukraine Security Assistance InitiativeSection 1250 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1068), as most recently amended by section 1234 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is further amended— (1)in subsection (c)— 
(A)in paragraph (1), by striking for fiscal year 2018 pursuant to subsection (f)(3) and inserting for fiscal year 2019 pursuant to subsection (f)(4); and (B)in paragraph (3), by striking fiscal year 2018 and inserting fiscal year 2019; 
(2)in subsection (f), by adding at the end the following new paragraph:  (4)For fiscal year 2019, $200,000,000.; and 
(3)in subsection (h), by striking December 31, 2020 and inserting December 31, 2021. 1234.Sense of Senate on relocation of Joint Intelligence Analysis ComplexIt is the sense of the Senate that, in consideration of any future plans regarding the relocation of the Joint Intelligence Analysis Complex of the United States European Command, the Secretary of Defense should maintain its geographic location within the United Kingdom and its collocation with the North Atlantic Treaty Organization (NATO) Intelligence Fusion Center. 
1235.Sense of Senate on enhancing deterrence against Russian aggression in Europe 
(a)Statement of policyTo protect the national security of the United States, it is the policy of the United States to pursue an integrated approach to strengthening the defense of allies and partners in Europe as part of a broader, long-term strategy backed by all elements of United States national power to deter and, if necessary, defeat Russian aggression. (b)Sense of the SenateIt is the sense of the Senate that in order to strengthen the defense of allies and partners in Europe, the Secretary of Defense, in coordination with the Secretary of State and in consultation with the commander of United States European Command, should— 
(1)prioritize the need for additional United States Army forward presence in Europe, especially increased forward-stationed combat enablers to enhance United States Army capability and capacity in areas such as— (A)long-range fires; 
(B)air and missile defense; (C)combat engineering; 
(D)logistics and sustainment; (E)warfighting headquarters elements; and 
(F)electronic warfare; (2)conduct a review of the balance of United States Army presence in Europe between rotationally deployed and forward-stationed forces, including an examination of transitioning the rotational presence of a United States Army armored brigade combat team (ABCT) in Europe to a forward-stationed ABCT, with consideration of— 
(A)the opportunity to more effectively signal the enduring commitment of the United States— (i)to assure allies and partners in Europe; and 
(ii)to deter Russian aggression; (B)the significant recurring fiscal costs of rotating heavy, equipment-intensive units; 
(C)the family readiness impacts of lengthy heel-to-toe rotational deployments; (D)the potential advantages of interoperability and cultural proficiency that can be achieved by forward-stationed forces that have knowledge of local rules, regulations, culture, customs, geography, and counterpart military units and officials; 
(E)the potential tradeoffs between— (i)the training readiness and high operational tempo of rotational units; and 
(ii)the higher manning rates of forward-stationed forces; and (F)the benefits of National Training Center rotations for rotationally deployed units as compared to maximized use of United States Army training areas in Europe, including the Joint Multinational Readiness Center in Germany, by forward-stationed units in Europe; 
(3)consider options for mitigating personnel impacts of heel-to-toe rotations of United States forces in Europe, including designation of Operation Atlantic Resolve as a named operation; (4)examine the merit and feasibility of maintaining a continuous and enduring presence of at least one United States Army company in Estonia, Latvia, and Lithuania; 
(5)examine the merit and feasibility of increasing the presence of United States special operations forces in Estonia, Latvia, and Lithuania to deter aggression, promote interoperability, build resilience through training activities focused on countering unconventional warfare strategies, and enable the North Atlantic Treaty Organization (NATO) to take collective action if required; (6)examine the merit and feasibility of prepositioning certain equipment and ammunition in Estonia, Latvia, and Lithuania; 
(7)continue rotational deployments of United States forces to Romania and Bulgaria while taking full advantage of the training opportunities available at military locations such as Camp Mihail Kogalniceanu in Romania and Novo Selo Training Area in Bulgaria; (8)examine the implications of Russian military activity in the Arctic region for United States military capability, capacity, and force posture; 
(9)conduct exercises focused on demonstrating the capability to flow United States forces from the continental United States and surge forces from central to eastern Europe in a nonpermissive environment— (A)to test and improve strategic and operational logistics and transportation capabilities; 
(B)to identify capability gaps, capacity shortfalls, or other limiting factors in the execution of operational plans; and (C)to identify appropriate corrective action; 
(10)consider incorporating cyber protection teams, to the extent practicable, with rotational forces in Europe with a focus on training United States and allied forces to operate against adversary cyber, electronic warfare, and information operations capabilities; (11)support robust security assistance for Ukraine, including defensive lethal assistance, while promoting necessary defense institutional reforms; 
(12)support robust security assistance for Georgia, including defensive lethal assistance, to strengthen the defense capabilities and readiness of Georgia, and improve interoperability with NATO forces; (13)promote enhanced military-to-military engagement between the United States and the militaries of the countries of the Western Balkans to promote interoperability with NATO, civilian control of the military, procurement reforms, and regional security cooperation; 
(14)develop and implement a comprehensive security cooperation strategy that rationalizes and prioritizes support for allies and partners in Europe, including Estonia, Latvia, Lithuania, Poland, Romania, Bulgaria, Ukraine, Moldova, and Georgia; (15)consider the merit and feasibility of a defense lending initiative to support allies and partners in Europe, especially allies and partners that are most vulnerable to Russian aggression, to supplement and fill gaps in existing United States security assistance and arms sales mechanisms; and 
(16)in NATO or through other multilateral formats— (A)promote reforms to accelerate the speed of decision and deployability within NATO, including delegation to the Secretary General and the Supreme Allied Commander Europe (SACEUR) of the authority to deploy the Very High Readiness Joint Task Force to any location within the territory of NATO allies in response to a security crisis; 
(B)promote a more robust NATO defense planning process that— (i)defines clear, stable chains-of-command responsible for the execution of graduated response plans; 
(ii)generates realistic military requirements; and (iii)provides a basis for assigning allies specific responsibilities as force providers in contingency plans; 
(C)pursue planning agreements with allies and partners in Europe on rules of engagement and arrangements for command and control, access, transit, and support in crisis situations, which occur prior to an invocation of Article 5 of the Washington Treaty by the North Atlantic Council; (D)promote operational readiness of major combat units as a key element of alliance burden sharing alongside spending commitments made at the 2014 Wales Summit, including through— 
(i)the establishment of 30-day readiness targets for NATO kinetic air squadrons, major naval combatants, and mechanized maneuver battalions; (ii)emphasis on allies maintaining fully manned units, improving readiness of key logistics units, increasing lift capacity, and maintaining sufficient stocks of equipment and munitions; and 
(iii)the conduct of NATO exercises with a focus on rapid mobilization and deployment of allied forces; (E)explore transitioning the Baltic air policing mission of NATO to a Baltic air defense mission that would— 
(i)be fully integrated with the Integrated Air and Missile Defense of NATO and other regional short- and medium-range air defense systems; and (ii)include the participation of NATO and regional partners such as Sweden and Finland; and 
(F)support multilateral efforts to improve maritime domain awareness in the Baltic Sea, including— (i)integrating subsurface sensors and anti-submarine warfare platforms of NATO and other regional partners into a shared maritime domain awareness framework; 
(ii)coordinating the development, procurement, and employment of aerial, surface, and subsurface unmanned vehicles as well as mobile air surveillance radars; (iii)expanding the scope of Sea Surveillance Cooperation Baltic Sea (SUCBAS) information sharing to include sensitive or classified data with the goal of creating a common operating picture; and 
(iv)encouraging civil-military collaboration on maritime domain awareness; (G)promote alignment of the Permanent Structured Cooperation, European Defense Fund, and Coordinated Annual Review on Defense of the European Union (EU) with the NATO defense planning process; 
(H)support NATO–EU cooperation to ensure that— (i)EU capability development is coherent, complementary, and interoperable with NATO; 
(ii)EU-generated capabilities are available to NATO; and (iii)EU defense activities are conducted with appropriate transparency and participation of non-EU states; 
(I)support coordinated NATO and EU actions on expediting or waiving diplomatic clearances for the movement of United States and allied forces during contingencies; (J)support cooperative investment frameworks that promote increased military mobility in Europe; 
(K)explore enhancing the role of NATO Force Integration Units to more centrally coordinate exercises and training by de-conflicting training engagements, identifying opportunities for combined activities, and ensuring exercise design and delivery are responsive to the dynamic security environment; (L)support cooperative efforts to improve the cyber resiliency of commercial systems in Europe, especially port and rail infrastructure essential for military mobility; 
(M)support NATO procurement and training efforts to expand the use of secure and interoperable communications at the operational level, especially in the militaries of Estonia, Latvia, Lithuania, Poland, Romania, and Bulgaria; (N)expand cooperation and joint planning with allies and partners on intelligence, surveillance, and reconnaissance (ISR), including— 
(i)exercises related to border security and crisis command and control; and (ii)electronic warfare, anti-air, and anti-surface capabilities; 
(O)promote efforts to improve the capability and readiness of NATO Standing Maritime Groups; (P)encourage regular review and update of the Alliance Maritime Strategy of NATO to reflect the changing military balance in the Black Sea with a particular focus on ISR, cyber, electronic warfare, and anti-submarine warfare capabilities as well as defense of ports, airfields, military bases, and other critical infrastructure; 
(Q)explore increasing the frequency, scale, and scope of NATO and other multilateral exercises in the Black Sea with the participation of Ukraine and Georgia; (R)promote integration of United States Marines in Norway with the United Kingdom-led Joint Expeditionary Force to increase multilateral cooperation and interoperability between NATO and regional partners such as Sweden and Finland; 
(S)affirm support for the Open Door policy of NATO, including the eventual membership of Georgia in NATO; and (T)promote the contribution of sufficient resources by NATO allies for the Substantial NATO-Georgia Package, and encourage NATO allies to make full use of the NATO–Georgian Joint Training and Evaluation Center. 
1236.Technical amendments related to NATO Support and Procurement Organization and related NATO agreements 
(a)Title 10, United States CodeSection 2350d of title 10, United States Code, is amended— (1)by striking NATO Support Organization each place it appears and inserting NATO Support and Procurement Organization; 
(2)by striking Support Partnership Agreement each place it appears and inserting Support or Procurement Partnership Agreement; and (3)in subsection (a)(1), by striking Support Partnership Agreements and inserting Support or Procurement Partnership Agreements. 
(b)Arms Export Control ActSection 21(e)(3) of the Arms Export Control Act (22 U.S.C. 2761(e)(3)) is amended— (1)in subparagraph (A)— 
(A)in the matter preceding clause (i), by striking North Atlantic Treaty Organization (NATO) Support Organization and inserting North Atlantic Treaty Organization (NATO) Support and Procurement Organization; and (B)in clause (i), by striking support partnership agreement and inserting support or procurement partnership agreement; and 
(2)in subparagraph (C)(i), in the matter preceding subclause (I)— (A)by striking weapon system partnership agreement and inserting support or procurement partnership agreement; and 
(B)by striking North Atlantic Treaty Organization (NATO) Support Organization and inserting North Atlantic Treaty Organization (NATO) Support and Procurement Organization. 1237.Report on security cooperation between the Russian Federation and Cuba, Nicaragua, and Venezuela (a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency shall submit to the appropriate committees of Congress a report on security cooperation between the Russian Federation and each of the countries specified in subsection (b). 
(b)CountriesThe countries specified in this subsection are as follows: (1)Cuba. 
(2)Nicaragua. (3)Venezuela. 
(c)Matters To be includedThe report required by subsection (a) shall include the following: (1)An assessment of bilateral security cooperation between the Russian Federation and each country specified in subsection (b) that includes each of the following: 
(A)A list of Russian weapon systems or other military hardware or technology valued at not less than $1,000,000 provided to or purchased by such country since January 1, 2007. (B)A description of the participation of the security forces of such country in training or exercises with the security forces of the Russian Federation since January 1, 2007. 
(C)A description of any security cooperation agreement between the Russian Federation and such country. (D)A description of any military or intelligence infrastructure, facilities, and assets developed by the Russian Federation in each such country and any associated agreements or understandings between the Russian Federation and such country. 
(2)An assessment of security cooperation, specifically in an advisory role, among the countries specified in subsection (b). (d)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 1238.Sense of Senate on countering Russian malign influenceIt is the sense of the Senate that the Secretary of Defense and the Secretary of State should— 
(1)urgently prioritize the completion of a comprehensive strategy to counter Russian malign influence; and (2)submit to Congress the report required by section 1239A(d) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91). 
EMatters relating to the Indo-Pacific region 
1241.Redesignation, expansion, and extension of Southeast Asia Maritime Security Initiative 
(a)Redesignation as Indo-Pacific Maritime Security Initiative 
(1)In generalSubsection (a)(2) of section 1263 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 333 note) is amended by striking the Southeast Asia Maritime Security Initiative and inserting the Indo-Pacific Maritime Security Initiative. (2)Conforming amendmentThe heading of such section is amended to read as follows: 
 
1263.Indo-Pacific Maritime Security Initiative. 
(b)Expansion 
(1)Expansion of region to receive assistance and trainingSubsection (a)(1) of such section is amended by inserting and the Indian Ocean after South China Sea in the matter preceding subparagraph (A). (2)Recipient countries of assistance and training generallySubsection (b) of such section is amended— 
(A)in paragraph (2), by striking the comma at the end and inserting a period; and (B)by adding at the end the following new paragraphs: 
 
(6)Bangladesh. (7)Sri Lanka.. 
(3)Countries eligible for payment of certain incremental expensesSubsection (e)(2) of such section is amended by adding at the end the following new subparagraph:  (D)India.. 
(c)ExtensionSubsection (h) of such section is amended by striking September 30, 2020 and inserting December 31, 2025. 1242.Modification of annual report on military and security developments involving the People's Republic of ChinaSection 1202(b) of the National Defense Authorization Act for Fiscal Year 2000 (10 U.S.C. 113 note) is amended— 
(1)by redesignating paragraphs (6) through (16) and (17) through (23) as paragraphs (7) through (17) and (19) through (25), respectively; (2)by inserting after paragraph (5) the following new paragraph (6): 
 
(6)China's overseas military basing and logistics infrastructure.; (3)in paragraph (8), as so redesignated, by striking including technology transfers and espionage in the first sentence and inserting including investment, industrial espionage, cybertheft, academia, and other means of technology transfer; 
(4)by inserting after paragraph (17), as so redesignated, the following new paragraph (18):  (18)An assessment of relations between China and the Russian Federation with respect to security and military matters.; and 
(5)by adding at the end the following new paragraphs:  (26)The relationship between Chinese overseas investment, including initiatives such as the Belt and Road Initiative, and Chinese security and military strategy objectives. 
(27)Efforts by China to influence the media, cultural institutions, business, and academic and policy communities of the United States to be more favorable to its security and military strategy and objectives. (28)Efforts by China to monitor and influence, in support of its security and military strategy and objectives, the following: 
(A)Chinese citizens in the United States. (B)United States citizens of Chinese descent.. 
1243.Sense of Senate on TaiwanIt is the sense of the Senate that— (1)the Taiwan Relations Act (22 U.S.C. 3301 et seq.) and the Six Assurances are both cornerstones of United States relations with Taiwan; 
(2)the United States should strengthen defense and security cooperation with Taiwan to support the development of capable, ready, and modern defense forces necessary for Taiwan to maintain a sufficient self-defense capability; (3)the United States should strongly support the acquisition by Taiwan of defensive weapons through foreign military sales, direct commercial sales, and industrial cooperation, with a particular emphasis on asymmetric warfare and undersea warfare capabilities, consistent with the Taiwan Relations Act; 
(4)the United States should improve the predictability of arms sales to Taiwan by ensuring timely review of and response to requests of Taiwan for defense articles and defense services; (5)the Secretary of Defense should promote Department of Defense policies concerning exchanges that enhance the security of Taiwan, including— 
(A)United States participation in appropriate Taiwan exercises, such as the annual Han Kuang exercise; (B)Taiwan participation in appropriate United States exercises; and 
(C)exchanges between senior defense officials and general officers of the United States and Taiwan consistent with the Taiwan Travel Act (Public Law 115–135); (6)the United States and Taiwan should expand cooperation in humanitarian assistance and disaster relief; and 
(7)the Secretary of Defense should consider supporting the visit of a United States hospital ship to Taiwan as part of the annual Pacific Partnership mission in order to improve disaster response planning and preparedness as well as to strengthen cooperation between the United States and Taiwan. 1244.Redesignation and modification of sense of Congress and initiative for the Indo-Asia-Pacific region (a)Redesignation (1)In generalSection 1251 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended by striking Indo-Asia-Pacific each place it appears and inserting Indo-Pacific. 
(2)Heading amendments 
(A)Section headingThe heading of such section is amended to read as follows:  1251.Sense of Congress and initiative for the Indo-Pacific region. (B)Subsection headingsSuch section is further amended in the headings of subsections (b) and (f) by striking Indo-Asia-Pacific and inserting Indo-Pacific. 
(b)Modification of initiativeSuch section is further amended— (1)in subsection (c)— 
(A)by striking paragraphs (1) through (4) and inserting the following new paragraphs (1) through (4):  (1)Activities to increase the rotational and forward presence, improve the capabilities, and enhance the posture of the United States Armed Forces in the Indo-Pacific region— 
(A)consistent with the National Defense Strategy; and (B)to the extent required to minimize the risk of execution of the contingency plans of the Department of Defense. 
(2)Activities to improve military and defense infrastructure, logistics, and assured access in the Indo-Pacific region to enhance the responsiveness, survivability, and operational resilience of the United States Armed Forces in the Indo-Pacific region. (3)Activities to enhance the storage and pre-positioning in the Indo-Pacific region of equipment and munitions of the United States Armed Forces. 
(4)Bilateral and multilateral military training and exercises with allies and partner nations in the Indo-Pacific region.; and (B)in paragraph (5)— 
(i)in the matter preceding subparagraph (A), by striking security capacity and all that follows through of allies in subparagraph (B) and inserting security capacity of allies; and (ii)by redesignating clauses (i) through (v) as subparagraphs (A) through (E), respectively, and indenting appropriately; 
(2)in subsection (d), by striking only; and (3)by amending subsection (e) to read as follows: 
 
(e)Five-year plan for the Indo-Pacific Stability Initiative 
(1)Plan required 
(A)In generalNot later than March 1, 2019, the Secretary of Defense, in consultation with the Commander of the United States Pacific Command, shall submit to the congressional defense committees a future years plan on activities and resources of the Initiative. (B)ApplicabilityThe plan shall apply to the Initiative with respect to fiscal year 2020 and at least the four succeeding fiscal years. 
(2)ElementsThe plan required under paragraph (1) shall include each of the following: (A)A description of the objectives of the Initiative. 
(B)A description of the manner in which such objectives support implementation of the National Defense Strategy and reduce the risk of execution of the contingency plans of the Department of Defense by improving the operational resilience of United States forces in the Indo-Pacific region. (C)An assessment of the resource requirements to achieve such objectives. 
(D)An assessment of any additional rotational or permanently stationed United States forces in the Indo-Pacific region required to achieve such objectives. (E)An assessment of the logistics requirements, including force enablers, equipment, supplies, storage, and maintenance, to achieve such objectives. 
(F)An identification and assessment of required infrastructure investments to achieve such objectives, including potential infrastructure investments by host countries and new construction or upgrades of existing sites that would be funded by the United States. (G)An assessment of any new agreements, or changes to existing agreements, with other countries for assured access required to achieve such objectives. 
(H)An assessment of security cooperation investments required to achieve such objectives. (3)FormThe plan required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.. 
1245.Prohibition on participation of the People’s Republic of China in Rim of the Pacific (RIMPAC) naval exercises 
(a)Sense of CongressIt is the sense of Congress that— (1)the pace and militarization by the Government of the People’s Republic of China of land reclamation activities in the South China Sea is destabilizing the security of United States allies and partners and threatening United States core interests; 
(2)these activities of the Government of the People’s Republic of China adversarially threaten the maritime security of the United States and our allies and partners; (3)no country that acts adversarially should be invited to multilateral exercises; and 
(4)the involvement of the Government of the People’s Republic of China in multilateral exercises should undergo reevaluation until such behavior changes. (b)Conditions for future participation in RIMPACThe Secretary of Defense shall not enable or facilitate the participation of the People’s Republic of China in any Rim of the Pacific (RIMPAC) naval exercise unless the Secretary certifies to the congressional defense committees that China has— 
(1)ceased all land reclamation activities in the South China Sea; (2)removed all weapons from its land reclamation sites; and 
(3)established a consistent four-year track record of taking actions toward stabilizing the region. 1246.Assessment of and report on geopolitical conditions in the Indo-Pacific region (a)Assessment (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall select and enter into an agreement with an entity independent of the Department of Defense to conduct an assessment of the geopolitical conditions in the Indo-Pacific region that are necessary for the successful implementation of the National Defense Strategy. 
(2)Matters to be includedThe assessment required by paragraph (1) shall include a determination of the geopolitical conditions in the Indo-Pacific region, including any change in economic and political relations, that are necessary to support United States military requirements for forward defense, extensive forward basing, and alliance formation and strengthening in such region. (b)ReportNot later than 270 days after the date of the enactment of this Act, the independent entity selected under subsection (a) shall submit to the appropriate committees of Congress a report on the results of the assessment conducted under that subsection. 
(c)Department of Defense supportThe Secretary shall provide the independent entity selected under subsection (a) with timely access to appropriate information, data, resources, and analyses necessary for the independent entity to conduct the assessment required by that subsection in a thorough and independent manner. (d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 
1247.Sense of Senate on United States-India defense relationshipIt is the sense the Senate that the United States should strengthen and enhance its major defense partnership with India and work toward mutual security objectives by— (1)expanding engagement in multilateral frameworks, including the Quadrilateral Dialogue between the United States, India, Japan, and Australia, to promote regional security and defend shared values and common interests in the rules-based order; 
(2)exploring additional steps to implement the major defense partner designation to better facilitate military interoperability, information sharing, and appropriate technology transfers; (3)designating the responsible individual within the Department of Defense to facilitate the major defense partnership with India, as required by section 1292(a)(1)(B) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2559); 
(4)pursuing strategic initiatives to help develop India’s defense capabilities, including maritime security capabilities; (5)improving cooperation on and coordination of humanitarian and disaster relief responses; 
(6)conducting additional joint exercises with India in the Persian Gulf, the Indian Ocean region, and the Western Pacific; and (7)furthering cooperative efforts to promote security and stability in Afghanistan. 
1248.Sense of Senate on strategic importance of maintaining commitments under Compacts of Free Association 
(a)FindingsThe Senate makes the following findings: (1)The Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau are sovereign countries in free association with the United States under the Compacts of Free Association (in this section referred to as the Compacts), which provide for the exclusive right of the United States Armed Forces to operate in the areas covered by the Compacts. 
(2)Such exclusive right allows the United States to curtail the potential expansion of foreign militaries into areas covered by the Compacts. (3)Under the Compacts, eligible citizens of the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau may— 
(A)reside, work, and study in the United States without a visa; and (B)serve in the United States Armed Forces. 
(4)An estimated 1⁄4 of the populations of the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau has relocated to the United States. (5)Under the Compacts, the Federal Government is required to provide assistance to any affected jurisdiction in the United States to defray costs incurred by the affected jurisdiction for health, educational, social, or public safety services, or for infrastructure relating to such services, due to the residence in the affected jurisdiction of citizens of the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau. 
(b)Sense of SenateIt is the sense of the Senate that maintaining the commitments of the United States under the Compacts is of vital strategic importance to the national security interests of the United States. 1249.Sense of Senate on United States military forces on the Korean Peninsula (a)FindingsThe Senate makes the following findings: 
(1)On June 25, 1950, the Democratic People's Republic of Korea (DPRK), under the rule of Kim Il-sung, the grandfather of Kim Jong-un, launched a surprise attack against forces from the Republic of Korea (South Korea) and small contingent of United States forces, thus beginning the Korean War. (2)In June and July of 1950, the United Nations Security Council adopted Resolutions 82, 83, and 84 calling for the Democratic People's Republic of Korea to cease hostilities and withdraw, to recommend that United Nations member nations provide forces to repel the Democratic People's Republic of Korea attack, and stating any forces provided should be unified under the command of the United States, respectively. 
(3)Fighting as part of a 1,000,000-strong, 22-nation United Nations force, 36,574 members of the United States Armed Forces and 137,899 members of the South Korean military lost their lives during the three years of armed hostilities and brutal conflict in the Korean War. (4)On July 27, 1953, the Democratic People's Republic of Korea, Chinese People's Volunteers, and the United Nations signed an armistice agreement ceasing all hostilities in Korea and establishing the Demilitarized Zone (DMZ). 
(5)Since 1953, lawfully-deployed United States and United Nations forces have remained alongside their South Korean counterparts, continuing to protect and defend South Korea and deter aggression from the Democratic People's Republic of Korea. (6)As a lasting testament the blood and treasure lost during the Korean War and the strong and unwavering alliance built from the ashes of the conflict, the Korean War Memorial in Washington, District of Columbia, and the War Memorial of Korea in Seoul, South Korea, prominently display the following inscription: Our Nation honors her Sons and Daughters who answered the call to defend a Country they never knew and a people they never met.. 
(7)The United States maintains a robust, well-trained, and ready force of approximately 28,500 members of the Armed Forces in South Korea, and the presence of the members of the Armed Forces in South Korea demonstrates the continued resolve and support of the United States for the enduring United States-South Korean Alliance. (8)On December 22, 2017, Kim Jong-un stated, The rapid development of [North Korea's] nuclear force is now exerting big influence on the world political structure and strategic environment.. 
(9)On January 1, 2018, Kim Jong-un stated The entire United States is within range of our nuclear weapons, and a nuclear button is always on my desk. This is reality, not a threat. This year we should focus on mass producing nuclear warheads and ballistic missiles for operational deployment.. (10)Despite 11 standalone United Nations Security Council resolutions against the nuclear and ballistic missile programs of the Democratic People's Republic of Korea, 8 of which passed during the rule of Kim Jong-un, the Democratic People's Republic of Korea has continued to illegally and unlawfully pursue a long-range, nuclear capability meant to hold hostage the United States and threaten the security of the neighbors of the Democratic People's Republic of Korea. 
(11)The 2017 National Security Strategy (NSS) states— (A)Our alliance and friendship with South Korea, forged by the trials of history, is stronger than ever.; 
(B)Allies and partners magnify our power … [and] together with our allies, partners, and aspiring partners, the United States will pursue cooperation with reciprocity.; and (C)with respect to priority actions in the Indo-Pacific region, We will redouble our commitment to established alliances and partnerships, while expanding and deepening relationships with new partners that share respect for sovereignty … and the rule of law.. 
(12)Secretary of Defense James Mattis stated, Winston Churchill noted that the only thing harder than fighting with allies is fighting without them. History proves that we are stronger when we stand united with others. Accordingly, our military will be designed, trained, and ready to fight alongside allies.. (13)The 2018 National Defense Strategy (NDS) states, Mutually beneficial alliances and partnerships are crucial to our strategy, providing a durable, asymmetric strategic advantage that no competitor or rival can match … [and the United States] will strengthen and evolve our alliances and partnerships into an extended network capable of deterring or decisively acting to meet the shared challenges of our time.. 
(14)The unclassified summary of 2018 NDS, an 11-page document, mentions the term allies or alliances over 50 times. (15)The 2018 NDS states, China is a strategic competitor using predatory economics to intimidate its neighbors … [and] it is increasingly clear that China…want[s] to shape a world consistent with their authoritarian model—gaining veto authority over other nations’ economic, diplomatic, and security decisions.. 
(16)Foreign policy experts have long contended that the first priority of the People's Republic of China on the Korean Peninsula is to ensure that the Democratic People's Republic of Korea remains a buffer between China and the democratic South Korea and the United States forces deployed on the Korean Peninsula. (17)China continues to provide the Democratic People's Republic of Korea with most of its food and energy supplies and, until recently, accounted for approximately 90 percent of the total trade volume of the Democratic People's Republic of Korea. 
(18)On June 30, 2017, President Donald Trump stated, Our goal is peace, stability and prosperity for the region. But the United States will defend itself, always will defend itself, always, and we will always defend our allies. As part of that commitment, we are working together to ensure fair burden sharing and support of the United States military presence in Republic of Korea.. (19)South Korea already pays for approximately 50 percent of the total nonpersonal costs of the 28,500 United States members of the Armed Forces on the Korean Peninsula, amounting to $887,500,000 in 2018. 
(20)President Moon Jae-in has committed to increasing the defense spending of South Korea during his term from the current level 2.4 percent of the gross domestic product to 2.9 percent of the gross domestic product. (21)News reports published in early May 2018 have stated that President Trump asked the Secretary of Defense to provide him with options for removing United States troops from the Korean Peninsula. 
(22)National Security Advisor John Bolton responded, The President has not asked the Pentagon to provide options for reducing American forces stationed in South Korea.. (23)A spokesman for the Secretary stated, The president has not asked the Pentagon to provide options for reducing American forces stationed in South Korea. The Department of Defense's mission in South Korea remains the same, and our force posture has not changed. The Department of Defense remains committed to supporting the maximum pressure campaign, developing and maintaining military options for the President, and reinforcing our ironclad security commitment with our allies. We all remain committed to complete, verifiable, and irreversible denuclearization of the Korean Peninsula.. 
(b)Sense of SenateIt is the sense of the Senate that— (1)South Korea is a close friend and ally of the United States, and the United States-South Korea alliance is the linchpin of peace and security in the Indo-Pacific region; 
(2)the presence of United States military forces on the Korean Peninsula and across the Indo-Pacific region continues to play a critical role in safeguarding the peaceful and stable rules-based international order that benefits all countries; (3)South Korea has contributed heavily to its own defense and to the defense of the United States Armed Forces in South Korea, including by providing $10,000,000,000 of the $10,800,000,0000 Camp Humphreys project, which is 93 percent of the funding, to build and relocate United States military forces to a new base in South Korea; 
(4)United States military forces, pursuant to international law, are lawfully deployed on the Korean Peninsula; (5)the nuclear and ballistic missile programs of the Democratic People's Republic of Korea are clear and consistent violations of international law; 
(6)the long-stated strategic objective of authoritarian states such as the People's Republic of China, the Russian Federation, and the Democratic People's Republic of Korea has been the significant removal of United States military forces from the Korean Peninsula; (7)the maximum pressure campaign of the Trump Administration, including an increase in economic sanctions and diplomatic measures with United States allies and regional partners, has worked to bring Kim Jong-un to the negotiation table; and 
(8)the significant removal of United States military forces from the Korean Peninsula is a non-negotiable item as it relates to the complete, verifiable, and irreversible denuclearization of the Democratic People's Republic of Korea. FReports 1251.Report on military and coercive activities of the People's Republic of China in South China Sea (a)In generalExcept as provided in subsection (d), immediately after the commencement of any significant reclamation or militarization activity by the People's Republic of China in the South China Sea, including any significant military deployment or operation or infrastructure construction, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the congressional defense committees, and release to the public, a report on the military and coercive activities of China in the South China Sea in connection with such activity. 
(b)Elements of report to publicEach report on a significant reclamation or militarization activity under subsection (a) shall include a short narrative on, and one or more corresponding images of, such significant reclamation or militarization activity. (c)Form (1)Submittal to CongressAny report under subsection (a) that is submitted to the congressional defense committees shall be submitted in unclassified form, but may include a classified annex. 
(2)Release to publicIf a report under subsection (a) is released to the public, such report shall be so released in unclassified form. (d)Waiver (1)Release of report to publicThe Secretary of Defense may waive the requirement in subsection (a) for the release to the public of a report on a significant reclamation or militarization activity if the Secretary determines that the release to the public of a report on such activity under that subsection in the form required by subsection (c)(2) would have an adverse effect on the national security interests of the United States. 
(2)Notice to CongressIf the Secretary issues a waiver under paragraph (1) with respect to a report on an activity, not later than 48 hours after the Secretary issues such waiver, the Secretary shall submit to the congressional defense committees written notice of, and justification for, such waiver. 1252.Report on terrorist use of human shields (a)In generalThe Secretary of Defense, in consultation with the Secretary of State, shall provide a report on the use of human shields by terrorist groups to protect otherwise lawful targets from attack. 
(b)ElementsThe report required by subsection (a) shall include the following: (1)A description of the lessons learned from the United States and its allies and partners in addressing the use of human shields by terrorist organizations such as Hamas, Hezbollah, the Islamic State of Iraq and Syria, Al Qaeda, and any other organization as determined by the Secretary of Defense. 
(2)A description of a specific plan and actions being taken by the Department of Defense to incorporate the lessons learned as identified in paragraph (1) into Department of Defense operating guidance, relevant capabilities, and tactics, techniques, and procedures to deter, counter, and address the challenge posed by the use of human shields and hold accountable terrorist organizations for the use of human shields. (c)Submittal of the ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress the report required in subsection (a). 
(d)FormThe report shall be submitted in unclassified form, but may include a classified annex. (e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on the Judiciary of the Senate; and (2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on the Judiciary of the House of Representatives. 
1253.Report on Arctic strategies 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army, the Secretary of the Navy, and the Secretary of the Air Force shall submit to the congressional defense committees a report on the strategy of the Army, the Navy and the Marine Corps, and the Air Force, respectively, for the Arctic region. (b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of the specific means by which each Armed Force, including regular components, the National Guard, and the Reserves, will— (A)enhance the capability of the Armed Forces to defend the homeland and exercise sovereignty; 
(B)strengthen deterrence at home and abroad; (C)strengthen alliances and partnerships; 
(D)preserve freedom of the seas in the Arctic; (E)engage public, private, and international partners to improve domain awareness in the Arctic; 
(F)develop Department of Defense Arctic infrastructure and capabilities consistent with changing conditions and needs; (G)provide support to civil authorities, as directed; 
(H)partner with other departments, agencies, and countries to support human and environmental security; and (I)support international institutions that promote regional cooperation and the rule of law. 
(2)An analysis of the role of each Armed Force in the operational and contingency plans for the protection of United States national security interests in the Arctic region, including strategic national assets, United States citizens, territory, freedom of navigation, and economic and trade interests in the Arctic region, weighed against the missions described in the Arctic strategy. (3)A detailed description of near-term and long-term training, capability, and resource gaps that must be addressed to fully execute each mission described in the Arctic strategy against an increasing threat environment. 
(4)A description of the Armed Force-specific infrastructure that may be needed to continue to accomplish each mission described in the Arctic strategy against an increasing threat environment, including a cost estimate and potential construction timeline for such infrastructure. (5)A description, by Armed Force, of the current and projected Arctic capabilities of the Russian Federation and the People's Republic of China, and an analysis of current and future United States capabilities that are required to comply with— 
(A)each mission described in the Arctic strategy; and (B)the strategic objectives in the National Defense Strategy. 
(6)With respect to each Armed Force— (A)an assessment of the level of cooperation between each Armed Force and other departments and agencies of the United States Government (including the Department of Homeland Security and the National Security Agency), State and local governments, and Tribal entities; and 
(B)a plan for increased cooperation between the Armed Forces and such departments, agencies, and entities. (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
1254.Report on permanent stationing of a United States Army brigade combat team in the Republic of Poland 
(a)In generalNot later than March 1, 2019, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the congressional defense committees a report on the feasibility and advisability of permanently stationing a United States Army brigade combat team in the Republic of Poland. (b)ElementsThe report required by subsection (a) shall address the following: 
(1)An assessment whether a permanently stationed United States Army brigade combat team in Poland would enhance deterrence against Russian aggression in Eastern Europe. (2)An assessment of the actions the Russian Federation may take in response to a United States decision to permanently station such a brigade combat team in Poland. 
(3)An assessment of the international political considerations of permanently stationing such a brigade combat team in Poland, including within the North Atlantic Treaty Organization (NATO). (4)An assessment whether such a brigade combat team in Poland would support implementation of the National Defense Strategy. 
(5)A description and assessment of the manner in which such a brigade combat team in Poland may affect the ability of the Joint Force to execute Department of Defense contingency plans in Europe. (6)A description and assessment of the manner in which such a brigade combat team in Poland would affect the ability of the Joint Force to respond to a crisis inside the territory of a North Atlantic Treaty Organization ally that occurs prior to the invocation of Article 5 of the Washington Treaty by the North Atlantic Council. 
(7)An identification and assessment of— (A)potential locations in Poland for stationing such a brigade combat team; 
(B)the logistics requirements, including force enablers, equipment, supplies, storage, and maintenance, that would be required to support such a brigade combat team in Poland; (C)infrastructure investments by the United States and Poland, including new construction or upgrades of existing sites, that would be required to support such a brigade combat team in Poland; 
(D)any new agreements, or changes to existing agreements, between the United States and Poland that would be required for such a brigade combat team in Poland; (E)any changes to the posture or capabilities of the Joint Force in Europe that would be required to support such a brigade combat team in Poland; and 
(F)the timeline required to achieve the permanent stationing of such a brigade combat team in Poland. (8)An assessment of the willingness and ability of the Government of Poland to provide host nation support for such a brigade combat team. 
(9)An assessment of whether future growth in United States Army end strength may be used to source additional forces for such a brigade combat team In Poland. (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
1255.Reports on nuclear capabilities of the Democratic People's Republic of Korea 
(a)Baseline reportNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Director of National Intelligence, shall submit to the appropriate committees of Congress a report on the status of the nuclear program of the Democratic People's Republic of Korea to establish a baseline of progress for negotiations with the Democratic People's Republic of Korea with respect to denuclearization. (b)ElementsThe report required by subsection (a) shall include the following, to the extent known or suspected: 
(1)A description of the location, quantity, capability, and operational status of the nuclear weapons of the Democratic People's Republic of Korea. (2)A description of the location of nuclear research, development, production, and testing facilities of the Democratic People's Republic of Korea, including covert facilities. 
(3)A description of the location, quantity, capability, and operational status of the ballistic missiles of the Democratic People's Republic of Korea. (4)A description of the location of the ballistic missile manufacturing and assembly facilities of the Democratic People's Republic of Korea. 
(5)An assessment of any intelligence gaps with respect to the information required by this subsection and verification or inspection measures that may fill such gaps. (c)Updates (1)In generalIn the case of an agreement between the United States and the Democratic People's Republic of Korea, not later than 60 days after the date on which the agreement is reached, and every 90 days thereafter, the report required by subsection (a) shall be augmented by a written update. 
(2)ElementsEach written update under paragraph (1) shall include the following for the preceding 90-day period: (A)A description of the number of nuclear weapons and ballistic missiles verifiably dismantled, destroyed, rendered permanently unusable, or transferred out of the Democratic People's Republic of Korea. 
(B)An identification of the location of nuclear research, development, production, and testing facilities in the Democratic People's Republic of Korea identified and verifiably dismantled, destroyed, or rendered permanently unusable. (C)An identification of the location of ballistic missile manufacturing and assembly facilities in the Democratic People's Republic of Korea verifiably dismantled, destroyed, or rendered permanently unusable. 
(D)A description of the number of nuclear weapons and ballistic missiles that remain in or under the control of the Democratic People's Republic of Korea. (E)An assessment of the progress made in extending the breakout period required for the Democratic People's Republic of Korea to reconstitute its nuclear weapons program and build a nuclear weapon, as such progress relates to the information required by subparagraphs (A) through (D). 
(d)Verification assessment reportNot later than 180 days after the date on which the report required by subsection (a) is submitted, and every 180 days thereafter, the written update required under paragraph (1) of subsection (c) shall include, in addition to the information required by subparagraphs (A) through (E) of that subsection, the following for the preceding 180-day period: (1)An assessment of the establishment of safeguards, other control mechanisms, and other assurances secured from the Democratic People's Republic of Korea to ensure the activities of the Democratic People's Republic of Korea permitted under any agreement will not be used to further any nuclear-related military or nuclear explosive purpose, including research on or development of a nuclear explosive device. 
(2)An assessment of the capacity of the United States or an international organization, including the International Atomic Energy Agency, to effectively access and investigate suspicious sites in the Democratic People's Republic of Korea or allegations of covert nuclear-related activities, including storage sites for nuclear weapons. (e)SunsetThe section shall cease to be effective on the date that is three years after the date of the enactment of this Act. 
(f)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Select Committee on Intelligence, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(2)the Committee on Armed Services, the Permanent Select Committee on Intelligence, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 1256.Report on United States military training opportunities with allies and partners in the Indo-Pacific region (a)Sense of SenateIt is the sense of the Senate that— 
(1)the Secretary of Defense, as part of strategic initiatives, should continue to place emphasis on and consider the benefits of United States military training exercises with allies in the Indo-Pacific region; (2)the Indo-Pacific region is— 
(A)a strategically important region; and (B)critical to the interests of the United States; 
(3)the relationship between the United States and allies and partners in the Indo-Pacific region is essential for ensuring peace and security in the region; (4)interoperability between the United States and allies in the Indo-Pacific region increases readiness and regional contingency response time; 
(5)the United States should focus on expanding training with other allied nations and partners in the Indo-Pacific region; (6)the United States, working within our framework of alliances and partnerships, should seek to build the capacity and capability of our allies and partners in the Indo-Pacific region and to expand interoperability with them; and 
(7)the United States and its partners in the Indo-Pacific region should continue to work together to build the forces, infrastructure, relationships, and training needed to respond to search and rescue and humanitarian assistance needed in the whole of catastrophic natural disasters. (b)Report (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on future United States military training opportunities with allied and partner countries in the Indo-Pacific region. 
(2)ElementsThe report required by paragraph (1) shall include the following: (A)A detailed description of— 
(i)current United States military exercises involving United States partners and allies in the Indo-Pacific region; (ii)the manner in which such exercises are intended to improve the capability and capacity of such partners and allies; and 
(iii)the interoperability of such partners and allies with the United States Armed Forces. (B)An analysis of the potential to expand the size, scope, or makeup of such exercises to include— 
(i)additional forces and units of current participants; (ii)additional capabilities or training; and 
(iii)other allies and partners in the Indo-Pacific region and other regions. (C)An identification of new United States military exercises that may be initiated in the Indo-Pacific region with— 
(i)security treaty allies such as Japan, South Korea, Australia, the Philippines, and Thailand; (ii)growing partners such as India, Indonesia, Malaysia, Mongolia, New Zealand, Singapore, Sri Lanka, and Vietnam; 
(iii)existing multilateral frameworks, such as the Association of Southeast Asian Nations (ASEAN); (iv)allies and partners outside the Indo-Pacific region; and 
(v)potential new allies or partners. (3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
GOther matters 
1261.Modification of authorities relating to acquisition and cross-servicing agreements 
(a)ProhibitionsSection 2342 of title 10, United States Code, is amended— (1)by redesignating subsection (d) as subsection (f); and 
(2)by inserting after subsection (c) the following new subsections (d) and (e):  (d)The Secretary of may not use an agreement with any government of an organization described in subsection (a)(1) to facilitate the transfer of logistic support, supplies, and services to any country or organization with which the Secretary has not signed an agreement described in subsection (a)(2). 
(e)An agreement described in subsection (a)(2) may not provide or otherwise constitute a commitment for the introduction of the armed forces into hostilities.. (b)Annual reportsSuch section is further amended by adding at the end the following new subsection: 
 
(g)Not later than January 15 each year, the Secretary shall submit to the appropriate committees of Congress a report on acquisition and cross-servicing activities that sets forth, in detail, the following: (1)A list of agreements in effect pursuant to subsection (a)(1) during the preceding fiscal year. 
(2)The date on which each agreement listed under paragraph (1) was signed, and, in the case of an agreement with a country that is not a member of the North Atlantic Treaty Organization, the date on which the Secretary notified Congress pursuant to subsection (b)(2) of the designation of such country under subsection (a). (3)The total dollar amount and major categories of logistic support, supplies, and services provided during the preceding fiscal year under each such agreement. 
(4)The total dollar amount and major categories of reciprocal provisions of logistic support, supplies, and services received under each such agreement. (5)With respect to the calendar year during which the report is submitted, an assessment of the following: 
(A)The anticipated logistic support, supplies, and services requirements of the United States. (B)The anticipated requirements of other countries for United States logistic support, supplies, and services.. 
(c)DefinitionsSuch section is further amended— (1)in subsection (b)(2), by striking the Committee on Armed Services the first place it appears and all that follows through the House of Representatives and inserting the appropriate committees of Congress; and 
(2)by adding at the end the following new subsection:  (h)In this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.. 
1262.Extension of authority for transfer of amounts for Global Engagement CenterSection 1287(e)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2546; 22 U.S.C. 2656 note) is amended— (1)in subparagraph (A), by striking and at the end; 
(2)in subparagraph (B), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new subparagraph: 
 
(C)for fiscal year 2019 are less than $80,000,000, the Secretary of Defense is authorized to transfer, from amounts authorized to be appropriated by an Act authorizing funds for the Department of Defense for fiscal year 2019, to the Secretary of State an amount, not to exceed $60,000,000, to be available to carry out the functions of the Center for fiscal year 2019.. 1263.Sense of Senate on purchase by Turkey of S–400 air defense systemIt is the sense of the Senate that if the Republic of Turkey purchases the S–400 air defense system from the Russian Federation— 
(1)such purchase would constitute a significant transaction within the meaning of section 231(a) of the Countering Russian Influence in Europe and Eurasia Act of 2017 (title II of Public Law 115–44; 22 U.S.C. 9525(a)); and (2)the President should faithfully execute that Act by imposing and applying sanctions under section 235 of that Act (22 U.S.C. 9529) with respect to any individual or entity determined to have engaged in such significant transaction as if such person were a sanctioned person for purposes of such section 235. 
1264.Department of Defense support for stabilization activities in national security interest of the United States 
(a)In generalThe Secretary of Defense may, with the concurrence of the Secretary of State and in consultation with the Administrator of the United States Agency for International Development and the Director of the Office of Management and Budget, provide support for the stabilization activities of other Federal agencies specified under subsection (c). (b)Designation of foreign areas (1)In generalAmounts authorized to be provided pursuant to this section shall be available only for support for stabilization activities— 
(A)in a country specified in paragraph (2); and (B)that the Secretary of Defense, with the concurrence of the Secretary of State, has determined are in the national security interest of the United States. 
(2)Specified countriesThe countries specified in this paragraph are as follows: (A)Iraq. 
(B)Syria. (C)Afghanistan. 
(D)Somalia. (c)Support to other agencies (1)In generalSupport may be provided for stabilization activities under subsection (a) to the Department of State, the United States Agency for International Development, or other Federal agencies, on a reimbursable or nonreimbursable basis. 
(2)Type of supportSupport under subsection (a) may consist of— (A)logistic support, supplies, and services; and 
(B)equipment. (d)Requirement for a stabilization strategy (1)LimitationWith respect to any country specified in subsection (b)(2), no amount of support may be provided under subsection (a) until 15 days after the date on which the Secretary of Defense, with the concurrence of the Secretary of State, submits to the appropriate committees of Congress a detailed report setting forth a stabilization strategy for such country. 
(2)Elements of determinationThe stabilization strategy required by paragraph (1) shall set forth the following: (A)The United States interests in conducting stabilization activities in the country specified in subsection (b)(2). 
(B)The key foreign partners and actors in such country. (C)The desired end states and objectives of the United States stabilization activities in such country. 
(D)The Department of Defense support intended to be provided for the stabilization activities of other Federal agencies under section (a). (E)Any mechanism for civil-military coordination regarding support for stabilization activities. 
(F)The mechanisms for monitoring and evaluating the effectiveness of Department of Defense support for United States stabilization activities in the area. (e)Requirement for guidanceNo amount of support may be provided under subsection (a) until 30 days after the date on which the Secretary of Defense submits to the appropriate committees of Congress written guidance for the design, implementation, monitoring, and evaluation of support provided under that subsection. 
(f)ReportThe Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the appropriate committees of Congress on an annual basis a report that includes the following: (1)The identification of each foreign area within countries specified in subparagraph (b)(2) for which support to stabilization has occurred. 
(2)The total amount spent by the Department of Defense, broken out by recipient Federal agency and activity. (3)An assessment of the contribution of each activity toward greater stability. 
(4)An articulation of any plans for continued Department of Defense support to stabilization in the specified foreign area in order to maintain or improve stability. (5)Other matters as the Secretary considers to be appropriate. 
(g)Use of funds 
(1)Source of fundsAmounts for activities carried out under this section in a fiscal year shall be derived only from amounts authorized to be appropriated for such fiscal year for the Department of Defense for Operation and Maintenance, Defense-wide. (2)LimitationNot more than $25,000,000 in each fiscal year is authorized to be used to provide support under this section. 
(h)ExpirationThe authority provided under this section may not be exercised after September 30, 2020. (i)DefinitionsIn this section: 
(1)Appropriate committees of congressThe term appropriate committees of Congress means— (A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. (2)Logistic support, supplies, and servicesThe term logistic support, supplies, and services has the meaning given the term in section 2350(1) of title 10 United States Code. 
1265.Enhancement of U.S.-Israel defense cooperation 
(a)Extension of war reserves stockpile authoritySection 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking after September 30, 2018 and inserting after September 30, 2023. (b)Joint assessment of quantity of precision guided munitions for use by Israel (1)In generalThe President, acting through the Secretary of State and the Secretary of Defense, is authorized to conduct a joint assessment with the Government of Israel with respect to the matters described in paragraph (2). 
(2)Matters describedThe matters described in this paragraph are the following: (A)The quantity and type of precision guided munitions that are necessary for Israel to combat Hezbollah in the event of a sustained armed confrontation between Israel and Hezbollah. 
(B)The quantity and type of precision guided munitions that are necessary for Israel in the event of a sustained armed confrontation with other armed groups and terrorist organizations such as Hamas. (C)The resources the Government of Israel plans to dedicate to acquire such precision guided munitions. 
(D)United States planning to assist Israel to prepare for sustained armed confrontations described in this subsection as well as the ability of the United States to resupply Israel in the event of confrontations described in subparagraphs (A) and (B), if any. (3)Report (A)In generalNot later than 15 days after the date on which the joint assessment authorized under paragraph (1) is completed, the President shall submit to the appropriate congressional committees a report that contains the joint assessment. 
(B)FormThe report required under subparagraph (A) shall be submitted in classified form, but may contain an unclassified summary. (C)Appropriate congressional committees definedIn this paragraph, the term appropriate congressional committees means— 
(i)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and (ii)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives. 
(c)Modification of rapid acquisition and deployment procedures 
(1)Requirement to establish proceduresSection 806(a) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302 note; Public Law 107–314) is amended— (A)in paragraph (1)(C), by striking ; and; 
(B)in paragraph (2), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new paragraph: 
 
(3)urgently needed to support production of precision guided munitions— (A)for the United States to meet requirements; or 
(B)to assist an ally of the United States under direct missile threat from— (i)an organization the Secretary of State has designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); or 
(ii)a country the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (50 U.S.C. 4605(j)) (as in effect pursuant to the International Emergency Economic Powers Act), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22 U.S.C. 2780), or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism.. (2)Prescription of proceduresNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe procedures for the rapid acquisition and deployment of supplies and associated support services for purposes described in paragraph (3) of section 806(a) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003, as added by paragraph (1)(C). 
1266.Certifications regarding actions by Saudi Arabia in Yemen 
(a)Restriction 
(1)In generalSubject to paragraph (2), if the Secretary of State is unable under subsection (c) or (d) to certify that the Government of Saudi Arabia is undertaking the effort, measures, and actions described in paragraphs (1), (2), (3), and (4) of subsection (c), no Federal funds may be obligated or expended after the deadline for the applicable certification to provide authorized in-flight refueling pursuant to section 2342 of title 10, United States Code, or other applicable statutory authority, of Saudi or Saudi-led coalition non-United States aircraft conducting missions in Yemen, other than missions related to— (A)al Qaeda, al Qaeda in the Arabian Peninsula (AQAP), or the Islamic State in Iraq and Syria (ISIS); 
(B)countering the transport, assembly, or employment of ballistic missiles or components in Yemen; (C)helping coalition aircraft return safely to base in emergency situations; 
(D)force protection of United States aircraft, ships, or personnel; or (E)freedom of navigation for United States military and international commerce. 
(2)WaiverThe Secretary may waive the restriction in paragraph (1) with respect to a particular certification if the Secretary— (A)certifies to the appropriate committees of Congress that the waiver is in the national security interests of the United States; and 
(B)submits to the appropriate committees of Congress a report, in written and unclassified form, setting forth— (i)the effort in subsection (c)(1), measures in subsection (c)(2), or actions in subsections (c)(3) or (c)(4), or combination thereof, about which the Secretary is unable to make the certification; 
(ii)a detailed explanation why the Secretary is unable to make the certification about such effort, measures, or actions; (iii)a description of the actions the Secretary is taking to encourage the Government of Saudi Arabia to undertake such effort, measures, or actions; and 
(iv)a detailed justification for the waiver. (b)Reporting requirementNot later than 30 days after the date of the enactment of this Act, the President or the President’s designee shall provide a briefing to the appropriate committees of Congress including, at a minimum— 
(1)a description of Saudi Arabia and the United Arab Emirates’ military and political objectives in Yemen and whether United States assistance to the Saudi-led coalition has resulted in significant progress towards meeting those objectives; (2)a description of efforts by the Government of Saudi Arabia to avoid disproportionate harm to civilians and civilian objects in Yemen, and an assessment of whether United States assistance to the Saudi-led coalition has led to a demonstrable decrease in civilians killed or injured by Saudi-led airstrikes and damage to civilian infrastructure; 
(3)an assessment of the United Nations Verification and Inspection Mechanism (UNVIM) in Yemen and an assessment of the need for existing secondary inspection and clearance processes and transshipment requirements on humanitarian and commercial vessels that have been cleared by UNVIM; (4)a description of the sources of external support for the Houthi forces, including financial assistance, weapons transfers, operational planning, training, and advisory assistance; 
(5)an assessment of the applicability of United States and international sanctions to Houthi forces that have committed grave human rights abuses, obstructed international aid, and launched ballistic missiles into Saudi territory, and an assessment of the applicability of United States and international sanctions to individuals or entities providing the Houthi forces with material support; and (6)an assessment of the effect of the Saudi-led coalition’s military operations in Yemen on the efforts of the United States to defeat al Qaeda in the Arabian Peninsula and the Islamic State of Iraq and the Levant. 
(c)Initial certificationNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate committees of Congress a certification indicating whether the Government of Saudi Arabia is undertaking— (1)an urgent and good faith effort to support diplomatic efforts to end the civil war in Yemen; 
(2)appropriate measures to alleviate the humanitarian crisis in Yemen by increasing access for Yemenis to food, fuel, medicine, and medical evacuation, including through the appropriate use of Yemen’s Red Sea ports, including the port of Hudaydah, the airport in Sana’a, and external border crossings with Saudi Arabia; (3)appropriate actions to reduce any unnecessary delays to shipments associated with secondary inspection and clearance processes other than the United Nations Verification and Inspections Mechanism (UNVIM); and 
(4)demonstrable actions to reduce the risk of harm to civilians and civilian infrastructure resulting from its military operations in Yemen, including by— (A)complying with applicable agreements and laws regulating defense articles purchased or transferred from the United States; and 
(B)taking appropriate steps to avoid disproportionate harm to civilians and civilian infrastructure. (d)Subsequent certificationsNot later than 180 and 360 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate committees of Congress a certification indicating whether the Government of Saudi Arabia is undertaking the effort, measures, and actions described in paragraphs (1), (2), (3), and (4) of subsection (c). 
(e)Rule of constructionNothing in this section may be construed as authorizing the use of military force. (f)Form of certificationsThe certifications required under subsections (c) and (d) shall be written, detailed, and submitted in unclassified form. 
(g)Strategy requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense and the Administrator of the United States Agency for International Development, shall submit to the appropriate committees of Congress an unclassified report listing United States objectives in Yemen and detailing a strategy to accomplish those objectives. The report shall be unclassified but may include a classified annex. (h)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and (2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives. 
1267.Sense of Senate on support for G5 Sahel Joint Force countriesIt is the sense of the Senate that the United States should— (1)work with partners and allies to disrupt violent extremist organizations in the Sahel region that threaten United States security interests; 
(2)enhance cooperation with G5 Sahel Joint Force countries, which are— (A)Burkina Faso; 
(B)Mali; (C)Mauritania; 
(D)Niger; and (E)Chad; 
(3)continue to support the efforts of each G5 Sahel Joint Force country— (A)to improve security along the respective borders of each country through the cooperation and deployment of joint patrols to interdict the cross-border flows of illicit trafficking and violent extremist groups; 
(B)to address underlying sources of instability in each country through a whole-of-government approach; and (C)to build and sustain in each country— 
(i)an effective, accountable government; (ii)a capable and professional military; and 
(iii)a healthy economy; and (4)ensure that any assistance of the United States to a G5 Sahel Joint Force country is undertaken as a whole-of-government effort that balances all instruments of United States national power. 
1268.Sense of Congress on broadening and expanding strategic partnerships and alliesIt is the sense of Congress that— (1)the United States is an ally-rich country and our potential competitors, such as Russia, China, and North Korea, are ally-poor countries; 
(2)United States allies and partners are critical to defending peace and prosperity throughout the world; (3)the rules-based international order supported by the United States and its allies has ensured, and will continue to promote, an international system that benefits all nations; 
(4)throughout the world, the United States will continue to foster relationships with countries with like minds and beliefs; (5)as the United States manages multiple strategic challenges, the enduring strength of the United States remains in alliances such as the North Atlantic Treaty Organization, the Rio Treaty, and mutual defense treaties with Japan, the Republic of Korea, Australia, the Philippines, and Thailand; 
(6)the resolve of the United States remains as strong as ever to forge new alliances and partnerships with countries in order to jointly to work with one another on shared challenges in Europe, the Indo-Pacific and throughout the world; (7)the United States will continue to invest in critical capabilities, build a force posture that decreases the vulnerabilities of the United States and increases resiliency, all of which will help reassure the allies and partners of the United States; 
(8)the United States will encourage allies and partners to be full and cooperative partners in their own defense and the defense of the free and open international order; and (9)the United States will continue to deepen and expand alliances, especially in the Indo-Pacific, and will take no ally for granted. 
1269.Removal of Turkey from the F–35 program 
(a)FindingsCongress makes the following findings: (1)The Government of the Republic of Turkey continues to unlawfully and wrongfully detain Andrew Brunson, a United States citizen, and continues to deny Mr. Brunson due process rights consistent with international norms. 
(2)The Government of the Republic of Turkey has wrongly charged Andrew Brunson with belonging to a terrorist organization and engaging in terrorist activities. (3)The Government of the Republic of Turkey, including the senior leadership of the government, bears direct responsibility for the health and safety of Andrew Brunson while he remains in the custody of the Government of the Republic of Turkey. 
(4)Congress will not tolerate any foreign government’s efforts to use United States citizens for political leverage. (5)President Erdogan, along with other senior officials of the Government of the Republic of Turkey, have publicly and repeatedly stated the intention of the Government of the Republic of Turkey to purchase the S–400 system from Russia, an act that is sanctionable under current United States law. 
(6)Any effort by the Government of the Republic of Turkey to further enhance their relationship with Russia will degrade the general security of the NATO alliance, and NATO member countries, and degrade interoperability of the alliance. (b)ReportThe Secretary of Defense shall submit to the appropriate congressional committees a plan to remove the Government of the Republic of Turkey from participation in the F–35 program, to include industrial and military aspects of the program. The plan shall include: 
(1)steps required to unwind industrial participation of Turkish industry in the manufacturing and assembly of the F–35 program; (2)costs associated with replacing tooling and other manufacturing materials held by Turkish industry; 
(3)timelines associated with the removal of the Government of the Republic of Turkey and Turkish industry from participation in the F–35 program, so as to cause the least impact on the remaining international program partners; and (4)steps required to prohibit the transfer of any F–35 aircraft currently owned and operated, by the Government of the Republic of Turkey, from the territory of the United States. 
(c)Limitation on the transfer of the F–35 to TurkeyThe Department of Defense may not transfer the title for any F–35 aircraft to the Government of the Republic of Turkey, until such time as the report identified in subsection (b) has been submitted. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; and (2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
1270.Increase in minimum amount of obligations from the Special Defense Acquisition Fund for precision guided munitions 
(a)IncreaseSection 114(c)(3) of title 10, United States Code, is amended by striking 20 percent and inserting 25 percent. (b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2018, and shall apply with respect to fiscal years beginning on and after that date. 
XIIICOOPERATIVE THREAT REDUCTION 
1301.Specification of Cooperative Threat Reduction funds 
(a)Fiscal year 2019 cooperative threat reduction funds definedIn this title, the term fiscal year 2019 Cooperative Threat Reduction funds means the funds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in section 4301 for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711). (b)Availability of fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in section 4301 for the Department of Defense Cooperative Threat Reduction Program shall be available for obligation for fiscal years 2019, 2020, and 2021. 
1302.Funding allocationsOf the $335,240,000 authorized to be appropriated to the Department of Defense for fiscal year 2019 in section 301 and made available by the funding table in section 4301 for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711), the following amounts may be obligated for the purposes specified: (1)For strategic offensive arms elimination, $2,823,000. 
(2)For chemical weapons destruction, $5,446,000. (3)For global nuclear security, $29,001,000. 
(4)For cooperative biological engagement, $197,585,000. (5)For proliferation prevention, $74,937,000. 
(6)For activities designated as Other Assessments/Administrative Costs, $25,448,000. XIVOther Authorizations AMilitary Programs 1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2019 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4501. 
1402.Chemical Agents and Munitions Destruction, Defense 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2019 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, as specified in the funding table in section 4501. (b)UseAmounts authorized to be appropriated under subsection (a) are authorized for— 
(1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and (2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act. 
1403.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2019 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4501. 1404.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2019 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4501. 
1405.Defense Health ProgramFunds are hereby authorized to be appropriated for fiscal year 2019 for the Defense Health Program, as specified in the funding table in section 4501, for use of the Armed Forces and other activities and agencies of the Department of Defense in providing for the health of eligible beneficiaries. BNational Defense Stockpile 1411.Consolidation of reporting requirements under the Strategic and Critical Materials Stock Piling ActSection 11 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98h–2) is amended— 
(1)in subsection (a), by striking January 15 of and inserting February 15; and (2)in subsection (b)— 
(A)in paragraph (1), by striking Not later and all that follows through report containing and inserting Each report under subsection (a) shall also include; and (B)in paragraph (2)— 
(i)by striking Each such report in the first sentence and inserting Each report under subsection (a) with respect to matters covered by this subsection; and (ii)by striking Each such report in the second sentence and inserting Each report under subsection (a) with respect to such matters. 
CArmed Forces Retirement Home 
1421.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2019 from the Armed Forces Retirement Home Trust Fund the sum of $64,300,000 for the operation of the Armed Forces Retirement Home. 1422.Expansion of eligibility for residence at the Armed Forces Retirement HomeSection 1512 of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 412) is amended to read as follows: 
 
1512.Residents of retirement home 
(a)Persons eligible to be residentsExcept as provided in subsection (b), the following persons who served as members of the Armed Forces, at least one-half of whose service was not active commissioned service (other than as a warrant officer or limited-duty officer), are eligible to become residents of the Retirement Home: (1)Persons who are 60 years of age or over and were discharged or released from service in the Armed Forces after 20 or more years of active service. 
(2)Persons who are determined under rules prescribed by the Chief Operating Officer to be suffering from a service-connected disability incurred in the line of duty in the Armed Forces. (3)Persons who served in a war theater during a time of war declared by Congress or were eligible for hostile fire special pay under section 310 or 351 of title 37, United States Code, and who are determined under rules prescribed by the Chief Operating Officer to be suffering from injuries, disease, or disability. 
(4)Persons who served in a women's component of the Armed Forces before June 12, 1948, and are determined under rules prescribed by the Chief Operating Officer to be eligible for admission because of compelling personal circumstances. (b)Persons ineligible to be residentsThe following persons are ineligible to become a resident of the Retirement Home: 
(1)A person who— (A)has been convicted of a felony; or 
(B)was discharged or released from service in the Armed Forces under other than honorable conditions. (2)A person with substance abuse or mental health problems, except upon a judgment and satisfactory determination by the Chief Operating Officer that— 
(A)the person has been evaluated by a qualified health professional selected by the Retirement Home; (B)the Retirement Home can accommodate the person’s condition; and 
(C)the person agrees to such conditions of residency as the Retirement Home may require. (c)AcceptanceTo apply for acceptance as a resident of a facility of the Retirement Home, a person eligible to be a resident shall submit to the Administrator of that facility an application in such form and containing such information as the Chief Operating Officer may require. 
(d)Priorities for acceptanceThe Chief Operating Officer shall establish a system of priorities for the acceptance of residents so that the most deserving applicants will be accepted whenever the number of eligible applicants is greater than the Retirement Home can accommodate. (e)Spouses of residents (1)Authority To admitExcept as otherwise established pursuant to subsection (d), the spouse of a person accepted as a resident of a facility of the Retirement Home may be admitted to that facility if the spouse— 
(A)is a covered beneficiary within the meaning of section 1072(5) of title 10, United States Code; (B)is not ineligible to become a resident as provided in subsection (b); and 
(C)submits an application for admittance in accordance with subsection (c). (2)Treatment as residentA spouse admitted in accordance with paragraph (1) shall be a resident of the Retirement Home consistent with this Act, except as the Chief Operating Officer may otherwise provide.. 
1423.Oversight of health care provided to residents of the Armed Forces Retirement HomeSection 1513A(c) of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 413a(c)) is amended— (1)by striking paragraph (1) and inserting the following new paragraph (1): 
 
(1)Facilitate and monitor the timely availability to residents of the Retirement Home such medical, mental health, and dental care services as such residents may require at locations other than the Retirement Home.; and (2)in paragraph (2), by striking Ensure and inserting Monitor. 
1424.Modification of authority on acceptance of gifts for the Armed Forces Retirement HomeParagraph (1) of section 1515(f) of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 415(f)) is amended to read as follows:  (1)The Chief Operating Officer may accept, receive, solicit, hold, administer, and use any gift, devise, or bequest, either absolutely or in trust, of real or personal property, or any income therefrom or other interest therein, for the benefit of the Retirement Home.. 
1425.Relief for residents of the Armed Forces Retirement Home impacted by increase in fees 
(a)Prohibition on removal for inability To pay fee increaseA resident of the Armed Forces Retirement Home as of September 30, 2018, may not be removed or released from the Retirement Home after that date based solely upon the inability of the resident to pay the amount of any increase in fees applicable to residents of the Retirement Home that takes effect on October 1, 2018. (b)Other reliefThe Chief Operating Officer of the Armed Forces Retirement Home shall take all actions practicable to accommodate residents of the Retirement Home who are impacted by the fee structure applicable to residents of the Retirement Home that takes effect on October 1, 2018, including through hardship relief, additional deductions from gross income, and other appropriate actions. 
1426.Limitation on applicability of fee increase for residents of the Armed Forces Retirement HomeIn the case of an individual who was a resident of the Armed Forces Retirement Home as of April 9, 2018, the increase in fees pursuant to the increase in fees for residents of the Home scheduled to take effect on October 1, 2018, may not exceed an amount equal to 50 percent of the fees payable by such individual as such a resident as of April 9, 2018. DOther Matters 1431.Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois (a)Authority for transfer of fundsOf the funds authorized to be appropriated by section 1405 and available for the Defense Health Program for operation and maintenance, $113,000,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer. 
(b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500). 1432.Economical and efficient operation of working capital fund activitiesSection 2208(e) of title 10, United States Code, is amended— 
(1)by inserting (1) after (e); and (2)by adding at the end the following new paragraph: 
 
(2)The accomplishment of the most economical and efficient organization and operation of working capital fund activities for the purposes of paragraph (1) shall include actions toward the following: (A)The implementation of a workload plan that optimizes the efficiency of the workforce operating within a working capital fund activity and reduces the rate structure. 
(B)Encouraging a working capital fund activity to perform reimbursable work for other entities to sustain the efficient use of the workforce. (C)Determining the appropriate leadership level for approving work from outside entities to maximize efficiency.. 
XVAuthorization of additional appropriations for overseas contingency operations 
AAuthorizations of appropriations 
1501.PurposeThe purpose of this subtitle is to authorize appropriations for the Department of Defense for fiscal year 2019 to provide additional funds for overseas contingency operations being carried out by the Armed Forces. 1502.Overseas contingency operationsFunds are hereby authorized to be appropriated for fiscal year 2019 for the Department of Defense for overseas contingency operations in such amounts as may be designated as provided in section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(ii)). 
1503.ProcurementFunds are hereby authorized to be appropriated for fiscal year 2019 for procurement accounts for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4102. 1504.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2019 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4202. 
1505.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2019 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4302. 1506.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2019 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4402. 
1507.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2019 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4502. 1508.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2019 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4502. 
1509.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2019 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4502. 1510.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2019 for expenses, not otherwise provided for, for the Defense Health Program, as specified in the funding table in section 4502. 
BFinancial matters 
1521.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act. 1522.Special transfer authority (a)Authority To transfer authorizations (1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2019 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. 
(2)LimitationThe total amount of authorizations that the Secretary may transfer under the authority of this subsection may not exceed $3,500,000,000. (b)Terms and conditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001. 
(c)Additional authorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001. COther matters 1531.Joint Improvised-Threat Defeat Organization (a)Use and transfer of funds (1)In generalSubsections (b) and (c) of section 1514 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2439), as in effect before the amendments made by section 1503 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4649), shall apply to amounts made available for fiscal year 2019 for the Department of Defense for the Joint Improvised-Threat Defeat Organization. 
(2)References to Joint Improvised Explosive Device Defeat FundIn the application of paragraph (1) to the use of funds described in that paragraph in fiscal year 2019, any reference in the subsections referred to in that paragraph to the Joint Improvised Explosive Device Defeat Fund shall be deemed to be a reference to the Joint Improvised-Threat Defeat Organization. (b)Interdiction of improvised explosive device precursor chemicals (1)Availability of fundsOf the amounts authorized to be appropriated for fiscal year 2019 for the Department of Defense by this Act for the Joint Improvised-Threat Defeat Organization, $15,000,000 may be made available to the Secretary of Defense, with the concurrence of the Secretary of State, to provide training, equipment, supplies, and services to ministries and other entities of foreign governments that the Secretary of Defense has identified as critical for countering the flow of improvised explosive device precursor chemicals. 
(2)Provision through other United States agenciesIf jointly agreed upon by the Secretary of Defense and the head of another department or agency of the United States Government, the Secretary of Defense may transfer amounts made available under paragraph (1) to such department or agency for the provision by such department or agency of training, equipment, supplies, and services to ministries and other entities of foreign governments as described in that paragraph. (3)Notice to CongressNone of the funds made available under paragraph (1) may be obligated or expended to supply training, equipment, supplies, or services to a foreign country before the date that is 15 days after the date on which the Secretary of Defense, in coordination with the Secretary of State, has submitted to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a notice that includes each of the following: 
(A)The name of the foreign country for which training, equipment, supplies, or services are proposed to be supplied. (B)A description of the training, equipment, supplies, and services to be provided to such foreign country using such funds. 
(C)A detailed description of the amounts proposed to be obligated or expended to supply such training, equipment, supplies, or services, including— (i)any amounts proposed to be obligated or expended to support the participation of a department or agency of the United States Government other than the Department of Defense; and 
(ii)a description of the training, equipment, supplies, or services proposed to be supplied. (D)An evaluation of the effectiveness of the efforts of such foreign country to counter the flow of improvised explosive device precursor chemicals. 
(E)An overall plan for countering the flow of precursor chemicals in such foreign country. (4)ExpirationThe authority provided by this subsection expires on December 31, 2019. 
XVIStrategic programs, cyber, and intelligence matters 
ASpace activities 
1601.Modifications to Space Rapid Capabilities OfficeSection 2273a of title 10, United States Code, is amended— (1)in subsection (a), by striking joint; 
(2)in subsection (b), in the first sentence, by striking Department of Defense Executive Agent for Space and inserting Secretary of the Air Force; (3)in subsection (c)— 
(A)in paragraph (1), by striking ; and and inserting a semicolon; (B)in paragraph (2), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new paragraph:  (3)to rapidly develop and field new classified space capabilities.; and 
(4)by striking subsections (d) through (g) and inserting the following new subsections (d) through (f):  (d)Acquisition authorityThe acquisition activities of the Office shall be subject to the following: 
(1)The Secretary of the Air Force shall designate the acquisition executive of the Office, who shall provide streamlined acquisition authority for any project of the Office. (2)The Joint Capabilities Integration and Development System process shall not apply to any acquisition by the Office. 
(3)The Joint Force Space Component of the United States Strategic Command shall establish, validate, and prioritize program requirements. (e)Required program element (1)The Secretary of the Air Force shall ensure, within budget program elements for space programs, that— 
(A)there are separate, dedicated program elements for unclassified and classified activities relating to space rapid capabilities; and (B)the Office executes the responsibilities of the Office through those program elements. 
(2)The Office shall manage the program elements required by paragraph (1). (f)Board of DirectorsThe Secretary of the Air Force shall establish for the Office a Board of Directors (to be known as the Space Rapid Capabilities Board of Directors) to provide coordination, oversight, and approval of projects for the Office.. 
1602.Space warfighting policy and review of space capabilities 
(a)Space warfighting policyNot later than March 29, 2019, the Secretary of Defense shall develop a space warfighting policy. (b)Review of space capabilities (1)In generalThe Secretary shall conduct a review relating to the national security space enterprise that evaluates the following: 
(A)The resiliency of the national security space enterprise with respect to a conflict. (B)The ability of the national security space enterprise to attribute an attack on a space system in a timely manner. 
(C)The ability of the United States— (i)to resolve a conflict in space; and 
(ii)to determine the material means by which such conflict may be resolved. (D)The ability of the national security space enterprise— 
(i)to defend against aggressive behavior in space at all levels of conflict; (ii)to defeat any adversary that demonstrates aggressive behavior in space at all levels of conflict; 
(iii)to deter aggressive behavior in space at all levels of conflict; and (iv)to develop a declassification strategy, if required to demonstrate deterrence. 
(E)The effectiveness and efficiency of the national security space enterprise to rapidly research, develop, acquire, and deploy space capabilities and capacities— (i)to deter and defend United States national security space assets; and 
(ii)to respond to any new threat to such space assets. (F)The current organizational structure of the national security space enterprise with respect to roles, responsibilities, and authorities. 
(G)Any emerging space threat the Secretary expects the United States to confront during the 10-year period beginning on the date of the enactment of this Act. (H)Such other matters as the Secretary considers appropriate. 
(2)Report 
(A)In generalNot later than March 29, 2019, the Secretary shall submit to the congressional defense committees a report on the findings of the review under paragraph (1). (B)FormThe report under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex. 
1603.Report on enhancements to the Global Positioning System Operational Control Segment 
(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that identifies whether the current Global Positioning System Operational Control Segment (OCS) can be incrementally improved to achieve capabilities similar to the Next Generation Operational Control Segment (OCX) used to operate the Global Positioning System III. (b)ElementsThe report required under subsection (a) shall include the following elements: 
(1)A cybersecurity review of both OCS and OCX to determine the specific cybersecurity improvements needed to operate the system through 2030, including— (A)the cybersecurity improvements to OCS needed to match the cybersecurity capabilities that OCX is intended to provide; 
(B)any additional OCS cybersecurity protections needed beyond those OCX is intended to provide; and (C)any additional OCX cybersecurity protections needed beyond those for which OCX is currently contracted. 
(2)An incremental development plan for OCS, including— (A)the number of additional incremental upgrades needed to achieve capabilities similar to OCX, including a discussion of— 
(i)any additional capabilities needed; (ii)the specific capabilities in each upgrade; 
(iii)the duration of each upgrade; and (iv)a full schedule to complete all upgrades; 
(B)the estimated cost for each incremental OCS upgrade; and (C)the total estimated cost across fiscal years for all OCS upgrades to achieve capabilities similar to OCX and any additional capabilities. 
(3)The date by which the Department of Defense would have to begin contracting for each incremental OCS upgrade to ensure availability of OCS for the Global Positioning System III. (4)A comparison of current improvements to OCS that are underway, and additional OCS incremental improvements described under paragraph 2, to the program of record OCX capabilities, including— 
(A)the acquisition and sustainment cost by fiscal year through fiscal year 2030 for OCS and OCX; (B)a comparison schedule between OCS (including incremental improvements described under paragraph 2) and OCX that identifies the delivery dates and capability delivered; and 
(C)the cost and schedule required to provide OCX with any additional needed capabilities that are now required and not currently in the program of record. 1604.Streamline of commercial space launch operationsSection 1617 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–92; 129 Stat. 1106; 51 U.S.C. 50918 note) is amended— 
(1)in subsection (c)— (A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and 
(B)by inserting after paragraph (1) the following new paragraph (2):  (2)Streamlining (A)In generalWith respect to any licensed activity under chapter 509 of title 51, United States Code, the Secretary of Defense may not impose any requirement on a licensee or transferee that is duplicative of, or overlaps in intent with, any requirement imposed by the Secretary of Transportation under that chapter. 
(B)WaiverThe Secretary of Defense may waive the limitation under subparagraph (A) if the Secretary determines that imposing a requirement described in that subparagraph is necessary to avoid negative consequences for the national security space program.; and  (2)by adding at the end the following new subsection: 
 
(d)Effect of lawNothing in this section limits the ability of the Secretary of Defense to consult with the Secretary of Transportation with respect to requirements and approvals under chapter 509 of title 51, United States Code.. 1605.Reusable launch vehicles (a)ReusabilityThe Evolved Expendable Launch Vehicle Program shall be designated as the National Security Space Launch Program. 
(b)Reference to Evolved Expendable Launch Vehicle ProgramAny reference in any law, regulation, guidance, instruction, map, document, record, or other paper of the United States to the Evolved Expendable Launch Vehicle Program shall be deemed to be a reference to the National Security Space Launch Program. (c)PolicyIn carrying out the policy set forth in section 2273 of title 10, United States Code, the Secretary of Defense shall pursue a strategy that includes fully or partially reusable launch systems. 
(d)Certification strategyThe Secretary shall continue to develop a process to evaluate and certify launch vehicles using previously flown components or systems for national security space launch. (e)Reporting requirementNot less than 60 days before the date on which a solicitation for procurement of space launch services is issued, the Secretary shall submit to the congressional defense committees a report that sets forth— 
(1)a determination with respect to whether launch vehicles using previously flown components, or systems or with components or systems that are intended to be reused, that could otherwise meet mission requirements are eligible for award; and (2)in the case of a determination that such launch vehicles shall not be eligible for award, a justification with respect to the reason for ineligibility. 
1606.Review of and report on activities of International Space Station 
(a)In generalNot later than March 1, 2019, the Secretary of Defense shall— (1)in coordination with the Administrator of the National Aeronautics and Space Administration, complete a review of each program, activity, and future technology research project of the Department of Defense being carried out on the International Space Station as of that date; and 
(2)submit to the appropriate committees of Congress a report that describes the results of the review under paragraph (1). (b)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate; and (2)the Committee on Armed Services, the Committee on Energy and Commerce, and the Committee on Science, Space, and Technology of the House of Representatives. 
BDefense intelligence and intelligence-related activities 
1611.Framework on governance, mission management, resourcing, and effective oversight of Department of Defense combat support agencies that are also elements of the intelligence community 
(a)Framework required 
(1)In generalIn accordance with section 105 of the National Security Act of 1947 (50 U.S.C. 3038), section 193 of title 10, United States Code, and section 1018 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 50 U.S.C. 3023 note), the Secretary of Defense shall develop and codify in policy a framework and supporting processes within the Department of Defense to help ensure that the missions, roles, and functions of the Combat Support Agencies (CSA) of the Department of Defense that are also elements of the intelligence community (IC), and other intelligence components of the Department, are appropriately balanced and resourced. (2)ScopeThe framework shall include a consistent, repeatable process for regular reevaluation of the responsibilities and resource profiles of the elements described in paragraph (1) for purposes of preventing imbalances in priorities, insufficient or misaligned resources, and mission creep. 
(b)ElementsThe framework required by subsection (a) shall include the following: (1)A lexicon of relevant terms used by the Department of Defense to ensure consistent definitions are used in determinations about the balance described in subsection (a)(1), which lexicon shall reconcile and codify jointly-used definitions. 
(2)A reevaluation of the intelligence components of the Department, including the Joint Intelligence Centers and Joint Intelligence Operations Centers within the combatant commands, in order to determine which components should be formally designated as part of the intelligence community and any components not so designated conform to relevant tradecraft standards. (3)A repeatable Department process for evaluating the addition, transfer, or elimination of defense intelligence missions, roles, and functions, currently or to be performed by elements described in subsection (a)(1), which process shall include the following: 
(A)A justification for any proposed addition, transfer, or elimination of a mission, role, or function. (B)The identification of the elements in the Federal Government, if any, that currently perform the mission, role, or function concerned. 
(C)For any proposed addition of a mission, role, or function, an assessment of the most appropriate element of the Department to assume it, taking into account current resource profiles, scope of existing responsibilities, primary customers, and infrastructure necessary to support the addition. (D)For any proposed addition of transfer of a mission, role, or function— 
(i)a determination of the appropriate resource profile for such mission, role, or function; and (ii)the identification, in writing, for the Department elements concerned of the resources anticipated to be needed and source of such resources within the future-years defense program in effect at the time of the proposed addition or transfer. 
(c)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary shall provide to the appropriate committees of Congress a briefing on the framework required by subsection (a). (d)PolicyNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report setting forth the policy that codifies the framework required by subsection (a). 
(e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. CCyberspace-related matters ICyberspace generally 1621.Policy of the United States on cyberspace, cybersecurity, cyber warfare, and cyber deterrence (a)In generalIt shall be the policy of the United States, with respect to matters pertaining to cyberspace, cybersecurity, and cyber warfare, that the United States should employ all instruments of national power, including the use of offensive cyber capabilities, to deter if possible, and respond when necessary, to any and all cyber attacks or other malicious cyber activities that target United States interests with the intent to— 
(1)cause casualties among United States persons or persons of our allies; (2)significantly disrupt the normal functioning of United States democratic society or government (including attacks against critical infrastructure that could damage systems used to provide key services to the public or government); 
(3)threaten the command and control of the United States Armed Forces, the freedom of maneuver of the United States Armed Forces, or the industrial base or other infrastructure on which the United States Armed Forces rely to defend United States interests and commitments; or (4)achieve an effect, whether individually or in aggregate, comparable to an armed attack or imperil a vital interest of the United States. 
(b)Response optionsIn carrying out the policy set forth in subsection (a), the United States shall plan, develop, and demonstrate response options to address the full range of potential cyber attacks on United States interests that could be conducted by potential adversaries of the United States. (c)Denial optionsIn carrying out the policy set forth in subsection (a) through response options developed pursuant to subsection (b), the United States shall, to the greatest extent practicable, prioritize the defensibility and resiliency against cyber attacks and malicious cyber activities described in subsection (a) of infrastructure critical to the political integrity, economic security, and national security of the United States. 
(d)Cost-imposition optionsIn carrying out the policy set forth in subsection (a) through response options developed pursuant to subsection (b), the United States shall develop and demonstrate, or otherwise make known to adversaries of the existence of, cyber capabilities to impose costs on any foreign power targeting the United States or United States persons with a cyber attack or malicious cyber activity described in subsection (a). (e)Multi-prong responseIn carrying out the policy set forth in subsection (a) through response options developed pursuant to subsection (b), the United States shall— 
(1)devote immediate and sustained attention to boosting the cyber resilience of critical United States strike systems (including cyber, nuclear, and non-nuclear systems) in order to ensure the United States can credibly threaten to impose unacceptable costs in response to even the most sophisticated large-scale cyber attack; (2)develop offensive cyber capabilities and specific plans and strategies to put at risk targets most valued by adversaries of the United States and their key decision makers; 
(3)enhance attribution capabilities to reduce the time required to positively attribute an attack with high confidence; and (4)develop intelligence and offensive cyber capabilities to detect, disrupt, and potentially expose malicious cyber activities. 
(f)Policies relating to offensive cyber capabilities and sovereigntyIt is the policy of the United States that, when a cyber attack or malicious cyber activity transits or otherwise relies upon the networks or infrastructure of a third country— (1)the United States shall, to the greatest extent practicable, notify and encourage the government of that country to take action to eliminate the threat; and 
(2)if the government is unable or unwilling to take action, the United States reserves the right to act unilaterally (with the consent of that government if possible, but without such consent if necessary). (g)Authority of Secretary of Defense (1)In generalThe Secretary of Defense has the authority to develop, prepare, coordinate, and, when appropriately authorized to do so, conduct military cyber operations in response to cyber attacks and malicious cyber activities described in subsection (a) that are carried out against the United States or United States persons by a foreign power. 
(2)Delegation of additional authoritiesThe Secretary may delegate to the Commander of the United States Cyber Command such authorities of the Secretaries of the military departments, including authorities relating to manning, training, and equipping, that the Secretary considers appropriate. (3)Use of delegated authoritiesThe use by the Commander of the United States Cyber Command of any authority delegated to the Commander pursuant to this subsection shall be subject to the authority, direction, and control of the Secretary. 
(4)Rule of constructionNothing in this subsection shall be construed to limit the authority of the President or Congress to authorize the use of military force. (h)Foreign power definedIn this section, the term foreign power has the meaning given that term in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801). 
1622.Affirming the authority of the Secretary of Defense to conduct military activities and operations in cyberspaceSection 130g of title 10, United States Code, is amended— (1)by striking The Secretary and inserting the following: 
 
(a)In generalThe Secretary; (2)by adding at the end the following new subsections: 
 
(b)Affirmation of authority 
(1)Congress affirms that the Secretary of Defense may conduct military activities or operations in cyberspace, including clandestine military activities or operations in cyberspace, to defend the United States and allies and interests of the United States, including in response to malicious cyber activity carried out against the United States or a United States person by a foreign power. (2)Congress affirms that the authority referred to in paragraph (1) includes the conduct of military activities or operations in cyberspace short of war and in areas outside of named areas of conflict for the purpose of preparation of the environment, influence, force protection, and deterrence of hostilities, or counterterrorism operations involving the armed forces of the United States. 
(c)Clandestine activities or operationsA clandestine military activity or operation in cyberspace shall be considered a traditional military activity for the purposes of section 503(e)(2) of the National Security Act of 1947 (50 U.S.C. 3093(e)(2)). (d)Congressional oversightThe Secretary shall brief the congressional defense committees about any military activities or operations in cyberspace, including clandestine military activities or operations in cyberspace, occurring during the previous quarter during the quarterly briefing required by section 484 of this title. 
(e)Rule of constructionNothing in this section shall be construed to limit the authority of the Secretary to conduct military activities or operations in cyberspace, including clandestine activities or operations in cyberspace, or to alter or otherwise affect the War Powers Resolution (50 U.S.C. 1541–1548), the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note), or reporting of sensitive military cyber activities or operations required by section 130j of this title. (f)DefinitionsIn this section: 
(1)The term clandestine military activity or operation in cyberspace means a military activity or operation carried out in cyberspace, or associated preparatory actions, authorized by the President or the Secretary that— (A)is marked by, held in, or conducted with secrecy, where the intent is that the activity or operation will not be apparent or acknowledged publicly; and 
(B)is to be carried out— (i)as part of a military operation plan approved by the President or the Secretary in anticipation of hostilities or as directed by the President or the Secretary against— 
(I)adversaries (as defined by the National Security Strategy); or (II)other emergent national security threats; 
(ii)to deter, safeguard, or defend against attacks or malicious cyber activities against the United States or Department of Defense information, networks, systems, installations, facilities, or other assets; or (iii)in support of other information related capabilities such as military deception and psychological operations. 
(2)The term foreign power has the meaning given such term in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801). (3)The term United States person has the meaning given such term in such section.; and 
(3)in subsection (a), as designated by paragraph (1), by striking (as and all that follows through )). 1623.Active defense and surveillance against Russian Federation attacks in cyberspace (a)Authority to disrupt, defeat, and deter cyber attacks (1)In generalIn the event that the National Command Authority determines that the Russian Federation is conducting an active, systematic, and ongoing campaign of attacks against the government or people of the United States in cyberspace, the National Command Authority may authorize the Commander of the United States Cyber Command, acting through the Cyber Mission Forces assigned to the United States Cyber Command, to take appropriate and proportional action in cyberspace to disrupt, defeat, and deter such attacks under the authority and policy of the Secretary of Defense to conduct cyber operations and information operations as traditional military activities. 
(2)Notification and reporting 
(A)Notification of operationsIN exercising the authority provided in paragraph (1), the Secretary shall provide notices to the congressional defense committees in accordance with section 130(f) of title 10, United States Code. (B)Quarterly reports by Commander of the United States Cyber Command (i)In generalIn any fiscal year in which the Commander of the United States Cyber Command carries out an action under paragraph (1), the Secretary of Defense shall, not less frequently than quarterly, submit to the congressional defense committees a report on the actions of the Commander under such paragraph in such fiscal year. 
(ii)Manner of reportingReports submitted under clause (i) shall be submitted in a manner that is consistent with the recurring quarterly report required by section 484 of title 10, United States Code. (b)Surveillance (1)In generalThe Secretary of Defense, acting through the Commander of the United States Cyber Command and the cyber mission forces of such command, may conduct surveillance in networks outside the United States of personnel and organizations engaged at the behest or in support of the Russian Federation in— 
(A)stealing and releasing confidential information from United States persons or supporting organizations who are campaigning for public office; (B)generating and planting information and narratives, including the purchase of advertisements, in social and other media intended to mislead, sharpen social and political conflicts, or otherwise manipulate perceptions and opinions of the people of the United States; 
(C)creating networks of subverted computers and associated false accounts on social media platforms for the purpose of spreading and amplifying the impact of information and narratives intended to mislead, sharpen social and political conflicts, or otherwise manipulate perceptions and opinions of the people of the United States; and (D)developing or using cyber capabilities— 
(i)to disable, disrupt, or destroy critical infrastructure of the United States; or (ii)to cause— 
(I)casualties among United States persons or persons of allies of the United States; (II)significant damage to private or public property; 
(III)significant economic disruption; (IV)an effect, whether individually or in aggregate, comparable to that of an armed attack or one that imperils a vital national security interest of the United States; or 
(V)significant disruption of the normal functioning of United States democratic society or government, including attacks against or incidents involving critical infrastructure that could damage systems used to provide key services to the public or government. (2)Private sector cooperation (A)In generalThe Secretary shall make arrangements, directly or through other government organizations, with private sector media representatives and organizations, including social media companies, on a voluntary basis, using the results of the surveillance under paragraph (1) to assist in the identification of such malicious individuals and organizations and associated false or counterfeit accounts created on social media platforms. 
(B)Security clearancesIn carrying out subparagraph (A), the Secretary may grant such security clearances to individuals of media organizations as the Secretary considers necessary and appropriate to share evidence that supports the Secretary’s conclusions regarding the individuals and organizations engaged in the activities described in paragraph (1). (c)Annual reportNot less frequently than once each year, the Secretary shall submit to the congressional defense committees and the congressional intelligence committees (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) a report on— 
(1)the scope and intensity of the Russian Federation's information operations and attacks through cyberspace against the government or people of the United States observed by the cyber mission forces of the United States Cyber Command and the National Security Agency; (2)adjustments of the Department of Defense in the response directed or recommended by the Secretary with respect to such operations and attacks; and 
(3)whether the authorities under subsections (a) and (b) should be expanded to include other foreign powers, such as the Islamic Republic of Iran and the People's Republic of China. 1624.Reorganization and consolidation of certain cyber provisions (a)In generalPart I of subtitle A of title 10, United States Code, is amended— 
(1)by transferring sections 130g, 130j, and 130k to chapter 19; and (2)in chapter 19, by redesignating sections 130g, 130j, and 130k, as transferred by subparagraph (A), as sections 394, 395, and 396, respectively. 
(b)Conforming amendmentSection 108(m) of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1507(m)) is amended by striking under section 130g and inserting under section 394. (c)Clerical amendments (1)The table of sections at the beginning of chapter 3 of title 10, United States Code, is amended by striking the items relating to sections 130g, 130j, and 130k. 
(2)The table of sections at the beginning of chapter 19 of such title is amended by adding at the end the following new items:   394. Authorities concerning military cyber operations. 395. Notification requirements for sensitive military cyber operations. 396. Notification requirements for cyber weapons.. 1625.Designation of official for matters relating to integrating cybersecurity and industrial control systems within the Department of Defense (a)Designation of integrating officialNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall designate one official to be responsible for matters relating to integrating cybersecurity and industrial control systems within the Department of Defense. 
(b)ResponsibilitiesThe official designated pursuant to subsection (a) shall be responsible for matters described in such subsection at all levels of command, from the Department to the facility using industrial control systems, including developing Department-wide certification standards for integration of industrial control systems and taking into consideration frameworks set forth by the National Institute of Standards and Technology for the cybersecurity of such systems. 1626.Assistance for small manufacturers in the defense industrial supply chain on matters relating to cybersecurity (a)Dissemination of cybersecurity resources (1)In generalThe Under Secretary of Defense for Research and Engineering, in consultation with the Director of the National Institute of Standards and Technology, shall take such actions as may be necessary to enhance awareness of cybersecurity threats among small manufacturers in the defense industrial supply chain. 
(2)PriorityThe Under Secretary of Defense for Research and Engineering shall prioritize efforts to increase awareness to help reduce cybersecurity risks faced by small manufacturers described in paragraph (1). (3)Sector focusThe Under Secretary of Defense for Research and Engineering shall carry out this subsection with a focus on such industry sectors as the Under Secretary considers critical. 
(4)Outreach eventsUnder paragraph (1), the Under Secretary of Defense for Research and Engineering shall conduct outreach to support activities consistent with this section. Such outreach may include live events with a physical presence and outreach conducted through Internet websites. (b)Voluntary cybersecurity self-assessmentsThe Under Secretary of Defense for Research and Engineering shall develop mechanisms to provide assistance to help small manufacturers conduct voluntary self-assessments in order to understand operating environments, cybersecurity requirements, and existing vulnerabilities, including through the Mentor Protégé Program, small business programs, and engagements with defense laboratories and test ranges. 
(c)Transfer of research findings and expertise 
(1)In generalThe Under Secretary of Defense for Research and Engineering shall promote the transfer of appropriate technology and techniques developed in the Department of Defense to small manufacturers throughout the United States to implement security measures that are adequate to protect covered defense information, including controlled unclassified information. (2)Coordination with other Federal expertise and capabilitiesThe Under Secretary of Defense for Research and Engineering shall coordinate efforts, when appropriate, with the expertise and capabilities that exist in Federal agencies and federally sponsored laboratories. 
(3)AgreementsIn carrying out this subsection, the Under Secretary of Defense for Research and Engineering may enter into agreements with private industry, institutes of higher education, or a State, United States territory, local, or tribal government to ensure breadth and depth of coverage to the United States defense industrial base and to leverage resources. (d)Defense acquisition workforce cyber training programThe Secretary of Defense shall establish a cyber counseling certification program, or approve a similar existing program, to certify small business professionals and other relevant acquisition staff within the Department of Defense to provide cyber planning assistance to small manufacturers in the defense industrial supply chain. 
(e)AuthoritiesIn executing this program, the Secretary may use the following authorities: (1)The Manufacturing Technology Program established under section 2521 of title 10, United States Code. 
(2)The Centers for Science, Technology, and Engineering Partnership program under section 2368 of title 10, United States Code. (3)The Manufacturing Engineering Education Program established under section 2196 of title 10, United States Code. 
(4)The Small Business Innovation Research program. (5)The mentor-protégé program. 
(6)Other legal authorities as the Secretary deems necessary for the effective and efficient execution of the program. (f)DefinitionsIn this section: 
(1)ResourcesThe term resources means guidelines, tools, best practices, standards, methodologies, and other ways of providing information. (2)Small business concernThe term small business concern means a small business concern as that term is used in section 3 of the Small Business Act (15 U.S.C. 632). 
(3)Small manufacturerThe term small manufacturer means a small business concern that is a manufacturer. (4)StateThe term State means each of the several States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. 
1627.Modification of acquisition authority of the Commander of the United States Cyber Command 
(a)Modification of limitation on use of Cyber operations procurement fundSubsection (e) of section 807 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2224 note) is amended— (1)by striking $75,000,000 and inserting $250,000,000; and 
(2)by striking 2021 and inserting 2025. (b)Extension on sunsetSubsection (i)(1) of such section is amended by striking September 30, 2021 and inserting September 30, 2025. 
1628.Email and Internet website security and authentication 
(a)Implementation of plan requiredExcept as provided by subsection (b), the Secretary of Defense shall develop and implement the plan outlined in Binding Operational Directive 18–01, issued by the Secretary of Homeland Security on October 16, 2017, relating to email security and authentication and Internet website security, according to the schedule established by the Binding Operational Directive for the rest of the Executive Branch beginning with the date of enactment of this Act. (b)ElementsThe actions required of the Secretary of Defense under subsection (a) include the following: 
(1)The adoption of the START Transport Layer Security (STARTTLS) protocol for encryption. (2)Enforcement of Sender Policy Framework (SPF), Domain Keys Identified Mail (DKIM), and Domain-based Message Authentication, Reporting, and Conformance (DMARC) for email authentication. 
(3)Implementation of Hypertext Transfer Protocol Strict Transport Security (HSTS). (c)WaiverThe Secretary may waive the requirements of subsection (a) if the Secretary submits to the congressional defense committees a certification that existing or planned security measures for the Department of Defense either meet or exceed the information security requirements of Binding Operational Directive 18–01. 
(d)Future binding operational directivesThe Chief Information Officer of the Department of Defense shall notify the congressional defense committees within 180 days of the issuance by the Secretary of Homeland Security after the date of the enactment of this Act of any Binding Operational Directive for cybersecurity whether the Department of Defense will comply with the Directive or how the Department of Defense plans to meet or exceed the security objectives of the Directive. 1629.Matters pertaining to the Sharkseer cybersecurity program (a)Transfer of programNot later than March 1, 2019, the Secretary of Defense shall transfer the Sharkseer cybersecurity program from the National Security Agency to the Defense Information Systems Agency, including all associated funding and, as the Secretary considers necessary, personnel. 
(b)Limitation on funding for the Information Systems Security ProgramOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 or any subsequent fiscal year for research, development, test, and evaluation for the Information Systems Security Program for the National Security Agency, not more than 90 percent may be obligated or expended unless the Principal Cyber Advisor certifies to the congressional defense committees that the operations and maintenance funding for the Sharkseer program for fiscal year 2019 and the subsequent fiscal years of the current Future Years Defense Program are available or programmed. (c)Sharkseer break and inspect capability (1)In generalThe Secretary of Defense shall ensure that the decryption capability described in section 1636 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) is provided by the break and inspect subsystem of the Sharkseer cybersecurity program, unless the Principal Cyber Advisor notifies the congressional defense committees on or before the date that is 90 days after the date of the enactment of this Act that a superior enterprise solution will be operational before October 1, 2019. 
(2)Integration of capabilityThe Secretary shall take such actions as are necessary to integrate the break and inspect subsystem of the Sharkseer cybersecurity program with the Department of Defense public key infrastructure. (d)Visibility to endpointsThe Secretary shall take such actions as are necessary to enable, by October 1, 2020, the Sharkseer cybersecurity program and computer network defense service providers to instantly and automatically determine the specific identity and location of computer hosts and other endpoints that received or sent malware detected by the Sharkseer cybersecurity program or other network perimeter defenses. 
(e)Sandbox as a serviceThe Secretary shall use the Sharkseer cybersecurity program sandbox-as-a-service capability as an enterprise solution and terminate all other such projects, unless the Principal Cyber Advisor notifies the congressional defense committees on or before the date that is 90 days after the date of the enactment of this Act that a superior enterprise solution will be operational before October 1, 2019. (f)Authorization of appropriations for bandwidth expansionThere is authorized to be appropriated $20,000,000 for procurement, defense-wide, for the Defense Information Systems Agency to increase the bandwidth of the Sharkseer cybersecurity program to match the bandwidth of communications entering the Internet access points of the Department of Defense. 
1630.Pilot program on modeling and simulation in support of military homeland defense operations in connection with cyber attacks on critical infrastructure 
(a)Pilot program required 
(1)In generalThe Assistant Secretary of Defense for Homeland Defense and Global Security shall carry out a pilot program that uses the results of research exercises of local government, industry, and military responses to combined natural disasters and cyber attacks on critical infrastructure in order to identify and develop means of improving such responses to such combined disasters and attacks. (2)DischargeThe Assistant Secretary shall carry out the pilot program through the United States Northern Command and the United States Cyber Command. 
(3)Research exercisesThe pilot program shall be based on lessons learned from the so-called Jack Voltaic research exercises conducted by the Army Cyber Institute, industry partners of the Institute, and New York, New York, and Houston, Texas. (b)PurposeThe purpose of the pilot program shall be to accomplish the following: 
(1)The development and demonstration of risk analysis methodologies, and the application of commercial simulation and modeling capabilities, based on artificial intelligence and hyperscale cloud computing technologies, for use by the Federal Governments, States, and localities, as applicable— (A)to assess defense critical infrastructure vulnerabilities and interdependencies to improve military resiliency; 
(B)to determine the likely effectiveness of attacks described in subsection (a)(1), and countermeasures, tactics, and tools supporting responsive military homeland defense operations; (C)to train personnel in incident response; 
(D)to conduct exercises and test scenarios; and (E)to foster collaboration and learning between and among departments and agencies of the Federal Government, State and local governments, and private entities responsible for critical infrastructure. 
(2)The development and demonstration of the foundations for establishing and maintaining a program of record for a shared high-fidelity, interactive, affordable, cloud-based modeling and simulation of critical infrastructure systems and incident response capabilities that can simulate complex cyber and physical attacks and disruptions on individual and multiple sectors on national, regional, State, and local scales. (c)Report (1)In generalAt the same time the budget of the President for fiscal year 2020 is submitted to Congress pursuant to section 1105(a) of title 31, United States Code, the Assistant Secretary shall, in consultation with the Secretary of Homeland Security, submit to the congressional defense committees a report on the pilot program. 
(2)ContentsThe report required by paragraph (1) shall include the following: (A)A description of the results of the exercises described in subsection (a)(3) and any other exercises conducted as part of the pilot program as of the date of the report. 
(B)A list of the cybersecurity units of the National Guard and Reserves, and a description and assessment of the progress of the Assistant Secretary and the National Governors’ Association in promoting multi-State mutual assistance compacts to share resources with respect to combined natural disaster and cyber attacks described in subsection (a)(1) as well as an assessment of how the National Guard's ability to operate under dual jurisdictions and their existing relationships at the State and local level could be used in these types of events. (C)A description of the risk analysis methodologies and modeling and simulation capabilities developed and demonstrated pursuant to the pilot program, and an assessment of the potential for future growth of commercial technology in support of the homeland defense mission of the Department of Defense. 
(D)Such recommendations as the Secretary considers appropriate regarding the establishment of a program of record for the Department on further development and sustainment of risk analysis methodologies and advanced, large-scale modeling and simulation on critical infrastructure and cyber warfare. (E)Lessons learned from the use of novel risk analysis methodologies and large-scale modeling and simulation carried out under the pilot program regarding vulnerabilities, required capabilities, and reconfigured force structure, coordination practices, and policy. 
(F)Planned steps for implementing the lessons described in subparagraph (E). (d)FundingOf the amounts authorized to be appropriated for fiscal year 2019 by section 201 for research, development, test, and evaluation for the Army and available for Advanced Concepts and Simulation (Program Element (62308A)), $10,000,000 may be available for the pilot program. 
1631.Security product integration framework 
(a)FindingsCongress makes the following findings: (1)The Department of Defense requires a standard, enterprise-wide, security product integration framework (SPIF) that provides a machine-to-machine data exchange architecture and protocol to achieve interoperability and automated orchestration and coordinated action between and among cybersecurity services, devices, appliances, agents, applications, tools, and command and control centers. 
(2)Information security products and services need to be engineered to consume and act on information, direction, and cues from other security elements on a network through this framework. (3)A security product integration framework should ideally be non-proprietary or designed as a modular open system. 
(4)A security integration framework is essential to achieve the speed, scale, and agility of response required for cyber warfare, and to reduce the cost and time needed to integrate new products and services into the existing security environment. (b)Demonstration programThe Principal Cyber Adviser, the Chief Information Officer, and the Commander of the United States Cyber Command shall select a network or network segment and associated computer network defense service provider to conduct a demonstration and evaluation of one or more existing security product integration frameworks, including modifying network security systems to enable such systems to ingest, publish, subscribe, tip and cue, and request information or services from each other. 
1632.Report on enhancement of software security for critical systems 
(a)Report requiredNot later than March 1, 2019, the Principal Cyber Adviser to the Secretary of Defense and the Chief Information Officer of the Department of Defense shall jointly submit to the congressional defense committees a report on a study, based on the authorities specified in subsection (b), on the costs, benefits, technical merits, and other merits of applying the technology described in subsection (c) to the vulnerability assessment and remediation of the following: (1)Nuclear systems and nuclear command and control. 
(2)A critical subset of conventional power projection capabilities. (3)Cyber command and control. 
(4)Other defense critical infrastructure (b)Basis for conduct of studyThe study required for purposes of subsection (a) shall be conducted pursuant to the following: 
(1)Section 1640 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91). (2)Section 1650 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 2224 note). 
(3)Section 1647 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1118). (c)TechnologiesThe technologies described in this subsection are the following: 
(1)Technology developed and used by Combat Support Agencies of the Department of Defense to discover flaws and weaknesses in software code by inputting immense quantities of pseudo-random data (commonly referred to as fuzz) to identify inputs that cause the software to fail. (2)Cloud-based software fuzzing-as-a-service to continuously test the security of Department of Defense software repositories at large scale. 
(3)Formal programming and protocol language for software code development and other methods and tools developed under the High Assurance Cyber Military Systems program of the Defense Advanced Research Projects Agency. (4)The binary analysis and symbolic execution software security tools developed under the Cyber Grand Challenge of the Defense Advanced Research Projects Agency. 
1633.Comply to connect and cybersecurity scorecard 
(a)LimitationAfter October 1, 2019, no funds may be obligated or expended to prepare the cybersecurity scorecard for the Secretary of Defense unless the Department of Defense is implementing a funded capability to meet the requirements— (1)established by the Chief Information Officer and the Commander of United States Cyber Command pursuant to section 1653 of the National Defense Authorization for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2224 note); and 
(2)set forth in the Information Security Continuous Monitoring Strategy, the Comply-to-Connect Strategy, the Enterprise Patch Management Service Strategy and Concept of Operations, and the User Activity Monitoring Strategy. (b)ReportNot later than January 10, 2019, the Director of Cost Assessment and Program Evaluation shall submit to the congressional defense committees a report comparing the current capabilities of the Department of Defense to— 
(1)the requirements described in subsection (a); and (2)the capabilities deployed by the Department of Homeland Security and the General Services Administration under the Continuous Diagnostics and Mitigation program across the non-Department of Defense departments and agencies of the Federal Government. 
(c)Risk thresholdsThe Chief Information Officer of the Department of Defense, in coordination with the Principal Cyber Advisor, the Director of Operations of the Joint Staff, and the Commander of United States Cyber Command, shall establish risk thresholds for systems and network operations that, when exceeded, would trigger heightened security measures, such as enhanced monitoring and access policy changes. (d)Enterprise governance, risk, and compliance planNot later than 180 days after the date of the enactment of this Act, the Chief Information Officer and the Principal Cyber Advisor shall develop a plan to implement an enterprise governance, risk, and compliance platform and process to maintain current status of all information and operational technology assets, vulnerabilities, threats, and mitigations. 
1634.Cyberspace Solarium Commission 
(a)Establishment 
(1)In generalThere is established a commission to develop a consensus on a strategic approach to protecting the crucial advantages of the United States in cyberspace against the attempts of adversaries to erode such advantages. (2)DesignationThe commission established under paragraph (1) shall be known as the Cyberspace Solarium Commission (in this section the Commission). 
(b)Membership 
(1)Composition 
(A)Subject to subparagraph (B), the Commission shall be composed of 13 members, as follows: (i)The Principal Deputy Director of National Intelligence. 
(ii)The Deputy Secretary of Homeland Security. (iii)The Deputy Secretary of Defense. 
(iv)Three members appointed by the majority leader of the Senate, in consultation with the Chairman of the Committee on Armed Services of the Senate, one of whom shall be a member of the Senate and two of whom shall not be. (v)Two members appointed by the minority leader of the Senate, in consultation with the Ranking Member of the Committee on Armed Services of the Senate, one of whom shall be a member of the Senate and one of whom shall not be. 
(vi)Three members appointed by the Speaker of the House of Representatives, in consultation with the Chairman of the Committee on Armed Services of the House of Representatives, one of whom shall be a member of the House of Representatives and two of whom shall not be. (vii)Two members appointed by the minority leader of the House of Representatives, in consultation with the Ranking Member of the Committee on Armed Services of the House of Representatives, one of whom shall be a member of the House of Representatives and one of whom shall not be. 
(B) 
(i)The members of the Commission who are not members of Congress and who are appointed under clauses (iv) through (vii) of subparagraph (A) shall be individuals who are nationally recognized for expertise, knowledge, or experience in— (I)cyber strategy or national-level strategies to combat long-term adversaries; 
(II)cyber technology and innovation; (III)use of intelligence information by national policymakers and military leaders; or 
(IV)the implementation, funding, or oversight of the national security policies of the United States. (ii)An official who appoints members of the Commission may not appoint an individual as a member of the Commission if, in the judgment of the official, such individual possesses any personal or financial interest in the discharge of any of the duties of the Commission. 
(iii)All members of the Commission described in clause (i) shall possess an appropriate security clearance in accordance with applicable provisions of law concerning the handling of classified information. (2)Co-chairs (A)The Commission shall have two co-chairs, selected from among the members of the Commission. 
(B)One co-chair of the Commission shall be a member of the Democratic Party, and one co-chair shall be a member of the Republican Party. (C)The individuals who serve as the co-chairs of the Commission shall be jointly agreed upon by the President, the majority leader of the Senate, the minority leader of the Senate, the Speaker of the House of Representatives, and the minority leader of the House of Representatives. 
(c)Appointment; initial meeting 
(1)AppointmentMembers of the Commission shall be appointed not later than 45 days after the date of the enactment of this Act. (2)Initial meetingThe Commission shall hold its initial meeting on or before the date that is 60 days after the date of the enactment of this Act. 
(d)Meetings; quorum; vacancies 
(1)In generalAfter its initial meeting, the Commission shall meet upon the call of the co-chairs of the Commission. (2)QuorumSeven members of the Commission shall constitute a quorum for purposes of conducting business, except that two members of the Commission shall constitute a quorum for purposes of receiving testimony. 
(3)VacanciesAny vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made. (4)Quorum with vacanciesIf vacancies in the Commission occur on any day after 45 days after the date of the enactment of this Act, a quorum shall consist of a majority of the members of the Commission as of such day. 
(e)Actions of Commission 
(1)In generalThe Commission shall act by resolution agreed to by a majority of the members of the Commission voting and present. (2)PanelsThe Commission may establish panels composed of less than the full membership of the Commission for purposes of carrying out the duties of the Commission under this title. The actions of any such panel shall be subject to the review and control of the Commission. Any findings and determinations made by such a panel shall not be considered the findings and determinations of the Commission unless approved by the Commission. 
(3)DelegationAny member, agent, or staff of the Commission may, if authorized by the co-chairs of the Commission, take any action which the Commission is authorized to take pursuant to this title. (f)DutiesThe duties of the Commission are as follows: 
(1)To weigh the costs and benefits of various strategic options to reach the goal of protecting the advantages described in subsection (a)(1), including the political system of the United States, the national security industrial sector of the United States, and the innovation base of the United States. The options to be assessed should include deterrence, norms-based regimes, and cyber persistence. (2)To review adversarial strategies and intentions, current programs for the protection of advantages described in subsection (a)(1), and the capabilities of the Federal Government to understand if and how adversaries are currently being deterred or thwarted in their aims and ambitions. 
(3)To evaluate the current allocation of resources for understanding adversarial strategies and intentions and protecting the advantages described in subsection (a)(1). (4)In weighing the options for protecting advantages as described in subsection (a)(1), to consider possible structures and authorities that need to be established, revised, or augmented within the Federal Government. 
(g)Powers of Commission 
(1)In general 
(A)The Commission or, on the authorization of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out the provisions of this section— (i)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths; and 
(ii)require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission or such designated subcommittee or designated member considers necessary. (B)Subpoenas may be issued under subparagraph (A)(ii) under the signature of the co-chairs of the Commission, and may be served by any person designated by such co-chairs. 
(C)The provisions of sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192–194) shall apply in the case of any failure of a witness to comply with any subpoena or to testify when summoned under authority of this section. (2)ContractingThe Commission may, to such extent and in such amounts as are provided in advance in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this title. 
(3)Information from Federal agencies 
(A)The Commission may secure directly from any executive department, agency, bureau, board, commission, office, independent establishment, or instrumentality of the Government information, suggestions, estimates, and statistics for the purposes of this title. (B)Each such department, agency, bureau, board, commission, office, establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request of the co-chairs of the Commission. 
(C)The Commission shall handle and protect all classified information provided to it under this section in accordance with applicable statutes and regulations. (4)Assistance from Federal agencies (A)The Secretary of Defense shall provide to the Commission, on a nonreimbursable basis, such administrative services, funds, staff, facilities, and other support services as are necessary for the performance of the Commission’s duties under this title. 
(B)The Director of National Intelligence may provide the Commission, on a nonreimbursable basis, with such administrative services, staff, and other support services as the Commission may request. (C)In addition to the assistance set forth in paragraphs (1) and (2), other departments and agencies of the United States may provide the Commission such services, funds, facilities, staff, and other support as such departments and agencies consider advisable and as may be authorized by law. 
(D)The Commission shall receive the full and timely cooperation of any official, department, or agency of the United States Government whose assistance is necessary for the fulfillment of the duties of the Commission under this title, including the provision of full and current briefings and analyses. (5)Prohibition on withholding informationNo department or agency of the Government may withhold information from the Commission on the grounds that providing the information to the Commission would constitute the unauthorized disclosure of classified information or information relating to intelligence sources or methods. 
(6)Postal servicesThe Commission may use the United States postal services in the same manner and under the same conditions as the departments and agencies of the United States. (7)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property in carrying out its duties under this title. 
(h)Staff of Commission 
(1)In general 
(A)The co-chairs of the Commission, in accordance with rules agreed upon by the Commission, shall appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its duties, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable to a person occupying a position at level V of the Executive Schedule under section 5316 of such title. (B)Any Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption. 
(C)All staff of the Commission shall possess a security clearance in accordance with applicable laws and regulations concerning the handling of classified information. (2)Consultant services (A)The Commission may procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of such title. 
(B)All experts and consultants employed by the Commission shall possess a security clearance in accordance with applicable laws and regulations concerning the handling of classified information. (i)Compensation and travel expenses (1)Compensation (A)Except as provided in paragraph (2), each member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission under this title. 
(B)Members of the Commission who are officers or employees of the United States or Members of Congress shall receive no additional pay by reason of their service on the Commission. (2)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission may be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703 of title 5, United States Code. 
(j)Treatment of information relating to national security 
(1)In general 
(A)The Director of National Intelligence shall assume responsibility for the handling and disposition of any information related to the national security of the United States that is received, considered, or used by the Commission under this title. (B)Any information related to the national security of the United States that is provided to the Commission by a congressional intelligence committees or the congressional armed services committees may not be further provided or released without the approval of the chairman of such committees. 
(2)Access after termination of commissionNotwithstanding any other provision of law, after the termination of the Commission under subsection (k)(2), only the members and designated staff of the congressional intelligence committees, the Director of National Intelligence (and the designees of the Director), and such other officials of the executive branch as the President may designate shall have access to information related to the national security of the United States that is received, considered, or used by the Commission. (k)Final report; termination (1)Final reportNot later than September 1, 2019, the Commission shall submit to the congressional defense committees, the congressional intelligence committees, the Director of National Intelligence, and the Secretary of Defense, and the Secretary of Homeland Security a final report on the findings of the Commission. 
(2)Termination 
(A)The Commission, and all the authorities of this section, shall terminate at the end of the 120-day period beginning on the date on which the final report under paragraph (1) is submitted to the congressional defense and intelligence committees. (B)The Commission may use the 120-day period referred to in paragraph (1) for the purposes of concluding its activities, including providing testimony to Congress concerning the final report referred to in that paragraph and disseminating the report. 
(l)Assessments of final reportNot later than 60 days after receipt of the final report under subsection (k)(1), the Director of National Intelligence and the Secretary of Defense shall each submit to the congressional intelligence committees and the congressional defense committees an assessment by the Director or the Secretary, as the case may be, of the final report. Each assessment shall include such comments on the findings and recommendations contained in the final report as the Director or Secretary, as the case may be, considers appropriate. (m)Inapplicability of certain administrative provisions (1)Federal Advisory Committee ActThe provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the activities of the Commission under this section. 
(2)Freedom of Information ActThe provisions of section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), shall not apply to the activities, records, and proceedings of the Commission under this section. (n)Funding (1)Authorization of appropriationsThere is authorized to be appropriated $4,000,000 to carry out this section. 
(2)Availability in generalSubject to paragraph (1), the Secretary of Defense shall make available to the Commission such amounts as the Commission may require for purposes of the activities of the Commission under this section. (3)Duration of availabilityAmounts made available to the Commission under paragraph (2) shall remain available until expended. 
(o)Congressional intelligence committees definedIn this section, the term congressional intelligence committees means— (1)the Select Committee on Intelligence of the Senate; and 
(2)the Permanent Select Committee on Intelligence of the House of Representatives. 1635.Program to establish cyber institutes at institutions of higher learning (a)Program authorizedThe Secretary of Defense may carry out a program to establish a Cyber Institute at institutions of higher learning selected under subsection (b) for purposes of accelerating and focusing the development of foundational expertise in critical cyber operational skills for future military and civilian leaders of the Armed Forces and the Department of Defense, including such leaders of the reserve components. 
(b)Selected institutions of higher learning 
(1)In generalThe Secretary of Defense shall select institutions of higher learning for purposes of the program established under subsection (a) from among institutions of higher learning that have a Reserve Officers' Training Corps program. (2)Consideration of senior military collegesIn selecting institutions of higher learning under paragraph (1), the Secretary shall consider the senior military colleges with Reserve Officers’ Training Corps programs. 
(c)ElementsEach institute established under the program authorized by subsection (a) shall include the following: (1)Programs to provide future military and civilian leaders of the Armed Forces or the Department of Defense who possess cyber operational expertise from beginning through advanced skill levels. Such programs shall include instruction and practical experiences that lead to recognized certifications and degrees in the cyber field. 
(2)Programs of targeted strategic foreign language proficiency training for such future leaders that— (A)are designed to significantly enhance critical cyber operational capabilities; and 
(B)are tailored to current and anticipated readiness requirements. (3)Programs related to mathematical foundations of cryptography and courses in cryptographic theory and practice designed to complement and reinforce cyber education along with the strategic language programs critical to cyber operations. 
(4)Programs related to data science and courses in data science theory and practice designed to complement and reinforce cyber education along with the strategic language programs critical to cyber operations. (5)Programs designed to develop early interest and cyber talent through summer programs, dual enrollment opportunities for cyber, strategic language, data science, and cryptography related courses. 
(6)Training and education programs to expand the pool of qualified cyber instructors necessary to support cyber education in regional school systems. (d)Partnerships with Department of Defense and the Armed ForcesAny institute established under the program authorized by subsection (a) may enter into a partnership with one or more components of the Armed Forces, active or reserve, or any agency of the Department of Defense to facilitate the development of critical cyber skills for students who may pursue a military career. 
(e)PartnershipsAny institute established under the program authorized by subsection (a) may enter into a partnership with one or more local educational agencies to facilitate the development of critical cyber skills. (f)Senior military colleges definedThe term senior military colleges has the meaning given such term in section 2111a(f) of title 10, United States Code. 
1636.Establishment of Cybersecurity for Defense Industrial Base Manufacturing Activity 
(a)Establishment 
(1)AuthorityThe Secretary of Defense may, in consultation with the Director of the National Institute of Standards and Technology, establish an activity to assess and strengthen the cybersecurity resiliency of the defense industrial base of the United States. (2)DesignationThe activity that may be established under paragraph (1) shall be known as the Cybersecurity for Defense Industrial Base Manufacturing Activity. 
(b)ActivitiesIf the Secretary of Defense exercises the authority under subsection (a), the Secretary shall utilize the activity to explore ways to increase the cybersecurity resilience of the defense industrial supply chain. Such exploration may include the following: (1)Developing cybersecurity test capabilities to support identifying and reducing security vulnerabilities (as defined in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501)) in defense industrial base manufacturing processes. 
(2)Developing in-person and online training to help small defense industrial base manufacturers improve their cybersecurity. (3)Ensuring that cybersecurity for defense industrial base manufacturing is included in Department of Defense research and development roadmaps and threat assessments. 
(4)Aggregating, developing, and disseminating capabilities to address cybersecurity threats that can be provided to and adopted by defense industrial base manufacturers of all sizes. IIMitigation of risks posed by providers of information technology with obligations to foreign governments 1637.DefinitionsIn this part: 
(1)Appropriate committees of congress definedThe term appropriate committees of Congress means— (A)the Committee on Armed Services, the Select Committee on Intelligence, and the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(B)the Committee on Armed Services, the Permanent Select Committee on Intelligence, and the Committee on Homeland Security of the House of Representatives. (2)Information technologyThe term information technology has the meaning given such term in section 11101 of title 40, United States Code. 
(3)National security systemThe term national security system has the meaning given such term in section 3552(b) of title 44, United States Code. 1638.Identification of countries of concern regarding cybersecurity (a)Identification of countries of concernNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall create a prioritized list of countries of concern regarding cybersecurity based on information relating to the following: 
(1)A foreign government’s engagement in acts of violence against personnel of the United States or coalition forces. (2)A foreign government’s willingness and record of providing financing, logistics, training or intelligence to other persons, countries or entities posing a force protection or cybersecurity risk to the personnel, financial systems, critical infrastructure, or information systems of the United States or coalition forces. 
(3)A foreign government’s engagement in foreign intelligence activities against the United States. (4)A foreign government’s direct or indirect participation in transnational organized crime or criminal activity. 
(5)A foreign government’s ability and intent to conduct operations to affect the supply chain of the United States Government. (b)Report to CongressNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress the list created pursuant to subsection (a) and any accompanying analysis that contributed to the creation of the list. 
1639.Mitigation of risks to national security posed by providers of information technology products and services who have obligations to foreign governments 
(a)Disclosure requiredThe Department of Defense may not use a product, service, or system relating to information or operational technology, cybersecurity, an industrial control system, a weapons system, or computer antivirus provided by a person unless that person discloses to the Secretary of Defense the following: (1)Whether the person has allowed a foreign government to review or access the code of a product, system, or service custom-developed for the Department, or is under any obligation to allow a foreign person or government to review or access the code of a product, system, or service custom-developed for the Department as a condition of entering into an agreement for sale or other transaction with a foreign government or with a foreign person on behalf of such a government. 
(2)Whether the person has allowed a foreign government listed in section 1638(a) to review or access the source code of a product, system, or service that the Department is using or intends to use, or is under any obligation to allow a foreign person or government to review or access the source code of a product, system, or service that the Department is using or intends to use as a condition of entering into an agreement for sale or other transaction with a foreign government or with a foreign person on behalf of such a government. (3)In a case in which the person is a United States person or an affiliate of a United States person, whether or not the person holds or has sought a license pursuant to the Export Administration Regulations under subchapter C of chapter VII of title 15, Code of Federal Regulations, the International Traffic in Arms Regulations under subchapter M of chapter I of title 22, Code of Federal Regulations, or successor regulations, for information technology products, components, software, or services that contain code custom-developed for the product, system, or service the Department is using or intends to use. 
(b)Post procurementProcurement contracts for covered products or systems shall include a clause requiring the information contained in subsection (a) be disclosed during the period of the contract if an entity becomes aware of information requiring disclosure as per that section, including any mitigation measures taken or anticipated. (c)Mitigation of risks (1)In generalIf, after reviewing a disclosure made by a person under subsection (a), the Secretary determines that the disclosure relating to a product, system, or service entails a risk to the national security infrastructure or data of the United States, or any national security system under the control of the Department, the Secretary shall take such measures as the Secretary considers appropriate to mitigate such risks, including, as the Secretary considers appropriate, by conditioning any agreement for the use, procurement, or acquisition of the product, system, or service on the inclusion of enforceable conditions or requirements that would mitigate such risks. 
(2)Third-party testing standardNot later than two years after the date of the enactment of this Act the Secretary shall develop such third-party testing standard as the Secretary considers acceptable for commercial off the shelf (COTS) products, systems, or services to use when dealing with foreign governments. (d)Exemption of disclosures from Freedom of Information ActA disclosure under subsection (a) shall not be subject to section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), or any other similar provision of Federal or State law requiring the disclosure of information to the public. 
1640.Establishment of registry of disclosures 
(a)Establishment of registryNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall— (1)establish within the operational capabilities of the Committee for National Security Systems (CNSS) or within such other agency as the Secretary considers appropriate a registry containing the information disclosed under section 1639; and 
(2)upon request, make such information available to any agency conducting a procurement pursuant to the Federal Acquisition Regulations or the Defense Federal Acquisition Regulations. (b)Exemption of registry from Freedom of Information ActThe contents of the registry established under subsection (a)(1) shall not be subject to section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), or any other similar provision of Federal or State law requiring the disclosure of information to the public. 
(c)Annual reportsNot later than one year after the date of the enactment of this Act and not less frequently than once each year thereafter, the Secretary of Defense shall submit to the appropriate committees of Congress a report detailing the number, scope, product classifications, and mitigation agreements related to each product, system, and service for which a disclosure is made under section 1639(a). DNuclear Forces 1641.Oversight and management of the command, control, and communications system for the national leadership of the United States (a)Designation of responsible individual (1)In generalThe Secretary of Defense shall designate a single individual to be responsible for oversight and strategic portfolio management of the command, control, and communications system for the national leadership of the United States (as defined in section 171a of title 10, United States Code), including— 
(A)nuclear command, control, and communications; (B)senior leadership communications systems; 
(C)integrated tactical warning and attack assessment systems, processes, and enablers; and (D)continuity of government functions for which the Department of Defense is responsible. 
(2)AuthoritiesSubject to the authority and direction of the Secretary, the individual designated under paragraph (1) shall have the authority to direct the Secretaries of the military departments and officials in the Office of the Secretary of Defense with respect to matters described in paragraph (1), including— (A)playing a significant and directive role in the decision processes for all annual and multi-year planning, programming, budgeting, and execution decisions, including the authority to realign the elements of the budgets and budget requests of the military departments that relate to the matters described in paragraph (1); 
(B)ensuring that the military departments comply with the standards of the Federal Government and the Department of Defense with respect to matters described in paragraph (1); and (C)any other authorities that the Secretary of Defense considers necessary. 
(3)Chairperson of Council on Oversight of the National Leadership Command, Control, and Communications SystemThe individual designated under paragraph (1) shall serve as the Chairperson of the Council on Oversight of the National Leadership Command, Control, and Communications System established under section 171a of title 10, United States Code. (4)StaffThe individual designated under paragraph (1) shall have sufficient dedicated full-time personnel to carry out the responsibilities of that individual under this subsection and as Chairperson of the Council on Oversight of the National Leadership Command, Control, and Communications System. 
(b)Modifications to Council on Oversight of the National Leadership Command, Control, and Communications System 
(1)MembershipSubsection (b) of section 171a of title 10, United States Code, is amended— (A)in paragraph (2), by striking , Technology, and Logistics and inserting and Sustainment; 
(B)by redesignating paragraphs (3) through (7) as paragraphs (4) through (8), respectively; and (C)by inserting after paragraph (2) the following new paragraph (3): 
 
(3)The Under Secretary of Defense for Research and Engineering.. (2)ChairpersonSubsection (c) of such section is amended to read as follows: 
 
(c)ChairpersonThe Chairperson of the Council (in this section referred to as the Chairperson) shall be the individual designated by the Secretary of Defense under section 1641(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 as responsible for oversight and strategic portfolio management of the command, control, and communications system for the national leadership of the United States.. (3)ResponsibilitiesSubsection (d) of such section is amended— 
(A)in paragraph (1), by striking oversight and inserting coordination; and (B)in paragraph (2)— 
(i)in the matter preceding subparagraph (A), by striking oversight and inserting coordination; (ii)in subparagraph (B), by striking mitigation and inserting recommendations for mitigation actions; 
(iii)by striking subparagraphs (C) and (D) and inserting the following new subparagraph (C):  (C)Making recommendations to the Chairperson with respect to resource prioritization.; and 
(iv)by redesignating subparagraph (E) as subparagraph (D). (4)Annual reportsSubsection (e) of such section is amended, in the matter preceding paragraph (1), by striking the Council shall and inserting the Chairperson shall. 
(5)Collection of assessments on certain threatsSubsection (f) of such section is amended by striking The Council shall and inserting The Chairperson shall, in consultation with the Council,. (6)Budget and funding mattersSubsection (g) of such section is amended— 
(A)in paragraph (1), in the matter preceding subparagraph (A), by striking the Chairman of the Joint Chiefs of Staff and inserting the Chairperson; (B)in paragraph (2)— 
(i)in the matter preceding subparagraph (A), by striking the Chairman of the Joint Chiefs of Staff and inserting the Chairperson; and (ii)by striking the Chairman each place it appears and inserting the Chairperson; and 
(C)in paragraph (3), by striking the Council shall and inserting the Chairperson shall. (7)Reports on space architecture developmentSubsection (i)(1) of such section is amended by striking the Under Secretary of Defense for Acquisitions, Technology, and Logistics and inserting the Chairperson. 
(8)Notification of reduction of certain warning timeSubsection (j)(2) of such section is amended— (A)in the matter preceding subparagraph (A)— 
(i)in the first sentence, by striking the Council and inserting the Chairperson, in consultation with the Council,; and (ii)in the second sentence, by striking the Council and inserting the Chairperson; and 
(B)in subparagraph (C), by striking the Council and inserting the Chairperson. (9)Status of acquisition programsSubsection (k) of such section is amended— 
(A)in paragraph (1), in the matter preceding subparagraph (A), by striking the co-chairs of the Council, acting through the senior steering group of the Council, and inserting the Chairperson; and (B)in paragraph (2), in the matter preceding subparagraph (A), by striking the co-chairs of the Council and inserting the Chairperson. 
1642.Modification to requirement for conventional long-range standoff weapon 
(a)In generalSection 217(a) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 706) is amended— (1)in paragraph (1)— 
(A)by striking subparagraph (A); and (B)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively; and 
(2)in paragraph (2)— (A)by striking the Secretary may and inserting the following: “the Secretary— 
 
(A)may; (B)by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (B)shall begin procurement and fielding of a follow-on air-launched cruise missile to the AGM–86 for conventional missions not more than five years after the successful completion of initial operational test and evaluation for such a missile for nuclear missions.. 
(b)Statement of policyIt is the policy of the United States to design and procure the long-range standoff weapon to provide a nuclear cruise missile capability to replace the AGM–86 as part of the modernization of the nuclear triad. 1643.Exchange program for nuclear weapons program employees (a)Program authorizedThe Chairman of the Nuclear Weapons Council established under section 179 of title 10, United States Code, and the Administrator for Nuclear Security, shall jointly establish an exchange program under which— 
(1)the Chairman shall arrange for the temporary assignment of civilian and military personnel working on nuclear weapons policy, production, and force structure issues in the Office of the Secretary of Defense, the Joint Staff, the Navy, or the Air Force to the Office of the Deputy Administrator for Defense Programs in the National Nuclear Security Administration; and (2)the Administrator shall arrange for the temporary assignment of civilian personnel working on programs related to nuclear weapons in the Office of the Deputy Administrator for Defense Programs to the elements of the Department of Defense specified in paragraph (1). 
(b)PurposesThe purposes of the exchange program established under subsection (a) are— (1)to familiarize personnel from the Department of Defense and the National Nuclear Security Administration with the equities, priorities, processes, culture, and employees of the other agency; 
(2)for participants in the exchange program to return the expertise gained through their exchanges to their original agencies at the conclusion of their exchanges; and (3)to improve communication between and integration of the agencies that support the formation and oversight of nuclear weapons policy through lasting relationships across the chain of command. 
(c)Participants 
(1)Number of participantsThe Chairman and the Administrator shall each select not fewer than 5 and not more than 10 participants per year for participation in the exchange program established under subsection (a). The Chairman and the Administrator may determine how many participants to select under this paragraph without regard to the number of participants selected from the other agency. (2)Criteria for selection (A)In generalThe Chairman and the Administrator shall select participants for the exchange program established under subsection (a) from among mid-career employees and based on— 
(i)the qualifications and desire to participate in the program of the employee; and (ii)the technical needs and capacities of the Department of Defense and the National Nuclear Security Administration, as applicable. 
(B)Department of DefenseIn selecting participants from the Department of Defense for the exchange program established under subsection (a), the Chairman shall ensure that there is a mix of military personnel and civilian employees of the Department. (d)TermsExchanges pursuant to the exchange program established under subsection (a) shall be for terms of one to two years, as determined and negotiated by the Chairman and the Administrator. Such terms may begin and end on a rolling basis. 
(e)Guidance and implementation 
(1)GuidanceNot later than 90 days after the date of the enactment of this Act, the Chairman and the Administrator shall jointly develop and submit to the congressional defense committees interim guidance on the form and contours of the exchange program established under subsection (a). (2)ImplementationNot later than 180 days after the date of the enactment of this Act, the Chairman and the Administrator shall implement the guidance developed under paragraph (1). 
1644.Procurement authority for certain parts of intercontinental ballistic missile fuzes 
(a)Availability of fundsNotwithstanding section 1502(a) of title 31, United States Code, of the amount authorized to be appropriated for fiscal year 2019 by section 101 and available for Missile Procurement, Air Force, as specified in the funding table in division D, $9,841,000 shall be available for the procurement of covered parts pursuant to contracts entered into under section 1645(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3651). (b)Covered parts definedIn this section, the term covered parts means commercially available off-the-shelf items as defined in section 104 of title 41, United States Code. 
1645.Plan to train officers in nuclear command, control, and communications 
(a)In generalThe Secretary of Defense shall, in consultation with the Secretary of the Air Force, the Secretary of the Navy, and the Chairman of the Joint Chiefs of Staff, develop a plan to train, educate, manage, and track officers of the Armed Forces in nuclear command, control, and communications. (b)ElementsThe plan required by subsection (a) shall address— 
(1)manpower requirements at various grades; (2)desired career paths and promotion timing; and 
(3)any other matters the Secretary of Defense considers relevant to develop a mature cadre of officers with nuclear command, control, and communications expertise. (c)Submission of planNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit the plan required by subsection (a) to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives. 
(d)ImplementationThe plan required by subsection (a) shall be implemented not later than 18 months after the date of the enactment of this Act. 1646.Plan for alignment of acquisition of warhead life extension programs and delivery vehicles for such warheadsNot later than February 15, 2019, the Chairman of the Nuclear Weapons Council established under section 179 of title 10, United States Code, shall submit to the congressional defense committees a plan containing a proposal for better aligning the acquisition of warhead life extension programs by the National Nuclear Security Administration with the acquisition of the planned delivery vehicles for such warheads by the Department of Defense. 
1647.Extension of annual report on plan for the nuclear weapons stockpile, nuclear weapons complex, nuclear weapons delivery systems, and nuclear weapons command and control systemSection 1043 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1576), as most recently amended by section 1665 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is further amended in subsection (a)(1) by striking 2019 and inserting 2024. 1648.Prohibition on use of funds for activities to modify United States aircraft to implement Open Skies Treaty (a)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for research, development, test, and engineering or aircraft procurement, Air Force, for the digital visual imaging system may be obligated or expended to carry out any activities to modify any United States aircraft for purposes of implementing the Open Skies Treaty until— 
(1)the Secretary of Defense submits to the appropriate congressional committees the certification described in paragraph (2) of section 1235(b) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91); and (2)the President submits to the appropriate congressional committees the certification described in paragraph (3) of such section. 
(b)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the congressional defense committees; and (B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
(2)Open Skies TreatyThe term Open Skies Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002. 1649.Sense of Senate on Nuclear Posture Review (a)FindingsCongress makes the following findings: 
(1)Secretary of Defense James Mattis said in his opening statement before the Committee on Armed Services of the House of Representatives on February 6, 2018, Maintaining an effective nuclear deterrent is much less expensive than fighting a war that we were unable to deter.. (2)In the same statement, Secretary Mattis said, Recapitalizing the nuclear weapons complex of laboratories and plants is also long past due … Due to consistent underfunding, significant and sustained investments will be required over the coming decade to ensure that the National Nuclear Security Administration will be able to deliver at the rate needed to support nuclear deterrence into the 2030s and beyond.. 
(3)Former Secretary of Defense Ash Carter recently wrote that it is essential to recapitalize the nuclear Triad, because it is the bedrock of deterrence. During the past 25 years, the United States has made no major new investments in its nuclear forces, yet other countries have conducted vigorous buildups. This history does not support the contention that U.S. investments fuel the nuclear programs of others. My views are reflected in the latest Nuclear Posture Review.. (4)Former Under Secretary of Defense for Policy Jim Miller recently wrote, Secretary of Defense Jim Mattis’s 2018 Nuclear Posture Review offers continuity with past U.S. policy and plans, including those in the 2010 NPR. It deserves broad bipartisan support.. 
(5)The Foreign Minister of Japan, Taro Kono, said in a statement on February 3, 2018, Japan highly appreciates the latest NPR which clearly articulates the U.S. resolve to ensure the effectiveness of its deterrence and its commitment to providing extended deterrence to its allies including Japan, in light of the international security environment which has been rapidly worsened since the release of the previous 2010 NPR, in particular, by continued development of North Korea’s nuclear and missile programs.. (6)In testimony before the Committee on Armed Services of the Senate on April 30, 2018, Secretary of Defense Jim Mattis said, Modernizing the nation’s nuclear deterrent delivery systems and our nuclear command and control is the [Department of Defense’s] top priority.. 
(b)Sense of the SenateIt is the sense of the Senate that— (1)the 2018 Nuclear Posture Review is a measured and appropriate response to the current security environment, taking into account the developments in other nuclear weapons states such as the People's Republic of China and the Russian Federation and the return to great power competition as identified by two successive Secretaries of Defense and outlined in the 2018 National Defense Strategy; 
(2)Congress should fully fund the complete nuclear modernization program of the Department of Defense, including the Columbia-class submarine, the Ground-Based Strategic Deterrent, the B–21 long-range bomber, the Long-Range Stand-Off weapon, the re-engining of the B–52H bomber, and dual-capable aircraft; (3)the Department of Defense should organize itself appropriately to engineer, acquire, and operate nuclear command, control, and communications systems that are secure, reliable, and modernized; 
(4)Congress should fully fund the National Nuclear Security Administration component of the nuclear modernization program, including— (A)the existing warhead life extension programs and major alterations, including the W76–2 warhead modification program and the W80–4 life extension program; and 
(B)the recapitalization of infrastructure for production and processing of plutonium pits, uranium, tritium, lithium, and trusted strategic radiation-hardened microelectronics; (5)in order to execute the programs described in this subsection in the timely fashion required by the Nuclear Posture Review, the National Nuclear Security Administration must balance workload, improve management of large programs, and better integrate its acquisition programs with those of the Department of Defense; 
(6)the United States maintains a steadfast commitment to the policy of extended deterrence in Europe and East Asia, and the nuclear modernization program will ensure that commitment remains credible; (7)the United States should continue to honor long-held arms control, nonproliferation, and nuclear security commitments, and should seek to increase transparency and predictability through strategic dialogue, risk-reduction communication channels, and the sharing of best practices; 
(8)when complied with by all parties, effective nuclear nonproliferation and arms control measures and agreements can support the security of the United States and countries that are allies or partners of the United States by— (A)controlling the spread of nuclear materials, technology, and expertise; 
(B)decreasing the risk of misperception and miscalculation; and (C)avoiding destabilizing nuclear arms competition; and 
(9)the United States should continue to affirm its commitments to arms control efforts that advance the security of the United States and countries that are allies or partners of the United States, and are verifiable and enforceable, including the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered into force on February 5, 2011 (commonly known as the New START Treaty), which is in effect through February 2021, and with mutual agreement may be extended for up to five years. EMissile defense programs 1651.Extension of prohibition relating to missile defense information and systemsSection 130h(e) of title 10, United States Code, is amended by striking January 1, 2019 and inserting January 1, 2021. 
1652.Multiyear procurement authority for Standard Missile–3 IB guided missiles 
(a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of Defense may enter into one or more multiyear contracts, beginning with the fiscal year 2019 program year, for the procurement of Standard Missile–3 Block IB guided missiles. (b)Authority for advance procurementThe Secretary may enter into one or more contracts for advance procurement associated with the missiles for which authorization to enter into a multiyear procurement contract is provided under subsection (a). 
(c)Cost analysis requirementThe Secretary may not exercise the authority provided under subsection (a) or (b) until the Secretary submits to the congressional defense committees the report and confirmation required under subparagraphs (A) and (B), respectively, of section 2306b(i)(2) of title 10, United States Code. (d)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2019 is subject to the availability of appropriations for that purpose for such later fiscal year. 
1653.Extension of requirement for reports on unfunded priorities of Missile Defense AgencySection 1696 of the National Defense Authorization Act for Fiscal Year 2017 (130 Stat. 2638; Public Law 114–328) is amended— (1)in subsection (a)— 
(A)by striking Not later than and inserting Each year, not later than (B)by striking for each of fiscal years 2018 and 2019; and 
(2)in subsection (c), by striking the budget if and all that follows through the period at the end and inserting the budget if additional resources had been available for the budget to fund the program, activity, or mission requirement.. 1654.Iron Dome short-range rocket defense system and Israeli cooperative missile defense program co-development and co-production (a)Iron Dome short-range rocket defense system (1)Availability of fundsOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for procurement, Defense-wide, and available for the Missile Defense Agency, not more than $70,000,000 may be provided to the Government of Israel to procure components for the Iron Dome short-range rocket defense system through co-production of such components in the United States by industry of the United States. 
(2)Conditions 
(A)AgreementFunds described in paragraph (1) for the Iron Dome short-range rocket defense program shall be available subject to the terms and conditions in the Agreement Between the Department of Defense of the United States of America and the Ministry of Defense of the State of Israel Concerning Iron Dome Defense System Procurement, signed on March 5, 2014, as amended to include co-production for Tamir interceptors. (B)CertificationNot later than 30 days prior to the initial obligation of funds described in paragraph (1), the Director of the Missile Defense Agency and the Under Secretary of Defense for Acquisition and Sustainment shall jointly submit to the appropriate congressional committees— 
(i)a certification that the amended bilateral international agreement specified in subparagraph (A) is being implemented as provided in such agreement; and (ii)an assessment detailing any risks relating to the implementation of such agreement. 
(b)Israeli Cooperative Missile Defense Program, David's Sling Weapon System co-production 
(1)In generalSubject to paragraph (2), of the funds authorized to be appropriated for fiscal year 2019 for procurement, Defense-wide, and available for the Missile Defense Agency not more than $50,000,000 may be provided to the Government of Israel to procure the David's Sling Weapon System, including for co-production of parts and components in the United States by United States industry. (2)CertificationThe Under Secretary of Defense for Acquisition and Sustainment shall submit to the appropriate congressional committees a certification that— 
(A)the Government of Israel has demonstrated the successful completion of the knowledge points, technical milestones, and production readiness reviews required by the research, development, and technology agreement and the bilateral co-production agreement for the David's Sling Weapon System; (B)funds specified in paragraph (1) will be provided on the basis of a one-for-one cash match made by Israel or in another matching amount that otherwise meets best efforts (as mutually agreed to by the United States and Israel); and 
(C)the level of co-production of parts, components, and all-up rounds (if appropriate) in the United States by United States industry for the David's Sling Weapon System is not less than 50 percent. (c)Israeli Cooperative Missile Defense Program, Arrow 3 Upper Tier Interceptor Program co-production (1)In generalSubject to paragraph (2), of the funds authorized to be appropriated for fiscal year 2019 for procurement, Defense-wide, and available for the Missile Defense Agency not more than $80,000,000 may be provided to the Government of Israel for the Arrow 3 Upper Tier Interceptor Program, including for co-production of parts and components in the United States by United States industry. 
(2)CertificationExcept as provided by paragraph (3), the Under Secretary of Defense for Acquisition and Sustainment shall submit to the appropriate congressional committees a certification that— (A)the Government of Israel has demonstrated the successful completion of the knowledge points, technical milestones, and production readiness reviews required by the research, development, and technology agreements for the Arrow 3 Upper Tier Interceptor Program; 
(B)funds specified in paragraph (1) will be provided on the basis of a one-for-one cash match made by Israel or in another matching amount that otherwise meets best efforts (as mutually agreed to by the United States and Israel); (C)the United States has entered into a bilateral international agreement with Israel that establishes, with respect to the use of such funds— 
(i)in accordance with subparagraph (D), the terms of co-production of parts and components on the basis of the greatest practicable co-production of parts, components, and all-up rounds (if appropriate) by United States industry and minimizes nonrecurring engineering and facilitization expenses to the costs needed for co-production; (ii)complete transparency on the requirement of Israel for the number of interceptors and batteries that will be procured, including with respect to the procurement plans, acquisition strategy, and funding profiles of Israel; 
(iii)technical milestones for co-production of parts and components and procurement; (iv)a joint affordability working group to consider cost reduction initiatives; and 
(v)joint approval processes for third-party sales; and (D)the level of co-production described in subparagraph (C)(i) for the Arrow 3 Upper Tier Interceptor Program is not less than 50 percent. 
(3)WaiverThe Under Secretary may waive the certification required by paragraph (2) if the Under Secretary certifies to the appropriate congressional committees that the Under Secretary has received sufficient data from the Government of Israel to demonstrate— (A)the funds specified in paragraph (1) are provided to Israel solely for funding the procurement of long-lead components and critical hardware in accordance with a production plan, including a funding profile detailing Israeli contributions for production, including long-lead production, of the Arrow 3 Upper Tier Interceptor Program; 
(B)such long-lead components have successfully completed knowledge points, technical milestones, and production readiness reviews; and (C)the long-lead procurement will be conducted in a manner that maximizes co-production in the United States without incurring nonrecurring engineering activity or cost other than such activity or cost required for suppliers of the United States to start or restart production in the United States. 
(d)NumberIn carrying out paragraph (2) of subsection (b) and paragraph (2) of subsection (c), the Under Secretary may submit— (1)one certification covering both the David's Sling Weapon System and the Arrow 3 Upper Tier Interceptor Program; or 
(2)separate certifications for each respective system. (e)TimingThe Under Secretary shall submit to the congressional defense committees the certifications under paragraph (2) of subsection (b) and paragraph (2) of subsection (c) by not later than 60 days before the funds specified in paragraph (1) of subsections (b) and (c) for the respective system covered by the certification are provided to the Government of Israel. 
(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional defense committees. 
(2)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 1655.Metrics for evaluating effectiveness of integrated Ballistic Missile Defense System against operationally realistic ballistic missile attacks (a)Development of metrics requiredThe Director of the Missile Defense Agency shall, in coordination with the Director of Operational Test and Evaluation, the Director of the Ballistic Missile Defense System Operational Test Agency, the Commander of the Joint Forces Combatant Command-Integrated Missile Defense, the service acquisition executives (as defined in section 101 of title 10, United States Code), and the commanders of the combatant commands, develop operationally relevant metrics for evaluating the effectiveness of the integrated Ballistic Missile Defense System (BMDS) and its components and elements against operationally realistic ballistic missile attacks into areas defended by United States combatant commands. 
(b)Incorporation of metrics into annual reportsBeginning in February 2019, the Director of the Missile Defense Agency shall incorporate the metrics developed under subsection (a) into the annual reports of the Director to the congressional defense committees, including an assessment of progress against such metrics on the acquisition baseline of the Missile Defense Agency. (c)LimitationOf the funds authorized to be appropriated for fiscal year 2019 by this Act and available for the Command and Control, Battle Management and Communications (C2BMC) program, not more than 50 percent may be obligated or expended until the Director develops the metrics required by subsection (a). 
1656.Modification of requirement relating to transition of ballistic missile defense programs to military departmentsSection 1676(b)(2) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended by inserting or equivalent approval before the period at the end. 1657.Sense of the Senate on acceleration of missile defense capabilities (a)Sense of the SenateIt is the sense of the Senate that the Missile Defense Agency should— 
(1)accelerate the fielding, if technically feasible, of the planned additional 20 ground-based interceptors with Redesigned Kill Vehicles (RKV) at Missile Field 4 at Fort Greely, Alaska, and to mate the Redesigned Kill Vehicles with the newest booster technology; (2)weigh the rapid growth in missile and nuclear threats against the cost and risk of accelerating the Redesigned Kill Vehicle and the Multi-Object Kill Vehicle development and deployment; 
(3)ensure, prior to its operational deployment, that the Redesigned Kill Vehicle has demonstrated the ability to accomplish its intended mission through a successful, operationally realistic flight test; (4)rapidly develop and deploy a persistent, space-based sensor architecture to ensure our missile defenses are more effective against ballistic missile threats and more responsive to new and emergent threats from hypersonic and cruise missiles; 
(5)pursue innovative concepts for existing technologies, such as a missile defense role for the F–35 aircraft; and (6)invest in advanced technologies, such as boost-phase warning, tracking, and intercept. 
(b)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Missile Defense Agency shall submit to the congressional defense committees a report on ways the Missile Defense Agency can accelerate the construction of Missile Field 4 at Fort Greely, Alaska, as well as the deployment of 20 ground-based interceptors with Redesigned Kill Vehicles (RKV) at such missile field, by at least one year. (2)ContentsThe report required by paragraph (1) shall include the following: 
(A)A threat-based description of the benefits and risks of accelerating the construction and deployment referred to in paragraph (1). (B)A description of the technical and acquisition risks and potential effects on the reliability of the Redesigned Kill Vehicle if deployment is accelerated as described in paragraph (1). 
(C)A description of the cost implications of accelerating the construction and deployment referred to in paragraph (1). (D)A description of the effect such acceleration would have on the Redesigned Kill Vehicle flight test schedule and the overall Integrated Master Test Plan. 
(E)A description of the effect that the acceleration described in paragraph (1) would have on re-tipping currently deployed exoatmospheric kill vehicles with the Redesigned Kill Vehicle. (F)A description of how such acceleration would align with the deployment of the long range discrimination radar and the homeland defense radar-Hawaii. 
(G)A cost-benefit analysis and a feasibility assessment for construction of a fifth missile field at Fort Greely, Alaska. (3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
1658.Integrated air and missile defense for evolving theater missile threats 
(a)Sense of the SenateIt is the Sense of the Senate that— (1)the United States should utilize regional missile defense assets to counter and deter against cruise, short-to-medium-range ballistic, and hypersonic missile threats; 
(2)the United States should continue to rapidly work toward the interoperability of all United States missile defense systems for a more effective layered defense; and (3)the United States Army should increase its attention, focus, and resources developing an integrated air-and-missile defense architecture to protect both land and air forces from cruise, short-to-medium-range ballistic, and hypersonic missile threats. 
(b)Report 
(1)In generalNot later than 90 days after the date of the enactment of this Act, if consistent with the direction or recommendations of the Missile Defense Review that commenced in 2017, the Secretary of Defense shall submit to the congressional defense committees a report on the Department’s plan for the creation of a fully interoperable and integrated air and missile defense architecture. (2)ElementsElements of the report required by paragraph (1) are as follows: 
(A)An intelligence assessment of cruise, short-to-medium-range ballistic, and hypersonic missile threats to the United States and its deployed forces. (B)An examination of current United States capabilities to defeat the threats included in the report required by subparagraph (A) and an analysis of the existing capability and resource gaps. 
(C)An analysis of the level of integration and interoperability of United States missile defense systems and the future requirements needed to become fully integrated and interoperable to defeat the threats included in the report required by subparagraph (A). (D)A description of the current state of survivability of United States missile defense systems against the full spectrum of air and missile threats from near-peer threats and any planned efforts to increase survivability. 
(3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 1659.Acceleration of hypersonic missile defense program (a)Acceleration of programThe Director of the Missile Defense Agency shall accelerate the hypersonic missile defense program of the Missile Defense Agency. 
(b)DeploymentThe Director shall deploy such program in conjunction with a persistent space-based missile defense sensor program. (c)Report (1)In generalNot later than 90 days after the date of the enactment of this Act, the Director shall submit to the congressional defense committees a report on how hypersonic missile defense can be accelerated to meet emerging hypersonic threats. 
(2)ContentsThe report submitted under paragraph (1) shall include the following: (A)An estimate of the cost of such acceleration. 
(B)The technical requirements and acquisition plan needed for the Director to develop and deploy a hypersonic missile defense program. (C)A testing campaign plan that accelerates the delivery of hypersonic defense systems to the warfighter. 
(3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 1660.Sense of the Senate on allied partnerships for missile defenseIt is the sense of the Senate that— 
(1)the United States should seek additional opportunities, at the tactical, operational, and strategic levels, to provide missile defense capabilities, doctrine, interoperability, and planning to allies and trusted partners of the United States; (2)an expedited foreign military sales arrangement would be beneficial in delivering such missile defenses to allies and trusted partners; and 
(3)it is important to continue to work with allies and trusted partners, such as Israel, to learn from their experience deploying successful missile defense technologies. 1660A.Sense of the Senate on results of tests carried out by Missile Defense AgencyIt is the sense of the Senate that— 
(1)tests carried out by the Missile Defense Agency, which do not achieve an intercept or the main objective, should not be considered failures; (2)the Missile Defense Agency—in an effort to deliver capabilities at the speed of relevance—should recognize the learning value of individual advancements made by all test events, rather than viewing any total outcome as an indication of the reliability of entire missile defense systems; 
(3)the Missile Defense Agency should, as part of its test program, continue to build an independently accredited modeling and simulation element to better inform missile defense performance assessments and test criteria; and (4)the Missile Defense Agency should continue to pursue an increasingly rigorous testing regime, in coordination with the Office of the Director, Operational Test and Evaluation, to more rapidly deliver capabilities to the warfighter as the threat evolves. 
1660B.Sense of the Senate on discrimination for missile defense 
(a)Sense of the SenateIt is the sense of the Senate that prioritizing discrimination capabilities to improve missile defense effectiveness against current and future threats is critically important. (b)Report (1)In generalNot later than 90 days after the date of the enactment of this Act, the Director of the Missile Defense Agency shall submit to the congressional defense committees a report on the following: 
(A)Needed discrimination improvements within the missile defense architecture. (B)The Missile Defense Agency’s plan to rapidly field advanced discrimination capabilities. 
(C)An analysis of efforts to address discrimination challenges against emerging adversary threats, including hypersonic and cruise missiles. (2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
1660C.Development and deployment of persistent space-based sensor architecture 
(a)Dissociation with ballistic missile defense reviewSubsection (a) of section 1683 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended by striking If consistent and all that follows through develop and inserting Not later than December 31, 2018, the Director of the Missile Defense Agency shall, in coordination with the Secretary of the Air Force and the Director of the Defense Advanced Research Projects Agency, commence developing. (b)Deployment deadlineSuch subsection is further amended— 
(1)by striking (a) In general.— and inserting the following:  (a)Development and deployment (1)Development; and (2)by adding at the end the following new paragraph: 
 
(2)DeploymentThe Director of the Missile Defense Agency shall ensure that the sensor architecture developed under paragraph (1) is deployed on or before December 31, 2022.. (c)Compatibility with efforts of Defense Advanced Research Projects AgencySuch section is amended— 
(1)by redesignating subsections (e) and (f) as subsection (f) and (g), respectively; and (2)by inserting after subsection (d) the following new subsection (e): 
 
(e)Compatibility with efforts of Defense Advanced Research Projects AgencyThe Director shall ensure that the sensor architecture developed under subsection (a) is compatible with efforts of the Defense Advanced Research Projects Agency relating to space-based sensors for missile defense.. (d)Report on progress (1)In generalNot later than 90 days after the date of the enactment of this Act, Secretary of Defense shall submit to the congressional defense committees a report on the progress of all efforts being made by the Missile Defense Agency, the Defense Advanced Research Projects Agency, and the Air Force relating to space-based sensing and tracking capabilities for missile defense and how each of such organizations will work together to avoid duplication of efforts. 
(2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 1660D.Modification of requirement to develop a space-based ballistic missile intercept layer (a)Dissociation with Ballistic Missile Defense ReviewSubsection (a) of section 1688 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended, in the matter before paragraph (1), by striking If consistent and all that follows through the Director and inserting The Director. 
(b)Conforming amendmentSubsection (b) of such section is amended, in the matter before paragraph (1), by striking If the Director carries out subsection (a), not later and inserting Not later. FOther matters 1661.Assessment of electronic warfare capabilities of Russia and China (a)In generalNot later than 270 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency shall submit to the congressional defense committees and the congressional intelligence committees (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) country-wide assessments of the electronic warfare capabilities of the Russian Federation and the People's Republic of China. 
(b)ContentsThe assessments submitted under subsection (a) shall include, for the countries concerned, the following: (1)The electronic warfare doctrine. 
(2)The order of battle on land, sea, air, space, and cyberspace. (3)The current status of expected direction of technology and research over the next 10 years. 
1662.Budget exhibit on support provided to entities outside Department of Defense 
(a)In generalThe Under Secretary of Defense (Comptroller) shall include in the budget justification materials submitted to Congress in support of the Department of Defense budget for each fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) a single budget exhibit containing relevant details pertaining to support provided by the Department of Defense to the Executive Office of the President related to senior leader communications and continuity of government programs. (b)InclusionsThe budget exhibit required by subsection (a) shall include— 
(1)support provided by the White House Military Office, the White House Communications Agency, special mission area activities of the Defense Information Systems Agency, and other relevant programs; and (2)specific appropriation and line numbers where appropriate. 
(c)FormThe budget exhibit required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 1663.Development of Electromagnetic Battle Management capability for joint electromagnetic operations (a)Designation of executive agentNot later than 180 days after the date of the enactment of this Act, the Electronic Warfare Executive Committee shall designate a military service with the responsibility for acting as executive agent for the development of an Electromagnetic Battle Management capability for joint electromagnetic operations. 
(b)Certification requirementAlong with the budget for each fiscal year submitted by the President pursuant to section 1105(a) of title 31, United States Code, the Secretary of Defense shall include a certification from the Electronic Warfare Executive Committee whether sufficient funds have been budgeted for the development of an Electromagnetic Battle Management capability for joint electromagnetic operations. XVIICOMMITTEE ON FOREIGN INVESTMENT IN THE UNITED STATES 1701.Short titleThis title may be cited as the Foreign Investment Risk Review Modernization Act of 2018. 
1702.Sense of Congress 
(a)In generalIt is the sense of Congress that— (1)foreign investment provides substantial economic benefits to the United States, including the promotion of economic growth, productivity, competitiveness, and job creation, and the majority of foreign investment transactions pose little or no risk to the national security of the United States, especially when those investments are truly passive in nature; 
(2)maintaining the commitment of the United States to open and fair investment policy also encourages other countries to reciprocate and helps open new foreign markets for United States businesses and their products; (3)it should continue to be the policy of the United States to enthusiastically welcome and support foreign investment, consistent with the protection of national security; 
(4)at the same time, the national security landscape has shifted in recent years, and so has the nature of the investments that pose the greatest potential risk to national security, which warrants a modernization of the processes and authorities of the Committee on Foreign Investment in the United States and of the United States export control system; (5)the Committee on Foreign Investment in the United States plays a critical role in protecting the national security of the United States, and, therefore, it is essential that the member agencies of the Committee are adequately resourced and able to hire appropriately qualified individuals in a timely manner, and that those individuals’ security clearances are processed as a high priority; 
(6)the President should conduct a more robust international outreach effort to urge and help allies and partners of the United States to establish processes that parallel the Committee on Foreign Investment in the United States to screen foreign investments for national security risks and to facilitate coordination; (7)the President should lead a collaborative effort with allies and partners of the United States to strengthen the multilateral export control regime to more effectively address the unprecedented industrial policies of certain countries of special concern, including aggressive efforts to acquire United States technology, and the blending of civil and military programs; 
(8)any penalties imposed by the United States Government with respect to an individual or entity pursuant to a determination that the individual or entity has violated sanctions imposed by the United States or the export control laws of the United States should not be reversed for reasons unrelated to the national security of the United States; and (9)the Committee on Foreign Investment in the United States should continue to review transactions for the purpose of protecting national security and should not consider issues of national interest absent a national security nexus. 
(b)Sense of Congress on consideration of covered transactionsIt is the sense of Congress that, when considering national security risks, the Committee on Foreign Investment in the United States may consider— (1)whether a transaction involves a country of special concern that has a demonstrated or declared strategic goal of acquiring a type of critical technology or critical infrastructure that would affect United States technological and industrial leadership in areas related to national security; 
(2)the potential national security-related effects of the cumulative market share of or a pattern of recent transactions in any one type of infrastructure, energy asset, critical material, or critical technology by foreign persons; (3)whether any foreign person that would acquire an interest in a United States business or its assets as a result of a transaction has a history of complying with United States laws and regulations; 
(4)the extent to which a transaction is likely to expose, either directly or indirectly, personally identifiable information, genetic information, or other sensitive data of United States citizens to access by a foreign government or foreign person that may exploit that information in a manner that threatens national security; and (5)whether a transaction is likely to have the effect of exacerbating or creating new cybersecurity vulnerabilities in the United States or is likely to result in a foreign government gaining a significant new capability to engage in malicious cyber-enabled activities against the United States, including such activities designed to affect the outcome of any election for Federal office. 
1703.DefinitionsSection 721(a) of the Defense Production Act of 1950 (50 U.S.C. 4565(a)) is amended to read as follows:  (a)DefinitionsIn this section: 
(1)AccessThe term access means the ability and opportunity to obtain information, subject to regulations prescribed by the Committee. (2)Committee; chairpersonThe terms Committee and chairperson mean the Committee on Foreign Investment in the United States and the chairperson thereof, respectively. 
(3)ControlThe term control means the power to determine, direct, or decide important matters affecting an entity, subject to regulations prescribed by the Committee. (4)Country of special concern (A)In generalThe term country of special concern means a country that poses a significant threat to the national security interests of the United States. 
(B)Rule of constructionThis paragraph shall not be construed to require the Committee to maintain a list of countries of special concern. (5)Covered transaction (A)In generalExcept as otherwise provided, the term covered transaction means— 
(i)any transaction described in subparagraph (B)(i); and (ii)any transaction described in clauses (ii) through (v) of subparagraph (B) that is proposed, pending, or completed on or after the effective date specified in section 1732(b)(1)(A) of the Foreign Investment Risk Review Modernization Act of 2018. 
(B)Transactions describedA transaction described in this subparagraph is any of the following: (i)Any merger, acquisition, or takeover that is proposed or pending after August 23, 1988, by or with any foreign person that could result in foreign control of any United States business. 
(ii)Subject to subparagraph (C), the purchase or lease by a foreign person of, or a concession offered to a foreign person with respect to, private or public real estate that— (I)is located in the United States; 
(II) 
(aa)is, is located at, or will function as part of, a land, air, or maritime port; or (bb) (AA)is in close proximity to a United States military installation or another facility or property of the United States Government that is sensitive for reasons relating to national security; 
(BB)could reasonably provide the foreign person the ability to collect information on activities being conducted at such an installation, facility, or property; or (CC)could otherwise expose national security activities at such an installation, facility, or property to the risk of foreign surveillance; and 
(III)meets such other criteria as the Committee prescribes by regulation, as long as such criteria do not expand the categories of real estate to which this clause applies beyond the categories described in subclause (II). (iii)Any other investment (other than a passive investment) by a foreign person in any United States critical technology company or United States critical infrastructure company that is unaffiliated with the foreign person, subject to regulations prescribed under subparagraph (C). 
(iv)Any change in the rights that a foreign person has with respect to a United States business in which the foreign person has an investment, if that change could result in— (I)foreign control of the United States business; or 
(II)an investment described in clause (iii). (v)Any other transaction, transfer, agreement, or arrangement the structure of which is designed or intended to evade or circumvent the application of this section, subject to regulations prescribed by the Committee. 
(C)Further definition through regulations 
(i)Exception for certain real estate transactionsA real estate purchase or lease described in subparagraph (B)(ii) does not include a lease or purchase of— (I)a single housing unit, as defined by the Census Bureau; or 
(II)real estate in urbanized areas, as defined by the Census Bureau in the most recent census, except as otherwise prescribed by the Committee in regulations in consultation with the Secretary of Defense. (ii)Certain other investmentThe Committee shall prescribe regulations further defining covered transactions described in subparagraph (B)(iii) by reference to the technology, sector, subsector, transaction type, or other characteristics of such transactions. 
(iii)Exemption for transactions from identified countries 
(I)In generalThe Committee shall, by regulation, define circumstances and procedures under which a transaction otherwise described in clause (ii) or (iii) of subparagraph (B) is excluded from the definition of covered transaction if each foreign person that is a party to the transaction, and each foreign person with ownership or control over a party to the transaction, is from (as determined by the Committee pursuant to regulations prescribed by the Committee), a country or part of a country identified by the Committee for purposes of this clause based on factors established by the Committee, such as— (aa)whether, in the sole judgment of the Committee, the process of the country for reviewing the national security effects of foreign investment and associated international cooperation effectively safeguards national security interests the country shares with the United States; 
(bb)whether the country is a member country of the North Atlantic Treaty Organization or is designated as a major non-NATO ally pursuant to section 517 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321k); (cc)whether the country adheres to nonproliferation control regimes, including treaties and multilateral supply guidelines, which shall be informed by sources such as the annual report on Adherence to and Compliance with Arms Control, Nonproliferation and Disarmament Agreements and Commitments required by section 403 of the Arms Control and Disarmament Act (22 U.S.C. 2593a); 
(dd)whether excluding transactions by foreign persons from the country advances the national security objectives of the United States; and (ee)any other factors that the Committee determines to be appropriate. 
(II)Recurring assessment of identified countriesThe Committee shall reconsider on a regular basis the identification of countries and parts of countries under subclause (I). (iv)Exception for air carriersFor purposes of subparagraph (B)(iii), the term other investment does not include an investment involving an air carrier, as defined in section 40102(a)(2) of title 49, United States Code, that holds a certificate issued under section 41102 of that title. 
(v)Transfers of certain assets pursuant to bankruptcy proceedings or other defaultsThe Committee shall prescribe regulations to clarify that the term covered transaction includes any transaction described in subparagraph (B) that arises pursuant to a bankruptcy proceeding or other form of default on debt. (D)Passive investment defined (i)In generalFor purposes of subparagraph (B)(iii), the term passive investment means an investment, direct or indirect, by a foreign person in a United States critical infrastructure company or United States critical technology company that meets the following criteria: 
(I)The investment is not described in subparagraph (B)(i). (II)The investment does not afford the foreign person— 
(aa)access to any material nonpublic technical information in the possession of the United States critical infrastructure company or United States critical technology company; (bb)membership or observer rights on the board of directors or equivalent governing body of the United States critical infrastructure company or United States critical technology company or the right to nominate an individual to a position on the board of directors or equivalent governing body; or 
(cc)any involvement, other than through voting of shares, in substantive decisionmaking relating to the management, governance, or operation of the United States critical infrastructure company or United States critical technology company. (III)The foreign person does not have a material parallel strategic partnership or other material financial relationship, as described in regulations prescribed by the Committee, with the United States critical infrastructure company or United States critical technology company. 
(IV)Such other criteria as the Committee may prescribe by regulation, which shall be consistent with the criteria specified in subclauses (I), (II), and (III). (ii)Material nonpublic technical information definedFor purposes of clause (i)(II)(aa), the term material nonpublic technical information has the meaning given that term in regulations prescribed by the Committee, except that the term does not include financial information regarding the performance of a United States critical infrastructure company or United States critical technology company. 
(iii)Effect of level of ownership interest 
(I)In generalA determination of whether an investment is a passive investment under clause (i) shall be made without regard to how low the level of ownership interest a foreign person would hold or acquire in a United States critical infrastructure company or United States critical technology company would be as a result of the investment. (II)Regulations (aa)In generalThe Committee may prescribe regulations specifying that any investment (other than an investment described in item (bb)) greater than a certain level or amount shall not be considered a passive investment under clause (i). 
(bb)Investment describedAn investment described in this item is an investment— (AA)by a foreign person in a United States critical infrastructure company or United States critical technology company through an investment fund; 
(BB)that does not result in the foreign person’s control of the United States critical technology or United States critical infrastructure company; and (CC)that otherwise meets the requirements of clauses (i) and (iv), as applicable. 
(iv)Specific clarification for investment funds 
(I)Treatment of certain investments as passive investmentsNotwithstanding clause (i)(II)(bb) and subject to regulations prescribed by the Committee, an indirect investment by a foreign person in a United States critical infrastructure company or United States critical technology company through an investment fund that affords the foreign person (or a designee of the foreign person) membership as a limited partner on an advisory board or a committee of the fund shall be considered a passive investment if— (aa)the fund is managed exclusively by a general partner, a managing member, or an equivalent; 
(bb)the general partner, managing member, or equivalent is not a foreign person; (cc)the advisory board or committee does not have the ability to approve, disapprove, or otherwise control— 
(AA)investment decisions of the fund; or (BB)decisions made by the general partner, managing member, or equivalent related to entities in which the fund is invested; 
(dd)the foreign person does not otherwise have the ability to control the fund, including the authority— (AA)to approve, disapprove, or otherwise control investment decisions of the fund; 
(BB)to approve, disapprove, or otherwise control decisions made by the general partner, managing member, or equivalent related to entities in which the fund is invested; or (CC)to unilaterally dismiss, prevent the dismissal of, select, or determine the compensation of the general partner, managing member, or equivalent; and 
(ee)the investment otherwise meets the requirements of this subparagraph. (II)Treatment of certain waivers (aa)In generalFor the purposes of items (cc) and (dd) of subclause (I) and except as provided in item (bb), a waiver of a potential conflict of interest, a waiver of an allocation limitation, or a similar activity, applicable to a transaction pursuant to the terms of an agreement governing an investment fund shall not be considered to constitute control of investment decisions of the fund or decisions relating to entities in which the fund is invested. 
(bb)ExceptionThe Committee may prescribe regulations providing for exceptions to item (aa) for extraordinary circumstances. (v)RegulationsThe Committee shall prescribe regulations providing guidance on the types of transactions that the Committee considers to be passive investment. 
(E)United States critical infrastructure company definedFor purposes of this paragraph, the term United States critical infrastructure company means a United States business that is, owns, operates, or primarily provides services to, an entity or entities that operate within a critical infrastructure sector or subsector, as defined by regulations prescribed by the Committee. (F)United States critical technology company definedFor purposes of this paragraph, the term United States critical technology company means a United States business that produces, designs, tests, manufactures, or develops one or more critical technologies, or a subset of such technologies, as defined by regulations prescribed by the Committee. 
(6)Critical infrastructureThe term critical infrastructure means, subject to regulations prescribed by the Committee, systems and assets, whether physical or virtual, so vital to the United States that the incapacity or destruction of such systems or assets would have a debilitating impact on national security. (7)Critical materialsThe term critical materials means physical materials essential to national security, subject to regulations prescribed by the Committee. 
(8)Critical technologies 
(A)In generalThe term critical technologies means technology, components, or technology items that are essential or could be essential to national security, identified for purposes of this section pursuant to regulations prescribed by the Committee. (B)Inclusion of certain itemsThe term critical technologies includes the following: 
(i)Defense articles or defense services included on the United States Munitions List set forth in the International Traffic in Arms Regulations under subchapter M of chapter I of title 22, Code of Federal Regulations. (ii)Items included on the Commerce Control List set forth in Supplement No. 1 to part 774 of the Export Administration Regulations under subchapter C of chapter VII of title 15, Code of Federal Regulations, and controlled— 
(I)pursuant to multilateral regimes, including for reasons relating to national security, chemical and biological weapons proliferation, nuclear nonproliferation, or missile technology; or (II)for reasons relating to regional stability or surreptitious listening. 
(iii)Specially designed and prepared nuclear equipment, parts and components, materials, software, and technology covered by part 810 of title 10, Code of Federal Regulations (relating to assistance to foreign atomic energy activities). (iv)Nuclear facilities, equipment, and material covered by part 110 of title 10, Code of Federal Regulations (relating to export and import of nuclear equipment and material). 
(v)Select agents and toxins covered by part 331 of title 7, Code of Federal Regulations, part 121 of title 9 of such Code, or part 73 of title 42 of such Code. (vi)Emerging and foundational technologies identified pursuant to section 1725(a) of the Foreign Investment Risk Review Modernization Act of 2018. 
(9)Foreign government-controlled transactionThe term foreign government-controlled transaction means any covered transaction that could result in the control of any United States business by a foreign government or an entity controlled by or acting on behalf of a foreign government. (10)Foreign person (A)In generalThe term foreign person means— 
(i)any foreign national, foreign government, or foreign entity; or (ii)any entity over which control is exercised or exercisable by a foreign national, foreign government, or foreign entity. 
(B)Foreign entity defined 
(i)In generalFor purposes of subparagraph (A) and except as provided in clause (ii), the term foreign entity means any branch, partnership, group or subgroup, association, estate, trust, corporation or division of a corporation, or organization organized under the laws of a foreign country if— (I)the principal place of business of the entity is outside the United States; or 
(II)the equity securities of the entity are primarily traded on one or more foreign exchanges. (ii)ExceptionFor purposes of subparagraph (A), the term foreign entity does not include an entity that demonstrates to the Committee that a majority of the equity interest in the entity is ultimately owned by United States nationals. 
(11)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)). (12)InvestmentThe term investment means the acquisition of equity interest, including contingent equity interest, as further defined in regulations prescribed by the Committee. 
(13)Lead agencyThe term lead agency means the agency or agencies designated as the lead agency or agencies pursuant to subsection (k)(5). (14)National securityThe term national security shall be construed so as to include those issues relating to homeland security, including its application to critical infrastructure. 
(15)PartyThe term party has the meaning given that term in regulations prescribed by the Committee. (16)United StatesThe term United States means the several States, the District of Columbia, and any territory or possession of the United States. 
(17)United States businessThe term United States business means a person engaged in interstate commerce in the United States.. 1704.Acceptance of written noticesSection 721(b)(1)(C)(i) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(1)(C)(i)) is amended— 
(1)by striking Any party and inserting the following:  (I)In generalAny party; and 
(2)by adding at the end the following:  (II)Comments and acceptance (aa)In generalSubject to item (cc), the Committee shall provide comments on a draft or final written notice or accept a final written notice submitted under subclause (I) with respect to a covered transaction not later than the date that is 10 business days after the date of submission of the draft or final notice. 
(bb)CompletenessIf the Committee determines that a draft or final written notice described in item (aa) is not complete, the Committee shall notify the party or parties to the transaction in writing that the notice is not complete and provide an explanation of all material respects in which the notice is incomplete. (cc)Stipulations requiredThe timing requirement under item (aa) shall apply only in a case in which the parties stipulate under clause (vi) that the transaction is a covered transaction.. 
1705.Inclusion of partnership and side agreements in noticeSection 721(b)(1)(C) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(1)(C)) is amended by adding at the end the following:  (iv)Inclusion of partnership and side agreementsA written notice submitted under clause (i) by a party to a covered transaction shall include a copy of any partnership agreements, integration agreements, or other side agreements relating to the transaction, including any such agreements relating to the transfer of intellectual property, as specified in regulations prescribed by the Committee.. 
1706.Declarations for certain covered transactionsSection 721(b)(1)(C) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(1)(C)), as amended by section 1705, is further amended by adding at the end the following:  (v)Declarations for certain covered transactions (I)In generalA party to any covered transaction may submit to the Committee a declaration with basic information regarding the transaction instead of a written notice under clause (i). 
(II)RegulationsThe Committee shall prescribe regulations establishing requirements for declarations submitted under this clause. In prescribing such regulations, the Committee shall ensure that such declarations are submitted as abbreviated notifications that would not generally exceed 5 pages in length. (III)Committee response to declaration (aa)In generalUpon receiving a declaration under this clause with respect to a covered transaction, the Committee may, at the discretion of the Committee— 
(AA)request that the parties to the transaction file a written notice under clause (i); (BB)inform the parties to the transaction that the Committee is not able to complete action under this section with respect to the transaction on the basis of the declaration and that the parties may file a written notice under clause (i) to seek written notification from the Committee that the Committee has completed all action under this section with respect to the transaction; 
(CC)initiate a unilateral review of the transaction under subparagraph (D); or (DD)notify the parties in writing that the Committee has completed all action under this section with respect to the transaction. 
(bb)TimingThe Committee shall take action under item (aa) not later than 30 days after receiving a declaration under this clause. (cc)Rule of constructionNothing in this subclause (other than item (aa)(CC)) shall be construed to affect the authority of the President or the Committee to take any action authorized by this section with respect to a covered transaction. 
(IV)Mandatory declarations 
(aa)RegulationsThe Committee shall prescribe regulations specifying the types of covered transactions for which the Committee requires a declaration under this subclause. (bb)Certain covered transactions with foreign government interests (AA)In generalExcept as provided in subitem (BB), the parties to a covered transaction shall submit a declaration described in subclause (I) with respect to the transaction if the transaction involves an investment that results in the acquisition, directly or indirectly, of a substantial interest in a United States critical infrastructure company or United States critical technology company by a foreign person in which a foreign government has, directly or indirectly, a substantial interest. 
(BB)ExceptionThe submission of a declaration described in subclause (I) shall not be required with respect to a transaction described in subitem (AA) if each foreign person that is a party to the transaction, and each foreign person with ownership or control over a party to the transaction, is from a country or part of a country identified by the Committee under subsection (a)(5)(C)(iii). (CC)Substantial interest definedIn this item, the term substantial interest has the meaning given that term in regulations which the Committee shall prescribe. In developing those regulations, the Committee shall consider the means by which a foreign government could influence the actions of a foreign person, including through board membership, ownership interest, or shareholder rights. An interest that is a passive investment (as defined in subsection (a)(5)(D)) or that is less than a 10 percent voting interest shall not be considered a substantial interest. 
(cc)Other declarations required by committeeThe Committee shall require the submission of a declaration described in subclause (I) with respect to any covered transaction identified under regulations prescribed by the Committee for purposes of this item, at the discretion of the Committee and based on appropriate factors, such as— (AA)the technology, industry, economic sector, or economic subsector in which the United States business that is a party to the transaction trades or of which it is a part; 
(BB)the difficulty of remedying the harm to national security that may result from completion of the transaction; (CC)the difficulty of obtaining information on the type of covered transaction through other means; and 
(DD)the difficulty of obtaining information on the ultimate ownership of the foreign person that is a party to the transaction. (dd)ExceptionThe submission of a declaration described in subclause (I) shall not be required pursuant to this subclause with respect to an investment by an investment fund if— 
(AA)the fund is managed exclusively by a general partner, a managing member, or an equivalent; (BB)the general partner, managing member, or equivalent is not a foreign person; and 
(CC)the investment fund satisfies, with respect to any foreign person with membership as a limited partner on an advisory board or a committee of the fund, the criteria specified in items (cc) and (dd) of subsection (a)(5)(D)(iv). (ee)Submission of written notice as an alternativeParties to a covered transaction for which a declaration is required under this subclause may instead elect to submit a written notice under clause (i). 
(ff)Timing of submission 
(AA)In generalA declaration required to be submitted with respect to a covered transaction by this subclause shall be submitted not later than 45 days before the completion of the transaction. (BB)Written noticeIf, pursuant to item (ee), the parties to a covered transaction elect to submit a written notice under clause (i) instead of a declaration under this subclause, the written notice shall be filed not later than 90 days before the completion of the transaction. 
(gg)PenaltiesThe Committee may impose a penalty pursuant to subsection (h)(3) with respect to a party that fails to comply with this subclause.. 1707.Stipulations regarding transactionsSection 721(b)(1)(C) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(1)(C)), as amended by section 1706, is further amended by adding at the end the following: 
 
(vi)Stipulations regarding transactions 
(I)In generalIn a written notice submitted under clause (i) or a declaration submitted under clause (v) with respect to a transaction, a party to the transaction may— (aa)stipulate that the transaction is a covered transaction; and 
(bb)if the party stipulates that the transaction is a covered transaction under item (aa), stipulate that the transaction is a foreign government-controlled transaction. (II)Basis for stipulationA written notice submitted under clause (i) or a declaration submitted under clause (v) that includes a stipulation under subclause (I) shall include a description of the basis for the stipulation.. 
1708.Authority for unilateral initiation of reviewsSection 721(b)(1) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(1)) is amended— (1)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively; 
(2)in subparagraph (D)— (A)in the matter preceding clause (i), by striking subparagraph (F) and inserting subparagraph (G); 
(B)in clause (i), by inserting (other than a covered transaction described in subparagraph (E)) after any covered transaction; (C)by striking clause (ii) and inserting the following: 
 
(ii)any covered transaction described in subparagraph (E), if any party to the transaction submitted false or misleading material information to the Committee in connection with the Committee’s consideration of the transaction or omitted material information, including material documents, from information submitted to the Committee; or; and (D)in clause (iii)— 
(i)in the matter preceding subclause (I), by striking any covered transaction that has previously been reviewed or investigated under this section, and inserting any covered transaction described in subparagraph (E),; (ii)in subclause (I), by striking intentionally; 
(iii)in subclause (II), by striking an intentional and inserting a; and (iv)in subclause (III), by inserting adequate and appropriate before remedies or enforcement tools; and 
(3)by inserting after subparagraph (D) the following:  (E)Covered transactions describedA covered transaction is described in this subparagraph if— 
(i)the Committee has informed the parties to the transaction in writing that the Committee has completed all action under this section with respect to the transaction; or (ii)the President has announced a decision not to exercise the President’s authority under subsection (d) with respect to the transaction.. 
1709.Timing for reviews and investigationsSection 721(b) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)), as amended by section 1708, is further amended— (1)in paragraph (1)(F), by striking 30 and inserting 45; 
(2)in paragraph (2), by striking subparagraph (C) and inserting the following:  (C)Timing (i)In generalExcept as provided in clause (ii), any investigation under subparagraph (A) shall be completed before the end of the 45-day period beginning on the date on which the investigation commenced. 
(ii)Extension for extraordinary circumstances 
(I)In generalIn extraordinary circumstances (as defined by the Committee in regulations), the chairperson may, at the request of the head of the lead agency, extend an investigation under subparagraph (A) for one 30-day period. (II)NondelegationThe authority of the chairperson and the head of the lead agency referred to in subclause (I) may not be delegated to any person other than the Deputy Secretary of the Treasury or the deputy head (or equivalent thereof) of the lead agency, as the case may be. 
(III)Notification to partiesIf the Committee extends the deadline under subclause (I) with respect to a covered transaction, the Committee shall notify the parties to the transaction of the extension.; and (3)by adding at the end the following: 
 
(8)Tolling of deadlines during lapse in appropriationsAny deadline or time limitation under this subsection shall be tolled during a lapse in appropriations.. 1710.Monitoring of non-notified and non-declared transactionsSection 721(b)(1) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(1)), as amended by sections 1708 and 1709, is further amended by adding at the end the following: 
 
(H)Monitoring of non-notified and non-declared transactionsThe Committee shall establish a mechanism to identify covered transactions for which— (i)a notice under clause (i) of subparagraph (C) or a declaration under clause (v) of that subparagraph is not submitted to the Committee; and 
(ii)information is reasonably available.. 1711.Submission of certifications to CongressSection 721(b)(3)(C) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(3)(C)) is amended— 
(1)in clause (iii)— (A)in subclause (II), by inserting and the Select Committee on Intelligence after Urban Affairs; and 
(B)in subclause (IV), by inserting and the Permanent Select Committee on Intelligence after Financial Services; (2)in clause (iv), by striking subclause (II) and inserting the following: 
 
(II)Delegation of certifications 
(aa)In generalSubject to item (bb), the chairperson, in consultation with the Committee, may determine the level of official to whom the signature requirement under subclause (I) for the chairperson and the head of the lead agency may be delegated. The level of official to whom the signature requirement may be delegated may differ based on any factor relating to a transaction that the chairperson, in consultation with the Committee, deems appropriate, including the type or value of the transaction. (bb)Limitation on delegation with respect to certain transactionsThe signature requirement under subclause (I) may be delegated not below the level of the Assistant Secretary of the Treasury or an equivalent official of the lead agency in the case of a covered transaction— 
(AA)assessed by the Director of National Intelligence under paragraph (4) as more likely than not to threaten the national security of the United States; (BB)with respect to which the Committee conducts an investigation under paragraph (2); or 
(CC)with respect to which a request is made by an official at the Deputy Assistant Secretary or Assistant Secretary level of an agency or department represented on the Committee, or an equivalent thereof, that the transaction be reviewed by the Assistant Secretary of the Treasury and an equivalent official of the lead agency. (cc)Limitation on delegation with respect to other transactionsIn the case of any covered transaction not described in item (bb), the signature requirement under subclause (I) may be delegated not below the level of a Deputy Assistant Secretary of the Treasury or an equivalent official of the lead agency.; and 
(3)by adding at the end the following:  (v)Authority to consolidate documentsInstead of transmitting a separate certified notice or certified report under subparagraph (A) or (B) with respect to each covered transaction, the Committee may, on a monthly basis, transmit such notices and reports in a consolidated document to the Members of Congress specified in clause (iii).. 
1712.Analysis by Director of National IntelligenceSection 721(b)(4) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(4)) is amended— (1)by striking subparagraph (A) and inserting the following: 
 
(A)Analysis required 
(i)In generalExcept as provided in subparagraph (B), the Director of National Intelligence shall expeditiously carry out a thorough analysis of any threat to the national security of the United States posed by any covered transaction, which shall include the identification of any recognized gaps in the collection of intelligence relevant to the analysis. (ii)Views of intelligence communityThe Director shall seek and incorporate into the analysis required by clause (i) the views of all affected or appropriate agencies of the intelligence community with respect to the transaction. 
(iii)UpdatesAt the request of the lead agency, the Director shall update the analysis conducted under clause (i) with respect to a covered transaction with respect to which an agreement was entered into under subsection (l)(3)(A). (iv)Independence and objectivityThe Committee shall ensure that its processes under this section preserve the ability of the Director to conduct analysis under clause (i) that is independent, objective, and consistent with all applicable directives, policies, and analytic tradecraft standards of the intelligence community.; 
(2)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E), respectively; (3)by inserting after subparagraph (A) the following: 
 
(B)Basic threat information 
(i)In generalThe Director of National Intelligence may provide the Committee with basic information regarding any threat to the national security of the United States posed by a covered transaction described in clause (ii) instead of conducting the analysis required by subparagraph (A). (ii)Covered transaction describedA covered transaction is described in this clause if— 
(I)the transaction is described in subsection (a)(5)(B)(ii); (II)the Director of National Intelligence has completed an analysis pursuant to subparagraph (A) involving each foreign person that is a party to the transaction during the 12 months preceding the review or investigation of the transaction under this section; or 
(III)the transaction otherwise meets criteria agreed upon by the Committee and the Director for purposes of this subparagraph.; (4)in subparagraph (C), as redesignated by paragraph (2), by striking 20 and inserting 30; and 
(5)by adding at the end the following:  (F)Assessment of operational impactThe Director may provide to the Committee an assessment, separate from the analyses under subparagraphs (A) and (B), of any operational impact of a covered transaction on the intelligence community and a description of any actions that have been or will be taken to mitigate any such impact. 
(G)Submission to CongressThe Committee shall submit the analysis required by subparagraph (A) with respect to a covered transaction to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives upon the conclusion of action under this section (other than compliance plans under subsection (l)(6)) with respect to the transaction.. 1713.Information sharingSection 721(c) of the Defense Production Act of 1950 (50 U.S.C. 4565(c)) is amended— 
(1)by striking Any information and inserting the following:  (1)In generalExcept as provided in paragraph (2), any information; 
(2)by striking , except as may be relevant and all that follows and inserting a period; and (3)by adding at the end the following: 
 
(2)ExceptionsParagraph (1) shall not prohibit the disclosure of the following: (A)Information relevant to any administrative or judicial action or proceeding. 
(B)Information to Congress or any duly authorized committee or subcommittee of Congress. (C)Information to any domestic or foreign governmental entity, under the direction of the chairperson, to the extent necessary for national security purposes and pursuant to appropriate confidentiality and classification arrangements. 
(D)Information that the parties have consented to be disclosed to third parties. (3)Cooperation with allies and partners (A)In generalThe chairperson, in consultation with other members of the Committee, should establish a formal process for the exchange of information under paragraph (2)(C) with governments of countries that are allies or partners of the United States, in the discretion of the chairperson, to protect the national security of the United States and those countries. 
(B)RequirementsThe process established under subparagraph (A) should, in the discretion of the chairperson— (i)be designed to facilitate the harmonization of action with respect to trends in investment and technology that could pose risks to the national security of the United States and countries that are allies or partners of the United States; 
(ii)provide for the sharing of information with respect to specific technologies and entities acquiring such technologies as appropriate to ensure national security; and (iii)include consultations and meetings with representatives of the governments of such countries on a recurring basis.. 
1714.Action by the President 
(a)In generalSection 721(d) of the Defense Production Act of 1950 (50 U.S.C. 4565(d)) is amended— (1)by striking paragraph (1) and inserting the following: 
 
(1)In generalSubject to paragraph (4), the President may, with respect to a covered transaction that threatens to impair the national security of the United States, take such action for such time as the President considers appropriate to suspend or prohibit the transaction or to require divestment.; and (2)in paragraph (2), by striking not later than 15 days and all that follows and inserting the following: “with respect to a covered transaction not later than 15 days after the earlier of— 
 
(A)the date on which the investigation of the transaction under subsection (b) is completed; or (B)the date on which the Committee otherwise refers the transaction to the President under subsection (l)(2).. 
(b)Civil penaltiesSection 721(h)(3)(A) of the Defense Production Act of 1950 (50 U.S.C. 4565(h)(3)(A)) is amended by striking including any mitigation and all that follows through subsection (l) and inserting including any mitigation agreement entered into, conditions imposed, or order issued pursuant to this section. 1715.Judicial reviewSection 721(e) of the Defense Production Act of 1950 (50 U.S.C. 4565(e)) is amended— 
(1)by striking The actions and inserting the following:  (1)In generalThe actions; and 
(2)by adding at the end the following:  (2)Civil actionsA civil action challenging an action or finding of the Committee under this section may be brought only in the United States Court of Appeals for the District of Columbia Circuit. 
(3)Procedures for review of privileged informationIf a civil action challenging an action or finding of the Committee under this section is brought, and the court determines that protected information in the administrative record, including classified, sensitive law enforcement, sensitive security, or other information subject to privilege or protections under any provision of law, is necessary to resolve the challenge, that information shall be submitted ex parte and in camera to the court and the court shall maintain that information under seal. (4)Applicability of use of information provisionsThe use of information provisions of sections 106, 305, 405, and 706 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1806, 1825, 1845, and 1881e) shall not apply in a civil action brought under this subsection.. 
1716.Membership and staff of Committee 
(a)Hiring authoritySection 721(k) of the Defense Production Act of 1950 (50 U.S.C. 4565(k)) is amended by striking paragraph (4) and inserting the following:  (4)Hiring authority (A)Senior officials (i)In generalEach member of the Committee shall designate an Assistant Secretary, or an equivalent official, who is appointed by the President, by and with the advice and consent of the Senate, to carry out such duties related to the Committee as the member of the Committee may delegate. 
(ii)Department of the TreasuryIn addition to officials of the Department of the Treasury authorized under section 301 of title 31, United States Code, or any other provision of law, there are authorized at the Department of the Treasury, to carry out such duties related to the Committee as the Secretary of the Treasury may delegate, consistent with this section and reflecting the expanded authorities of the Committee and the role of the Department of the Treasury in implementing those authorities under the amendments made by the Foreign Investment Risk Review Modernization Act of 2018, the following: (I)One official, who is appointed by the President, by and with the advice and consent of the Senate, who shall be compensated at a rate not to exceed the rate of basic pay payable for level III of the Executive Schedule under section 5314 of title 5, United States Code. 
(II)One official, who is appointed by the President, by and with the advice and consent of the Senate, who shall be compensated at a rate not to exceed the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code. (B)Special hiring authorityThe heads of the departments and agencies represented on the Committee may appoint, without regard to the provisions of sections 3309 through 3318 of title 5, United States Code, candidates directly to positions in the competitive service (as defined in section 2102 of that title) in their respective departments and agencies to administer this section.. 
(b)Procedures for recusal of members of Committee for conflicts of interestNot later than 90 days after the date of the enactment of this Act, the Committee on Foreign Investment in the United States shall— (1)establish procedures for the recusal of any member of the Committee that has a conflict of interest with respect to a covered transaction (as defined in section 721 of the Defense Production Act of 1950, as amended by section 1703); 
(2)submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report describing those procedures; and (3)brief the committees specified in paragraph (1) on the report required by paragraph (2). 
1717.Actions by the Committee to address national security risksSection 721(l) of the Defense Production Act of 1950 (50 U.S.C. 4565(l)) is amended— (1)in the subsection heading, by striking Mitigation, Tracking, and Postconsummation Monitoring and Enforcement and inserting Actions by the Committee to address national security risks; 
(2)by redesignating paragraphs (1), (2), and (3) as paragraphs (3), (5), and (6), respectively; (3)by inserting before paragraph (3), as redesignated by paragraph (2), the following: 
 
(1)Suspension of transactionsThe Committee, acting through the chairperson, may suspend a proposed or pending covered transaction that may pose a risk to the national security of the United States for such time as the covered transaction is under review or investigation under subsection (b). (2)Referral to PresidentThe Committee may, at any time during the review or investigation of a covered transaction under subsection (b), complete the action of the Committee with respect to the transaction and refer the transaction to the President for action pursuant to subsection (d).; 
(4)in paragraph (3), as redesignated by paragraph (2)— (A)in subparagraph (A)— 
(i)in the subparagraph heading, by striking In general and inserting Agreements and conditions; (ii)by striking The Committee and inserting the following: 
 
(i)In generalThe Committee; (iii)by striking threat and inserting risk; and 
(iv)by adding at the end the following:  (ii)Abandonment of transactionsIf a party to a covered transaction has voluntarily chosen to abandon the transaction, the Committee or lead agency, as the case may be, may negotiate, enter into or impose, and enforce any agreement or condition with any party to the covered transaction for purposes of effectuating such abandonment and mitigating any risk to the national security of the United States that arises as a result of the covered transaction. 
(iii)Agreements and conditions relating to completed transactionsThe Committee or lead agency, as the case may be, may negotiate, enter into or impose, and enforce any agreement or condition with any party to a completed covered transaction in order to mitigate any interim risk to the national security of the United States that may arise as a result of the covered transaction until such time that the Committee has completed action pursuant to subsection (b) or the President has taken action pursuant to subsection (d) with respect to the transaction.; and (B)by striking subparagraph (B) and inserting the following: 
 
(B)LimitationsAn agreement may not be entered into or condition imposed under subparagraph (A) with respect to a covered transaction unless the Committee determines that the agreement or condition resolves the national security concerns posed by the transaction, taking into consideration whether the agreement or condition is reasonably calculated to— (i)be effective; 
(ii)allow for compliance with the terms of the agreement or condition in an appropriately verifiable way; and (iii)enable effective monitoring of compliance with and enforcement of the terms of the agreement or condition. 
(C)JurisdictionThe provisions of section 706(b) shall apply to any mitigation agreement entered into or condition imposed under subparagraph (A).;  (5)by inserting after paragraph (3), as redesignated by paragraph (2), the following: 
 
(4)Risk-based analysis required 
(A)In generalAny determination of the Committee to suspend a covered transaction under paragraph (1), to refer a covered transaction to the President under paragraph (2), or to negotiate, enter into or impose, or enforce any agreement or condition under paragraph (3)(A) with respect to a covered transaction, shall be based on a risk-based analysis, conducted by the Committee, of the effects on the national security of the United States of the covered transaction, which shall include an assessment of the threat, vulnerabilities, and consequences to national security related to the transaction. (B)Actions of members of the Committee (i)In generalAny member of the Committee who concludes that a covered transaction poses an unresolved national security concern shall recommend to the Committee that the Committee suspend the transaction under paragraph (1), refer the transaction to the President under paragraph (2), or negotiate, enter into or impose, or enforce any agreement or condition under paragraph (3)(A) with respect to the transaction. In making that recommendation, the member shall propose or contribute to the risk-based analysis required by subparagraph (A). 
(ii)Failure to reach consensusIf the Committee fails to reach consensus with respect to a recommendation under clause (i) regarding a covered transaction, the members of the Committee who support an alternative recommendation shall produce— (I)a written statement justifying the alternative recommendation; and 
(II)as appropriate, a risk-based analysis that supports the alternative recommendation. (C)DefinitionsFor purposes of subparagraph (A), the terms threat, vulnerabilities, and consequences to national security shall have the meanings given those terms by the Committee by regulation.; 
(6)in paragraph (5)(B), as redesignated by paragraph (2), by striking (as defined in the National Security Act of 1947); and (7)in paragraph (6), as redesignated by paragraph (2)— 
(A)in subparagraph (A)— (i)by striking paragraph (1) and inserting paragraph (3); and 
(ii)by striking the second sentence and inserting the following: The lead agency may, at its discretion, seek and receive the assistance of other departments or agencies in carrying out the purposes of this paragraph.; (B)in subparagraph (B)— 
(i)by striking designated agency and all that follows through The lead agency in connection and inserting designated agency.—The lead agency in connection; (ii)by striking clause (ii); and 
(iii)by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and by moving such clauses, as so redesignated, 2 ems to the left; and (C)by adding at the end the following: 
 
(C)Compliance plans 
(i)In generalIn the case of a covered transaction with respect to which an agreement is entered into under paragraph (3)(A), the Committee or lead agency, as the case may be, shall formulate, adhere to, and keep updated a plan for monitoring compliance with the agreement. (ii)ElementsEach plan required by clause (i) with respect to an agreement entered into under paragraph (3)(A) shall include an explanation of— 
(I)which member of the Committee will have primary responsibility for monitoring compliance with the agreement; (II)how compliance with the agreement will be monitored; 
(III)how frequently compliance reviews will be conducted; (IV)whether an independent entity will be utilized under subparagraph (E) to conduct compliance reviews; and 
(V)what actions will be taken if the parties fail to cooperate regarding monitoring compliance with the agreement. (D)Effect of lack of complianceIf, at any time after a mitigation agreement or condition is entered into or imposed under paragraph (3)(A), the Committee or lead agency, as the case may be, determines that a party or parties to the agreement or condition are not in compliance with the terms of the agreement or condition, the Committee or lead agency may, in addition to the authority of the Committee to impose penalties pursuant to subsection (h)(3) and to unilaterally initiate a review of any covered transaction under subsection (b)(1)(D)(iii)— 
(i)negotiate a plan of action for the party or parties to remediate the lack of compliance, with failure to abide by the plan or otherwise remediate the lack of compliance serving as the basis for the Committee to find a material breach of the agreement or condition; (ii)require that the party or parties submit a written notice under clause (i) of subsection (b)(1)(C) or a declaration under clause (v) of that subsection with respect to a covered transaction initiated after the date of the determination of noncompliance and before the date that is 5 years after the date of the determination to the Committee to initiate a review of the transaction under subsection (b); or 
(iii)seek injunctive relief. (E)Use of independent entities to monitor complianceIf the parties to an agreement entered into under paragraph (3)(A) enter into a contract with an independent entity from outside the United States Government for the purpose of monitoring compliance with the agreement, the Committee shall take such action as is necessary to prevent a conflict of interest from arising by ensuring that the independent entity owes no fiduciary duty to the parties. 
(F)Successors and assignsAny agreement or condition entered into or imposed under paragraph (3)(A) shall be considered binding on all successors and assigns unless and until the agreement or condition terminates on its own terms or is otherwise terminated by the Committee in its sole discretion. (G)Additional compliance measuresSubject to subparagraphs (A) through (F), the Committee shall develop and agree upon methods for evaluating compliance with any agreement entered into or condition imposed with respect to a covered transaction that will allow the Committee to adequately ensure compliance without unnecessarily diverting Committee resources from assessing any new covered transaction for which a written notice under clause (i) of subsection (b)(1)(C) or declaration under clause (v) of that subsection has been filed, and if necessary, reaching a mitigation agreement with or imposing a condition on a party to such covered transaction or any covered transaction for which a review has been reopened for any reason.. 
1718.Modification of annual report and other reporting requirements 
(a)Modification of annual reportSection 721(m) of the Defense Production Act of 1950 (50 U.S.C. 4565(m)) is amended— (1)in paragraph (2)— 
(A)by amending subparagraph (A) to read as follows:  (A)A list of all notices filed and all reviews or investigations of covered transactions completed during the period, with— 
(i)a description of the outcome of each review or investigation, including whether an agreement was entered into or condition was imposed under subsection (l)(3)(A) with respect to the transaction being reviewed or investigated, and whether the President took any action under this section with respect to that transaction; (ii)basic information on each party to each such transaction; 
(iii)the nature of the business activities or products of the United States business with which the transaction was entered into or intended to be entered into; and (iv)information about any withdrawal from the process.; and 
(B)by adding at the end the following:  (G)Statistics on compliance plans conducted and actions taken by the Committee under subsection (l)(6), including subparagraph (D) of that subsection, during that period, a general assessment of the compliance of parties with agreements entered into and conditions imposed under subsection (l)(3)(A) that are in effect during that period, including a description of any actions taken by the Committee to impose penalties or initiate a unilateral review pursuant to subsection (b)(1)(D)(iii), and any recommendations for improving the enforcement of such agreements and conditions. 
(H)Cumulative and, as appropriate, trend information on the number of declarations filed under subsection (b)(1)(C)(v), the actions taken by the Committee in response to those declarations, the business sectors involved in those declarations, and the countries involved in those declarations. (I)A description of— 
(i)the methods used by the Committee to monitor non-notified and non-declared transactions under subsection (b)(1)(H); (ii)potential methods to improve such monitoring and the resources required to do so; and 
(iii)the number of transactions identified through the mechanism established under that subsection during the reporting period and the number of such transactions flagged for further review.;  (2)in paragraph (3)— 
(A)by striking critical technologies and all that follows through In order to assist and inserting critical technologies.—In order to assist; (B)by striking subparagraph (B); and 
(C)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and by moving such subparagraphs, as so redesignated, 2 ems to the left; and (3)by adding at the end the following: 
 
(4)Form of report 
(A)In generalAll appropriate portions of the annual report under paragraph (1) may be classified. An unclassified version of the report, as appropriate, consistent with safeguarding national security and privacy, shall be made available to the public. (B)Inclusions in unclassified versionThe unclassified version of the report required under paragraph (1) shall include, with respect to covered transactions for the reporting period— 
(i)the number of notices submitted under subsection (b)(1)(C)(i); (ii)the number of declarations submitted under subsection (b)(1)(C)(v) and the number of such declarations that were required under subclause (IV) of that subsection; 
(iii)the number of declarations submitted under subsection (b)(1)(C)(v) for which the Committee required resubmission as notices under subsection (b)(1)(C)(i); (iv)the average number of days that elapsed between submission of a declaration under subsection (b)(1)(C)(v) and the acceptance of the declaration by the Committee; 
(v)information on the time it took the Committee to provide comments on, or to accept, notices submitted under subsection (b)(1)(C)(i), including— (I)the average number of business days that elapsed between the date of submission of a draft notice and the date on which the Committee provided written comments on the draft notice; 
(II)the average number of business days that elapsed between the date of submission of a final notice and the date on which the Committee accepted or provided written comments on the final notice; and (III)if the average number of business days for a response by the Committee reported under subclause (I) or (II) exceeded 10 business days— 
(aa)an explanation of the causes of such delays, including whether such delays are caused by resource shortages, unusual fluctuations in the volume of notices, transaction characteristics, or other factors; and (bb)an explanation of the steps that the Committee anticipates taking to mitigate the causes of such delays and otherwise to improve the ability of the Committee to provide comments on, or to accept, notices within 10 business days; 
(vi)the number of reviews or investigations conducted under subsection (b); (vii)the number of investigations that were subject to an extension under subsection (b)(2)(C)(ii); 
(viii)information on the duration of those reviews and investigations, including the average number of days required to complete those reviews and investigations; (ix)the number of notices submitted under subsection (b)(1)(C)(i) and declarations submitted under subsection (b)(1)(C)(v) that were rejected by the Committee; 
(x)the number of such notices and declarations that were withdrawn by a party to the covered transaction; (xi)the number of such withdrawals that were followed by the submission of a subsequent such notice or declaration relating to a substantially similar covered transaction; and 
(xii)such other specific, cumulative, or trend information that the Committee determines is advisable to provide for an assessment of the time required for reviews and investigations of covered transactions under this section.. (b)Report on Chinese investment (1)In generalNot later than 2 years after the date of the enactment of this Act, and every 2 years thereafter through 2026, the Secretary of Commerce shall submit to Congress and the Committee on Foreign Investment in the United States a report on foreign direct investment transactions made by entities of the People's Republic of China in the United States. 
(2)ElementsEach report required by paragraph (1) shall include the following: (A)Total foreign direct investment from the People's Republic of China in the United States, including total foreign direct investment disaggregated by ultimate beneficial owner. 
(B)A breakdown of investments from the People's Republic of China in the United States by value using the following categories: (i)Less than $50,000,000. 
(ii)Greater than or equal to $50,000,000 and less than $100,000,000. (iii)Greater than or equal to $100,000,000 and less than $1,000,000,000. 
(iv)Greater than or equal to $1,000,000,000 and less than $2,000,000,000. (v)Greater than or equal to $2,000,000,000 and less than $5,000,000,000. 
(vi)Greater than or equal to $5,000,000,000. (C)A breakdown of investments from the People's Republic of China in the United States by 2-digit North American Industry Classification System code. 
(D)A breakdown of investments from the People's Republic of China in the United States by investment type, using the following categories: (i)Businesses established. 
(ii)Businesses acquired. (E)A breakdown of investments from the People’s Republic of China in the United States by government and non-government investments, including volume, sector, and type of investment within each category. 
(F)A list of companies incorporated in the United States purchased through government investment by the People’s Republic of China. (G)The number of United States affiliates of entities under the jurisdiction of the People's Republic of China, the total employees at those affiliates, and the valuation for any publicly traded United States affiliate of such an entity. 
(H)An analysis of patterns in the investments described in subparagraphs (A) through (F), including in volume, type, and sector, and the extent to which those patterns of investments align with the objectives outlined by the Government of the People's Republic of China in its Made in China 2025 plan, including a comparative analysis of investments from the People’s Republic of China in the United States and all foreign direct investment in the United States. (I)An identification of any limitations on the ability of the Secretary of Commerce to collect comprehensive information that is reasonably and lawfully available about foreign investment in the United States from the People's Republic of China on a timeline necessary to complete reports every 2 years as required by paragraph (1), including— 
(i)an identification of any discrepancies between government and private sector estimates of investments from the People's Republic of China in the United States; (ii)a description of the different methodologies or data collection methods, including by private sector entities, used to measure foreign investment that may result in different estimates; and 
(iii)recommendations for enhancing the ability of the Secretary of Commerce to improve data collection of information about foreign investment in the United States from the People’s Republic of China. (3)Extension of deadlineIf, as a result of a limitation identified under paragraph (2)(I), the Secretary of Commerce determines that the Secretary will be unable to submit a report at the time required by paragraph (1), the Secretary may request additional time to complete the report. 
(c)Report on certain investments by state-owned or state-controlled entities 
(1)In generalNot later than one year after the date of the enactment of this Act, an appropriate member or members of the Committee on Foreign Investment in the United States shall, in coordination with the chairperson of the Committee, submit to Congress a report assessing— (A)national security threats related to investments in the United States by state-owned or state-controlled entities in the manufacture or assembly of rolling stock or other assets for use in freight rail, public transportation, or intercity passenger rail systems, including the construction of new facilities; 
(B)how the number and types of such investments could affect any such threats; and (C)the authority and ability of the Committee to respond to such threats. 
(2)ConsultationThe member or members of the Committee on Foreign Investment in the United States preparing the report required by paragraph (1) shall consult with the Secretary of Transportation and the head of any agency that is not represented on the Committee that has significant technical expertise related to the assessments required by paragraph (1). 1719.Certification of notices and informationSection 721(n) of the Defense Production Act of 1950 (50 U.S.C. 4565(n)) is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and by moving such subparagraphs, as so redesignated, 2 ems to the right; (2)by striking Each notice and inserting the following: 
 
(1)In generalEach notice;  (3)by striking paragraph (3)(B) and inserting paragraph (6)(B); 
(4)by striking paragraph (1)(A) and inserting paragraph (3)(A); (5)by adding at the end the following: 
 
(2)Effect of failure to submitThe Committee may not complete a review under this section of a covered transaction and may recommend to the President that the President suspend or prohibit the transaction or require divestment under subsection (d) if the Committee determines that a party to the transaction has— (A)failed to submit a statement required by paragraph (1); or 
(B)included false or misleading information in a notice or information described in paragraph (1) or omitted material information from such notice or information. (3)Applicability of law on fraud and false statementsThe Committee shall prescribe regulations expressly providing for the application of section 1001 of title 18, United States Code, to all information provided to the Committee under this section by any party to a covered transaction.. 
1720.Implementation plans 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the chairperson of the Committee on Foreign Investment in the United States and the Secretary of Commerce shall, in consultation with the appropriate members of the Committee— (1)develop plans to implement this title; and 
(2)submit to the appropriate congressional committees a report on the plans developed under paragraph (1), which shall include a description of— (A)the timeline and process to implement the provisions of, and amendments made by, this title; 
(B)any additional staff necessary to implement the plans; and (C)the resources required to effectively implement the plans. 
(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Banking, Housing, and Urban Affairs and the Committee on Appropriations of the Senate; and 
(2)the Committee on Financial Services and the Committee on Appropriations of the House of Representatives. 1721.Assessment of need for additional resources for CommitteeThe President shall— 
(1)determine whether and to what extent the expansion of the responsibilities of the Committee on Foreign Investment in the United States pursuant to the amendments made by this title necessitates additional resources for the Committee and the departments and agencies represented on the Committee to perform their functions under section 721 of the Defense Production Act of 1950, as amended by this title; and (2)if the President determines that additional resources are necessary, include in the budget of the President for fiscal year 2019 and each fiscal year thereafter submitted to Congress under section 1105(a) of title 31, United States Code, a request for such additional resources. 
1722.FundingSection 721 of the Defense Production Act of 1950 (50 U.S.C. 4565) is amended by adding at the end the following:  (o)Funding (1)Establishment of fundThere is established in the Treasury of the United States a fund, to be known as the Committee on Foreign Investment in the United States Fund (in this subsection referred to as the Fund), to be administered by the chairperson. 
(2)Appropriation of funds for the committeeThere are authorized to be appropriated to the Fund such sums as may be necessary to perform the functions of the Committee. (3)Filing fees (A)In generalThe Committee may assess and collect a fee in an amount determined by the Committee in regulations, to the extent provided in advance in appropriations Acts, without regard to section 9701 of title 31, United States Code, and subject to subparagraph (B), with respect to each covered transaction for which a written notice is submitted to the Committee under subsection (b)(1)(C)(i). The total amount of fees collected under this paragraph may not exceed the costs of administering this section. 
(B)Determination of amount of fee 
(i)In generalIn determining the amount of the fee to be assessed under subparagraph (A) with respect to a covered transaction, the Committee shall base the amount of the fee on the value of the transaction, taking into consideration— (I)the effect of the fee on small business concerns (as defined in section 3 of the Small Business Act (15 U.S.C. 632)); 
(II)the expenses of the Committee associated with conducting activities under this section; (III)the effect of the fee on foreign investment; and 
(IV)such other matters as the Committee considers appropriate. (ii)Prioritization feeThe Committee may establish a fee or fee scale to prioritize the timing of the response of the Committee to a draft or final written notice during the period before the Committee accepts the final written notice under subsection (b)(1)(C)(i), in the event that the Committee is unable to respond during the time required by subclause (II) of that subsection because of an unusually large influx of notices, or for other reasons. 
(iii)UpdatesThe Committee shall periodically reconsider and adjust the amount of the fee to be assessed under subparagraph (A) with respect to a covered transaction to ensure that the amount of the fee does not exceed the costs of administering this section and otherwise remains appropriate. (C)Deposit and availability of feesNotwithstanding section 3302 of title 31, United States Code, fees collected under subparagraph (A) shall— 
(i)be deposited into the Fund solely for use in carrying out activities under this section; (ii)to the extent and in the amounts provided in advance in appropriations Acts, be available to the chairperson; 
(iii)remain available until expended; and (iv)be in addition to any appropriations made available to the members of the Committee. 
(4)Transfer of fundsTo the extent provided in advance in appropriations Acts, the chairperson may transfer any amounts in the Fund to any other department or agency represented on the Committee for the purpose of addressing emerging needs in carrying out activities under this section. Amounts so transferred shall be in addition to any other amounts available to that department or agency for that purpose.. 1723.Centralization of certain Committee functionsSection 721 of the Defense Production Act of 1950 (50 U.S.C. 4565), as amended by section 1722, is further amended by adding at the end the following: 
 
(p)Centralization of certain committee functions 
(1)In generalThe chairperson, in consultation with the Committee, may centralize certain functions of the Committee within the Department of the Treasury for the purpose of enhancing interagency coordination and collaboration in carrying out the functions of the Committee under this section. (2)FunctionsFunctions that may be centralized under paragraph (1) include monitoring non-notified and non-declared transactions pursuant to subsection (b)(1)(H), and other functions as determined by the chairperson and the Committee. 
(3)Rule of constructionNothing in this section shall be construed as limiting the authority of any department or agency represented on the Committee to represent its own interests before the Committee.. 1724.Conforming amendmentsSection 721 of the Defense Production Act of 1950 (50 U.S.C. 4565), as amended by this title, is further amended— 
(1)in subsection (b)— (A)in paragraph (1)(D)(iii)(I), by striking subsection (l)(1)(A) and inserting subsection (l)(3)(A); and 
(B)in paragraph (2)(B)(i)(I), by striking that threat and inserting the risk; (2)in subsection (d)(4)(A), by striking the foreign interest exercising control and inserting a foreign person that would acquire an interest in a United States business or its assets as a result of the covered transaction; and 
(3)in subsection (j), by striking merger, acquisition, or takeover and inserting transaction. 1725.Requirements to identify and control the export of emerging and foundational technologies (a)Identification of technologies (1)In generalThe President shall establish and, in coordination with the Secretary of Commerce, the Secretary of Defense, the Secretary of Energy, the Secretary of State, and the heads of other Federal agencies as appropriate, lead, a regular, ongoing interagency process to identify emerging and foundational technologies that— 
(A)are essential to the national security of the United States; and (B)are not critical technologies described in clauses (i) through (v) of section 721(a)(8)(B) of the Defense Production Act of 1950, as amended by section 1703. 
(2)ProcessThe interagency process established under subsection (a) shall— (A)be informed by multiple sources of information, including— 
(i)publicly available information; (ii)classified information, including relevant information provided by the Director of National Intelligence; 
(iii)information relating to reviews and investigations of transactions by the Committee on Foreign Investment in the United States under section 721 of the Defense Production Act of 1950 (50 U.S.C. 4565); and (iv)information provided by the advisory committees established by the Secretary of Commerce to advise the Under Secretary of Commerce for Industry and Security on controls under the Export Administration Regulations, including the Emerging Technology and Research Advisory Committee; 
(B)take into account— (i)the development of emerging and foundational technologies in foreign countries; 
(ii)the effect export controls imposed pursuant to this section may have on the development of such technologies in the United States; and (iii)the effectiveness of export controls imposed pursuant to this section on limiting the proliferation of emerging and foundational technologies to foreign countries; and 
(C)include a notice and comment period. (b)Commerce controls (1)In generalThe Secretary of Commerce shall establish appropriate controls under the Export Administration Regulations on the export, reexport, or in-country transfer of technology identified pursuant to subsection (a), including by prescribing additional regulations. 
(2)Levels of control 
(A)In generalThe Secretary of Commerce may, in coordination with the Secretary of Defense, the Secretary of State, and the heads of other Federal agencies, as appropriate, specify the level of control to apply under paragraph (1) with respect to the export of technology described in that paragraph, including a requirement for a license or other authorization for the export, reexport, or in-country transfer of that technology. (B)ConsiderationsIn determining under subparagraph (A) the level of control appropriate for technology described in paragraph (1), the Secretary of Commerce shall take into account— 
(i)lists of countries to which exports from the United States are restricted; and (ii)the potential end uses and end users of the technology. 
(C)Minimum requirementsAt a minimum, except as provided by paragraph (4), the Secretary of Commerce shall require a license for the export, reexport, or in-country transfer of technology described in paragraph (1) to or in a country subject to an embargo, including an arms embargo, imposed by the United States. (3)Review of license applications (A)ProceduresThe procedures set forth in Executive Order 12981 (50 U.S.C. 4603 note; relating to administration of export controls) or a successor order shall apply to the review of an application for a license or other authorization for the export, reexport, or in-country transfer of technology described in paragraph (1). 
(B)Consideration of information relating to national securityIn reviewing an application for a license or other authorization for the export, reexport, or in-country transfer of technology described in paragraph (1), the Secretary of Commerce shall take into account information provided by the Director of National Intelligence regarding any threat to the national security of the United States posed by the proposed export, reexport, or transfer. The Director of National Intelligence shall provide such information on the request of the Secretary of Commerce. (C)Disclosures relating to collaborative arrangementsIn the case of an application for a license or other authorization for the export, reexport, or in-country transfer of technology described in paragraph (1) submitted by or on behalf of a joint venture, joint development agreement, or similar collaborative arrangement, the Secretary of Commerce may require the applicant to identify, in addition to any foreign person participating in the arrangement, any foreign person with significant ownership interest in a foreign person participating in the arrangement. 
(4)Exceptions 
(A)Mandatory exceptionsThe Secretary of Commerce may not control under this subsection the export of any technology— (i)described in section 203(b) of the International Emergency Economic Powers Act (50 U.S.C. 1702(b)); or 
(ii)if the regulation of the export of that technology is prohibited under any other provision of law. (B)Regulatory exceptionsIn prescribing regulations under paragraph (1), the Secretary of Commerce may include regulatory exceptions to the requirements of that paragraph. 
(C)Additional exceptionsThe Secretary of Commerce shall not be required to impose under paragraph (1) a requirement for a license or other authorization with respect to the export, reexport, or in-country transfer of technology described in paragraph (1) pursuant to any of the following transactions: (i)The sale or license of a finished item and the provision of associated technology if the United States person that is a party to the transaction generally makes the finished item and associated technology available to its customers, distributors, or resellers. 
(ii)The sale or license to a customer of a product and the provision of integration services or similar services if the United States person that is a party to the transaction generally makes such services available to its customers. (iii)The transfer of equipment and the provision of associated technology to operate the equipment if the transfer could not result in the foreign person using the equipment to produce critical technologies (as defined in section 721(a) of the Defense Production Act of 1950, as amended by section 1703). 
(iv)The procurement by the United States person that is a party to the transaction of goods or services, including manufacturing services, from a foreign person that is a party to the transaction, if the foreign person has no rights to exploit any technology contributed by the United States person other than to supply the procured goods or services. (v)Any contribution and associated support by a United States person that is a party to the transaction to an industry organization related to a standard or specification, whether in development or declared, including any license of or commitment to license intellectual property in compliance with the rules of any standards organization (as defined by the Secretary by regulation). 
(c)Multilateral controls 
(1)In generalThe Secretary of State, in consultation with the Secretary of Commerce and the Secretary of Defense, and the heads of other Federal agencies, as appropriate, may propose that any technology identified pursuant to subsection (a) be added to the list of technologies controlled by the relevant multilateral export control regimes. (2)Items on Commerce Control List or United States Munitions List (A)In generalIf the Secretary of State proposes to a multilateral export control regime under paragraph (1) to add a technology identified pursuant to subsection (a) to the control list of that regime and that regime does not add that technology to the control list during the 3-year period beginning on the date of the proposal, the applicable agency head may determine whether national security concerns warrant the continuation of unilateral export controls with respect to that technology. 
(B)Applicable agency head definedIn this paragraph, the term applicable agency head means— (i)in the case of technology listed on the Commerce Control List set forth in Supplement No. 1 to part 774 of the Export Administration Regulations, the Secretary of Commerce, in consultation with the Secretary of Defense and the Secretary of State; and 
(ii)in the case of technology listed on the United States Munitions List set forth in part 121 of title 22, Code of Federal Regulations, the Secretary of State, in consultation with the Secretary of Defense and the heads of other Federal agencies, as appropriate. (d)Report to Committee on Foreign Investment in the United StatesNot less frequently than every 180 days, the Secretary of Commerce, in coordination with the Secretary of Defense, the Secretary of State, and the heads of other Federal agencies, as appropriate, shall submit to the Committee on Foreign Investment in the United States a report on the results of actions taken pursuant to this section. 
(e)Report to CongressNot less frequently than every 180 days, the Secretary of Commerce, in coordination with the Secretary of Defense, the Secretary of State, and the heads of other Federal agencies, as appropriate, shall submit a report on the results of actions taken pursuant to this section, including actions taken pursuant to subsections (a), (b), and (c), to— (1)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives. (f)Modifications to Emerging Technology and Research Advisory Committee (1)In generalThe Secretary of Commerce shall revise the objectives of the Emerging Technology and Research Advisory Committee, established by the Secretary under the Export Administration Regulations, to include advising the interagency process established under subsection (a) with respect to emerging and foundational technologies. 
(2)DutiesThe Secretary— (A)shall revise the duties of the Emerging Technology and Research Advisory Committee to include identifying emerging and foundational technologies that may be developed over a period of 5 years or 10 years; and 
(B)may revise the duties of the Advisory Committee to include identifying trends in— (i)the ownership by foreign persons and foreign governments of such technologies; 
(ii)the types of transactions related to such technologies engaged in by foreign persons and foreign governments; (iii)the blending of private and government investment in such technologies; and 
(iv)efforts to obfuscate ownership of such technologies or to otherwise circumvent the controls established under this section. (3)Meetings (A)FrequencyThe Emerging Technology and Research Advisory Committee should meet not less frequently than every 120 days. 
(B)AttendanceA representative from each agency participating in the interagency process established under subsection (a) should be in attendance at each meeting of the Emerging Technology and Research Advisory Committee. (4)Classified informationNot fewer than half of the members of the Emerging Technology and Research Advisory Committee should hold sufficient security clearances such that classified information, including classified information described in clauses (ii) and (iii) of subsection (a)(2)(A), from the interagency process established under subsection (a) can be shared with those members to inform the advice provided by the Advisory Committee. 
(5)Applicability of Federal Advisory Committee ActSubsections (a)(1), (a)(3), and (b) of section 10 and sections 11, 13, and 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Emerging Technology and Research Advisory Committee. (6)ReportThe Emerging Technology and Research Advisory Committee shall include the findings of the Advisory Committee under this subsection in the annual report to Congress required by section 14 of the Export Administration Act of 1979 (50 U.S.C. 4616) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)). 
(g)Rule of constructionNothing in this section shall be construed to alter or limit— (1)the authority of the President or the Secretary of State to designate items as defense articles and defense services for the purposes of the Arms Export Control Act (22 U.S.C. 2751 et seq.) or to otherwise regulate such items; or 
(2)the authority of the President under the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.), the Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3201 et seq.), the Energy Reorganization Act of 1974 (42 U.S.C. 5801 et seq.), or the Export Administration Act of 1979 (50 U.S.C. 4601 et seq.) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)) or any other provision of law relating to the control of exports. (h)DefinitionsIn this section: 
(1)Export Administration RegulationsThe term Export Administration Regulations means subchapter C of chapter VII of title 15, Code of Federal Regulations. (2)In-country transferThe term in-country transfer has the meaning given to the term in the Export Administration Regulations. 
(3)ReexportThe term reexport has the meaning given to the term in the Export Administration Regulations. (4)United States personThe term United States person means any person subject to the jurisdiction of the United States. 
1726.Export control enforcement authority 
(a)AuthoritiesIn order to enforce the provisions of the Export Administration Regulations under subchapter C of chapter VII of title 15, Code of Federal Regulations, issued under the authority of the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (pursuant to which the President has continued in effect authorities granted under the Export Administration Act of 1979 (50 U.S.C. 4601 et seq.)), the President shall delegate to the Secretary of Commerce, in addition to existing authorities, the authority to authorize any law enforcement officer of the Department of Commerce to conduct investigations (including undercover investigations) in the United States and in other countries when permitted under such countries' laws using all applicable laws of the United States. (b)Best practice guidelinesThe Secretary of Commerce, in consultation with the heads of appropriate Federal agencies, may publish and update best practices guidelines to assist persons in developing and implementing, on a voluntary basis, effective export control programs in compliance with the Export Administration Regulations. 
(c)Confidentiality of information 
(1)Exemptions from disclosure 
(A)In generalInformation obtained under the Export Administration Act of 1979 (50 U.S.C. 2601 et seq.) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)) may be withheld from disclosure only to the extent permitted by statute, except that information described in subparagraph (B) shall be withheld from public disclosure and shall not be subject to disclosure under section 552(b)(3) of title 5, United States Code, unless the release of such information is determined by the Secretary to be in the national interest. (B)Information describedInformation described in this subparagraph is information submitted or obtained in connection with an application for a license or other authorization to export, reexport, or transfer items or engage in other activities, a recordkeeping or reporting requirement, enforcement activity, or other operations under the Export Administration Act of 1979, including— 
(i)the license application, license, or other authorization itself; (ii)classification or advisory opinion requests, and any response to such a request; 
(iii)license determinations and information pertaining to such determinations; (iv)information or evidence obtained in the course of any investigation; and 
(v)information obtained or furnished in connection with any international agreement, treaty, or other obligation. (2)Information to congress and gao (A)In generalNothing in this section shall be construed as authorizing the withholding of information from Congress or the Comptroller General of the United States. 
(B)Availability to congress 
(i)In generalInformation obtained at any time under any provision of the Export Administration Act of 1979 or the Export Administration Regulations, including reports or license applications required under any such provision, shall be made available to a committee or subcommittee of Congress of appropriate jurisdiction, upon the request of the chairman or ranking member of the committee or subcommittee. (ii)Prohibition on further disclosureNo committee or subcommittee referred to in clause (i), or member thereof, may disclose any information made available under clause (i) that is submitted on a confidential basis unless the full committee determines that the withholding of that information is contrary to the national interest. 
(C)Availability to gao 
(i)In generalInformation described in subparagraph (B)(i) shall be subject to the limitations contained in section 716 of title 31, United States Code. (ii)Prohibition on further disclosureAn officer or employee of the Government Accountability Office may not disclose, except to Congress in accordance with this paragraph, any information described in subparagraph (B)(i) that is submitted on a confidential basis or from which any individual can be identified. 
(3)Information sharing 
(A)Exchange of informationThe heads of departments, agencies, and offices with enforcement authorities under the Export Administration Act of 1979, consistent with protection of law enforcement and its sources and methods, shall exchange any licensing and enforcement information with one another that is necessary to facilitate enforcement efforts under this section, and shall consult on a regular basis with one another and with the heads of other departments, agencies, and offices that obtain information subject to this paragraph, in order to facilitate the exchange of such information. (B)Provision of information by Federal officialsAny Federal official who obtains information that is relevant to the enforcement of the Export Administration Act of 1979, including information pertaining to any investigation, shall furnish such information to each appropriate department, agency, or office with enforcement responsibilities under this section to the extent consistent with the protection of intelligence, counterintelligence, and law enforcement sources, methods, and activities. 
(C)ExceptionsThe provisions of this paragraph shall not apply to information subject to the restrictions set forth in section 9 of title 13, United States Code. Return information, as defined in section 6103(b) of the Internal Revenue Code of 1986, may be disclosed only as authorized by that section. (D)Information sharing with federal agenciesLicensing or enforcement information obtained under the Export Administration Act of 1979 may be shared with heads of departments, agencies, and offices that do not have enforcement authorities under that Act on a case-by-case basis, at the discretion of the Secretary of Commerce. Such information may be shared only when the Secretary makes a determination that the sharing of the information is in the national interest. 
1727.Prohibition on modification of civil penalties under export control and sanctions laws 
(a)In generalNotwithstanding any other provision of law, the Executive Office of the President may not modify any civil penalty, including a denial order, implemented by the Government of the United States with respect to a Chinese telecommunications company pursuant to a determination that the company has violated an export control or sanctions law of the United States until the date that is 30 days after the President certifies to the appropriate congressional committees that the company— (1)has not, for a period of one year, conducted activities in violation of the laws of the United States; and 
(2)is fully cooperating with investigations into the activities of the company conducted by the Government of the United States, if any. (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate; and (2)the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives. 
1728.Under Secretary of Commerce for Industry and Security 
(a)In generalOn and after the date of the enactment of this Act, any reference in the Export Administration Act of 1979 (50 U.S.C. 4601 et seq.) or any other law or regulation to the Under Secretary of Commerce for Export Administration shall be deemed to be a reference to the Under Secretary of Commerce for Industry and Security. (b)Title 5Section 5314 of title 5, United States Code, is amended by striking Under Secretary of Commerce for Export Administration and inserting Under Secretary of Commerce for Industry and Security. 
(c)Continuation in officeThe individual serving as Under Secretary of Commerce for Export Administration on the day before the date of the enactment of this Act may serve as the Under Secretary of Commerce for Industry and Security on and after that date without the need for renomination or reappointment. 1729.Limitation on cancellation of designation of Secretary of the Air Force as Department of Defense Executive Agent for a certain Defense Production Act program (a)Limitation on cancellation of designationThe Secretary of Defense may not implement the decision, issued on July 1, 2017, to cancel the designation, under Department of Defense Directive 4400.01E, entitled Defense Production Act Programs and dated October 12, 2001, of the Secretary of the Air Force as the Department of Defense Executive Agent for the program carried out under title III of the Defense Production Act of 1950 (50 U.S.C. 4531 et seq.) until the date specified in subsection (c). 
(b)DesignationThe Secretary of the Air Force shall continue to serve as the sole and exclusive Department of Defense Executive Agent for the program described in subsection (a) until the date specified in subsection (c). (c)Date specifiedThe date specified in this subsection is the date of the enactment of a joint resolution or an Act approving the implementation of the decision described in subsection (a). 
1730.Review of and report on certain defense technologies critical to the United States maintaining superior military capabilities 
(a)Review requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Director of National Intelligence, in consultation with the Air Force Research Laboratory, the Defense Advanced Projects Research Agency, and such other appropriate research entities as the Secretary and the Director may identify, shall— (1)jointly carry out and complete a review of key national security technology capability advantages, competitions, and gaps between the United States and near peer nations; 
(2)develop a definition of near peer nation for purposes of paragraph (1); and (3)submit to the appropriate congressional committees a report on the findings of the Secretary and the Director with respect to the review conducted under paragraph (1). 
(b)ElementsThe review conducted under paragraph (1) of subsection (a), and the report required by paragraph (3) of that subsection, shall identify, at a minimum, the following: (1)Key United States industries and research and development activities expected to be critical to maintaining a national security technology capability if, during the 5-year period beginning on the date of the enactment of this Act, the Secretary and the Director anticipate that— 
(A)a United States industrial base shortfall will exist; and (B)United States industry will be unable to or otherwise will not provide the needed capacity in a timely manner without financial assistance from the United States Government through existing statutory authorities specifically intended for that purpose, including assistance provided under title III of the Defense Production Act of 1950 (50 U.S.C. 4531 et seq.) and other appropriate authorities. 
(2)Key areas in which the United States currently enjoys a technological advantage. (3)Key areas in which the United States no longer enjoys a technological advantage. 
(4)Sectors of the defense industrial base in which the United States lacks adequate productive capacity to meet critical national defense needs. (5)Priority areas for which appropriate statutory industrial base incentives should be applied as the most cost-effective, expedient, and practical alternative for meeting the technology or defense industrial base needs identified under this subsection, including— 
(A)sustainment of critical production and supply chain capabilities; (B)commercialization of research and development investments; 
(C)scaling of emerging technologies; and (D)other areas as determined by the Secretary and the Director. 
(6)Priority funding recommendations with respect to key areas that the Secretary, in consultation with the Director, determines are— (A)critical to the United States maintaining superior military capabilities, especially with respect to potential peer and near peer military or economic competitors, during the 5-year period beginning on the date of the enactment of this Act; and 
(B)suitable for long-term investment from funds made available under title III of the Defense Production Act of 1950 and other appropriate statutory authorities. (c)Form of reportThe report required by subsection (a)(3) shall be submitted in unclassified form, but may include a classified annex. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Banking, Housing and Urban Affairs, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Financial Services, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives. 1731.Briefing on information from transactions reviewed by Committee on Foreign Investment in the United States relating to foreign efforts to influence democratic institutions and processesNot later than 60 days after the date of the enactment of this Act, the Secretary of the Treasury (or a designee of the Secretary) shall provide a briefing to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives on— 
(1)transactions reviewed by the Committee on Foreign Investment in the United States during the 5-year period preceding the briefing that the Committee determined would have allowed foreign persons to inappropriately influence democratic institutions and processes within the United States and in other countries; and (2)the disposition of such reviews, including any steps taken by the Committee to address the risk of allowing foreign persons to influence such institutions and processes. 
1732.Effective date 
(a)Immediate applicability of certain provisionsThe following shall take effect on the date of the enactment of this Act and apply with respect to any covered transaction the review or investigation of which is initiated under section 721 of the Defense Production Act of 1950 on or after such date of enactment: (1)Sections 1705, 1707, 1708, 1709, 1710, 1713, 1714, 1715, 1716, 1717, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, and 1729 and the amendments made by those sections. 
(2)Section 1712 and the amendments made by that section (except for clause (iii) of section 721(b)(4)(A) of the Defense Production Act of 1950, as added by section 1712). (3)Paragraphs (1), (2), (3), (4), (5)(A)(i), (5)(B)(i), (5)(B)(iv)(I), (5)(B)(v), (5)(C)(v), (6), (7), (8), (9), (10), (11), (12), (13), (14), (15), (16), and (17) of subsection (a) of section 721 of the Defense Production Act of 1950, as amended by section 1703. 
(4)Section 721(m)(4) of the Defense Production Act of 1950, as amended by section 1718 (except for clauses (ii), (iii), (iv), and (v) of subparagraph (B) of that section). (b)Delayed applicability of certain provisions (1)In generalAny provision of or amendment made by this title not specified in subsection (a) shall— 
(A)take effect on the date that is 30 days after publication in the Federal Register of a determination by the chairperson of the Committee on Foreign Investment in the United States that the regulations, organizational structure, personnel, and other resources necessary to administer the new provisions are in place; and (B)apply with respect to any covered transaction the review or investigation of which is initiated under section 721 of the Defense Production Act of 1950 on or after the date described in subparagraph (A). 
(2)Nondelegation of determinationThe determination of the chairperson of the Committee on Foreign Investment in the United States under paragraph (1)(A) may not be delegated. (c)Authorization for pilot programs (1)In generalBeginning on the date of the enactment of this Act and ending on the date described in subsection (b)(1)(A), the Committee on Foreign Investment in the United States may, at its discretion, conduct one or more pilot programs to implement any authority provided pursuant to any provision of or amendment made by this title not specified in subsection (a). 
(2)Publication in Federal RegisterA pilot program may not commence until the date that is 30 days after publication in the Federal Register of a determination by the chairperson of the Committee of the scope of and procedures for the pilot program. That determination may not be delegated. 1733.SeverabilityIf any provision of this title or an amendment made by this title, or the application of such a provision or amendment to any person or circumstance, is held to be invalid, the application of that provision or amendment to other persons or circumstances and the remainder of the provisions of this title and the amendments made by this title, shall not be affected thereby. 
BMilitary construction authorizations 
2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2019. 2002.Expiration of authorizations and amounts required to be specified by law (a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII and title XXIX for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of— 
(1)October 1, 2023; or (2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2024. 
(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of— (1)October 1, 2023; or 
(2)the date of the enactment of an Act authorizing funds for fiscal year 2024 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program. 2003.Effective dateTitles XXI through XXVII and title XXIX shall take effect on the later of— 
(1)October 1, 2018; or (2)the date of the enactment of this Act. 
XXIArmy military construction 
2101.Authorized Army construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: Army: Inside the United States  StateInstallationAmount  AlabamaAnniston Army Depot$5,200,000 CaliforniaFort Irwin$29,000,000 ColoradoFort Carson$77,000,000 GeorgiaFort Gordon$99,000,000 HawaiiWheeler Army Airfield$50,000,000 IndianaCrane Army Ammunition Activity$16,000,000 KentuckyFort Campbell$50,000,000 Fort Knox$26,000,000 New JerseyPicatinny Arsenal$41,000,000 New MexicoWhite Sands Missile Range$40,000,000 New YorkWest Point Military Reservation$160,000,000 North CarolinaFort Bragg$10,000,000 South CarolinaFort Jackson$52,000,000 TexasFort Bliss$24,000,000 Fort Hood$9,600,000 VirginiaArlington National Cemetery Southern Expansion$30,000,000 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Army: Outside the United States 
 
CountryInstallationAmount 
 
GermanyEast Camp Grafenwoehr$31,000,000 
HondurasSoto Cano Air Base$21,000,000 
KoreaCamp Tango$17,500,000 
KuwaitCamp Arifjan$44,000,000 
2102.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: Army: Family Housing  State/CountryInstallation or LocationUnitsAmount  ItalyVicenzaFamily Housing New Construction$95,134,000 KoreaCamp WalkerFamily Housing Replacement Construction$68,000,000 Puerto RicoFort BuchananFamily Housing Replacement Construction$26,000,000 WisconsinFort McCoyFamily Housing New Construction$6,200,000 (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $18,326,000. 
2103.Authorization of appropriations, Army 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2018, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 4601. (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
2104.Extension of authorizations of certain fiscal year 2015 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3669), the authorization set forth in the table in subsection (b), as provided in section 2101 of that Act (128 Stat. 3670), shall remain in effect until October 1, 2019, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2020, whichever is later. (b)TableThe table referred to in subsection (a) is as follows: 
Army: Extension of 2015 Project Authorizations 
 
State/Country Installation or LocationProjectAmount 
 
CaliforniaMilitary Ocean Terminal, ConcordAccess Control Point$9,900,000 
JapanKadena Air BaseMissile Magazine$10,600,000 
2105.Extension of authorizations of certain fiscal year 2016 project 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1145) the authorization set forth in the table in subsection (b), as provided in section 2101 of that Act (129 Stat. 1146), shall remain in effect until October 1, 2023, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2024, whichever is later. (b)TableThe table referred to in subsection (a) is as follows: 
Army: Extension of 2016 Project Authorization 
 
 
VirginiaArlington Cemetery (DAR)$60,000,000 
XXIINavy military construction 
2201.Authorized Navy construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: Navy: Inside the United States  StateInstallation or LocationAmount  ArizonaCamp Navajo$14,800,000 California Camp Pendleton $199,630,000 Coronado$77,780,000 Lemoore$112,690,000 Miramar$31,980,000 Point Mugu$22,150,000 San Diego$156,540,000 San Nicolas Island$31,010,000 Seal Beach$139,630,000  District of Columbia Naval Observatory$115,600,000 FloridaMayport $111,460,000 Naval Air Station Whiting Field$10,000,000 GeorgiaMarine Corps Logistics Base Albany$31,900,000 HawaiiJoint Base Pearl Harbor-Hickam$45,000,000 Kaneohe Bay$66,100,000 Pearl City$78,320,000 Maine Kittery$149,685,000 MississippiNaval Construction Battalion Center$22,300,000 North CarolinaCherry Point Marine Corps Air Station$240,830,000 Camp Lejeune$51,300,000 PennsylvaniaPhiladelphia$71,050,000 South CarolinaBeaufort$15,817,000 Parris Island$35,190,000 UtahHill Air Force Base$105,520,000 VirginiaPortsmouth$26,120,000 Quantico$13,100,000 WashingtonBangor$88,960,000 Whidbey Island$27,380,000 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Navy: Outside the United States 
 
CountryInstallation or LocationAmount 
 
BahamasAndros Island$31,050,000 
Bahrain IslandSW Asia$26,340,000 
CubaGuantanamo Bay$85,000,000 
GermanyPanzer Kaserne$43,950,000 
GuamJoint Region Marianas$279,657,000 
JapanKadena Air Base$9,049,000 
2202.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installation or location, in the number of units, and in the amount set forth in the following table: Navy: Family Housing  StateInstallation or LocationUnitsAmount  GuamJoint Region MarianasReplace Andersen Housing PH III$83,441,000 (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,502,000. 
2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $16,638,000. 2204.Authorization of appropriations, Navy (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2018, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 4601. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. XXIIIAir Force military construction 2301.Authorized Air Force construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Air Force: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlaskaEielson Air Force Base$63,800,000 
ArizonaDavis-Monthan Air Force Base$15,000,000 
Luke Air Force Base$40,000,000 
FloridaEglin Air Force Base$62,863,000 
MacDill Air Force Base$3,100,000 
MarylandJoint Base Andrews$50,000,000 
MassachusettsHanscom Air Force Base$225,000,000 
NebraskaOffutt Air Force Base$9,500,000 
NevadaCreech Air Force Base$59,000,000 
Nellis Air Force Base$5,900,000 
New MexicoHolloman Air Force Base$85,000,000 
Kirtland Air Force Base$7,000,000 
New YorkRome Lab$14,200,000 
 North DakotaMinot Air Force Base$66,000,000 
OhioWright-Patterson Air Force Base$116,100,000 
OklahomaAltus Air Force Base$12,000,000 
Tinker Air Force Base$166,000,000 
South CarolinaShaw Air Force Base$53,000,000 
UtahHill Air Force Base$26,000,000 
WashingtonWhite Bluff$14,000,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amount, set forth in the following table: Air Force: Outside the United States  CountryInstallation or LocationAmount  GuamJoint Region Marianas$9,800,000 Mariana Islands-TinianTinian$50,700,000 QatarAl Udeid$70,400,000 United KingdomRAF Lakenheath$148,467,000 Worldwide ClassifiedClassified Location$18,000,000 2302.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $3,199,000. 
2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $75,247,000. 2304.Authorization of appropriations, Air Force (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2018, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 4601. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 2305.Modification of authority to carry out certain phased project authorized in fiscal years 2015, 2016, and 2017In the case of the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3679) for Royal Air Force Croughton, for JIAC Consolidation Phase 1, the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1153) for Croughton Royal Air Force, for JIAC Consolidation Phase 2, and the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2697) for Royal Air Force Croughton, for JIAC Consolidation Phase 3, the location shall be United Kingdom, Unspecified. 
2306.Modification of authority to carry out certain fiscal year 2017 projectIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2696) for Joint Base San Antonio, Texas, for construction of a basic military training recruit dormitory, the Secretary of the Air Force may construct a 26,537 square meter dormitory in the amount of $92,300,000. 2307.Modification of authority to carry out certain fiscal year 2018 projectIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1825) for the United States Air Force Academy, Colorado, for construction of a cyberworks facility, the Secretary of the Air Force may construct a facility of up to 4,462 square meters that includes two real property gifts of construction of 929 and 465 square meters if such gift is accepted by the Secretary in accordance with section 2601 of title 10, United States Code. 
2308.Additional authority to carry out certain fiscal year 2019 projects 
(a)Project authorizationsThe Secretary of the Air Force may carry out military construction projects to construct— (1)a 6,702 square meter Joint Simulation Environment Facility at Edwards Air Force Base, California, in the amount of $43,000,000; 
(2)a 4,833 square meter Cyberspace Test Facility at Eglin Air Force Base, Florida, in the amount of $38,000,000; and (3)a 4,735 square meter Joint Simulation Environment Facility at Nellis Air Force Base, Nevada, in the amount of $30,000,000. 
(b)Use of research, development, test, and evaluation fundsAs provided for in the Defense Laboratory Modernization Pilot Program authorized by section 2803 of the Military Construction Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1169), the Secretary may use funds available for research, development, test, and evaluation for the projects described in subsection (a). XXIVDefense agencies military construction 2401.Authorized defense agencies construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Defense Agencies: Inside the United States 
 
StateInstallation or Location Amount 
 
AlaskaClear Air Force Station$174,000,000 
Fort Greely$8,000,000 
Joint Base Elmendorf-Richardson$14,000,000 
ArkansasLittle Rock Air Force Base$14,000,000 
CaliforniaCamp Pendleton$12,596,000 
Coronado$71,088,000 
Defense Distribution Depot-Tracy$18,800,000 
ColoradoFort Carson$24,297,000 
CONUS ClassifiedClassified Location$49,222,000 
 KentuckyFort Campbell$82,298,000 
MaineKittery$11,600,000 
MarylandFort Meade$805,000,000 
Missouri St. Louis$447,800,000 
New JerseyJoint Base McGuire-Dix-Lakehurst$10,200,000 
 North CarolinaFort Bragg$32,366,000 
New River$32,580,000 
OklahomaMcAlester$7,000,000 
TexasJoint Base San Antonio$10,200,000 
Red River Army Depot$71,500,000 
VirginiaDam Neck$8,959,000 
Fort A.P. Hill$11,734,000 
Fort Belvoir$6,127,000 
Humphreys Engineer Center$20,257,000 
Joint Base Langley-Eustis$12,700,000 
Pentagon$35,850,000 
 WashingtonJoint Base Lewis-McChord$26,200,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: Defense Agencies: Outside the United States  CountryInstallation or LocationAmount  BelgiumU.S. Army Garrison Benelux (Chievres)$14,305,000 CubaGuantanamo Bay$9,080,000 DjiboutiCamp Lemonnier$3,750,000 GermanyBaumholder$11,504,000 Kaiserslautern Air Base$99,955,000 Weisbaden$56,048,000 GreeceNSA Souda Bay$2,230,000  GuamNaval Base Guam$4,634,000 NSA Naples$990,000 JapanCamp McTureous$94,851,000 Iwakuni$33,200,000 Kadena Air Base$21,400,000 Yokosuka$170,386,000 Unspecified WorldwideUnspecified$15,693,000 2402.Energy Resilience and Conservation Investment ProgramUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations outside the United States, and in the amounts set forth in the following table: 
Energy Conservation Projects: Inside the United States 
 
StateInstallation or Location Amount 
 
AlabamaAnniston Army Depot$20,000,000 
CaliforniaNaval Base Ventura County$6,530,000 
ColoradoSchriever Air Force Base$4,044,000 
FloridaMacDill Air Force Base$3,700,000 
HawaiiBellows Air Force Base$2,944,000 
Joint Base Pearl Harbor-Hickam$4,500,000 
IdahoMountain Home Air Force Base$5,980,000 
IndianaNSA Crane$6,890,000 
KansasSalina Training Center$3,500,000 
LouisianaNaval Air Station Joint Reserve Base New Orleans$5,340,000 
MarylandNSA Bethesda$22,000,000 
New MexicoKirtland Air Force Base$462,000 
OhioWright-Patterson Air Force Base$7,900,000 
PennsylvaniaFort Indiantown Gap$2,150,000 
South CarolinaMarine Corps Air Station Beaufort$22,402,000 
TexasCamp Mabry$5,500,000 
Sheppard Air Force Base$9,404,000 
VirginiaNaval Air Station Oceana$2,520,000 
NRO Headquarters$571,000 
 WashingtonNaval Base Kitsap$1,790,000 
2403.Authorization of appropriations, defense agencies 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2018, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 4601. (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
2404.Extension of authorizations of certain fiscal year 2015 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3669), the authorizations set forth in the table in subsection (b), as provided in section 2401 of that Act (128 Stat. 3681), and amended by section 2406 of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1831), shall remain in effect until October 1, 2019, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2020, whichever is later. (b)TableThe table referred to in subsection (a) is as follows: 
Defense Agencies: Extension of 2015 Project Authorizations 
 
State/CountryInstallation or LocationProjectAmount 
 
JapanCommander Fleet Activities SaseboE.J. King High School Replacement/Renovation$37,681,000 
OkinawaKubasaki High School Replacement/Renovation$99,420,000 
New MexicoCannon Air Force BaseSOF Squadron Operations Facility (STS)$23,333,000 
VirginiaPentagonRedundant Chilled Water Loop$15,100,000 
2405.Authorization of certain fiscal year 2018 projectThe table in section 2401(a) of the National Defense Authorization Act for Fiscal Year 2018 (division B of Public Law 105–91) is amended by inserting after the item relating to South Carolina the following new item:    TexasFort Bliss Blood Processing Center$8,300,000 XXVInternational programs ANorth Atlantic Treaty Organization Security Investment Program 2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States. 
2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2018, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 4601. BHost country in-kind contributions 2511.Republic of Korea funded construction projectsPursuant to agreement with the Republic of Korea for required in-kind contributions, the Secretary of Defense may accept military construction projects for the installations or locations, and in the amounts, set forth in the following table: 
Republic of Korea Funded Construction Projects 
 
CountryComponentInstallation or LocationProjectAmount 
 
KoreaArmyCamp CarrollUpgrade Electrical Distribution, Phase 2$52,000,000 
ArmyCamp HumphreysSite Development$7,800,000 
ArmyCamp HumphreysAir Support Operations Squadron$25,000,000 
ArmyCamp HumphreysUnaccompanied Enlisted Personnel Housing, P2$76,000,000 
ArmyCamp HumphreysEchelon Above Brigade Engineer Battalion, VMF$123,000,000 
ArmyCamp WalkerRepair/ Replace Sewer Piping System$8,000,000 
NavyChinhaeIndoor Training Pool$7,400,000 
NavyPohang Air BaseReplace Ordnance Storage Magazines$87,000,000 
Air ForceGimhae Air BaseAirfield Damage Repair Warehouse$7,600,000 
Air ForceGwangju Air BaseAirfield Damage Repair Warehouse$7,600,000 
Air ForceKunsan Air BaseExplosive Ordnance Disposal Facility$8,000,000 
Air ForceKunsan Air BaseUpgrade Flow- Through Fuel System$23,000,000 
Air ForceOsan Air Base5th Recon-naissance Squadron Aircraft Shelter$12,000,000 
Air ForceOsan Air BaseAirfield Damage Repair Facility$22,000,000 
Air ForceOsan Air BaseCommun-ications HQ Building$45,000,000 
Air ForceSuwon Air BaseAirfield Damage Repair Warehouse$7,200,000 
XXVIGuard and Reserve Forces facilities 
AProject authorizations and authorization of appropriations 
2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table: Army National Guard  StateLocationAmount  AlaskaJoint Base Elmendorf-Richardson$27,000,000 IllinoisMarseilles$5,000,000 MontanaMalta$15,000,000 NevadaNorth Las Vegas$32,000,000 New HampshirePembroke$12,000,000 North DakotaFargo$32,000,000 OhioCamp Ravenna$7,400,000 OklahomaLexington$11,000,000 OregonBoardman$11,000,000 South DakotaRapid City$15,000,000 TexasHouston$15,000,000 VirginiaSandston$89,000,000 2602.Authorized Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table: 
Army Reserve 
 
StateLocationAmount 
 
California Barstow$34,000,000 
WisconsinFort McCoy$23,000,000 
2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations inside the United States, and in the amounts, set forth in the following table: Navy Reserve and Marine Corps Reserve  StateLocationAmount  CaliforniaSeal Beach$21,740,000 GeorgiaBenning$13,630,000 PennsylvaniaPittsburgh$17,650,000 2604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table: 
Air National Guard 
 
StateLocationAmount 
 
CaliforniaChannel Islands Air National Guard Station$8,000,000  
HawaiiJoint Base Peal Harbor-Hickam$17,000,000 
IllinoisGeneral Wayne A. Downing Peoria International Airport$9,000,000 
LouisianaNaval Air Station Joint Reserve Base New Orleans$15,000,000 
New YorkFrancis S. Gabreski Airport$20,000,000 
PennsylvaniaFort Indiantown Gap$8,000,000 
Puerto RicoLuis Munoz Marin International Airport$50,000,000 
VirginiaJoint Base Langley-Eustis$10,000,000 
2605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations inside the United States, and in the amounts, set forth in the following table: Air Force Reserve  StateLocationAmount   IndianaGrissom Air Reserve Base$21,500,000 MinnesotaSt. Paul International Airport$9,000,000 MississippiKeesler Air Force Base$4,550,000 New YorkNiagara Falls International Airport$14,000,000 TexasNaval Air Station Joint Reserve Base Fort Worth$3,100,000 2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2018, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 4601. 
BOther matters 
2611.Modification of authority to carry out certain fiscal year 2016 projectIn the case of the authorization contained in the table in section 2603 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1164) for construction of a Reserve Training Center Complex at Dam Neck, Virginia, the Secretary of the Navy may construct the Reserve Training Center Complex at Joint Expeditionary Base Little Creek-Story, Virginia. 2612.Modification of authority to carry out certain fiscal year 2018 projectIn the case of the authorization contained in the table in section 2601 of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1834) for Fort Belvoir, Virginia, for additions and alterations to the National Guard Readiness Center, the Secretary of the Army may construct a new readiness center. If a new readiness center is constructed, no funds above the previously authorized $15,000,000 may be made available for such purpose. 
2613.Additional authority to carry out certain fiscal year 2019 project 
(a)Project authorizationThe Secretary of the Navy may carry out a military construction project to construct a 50,000 square foot reserve training center, 6,600 square foot combat vehicle maintenance and storage facility, 2,400 square foot vehicle wash rack, 1,600 square foot covered training area, road improvements, and associated supporting facilities, and may acquire approximately 8.5 acres of adjacent land and obtain necessary interest in land at Pittsburgh, Pennsylvania, in the amount of $17,650,000. (b)Use of unobligated prior-year navy military construction reserve fundsThe Secretary may use available, unobligated Navy military construction reserve funds for the project described in subsection (a). 
(c)Congressional notificationThe Secretary of the Navy shall provide information in accordance with section 2851(c) of title 10, United States Code, regarding the project described in subsection (a). If it becomes necessary to exceed the estimated project cost, the Secretary shall utilize the authority provided by section 2853 of such title regarding authorized cost and scope of work variations. XXVIIBase realignment and closure activities 2701.Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure AccountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2018, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 4601. 
2702.Prohibition on conducting additional base realignment and closure (BRAC) roundNothing in this Act shall be construed to authorize an additional Base Realignment and Closure (BRAC) round. XXVIIIMilitary Construction and general provisions AMilitary Construction Program and military family housing changes 2801.Additional authority to obtain architectural and engineering services and construction design for defense laboratory modernization pilot programSection 2803 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1169; 10 U.S.C. 2358 note) is amended— 
(1)in subsection (a), by striking subsection (d) and inserting subsection (e); (2)in subsection (b)(1), by striking , site preparation, and advance planning and design and inserting and site preparation; 
(3)in subsection (d), by striking subsection (c)(1) and inserting subsection (d)(1); (4)by redesignating subsections (c), (d), (e), and (f) as subsections (d), (e), (f), and (g), respectively; 
(5)by inserting after subsection (b) the following new subsection:  (c)Architectural and engineering services and construction designUsing amounts appropriated or otherwise made available to the military departments for research, development, test, and evaluation, the Secretary of the military department concerned may obtain architectural and engineering services and carry out construction design in connection with a military construction project described in subsection (a). This authority is not subject to the condition in subsection (b).; 
(6)in subsection (d), as redesignated by paragraph (4)— (A)in paragraph (1), by adding at the end the following: This requirement does not include architectural and engineering services and construction design under subsection (c).; and 
(B)in paragraph (2), by inserting other than funds used pursuant to subsection (c) after subsection (a); and (7)in subsection (g), as redesignated by paragraph (4), by striking 2020 and inserting 2025. 
2802.Modification of contract authority for acquisition, construction, or furnishing of test facilities and equipmentSection 2353(a) of title 10, United States Code, is amended— (1)by inserting after the first sentence the following: The acquisition or construction of these research, developmental, or test facilities shall be subject to the cost principles applicable to allowable contract expenses.; and 
(2)by adding at the end the following: The acquisition or construction of facilities under the authority of this section shall not be governed by sections 2802, 2805, or 2811 of this title and their associated implementing regulations. The Secretary of Defense and the Secretaries of the military departments shall promulgate regulations necessary to give full force and effect to this section.. 2803.Extension of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United States (a)Extension of authoritySubsection (h) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2804 of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91), is further amended— 
(1)in paragraph (1), by striking December 31, 2018 and inserting December 31, 2019; and (2)in paragraph (2), by striking fiscal year 2019 and inserting fiscal year 2020. 
(b)Limitation on use of authoritySubsection (c)(1) of such section is amended— (1)by striking $100,000,000 and inserting $50,000,000; 
(2)by striking October 1, 2017 and inserting October 1, 2018; (3)by striking December 31, 2018 and inserting December 31, 2019; and 
(4)by striking fiscal year 2019 and inserting fiscal year 2020. 2804.Unspecified minor military construction projects related to revitalization and recapitalization of Defense Industrial Base FacilitiesSection 2805 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(g)Defense industrial base facility revitalization 
(1)For the revitalization and recapitalization of Defense Industrial Base Facilities owned by the United States and under the jurisdiction of the Secretary concerned, the Secretary concerned may obligate and expend— (A)from appropriations available to the Secretary concerned for operation and maintenance, amounts necessary to carry out an unspecified minor military construction project costing not more than $6,000,000, notwithstanding subsection (c); or 
(B)from appropriations available to the Secretary concerned for military construction not otherwise authorized by law or from funds authorized to be made available section 2363(a) of this title, amounts necessary to carry out an unspecified minor military construction project costing not more than $6,000,000. (2)For purposes of this subsection, an unspecified minor military construction project is a military construction project that (notwithstanding subsection (a)) has an approved cost equal to or less than $6,000,000. 
(3)If the Secretary concerned makes a decision to carry out an unspecified minor military construction project to which this subsection applies, the Secretary concerned shall notify the appropriate committees of Congress of that decision, of the justification for the project, and of the estimated cost of the project. The project may then be carried out only after the end of the 14-day period beginning on the date the notification is received by the committees in an electronic medium pursuant to section 480 of this title. (4)In this section, the term defense industrial base facility means any Department of Defense depot, arsenal, shipyard, or plant located within the United States. 
(5)The authority to carry out a project under this subsection expires on September 30, 2023.. 2805.Congressional oversight of projects carried out pursuant to laws other than Military Construction Authorization ActsSection 2802(e)(1) of title 10, United States Code, is amended— 
(1)by striking Secretary concerned shall— and all that follows through comply with the congressional notification requirement and inserting Secretary concerned shall comply with the congressional notification requirement; and (2)by inserting and submit to the congressional defense committees any materials required to be submitted to Congress or any other congressional committees pursuant to the congressional notification requirement after road project will be carried out. 
BProject management and oversight reforms 
2811.Updates and modifications to Department of Defense Form 1391, Unified Facilities Criteria, and military installation master plans 
(a)Flood risk disclosure for military construction 
(1)In generalThe Secretary of Defense shall modify Department of Defense Form 1391 to require, with respect to any proposed major or minor military construction project requiring congressional notification or approval— (A)disclosure whether a proposed project will be sited within or partially within a 100-year floodplain, according to the most recent available Federal Emergency Management Agency flood hazard data; and 
(B)if the proposed project will be sited within or partially within a 100-year floodplain, the specific risk mitigation plan. (2)Delineation of floodplainTo the extent that Federal Emergency Management Agency flood hazard data are not available for a proposed major or minor military construction site, the Secretary concerned shall establish a process for delineating the 100-year floodplain using risk analysis that is consistent with the standards used to inform Federal flood risk assessments. 
(3)Reporting requirementsFor proposed projects that are to be sited within or partially within a 100-year floodplain, the Secretary concerned shall submit to the congressional defense committees a report with the following: (A)An assessment of flood vulnerability for the proposed project. 
(B)Any information concerning alternative construction sites that were considered, and an explanation of why those sites do not satisfy mission requirements. (C)A description of planned flood mitigation measures. 
(4)Minimum flood mitigation requirementsWhen mitigating the flood risk of a major or minor military construction project within or partially within the 100-year floodplain, the Secretary concerned shall require any mitigation plan to assume an additional— (A)2 feet above the base flood elevation for non-mission critical buildings, as determined by the Secretary; and 
(B)3 feet above the base flood elevation for mission-critical buildings, as determined by the Secretary. (b)Disclosure requirements for Department of Defense Form 1391Not later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall amend Department of Defense Form 1391 to require, for each requested military construction project— 
(1)disclosure whether the project was included in the prior year's future-years defense program submitted to Congress pursuant to section 221 of title 10, United States Code; and (2)inclusion of an energy study or life cycle analysis. 
(c)Incorporation of changing environmental condition projections in military construction designs and modificationsNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall amend section 3-5.6.2.3 of United Facilities Criteria (UFC) 2-100-01 and UFC 2-100-02 (or any similar successor regulations) to provide that in order to anticipate changing environmental conditions during the design life of existing or planned new facilities and infrastructure, projections from reliable and authorized sources such as the Census Bureau (for population projections), the National Academies of Sciences (for land use change projections and climate projections), the U.S. Geological Survey (for land use change projections), and the U.S. Global Change Research Office and National Climate Assessment (for climate projections) shall be considered and incorporated into military construction designs and modifications. (d)Inclusion of consideration of energy and climate resiliency efforts in master plans for major military installationsSection 2864 of title 10, United States Code, is amended— 
(1)in subsection (a)(2)— (A)in subparagraph (C), by striking and at the end; 
(B)in subparagraph (D), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new subparagraph: 
 
(E)energy and climate resiliency efforts.; and (2)in subsection (d), by adding at the end the following new paragraph: 
 
(3)The term energy and climate resiliency means anticipation, preparation for, and adaptation to utility disruptions and changing environmental conditions and the ability to withstand, respond to, and recover rapidly from utility disruptions while ensuring the sustainment of mission-critical operations.. (e)Definition of military installation resilienceSection 101(e) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(8)Military installation resilienceThe term military installation resilience means the capability of a military installation to avoid, prepare for, minimize the effect of, adapt to, and recover from extreme weather events, or from anticipated or unanticipated changes in environmental conditions, that do, or have the potential to, adversely affect the military installation or essential transportation, logistical, or other necessary resources outside of the military installation that are necessary in order to maintain, improve, or rapidly reestablish installation mission assurance and mission-essential functions.. (f)Adjustment and diversification assistance for responding to threats to the resilience of a military installationSection 2391(b)(1) of title 10, United States Code, is amended— 
(1)by striking , or (E) by the closure and inserting , (E) by threats to military installation resilience, or (F) by the closure; (2)by striking (A), (B), (C), or (E) and inserting (A), (B), (C), or (F); and 
(3)by striking action described in clause (D), if the Secretary determines that the encroachment of the civilian community and inserting action described in clause (D) or (E), if the Secretary determines that either the encroachment of the civilian community or threats to military installation resilience. 2812.Work in Process Curve charts and outlay tables for military construction projects (a)Required submissions (1)In generalSubchapter III of chapter 169 of title 10, United States Code, is amended by inserting after section 2864 the following new section: 
 
2865.Work in Process Curve charts and outlay tables required for military construction projectsAlong with the budget for each fiscal year submitted by the President pursuant to section 1105(a) of title 31, United States Code, the Secretary of Defense and the Secretaries of the military departments shall include for any military construction project over $35,000,000, as an addendum to be included within the same document as the 1391s for the Military Construction Program budget documentation, a Project Spending Plan that includes— (1)a Work in Process Curve chart to identify funding, obligations, and outlay figures; and 
(2)a monthly outlay table for funding, obligations, and outlay figures.. (2)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 2864 the following new item: 
 
 
2865. Work in Process Curve charts and outlay tables required for military construction projects.. 
(b)Department of Defense guidanceThe Secretary of Defense shall, in coordination with the Under Secretary of Defense (Comptroller), update Department of Defense Financial Management Regulation 7000.14–R, and any other appropriate instructions and guidance, to ensure that the Department of Defense takes appropriate actions to comply with section 2865 of title 10, United States Code, as added by this section. CLand Conveyances 2821.Land exchange, Air Force Plant 44, Tucson, Arizona (a)Land conveyance and restoration of real property improvements authorizedIn connection with a project planned by the Tuscon Airport Authority (in this section referred to as TAA) to relocate and extend a parallel runway and make other airfield safety enhancements at the Tucson International Airport, the Secretary of the Air Force (in this section referred to as the Secretary) may— 
(1)convey to TAA all right, title, and interest of the United States in and to all or any part of a parcel of real property, including any improvements thereon, consisting of approximately 58 acres on Air Force Plant 44, Arizona, and located adjacent to Tucson International Airport; (2)agree to terminate all or a portion of any deed restrictions made for the benefit of the United States that limit construction on Tucson International Airport within 750 feet of the Airport’s southwest property boundary with Air Force Plant 44; and 
(3)using cash or in-kind consideration as provided in subsection (b)— (A)construct new explosives storage facilities to replace the explosives storage facilities located on the land described in paragraph (1) and explosives storage facilities located on Air Force Plant 44 within the end-of-runway clear zone associated with the TAA airfield enhancement project; and 
(B)construct new fencing as necessary to accommodate the changes in the boundary of Air Force Plant 44. (b)ConsiderationAs consideration for the land conveyance, deed restriction termination, replacement of real property improvements, and installation of fencing authorized under subsection (a), the following consideration must be received by the United States before the Secretary may make any conveyance or termination of real property interests of the United States as described in subsection (a): 
(1)All right, title, and interest of the owner or owners thereof to the parcels of real property consisting of approximately 160 acres directly adjacent to the south boundary of Air Force Plant 44. (2)The cost to the Secretary, in accordance with current design standards, of— 
(A)replacing the real property structures on Air Force Plant 44 made unusable due to the land transfers and termination of deed restrictions, with structures of at least equivalent capacity and functionality; and (B)installing the necessary boundary fencing due to the changes in the boundary of Air Force Plant 44. 
(c)Direct payment of consideration to government contractorsThe Secretary may require that any cash consideration to be received under this section be paid, directly or through the Air Force design and construction agent, to the contractors performing design or construction of the real property improvements described in subsection (a)(3). (d)Payment of costs of conveyances (1)Payment requiredThe Secretary may require TAA to cover costs to be incurred by the Secretary to carry out the land exchange and other transactions authorized under this section, or to reimburse the Secretary for such costs, including survey costs, appraisal costs, costs related to environmental documentation, and other administrative costs related to the conveyances. If amounts are collected from TAA in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out such transactions, the Secretary shall refund the excess amount to TAA. 
(2)Treatment of amounts receivedAmounts received as reimbursements under paragraph (1) shall be used in accordance with section 2695(c) of title 10, United States Code. (e)Description of propertyThe exact acreage and legal description of the real property to be exchanged under this section shall be determined by a survey satisfactory to the Secretary. 
(f)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the land exchange and other transactions under this section as the Secretary considers appropriate to protect the interests of the United States. Without limiting the foregoing, the Secretary may establish a deed restriction on any part of the 58 acres described in subsection (a)(1) to accommodate existing Quantity Distance arcs. 2822.Land conveyance, Eglin Air Force Base, Florida (a)Conveyance authorizedThe Secretary of the Air Force may convey, without consideration, to the Air Force Enlisted Village, a nonprofit corporation (in this section referred to as the Village), all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, consisting of approximately 80 acres located adjacent to Eglin Air Force Base, Florida, for the purpose of independent-living and assisted-living apartments for veterans. The conveyance under this subsection is subject to valid existing rights. 
(b)Reversionary interestIf the Secretary determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in subsection (a), all right, title, and interest in and to such real property, including any improvements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto such real property. A determination by the Secretary under this subsection shall be made on the record after an opportunity for a hearing. (c)Payment of costs of conveyance (1)Payment requiredThe Secretary may require the Village to cover all costs (except costs for environmental remediation of the property) to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under this section, including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the Village in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the Village. 
(2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the conveyance under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance, or to an appropriate fund or account currently available to the Secretary for the purposes for which the costs were paid. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. (d)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary 
(e)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. DOther matters 2831.Commemoration of Freedman's Village (a)Freedman's Village GateThe Secretary of the Army shall, as part of the southern expansion of Arlington National Cemetery, name the newly constructed gate located at the intersection of Hobson Drive and Southgate Road, Freedman’s Village Gate. 
(b)Permanent easementThe Secretary of the Army is directed to grant to Arlington County a permanent easement of no less than 0.1 acres of land within the right-of-way of Southgate Road to the south and west of Hobson Drive and west of the planned joint base access road that is also continuous with Foxcroft Heights Park for the purpose of commemorating Freedman’s Village. (c)Relocation of commemoration in event location is used for burial purposesIn the event Arlington National Cemetery subsequently acquires the property used for the commemoration described under subsection (b) for burial purposes, the Army shall relocate any commemoration of Freedman’s Village to an appropriate location. 
(d)ReimbursementThe Secretary of Defense may accept reimbursement from Arlington County for any costs associated with commemorating Freedman’s Village. 2832.Strategic plan to improve capabilities of Department of Defense training ranges and installations (a)Plan requiredThe Secretary of Defense shall develop and implement a comprehensive strategic plan to identify and address deficits in the capabilities of Department of Defense training ranges to support current and anticipated readiness requirements to execute the National Defense Strategy (NDS). 
(b)EvaluationAs part of the preparation of the strategic plan, the Secretary shall conduct an evaluation of the following: (1)The adequacy of current training range resources to include the ability to train against near-peer or peer threats in a realistic 5th Generation environment. 
(2)The adequacy of current training enablers to meet current and anticipated demands of the Armed Forces. (c)ElementsThe strategic plan shall include the following: 
(1)Proposals to enhance the capabilities of training ranges to address any limitations or constraints on current Department resources, including any climatically induced impacts or shortfalls. (2)Goals and milestones for tracking actions under the plan and measuring progress in carrying out such actions. 
(3)Projected funding requirements for implementing actions under the plan. (d)Development and implementationThe Under Secretary of Defense for Acquisition and Sustainment, as the principal staff assistant to the Secretary on installation management, shall have lead responsibility for developing and overseeing implementation of the strategic plan and for coordination of the discharge of the plan by components of the Department. 
(e)Report on implementationNot later than April 1, 2020, the Secretary shall, through the Under Secretary of Defense for Acquisition and Sustainment, submit to Congress a report on the progress made in implementing this section, including the following: (1)A description of the strategic plan. 
(2)A description of the results of the evaluation conducted under subsection (b). (3)Such recommendations as the Secretary considers appropriate with respect to improvements of the capabilities of training ranges and enablers. 
(f)Progress reportsNot later than April 1, 2019, and annually thereafter for 3 years, the Secretary shall, through the Under Secretary, submit to Congress a report setting forth the following: (1)A description of the progress made during the preceding fiscal year in implementing the strategic plan. 
(2)A description of any additional actions taken, or to be taken, to address limitations and constraints on training ranges and enablers. (3)Assessments of individual training ranges addressing the evaluation conducted under subsection (b). 
(g)Additional report elementEach report under subsections (e) and (f) shall also include a list of significant modifications to training range inventory, such as range closures or expansions, during the preceding fiscal year, including any limitations or impacts due to climatic conditions. 2833.Native American Indian lands environmental mitigation program (a)In generalChapter 160 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2712.Native American lands environmental mitigation program 
(a)EstablishmentThe Secretary of Defense may establish and carry out a program to mitigate the environmental effects of Department of Defense actions on Indian lands and culturally connected locations. (b)Program activitiesThe activities that may be carried out under the program established under subsection (a) are the following: 
(1)Identification, investigation, and documentation of suspected environmental effects attributable to past Department of Defense actions. (2)Development of mitigation options for such environmental effects, including development of cost-to-complete estimates and a system for prioritizing mitigation actions. 
(3)Direct mitigation actions that the Secretary determines are necessary and appropriate to mitigate the adverse environmental effects of past Department of Defense actions. (4)Demolition and removal of unsafe buildings and structures used by, under the jurisdiction of, or formerly used by or under the jurisdiction of the Department of Defense. 
(5)Training, technical assistance, and administrative support to facilitate the meaningful participation of Indian tribes in mitigation actions under the program. (6)Development and execution of a policy governing consultation with Indian tribes that have been or may be affected by Department of Defense actions, including training Department of Defense personnel to ensure compliance with the policy. 
(c)Cooperative agreements 
(1)In carrying out the program established under subsection (a), the Secretary of Defense may enter into a cooperative agreement with an Indian tribe or an instrumentality of tribal government. (2)Notwithstanding chapter 63 of title 31, a cooperative agreement under this section may be used to acquire property or services for the direct benefit of the United States Government. 
(3)Any cooperative agreement under this section for the procurement of severable services may begin in one fiscal year and end in another fiscal year provided the total period of performance does not exceed five calendar years. (d)DefinitionsIn this section: 
(1)The term Indian land includes— (A)any land located within the boundaries and a part of an Indian reservation, pueblo, or rancheria; 
(B)any land that has been allotted to an individual Indian, but has not been conveyed to such Indian with full power of alienation; (C)Alaska Native village and regional corporation lands; and 
(D)lands and waters upon which any federally recognized Indian tribe has rights reserved by treaty, act of Congress, or action by the President. (2)The term Indian tribe means any Indian tribe, band, nation, or other organized group or community, including any Alaska Native village or regional or village corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians. 
(3)The term culturally connected location means a location or place that has demonstrable significance to Indians or Alaska Natives based on its association with the traditional beliefs, customs, and practices of a living community, including locations or places where religious, ceremonial, subsistence, medicinal, economic, or other lifeways practices have historically taken place.. (b)Table of sections amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2711 the following new item: 
 
 
2712. Native American lands environmental mitigation program.. 
2834.Defense community infrastructure pilot programSection 2391 of title 10, United States Code, is amended— (1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; 
(2)by inserting after subsection (c) the following new subsection:  (d)Defense community infrastructure pilot program (1)The Secretary of Defense may make grants, conclude cooperative agreements, and supplement funds available under Federal programs administered by agencies other than the Department of Defense to assist State and local governments to address deficiencies in community infrastructure supportive of a military installation, if the Secretary determines that such assistance will enhance the military value, resilience, or military family quality of life at such military installation. 
(2)The Secretary shall establish criteria for the selection of community infrastructure projects to receive assistance under paragraph (1). The criteria shall include a requirement that the State or local government agree to contribute not less than 30 percent of the funding for the community infrastructure project, unless the community infrastructure project is located in a rural area, or for reasons related to national security, in which case the Secretary may waive the requirement for a State or local government contribution. (3)Amounts appropriated or otherwise made available for assistance under paragraph (1) may remain available until expended. 
(4)The authority under this subsection shall expire on September 30, 2023.; and (3)in subsection (e), as redesignated by paragraph (1), by adding at the end the following new paragraphs: 
 
(4)The term community infrastructure means any transportation project; school, hospital, police, fire, emergency response, or other community support facility; or water, waste-water, telecommunications, electric, gas, or other utility infrastructure project that is located off of a military installation and owned by a State or local government. (5)The term rural area means a city, town, or unincorporated area that has a population of not more than 20,000 inhabitants.. 
2835.Representation of installation interests in negotiations and proceedings with carriers and other public utilitiesSection 501(c) of title 40, United States Code, is amended— (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(2)by inserting (1) before For transportation; and (3)by adding at the end the following new paragraph: 
 
(2)Prior to representing any installation of the Department of Defense in any proceeding under this subsection, the Administrator or any persons or entities acting on behalf of the Administrator shall— (A)notify the senior mission commander of the installation; and 
(B)solicit and represent the interests of the installation as determined by the installation’s senior mission commander.. 2836.White Sands Missile Range land enhancements (a)DefinitionsIn this section: 
(1)MapThe term Map means the map entitled White Sands National Park Proposed Boundary Revision & Transfer of Lands Between National Park Service & Department of the Army, numbered 142/136,271, and dated February 14, 2017. (2)Military munitionsThe term military munitions has the meaning given the term in section 101(e) of title 10, United States Code. 
(3)Missile rangeThe term missile range means the White Sands Missile Range, New Mexico, administered by the Secretary of the Army. (4)MonumentThe term Monument means the White Sands National Monument, New Mexico, established by Presidential Proclamation No. 2025 (54 U.S.C. 320301 note), dated January 18, 1933, and administered by the Secretary. 
(5)Munitions debrisThe term munitions debris has the meaning given the term in volume 8 of the Department of Defense Manual Number 6055.09-M entitled DoD Ammunitions and Explosives Safety Standards and dated February 29, 2008 (as in effect on the date of enactment of this Act). (6)ParkThe term Park means the White Sands National Park established by subsection (b)(2)(A). 
(7)Public Land OrderThe term Public Land Order means Public Land Order 833, dated May 21, 1952 (17 Fed. Reg. 4822). (8)SecretaryThe term Secretary means the Secretary of the Interior. 
(9)StateThe term State means the State of New Mexico. (b)White Sands National Park (1)FindingsCongress finds that— 
(A)White Sands National Monument was established on January 18, 1933, by President Herbert Hoover under chapter 3203 of title 54, United States Code (commonly known as the Antiquities Act of 1906); (B)President Hoover proclaimed that the Monument was established for the preservation of the white sands and additional features of scenic, scientific, and educational interest; 
(C)the Monument was expanded by Presidents Roosevelt, Eisenhower, Carter, and Clinton in 1934, 1942, 1953, 1978, and 1996, respectively; (D)the Monument contains a substantially more diverse set of nationally significant historical, archaeological, scientific, and natural resources than were known of at the time the Monument was established, including a number of recent discoveries; 
(E)the Monument is recognized as a major unit of the National Park System with extraordinary values enjoyed by more visitors each year since 1995 than any other unit in the State; (F)the Monument contributes significantly to the local economy by attracting tourists; and 
(G)designation of the Monument as a national park would increase public recognition of the diverse array of nationally significant resources at the Monument and visitation to the unit. (2)Establishment of White Sands National Park (A)EstablishmentTo protect, preserve, and restore its scenic, scientific, educational, natural, geological, historical, cultural, archaeological, paleontological, hydrological, fish, wildlife, and recreational values and to enhance visitor experiences, there is established in the State the White Sands National Park as a unit of the National Park System. 
(B)Abolishment of White Sands National Monument 
(i)AbolishmentDue to the establishment of the Park, the Monument is abolished. (ii)IncorporationThe land and interests in land that comprise the Monument are incorporated in, and shall be considered to be part of, the Park. 
(C)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the White Sands National Monument shall be considered to be a reference to the White Sands National Park. (D)Availability of FundsAny funds available for the Monument shall be available for the Park. 
(E)AdministrationThe Secretary shall administer the Park in accordance with— (i)this subsection; and 
(ii)the laws generally applicable to units of the National Park System, including section 100101(a), chapter 1003, sections 100751(a), 100752, 100753, and 102101, and chapter 3201 of title 54, United States Code. (F)World Heritage List nomination (i)County concurrenceThe Secretary shall not submit a nomination for the Park to be included on the World Heritage List of the United Nations Educational, Scientific and Cultural Organization unless each county in which the Park is located concurs in the nomination. 
(ii)Army notificationBefore submitting a nomination for the Park to be included on the World Heritage List of the United Nations Educational, Scientific and Cultural Organization, the Secretary shall notify the Secretary of the Army of the intent of the Secretary to nominate the Park. (G)EffectNothing in this paragraph affects— 
(i)valid existing rights (including water rights); (ii)permits or contracts issued by the Monument; 
(iii)existing agreements, including agreements with the Department of Defense; (iv)the jurisdiction of the Department of Defense regarding the restricted airspace above the Park; or 
(v)the airshed classification of the Park under the Clean Air Act (42 U.S.C. 7401 et seq.). (c)Modification of boundaries of White Sands National Park and White Sands Missile Range (1)Transfers of administrative jurisdiction (A)Transfer of administrative jurisdiction to the Secretary (i)In generalAdministrative jurisdiction over the land described in clause (ii) is transferred from the Secretary of the Army to the Secretary. 
(ii)Description of landThe land referred to in clause (i) is— (I)the approximately 2,826 acres of land identified as To NPS, lands inside current boundary on the Map; and 
(II)the approximately 5,766 acres of land identified as To NPS, new additions on the Map. (B)Transfer of administrative jurisdiction to the Secretary of the Army (i)In generalAdministrative jurisdiction over the land described in clause (ii) is transferred from the Secretary to the Secretary of the Army. 
(ii)Description of landThe land referred to in clause (i) is the approximately 3,737 acres of land identified as To DOA on the Map. (2)Boundary modifications (A)Park (i)In generalThe boundary of the Park is revised to reflect the boundary depicted on the Map. 
(ii)Map 
(I)In generalThe Secretary, in coordination with the Secretary of the Army, shall prepare and keep on file for public inspection in the appropriate office of the Secretary a map and a legal description of the revised boundary of the Park. (II)EffectThe map and legal description under subclause (I) shall have the same force and effect as if included in this section, except that the Secretary may correct clerical and typographical errors in the map and legal description. 
(iii)Boundary surveyAs soon as practicable after the date of the establishment of the Park and subject to the availability of funds, the Secretary shall complete an official boundary survey of the Park. (B)Missile range (i)In generalThe boundary of the missile range and the Public Land Order are modified to exclude the land transferred to the Secretary under paragraph (1)(A) and to include the land transferred to the Secretary of the Army under paragraph (1)(B). 
(ii)MapThe Secretary shall prepare a map and legal description depicting the revised boundary of the missile range. (C)Conforming amendmentSection 2854 of Public Law 104–201 (54 U.S.C. 320301 note) is repealed. 
(3)Administration 
(A)ParkThe Secretary shall administer the land transferred under paragraph (1)(A) in accordance with laws (including regulations) applicable to the Park. (B)Missile rangeSubject to subparagraph (C), the Secretary of the Army shall administer the land transferred to the Secretary of the Army under paragraph (1)(B) as part of the missile range. 
(C)Infrastructure; resource management 
(i)Range Road 7 
(I)Infrastructure managementTo the maximum extent practicable, in planning, constructing, and managing infrastructure on the land described in subclause (III), the Secretary of the Army shall apply low-impact development techniques and strategies to prevent impacts within the missile range and the Park from stormwater runoff from the land described in that subclause. (II)Resource managementThe Secretary of the Army shall— 
(aa)manage the land described in subclause (III) in a manner consistent with the protection of natural and cultural resources within the missile range and the Park and in accordance with section 101(a)(1)(B) of the Sikes Act (16 U.S.C. 670a(a)(1)(B)), division A of subtitle III of title 54, United States Code, and the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.); and (bb)include the land described in subclause (III) in the integrated natural and cultural resource management plan for the missile range. 
(III)Description of landThe land referred to in subclauses (I) and (II) is the land that is transferred to the administrative jurisdiction of the Secretary of the Army under paragraph (1)(B) and located in the area east of Range Road 7 in— (aa)T. 17 S., R. 5 E., sec. 31; 
(bb)T. 18 S., R. 5 E.; and (cc)T. 19 S., R. 5 E., sec. 5. 
(ii)Fence 
(I)In generalThe Secretary of the Army shall continue to allow the Secretary to maintain the fence shown on the Map until such time as the Secretary determines that the fence is unnecessary for the management of the Park. (II)RemovalIf the Secretary determines that the fence is unnecessary for the management of the Park under subclause (I), the Secretary shall promptly remove the fence at the expense of the Department of the Interior. 
(D)ResearchThe Secretary of the Army and the Secretary may enter into an agreement to allow the Secretary to conduct certain research in the area identified as Cooperative Use Research Area on the Map. (E)Military munitions and munitions debris (i)Response actionWith respect to any Federal liability, the Secretary of the Army shall remain responsible for any response action addressing military munitions or munitions debris on the land transferred under paragraph (1)(A) to the same extent as on the day before the date of enactment of this Act. 
(ii)Investigation of military munitions and munitions debris 
(I)In generalThe Secretary may request that the Secretary of the Army conduct 1 or more investigations of military munitions or munitions debris on any land transferred under paragraph (1)(A). (II)AccessThe Secretary shall give access to the Secretary of the Army to the land covered by a request under subclause (I) for the purposes of conducting the 1 or more investigations under that subclause. 
(III)LimitationAn investigation conducted under this clause shall be subject to available appropriations. (iii)Applicable lawAny activities undertaken under this subparagraph shall be carried out in accordance with— 
(I)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); (II)the purposes for which the Park was established; and 
(III)any other applicable law. 2837.Authority to transfer funds for construction of Indian River BridgeNotwithstanding the limitation in section 2215 of title 10, United States Code, the Secretary of Defense may transfer to the Administrator of the National Aeronautics and Space Administration up to 50 percent of the shared costs of constructing the Indian River Bridge. The authority under this section shall expire on October 1, 2022. 
XXIXOverseas contingency operations military construction 
2901.Authorized Army construction and land acquisition projectsThe Secretary of the Army may acquire real property and carry out the military construction projects for the installation outside the United States, and in the amount, set forth in the following table: Army: Outside the United States  CountryLocationAmount  BulgariaNevo Selo FOS$5,200,000 PolandDrawsko Pomorski Training Area$17,000,000 Powidz Air Base$87,000,000 Zagan Training Area$40,400,000 RomaniaMihail Kogalniceanu FOS$21,651,000 2902.Authorized Navy construction and land acquisition projectsThe Secretary of the Navy may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table: 
Navy: Outside the United States 
 
CountryLocationAmount 
 
GreeceSouda Bay$47,850,000 
ItalySigonella$66,050,000 
SpainRota$21,590,000 
United KingdomLossiemouth$79,130,000 
2903.Authorized Air Force construction and land acquisition projectsThe Secretary of the Air Force may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table: Air Force: Outside the United States  CountryLocationAmount  GermanyRamstein Air Base$119,000,000 NorwayRygge$13,800,000 SlovakiaMalacky$59,000,000 United KingdomRAF Fairford$106,000,000 2904.Authorized Defense Agencies construction and land acquisition projectsThe Secretary of Defense may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table: 
Defense Agencies: Outside the United States 
 
CountryLocationAmount 
 
EstoniaUnspecified$15,700,000 
QatarAl Udeid$60,000,000 
2905.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2018, for the military construction projects outside the United States authorized by this title as specified in the funding table in section 4601. CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS ANational Security Programs and Authorizations 3101.National Nuclear Security Administration (a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2019 for the activities of the National Nuclear Security Administration in carrying out programs as specified in the funding table in section 4701. 
(b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows:Project 19–D–670, 138kV Power Transmission System Replacement, Nevada National Security Site, Nevada, $6,000,000. Project 19–D–660, Lithium Production Capability, Y–12 National Security Complex, Oak Ridge, Tennessee, $19,000,000.Project 19–D–930, KS Overhead Piping, Kesselring Site, West Milton, New York, $10,994,000. 3102.Defense environmental cleanupFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2019 for defense environmental cleanup activities in carrying out programs as specified in the funding table in section 4701. 
3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2019 for other defense activities in carrying out programs as specified in the funding table in section 4701. 3104.Nuclear energyFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2019 for nuclear energy as specified in the funding table in section 4701. 
BProgram Authorizations, Restrictions, and Limitations 
3111.Clarification of roles and authorities of National Nuclear Security Administration 
(a)Amendments to Department of Energy Organization Act 
(1)Under Secretary for Nuclear SecuritySection 202(c)(3) of the Department of Energy Organization Act (42 U.S.C. 7132(c)(3)) is amended by striking Act. and all that follows through may be delegated and inserting the following: Act (50 U.S.C. 2402). In carrying out the functions of the Administrator, the Under Secretary shall be subject to the authority of the Secretary in accordance with section 3219 of that Act (50 U.S.C. 2409). Such authority may be delegated. (2)Establishment of policySection 213 of the Department of Energy Organization Act (42 U.S.C. 7144) is amended— 
(A)in subsection (a), by inserting , acting through the Under Secretary for Nuclear Security, after The Secretary; (B)in subsection (b)— 
(i)by striking programs and activities of the Administration and inserting regulations, policies, and activities of the Administration with respect to health and safety ; and (ii)by striking those programs and activities and inserting those regulations, policies, and activities; and 
(C)by striking subsection (c). (b)Amendments to National Nuclear Security Administration Act (1)Administrator for Nuclear SecuritySection 3212 of the National Nuclear Security Administration Act (50 U.S.C. 2402) is amended— 
(A)in subsection (b)— (i)in the matter preceding paragraph (1), by striking and activities and inserting , policies, regulations, and rules; and 
(ii)in paragraph (9), by striking the end period and inserting , subject to the policies of the Department of Energy.; and (B)in subsection (d)— 
(i)by striking may and inserting shall; and (ii)by striking , unless disapproved by the Secretary of Energy and inserting to carry out the mission and functions of the Administration, except as provided by section 3219. 
(2)General CounselSection 3217 of the National Nuclear Security Administration Act (50 U.S.C. 2407) is amended— (A)by striking There is and inserting the following: 
 
(a)In generalThere is;  (B)by striking the end period and inserting and shall report to the Administrator.; and 
(C)by adding at the end the following new subsection:  (b)Avoidance of coordination and duplicationThe General Counsel shall be independent from and may not duplicate the efforts of the General Counsel of the Department of Energy appointed under section 202(e) of the Department of Energy Organization Act (42 U.S.C. 7132(e)).. 
(3)StaffSection 3218 of the National Nuclear Security Administration Act (50 U.S.C. 2408) is amended by adding at the end the following new subsections:  (c)ReportingThe staff of the Administration shall report to the Administrator through the appropriate structures of the Administration. 
(d)Avoidance of coordination and duplicationThe staff of the Administration performing functions specified in subsection (b) shall be independent from and may not duplicate the efforts of staff of elements of the Department of Energy other than the Administration that perform functions similar to the functions specified in subsection (b). (e)Applicability of prohibition on dual office holdingThe prohibition under section 3220(d) shall apply to staff of the Administration performing functions specified in subsection (b).. 
(4)Authority of Secretary 
(A)In generalSection 3219 of the National Nuclear Security Administration Act (50 U.S.C. 2409) is amended— (i)in the section heading, by striking to modify organization of and inserting with respect to; 
(ii)by striking Notwithstanding and inserting the following:  (a)In general (1)The Secretary of Energy, acting through the Administrator, shall be responsible for setting broad priorities for the Administration. 
(2)The Secretary may disapprove any action, policy, regulation, or rule of the Administrator if— (A)the Secretary submits to the congressional defense committees justification for such disapproval; and 
(B)a period of 15 days has elapsed following the date on which such justification was submitted. (3)Except as provided by this section, the Administrator shall have complete authority to establish and conduct oversight of policies, activities, and procedures of the Administration without direction or oversight by the Secretary. 
(4)The authority of the Secretary under paragraphs (1) and (2) may be delegated only to the Deputy Secretary of Energy, without further redelegation. (b)Organization of AdministrationNotwithstanding; and 
(iii)in subsection (b), as designated by clause (ii), by striking subsection (b) or (c) of. (B)Clerical amendmentThe table of contents for the National Nuclear Security Administration Act is amended by striking the item relating to section 3219 and inserting the following new item: 
 
 
Sec. 3219. Scope of authority of Secretary of Energy with respect to Administration.. 
(5)Status of personnelSection 3220 of the National Nuclear Security Administration Act (50 U.S.C. 2410) is amended— (A)in subsection (a)— 
(i)in paragraph (1)— (I)by striking subparagraph (A); and 
(II)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively; and (ii)in paragraph (2), by striking the end period and inserting , except as provided by section 3219.; and 
(B)in subsection (b), by striking the end period and inserting and except as provided by section 3219.. (6)Office of Defense Nuclear SecuritySection 3232 of the National Nuclear Security Administration Act (50 U.S.C. 2422) is amended— 
(A)in subsection (a), by striking Secretary of Energy and all that follows and inserting Administrator.; and (B)in subsection (b)— 
(i)in paragraph (1), by striking Secretary and; and (ii)in paragraph (2)— 
(I)by striking Secretary and inserting Secretary of Energy; and (II)by striking Department and inserting Department of Energy. 
(7)Counterintelligence programsSection 3233 of the National Nuclear Security Administration Act (50 U.S.C. 2423) is amended— (A)in subsection (a), by inserting , in coordination with the Administrator, after Secretary of Energy; and 
(B)in subsection (b), by inserting , in coordination with the Administrator, after Secretary of Energy. (8)Authorized personnel levels (A)In generalSection 3241A of the National Nuclear Security Administration Act (50 U.S.C. 2441a) is amended— 
(i)in the section heading, by striking Authorized and inserting Annual report on; (ii)by amending subsection (a) to read as follows: 
 
(a)In generalThe Administrator shall include in the budget justification materials submitted to Congress in support of the budget of the Administration for each fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) a report containing the following information as of the date of the report: (1)The number of full-time equivalent employees of the Office of the Administrator. 
(2)The number of service support contracts of the Administration and whether such contracts are funded using program or program direction funds. (3)The number of full-time equivalent contractor employees working under each contract identified under paragraph (2). 
(4)The number of full-time equivalent contractor employees described in paragraph (3) that have been employed under such a contract for a period greater than two years. (5)With respect to each contract identified under paragraph (2)— 
(A)the cost of the contract; and (B)identification of the program or program direction accounts that support the contract.; 
(iii)by striking subsection (c); (iv)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively; and 
(v)by striking subsection (f). (B)Clerical amendmentThe table of contents for the National Nuclear Security Administration Act is amended by striking the item relating to section 3241A and inserting the following new item: 
 
 
Sec. 3241A. Annual report on personnel levels of the Office of the Administrator.. 
(9)Compliance with Federal Acquisition RegulationSection 3262 of the National Nuclear Security Administration Act (50 U.S.C. 2462) is amended— (A)by striking The Administrator and inserting the following: 
 
(a)In generalThe Administrator; (B)by inserting specific to the Administration after procedures; and 
(C)by adding at the end the following new subsection:  (b)Requirement for proceduresThe procedures established under subsection (a) shall be separate from procedures applied to elements of the Department of Energy other than the Administration.. 
(10)DefinitionsSection 3281(2)(A) of the National Nuclear Security Administration Act (50 U.S.C. 2471(2)(A)) is amended by striking Plant and inserting National Security Campus. (c)Amendments to Atomic Energy Defense Act (1)DefinitionsSection 4002(9)(A) of the Atomic Energy Defense Act (50 U.S.C. 2501(9)(A)) is amended striking Plant and inserting National Security Campus. 
(2)Stockpile stewardship programSection 4201(a) of the Atomic Energy Defense Act (50 U.S.C. 2521(a)) is amended by striking The Secretary, acting through the Administrator, and inserting The Administrator. (3)Stockpile stewardship criteriaSection 4202 of the Atomic Energy Defense Act (50 U.S.C. 2522) is amended— 
(A)in subsection (a)— (i)by striking Secretary of Energy and inserting Administrator; and 
(ii)by striking Department of Energy and inserting Administration; and (B)in subsection (b)— 
(i)in the subsection heading, by striking Secretary and inserting Department; (ii)by striking Secretary of Energy and inserting Administrator; and 
(iii)by striking Secretary of Defense and inserting Chairman of the Nuclear Weapons Council. (4)Stockpile stewardship, management, and responsiveness planSection 4203 of the Atomic Energy Defense Act (50 U.S.C. 2523) is amended— 
(A)in subsection (d)(4)(A)(ii), by striking quadrennial defense review if such strategy has not been submitted as of the date of the plan and inserting national defense strategy; (B)in subsection (e)(1)(A)(i), by striking or the most recent quadrennial defense review, as applicable under subsection (d)(4)(A), and the and inserting , the national defense strategy, and the most recent; and 
(C)in subsection (f)— (i)by striking paragraph (4); 
(ii)by redesignating paragraph (3) as paragraph (4); and (iii)by inserting after paragraph (2) the following new paragraph (3): 
 
(3)The term national defense strategy means the review of the defense programs and policies of the United States that is carried out every four years under section 113(g) of title 10, United States Code.. (5)Stockpile management programSection 4204 of the Atomic Energy Defense Act (50 U.S.C. 2524) is amended— 
(A)in subsection (a), in the matter preceding paragraph (1), by striking Secretary of Energy, acting through the Administrator and in consultation with the Secretary of Defense and inserting Administrator, in consultation with the Nuclear Weapons Council; and (B)in subsection (b), in the matter preceding paragraph (1), by striking Secretary of Energy and inserting Administrator. 
(6)Nuclear test ban readiness programSection 4207 of the Atomic Energy Defense Act (50 U.S.C. 2527) is amended, in subsections (a) and (c), by striking Secretary of Energy and inserting Administrator. (7)Requirements for specific request for new or modified nuclear weaponsSection 4209 of the Atomic Energy Defense Act (50 U.S.C. 2529) is amended— 
(A)in subsection (a)(1)— (i)by striking Secretary of Energy and inserting Administrator; 
(ii)by striking Secretary and inserting Administrator; and (iii)by striking in the budget and all that follows and inserting in the budget justification materials submitted to Congress in support of the Department of Energy budget for that fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code).; 
(B)in subsection (b), by striking The Secretary shall include in a request for funds under subsection (a) and inserting A request for funds under subsection (a) shall include; and (C)in subsection (c), by striking Secretary and inserting Secretary of Energy. 
(8)Manufacturing infrastructure for nuclear weapons stockpileSection 4212 of the Atomic Energy Defense Act (50 U.S.C. 2532) is amended— (A)in subsection (a)(1), in the matter preceding subparagraph (A)— 
(i)by striking Secretary of Energy and inserting Administrator; and (ii)by inserting most recent before Nuclear Posture Review; and 
(B)in subsection (b)— (i)in paragraph (2), by striking Plant and inserting National Security Complex; and 
(ii)in paragraph (4), by striking Plant and inserting National Security Campus. (9)Reports on life extension programs (A)In generalSection 4216 of the Atomic Energy Defense Act (50 U.S.C. 2536) is amended— 
(i)in the section heading, by striking lifetime and inserting life; and (ii)by striking lifetime each place it appears and inserting life. 
(B)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by striking the item relating to section 4216 and inserting the following new item:   Sec. 4216. Reports on life extension programs.. (10)Selected acquisition reportsSection 4217 of the Atomic Energy Defense Act (50 U.S.C. 2537) is amended— 
(A)in subsection (a)(1), by striking the Secretary of Energy, acting through the Administrator, and inserting the Administrator; and (B)in subsection (b)— 
(i)in paragraph (1), in the matter preceding subparagraph (A), by striking Secretary of Energy, acting through the Administrator, and inserting Administrator; and (ii)in paragraph (2)(B), by striking the Secretary or. 
(11)Advice on safety, security, and reliability of nuclear weapons stockpileSection 4218 of the Atomic Energy Defense Act (50 U.S.C. 2538) is amended— (A)in subsection (d), by striking or the Commander of the United States Strategic Command; and 
(B)in subsection (e)— (i)by striking , a member of the Nuclear Weapons Council, or the Commander of the United States Strategic Command and inserting or a member of the Nuclear Weapons Council; and 
(ii)by striking member, or Commander and inserting or member. (12)Stockpile responsiveness planSection 4220(b) of the Atomic Energy Defense Act (50 U.S.C. 2538b(b)) is amended— 
(A)by striking Secretary of Energy, acting through the Administrator and and inserting Administrator,; and (B)by striking Secretary of Defense and inserting Nuclear Weapons Council. 
(13)Tritium production programSection 4231 of the Atomic Energy Defense Act (50 U.S.C. 2541) is amended— (A)in subsection (a), by striking Secretary of Energy and inserting Administrator; and 
(B)in subsections (b) and (c), by striking Secretary and inserting Administrator. (14)Modernization and consolidation of tritium recycling facilitiesSection 4234 of the Atomic Energy Defense Act (50 U.S.C. 2544) is amended, in the matter preceding paragraph (1), by striking Secretary of Energy and inserting Administrator. 
(15)Procedures for meeting tritium production requirementsSection 4235 of the Atomic Energy Defense Act (50 U.S.C. 2545) is amended— (A)in subsection (a), by striking Secretary of Energy and inserting Administrator; 
(B)in subsection (b), by striking Secretary and inserting Administrator; and (C)by striking subsection (c). 
(16)Certification of status of security of facilitiesSection 4506 of the Atomic Energy Defense Act (50 U.S.C. 2657) is amended— (A)in subsection (a)— 
(i)in paragraph (1)— (I)in the matter preceding subparagraph (A)— 
(aa)by striking September 30 and inserting December 31; and (bb)by striking Secretary of Energy and inserting congressional defense committees; and 
(II)in subparagraph (B), by striking and the Department of Energy; (ii)in paragraph (2), by striking to the Secretary; and 
(iii)by striking paragraph (3); and (B)in subsection (b)(1), in the matter preceding subparagraph (A), by striking December 1 of each even-numbered year, the Secretary and inserting December 31 of each even-numbered year, the Secretary of Energy. 
(17)Certificates of commendation for exemplary service 
(A)In generalSection 4605 of the Atomic Energy Defense Act (50 U.S.C. 2705) is amended— (i)in the section heading, by striking Department of Energy and inserting Administration; 
(ii)in subsection (a)— (I)by striking Department of Energy and inserting Administration; 
(II)by striking a Department and inserting an Administration; and (III)by striking the Department each place it appears and inserting the Administration; and 
(iii)in subsection (c)— (I)in the subsection heading, by striking Department of Energy and inserting Administration; and 
(II)by striking Department of Energy each place it appears and inserting Administration. (B)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by striking the item relating to section 4605 and inserting the following: 
 
 
Sec. 4605. Authority to provide certificate of commendation to Administration and contractor employees for exemplary service in stockpile stewardship and security.. 
(18)Executive management trainingSection 4621 of the Atomic Energy Defense Act (50 U.S.C. 2721) is amended— (A)in subsection (a)— 
(i)by inserting and the Administrator after Secretary of Energy; and (ii)by inserting and the Administration after Department of Energy; and 
(B)in subsection (b)(1), by inserting and Administration after Department of Energy. (19)Stockpile stewardship recruitment and training programSection 4622 of the Atomic Energy Defense Act (50 U.S.C. 2722) is amended— 
(A)in subsection (a), by striking Secretary of Energy and inserting Administrator; and (B)in subsection (c), by striking Secretary and inserting Administrator. 
(20)Fellowship programSection 4623 of the Atomic Energy Defense Act (50 U.S.C. 2723) is amended— (A)in subsection (a)— 
(i)by striking Secretary of Energy and inserting Administrator; and (ii)by striking Secretary and inserting Administrator; 
(B)in subsection (b)(1), by striking Department of Energy and inserting Administration; (C)in subsections (c) and (d), by striking Secretary and inserting Administrator; 
(D)in subsection (e), by striking Secretary and all that follows through Defense Programs, and inserting Administrator shall; and (E)in subsection (f)— 
(i)in paragraph (1), by striking Secretary and inserting Administrator; and (ii)in paragraph (2), by striking Secretary of Energy and inserting Administrator. 
(21)Transfer of weapons activities fundsSection 4711 of the Atomic Energy Defense Act (50 U.S.C. 2751) is amended— (A)in subsection (a)— 
(i)by striking Secretary of Energy and inserting Administrator; and (ii)by striking Department of Energy and inserting Administration; 
(B)in subsection (d), by striking Secretary, acting through the Administrator, and inserting Administrator; and (C)in subsection (e)(1)— 
(i)by striking Department of Energy and inserting Administration; and (ii)by striking Department and inserting Administration. 
(22)Notification of cost overrunsSection 4713(c)(2)(B) of the Atomic Energy Defense Act (50 U.S.C. 2753(c)(2)(B)) is amended by inserting or the Administration after Department of Energy. (23)Life-cycle cost estimatesSection 4714(a) of the Atomic Energy Defense Act (50 U.S.C. 2754(a)) is amended— 
(A)by striking 413.3 and inserting 413.3B; and (B)by inserting , or a successor order, after assets). 
(24)Unfunded priorities 
(A)In generalSection 4716 of the Atomic Energy Defense Act (50 U.S.C. 2756) is amended in the section heading by striking National Nuclear Security Administration and inserting Administration. (B)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by striking the item relating to section 4716 and inserting the following new item: 
 
 
Sec. 4716. Unfunded priorities of the Administration.. 
(25)Reviews of capital assets acquisition projectsSection 4733(d)(3)(B) of the Atomic Energy Defense Act (50 U.S.C. 2773(d)(3)(B)) is amended by striking 413.3 and inserting 413.3B. (26)Laboratory-directed research and development programsSection 4811 of the Atomic Energy Defense Act (50 U.S.C. 2791) is amended— 
(A)in subsection (a), by inserting or the Administration after Department of Energy; (B)in subsection (b)— 
(i)by striking The Secretary and inserting (1) Except as provided by paragraph (2), the Secretary; (ii)by striking such laboratories and inserting government-owned, contractor-operated laboratories funded out of funds available to the Department of Energy; and 
(iii)by adding at the end the following new paragraph:  (2)The Administrator shall prescribe regulations for the conduct of laboratory-directed research and development at government-owned, contractor-operated laboratories funded out of funds available to the Administration.; and 
(C)in subsection (c)— (i)by inserting or the Administration after Department of Energy; and 
(ii)by inserting or the Administrator, as applicable, after Secretary. (27)Report on use of funds for research and developmentSection 4812A of the Atomic Energy Defense Act (50 U.S.C. 2793) is amended— 
(A)in subsection (a)— (i)in the subsection heading, by striking required and inserting of Secretary of Energy; and 
(ii)in the second sentence, by striking national security mission of the Department of Energy and inserting defense environmental cleanup and other defense missions of the Department of Energy (other than the national security mission of the Administration); (B)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and 
(C)by inserting after subsection (a) the following new subsection (b):  (b)Report of AdministratorThe Administrator shall submit to the congressional defense committees, with the report of the Secretary required by subsection (a), a report on the funds expended during the preceding fiscal year on activities under the laboratory-directed research and development program of the Administration. The purpose of the report is to permit an assessment of the extent to which such activities support the national security mission of the Administration.. 
3112.National Nuclear Security Administration Personnel System 
(a)In generalSubtitle C of the National Nuclear Security Administration Act (50 U.S.C. 2441 et seq.) is amended by adding at the end the following new section:  3248.Alternative personnel system (a)In generalThe Administrator may adapt the pay banding and performance-based pay adjustment demonstration project carried out by the Administration under the authority provided by section 4703 of title 5, United States Code, into a permanent alternative personnel system for the Administration (to be known as the National Nuclear Security Administration Personnel System) and implement that system with respect to employees of the Administration. 
(b)ModificationsIn adapting the demonstration project described in subsection (a) into a permanent alternative personnel system, the Administrator— (1)may, subject to paragraph (2), revise the requirements and limitations of the demonstration project to the extent necessary; and 
(2)shall— (A)ensure that the permanent alternative personnel system is carried out in a manner consistent with the final plan for the demonstration project published in the Federal Register on December 21, 2007 (72 Fed. Reg. 72776); 
(B)ensure that significant changes in the system not take effect until revisions to the plan for the demonstration project are approved by the Office of Personnel Management and published in the Federal Register; (C)ensure that procedural modifications or clarifications to the final plan for the demonstration project be made through local notification processes; 
(D)authorize, and establish incentives for, employees of the Administration to have rotational assignments among different programs of the Administration, the headquarters and field offices of the Administration, and the management and operating contractors of the Administration; and (E)establish requirements for employees of the Administration who are in the permanent alternative personnel system described in subsection (a) to be promoted to senior-level positions in the Administration, including requirements with respect to— 
(i)professional training and continuing education; and (ii)a certain number and types of rotational assignments under subparagraph (D), as determined by the Administrator. 
(c)Application to Naval Nuclear Propulsion ProgramThe Director of the Naval Nuclear Propulsion Program established pursuant to section 4101 of the Atomic Energy Defense Act (50 U.S.C. 2511) and section 3216 of this Act may, with the concurrence of the Secretary of the Navy, apply the alternative personnel system under subsection (a) to— (1)all employees of the Naval Nuclear Propulsion Program in the competitive service (as defined in section 2102 of title 5, United States Code); and 
(2)all employees of the Department of Navy who are assigned to the Naval Nuclear Propulsion Program and are in the excepted service (as defined in section 2103 of title 5, United States Code) (other than such employees in statutory excepted service systems).. (b)Briefing (1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall provide a briefing to the appropriate congressional committees on the implementation of section 3248 of the National Nuclear Security Administration Act, as added by subsection (a). 
(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the congressional defense committees; 
(B)the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives; and (C)the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives. 
(c)Conforming amendmentsSection 3116 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended— (1)by striking subsection (a); 
(2)by redesignating subsections (b), (c), and (d) as subsections (a), (b), and (c), respectively; and (3)in paragraph (1) of subsection (c), as so redesignated— 
(A)in subparagraph (A), by striking implementation of and all that follows through subsection (b) and inserting implementation of subsection (a); and (B)in subparagraph (B), by striking subsection (c) and inserting subsection (b). 
(d)Clerical amendmentThe table of contents for the National Nuclear Security Administration Act is amended by inserting after the item relating to section 3247 the following new item:   Sec. 3248. Alternative personnel system.. 3113.Amendments to the Atomic Energy Act of 1954 (a)ConsultationsSection 57 b.(2) of the Atomic Energy Act of 1954 (42 U.S.C. 2077(b)(2)) is amended by inserting after the Department of Defense. the following: The Department of State, the Nuclear Regulatory Commission, the Department of Commerce, and the Department of Defense shall submit to the Secretary of Energy their comments on the determination of the Secretary under the previous sentence and any information and analysis needed to support their positions.. 
(b)Delegation of functionsSection 161 of the Atomic Energy Act of 1954 (42 U.S.C. 2201) is amended by striking subsection n. and inserting the following new subsection n.:  n.delegate to the General Manager or other officers of the Commission— 
(1)the functions assigned to the Commission under section 57 b. on a case-by-case basis consistent with the national security interests of the United States; and (2)any of the other functions assigned to the Commission under this Act except those specified in section 51, 61, 108, 123, 145 b. (with respect to the determination of those persons to whom the Commission may reveal Restricted Data in the national interest), 145 f., or 161 a.;. 
(c)Civil penaltiesSection 234 a. of the Atomic Energy Act (42 U.S.C. 2282(a)) is amended— (1)by striking 57,; and 
(2)by striking or (2) and inserting (2) violates any provision of section 57, or (3). (d)ReportSection 3136(e)(2) of the National Defense Authorization Act for Fiscal Year 2016 (42 U.S.C. 2077a(e)(2)) is amended— 
(1)in subparagraph (C), by striking ; and and inserting a semicolon; (2)by redesignating subparagraph (D) as subparagraph (E); 
(3)by inserting after subparagraph (C) the following new subparagraph (D):  (D)any delegation of the functions under such section 57 b. made under section 161 n.(1) of that Act, including to whom such functions were delegated;; 
(4)in subparagraph (E), as redesignated by paragraph (2), by striking the period at the end and inserting ; and; and (5)by adding at the end the following new subparagraph: 
 
(F) 
(i)an explanation and justification of any determination under paragraph (2) of such section 57 b. that an authorization to transfer United States civil nuclear technology to a foreign country is not in the interest of the United States, and any conditions placed on such an authorization, including any such determination or conditions resulting from coordination with the Department of State, the Nuclear Regulatory Commission, the Department of Commerce, and the Department of Defense; and (ii)an explanation and justification of any extensions of the deadlines established under the procedures required by section 57 b.. 
(e)Sense of CongressIt is the sense of Congress that the Secretary of Energy has the authority to impose civil penalties for violations of section 57 b.(2) of the Atomic Energy Act of 1954 (42 U.S.C. 2077(b)(2)), any rule, regulation, or order issued under that section, or any term, condition, or limitation of any license or certification issued under that section. (f)RegulationsNot later than one year after the date of the enactment of this Act, the Secretary of Energy shall— 
(1)revise the regulations of the Department of Energy to reflect the authority of the Secretary to impose civil penalties for the violations described in subsection (e); or (2)submit to Congress a report describing— 
(A)why the Secretary cannot make such revisions; and (B)what additional amendments to law would be required to enable the Secretary to do so. 
3114.Extension of enhanced procurement authority to manage supply chain riskSection 4806(g)(3) of the Atomic Energy Defense Act (50 U.S.C. 2786(g)(3)) is amended by striking four and inserting 10. 3115.Pilot program on conduct by Department of Energy of background reviews for access by certain individuals to national security laboratories (a)In generalThe Secretary of Energy shall establish a pilot program to assess the feasibility and advisability of conducting background reviews required by section 4502(a) of the Atomic Energy Defense Act (50 U.S.C. 2652(a)) within the Department of Energy. 
(b)RequirementsUnder the pilot program established under subsection (a), the Secretary may admit an individual described in section 4502(a) of the Atomic Energy Defense Act (50 U.S.C. 2652(a)) to a facility of a national security laboratory described in that section if, in addition to the conduct of a background review under subsection (a) with respect to that individual— (1)the Secretary determines that the admission of that individual to that facility is in the national interest and will further science, technology, and engineering capabilities in support of the mission of the Department of Energy; and 
(2)a security plan is developed and implemented to mitigate the risks associated with the admission of that individual to that facility. (c)Roles of Secretary and Director of National Intelligence and Director of Federal Bureau of Investigation (1)Role of SecretaryUnder the pilot program under subsection (a), the Secretary shall conduct background reviews for all individuals described in section 4502(a) of the Atomic Energy Defense Act (50 U.S.C. 2652(a)) seeking admission to facilities of national security laboratories described in that section. Such reviews by the Secretary shall be conducted independent of and in addition to background reviews conducted by the Director of National Intelligence and the Director of the Federal Bureau of Investigation under that section. 
(2)Roles of Director of National Intelligence and Director of Federal Bureau of InvestigationNotwithstanding paragraph (1), during the period during which the pilot program established under subsection (a) is being carried out, the Director of National Intelligence and the Director of the Federal Bureau of Investigation shall retain primary responsibility for the conduct of all background reviews required by section 4502(a) of the Atomic Energy Defense Act (50 U.S.C. 2652(a)). (d)TerminationThe pilot program established under subsection (a) shall terminate on the date that is two years after the date of the enactment of this Act. 
(e)Report requiredNot later than 90 days after the date on which the pilot program established under subsection (a) terminates under subsection (d), the Secretary of Energy, in consultation with the Director of National Intelligence and the Director of the Federal Bureau of Investigation, shall submit to the appropriate congressional committees a report on the conduct of background reviews under the pilot program that includes— (1)a comparison of the effectiveness of and timelines required for background reviews conducted by the Secretary under the pilot program and background reviews conducted by the Director of National Intelligence and the Director of the Federal Bureau of Investigation under section 4502(a) of the Atomic Energy Defense Act (50 U.S.C. 2652(a)); and 
(2)the number of such reviews conducted for individuals who are citizens or agents of each country on the sensitive countries list referred to in that section. (f)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Armed Services and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of Representatives. (2)National security laboratoryThe term national security laboratory has the meaning given that term in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501). 
3116.Extension of authority for acceptance of contributions for acceleration of removal or security of fissile materials, radiological materials, and related equipment at vulnerable sites worldwideSection 3132(f)(7) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (50 U.S.C. 2569(f)(7)) is amended by striking December 31, 2018 and inserting December 31, 2023. 3117.Modification of limitation on development of low-yield nuclear weapons (a)FindingsCongress makes the following findings: 
(1)The global posture of strategic nuclear forces has changed dramatically during the 10 years preceding the date of the enactment of this Act. (2)The Government of the Russian Federation— 
(A)is violating the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of their Intermediate-Range and Shorter-Range Missiles, signed at Washington December 8, 1987, and entered into force June 1, 1988 (commonly known as the INF Treaty); (B)is expanding its nuclear delivery systems beyond the limitations provided for under the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered into force on February 5, 2011 (commonly known as the New START Treaty); and 
(C)has considerable numerical advantages over the United States in tactical nuclear weapons. (3)Congress concurs with the findings of the 2018 Nuclear Posture Review. 
(4)United States nuclear forces must adjust to new strategic realities. (b)Modification of limitationSection 3116(c) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1746; 50 U.S.C. 2529 note) is amended by striking specifically authorized by Congress and inserting the Secretary specifically requests funding for the development of that weapon pursuant to section 4209(a) of the Atomic Energy Defense Act (50 U.S.C. 2529(a)). 
3118.Prohibition on use of funds for terminating activities at MOX facility 
(a)In generalNone of the funds authorized to be appropriated or otherwise made available for the Department of Energy by this Act or any other Act for any fiscal year before fiscal year 2020 may be obligated or expended— (1)to terminate construction and project support activities at the MOX facility; or 
(2)to convert the MOX facility to be used for any purpose other than its original mission. (b)DefinitionsIn this section, the terms MOX facility and project support activities have the meanings given those terms in section 3121(c) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91). 
CPlans and Reports 
3121.Modifications to cost-benefit analyses for competition of management and operating contractsSection 3121 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2175), as most recently amended by section 3135 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1207), is further amended— (1)by amending subsection (a) to read as follows: 
 
(a)Reports requiredIf the Administrator for Nuclear Security awards a new contract to manage and operate a facility of the National Nuclear Security Administration, the Administrator shall submit to the congressional defense committees a report described in subsection (b) with respect to the contract by not later than 30 days after the completion of the period required to transition to the contract.; (2)in subsection (b)(3), by inserting , the costs of the transition to the contract from the previous contract, after conducting the competition; and 
(3)in subsection (d)— (A)by amending paragraph (2) to read as follows: 
 
(2)Comprehensive review 
(A)DeterminationExcept as provided in paragraph (3), the Comptroller General shall determine, in consultation with the congressional defense committees, whether to conduct a comprehensive review of a report required by subsection (a). (B)SubmissionThe Comptroller General shall submit a comprehensive review conducted under subparagraph (A) of a report required by subsection (a) to the congressional defense committees not later than 3 years after that report is submitted to such committees. 
(C)ElementsA comprehensive review conducted under subparagraph (A) of a report required by subsection (a) shall include an assessment, based on the most current information available, of the following: (i)The actual cost savings achieved compared to cost savings estimated under subsection (b)(1), and any increased costs incurred under the contract that were unexpected or uncertain at the time the contract was awarded. 
(ii)Any disruptions or delays in mission activities or deliverables resulting from the competition for the contract compared to the disruptions and delays estimated under subsection (b)(4). (iii)Whether expected benefits of the competition with respect to mission performance or operations have been achieved. 
(iv)Such other matters as the Comptroller General considers appropriate.; and (B)by striking paragraph (3). 
3122.Review of defense environmental cleanup activities 
(a)In generalThe Secretary of Energy shall enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine to conduct a review of the defense environmental cleanup activities of the Office of Environmental Management of the Department of Energy. (b)ElementsThe review conducted under subsection (a) shall include— 
(1)an assessment of— (A)project management practices with respect to the activities described in subsection (a); 
(B)the outcomes of such activities; and (C)the appropriateness of the level of engagement and oversight of the Office of Environmental Management with respect to such activities; and 
(2)recommendations with respect to actions to enhance the effectiveness of such activities. 3123.Survey of workforce of national security laboratories and nuclear weapons production facilities (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall submit to the congressional defense committees a report that includes— 
(1)a detailed proposal for a survey of the workforce of the national security laboratories and nuclear weapons production facilities that is modeled on the Federal Employee Viewpoint Survey of the Office of Personnel Management; (2)the determination of the Administrator with respect to whether to implement the survey; and 
(3)if the Administrator determines not to implement the survey, a description of the reasons for that determination. (b)Implementation factorsThe report required by subsection (a) shall address factors associated with implementation of the survey described in that subsection, including— 
(1)the costs of designing the survey; (2)the time required for and the costs of administering the survey and analyzing the data from the survey; 
(3)the periodicity of administering the survey to ascertain trends; and (4)any other matters the Administrator considers appropriate. 
(c)DefinitionsIn this section, the terms national security laboratory and nuclear weapons production facility have the meanings given those terms in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501). 3124.Elimination of certain reports (a)Report of owner's agent on Hanford Waste Treatment and Immobilization Plant contractSection 4446 of the Atomic Energy Defense Act (50 U.S.C. 2626) is amended— 
(1)by striking subsection (d); and (2)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively. 
(b)Future-years defense environmental management plan 
(1)In generalSection 4402A of the Atomic Energy Defense Act (50 U.S.C. 2582a) is repealed. (2)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by striking the item relating to section 4402A. 
(c)Annual certification of shipments to Waste Isolation Pilot PlantSection 3115 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2759) is repealed. 3125.Implementation of Nuclear Posture Review by National Nuclear Security Administration (a)Report requiredNot later than December 1, 2018, the Administrator for Nuclear Security shall submit to the congressional defense committees a report on the implementation of the 2018 Nuclear Posture Review by the National Nuclear Security Administration. 
(b)ElementsThe report required by subsection (a) shall include the following: (1)A list of specific actions associated with implementation of the policies set forth in the 2018 Nuclear Posture Review applicable to the National Nuclear Security Administration. 
(2)For each such action— (A)an identification of the office within the Administration with responsibility for the action; and 
(B)key milestones for the action. (3)A discussion of any challenges to successfully implementing such actions. 
(4)A description of the process established for monitoring the implementation of such actions. (5)A description of policy decisions by the Administrator that are necessary to complete the implementation of such actions. 
XXXIIDEFENSE NUCLEAR FACILITIES SAFETY BOARD 
3201.AuthorizationThere are authorized to be appropriated for fiscal year 2019, $31,243,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.). XXXVMARITIME ADMINISTRATION 3501.Maritime AdministrationSection 109 of title 49, United States Code, is amended to read as follows: 
 
109.Maritime Administration 
(a)Organization and missionThe Maritime Administration is an administration in the Department of Transportation. The mission of the Maritime Administration is to foster, promote, and develop the merchant maritime industry of the United States. (b)Maritime AdministratorThe head of the Maritime Administration is the Maritime Administrator, who is appointed by the President by and with the advice and consent of the Senate. The Administrator shall report directly to the Secretary of Transportation and carry out the duties prescribed by the Secretary. 
(c)Deputy Maritime AdministratorThe Maritime Administration shall have a Deputy Maritime Administrator, who is appointed in the competitive service by the Secretary, after consultation with the Administrator. The Deputy Administrator shall carry out the duties prescribed by the Administrator. The Deputy Administrator shall be Acting Administrator during the absence or disability of the Administrator and, unless the Secretary designates another individual, during a vacancy in the office of Administrator. (d)Duties and powers vested in SecretaryAll duties and powers of the Maritime Administration are vested in the Secretary. 
(e)Regional officesThe Maritime Administration shall have regional offices for the Atlantic, Gulf, Great Lakes, and Pacific port ranges, and may have other regional offices as necessary. The Secretary shall appoint a qualified individual as Director of each regional office. The Secretary shall carry out appropriate activities and programs of the Maritime Administration through the regional offices. (f)Interagency and industry relationsThe Secretary shall establish and maintain liaison with other agencies, and with representative trade organizations throughout the United States, concerned with the transportation of commodities by water in the export and import foreign commerce of the United States, for the purpose of securing preference to vessels of the United States for the transportation of those commodities. 
(g)Detailing officers from Armed ForcesTo assist the Secretary in carrying out duties and powers relating to the Maritime Administration, not more than five officers of the Armed Forces may be detailed to the Secretary at any one time, in addition to details authorized by any other law. During the period of a detail, the Secretary shall pay the officer an amount that, when added to the officer's pay and allowances as an officer in the Armed Forces, makes the officer's total pay and allowances equal to the amount that would be paid to an individual performing work the Secretary considers to be of similar importance, difficulty, and responsibility as that performed by the officer during the detail. (h)Contracts, cooperative agreements, and audits (1)Contracts and cooperative agreementsIn the same manner that a private corporation may make a contract within the scope of its authority under its charter, the Secretary may make contracts and cooperative agreements for the United States Government and disburse amounts to— 
(A)carry out the Secretary's duties and powers under this section, subtitle V of title 46, and all other Maritime Administration programs; and (B)protect, preserve, and improve collateral held by the Secretary to secure indebtedness. 
(2)AuditsThe financial transactions of the Secretary under paragraph (1) shall be audited by the Comptroller General. The Comptroller General shall allow credit for an expenditure shown to be necessary because of the nature of the business activities authorized by this section or subtitle V of title 46. At least once a year, the Comptroller General shall report to Congress any departure by the Secretary from this section or subtitle V of title 46. (i)Grant administrative expensesExcept as otherwise provided by law, the administrative and related expenses for the administration of any grant programs by the Maritime Administrator may not exceed 3 percent. 
(j)Authorization of appropriations 
(1)In generalExcept as otherwise provided in this subsection, there are authorized to be appropriated such amounts as may be necessary to carry out the duties and powers of the Secretary relating to the Maritime Administration. (2)LimitationsOnly those amounts specifically authorized by law may be appropriated for the use of the Maritime Administration for— 
(A)acquisition, construction, or reconstruction of vessels; (B)construction-differential subsidies incident to the construction, reconstruction, or reconditioning of vessels; 
(C)costs of national defense features; (D)payments of obligations incurred for operating-differential subsidies; 
(E)expenses necessary for research and development activities, including reimbursement of the Vessel Operations Revolving Fund for losses resulting from expenses of experimental vessel operations; (F)the Vessel Operations Revolving Fund; 
(G)National Defense Reserve Fleet expenses; (H)expenses necessary to carry out part B of subtitle V of title 46; and 
(I)other operations and training expenses related to the development of waterborne transportation systems, the use of waterborne transportation systems, and general administration.. 3502.Permanent authority of Secretary of Transportation to issue vessel war risk insurance (a)In generalSection 53912 of title 46, United States Code, is repealed. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 539 of such title is amended by striking the item relating to section 53912. DFunding Tables 4001.Authorization of amounts in funding tables (a)In generalWhenever a funding table in this division specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations. 
(b)Merit-based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall— (1)be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and 
(2)comply with other applicable provisions of law. (c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under section 1001 or section 1522 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts. 
(d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act. (e)Oral written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section. 
 XLIPROCUREMENT 
4101.PROCUREMENT 
 
 
SEC. 4101. PROCUREMENT (In Thousands of Dollars) 
LineItemFY 2019 RequestSenate Authorized 
 
AIRCRAFT PROCUREMENT, ARMY 
FIXED WING 
2UTILITY F/W AIRCRAFT744744 
3MQ–1 UAV43,32643,326 
4RQ–11 (RAVEN)46,41646,416 
ROTARY 
7AH–64 APACHE BLOCK IIIA REMAN753,248753,248 
8AH–64 APACHE BLOCK IIIA REMAN AP174,550174,550 
9AH–64 APACHE BLOCK IIIB NEW BUILD284,687284,687 
10AH–64 APACHE BLOCK IIIB NEW BUILD AP58,60058,600 
11UH–60 BLACKHAWK M MODEL (MYP)988,810988,810 
12UH–60 BLACKHAWK M MODEL (MYP) AP106,150106,150 
13UH–60 BLACK HAWK A AND L MODELS146,138146,138 
14CH–47 HELICOPTER99,27899,278 
15CH–47 HELICOPTER AP24,23524,235 
MODIFICATION OF AIRCRAFT 
18UNIVERSAL GROUND CONTROL EQUIPMENT (UAS)27,11427,114 
19GRAY EAGLE MODS297,78197,781 
20MULTI SENSOR ABN RECON (MIP)52,27452,274 
21AH–64 MODS104,996104,996 
22CH–47 CARGO HELICOPTER MODS (MYP)7,8077,807 
23GRCS SEMA MODS (MIP)5,5735,573 
24ARL SEMA MODS (MIP)7,5227,522 
25EMARSS SEMA MODS (MIP)20,44820,448 
26UTILITY/CARGO AIRPLANE MODS17,71917,719 
27UTILITY HELICOPTER MODS6,4436,443 
28NETWORK AND MISSION PLAN123,614123,614 
29COMMS, NAV SURVEILLANCE161,969161,969 
30DEGRADED VISUAL ENVIRONMENT30,00030,000 
31GATM ROLLUP26,84826,848 
32RQ–7 UAV MODS103,246103,246 
33UAS MODS17,64417,644 
GROUND SUPPORT AVIONICS 
34AIRCRAFT SURVIVABILITY EQUIPMENT57,17057,170 
35SURVIVABILITY CM5,8535,853 
36CMWS13,49613,496 
37COMMON INFRARED COUNTERMEASURES (CIRCM)36,83936,839 
OTHER SUPPORT 
38AVIONICS SUPPORT EQUIPMENT1,7781,778 
39COMMON GROUND EQUIPMENT34,81834,818 
40AIRCREW INTEGRATED SYSTEMS27,24327,243 
41AIR TRAFFIC CONTROL63,87263,872 
42INDUSTRIAL FACILITIES1,4171,417 
43LAUNCHER, 2.75 ROCKET1,9011,901 
44LAUNCHER GUIDED MISSILE: LONGBOW HELLFIRE XM2991991 
TOTAL AIRCRAFT PROCUREMENT, ARMY3,782,5583,782,558 
 
MISSILE PROCUREMENT, ARMY 
SURFACE-TO-AIR MISSILE SYSTEM 
1LOWER TIER AIR AND MISSILE DEFENSE (AMD)111,395111,395 
2MSE MISSILE871,276871,276 
3INDIRECT FIRE PROTECTION CAPABILITY INC 2–I145,636645,636 
 Acceleration of cruise missile defense[500,000] 
4INDIRECT FIRE PROTECTION CAPABILITY INC 2–I AP31,28631,286 
AIR-TO-SURFACE MISSILE SYSTEM 
6JOINT AIR-TO-GROUND MSLS (JAGM)276,462276,462 
ANTI-TANK/ASSAULT MISSILE SYS 
8JAVELIN (AAWS-M) SYSTEM SUMMARY303,665303,665 
9TOW 2 SYSTEM SUMMARY105,014105,014 
10TOW 2 SYSTEM SUMMARY AP19,94919,949 
11GUIDED MLRS ROCKET (GMLRS)359,613359,613 
12MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)20,96420,964 
MODIFICATIONS 
15PATRIOT MODS313,228313,228 
16ATACMS MODS221,656141,656 
 Requested quantity exceeds maximum[–80,000] 
17GMLRS MOD266266 
18STINGER MODS94,75694,756 
19AVENGER MODS48,67048,670 
20ITAS/TOW MODS3,1733,173 
21MLRS MODS383,216383,216 
22HIMARS MODIFICATIONS10,19610,196 
SPARES AND REPAIR PARTS 
23SPARES AND REPAIR PARTS27,73727,737 
SUPPORT EQUIPMENT & FACILITIES 
24AIR DEFENSE TARGETS6,4176,417 
25PRODUCTION BASE SUPPORT1,2021,202 
TOTAL MISSILE PROCUREMENT, ARMY3,355,7773,775,777 
 
PROCUREMENT OF W&TCV, ARMY 
TRACKED COMBAT VEHICLES 
2ARMORED MULTI PURPOSE VEHICLE (AMPV)479,801379,801 
 Program decrease[–100,000] 
MODIFICATION OF TRACKED COMBAT VEHICLES 
4STRYKER (MOD)287,490138,100 
 Army requested transfer[–149,390] 
5STRYKER UPGRADE21,900171,290 
 Army requested transfer[149,390] 
6BRADLEY PROGRAM (MOD)625,424301,424 
 Program decrease[–324,000] 
7M109 FOV MODIFICATIONS26,48226,482 
8PALADIN INTEGRATED MANAGEMENT (PIM)351,802461,802 
 Program increase[110,000] 
9IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)110,500110,500 
10ASSAULT BRIDGE (MOD)2,1202,120 
11ASSAULT BREACHER VEHICLE62,40762,407 
12M88 FOV MODS4,5174,517 
13JOINT ASSAULT BRIDGE142,255142,255 
14M1 ABRAMS TANK (MOD)927,600927,600 
15ABRAMS UPGRADE PROGRAM1,075,9991,075,999 
WEAPONS & OTHER COMBAT VEHICLES 
18M240 MEDIUM MACHINE GUN (7.62MM)1,9551,955 
19MULTI-ROLE ANTI-ARMOR ANTI-PERSONNEL WEAPON S23,34523,345 
20GUN AUTOMATIC 30MM M2307,4347,434 
21MACHINE GUN, CAL .50 M2 ROLL22,33022,330 
22MORTAR SYSTEMS12,47012,470 
23XM320 GRENADE LAUNCHER MODULE (GLM)697697 
24COMPACT SEMI-AUTOMATIC SNIPER SYSTEM46,23646,236 
25CARBINE69,30669,306 
26SMALL ARMS—FIRE CONTROL7,9297,929 
27COMMON REMOTELY OPERATED WEAPONS STATION35,96835,968 
28HANDGUN48,25148,251 
MOD OF WEAPONS AND OTHER COMBAT VEH 
29MK–19 GRENADE MACHINE GUN MODS1,6841,684 
30M777 MODS3,0863,086 
31M4 CARBINE MODS31,57531,575 
32M2 50 CAL MACHINE GUN MODS21,60021,600 
33M249 SAW MACHINE GUN MODS3,9243,924 
34M240 MEDIUM MACHINE GUN MODS6,9406,940 
35SNIPER RIFLES MODIFICATIONS2,7472,747 
36M119 MODIFICATIONS5,7045,704 
37MORTAR MODIFICATION3,9653,965 
38MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)5,5775,577 
SUPPORT EQUIPMENT & FACILITIES 
39ITEMS LESS THAN $5.0M (WOCV-WTCV)3,1743,174 
40PRODUCTION BASE SUPPORT (WOCV-WTCV)3,2843,284 
41SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)1,6401,640 
TOTAL PROCUREMENT OF W&TCV, ARMY4,489,1184,175,118 
 
PROCUREMENT OF AMMUNITION, ARMY 
SMALL/MEDIUM CAL AMMUNITION 
1CTG, 5.56MM, ALL TYPES41,84835,148 
 FY2018 Omnibus forward finance[–6,700] 
2CTG, 7.62MM, ALL TYPES86,19986,199 
3CTG, HANDGUN, ALL TYPES20,15820,158 
4CTG, .50 CAL, ALL TYPES65,57365,573 
5CTG, 20MM, ALL TYPES8,1988,198 
7CTG, 30MM, ALL TYPES77,99577,995 
8CTG, 40MM, ALL TYPES69,78169,781 
MORTAR AMMUNITION 
960MM MORTAR, ALL TYPES45,28045,280 
1081MM MORTAR, ALL TYPES46,85346,853 
11120MM MORTAR, ALL TYPES83,00383,003 
TANK AMMUNITION 
12CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES168,101168,101 
ARTILLERY AMMUNITION 
13ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES39,34139,341 
14ARTILLERY PROJECTILE, 155MM, ALL TYPES211,442211,442 
15PROJ 155MM EXTENDED RANGE M982100,906100,906 
16ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL236,677136,677 
 Ammunition Cuts[–100,000] 
MINES 
17MINES & CLEARING CHARGES, ALL TYPES15,90515,905 
ROCKETS 
18SHOULDER LAUNCHED MUNITIONS, ALL TYPES4,5034,503 
19ROCKET, HYDRA 70, ALL TYPES211,211211,211 
OTHER AMMUNITION 
20CAD/PAD, ALL TYPES10,42810,428 
21DEMOLITION MUNITIONS, ALL TYPES44,65644,656 
22GRENADES, ALL TYPES19,89619,896 
23SIGNALS, ALL TYPES10,12110,121 
24SIMULATORS, ALL TYPES11,46411,464 
MISCELLANEOUS 
25AMMO COMPONENTS, ALL TYPES5,2245,224 
26NON-LETHAL AMMUNITION, ALL TYPES4,3104,310 
27ITEMS LESS THAN $5 MILLION (AMMO)11,19311,193 
28AMMUNITION PECULIAR EQUIPMENT10,50010,500 
29FIRST DESTINATION TRANSPORTATION (AMMO)18,45618,456 
30CLOSEOUT LIABILITIES100100 
PRODUCTION BASE SUPPORT 
32INDUSTRIAL FACILITIES394,133394,133 
33CONVENTIONAL MUNITIONS DEMILITARIZATION157,535157,535 
34ARMS INITIATIVE3,7713,771 
TOTAL PROCUREMENT OF AMMUNITION, ARMY2,234,7612,128,061 
 
OTHER PROCUREMENT, ARMY 
TACTICAL VEHICLES 
1TACTICAL TRAILERS/DOLLY SETS16,51216,512 
2SEMITRAILERS, FLATBED:16,95116,951 
3AMBULANCE, 4 LITTER, 5/4 TON, 4X450,12350,123 
4GROUND MOBILITY VEHICLES (GMV)46,98846,988 
6JOINT LIGHT TACTICAL VEHICLE1,319,4361,069,436 
 Program reduction[–250,000] 
7TRUCK, DUMP, 20T (CCE)6,4806,480 
8FAMILY OF MEDIUM TACTICAL VEH (FMTV)132,882132,882 
9FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP14,84214,842 
10FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)138,105138,105 
12HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV31,89231,892 
13TACTICAL WHEELED VEHICLE PROTECTION KITS38,12838,128 
14MODIFICATION OF IN SVC EQUIP78,50778,507 
NON-TACTICAL VEHICLES 
16HEAVY ARMORED VEHICLE790790 
17PASSENGER CARRYING VEHICLES1,3901,390 
18NONTACTICAL VEHICLES, OTHER15,41515,415 
COMM—JOINT COMMUNICATIONS 
20SIGNAL MODERNIZATION PROGRAM150,777150,777 
21TACTICAL NETWORK TECHNOLOGY MOD IN SVC469,117469,117 
22SITUATION INFORMATION TRANSPORT62,72762,727 
23JOINT INCIDENT SITE COMMUNICATIONS CAPABILITY13,89513,895 
24JCSE EQUIPMENT (USREDCOM)4,8664,866 
COMM—SATELLITE COMMUNICATIONS 
27DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS108,133108,133 
28TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS56,73756,737 
29SHF TERM13,10013,100 
30SMART-T (SPACE)9,1609,160 
31GLOBAL BRDCST SVC—GBS25,64725,647 
32ENROUTE MISSION COMMAND (EMC)37,40137,401 
COMM—C3 SYSTEM 
36COE TACTICAL SERVER INFRASTRUCTURE (TSI)20,50020,500 
COMM—COMBAT COMMUNICATIONS 
38HANDHELD MANPACK SMALL FORM FIT (HMS)351,565351,565 
40RADIO TERMINAL SET, MIDS LVT(2)4,6414,641 
41TRACTOR DESK2,1872,187 
42TRACTOR RIDE9,4119,411 
44SPIDER FAMILY OF NETWORKED MUNITIONS INCR17,51517,515 
45TACTICAL COMMUNICATIONS AND PROTECTIVE SYSTEM819819 
46UNIFIED COMMAND SUITE17,80717,807 
47COTS COMMUNICATIONS EQUIPMENT191,835191,835 
48FAMILY OF MED COMM FOR COMBAT CASUALTY CARE25,17725,177 
COMM—INTELLIGENCE COMM 
50CI AUTOMATION ARCHITECTURE (MIP)9,7409,740 
51DEFENSE MILITARY DECEPTION INITIATIVE2,6672,667 
INFORMATION SECURITY 
53FAMILY OF BIOMETRICS8,3198,319 
54INFORMATION SYSTEM SECURITY PROGRAM-ISSP2,0002,000 
55COMMUNICATIONS SECURITY (COMSEC)88,33788,337 
56DEFENSIVE CYBER OPERATIONS51,34351,343 
57INSIDER THREAT PROGRAM—UNIT ACTIVITY MONITO330330 
58PERSISTENT CYBER TRAINING ENVIRONMENT3,0003,000 
COMM—LONG HAUL COMMUNICATIONS 
59BASE SUPPORT COMMUNICATIONS34,43434,434 
COMM—BASE COMMUNICATIONS 
60INFORMATION SYSTEMS95,55895,558 
61EMERGENCY MANAGEMENT MODERNIZATION PROGRAM4,7364,736 
62HOME STATION MISSION COMMAND CENTERS (HSMCC)24,47924,479 
63INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM216,433216,433 
ELECT EQUIP—TACT INT REL ACT (TIARA) 
66JTT/CIBS-M (MIP)10,26810,268 
68DCGS-A (MIP)261,863261,863 
69JOINT TACTICAL GROUND STATION (JTAGS) (MIP)5,4345,434 
70TROJAN (MIP)20,62320,623 
71MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)45,99847,798 
 SOUTHCOM SIGINT Suite COMSAT RF[1,800] 
72CI HUMINT AUTO REPRTING & COLL(CHARCS)(MIP)296296 
76ITEMS LESS THAN $5.0M (MIP)410410 
ELECT EQUIP—ELECTRONIC WARFARE (EW) 
77LIGHTWEIGHT COUNTER MORTAR RADAR9,1659,165 
78EW PLANNING & MANAGEMENT TOOLS (EWPMT)5,8755,875 
79AIR VIGILANCE (AV) (MIP)8,4978,497 
83CI MODERNIZATION (MIP)486486 
ELECT EQUIP—TACTICAL SURV. (TAC SURV) 
84SENTINEL MODS79,62979,629 
85NIGHT VISION DEVICES153,180153,180 
87SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF22,88222,882 
88RADIATION MONITORING SYSTEMS17,39317,393 
90INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS46,74046,740 
91FAMILY OF WEAPON SIGHTS (FWS)140,737140,737 
93PROFILER171171 
94JOINT BATTLE COMMAND—PLATFORM (JBC-P)405,239405,239 
95JOINT EFFECTS TARGETING SYSTEM (JETS)66,57466,574 
96MOD OF IN-SVC EQUIP (LLDR)20,78320,783 
97COMPUTER BALLISTICS: LHMBC XM328,5538,553 
98MORTAR FIRE CONTROL SYSTEM21,48921,489 
99COUNTERFIRE RADARS162,121162,121 
ELECT EQUIP—TACTICAL C2 SYSTEMS 
100ARMY COMMAND POST INTEGRATED INFRASTRUCTURE (2,8552,855 
101FIRE SUPPORT C2 FAMILY19,15319,153 
102AIR & MSL DEFENSE PLANNING & CONTROL SYS33,83733,837 
103LIFE CYCLE SOFTWARE SUPPORT (LCSS)5,1365,136 
104NETWORK MANAGEMENT INITIALIZATION AND SERVICE18,32918,329 
105MANEUVER CONTROL SYSTEM (MCS)38,01538,015 
106GLOBAL COMBAT SUPPORT SYSTEM-ARMY (GCSS-A)15,16415,164 
107INTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPP29,23929,239 
109RECONNAISSANCE AND SURVEYING INSTRUMENT SET6,8236,823 
110MOD OF IN-SVC EQUIPMENT (ENFIRE)1,1771,177 
ELECT EQUIP—AUTOMATION 
111ARMY TRAINING MODERNIZATION12,26512,265 
112AUTOMATED DATA PROCESSING EQUIP201,875186,875 
 Consolidating more IT purchases[–15,000] 
113GENERAL FUND ENTERPRISE BUSINESS SYSTEMS FAM10,97610,976 
114HIGH PERF COMPUTING MOD PGM (HPCMP)66,33066,330 
115CONTRACT WRITING SYSTEM5,9275,927 
116RESERVE COMPONENT AUTOMATION SYS (RCAS)27,89627,896 
ELECT EQUIP—AUDIO VISUAL SYS (A/V) 
117TACTICAL DIGITAL MEDIA4,3924,392 
118ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)1,9701,970 
ELECT EQUIP—SUPPORT 
119PRODUCTION BASE SUPPORT (C-E)506506 
CLASSIFIED PROGRAMS4,5014,501 
CLASSIFIED PROGRAMS 
CHEMICAL DEFENSIVE EQUIPMENT 
121PROTECTIVE SYSTEMS2,3142,314 
122FAMILY OF NON-LETHAL EQUIPMENT (FNLE)7,4787,478 
124CBRN DEFENSE173,954173,954 
BRIDGING EQUIPMENT 
125TACTICAL BRIDGING98,22998,229 
126TACTICAL BRIDGE, FLOAT-RIBBON64,43864,438 
127COMMON BRIDGE TRANSPORTER (CBT) RECAP79,91679,916 
ENGINEER (NON-CONSTRUCTION) EQUIPMENT 
128HANDHELD STANDOFF MINEFIELD DETECTION SYS-HST8,4718,471 
129GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)29,88329,883 
130AREA MINE DETECTION SYSTEM (AMDS)11,59411,594 
131HUSKY MOUNTED DETECTION SYSTEM (HMDS)40,83440,834 
132ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)4,0294,029 
133EOD ROBOTICS SYSTEMS RECAPITALIZATION14,20814,208 
134ROBOTICS AND APPLIQUE SYSTEMS31,45631,456 
136REMOTE DEMOLITION SYSTEMS1,7481,748 
137< $5M, COUNTERMINE EQUIPMENT7,8297,829 
138FAMILY OF BOATS AND MOTORS5,8065,806 
COMBAT SERVICE SUPPORT EQUIPMENT 
139HEATERS AND ECU'S9,8529,852 
140SOLDIER ENHANCEMENT1,1031,103 
141PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)5,8755,875 
142GROUND SOLDIER SYSTEM92,48792,487 
143MOBILE SOLDIER POWER30,77430,774 
145FIELD FEEDING EQUIPMENT17,52117,521 
146CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM44,85544,855 
147FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS17,17317,173 
148ITEMS LESS THAN $5M (ENG SPT)2,0002,000 
PETROLEUM EQUIPMENT 
149QUALITY SURVEILLANCE EQUIPMENT1,7701,770 
150DISTRIBUTION SYSTEMS, PETROLEUM & WATER39,73039,730 
MEDICAL EQUIPMENT 
151COMBAT SUPPORT MEDICAL57,75257,752 
MAINTENANCE EQUIPMENT 
152MOBILE MAINTENANCE EQUIPMENT SYSTEMS37,72237,722 
153ITEMS LESS THAN $5.0M (MAINT EQ)4,9854,985 
CONSTRUCTION EQUIPMENT 
155SCRAPERS, EARTHMOVING7,9617,961 
156HYDRAULIC EXCAVATOR1,3551,355 
158ALL TERRAIN CRANES13,03113,031 
159HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)46,04846,048 
160ENHANCED RAPID AIRFIELD CONSTRUCTION CAPAP980980 
161CONST EQUIP ESP37,01737,017 
162ITEMS LESS THAN $5.0M (CONST EQUIP)6,1036,103 
RAIL FLOAT CONTAINERIZATION EQUIPMENT 
163ARMY WATERCRAFT ESP27,71127,711 
164ITEMS LESS THAN $5.0M (FLOAT/RAIL)8,3858,385 
GENERATORS 
165GENERATORS AND ASSOCIATED EQUIP133,772133,772 
166TACTICAL ELECTRIC POWER RECAPITALIZATION8,3338,333 
MATERIAL HANDLING EQUIPMENT 
167FAMILY OF FORKLIFTS12,90112,901 
TRAINING EQUIPMENT 
168COMBAT TRAINING CENTERS SUPPORT123,228123,228 
169TRAINING DEVICES, NONSYSTEM228,598228,598 
170CLOSE COMBAT TACTICAL TRAINER33,08033,080 
171AVIATION COMBINED ARMS TACTICAL TRAINER32,70032,700 
172GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING25,16125,161 
TEST MEASURE AND DIG EQUIPMENT (TMD) 
173CALIBRATION SETS EQUIPMENT4,2704,270 
174INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)76,29576,295 
175TEST EQUIPMENT MODERNIZATION (TEMOD)9,8069,806 
OTHER SUPPORT EQUIPMENT 
176M25 STABILIZED BINOCULAR4,3684,368 
177RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT9,8799,879 
178PHYSICAL SECURITY SYSTEMS (OPA3)54,04354,043 
179BASE LEVEL COMMON EQUIPMENT6,6336,633 
180MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)49,79749,797 
181PRODUCTION BASE SUPPORT (OTH)2,3012,301 
182SPECIAL EQUIPMENT FOR USER TESTING11,60811,608 
183TRACTOR YARD4,9564,956 
OPA2 
184INITIAL SPARES—C&E9,8179,817 
TOTAL OTHER PROCUREMENT, ARMY7,999,5297,736,329 
 
AIRCRAFT PROCUREMENT, NAVY 
COMBAT AIRCRAFT 
1F/A–18E/F (FIGHTER) HORNET1,937,5531,937,553 
2F/A–18E/F (FIGHTER) HORNET AP58,79958,799 
3JOINT STRIKE FIGHTER CV1,144,9581,023,958 
 Program Realignment[–121,000] 
4JOINT STRIKE FIGHTER CV AP140,010140,010 
5JSF STOVL2,312,8472,312,847 
6JSF STOVL AP228,492228,492 
7CH–53K (HEAVY LIFT)1,113,8041,113,804 
8CH–53K (HEAVY LIFT) AP161,079161,079 
9V–22 (MEDIUM LIFT)806,337806,337 
10V–22 (MEDIUM LIFT) AP36,95536,955 
11H–1 UPGRADES (UH–1Y/AH–1Z)820,755820,755 
14P–8A POSEIDON1,803,7531,803,753 
15P–8A POSEIDON AP180,000180,000 
16E–2D ADV HAWKEYE742,693917,693 
 UPL—1 additional Aircraft[175,000] 
17E–2D ADV HAWKEYE AP240,734240,734 
71O/A-X LIGHT ATTACK AIRCRAFT0100,000 
 Initial procurement for light attack aircraft[100,000] 
AIRLIFT AIRCRAFT 
18C–40A206,0000 
 Funded in FY18 Omnibus[–206,000] 
OTHER AIRCRAFT 
20KC–130J160,433160,433 
21KC–130J AP110,013110,013 
22MQ–4 TRITON568,743568,743 
23MQ–4 TRITON AP58,52258,522 
24MQ–8 UAV54,76154,761 
25STUASL0 UAV14,86614,866 
26VH–92A EXECUTIVE HELO649,015649,015 
72UAV0100,000 
 Procurement of UAV[100,000] 
MODIFICATION OF AIRCRAFT 
27AEA SYSTEMS25,27725,277 
28AV–8 SERIES58,57758,577 
29ADVERSARY14,60614,606 
30F–18 SERIES1,213,4821,227,382 
 UPL—EA–18G Advanced Modes / Cognitive EW[13,900] 
31H–53 SERIES70,99770,997 
32SH–60 SERIES130,661130,661 
33H–1 SERIES87,14387,143 
34EP–3 SERIES3,6333,633 
35P–3 SERIES803803 
36E–2 SERIES88,78088,780 
37TRAINER A/C SERIES11,66011,660 
38C–2A11,32711,327 
39C–130 SERIES79,07579,075 
40FEWSG597597 
41CARGO/TRANSPORT A/C SERIES8,9328,932 
42E–6 SERIES181,821181,821 
43EXECUTIVE HELICOPTERS SERIES23,56623,566 
44SPECIAL PROJECT AIRCRAFT7,6207,620 
45T–45 SERIES195,475195,475 
46POWER PLANT CHANGES21,52121,521 
47JPATS SERIES27,64427,644 
48AVIATION LIFE SUPPORT MODS15,86415,864 
49COMMON ECM EQUIPMENT166,306191,306 
 UPL—F/A–18 E/F Adaptative Radar Countermeasures[25,000] 
50COMMON AVIONICS CHANGES117,551117,551 
51COMMON DEFENSIVE WEAPON SYSTEM1,9941,994 
52ID SYSTEMS40,69640,696 
53P–8 SERIES71,25171,251 
54MAGTF EW FOR AVIATION11,59011,590 
55MQ–8 SERIES37,90737,907 
57V–22 (TILT/ROTOR ACFT) OSPREY214,820214,820 
58NEXT GENERATION JAMMER (NGJ)952952 
59F–35 STOVL SERIES36,61870,118 
 F–35B Modifications Increase[33,500] 
60F–35 CV SERIES21,23626,236 
 F–35C Modifications Increase[5,000] 
61QRC101,499101,499 
62MQ–4 SERIES48,27848,278 
63RQ–21 SERIES6,9046,904 
AIRCRAFT SPARES AND REPAIR PARTS 
64SPARES AND REPAIR PARTS1,792,9201,842,920 
 F–35B and F–35C spares quantity increase[50,000] 
AIRCRAFT SUPPORT EQUIP & FACILITIES 
65COMMON GROUND EQUIPMENT421,606421,606 
66AIRCRAFT INDUSTRIAL FACILITIES24,49624,496 
67WAR CONSUMABLES42,10842,108 
68OTHER PRODUCTION CHARGES1,4441,444 
69SPECIAL SUPPORT EQUIPMENT49,48949,489 
70FIRST DESTINATION TRANSPORTATION1,9511,951 
TOTAL AIRCRAFT PROCUREMENT, NAVY19,041,79919,217,199 
 
WEAPONS PROCUREMENT, NAVY 
MODIFICATION OF MISSILES 
1TRIDENT II MODS1,078,7501,078,750 
SUPPORT EQUIPMENT & FACILITIES 
2MISSILE INDUSTRIAL FACILITIES6,9986,998 
STRATEGIC MISSILES 
3TOMAHAWK98,57098,570 
TACTICAL MISSILES 
4AMRAAM211,058211,058 
5SIDEWINDER77,927122,927 
 Navy UPL: Increase to maximum capacity[45,000] 
6JSOW1,3301,330 
7STANDARD MISSILE490,210490,210 
8STANDARD MISSILE AP125,683125,683 
9SMALL DIAMETER BOMB II91,27291,272 
10RAM96,22196,221 
11JOINT AIR GROUND MISSILE (JAGM)24,10924,109 
14STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)11,37811,378 
15AERIAL TARGETS137,137137,137 
16OTHER MISSILE SUPPORT3,3183,318 
17LRASM81,190111,190 
 Navy UPL: Increase to maximum capacity[30,000] 
18LCS OTH MISSILE18,15618,156 
MODIFICATION OF MISSILES 
19ESSM98,38498,384 
20HARPOON MODS14,84026,840 
 Navy UPL: Increase to max capacity[12,000] 
21HARM MODS187,98574,085 
 Reduce procurement due to test results[–113,900] 
SUPPORT EQUIPMENT & FACILITIES 
23WEAPONS INDUSTRIAL FACILITIES2,0062,006 
24FLEET SATELLITE COMM FOLLOW-ON66,77966,779 
ORDNANCE SUPPORT EQUIPMENT 
25ORDNANCE SUPPORT EQUIPMENT62,00862,008 
TORPEDOES AND RELATED EQUIP 
26SSTD6,3536,353 
27MK–48 TORPEDO92,616103,616 
 Navy UPL: Increase to maximum capacity[11,000] 
28ASW TARGETS12,32412,324 
MOD OF TORPEDOES AND RELATED EQUIP 
29MK–54 TORPEDO MODS105,946105,946 
30MK–48 TORPEDO ADCAP MODS40,00540,005 
31QUICKSTRIKE MINE9,7589,758 
SUPPORT EQUIPMENT 
32TORPEDO SUPPORT EQUIPMENT79,37179,371 
33ASW RANGE SUPPORT3,8723,872 
DESTINATION TRANSPORTATION 
34FIRST DESTINATION TRANSPORTATION3,7263,726 
GUNS AND GUN MOUNTS 
35SMALL ARMS AND WEAPONS15,06715,067 
MODIFICATION OF GUNS AND GUN MOUNTS 
36CIWS MODS63,31863,318 
37COAST GUARD WEAPONS40,82340,823 
38GUN MOUNT MODS74,61874,618 
39LCS MODULE WEAPONS11,3505,350 
 Early to need[–6,000] 
41AIRBORNE MINE NEUTRALIZATION SYSTEMS22,24922,249 
SPARES AND REPAIR PARTS 
43SPARES AND REPAIR PARTS135,688135,688 
TOTAL WEAPONS PROCUREMENT, NAVY3,702,3933,680,493 
 
PROCUREMENT OF AMMO, NAVY & MC 
NAVY AMMUNITION 
1GENERAL PURPOSE BOMBS79,87179,871 
2JDAM87,90087,900 
3AIRBORNE ROCKETS, ALL TYPES151,431151,431 
4MACHINE GUN AMMUNITION11,34411,344 
5PRACTICE BOMBS49,47149,471 
6CARTRIDGES & CART ACTUATED DEVICES56,22756,227 
7AIR EXPENDABLE COUNTERMEASURES66,38266,382 
8JATOS2,9072,907 
95 INCH/54 GUN AMMUNITION72,65772,657 
10INTERMEDIATE CALIBER GUN AMMUNITION33,61320,613 
 Alamo LRIP ahead of testing[–13,000] 
11OTHER SHIP GUN AMMUNITION42,14242,142 
12SMALL ARMS & LANDING PARTY AMMO49,88849,888 
13PYROTECHNIC AND DEMOLITION10,93110,931 
15AMMUNITION LESS THAN $5 MILLION1,1061,106 
MARINE CORPS AMMUNITION 
19MORTARS28,26628,266 
21DIRECT SUPPORT MUNITIONS63,66463,664 
22INFANTRY WEAPONS AMMUNITION59,29559,295 
26COMBAT SUPPORT MUNITIONS31,57731,577 
28AMMO MODERNIZATION15,00115,001 
29ARTILLERY MUNITIONS86,29786,297 
30ITEMS LESS THAN $5 MILLION6,2396,239 
TOTAL PROCUREMENT OF AMMO, NAVY & MC1,006,209993,209 
 
SHIPBUILDING AND CONVERSION, NAVY 
FLEET BALLISTIC MISSILE SHIPS 
1OHIO REPLACEMENT SUBMARINE AP3,005,3303,005,330 
OTHER WARSHIPS 
2CARRIER REPLACEMENT PROGRAM1,598,1811,598,181 
4VIRGINIA CLASS SUBMARINE4,373,3824,373,382 
5VIRGINIA CLASS SUBMARINE AP2,796,4013,046,401 
 FY19–23 MYP EOQ or SIB expansion[250,000] 
7CVN REFUELING OVERHAULS AP449,597449,597 
8DDG 1000270,9650 
 Cost growth transfer to Line 28[–270,965] 
9DDG–515,253,3275,225,827 
 Multiyear procurement contract savings[–27,500] 
10DDG–51 AP391,928641,928 
 Enable greater long lead material procurement[250,000] 
11LITTORAL COMBAT SHIP646,244576,244 
 Align Plans and Other costs with end of production[–70,000] 
AMPHIBIOUS SHIPS 
12LPD –170650,000 
 AP for FY2020 LPD Flight II and/or MYP EOQ[650,000] 
13EXPEDITIONARY SEA BASE (ESB)650,000650,000 
AUXILIARIES, CRAFT AND PRIOR YR PROGRAM COST 
16TAO FLEET OILER977,104977,104 
17TAO FLEET OILER AP75,04675,046 
18TOWING, SALVAGE, AND RESCUE SHIP (ATS)80,51780,517 
20LCU 170041,52041,520 
21OUTFITTING634,038562,038 
 Unjustified cost growth[–72,000] 
22SHIP TO SHORE CONNECTOR325,375325,375 
23SERVICE CRAFT72,06297,062 
 Accelerate detail design and construction of YP–703 Flight II[25,000] 
24LCAC SLEP23,32123,321 
28COMPLETION OF PY SHIPBUILDING PROGRAMS207,099478,064 
 Cost growth transfer from Line 8[270,965] 
29CABLE SHIP0250,000 
 Program increase[250,000] 
TOTAL SHIPBUILDING AND CONVERSION, NAVY21,871,43723,126,937 
 
OTHER PROCUREMENT, NAVY 
SHIP PROPULSION EQUIPMENT 
1SURFACE POWER EQUIPMENT19,70019,700 
GENERATORS 
3SURFACE COMBATANT HM&E23,49523,495 
NAVIGATION EQUIPMENT 
4OTHER NAVIGATION EQUIPMENT63,33073,330 
 Accelerate ECDIS-N 9.3, 9.4, 9.5 implementation[10,000] 
OTHER SHIPBOARD EQUIPMENT 
5SUB PERISCOPE, IMAGING AND SUPT EQUIP PROG178,421178,421 
6DDG MOD487,999487,999 
7FIREFIGHTING EQUIPMENT28,14328,143 
8COMMAND AND CONTROL SWITCHBOARD2,2482,248 
9LHA/LHD MIDLIFE37,69437,694 
10POLLUTION CONTROL EQUIPMENT20,88320,883 
11SUBMARINE SUPPORT EQUIPMENT37,15537,155 
12VIRGINIA CLASS SUPPORT EQUIPMENT66,32866,328 
13LCS CLASS SUPPORT EQUIPMENT47,24147,241 
14SUBMARINE BATTERIES27,98727,987 
15LPD CLASS SUPPORT EQUIPMENT65,03365,033 
16DDG 1000 CLASS SUPPORT EQUIPMENT89,70051,300 
 Procurement early to need[–38,400] 
17STRATEGIC PLATFORM SUPPORT EQUIP22,25422,254 
18DSSP EQUIPMENT3,6293,629 
19CG MODERNIZATION276,446276,446 
20LCAC3,7093,709 
21UNDERWATER EOD PROGRAMS78,80778,807 
22ITEMS LESS THAN $5 MILLION126,865101,865 
 Insufficient justification for CVN–78 in-service requirements[–25,000] 
23CHEMICAL WARFARE DETECTORS2,9662,966 
24SUBMARINE LIFE SUPPORT SYSTEM11,96811,968 
REACTOR PLANT EQUIPMENT 
25REACTOR POWER UNITS346,325346,325 
26REACTOR COMPONENTS497,063497,063 
OCEAN ENGINEERING 
27DIVING AND SALVAGE EQUIPMENT10,70610,706 
SMALL BOATS 
28STANDARD BOATS49,77149,771 
PRODUCTION FACILITIES EQUIPMENT 
29OPERATING FORCES IPE225,181225,181 
OTHER SHIP SUPPORT 
31LCS COMMON MISSION MODULES EQUIPMENT46,73246,732 
32LCS MCM MISSION MODULES124,147152,063 
 Transfer Cobra trainer from Line 53[8,616] 
 Transfer Knifefish and UISS trainers from Line 52[19,300] 
33LCS ASW MISSION MODULES57,29439,294 
 Excess procurement ahead of satisfactory testing[–18,000] 
34LCS SUW MISSION MODULES26,00614,506 
 Excess procurement ahead of satisfactory testing[–11,500] 
35LCS IN-SERVICE MODERNIZATION70,52670,526 
LOGISTIC SUPPORT 
36LSD MIDLIFE & MODERNIZATION4,7844,784 
SHIP SONARS 
37SPQ–9B RADAR20,30920,309 
38AN/SQQ–89 SURF ASW COMBAT SYSTEM115,459115,459 
39SSN ACOUSTIC EQUIPMENT318,189318,189 
40UNDERSEA WARFARE SUPPORT EQUIPMENT10,13410,134 
ASW ELECTRONIC EQUIPMENT 
41SUBMARINE ACOUSTIC WARFARE SYSTEM23,81523,815 
42SSTD11,2776,277 
 AN/SLQ–32E contract delay[–5,000] 
43FIXED SURVEILLANCE SYSTEM237,780237,780 
44SURTASS57,87257,872 
ELECTRONIC WARFARE EQUIPMENT 
45AN/SLQ–32420,344420,344 
RECONNAISSANCE EQUIPMENT 
46SHIPBOARD IW EXPLOIT220,883220,883 
47AUTOMATED IDENTIFICATION SYSTEM (AIS)4,0284,028 
OTHER SHIP ELECTRONIC EQUIPMENT 
48COOPERATIVE ENGAGEMENT CAPABILITY44,17338,173 
 Common Array Block antenna program delay[–6,000] 
49NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)10,99110,991 
50ATDLS34,52634,526 
51NAVY COMMAND AND CONTROL SYSTEM (NCCS)3,7693,769 
52MINESWEEPING SYSTEM REPLACEMENT35,70916,409 
 Transfer Knifefish and UISS trainers to Line 32[–19,300] 
53SHALLOW WATER MCM8,6160 
 Transfer Cobra trainer to Line 32[–8,616] 
54NAVSTAR GPS RECEIVERS (SPACE)10,70310,703 
55AMERICAN FORCES RADIO AND TV SERVICE2,6262,626 
56STRATEGIC PLATFORM SUPPORT EQUIP9,4679,467 
AVIATION ELECTRONIC EQUIPMENT 
57ASHORE ATC EQUIPMENT70,84970,849 
58AFLOAT ATC EQUIPMENT47,89047,890 
59ID SYSTEMS26,16326,163 
60JOINT PRECISION APPROACH AND LANDING SYSTEM (38,09438,094 
61NAVAL MISSION PLANNING SYSTEMS11,96611,966 
OTHER SHORE ELECTRONIC EQUIPMENT 
62TACTICAL/MOBILE C4I SYSTEMS42,01042,010 
63DCGS-N12,89612,896 
64CANES423,027423,027 
65RADIAC8,1758,175 
66CANES-INTELL54,46554,465 
67GPETE5,9855,985 
68MASF5,4135,413 
69INTEG COMBAT SYSTEM TEST FACILITY6,2516,251 
70EMI CONTROL INSTRUMENTATION4,1834,183 
71ITEMS LESS THAN $5 MILLION148,350142,950 
 NGSSR installation funding early to need[–5,400] 
SHIPBOARD COMMUNICATIONS 
72SHIPBOARD TACTICAL COMMUNICATIONS45,45045,450 
73SHIP COMMUNICATIONS AUTOMATION105,087105,087 
74COMMUNICATIONS ITEMS UNDER $5M41,12341,123 
SUBMARINE COMMUNICATIONS 
75SUBMARINE BROADCAST SUPPORT30,89730,897 
76SUBMARINE COMMUNICATION EQUIPMENT78,58078,580 
SATELLITE COMMUNICATIONS 
77SATELLITE COMMUNICATIONS SYSTEMS41,20541,205 
78NAVY MULTIBAND TERMINAL (NMT)113,885113,885 
SHORE COMMUNICATIONS 
79JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)4,2924,292 
CRYPTOGRAPHIC EQUIPMENT 
80INFO SYSTEMS SECURITY PROGRAM (ISSP)153,526153,526 
81MIO INTEL EXPLOITATION TEAM951951 
CRYPTOLOGIC EQUIPMENT 
82CRYPTOLOGIC COMMUNICATIONS EQUIP14,20917,009 
 SOUTHCOM CCO Sensor (2 suites)[2,800] 
OTHER ELECTRONIC SUPPORT 
86COAST GUARD EQUIPMENT40,71340,713 
SONOBUOYS 
88SONOBUOYS—ALL TYPES177,891213,891 
 Navy UPL[36,000] 
AIRCRAFT SUPPORT EQUIPMENT 
89WEAPONS RANGE SUPPORT EQUIPMENT93,86493,864 
90AIRCRAFT SUPPORT EQUIPMENT111,724111,724 
91ADVANCED ARRESTING GEAR (AAG)11,05411,054 
92METEOROLOGICAL EQUIPMENT21,07221,072 
93DCRS/DPL656656 
94AIRBORNE MINE COUNTERMEASURES11,29911,299 
95LAMPS EQUIPMENT594594 
96AVIATION SUPPORT EQUIPMENT39,37439,374 
97UMCS-UNMAN CARRIER AVIATION(UCA)MISSION CNTRL35,40535,405 
SHIP GUN SYSTEM EQUIPMENT 
98SHIP GUN SYSTEMS EQUIPMENT5,3375,337 
SHIP MISSILE SYSTEMS EQUIPMENT 
99SHIP MISSILE SUPPORT EQUIPMENT213,090213,090 
100TOMAHAWK SUPPORT EQUIPMENT92,89092,890 
FBM SUPPORT EQUIPMENT 
101STRATEGIC MISSILE SYSTEMS EQUIP271,817271,817 
ASW SUPPORT EQUIPMENT 
102SSN COMBAT CONTROL SYSTEMS129,501129,501 
103ASW SUPPORT EQUIPMENT19,43619,436 
OTHER ORDNANCE SUPPORT EQUIPMENT 
104EXPLOSIVE ORDNANCE DISPOSAL EQUIP14,25814,258 
105ITEMS LESS THAN $5 MILLION5,3785,378 
OTHER EXPENDABLE ORDNANCE 
106SUBMARINE TRAINING DEVICE MODS65,54365,543 
107SURFACE TRAINING EQUIPMENT230,425230,425 
CIVIL ENGINEERING SUPPORT EQUIPMENT 
108PASSENGER CARRYING VEHICLES4,8674,867 
109GENERAL PURPOSE TRUCKS2,6742,674 
110CONSTRUCTION & MAINTENANCE EQUIP20,99420,994 
111FIRE FIGHTING EQUIPMENT17,18917,189 
112TACTICAL VEHICLES19,91619,916 
113AMPHIBIOUS EQUIPMENT7,4007,400 
114POLLUTION CONTROL EQUIPMENT2,7132,713 
115ITEMS UNDER $5 MILLION35,54035,540 
116PHYSICAL SECURITY VEHICLES1,1551,155 
SUPPLY SUPPORT EQUIPMENT 
117SUPPLY EQUIPMENT18,78618,786 
118FIRST DESTINATION TRANSPORTATION5,3755,375 
119SPECIAL PURPOSE SUPPLY SYSTEMS580,371580,371 
TRAINING DEVICES 
120TRAINING SUPPORT EQUIPMENT3,4003,400 
121TRAINING AND EDUCATION EQUIPMENT24,28324,283 
COMMAND SUPPORT EQUIPMENT 
122COMMAND SUPPORT EQUIPMENT66,68166,681 
123MEDICAL SUPPORT EQUIPMENT3,3523,352 
125NAVAL MIP SUPPORT EQUIPMENT1,9841,984 
126OPERATING FORCES SUPPORT EQUIPMENT15,13115,131 
127C4ISR EQUIPMENT3,5763,576 
128ENVIRONMENTAL SUPPORT EQUIPMENT31,90231,902 
129PHYSICAL SECURITY EQUIPMENT175,436195,436 
 New Navy port waterborne security barriers increase[20,000] 
130ENTERPRISE INFORMATION TECHNOLOGY25,39325,393 
OTHER 
133NEXT GENERATION ENTERPRISE SERVICE96,26996,269 
CLASSIFIED PROGRAMS15,68115,681 
CLASSIFIED PROGRAMS 
SPARES AND REPAIR PARTS 
134SPARES AND REPAIR PARTS326,838326,838 
TOTAL OTHER PROCUREMENT, NAVY9,414,3559,373,855 
 
PROCUREMENT, MARINE CORPS 
TRACKED COMBAT VEHICLES 
1AAV7A1 PIP156,24978,149 
 Unjustified investment in a vehicle with low/limited combat utility[–78,100] 
2AMPHIBIOUS COMBAT VEHICLE 1.1167,478167,478 
3LAV PIP43,70143,701 
ARTILLERY AND OTHER WEAPONS 
5155MM LIGHTWEIGHT TOWED HOWITZER47,15847,158 
6ARTILLERY WEAPONS SYSTEM134,246134,246 
7WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION40,68740,687 
OTHER SUPPORT 
8MODIFICATION KITS22,90422,904 
GUIDED MISSILES 
9GROUND BASED AIR DEFENSE18,33418,334 
10ANTI-ARMOR MISSILE-JAVELIN3,0203,020 
11FAMILY ANTI-ARMOR WEAPON SYSTEMS (FOAAWS)13,76013,760 
12ANTI-ARMOR MISSILE-TOW59,70259,702 
COMMAND AND CONTROL SYSTEMS 
13COMMON AVIATION COMMAND AND CONTROL SYSTEM (C35,46735,467 
REPAIR AND TEST EQUIPMENT 
14REPAIR AND TEST EQUIPMENT46,08146,081 
OTHER SUPPORT (TEL) 
15MODIFICATION KITS971971 
COMMAND AND CONTROL SYSTEM (NON-TEL) 
16ITEMS UNDER $5 MILLION (COMM & ELEC)69,20369,203 
17AIR OPERATIONS C2 SYSTEMS14,26914,269 
RADAR + EQUIPMENT (NON-TEL) 
18RADAR SYSTEMS6,6946,694 
19GROUND/AIR TASK ORIENTED RADAR (G/ATOR)224,969224,969 
INTELL/COMM EQUIPMENT (NON-TEL) 
21GCSS-MC1,1871,187 
22FIRE SUPPORT SYSTEM60,18960,189 
23INTELLIGENCE SUPPORT EQUIPMENT73,84873,848 
25UNMANNED AIR SYSTEMS (INTEL)3,8483,848 
26DCGS-MC16,08116,081 
OTHER SUPPORT (NON-TEL) 
30NEXT GENERATION ENTERPRISE NETWORK (NGEN)87,12087,120 
31COMMON COMPUTER RESOURCES68,91468,914 
32COMMAND POST SYSTEMS124,83899,870 
 Operational limitations of NOTM[–24,968] 
33RADIO SYSTEMS279,680279,680 
34COMM SWITCHING & CONTROL SYSTEMS36,64936,649 
35COMM & ELEC INFRASTRUCTURE SUPPORT83,97183,971 
CLASSIFIED PROGRAMS3,6263,626 
CLASSIFIED PROGRAMS 
ADMINISTRATIVE VEHICLES 
36COMMERCIAL CARGO VEHICLES25,44125,441 
TACTICAL VEHICLES 
37MOTOR TRANSPORT MODIFICATIONS11,39211,392 
38JOINT LIGHT TACTICAL VEHICLE607,011607,011 
39FAMILY OF TACTICAL TRAILERS2,3932,393 
40TRAILERS6,5406,540 
ENGINEER AND OTHER EQUIPMENT 
41ENVIRONMENTAL CONTROL EQUIP ASSORT496496 
42TACTICAL FUEL SYSTEMS5454 
43POWER EQUIPMENT ASSORTED21,06221,062 
44AMPHIBIOUS SUPPORT EQUIPMENT5,2905,290 
45EOD SYSTEMS47,85447,854 
MATERIALS HANDLING EQUIPMENT 
46PHYSICAL SECURITY EQUIPMENT28,30628,306 
GENERAL PROPERTY 
47FIELD MEDICAL EQUIPMENT33,51333,513 
48TRAINING DEVICES52,04041,632 
 Excess to need[–10,408] 
49FAMILY OF CONSTRUCTION EQUIPMENT36,15636,156 
50FAMILY OF INTERNALLY TRANSPORTABLE VEH (ITV)606606 
OTHER SUPPORT 
51ITEMS LESS THAN $5 MILLION11,60811,608 
SPARES AND REPAIR PARTS 
53SPARES AND REPAIR PARTS25,80425,804 
TOTAL PROCUREMENT, MARINE CORPS2,860,4102,746,934 
 
AIRCRAFT PROCUREMENT, AIR FORCE 
TACTICAL FORCES 
1F–354,261,0214,193,521 
 Program Realignment[–67,500] 
2F–35 AP406,000406,000 
18O/A-X LIGHT ATTACK AIRCRAFT0350,000 
 Procurement of OA-X aircraft and long lead materials[350,000] 
OTHER COMBAT AIRCRAFT 
3C–135B222,176222,176 
TACTICAL AIRLIFT 
4KC–46A TANKER2,559,9112,312,011 
 Interim contractor support[–102,700] 
 Restore program accountability[–145,200] 
OTHER AIRLIFT 
5C–130J35,85835,858 
6HC–130J129,437129,437 
8MC–130J770,201770,201 
9MC–130J AP218,000218,000 
HELICOPTERS 
11COMBAT RESCUE HELICOPTER680,201680,201 
MISSION SUPPORT AIRCRAFT 
13CIVIL AIR PATROL A/C2,7192,719 
OTHER AIRCRAFT 
14TARGET DRONES139,053139,053 
15COMPASS CALL MODS108,113108,113 
17MQ–9221,707341,707 
 Increase to accelerate Advanced Battle Management System[120,000] 
STRATEGIC AIRCRAFT 
19B–2A60,30160,301 
20B–1B51,29051,290 
21B–52105,519100,719 
 Air Force requested realignment[–14,800] 
 LRASM certification[10,000] 
TACTICAL AIRCRAFT 
23A–1098,720163,720 
 Additional replacement wings[65,000] 
24C–130J10,83110,831 
25F–15548,109548,109 
26F–16324,323324,323 
27F–22A250,710250,710 
29F–35 MODIFICATIONS247,271297,271 
 F–35A Modifications increase[50,000] 
30F–15 EPAW147,685147,685 
31INCREMENT 3.2B9,0079,007 
33KC–46A TANKER8,5478,547 
AIRLIFT AIRCRAFT 
34C–577,84577,845 
36C–17A102,121102,121 
37C–2117,51617,516 
38C–32A4,5374,537 
39C–37A419419 
TRAINER AIRCRAFT 
41GLIDER MODS137137 
42T–622,55022,550 
43T–121,95221,952 
44T–3870,62370,623 
OTHER AIRCRAFT 
45U–2 MODS48,77448,774 
46KC–10A (ATCA)11,10411,104 
47C–124,9004,900 
48VC–25A MOD36,93836,938 
49C–40251251 
50C–13022,09496,094 
 T56 Series 3.5 Engine Enhancement packages[74,000] 
51C–130J MODS132,045132,045 
52C–135113,076113,076 
53OC–135B5,9135,913 
54COMPASS CALL MODS49,88549,885 
55COMBAT FLIGHT INSPECTION (CFIN)499499 
56RC–135394,532394,532 
57E–3133,906133,906 
58E–467,85867,858 
59E–89,91934,919 
 Central Computer upgrade design[25,000] 
60AIRBORNE WARNING AND CNTR SYS (AWACS) 40/4557,78057,780 
61FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS14,29314,293 
62H–12,9402,940 
63H–6055,46655,466 
64RQ–4 MODS23,71523,715 
65HC/MC–130 MODIFICATIONS37,75437,754 
66OTHER AIRCRAFT62,01062,010 
67MQ–9 MODS171,548171,548 
69CV–22 MODS60,41660,416 
AIRCRAFT SPARES AND REPAIR PARTS 
70INITIAL SPARES/REPAIR PARTS956,4081,006,408 
 F–35A spares[50,000] 
COMMON SUPPORT EQUIPMENT 
71AIRCRAFT REPLACEMENT SUPPORT EQUIP81,24181,241 
POST PRODUCTION SUPPORT 
74B–2A1,7631,763 
75B–2B35,86135,861 
76B–5212,81912,819 
77C–17A10,11410,114 
79F–152,5452,545 
81F–1611,71811,718 
82F–22A14,48914,489 
83OTHER AIRCRAFT9,9289,928 
84RQ–4 POST PRODUCTION CHARGES40,64140,641 
INDUSTRIAL PREPAREDNESS 
86INDUSTRIAL RESPONSIVENESS17,37817,378 
WAR CONSUMABLES 
88WAR CONSUMABLES29,34229,342 
OTHER PRODUCTION CHARGES 
89OTHER PRODUCTION CHARGES1,502,3861,502,386 
CLASSIFIED PROGRAMS28,27828,278 
TOTAL AIRCRAFT PROCUREMENT, AIR FORCE16,206,93716,620,737 
 
MISSILE PROCUREMENT, AIR FORCE 
MISSILE REPLACEMENT EQUIPMENT—BALLISTIC 
1MISSILE REPLACEMENT EQ-BALLISTIC36,78636,786 
TACTICAL 
2JOINT AIR-SURFACE STANDOFF MISSILE430,708430,708 
3LRASM044,18554,385 
 Restore reduction[10,200] 
4SIDEWINDER (AIM–9X)121,253121,253 
5AMRAAM337,886337,886 
6PREDATOR HELLFIRE MISSILE113,765113,765 
7SMALL DIAMETER BOMB105,034105,034 
8SMALL DIAMETER BOMB II100,86192,861 
 Unit price adjustment[–8,000] 
INDUSTRIAL FACILITIES 
9INDUSTR'L PREPAREDNS/POL PREVENTION787787 
CLASS IV 
10ICBM FUZE MOD15,76715,767 
11ICBM FUZE MOD AP4,1004,100 
12MM III MODIFICATIONS129,199129,199 
13AGM–65D MAVERICK288288 
14AIR LAUNCH CRUISE MISSILE (ALCM)47,63247,632 
MISSILE SPARES AND REPAIR PARTS 
16REPLEN SPARES/REPAIR PARTS97,48197,481 
SPECIAL PROGRAMS 
18SPECIAL UPDATE PROGRAMS188,539188,539 
CLASSIFIED PROGRAMS895,183895,183 
TOTAL MISSILE PROCUREMENT, AIR FORCE2,669,4542,671,654 
 
SPACE PROCUREMENT, AIR FORCE 
SPACE PROGRAMS 
1ADVANCED EHF29,82929,829 
2AF SATELLITE COMM SYSTEM35,40035,400 
3COUNTERSPACE SYSTEMS1,1211,121 
4FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS27,86727,867 
5WIDEBAND GAPFILLER SATELLITES(SPACE)61,60661,606 
6GENERAL INFORMATION TECH—SPACE3,4253,425 
7GPS III SPACE SEGMENT69,38669,386 
8GLOBAL POSTIONING (SPACE)2,1812,181 
9INTEG BROADCAST SERV16,44516,445 
10SPACEBORNE EQUIP (COMSEC)31,89531,895 
12MILSATCOM11,26511,265 
13EVOLVED EXPENDABLE LAUNCH CAPABILITY709,981709,981 
14EVOLVED EXPENDABLE LAUNCH VEH(SPACE)994,555994,555 
15SBIR HIGH (SPACE)138,397138,397 
17NUDET DETECTION SYSTEM7,7057,705 
18ROCKET SYSTEMS LAUNCH PROGRAM47,60947,609 
19SPACE FENCE51,36151,361 
20SPACE MODS148,065148,065 
21SPACELIFT RANGE SYSTEM SPACE117,637117,637 
SPARES 
22SPARES AND REPAIR PARTS21,81221,812 
TOTAL SPACE PROCUREMENT, AIR FORCE2,527,5422,527,542 
 
PROCUREMENT OF AMMUNITION, AIR FORCE 
ROCKETS 
1ROCKETS345,911345,911 
CARTRIDGES 
2CARTRIDGES163,840163,840 
BOMBS 
3PRACTICE BOMBS20,87620,876 
4GENERAL PURPOSE BOMBS259,308259,308 
5MASSIVE ORDNANCE PENETRATOR (MOP)38,11138,111 
6JOINT DIRECT ATTACK MUNITION234,198234,198 
7B61109,292109,292 
8B61 AP52,73152,731 
OTHER ITEMS 
9CAD/PAD51,45551,455 
10EXPLOSIVE ORDNANCE DISPOSAL (EOD)6,0386,038 
11SPARES AND REPAIR PARTS524524 
12MODIFICATIONS1,2701,270 
13ITEMS LESS THAN $5,000,0004,6044,604 
FLARES 
15FLARES125,286125,286 
FUZES 
16FUZES109,358109,358 
SMALL ARMS 
17SMALL ARMS64,50264,502 
TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE1,587,3041,587,304 
 
OTHER PROCUREMENT, AIR FORCE 
PASSENGER CARRYING VEHICLES 
1PASSENGER CARRYING VEHICLES6,9496,949 
CARGO AND UTILITY VEHICLES 
2MEDIUM TACTICAL VEHICLE36,00236,002 
3CAP VEHICLES1,0221,022 
4CARGO AND UTILITY VEHICLES42,69649,879 
 Procurement of 7 DABs for PACOM[7,183] 
SPECIAL PURPOSE VEHICLES 
5JOINT LIGHT TACTICAL VEHICLE30,14530,145 
6SECURITY AND TACTICAL VEHICLES1,2303,903 
 Procurement of 7 DABs for PACOM[2,673] 
7SPECIAL PURPOSE VEHICLES43,00353,693 
 Procurement of 7 DABs for PACOM[10,690] 
FIRE FIGHTING EQUIPMENT 
8FIRE FIGHTING/CRASH RESCUE VEHICLES23,32832,308 
 Procurement of 7 DABs for PACOM[8,980] 
MATERIALS HANDLING EQUIPMENT 
9MATERIALS HANDLING VEHICLES11,53731,309 
 Procurement of 7 DABs for PACOM[19,772] 
BASE MAINTENANCE SUPPORT 
10RUNWAY SNOW REMOV AND CLEANING EQU37,60040,353 
 Procurement of 7 DABs for PACOM[2,753] 
11BASE MAINTENANCE SUPPORT VEHICLES104,923104,923 
COMM SECURITY EQUIPMENT(COMSEC) 
12COMSEC EQUIPMENT114,372114,372 
INTELLIGENCE PROGRAMS 
13INTERNATIONAL INTEL TECH & ARCHITECTURES8,2908,290 
14INTELLIGENCE TRAINING EQUIPMENT2,0992,099 
15INTELLIGENCE COMM EQUIPMENT37,41537,415 
ELECTRONICS PROGRAMS 
16AIR TRAFFIC CONTROL & LANDING SYS57,93757,937 
18BATTLE CONTROL SYSTEM—FIXED3,0123,012 
19THEATER AIR CONTROL SYS IMPROVEMEN19,98919,989 
20WEATHER OBSERVATION FORECAST45,02045,020 
21STRATEGIC COMMAND AND CONTROL32,83632,836 
22CHEYENNE MOUNTAIN COMPLEX12,45412,454 
23MISSION PLANNING SYSTEMS14,26314,263 
25INTEGRATED STRAT PLAN & ANALY NETWORK (ISPAN)7,7697,769 
SPCL COMM-ELECTRONICS PROJECTS 
26GENERAL INFORMATION TECHNOLOGY40,45040,450 
27AF GLOBAL COMMAND & CONTROL SYS6,6196,619 
28MOBILITY COMMAND AND CONTROL10,19210,192 
29AIR FORCE PHYSICAL SECURITY SYSTEM159,313161,315 
 Procurement of 7 DABs for PACOM[2,002] 
30COMBAT TRAINING RANGES132,675132,675 
31MINIMUM ESSENTIAL EMERGENCY COMM N140,875140,875 
32WIDE AREA SURVEILLANCE (WAS)92,10492,104 
33C3 COUNTERMEASURES45,15245,152 
34GCSS-AF FOS483483 
35DEFENSE ENTERPRISE ACCOUNTING & MGT SYS802802 
36MAINTENANCE REPAIR & OVERHAUL INITIATIVE12,20712,207 
37THEATER BATTLE MGT C2 SYSTEM7,6447,644 
38AIR & SPACE OPERATIONS CENTER (AOC)40,06640,066 
AIR FORCE COMMUNICATIONS 
41BASE INFORMATION TRANSPT INFRAST (BITI) WIRED22,35722,357 
42AFNET102,836102,836 
43JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)3,1453,145 
44USCENTCOM13,19413,194 
ORGANIZATION AND BASE 
45TACTICAL C-E EQUIPMENT161,231161,231 
47RADIO EQUIPMENT12,14212,142 
48CCTV/AUDIOVISUAL EQUIPMENT6,5056,505 
49BASE COMM INFRASTRUCTURE169,404169,404 
MODIFICATIONS 
50COMM ELECT MODS10,65410,654 
PERSONAL SAFETY & RESCUE EQUIP 
51PERSONAL SAFETY AND RESCUE EQUIPMENT51,90651,906 
DEPOT PLANT+MTRLS HANDLING EQ 
52MECHANIZED MATERIAL HANDLING EQUIP88,29888,298 
BASE SUPPORT EQUIPMENT 
53BASE PROCURED EQUIPMENT17,03117,031 
54ENGINEERING AND EOD EQUIPMENT82,63582,635 
55MOBILITY EQUIPMENT9,5499,549 
56BASE MAINTENANCE AND SUPPORT EQUIPMENT24,00548,048 
 Procurement of 7 DABs for PACOM[24,043] 
SPECIAL SUPPORT PROJECTS 
58DARP RC13526,26226,262 
59DCGS-AF448,290448,290 
61SPECIAL UPDATE PROGRAM913,813913,813 
CLASSIFIED PROGRAMS17,258,06917,258,069 
CLASSIFIED PROGRAMS 
SPARES AND REPAIR PARTS 
63SPARES AND REPAIR PARTS86,36586,365 
TOTAL OTHER PROCUREMENT, AIR FORCE20,890,16420,968,260 
 
PROCUREMENT, DEFENSE-WIDE 
MAJOR EQUIPMENT, OSD 
43MAJOR EQUIPMENT, OSD35,29535,295 
MAJOR EQUIPMENT, NSA 
42INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)5,4035,403 
MAJOR EQUIPMENT, WHS 
46MAJOR EQUIPMENT, WHS497497 
MAJOR EQUIPMENT, DISA 
7INFORMATION SYSTEMS SECURITY21,59041,590 
 Sharkseer[20,000] 
8TELEPORT PROGRAM33,90533,905 
9ITEMS LESS THAN $5 MILLION27,88627,886 
10NET CENTRIC ENTERPRISE SERVICES (NCES)1,0171,017 
11DEFENSE INFORMATION SYSTEM NETWORK150,674150,674 
13WHITE HOUSE COMMUNICATION AGENCY94,61094,610 
14SENIOR LEADERSHIP ENTERPRISE197,246197,246 
15JOINT REGIONAL SECURITY STACKS (JRSS)140,338140,338 
16JOINT SERVICE PROVIDER107,18287,682 
 General reduction[–19,500] 
MAJOR EQUIPMENT, DLA 
18MAJOR EQUIPMENT5,2255,225 
MAJOR EQUIPMENT, DSS 
21MAJOR EQUIPMENT1,1961,196 
MAJOR EQUIPMENT, DCAA 
1ITEMS LESS THAN $5 MILLION2,5422,542 
MAJOR EQUIPMENT, TJS 
44MAJOR EQUIPMENT, TJS4,3604,360 
45MAJOR EQUIPMENT, TJS—CE2T2904904 
MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY 
26THAAD874,068874,068 
27GROUND BASED MIDCOURSE409,000409,000 
28GROUND BASED MIDCOURSE AP115,000115,000 
29AEGIS BMD593,488593,488 
30AEGIS BMD AP115,206115,206 
31BMDS AN/TPY–2 RADARS13,18513,185 
32ISRAELI PROGRAMS80,00080,000 
33SHORT RANGE BALLISTIC MISSILE DEFENSE (SRBMD)50,00050,000 
34AEGIS ASHORE PHASE III15,00015,000 
35IRON DOME70,00070,000 
36AEGIS BMD HARDWARE AND SOFTWARE97,05797,057 
MAJOR EQUIPMENT, DHRA 
3PERSONNEL ADMINISTRATION10,63010,630 
MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY 
23VEHICLES207207 
24OTHER MAJOR EQUIPMENT5,5925,592 
MAJOR EQUIPMENT, DODEA 
20AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,7231,723 
MAJOR EQUIPMENT, DCMA 
2MAJOR EQUIPMENT3,8733,873 
MAJOR EQUIPMENT, DMACT 
19MAJOR EQUIPMENT13,10613,106 
CLASSIFIED PROGRAMS589,691589,691 
CLASSIFIED PROGRAMS 
AVIATION PROGRAMS 
50ROTARY WING UPGRADES AND SUSTAINMENT148,351148,351 
51UNMANNED ISR57,70857,708 
52NON-STANDARD AVIATION18,73118,731 
53U–2832,30132,301 
54MH–47 CHINOOK131,033131,033 
55CV–22 MODIFICATION32,52932,529 
56MQ–9 UNMANNED AERIAL VEHICLE24,62124,621 
57PRECISION STRIKE PACKAGE226,965226,965 
58AC/MC–130J165,813165,813 
59C–130 MODIFICATIONS80,27480,274 
SHIPBUILDING 
60UNDERWATER SYSTEMS136,723136,723 
AMMUNITION PROGRAMS 
61ORDNANCE ITEMS <$5M357,742357,742 
OTHER PROCUREMENT PROGRAMS 
62INTELLIGENCE SYSTEMS85,69985,699 
63DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS17,86317,863 
64OTHER ITEMS <$5M112,117112,117 
65COMBATANT CRAFT SYSTEMS7,3137,313 
66SPECIAL PROGRAMS14,02614,026 
67TACTICAL VEHICLES88,60888,608 
68WARRIOR SYSTEMS <$5M438,590438,590 
69COMBAT MISSION REQUIREMENTS19,40819,408 
70GLOBAL VIDEO SURVEILLANCE ACTIVITIES6,2816,281 
71OPERATIONAL ENHANCEMENTS INTELLIGENCE18,50918,509 
73OPERATIONAL ENHANCEMENTS367,433367,433 
CBDP 
74CHEMICAL BIOLOGICAL SITUATIONAL AWARENESS166,418166,418 
75CB PROTECTION & HAZARD MITIGATION144,519144,519 
TOTAL PROCUREMENT, DEFENSE-WIDE6,786,2716,786,771 
 
JOINT URGENT OPERATIONAL NEEDS FUND 
JOINT URGENT OPERATIONAL NEEDS FUND 
1JOINT URGENT OPERATIONAL NEEDS FUND100,025100,025 
TOTAL JOINT URGENT OPERATIONAL NEEDS FUND100,025100,025 
 
TOTAL PROCUREMENT130,526,043131,998,763 
4102.PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS 
 
 
SEC. 4102. PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineItemFY 2019 RequestSenate Authorized 
 
AIRCRAFT PROCUREMENT, ARMY 
FIXED WING 
3MQ–1 UAV60,00060,000 
ROTARY 
11UH–60 BLACKHAWK M MODEL (MYP)21,24621,246 
14CH–47 HELICOPTER25,00025,000 
MODIFICATION OF AIRCRAFT 
17MQ–1 PAYLOAD (MIP)11,40011,400 
19GRAY EAGLE MODS232,00032,000 
20MULTI SENSOR ABN RECON (MIP)51,00051,000 
32RQ–7 UAV MODS50,86850,868 
33UAS MODS3,4023,402 
GROUND SUPPORT AVIONICS 
36CMWS84,38784,387 
37COMMON INFRARED COUNTERMEASURES (CIRCM)24,06024,060 
TOTAL AIRCRAFT PROCUREMENT, ARMY363,363363,363 
 
MISSILE PROCUREMENT, ARMY 
SURFACE-TO-AIR MISSILE SYSTEM 
2MSE MISSILE260,000260,000 
AIR-TO-SURFACE MISSILE SYSTEM 
5HELLFIRE SYS SUMMARY255,040255,040 
ANTI-TANK/ASSAULT MISSILE SYS 
8JAVELIN (AAWS-M) SYSTEM SUMMARY31,12031,120 
11GUIDED MLRS ROCKET (GMLRS)624,500624,500 
13HIGH MOBILITY ARTILLERY ROCKET SYSTEM (HIMARS171,138171,138 
14LETHAL MINIATURE AERIAL MISSILE SYSTEM (LMAMS112,973112,973 
MODIFICATIONS 
16ATACMS MODS225,580225,580 
21MLRS MODS122,000122,000 
TOTAL MISSILE PROCUREMENT, ARMY1,802,3511,802,351 
 
PROCUREMENT OF W&TCV, ARMY 
TRACKED COMBAT VEHICLES 
1BRADLEY PROGRAM205,000205,000 
2ARMORED MULTI PURPOSE VEHICLE (AMPV)230,359230,359 
MODIFICATION OF TRACKED COMBAT VEHICLES 
6BRADLEY PROGRAM (MOD)50,00050,000 
8PALADIN INTEGRATED MANAGEMENT (PIM)67,00067,000 
9IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)42,35442,354 
14M1 ABRAMS TANK (MOD)34,00034,000 
15ABRAMS UPGRADE PROGRAM455,000455,000 
WEAPONS & OTHER COMBAT VEHICLES 
18M240 MEDIUM MACHINE GUN (7.62MM)126126 
22MORTAR SYSTEMS11,84211,842 
25CARBINE1,8001,800 
27COMMON REMOTELY OPERATED WEAPONS STATION3,3783,378 
MOD OF WEAPONS AND OTHER COMBAT VEH 
32M2 50 CAL MACHINE GUN MODS4,9204,920 
34M240 MEDIUM MACHINE GUN MODS77 
SUPPORT EQUIPMENT & FACILITIES 
39ITEMS LESS THAN $5.0M (WOCV-WTCV)1,3971,397 
TOTAL PROCUREMENT OF W&TCV, ARMY1,107,1831,107,183 
 
PROCUREMENT OF AMMUNITION, ARMY 
SMALL/MEDIUM CAL AMMUNITION 
1CTG, 5.56MM, ALL TYPES3,3923,392 
2CTG, 7.62MM, ALL TYPES4040 
3CTG, HANDGUN, ALL TYPES1717 
4CTG, .50 CAL, ALL TYPES189189 
5CTG, 20MM, ALL TYPES1,6051,605 
7CTG, 30MM, ALL TYPES25,00025,000 
MORTAR AMMUNITION 
960MM MORTAR, ALL TYPES218218 
1081MM MORTAR, ALL TYPES484484 
ARTILLERY AMMUNITION 
14ARTILLERY PROJECTILE, 155MM, ALL TYPES79,40079,400 
15PROJ 155MM EXTENDED RANGE M98272,98572,985 
16ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL63,90063,900 
ROCKETS 
18SHOULDER LAUNCHED MUNITIONS, ALL TYPES22,24222,242 
19ROCKET, HYDRA 70, ALL TYPES39,97439,974 
OTHER AMMUNITION 
21DEMOLITION MUNITIONS, ALL TYPES55 
22GRENADES, ALL TYPES88 
MISCELLANEOUS 
27ITEMS LESS THAN $5 MILLION (AMMO)6666 
TOTAL PROCUREMENT OF AMMUNITION, ARMY309,525309,525 
 
OTHER PROCUREMENT, ARMY 
TACTICAL VEHICLES 
2SEMITRAILERS, FLATBED:8,0008,000 
3AMBULANCE, 4 LITTER, 5/4 TON, 4X420,77020,770 
10FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)115,400115,400 
12HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV6,6826,682 
13TACTICAL WHEELED VEHICLE PROTECTION KITS50,00050,000 
14MODIFICATION OF IN SVC EQUIP186,377186,377 
COMM—SATELLITE COMMUNICATIONS 
28TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS7,1007,100 
COMM—COMBAT COMMUNICATIONS 
37JOINT TACTICAL RADIO SYSTEM1,5601,560 
42TRACTOR RIDE13,19013,190 
45TACTICAL COMMUNICATIONS AND PROTECTIVE SYSTEM9,5499,549 
47COTS COMMUNICATIONS EQUIPMENT22,00022,000 
COMM—INTELLIGENCE COMM 
50CI AUTOMATION ARCHITECTURE (MIP)9,8009,800 
INFORMATION SECURITY 
55COMMUNICATIONS SECURITY (COMSEC)33 
COMM—LONG HAUL COMMUNICATIONS 
59BASE SUPPORT COMMUNICATIONS690690 
COMM—BASE COMMUNICATIONS 
60INFORMATION SYSTEMS8,7508,750 
63INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM60,33760,337 
ELECT EQUIP—TACT INT REL ACT (TIARA) 
68DCGS-A (MIP)37,80637,806 
70TROJAN (MIP)6,9266,926 
71MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)2,0112,011 
75BIOMETRIC TACTICAL COLLECTION DEVICES (MIP)5,3705,370 
ELECT EQUIP—ELECTRONIC WARFARE (EW) 
80CREW42,65142,651 
81FAMILY OF PERSISTENT SURVEILLANCE CAP. (MIP)20,05020,050 
82COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES12,97412,974 
ELECT EQUIP—TACTICAL SURV. (TAC SURV) 
85NIGHT VISION DEVICES463463 
86LONG RANGE ADVANCED SCOUT SURVEILLANCE SYSTEM2,8612,861 
87SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF6060 
88RADIATION MONITORING SYSTEMS1111 
90INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS251,062251,062 
91FAMILY OF WEAPON SIGHTS (FWS)525525 
94JOINT BATTLE COMMAND—PLATFORM (JBC-P)26,14626,146 
96MOD OF IN-SVC EQUIP (LLDR)4,0504,050 
97COMPUTER BALLISTICS: LHMBC XM32960960 
98MORTAR FIRE CONTROL SYSTEM7,6607,660 
99COUNTERFIRE RADARS165,200165,200 
ELECT EQUIP—AUTOMATION 
112AUTOMATED DATA PROCESSING EQUIP28,47528,475 
CHEMICAL DEFENSIVE EQUIPMENT 
121PROTECTIVE SYSTEMS2727 
122FAMILY OF NON-LETHAL EQUIPMENT (FNLE)20,20020,200 
123BASE DEFENSE SYSTEMS (BDS)39,20039,200 
124CBRN DEFENSE2,3172,317 
ENGINEER (NON-CONSTRUCTION) EQUIPMENT 
129GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)16,00016,000 
130AREA MINE DETECTION SYSTEM (AMDS)11 
132ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)4,8504,850 
136REMOTE DEMOLITION SYSTEMS11 
COMBAT SERVICE SUPPORT EQUIPMENT 
139HEATERS AND ECU'S270270 
141PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)4,3004,300 
142GROUND SOLDIER SYSTEM1,7251,725 
144FORCE PROVIDER55,80055,800 
145FIELD FEEDING EQUIPMENT1,0351,035 
146CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM1,9801,980 
MEDICAL EQUIPMENT 
151COMBAT SUPPORT MEDICAL17,52717,527 
MAINTENANCE EQUIPMENT 
153ITEMS LESS THAN $5.0M (MAINT EQ)268268 
CONSTRUCTION EQUIPMENT 
159HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)25,70025,700 
GENERATORS 
165GENERATORS AND ASSOCIATED EQUIP569569 
TEST MEASURE AND DIG EQUIPMENT (TMD) 
174INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)9,4959,495 
OTHER SUPPORT EQUIPMENT 
176M25 STABILIZED BINOCULAR3333 
177RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT18,00018,000 
178PHYSICAL SECURITY SYSTEMS (OPA3)6,0006,000 
179BASE LEVEL COMMON EQUIPMENT2,0802,080 
180MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)19,20019,200 
TOTAL OTHER PROCUREMENT, ARMY1,382,0471,382,047 
 
AIRCRAFT PROCUREMENT, NAVY 
OTHER AIRCRAFT 
25STUASL0 UAV35,06535,065 
MODIFICATION OF AIRCRAFT 
32SH–60 SERIES4,8584,858 
34EP–3 SERIES5,3805,380 
44SPECIAL PROJECT AIRCRAFT2,1652,165 
49COMMON ECM EQUIPMENT9,8209,820 
51COMMON DEFENSIVE WEAPON SYSTEM3,2063,206 
61QRC2,4102,410 
63RQ–21 SERIES17,21517,215 
TOTAL AIRCRAFT PROCUREMENT, NAVY80,11980,119 
 
WEAPONS PROCUREMENT, NAVY 
STRATEGIC MISSILES 
3TOMAHAWK82,800 
 Buy-back Tomahawk[82,800] 
TACTICAL MISSILES 
4AMRAAM1,1831,183 
5SIDEWINDER381381 
12HELLFIRE1,5301,530 
15AERIAL TARGETS6,5006,500 
GUNS AND GUN MOUNTS 
35SMALL ARMS AND WEAPONS1,5401,540 
MODIFICATION OF GUNS AND GUN MOUNTS 
38GUN MOUNT MODS3,0003,000 
TOTAL WEAPONS PROCUREMENT, NAVY14,13496,934 
 
PROCUREMENT OF AMMO, NAVY & MC 
NAVY AMMUNITION 
1GENERAL PURPOSE BOMBS62,53062,530 
2JDAM93,01993,019 
3AIRBORNE ROCKETS, ALL TYPES2,1632,163 
4MACHINE GUN AMMUNITION5,0005,000 
6CARTRIDGES & CART ACTUATED DEVICES5,3345,334 
7AIR EXPENDABLE COUNTERMEASURES36,58036,580 
8JATOS747747 
11OTHER SHIP GUN AMMUNITION2,5382,538 
13PYROTECHNIC AND DEMOLITION1,8071,807 
15AMMUNITION LESS THAN $5 MILLION2,229229 
 Excess balances[–2,000] 
MARINE CORPS AMMUNITION 
19MORTARS2,0182,018 
21DIRECT SUPPORT MUNITIONS632632 
22INFANTRY WEAPONS AMMUNITION779779 
26COMBAT SUPPORT MUNITIONS164164 
29ARTILLERY MUNITIONS31,00131,001 
TOTAL PROCUREMENT OF AMMO, NAVY & MC246,541244,541 
 
OTHER PROCUREMENT, NAVY 
OTHER SHIPBOARD EQUIPMENT 
21UNDERWATER EOD PROGRAMS9,2009,200 
SMALL BOATS 
28STANDARD BOATS19,06019,060 
ASW ELECTRONIC EQUIPMENT 
43FIXED SURVEILLANCE SYSTEM56,95056,950 
SATELLITE COMMUNICATIONS 
77SATELLITE COMMUNICATIONS SYSTEMS3,2003,200 
CRYPTOLOGIC EQUIPMENT 
82CRYPTOLOGIC COMMUNICATIONS EQUIP2,0002,000 
SONOBUOYS 
88SONOBUOYS—ALL TYPES21,15621,156 
OTHER ORDNANCE SUPPORT EQUIPMENT 
104EXPLOSIVE ORDNANCE DISPOSAL EQUIP33,58033,580 
CIVIL ENGINEERING SUPPORT EQUIPMENT 
108PASSENGER CARRYING VEHICLES170170 
109GENERAL PURPOSE TRUCKS400400 
111FIRE FIGHTING EQUIPMENT770770 
112TACTICAL VEHICLES7,2987,298 
SUPPLY SUPPORT EQUIPMENT 
118FIRST DESTINATION TRANSPORTATION500500 
COMMAND SUPPORT EQUIPMENT 
123MEDICAL SUPPORT EQUIPMENT6,5006,500 
128ENVIRONMENTAL SUPPORT EQUIPMENT2,2002,200 
129PHYSICAL SECURITY EQUIPMENT19,38919,389 
CLASSIFIED PROGRAMS4,8004,800 
TOTAL OTHER PROCUREMENT, NAVY187,173187,173 
 
PROCUREMENT, MARINE CORPS 
INTELL/COMM EQUIPMENT (NON-TEL) 
22FIRE SUPPORT SYSTEM5,5835,583 
TACTICAL VEHICLES 
37MOTOR TRANSPORT MODIFICATIONS44,44044,440 
ENGINEER AND OTHER EQUIPMENT 
45EOD SYSTEMS8,0008,000 
TOTAL PROCUREMENT, MARINE CORPS58,02358,023 
 
AIRCRAFT PROCUREMENT, AIR FORCE 
OTHER AIRLIFT 
6HC–130J100,000100,000 
OTHER AIRCRAFT 
17MQ–9339,740339,740 
18RQ–20B PUMA13,50013,500 
STRATEGIC AIRCRAFT 
20B–1B4,0004,000 
22LARGE AIRCRAFT INFRARED COUNTERMEASURES149,778149,778 
TACTICAL AIRCRAFT 
23A–1010,35010,350 
OTHER AIRCRAFT 
45U–2 MODS7,9007,900 
54COMPASS CALL MODS36,40036,400 
59E–813,00013,000 
63H–6040,56040,560 
65HC/MC–130 MODIFICATIONS87,90087,900 
66OTHER AIRCRAFT53,73153,731 
68MQ–9 UAS PAYLOADS16,00016,000 
AIRCRAFT SPARES AND REPAIR PARTS 
70INITIAL SPARES/REPAIR PARTS91,50091,500 
COMMON SUPPORT EQUIPMENT 
71AIRCRAFT REPLACEMENT SUPPORT EQUIP32,52932,529 
72OTHER PRODUCTION CHARGES22,00022,000 
TOTAL AIRCRAFT PROCUREMENT, AIR FORCE1,018,8881,018,888 
 
MISSILE PROCUREMENT, AIR FORCE 
TACTICAL 
2JOINT AIR-SURFACE STANDOFF MISSILE61,60084,400 
 Buy-back JASSM-ER[22,800] 
5AMRAAM2,6002,600 
6PREDATOR HELLFIRE MISSILE255,000255,000 
7SMALL DIAMETER BOMB140,724140,724 
CLASS IV 
13AGM–65D MAVERICK33,60233,602 
TOTAL MISSILE PROCUREMENT, AIR FORCE493,526516,326 
 
PROCUREMENT OF AMMUNITION, AIR FORCE 
CARTRIDGES 
2CARTRIDGES29,58729,587 
BOMBS 
4GENERAL PURPOSE BOMBS551,862551,862 
6JOINT DIRECT ATTACK MUNITION738,451738,451 
FLARES 
15FLARES12,11612,116 
FUZES 
16FUZES81,00081,000 
SMALL ARMS 
17SMALL ARMS8,5008,500 
TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE1,421,5161,421,516 
 
OTHER PROCUREMENT, AIR FORCE 
PASSENGER CARRYING VEHICLES 
1PASSENGER CARRYING VEHICLES9,6809,680 
CARGO AND UTILITY VEHICLES 
2MEDIUM TACTICAL VEHICLE9,6809,680 
4CARGO AND UTILITY VEHICLES19,68019,680 
SPECIAL PURPOSE VEHICLES 
6SECURITY AND TACTICAL VEHICLES24,88024,880 
7SPECIAL PURPOSE VEHICLES34,68034,680 
FIRE FIGHTING EQUIPMENT 
8FIRE FIGHTING/CRASH RESCUE VEHICLES9,7369,736 
MATERIALS HANDLING EQUIPMENT 
9MATERIALS HANDLING VEHICLES24,68024,680 
BASE MAINTENANCE SUPPORT 
10RUNWAY SNOW REMOV AND CLEANING EQU9,6809,680 
11BASE MAINTENANCE SUPPORT VEHICLES9,6809,680 
INTELLIGENCE PROGRAMS 
15INTELLIGENCE COMM EQUIPMENT6,1566,156 
ELECTRONICS PROGRAMS 
16AIR TRAFFIC CONTROL & LANDING SYS56,88456,884 
SPCL COMM-ELECTRONICS PROJECTS 
29AIR FORCE PHYSICAL SECURITY SYSTEM46,23646,236 
37THEATER BATTLE MGT C2 SYSTEM2,5002,500 
ORGANIZATION AND BASE 
45TACTICAL C-E EQUIPMENT27,91127,911 
PERSONAL SAFETY & RESCUE EQUIP 
51PERSONAL SAFETY AND RESCUE EQUIPMENT13,60013,600 
BASE SUPPORT EQUIPMENT 
53BASE PROCURED EQUIPMENT28,80028,800 
54ENGINEERING AND EOD EQUIPMENT53,50053,500 
55MOBILITY EQUIPMENT78,56278,562 
56BASE MAINTENANCE AND SUPPORT EQUIPMENT28,05528,055 
SPECIAL SUPPORT PROJECTS 
59DCGS-AF2,0002,000 
CLASSIFIED PROGRAMS3,229,3643,229,364 
TOTAL OTHER PROCUREMENT, AIR FORCE3,725,9443,725,944 
 
PROCUREMENT, DEFENSE-WIDE 
MAJOR EQUIPMENT, DISA 
8TELEPORT PROGRAM3,8003,800 
17DEFENSE INFORMATION SYSTEMS NETWORK12,00012,000 
MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY 
25COUNTER IED & IMPROVISED THREAT TECHNOLOGIES5,5345,534 
CLASSIFIED PROGRAMS41,55941,559 
CLASSIFIED PROGRAMS 
AVIATION PROGRAMS 
47MANNED ISR5,0005,000 
48MC–125,0005,000 
49MH–60 BLACKHAWK27,60027,600 
51UNMANNED ISR17,00017,000 
52NON-STANDARD AVIATION13,00013,000 
53U–2851,72251,722 
54MH–47 CHINOOK36,50036,500 
AMMUNITION PROGRAMS 
61ORDNANCE ITEMS <$5M100,850100,850 
OTHER PROCUREMENT PROGRAMS 
62INTELLIGENCE SYSTEMS16,50016,500 
64OTHER ITEMS <$5M7,7007,700 
67TACTICAL VEHICLES59,89159,891 
68WARRIOR SYSTEMS <$5M21,13521,135 
69COMBAT MISSION REQUIREMENTS10,00010,000 
71OPERATIONAL ENHANCEMENTS INTELLIGENCE10,80510,805 
73OPERATIONAL ENHANCEMENTS126,539126,539 
TOTAL PROCUREMENT, DEFENSE-WIDE572,135572,135 
 
TOTAL PROCUREMENT12,782,46812,886,068 
 XLIIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
4201.RESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
 
 
SEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION(In Thousands of Dollars) 
LineProgramElementItemFY 2019 RequestSenate Authorized 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY 
BASIC RESEARCH 
10601101AIN-HOUSE LABORATORY INDEPENDENT RESEARCH11,58511,585 
20601102ADEFENSE RESEARCH SCIENCES276,912289,412 
 Basic research increase[7,500] 
 Quantum information sciences[5,000] 
30601103AUNIVERSITY RESEARCH INITIATIVES65,28365,283 
40601104AUNIVERSITY AND INDUSTRY RESEARCH CENTERS92,11597,115 
 Basic research program increase[5,000] 
SUBTOTAL BASIC RESEARCH445,895463,395 
 
APPLIED RESEARCH 
50602105AMATERIALS TECHNOLOGY28,60028,600 
60602120ASENSORS AND ELECTRONIC SURVIVABILITY32,36637,366 
 Program increase[5,000] 
70602122ATRACTOR HIP8,6748,674 
80602126ATRACTOR JACK400400 
90602211AAVIATION TECHNOLOGY64,84759,847 
 Mission systems / engine and drives coordination[–5,000] 
100602270AELECTRONIC WARFARE TECHNOLOGY25,57125,571 
110602303AMISSILE TECHNOLOGY50,18350,183 
120602307AADVANCED WEAPONS TECHNOLOGY29,50229,502 
130602308AADVANCED CONCEPTS AND SIMULATION28,50038,500 
 Pilot for cyber modeling and simulation[10,000] 
140602601ACOMBAT VEHICLE AND AUTOMOTIVE TECHNOLOGY70,45070,450 
150602618ABALLISTICS TECHNOLOGY75,54175,541 
160602622ACHEMICAL, SMOKE AND EQUIPMENT DEFEATING TECHNOLOGY5,0325,032 
170602623AJOINT SERVICE SMALL ARMS PROGRAM12,39412,394 
180602624AWEAPONS AND MUNITIONS TECHNOLOGY40,44442,944 
 Advanced warheads technology[2,500] 
190602705AELECTRONICS AND ELECTRONIC DEVICES58,28358,283 
200602709ANIGHT VISION TECHNOLOGY29,58229,582 
210602712ACOUNTERMINE SYSTEMS21,24421,244 
220602716AHUMAN FACTORS ENGINEERING TECHNOLOGY24,13126,631 
 General program increase[2,500] 
230602720AENVIRONMENTAL QUALITY TECHNOLOGY13,24213,242 
240602782ACOMMAND, CONTROL, COMMUNICATIONS TECHNOLOGY55,00350,003 
 General Program Reduction[–5,000] 
250602783ACOMPUTER AND SOFTWARE TECHNOLOGY14,95814,958 
260602784AMILITARY ENGINEERING TECHNOLOGY78,15978,159 
270602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY21,86221,862 
280602786AWARFIGHTER TECHNOLOGY40,56640,566 
290602787AMEDICAL TECHNOLOGY90,07590,075 
SUBTOTAL APPLIED RESEARCH919,609929,609 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
300603001AWARFIGHTER ADVANCED TECHNOLOGY39,33839,338 
310603002AMEDICAL ADVANCED TECHNOLOGY62,49662,496 
320603003AAVIATION ADVANCED TECHNOLOGY124,958119,958 
 Platform design and structures systems[–5,000] 
330603004AWEAPONS AND MUNITIONS ADVANCED TECHNOLOGY102,686122,686 
 Accelerate ERCA gun[20,000] 
340603005ACOMBAT VEHICLE AND AUTOMOTIVE ADVANCED TECHNOLOGY119,739192,239 
 Modular scalable powertrain[2,500] 
 Prototype Next Generation Combat Vehicle[70,000] 
350603006ASPACE APPLICATION ADVANCED TECHNOLOGY13,00013,000 
360603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY8,0448,044 
370603009ATRACTOR HIKE22,63122,631 
380603015ANEXT GENERATION TRAINING & SIMULATION SYSTEMS25,68225,682 
400603125ACOMBATING TERRORISM—TECHNOLOGY DEVELOPMENT3,7623,762 
410603130ATRACTOR NAIL4,8964,896 
420603131ATRACTOR EGGS6,0416,041 
430603270AELECTRONIC WARFARE TECHNOLOGY31,49131,491 
440603313AMISSILE AND ROCKET ADVANCED TECHNOLOGY61,13261,132 
450603322ATRACTOR CAGE16,84516,845 
460603461AHIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM183,322188,322 
 Program increase[5,000] 
470603606ALANDMINE WARFARE AND BARRIER ADVANCED TECHNOLOGY11,10411,104 
480603607AJOINT SERVICE SMALL ARMS PROGRAM5,8855,885 
490603710ANIGHT VISION ADVANCED TECHNOLOGY61,37661,376 
500603728AENVIRONMENTAL QUALITY TECHNOLOGY DEMONSTRATIONS9,1369,136 
510603734AMILITARY ENGINEERING ADVANCED TECHNOLOGY25,86438,864 
 Minor MILCON[8,000] 
 Program increase[5,000] 
520603772AADVANCED TACTICAL COMPUTER SCIENCE AND SENSOR TECHNOLOGY34,88337,383 
 PNT research[2,500] 
530603794AC3 ADVANCED TECHNOLOGY52,38747,387 
 General program decrease[–5,000] 
SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT1,026,6981,129,698 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
540603305AARMY MISSLE DEFENSE SYSTEMS INTEGRATION10,77710,777 
560603327AAIR AND MISSILE DEFENSE SYSTEMS ENGINEERING42,80242,802 
570603619ALANDMINE WARFARE AND BARRIER—ADV DEV45,25445,254 
580603627ASMOKE, OBSCURANT AND TARGET DEFEATING SYS-ADV DEV22,70022,700 
590603639ATANK AND MEDIUM CALIBER AMMUNITION41,97455,974 
 Army UPL: Test and evaluation of M999 155mm[14,000] 
600603645AARMORED SYSTEM MODERNIZATION—ADV DEV119,395119,395 
610603747ASOLDIER SUPPORT AND SURVIVABILITY8,7468,746 
620603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV35,66743,667 
 ISR capabilities to support long range field artillery[8,000] 
630603774ANIGHT VISION SYSTEMS ADVANCED DEVELOPMENT7,3507,350 
640603779AENVIRONMENTAL QUALITY TECHNOLOGY—DEM/VAL14,74914,749 
650603790ANATO RESEARCH AND DEVELOPMENT3,6873,687 
660603801AAVIATION—ADV DEV10,79310,793 
670603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV DEV14,24814,248 
680603807AMEDICAL SYSTEMS—ADV DEV34,28434,284 
690603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT18,04418,044 
700604017AROBOTICS DEVELOPMENT95,66095,660 
710604020ACROSS FUNCTIONAL TEAM (CFT) ADVANCED DEVELOPMENT & PROTOTYPING38,00038,000 
720604100AANALYSIS OF ALTERNATIVES9,7659,765 
730604113AFUTURE TACTICAL UNMANNED AIRCRAFT SYSTEM (FTUAS)12,39312,393 
740604114ALOWER TIER AIR MISSILE DEFENSE (LTAMD) SENSOR120,374120,374 
750604115ATECHNOLOGY MATURATION INITIATIVES95,34795,347 
760604117AMANEUVER—SHORT RANGE AIR DEFENSE (M-SHORAD)95,08595,085 
770604118ATRACTOR BEAM52,89452,894 
790604121ASYNTHETIC TRAINING ENVIRONMENT REFINEMENT & PROTOTYPING77,93977,939 
800604319AINDIRECT FIRE PROTECTION CAPABILITY INCREMENT 2–INTERCEPT (IFPC2)51,03081,030 
 Accelerate delivery and capacity for IFPC[30,000] 
810305251ACYBERSPACE OPERATIONS FORCES AND FORCE SUPPORT65,81770,817 
 Army Cyber Center of Excellence[5,000] 
821206120AASSURED POSITIONING, NAVIGATION AND TIMING (PNT)146,300146,300 
831206308AARMY SPACE SYSTEMS INTEGRATION38,31938,319 
SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES1,329,3931,386,393 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
840604201AAIRCRAFT AVIONICS32,29332,293 
850604270AELECTRONIC WARFARE DEVELOPMENT78,69978,699 
880604328ATRACTOR CAGE17,05017,050 
890604601AINFANTRY SUPPORT WEAPONS83,15583,155 
900604604AMEDIUM TACTICAL VEHICLES3,7043,704 
910604611AJAVELIN10,62310,623 
920604622AFAMILY OF HEAVY TACTICAL VEHICLES11,95011,950 
930604633AAIR TRAFFIC CONTROL12,34712,347 
950604642ALIGHT TACTICAL WHEELED VEHICLES8,2128,212 
960604645AARMORED SYSTEMS MODERNIZATION (ASM)—ENG DEV393,613318,613 
 Mobile Protected Firepower decrease[–75,000] 
970604710ANIGHT VISION SYSTEMS—ENG DEV139,614139,614 
980604713ACOMBAT FEEDING, CLOTHING, AND EQUIPMENT4,5074,507 
990604715ANON-SYSTEM TRAINING DEVICES—ENG DEV49,43649,436 
1000604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV95,17295,172 
1010604742ACONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT22,62822,628 
1020604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT13,29713,297 
1030604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—ENG DEV9,1459,145 
1040604768ABRILLIANT ANTI-ARMOR SUBMUNITION (BAT)9,8949,894 
1050604780ACOMBINED ARMS TACTICAL TRAINER (CATT) CORE21,96421,964 
1060604798ABRIGADE ANALYSIS, INTEGRATION AND EVALUATION49,28849,288 
1070604802AWEAPONS AND MUNITIONS—ENG DEV183,100183,100 
1080604804ALOGISTICS AND ENGINEER EQUIPMENT—ENG DEV79,70679,706 
1090604805ACOMMAND, CONTROL, COMMUNICATIONS SYSTEMS—ENG DEV15,97015,970 
1100604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV44,54244,542 
1110604808ALANDMINE WARFARE/BARRIER—ENG DEV50,81750,817 
1120604818AARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE178,693178,693 
1130604820ARADAR DEVELOPMENT39,33839,338 
1140604822AGENERAL FUND ENTERPRISE BUSINESS SYSTEM (GFEBS)37,85137,851 
1150604823AFIREFINDER45,47345,473 
1160604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL10,39510,395 
1170604852ASUITE OF SURVIVABILITY ENHANCEMENT SYSTEMS—EMD69,20478,204 
 Suite of Vehicle Protection Systems[9,000] 
1180604854AARTILLERY SYSTEMS—EMD1,7811,781 
1190605013AINFORMATION TECHNOLOGY DEVELOPMENT113,758113,758 
1200605018AINTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)166,603166,603 
1210605028AARMORED MULTI-PURPOSE VEHICLE (AMPV)118,239118,239 
1220605029AINTEGRATED GROUND SECURITY SURVEILLANCE RESPONSE CAPABILITY (IGSSR-C)3,2113,211 
1230605030AJOINT TACTICAL NETWORK CENTER (JTNC)15,88915,889 
1240605031AJOINT TACTICAL NETWORK (JTN)41,97241,972 
1250605032ATRACTOR TIRE41,16641,166 
1260605033AGROUND-BASED OPERATIONAL SURVEILLANCE SYSTEM—EXPEDITIONARY (GBOSS-E)5,1755,175 
1270605034ATACTICAL SECURITY SYSTEM (TSS)4,4964,496 
1280605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)51,17851,178 
1290605036ACOMBATING WEAPONS OF MASS DESTRUCTION (CWMD)11,31111,311 
1310605038ANUCLEAR BIOLOGICAL CHEMICAL RECONNAISSANCE VEHICLE (NBCRV) SENSOR SUITE17,15417,154 
1320605041ADEFENSIVE CYBER TOOL DEVELOPMENT36,62636,626 
1330605042ATACTICAL NETWORK RADIO SYSTEMS (LOW-TIER)3,8293,829 
1340605047ACONTRACT WRITING SYSTEM41,9280 
 Duplication concern in contract writing systems[–41,928] 
1350605049AMISSILE WARNING SYSTEM MODERNIZATION (MWSM)28,27628,276 
1360605051AAIRCRAFT SURVIVABILITY DEVELOPMENT21,96521,965 
1370605052AINDIRECT FIRE PROTECTION CAPABILITY INC 2—BLOCK 1157,710157,710 
1380605053AGROUND ROBOTICS86,16786,167 
1390605054AEMERGING TECHNOLOGY INITIATIVES42,86642,866 
1400605380AAMF JOINT TACTICAL RADIO SYSTEM (JTRS)15,98415,984 
1410605450AJOINT AIR-TO-GROUND MISSILE (JAGM)11,77311,773 
1420605457AARMY INTEGRATED AIR AND MISSILE DEFENSE (AIAMD)277,607277,607 
1430605766ANATIONAL CAPABILITIES INTEGRATION (MIP)12,34012,340 
1440605812AJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH2,6862,686 
1450605830AAVIATION GROUND SUPPORT EQUIPMENT2,7062,706 
1470303032ATROJAN—RH124,5214,521 
1500304270AELECTRONIC WARFARE DEVELOPMENT8,9228,922 
1511205117ATRACTOR BEARS23,17023,170 
SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION3,192,6893,084,761 
 
RDT&E MANAGEMENT SUPPORT 
1520604256ATHREAT SIMULATOR DEVELOPMENT12,83512,835 
1530604258ATARGET SYSTEMS DEVELOPMENT12,13512,135 
1540604759AMAJOR T&E INVESTMENT82,996107,996 
 Program increase[25,000] 
1550605103ARAND ARROYO CENTER19,82119,821 
1560605301AARMY KWAJALEIN ATOLL246,574246,574 
1570605326ACONCEPTS EXPERIMENTATION PROGRAM30,43030,430 
1590605601AARMY TEST RANGES AND FACILITIES305,759320,759 
 Increase to help manage directed energy workloads[15,000] 
1600605602AARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS62,37962,379 
1610605604ASURVIVABILITY/LETHALITY ANALYSIS40,49640,496 
1620605606AAIRCRAFT CERTIFICATION3,9413,941 
1630605702AMETEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES9,7679,767 
1640605706AMATERIEL SYSTEMS ANALYSIS21,22621,226 
1650605709AEXPLOITATION OF FOREIGN ITEMS13,02613,026 
1660605712ASUPPORT OF OPERATIONAL TESTING52,71852,718 
1670605716AARMY EVALUATION CENTER57,04957,049 
1680605718AARMY MODELING & SIM X-CMD COLLABORATION & INTEG2,8012,801 
1690605801APROGRAMWIDE ACTIVITIES60,94260,942 
1700605803ATECHNICAL INFORMATION ACTIVITIES29,05029,050 
1710605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY42,33242,332 
1720605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT3,2163,216 
1730605898AARMY DIRECT REPORT HEADQUARTERS—R&D - MHA54,14554,145 
1740606001AMILITARY GROUND-BASED CREW TECHNOLOGY4,8964,896 
1750606002ARONALD REAGAN BALLISTIC MISSILE DEFENSE TEST SITE63,01163,011 
1760606003ACOUNTERINTEL AND HUMAN INTEL MODERNIZATION2,6362,636 
1770606942AASSESSMENTS AND EVALUATIONS CYBER VULNERABILITIES88,30088,300 
SUBTOTAL RDT&E MANAGEMENT SUPPORT1,322,4811,362,481 
 
9999999999CLASSIFIED PROGRAMS5,9555,955 
OPERATIONAL SYSTEMS DEVELOPMENT 
1810603778AMLRS PRODUCT IMPROVEMENT PROGRAM8,8868,886 
1820603813ATRACTOR PULL4,0674,067 
1830605024AANTI-TAMPER TECHNOLOGY SUPPORT4,2544,254 
1840607131AWEAPONS AND MUNITIONS PRODUCT IMPROVEMENT PROGRAMS16,02216,022 
1850607133ATRACTOR SMOKE4,5774,577 
1860607134ALONG RANGE PRECISION FIRES (LRPF)186,475186,475 
1870607135AAPACHE PRODUCT IMPROVEMENT PROGRAM31,04931,049 
1880607136ABLACKHAWK PRODUCT IMPROVEMENT PROGRAM35,24035,240 
1890607137ACHINOOK PRODUCT IMPROVEMENT PROGRAM157,822157,822 
1900607138AFIXED WING PRODUCT IMPROVEMENT PROGRAM4,1894,189 
1910607139AIMPROVED TURBINE ENGINE PROGRAM192,637192,637 
1940607142AAVIATION ROCKET SYSTEM PRODUCT IMPROVEMENT AND DEVELOPMENT60,86060,860 
1950607143AUNMANNED AIRCRAFT SYSTEM UNIVERSAL PRODUCTS52,01952,019 
1960607665AFAMILY OF BIOMETRICS2,4002,400 
1970607865APATRIOT PRODUCT IMPROVEMENT65,36965,369 
1980202429AAEROSTAT JOINT PROJECT—COCOM EXERCISE11 
1990203728AJOINT AUTOMATED DEEP OPERATION COORDINATION SYSTEM (JADOCS)30,95430,954 
2000203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS411,927411,927 
2020203743A155MM SELF-PROPELLED HOWITZER IMPROVEMENTS40,67640,676 
2030203744AAIRCRAFT MODIFICATIONS/PRODUCT IMPROVEMENT PROGRAMS17,70617,706 
2040203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM146146 
2050203758ADIGITIZATION6,3166,316 
2060203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM1,6431,643 
2070203802AOTHER MISSILE PRODUCT IMPROVEMENT PROGRAMS4,9474,947 
2080203808ATRACTOR CARD34,05034,050 
2100205410AMATERIALS HANDLING EQUIPMENT1,4641,464 
2110205412AENVIRONMENTAL QUALITY TECHNOLOGY—OPERATIONAL SYSTEM DEV249249 
2120205456ALOWER TIER AIR AND MISSILE DEFENSE (AMD) SYSTEM79,28379,283 
2130205778AGUIDED MULTIPLE-LAUNCH ROCKET SYSTEM (GMLRS)154,102154,102 
2160303028ASECURITY AND INTELLIGENCE ACTIVITIES12,28012,280 
2170303140AINFORMATION SYSTEMS SECURITY PROGRAM68,53368,533 
2180303141AGLOBAL COMBAT SUPPORT SYSTEM68,61968,619 
2200303150AWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM2,0342,034 
2230305172ACOMBINED ADVANCED APPLICATIONS1,5001,500 
2240305179AINTEGRATED BROADCAST SERVICE (IBS)450450 
2250305204ATACTICAL UNMANNED AERIAL VEHICLES6,0006,000 
2260305206AAIRBORNE RECONNAISSANCE SYSTEMS12,41612,416 
2270305208ADISTRIBUTED COMMON GROUND/SURFACE SYSTEMS38,66738,667 
2290305232ARQ–11 UAV6,1806,180 
2300305233ARQ–7 UAV12,86312,863 
2310307665ABIOMETRICS ENABLED INTELLIGENCE4,3104,310 
2330708045AEND ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES53,95853,958 
2341203142ASATCOM GROUND ENVIRONMENT (SPACE)12,11912,119 
2351208053AJOINT TACTICAL GROUND SYSTEM7,4007,400 
SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT1,922,6141,922,614 
 
TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY10,159,37910,278,951 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY 
BASIC RESEARCH 
10601103NUNIVERSITY RESEARCH INITIATIVES119,433124,433 
 Basic research program increase[5,000] 
20601152NIN-HOUSE LABORATORY INDEPENDENT RESEARCH19,23719,237 
30601153NDEFENSE RESEARCH SCIENCES458,708468,708 
 Basic research program increase[5,000] 
 Quantum information sciences[5,000] 
SUBTOTAL BASIC RESEARCH597,378612,378 
 
APPLIED RESEARCH 
40602114NPOWER PROJECTION APPLIED RESEARCH14,64317,143 
 Directed energy[2,500] 
50602123NFORCE PROTECTION APPLIED RESEARCH124,049124,049 
60602131MMARINE CORPS LANDING FORCE TECHNOLOGY59,60759,607 
70602235NCOMMON PICTURE APPLIED RESEARCH36,34836,348 
80602236NWARFIGHTER SUSTAINMENT APPLIED RESEARCH56,19748,697 
 ONR global growth[–7,500] 
90602271NELECTROMAGNETIC SYSTEMS APPLIED RESEARCH83,80083,800 
100602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH42,99842,998 
110602651MJOINT NON-LETHAL WEAPONS APPLIED RESEARCH6,3496,349 
120602747NUNDERSEA WARFARE APPLIED RESEARCH58,04978,049 
 General program increase[20,000] 
130602750NFUTURE NAVAL CAPABILITIES APPLIED RESEARCH147,771147,771 
140602782NMINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH37,54537,545 
150602792NINNOVATIVE NAVAL PROTOTYPES (INP) APPLIED RESEARCH159,697164,697 
 Directed energy and electronic warfare/unmanned and autonomous systems[5,000] 
160602861NSCIENCE AND TECHNOLOGY MANAGEMENT—ONR FIELD ACITIVITIES64,41864,418 
SUBTOTAL APPLIED RESEARCH891,471911,471 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
190603123NFORCE PROTECTION ADVANCED TECHNOLOGY2,4232,423 
210603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)150,245140,245 
 Unjustified growth[–10,000] 
220603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT13,31313,313 
230603671NNAVY ADVANCED TECHNOLOGY DEVELOPMENT (ATD)131,502131,502 
240603673NFUTURE NAVAL CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT232,996232,996 
250603680NMANUFACTURING TECHNOLOGY PROGRAM58,65758,657 
300603801NINNOVATIVE NAVAL PROTOTYPES (INP) ADVANCED TECHNOLOGY DEVELOPMENT161,859166,359 
 DE & EW/unmanned and autonomous systems[4,500] 
SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT750,995745,495 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
310603207NAIR/OCEAN TACTICAL APPLICATIONS29,74729,747 
320603216NAVIATION SURVIVABILITY7,0507,050 
330603251NAIRCRAFT SYSTEMS793793 
340603254NASW SYSTEMS DEVELOPMENT7,0587,058 
350603261NTACTICAL AIRBORNE RECONNAISSANCE3,5403,540 
360603382NADVANCED COMBAT SYSTEMS TECHNOLOGY59,74162,241 
 Locust/HCUS/INP Transition[2,500] 
370603502NSURFACE AND SHALLOW WATER MINE COUNTERMEASURES62,72736,727 
 Barracuda EDMs ahead of PDR and CDR[–26,000] 
380603506NSURFACE SHIP TORPEDO DEFENSE8,5708,570 
390603512NCARRIER SYSTEMS DEVELOPMENT5,4405,440 
400603525NPILOT FISH162,222162,222 
410603527NRETRACT LARCH11,74511,745 
420603536NRETRACT JUNIPER114,265114,265 
430603542NRADIOLOGICAL CONTROL740740 
440603553NSURFACE ASW1,1221,122 
450603561NADVANCED SUBMARINE SYSTEM DEVELOPMENT109,086112,586 
 Advanced submarine propulsion development[3,500] 
460603562NSUBMARINE TACTICAL WARFARE SYSTEMS9,3749,374 
470603563NSHIP CONCEPT ADVANCED DESIGN89,419107,419 
 CHAMP acceleration[18,000] 
480603564NSHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES13,34813,348 
490603570NADVANCED NUCLEAR POWER SYSTEMS256,137256,137 
500603573NADVANCED SURFACE MACHINERY SYSTEMS22,10922,109 
510603576NCHALK EAGLE29,74429,744 
520603581NLITTORAL COMBAT SHIP (LCS)27,99727,997 
530603582NCOMBAT SYSTEM INTEGRATION16,35116,351 
540603595NOHIO REPLACEMENT514,846514,846 
550603596NLCS MISSION MODULES103,633133,033 
 Project 2552: Align with deferred LCS–6 SSMM test[–5,000] 
 Transfer from PE 64028N[16,700] 
 Transfer from PE 64126N[10,100] 
 Transfer from PE 64127N[7,600] 
560603597NAUTOMATED TEST AND ANALYSIS7,9317,931 
570603599NFRIGATE DEVELOPMENT134,772134,772 
580603609NCONVENTIONAL MUNITIONS9,3079,307 
600603635MMARINE CORPS GROUND COMBAT/SUPPORT SYSTEM1,8281,828 
610603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT43,14843,148 
620603713NOCEAN ENGINEERING TECHNOLOGY DEVELOPMENT5,9155,915 
630603721NENVIRONMENTAL PROTECTION19,81119,811 
640603724NNAVY ENERGY PROGRAM25,65625,656 
650603725NFACILITIES IMPROVEMENT5,3015,301 
660603734NCHALK CORAL267,985267,985 
670603739NNAVY LOGISTIC PRODUCTIVITY4,0594,059 
680603746NRETRACT MAPLE377,878377,878 
690603748NLINK PLUMERIA381,770381,770 
700603751NRETRACT ELM60,53560,535 
730603790NNATO RESEARCH AND DEVELOPMENT9,6529,652 
740603795NLAND ATTACK TECHNOLOGY15,5290 
 Program delay and no GLGP EMD FYDP funding[–15,529] 
750603851MJOINT NON-LETHAL WEAPONS TESTING27,58127,581 
760603860NJOINT PRECISION APPROACH AND LANDING SYSTEMS—DEM/VAL101,566101,566 
770603925NDIRECTED ENERGY AND ELECTRIC WEAPON SYSTEMS223,344223,344 
780604014NF/A –18 INFRARED SEARCH AND TRACK (IRST)108,700132,700 
 IRST block II risk reduction[24,000] 
790604027NDIGITAL WARFARE OFFICE26,69126,691 
800604028NSMALL AND MEDIUM UNMANNED UNDERSEA VEHICLES16,7170 
 Transfer to PE 63596N[–16,717] 
810604029NUNMANNED UNDERSEA VEHICLE CORE TECHNOLOGIES30,18730,187 
820604030NRAPID PROTOTYPING, EXPERIMENTATION AND DEMONSTRATION.48,79648,796 
830604031NLARGE UNMANNED UNDERSEA VEHICLES92,61371,413 
 Early to need[–21,200] 
840604112NGERALD R. FORD CLASS NUCLEAR AIRCRAFT CARRIER (CVN 78—80)58,12158,121 
860604126NLITTORAL AIRBORNE MCM17,6227,522 
 Transfer to PE 63596N[–10,100] 
870604127NSURFACE MINE COUNTERMEASURES18,15410,554 
 Transfer to PE 63596N[–7,600] 
880604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)47,27847,278 
900604289MNEXT GENERATION LOGISTICS11,08111,081 
920604320MRAPID TECHNOLOGY CAPABILITY PROTOTYPE7,1077,107 
930604454NLX (R)5,5495,549 
940604536NADVANCED UNDERSEA PROTOTYPING87,66987,669 
950604659NPRECISION STRIKE WEAPONS DEVELOPMENT PROGRAM132,818132,818 
960604707NSPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT7,2307,230 
970604786NOFFENSIVE ANTI-SURFACE WARFARE WEAPON DEVELOPMENT143,062143,062 
990303354NASW SYSTEMS DEVELOPMENT—MIP8,8898,889 
1000304240MADVANCED TACTICAL UNMANNED AIRCRAFT SYSTEM25,29125,291 
1010304240NADVANCED TACTICAL UNMANNED AIRCRAFT SYSTEM9,3009,300 
1020304270NELECTRONIC WARFARE DEVELOPMENT—MIP466466 
SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES4,293,7134,273,967 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
1030603208NTRAINING SYSTEM AIRCRAFT12,79812,798 
1040604212NOTHER HELO DEVELOPMENT32,12832,128 
1050604214MAV–8B AIRCRAFT—ENG DEV46,36330,163 
 Lacks operational justification/need[–16,200] 
1070604215NSTANDARDS DEVELOPMENT3,7713,771 
1080604216NMULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT16,61116,611 
1090604218NAIR/OCEAN EQUIPMENT ENGINEERING17,36817,368 
1100604221NP–3 MODERNIZATION PROGRAM2,1342,134 
1110604230NWARFARE SUPPORT SYSTEM9,7299,729 
1120604231NTACTICAL COMMAND SYSTEM57,68857,688 
1130604234NADVANCED HAWKEYE223,565223,565 
1140604245MH–1 UPGRADES58,09758,097 
1160604261NACOUSTIC SEARCH SENSORS42,48542,485 
1170604262NV–22A143,079143,079 
1180604264NAIR CREW SYSTEMS DEVELOPMENT20,98030,980 
 Increase to advance aircrew physiological monitoring[10,000] 
1190604269NEA–18147,419242,719 
 UPL—EA–18G Advanced Modes / Cognitive EW[95,300] 
1200604270NELECTRONIC WARFARE DEVELOPMENT89,824121,424 
 UPL—EA–18G Offensive Airborne Electronic Attack Special Mission Pod[31,600] 
1210604273MEXECUTIVE HELO DEVELOPMENT245,064245,064 
1230604274NNEXT GENERATION JAMMER (NGJ)459,529459,529 
1240604280NJOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)3,2723,272 
1250604282NNEXT GENERATION JAMMER (NGJ) INCREMENT II115,253115,253 
1260604307NSURFACE COMBATANT COMBAT SYSTEM ENGINEERING397,403397,403 
1270604311NLPD–17 CLASS SYSTEMS INTEGRATION93950,939 
 Mk 41 VLS integration[50,000] 
1280604329NSMALL DIAMETER BOMB (SDB)104,448104,448 
1290604366NSTANDARD MISSILE IMPROVEMENTS165,881184,881 
 Navy UPL: SM–6 Blk 1B 21" rocket motor[19,000] 
1300604373NAIRBORNE MCM10,83110,831 
1310604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING33,42933,429 
1320604501NADVANCED ABOVE WATER SENSORS35,63535,635 
1330604503NSSN–688 AND TRIDENT MODERNIZATION126,932126,932 
1340604504NAIR CONTROL62,44862,448 
1350604512NSHIPBOARD AVIATION SYSTEMS9,7109,710 
1360604518NCOMBAT INFORMATION CENTER CONVERSION19,30319,303 
1370604522NAIR AND MISSILE DEFENSE RADAR (AMDR) SYSTEM27,05927,059 
1380604530NADVANCED ARRESTING GEAR (AAG)184,106184,106 
1390604558NNEW DESIGN SSN148,233148,233 
1400604562NSUBMARINE TACTICAL WARFARE SYSTEM60,82460,824 
1410604567NSHIP CONTRACT DESIGN/ LIVE FIRE T&E60,06266,062 
 Planning to support FY21 award of LHA–9[6,000] 
1420604574NNAVY TACTICAL COMPUTER RESOURCES4,6424,642 
1440604601NMINE DEVELOPMENT25,75625,756 
1450604610NLIGHTWEIGHT TORPEDO DEVELOPMENT95,14795,147 
1460604654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT7,1077,107 
1470604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS6,5396,539 
1480604727NJOINT STANDOFF WEAPON SYSTEMS441441 
1490604755NSHIP SELF DEFENSE (DETECT & CONTROL)180,391180,391 
1500604756NSHIP SELF DEFENSE (ENGAGE: HARD KILL)178,538178,538 
1510604757NSHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)120,507120,507 
1520604761NINTELLIGENCE ENGINEERING29,71529,715 
1530604771NMEDICAL DEVELOPMENT8,0958,095 
1540604777NNAVIGATION/ID SYSTEM121,026121,026 
1550604800MJOINT STRIKE FIGHTER (JSF)—EMD66,56666,566 
1560604800NJOINT STRIKE FIGHTER (JSF)—EMD65,49465,494 
1590605013MINFORMATION TECHNOLOGY DEVELOPMENT14,00514,005 
1600605013NINFORMATION TECHNOLOGY DEVELOPMENT268,567178,467 
 Duplication concern in contract writing systems[–26,300] 
 Lengthy delivery timelines for Navy Personnel and Pay System[–63,800] 
1610605024NANTI-TAMPER TECHNOLOGY SUPPORT5,6185,618 
1620605212MCH–53K RDTE326,945326,945 
1640605215NMISSION PLANNING32,71432,714 
1650605217NCOMMON AVIONICS51,48651,486 
1660605220NSHIP TO SHORE CONNECTOR (SSC)1,4441,444 
1670605327NT-AO 205 CLASS1,2981,298 
1680605414NUNMANNED CARRIER AVIATION (UCA)718,942718,942 
1690605450MJOINT AIR-TO-GROUND MISSILE (JAGM)6,7596,759 
1710605500NMULTI-MISSION MARITIME AIRCRAFT (MMA)37,29637,296 
1720605504NMULTI-MISSION MARITIME (MMA) INCREMENT III160,389160,389 
1730605611MMARINE CORPS ASSAULT VEHICLES SYSTEM DEVELOPMENT & DEMONSTRATION98,22398,223 
1740605813MJOINT LIGHT TACTICAL VEHICLE (JLTV) SYSTEM DEVELOPMENT & DEMONSTRATION2,2602,260 
1750204202NDDG–1000161,264161,264 
1800304785NTACTICAL CRYPTOLOGIC SYSTEMS44,09844,098 
1820306250MCYBER OPERATIONS TECHNOLOGY DEVELOPMENT6,8086,808 
SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION6,042,4806,148,080 
 
MANAGEMENT SUPPORT 
1830604256NTHREAT SIMULATOR DEVELOPMENT94,57694,576 
1840604258NTARGET SYSTEMS DEVELOPMENT10,98110,981 
1850604759NMAJOR T&E INVESTMENT77,01477,014 
1860605126NJOINT THEATER AIR AND MISSILE DEFENSE ORGANIZATION4848 
1870605152NSTUDIES AND ANALYSIS SUPPORT—NAVY3,9423,942 
1880605154NCENTER FOR NAVAL ANALYSES48,79748,797 
1890605285NNEXT GENERATION FIGHTER5,0005,000 
1910605804NTECHNICAL INFORMATION SERVICES1,0291,029 
1920605853NMANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT87,56578,565 
 Insufficient budget justification[–9,000] 
1930605856NSTRATEGIC TECHNICAL SUPPORT4,2314,231 
1940605861NRDT&E SCIENCE AND TECHNOLOGY MANAGEMENT1,0721,072 
1950605863NRDT&E SHIP AND AIRCRAFT SUPPORT97,47197,471 
1960605864NTEST AND EVALUATION SUPPORT373,834373,834 
1970605865NOPERATIONAL TEST AND EVALUATION CAPABILITY21,55421,554 
1980605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT16,22716,227 
2000605873MMARINE CORPS PROGRAM WIDE SUPPORT24,30324,303 
2010605898NMANAGEMENT HQ—R&D43,26243,262 
2020606355NWARFARE INNOVATION MANAGEMENT41,91841,918 
2030606942MASSESSMENTS AND EVALUATIONS CYBER VULNERABILITIES7,0007,000 
2040606942NASSESSMENTS AND EVALUATIONS CYBER VULNERABILITIES48,80048,800 
2050305327NINSIDER THREAT1,6821,682 
2060902498NMANAGEMENT HEADQUARTERS (DEPARTMENTAL SUPPORT ACTIVITIES)1,5791,579 
2081206867NSEW SURVEILLANCE/RECONNAISSANCE SUPPORT8,6848,684 
SUBTOTAL MANAGEMENT SUPPORT1,020,5691,011,569 
 
9999999999CLASSIFIED PROGRAMS1,549,5031,549,503 
OPERATIONAL SYSTEMS DEVELOPMENT 
2100604227NHARPOON MODIFICATIONS5,4265,426 
2110604840MF–35 C2D2259,122259,122 
2120604840NF–35 C2D2252,360252,360 
2130607658NCOOPERATIVE ENGAGEMENT CAPABILITY (CEC)130,515130,515 
2140607700NDEPLOYABLE JOINT COMMAND AND CONTROL3,1273,127 
2150101221NSTRATEGIC SUB & WEAPONS SYSTEM SUPPORT157,679157,679 
2160101224NSSBN SECURITY TECHNOLOGY PROGRAM43,19843,198 
2170101226NSUBMARINE ACOUSTIC WARFARE DEVELOPMENT11,31111,311 
2180101402NNAVY STRATEGIC COMMUNICATIONS39,31339,313 
2190204136NF/A–18 SQUADRONS193,086193,086 
2200204163NFLEET TELECOMMUNICATIONS (TACTICAL)25,01425,014 
2210204228NSURFACE SUPPORT11,66111,661 
2220204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)282,395291,095 
 Restore MST to maintain 2020 IOC[8,700] 
2230204311NINTEGRATED SURVEILLANCE SYSTEM36,95971,959 
 Additional TRAPS units[35,000] 
2240204313NSHIP-TOWED ARRAY SURVEILLANCE SYSTEMS15,45415,454 
2250204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)6,0736,073 
2260204460MGROUND/AIR TASK ORIENTED RADAR (G/ATOR)45,02945,029 
2270204571NCONSOLIDATED TRAINING SYSTEMS DEVELOPMENT104,903104,903 
2280204574NCRYPTOLOGIC DIRECT SUPPORT4,5444,544 
2290204575NELECTRONIC WARFARE (EW) READINESS SUPPORT66,88966,889 
2300205601NHARM IMPROVEMENT120,76221,522 
 Cancel ER program[–99,240] 
2310205604NTACTICAL DATA LINKS104,696116,696 
 UPL—Tactical Targeting Network Technology acceleration[12,000] 
2320205620NSURFACE ASW COMBAT SYSTEM INTEGRATION28,42128,421 
2330205632NMK–48 ADCAP94,15594,155 
2340205633NAVIATION IMPROVEMENTS121,805136,805 
 UPL—F/A–18 E/F Super Hornet Engine Enhancements[15,000] 
2350205675NOPERATIONAL NUCLEAR POWER SYSTEMS117,028117,028 
2360206313MMARINE CORPS COMMUNICATIONS SYSTEMS174,779174,779 
2370206335MCOMMON AVIATION COMMAND AND CONTROL SYSTEM (CAC2S)4,8264,826 
2380206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS97,15297,152 
2390206624MMARINE CORPS COMBAT SERVICES SUPPORT30,15630,156 
2400206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)39,97639,976 
2410206629MAMPHIBIOUS ASSAULT VEHICLE22,6370 
 Lacks operational justification/need[–22,637] 
2420207161NTACTICAL AIM MISSILES40,12140,121 
2430207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)32,47332,473 
2490303138NCONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES (CANES)23,69723,697 
2500303140NINFORMATION SYSTEMS SECURITY PROGRAM44,22844,228 
2520305192NMILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES6,0816,081 
2530305204NTACTICAL UNMANNED AERIAL VEHICLES8,5298,529 
2540305205NUAS INTEGRATION AND INTEROPERABILITY41,21241,212 
2550305208MDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS7,6877,687 
2560305208NDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS42,84642,846 
2570305220NMQ–4C TRITON14,39514,395 
2580305231NMQ–8 UAV9,8439,843 
2590305232MRQ–11 UAV524524 
2600305234NSMALL (LEVEL 0) TACTICAL UAS (STUASL0)5,3605,360 
2610305239MRQ–21A10,91410,914 
2620305241NMULTI-INTELLIGENCE SENSOR DEVELOPMENT81,23181,231 
2630305242MUNMANNED AERIAL SYSTEMS (UAS) PAYLOADS (MIP)5,9565,956 
2640305421NRQ–4 MODERNIZATION219,894219,894 
2650308601NMODELING AND SIMULATION SUPPORT7,0977,097 
2660702207NDEPOT MAINTENANCE (NON-IF)36,56036,560 
2670708730NMARITIME TECHNOLOGY (MARITECH)7,2847,284 
2681203109NSATELLITE COMMUNICATIONS (SPACE)39,17439,174 
SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT4,885,0604,833,883 
 
TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY18,481,66618,536,843 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, AF 
BASIC RESEARCH 
10601102FDEFENSE RESEARCH SCIENCES348,322358,322 
 Basic research program increase[5,000] 
 Quantum information sciences[5,000] 
20601103FUNIVERSITY RESEARCH INITIATIVES154,991154,991 
30601108FHIGH ENERGY LASER RESEARCH INITIATIVES14,50617,006 
 Directed energy research[2,500] 
SUBTOTAL BASIC RESEARCH517,819530,319 
 
APPLIED RESEARCH 
40602102FMATERIALS125,373129,373 
 Advanced materials analysis[4,000] 
50602201FAEROSPACE VEHICLE TECHNOLOGIES130,547135,547 
 High speed systems technology (hypersonic vehicle structures)[5,000] 
60602202FHUMAN EFFECTIVENESS APPLIED RESEARCH112,518112,518 
70602203FAEROSPACE PROPULSION190,919213,419 
 Affordable Responsive Modular Rocket[15,000] 
 Multi-mode propulsion[3,000] 
 Solid rocket motor produce on-demand[2,000] 
 Turbine engine technology[2,500] 
80602204FAEROSPACE SENSORS166,534159,034 
 General program reduction[–7,500] 
90602298FSCIENCE AND TECHNOLOGY MANAGEMENT— MAJOR HEADQUARTERS ACTIVITIES8,2888,288 
110602602FCONVENTIONAL MUNITIONS112,841112,841 
120602605FDIRECTED ENERGY TECHNOLOGY141,898145,898 
 Skywave technologies laboratory[4,000] 
130602788FDOMINANT INFORMATION SCIENCES AND METHODS162,420162,420 
140602890FHIGH ENERGY LASER RESEARCH43,35955,859 
 Directed energy research[2,500] 
 High powered microwave[10,000] 
151206601FSPACE TECHNOLOGY117,645123,645 
 Wargaming and simulator lab[6,000] 
SUBTOTAL APPLIED RESEARCH1,312,3421,358,842 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
160603112FADVANCED MATERIALS FOR WEAPON SYSTEMS34,42631,926 
 General program reduction[–5,000] 
 Materials affordability[2,500] 
170603199FSUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)15,15016,150 
 Prevention/enhanced maintainability technologies[1,000] 
180603203FADVANCED AEROSPACE SENSORS39,96839,968 
190603211FAEROSPACE TECHNOLOGY DEV/DEMO121,002131,002 
 Design/Manufacture aircraft aft body drag reduction devices[10,000] 
200603216FAEROSPACE PROPULSION AND POWER TECHNOLOGY115,462139,462 
 General program increase[9,000] 
 Multi-mode propulsion[5,000] 
 Technology for the Sustainment of Strategic Systems[10,000] 
210603270FELECTRONIC COMBAT TECHNOLOGY55,31960,319 
 RF/EO/IR warning and countermeasures[5,000] 
220603401FADVANCED SPACECRAFT TECHNOLOGY54,89554,895 
230603444FMAUI SPACE SURVEILLANCE SYSTEM (MSSS)10,67410,674 
240603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT36,46336,463 
250603601FCONVENTIONAL WEAPONS TECHNOLOGY194,981194,981 
260603605FADVANCED WEAPONS TECHNOLOGY43,36853,368 
 Demonstrator laser weapon system[10,000] 
270603680FMANUFACTURING TECHNOLOGY PROGRAM42,02542,025 
280603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION51,06451,064 
SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT814,797862,297 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
300603260FINTELLIGENCE ADVANCED DEVELOPMENT5,5685,568 
320603742FCOMBAT IDENTIFICATION TECHNOLOGY18,19418,194 
330603790FNATO RESEARCH AND DEVELOPMENT2,3052,305 
350603851FINTERCONTINENTAL BALLISTIC MISSILE—DEM/VAL41,85641,856 
370604015FLONG RANGE STRIKE—BOMBER2,314,1962,314,196 
380604201FINTEGRATED AVIONICS PLANNING AND DEVELOPMENT14,89414,894 
390604257FADVANCED TECHNOLOGY AND SENSORS34,58534,585 
400604288FNATIONAL AIRBORNE OPS CENTER (NAOC) RECAP9,7409,740 
410604317FTECHNOLOGY TRANSFER12,96012,960 
420604327FHARD AND DEEPLY BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM71,50171,501 
430604414FCYBER RESILIENCY OF WEAPON SYSTEMS-ACS62,61862,618 
460604776FDEPLOYMENT & DISTRIBUTION ENTERPRISE R&D28,35038,350 
 Tanker prototype[10,000] 
480604858FTECH TRANSITION PROGRAM1,186,0751,408,875 
 Acceleration of Hypersonic Conventional Strike Weapon[100,000] 
 Low cost attritable aircraft prototype[80,000] 
 Rapid Sustainment Initiative[42,800] 
490605230FGROUND BASED STRATEGIC DETERRENT345,041414,441 
 UPL program acceleration[69,400] 
500207110FNEXT GENERATION AIR DOMINANCE503,997503,997 
510207455FTHREE DIMENSIONAL LONG-RANGE RADAR (3DELRR)40,32640,326 
520208099FUNIFIED PLATFORM (UP)29,80029,800 
540305236FCOMMON DATA LINK EXECUTIVE AGENT (CDL EA)41,88041,880 
550305601FMISSION PARTNER ENVIRONMENTS10,07410,074 
560306250FCYBER OPERATIONS TECHNOLOGY DEVELOPMENT253,825253,825 
570306415FENABLED CYBER ACTIVITIES16,32516,325 
590901410FCONTRACTING INFORMATION TECHNOLOGY SYSTEM17,5770 
 Duplication concern[–17,577] 
601203164FNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)286,629286,629 
611203710FEO/IR WEATHER SYSTEMS7,9407,940 
621206422FWEATHER SYSTEM FOLLOW-ON138,052138,052 
631206425FSPACE SITUATION AWARENESS SYSTEMS39,33839,338 
641206434FMIDTERM POLAR MILSATCOM SYSTEM383,113383,113 
651206438FSPACE CONTROL TECHNOLOGY91,01891,018 
661206730FSPACE SECURITY AND DEFENSE PROGRAM45,54245,542 
671206760FPROTECTED TACTICAL ENTERPRISE SERVICE (PTES)51,41951,419 
681206761FPROTECTED TACTICAL SERVICE (PTS)29,77629,776 
691206855FPROTECTED SATCOM SERVICES (PSCS)—AGGREGATED29,37929,379 
701206857FOPERATIONALLY RESPONSIVE SPACE366,050316,050 
 Space RCO Solar Power Project—Early to need[–50,000] 
SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES6,529,9436,764,566 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
710604200FFUTURE ADVANCED WEAPON ANALYSIS & PROGRAMS39,60239,602 
720604201FINTEGRATED AVIONICS PLANNING AND DEVELOPMENT58,53158,531 
730604222FNUCLEAR WEAPONS SUPPORT4,4684,468 
740604270FELECTRONIC WARFARE DEVELOPMENT1,9091,909 
750604281FTACTICAL DATA NETWORKS ENTERPRISE207,746257,746 
 Increase to accelerate 21st Century Battle Management Command and Control[50,000] 
760604287FPHYSICAL SECURITY EQUIPMENT14,42114,421 
770604329FSMALL DIAMETER BOMB (SDB)—EMD73,15873,158 
810604429FAIRBORNE ELECTRONIC ATTACK7,1537,153 
830604602FARMAMENT/ORDNANCE DEVELOPMENT58,59058,590 
840604604FSUBMUNITIONS2,9902,990 
850604617FAGILE COMBAT SUPPORT20,02820,028 
860604618FJOINT DIRECT ATTACK MUNITION15,78715,787 
870604706FLIFE SUPPORT SYSTEMS8,9198,919 
880604735FCOMBAT TRAINING RANGES35,89535,895 
890604800FF–35—EMD69,00169,001 
900307581FJSTARS RECAP050,000 
 Continue JSTARS recap GMTI radar development[50,000] 
910604932FLONG RANGE STANDOFF WEAPON614,920699,920 
 UPL Program acceleration[85,000] 
920604933FICBM FUZE MODERNIZATION172,902172,902 
970605221FKC–4688,17088,170 
980605223FADVANCED PILOT TRAINING265,465265,465 
990605229FCOMBAT RESCUE HELICOPTER457,652457,652 
1050605830FACQ WORKFORCE- GLOBAL BATTLE MGMT3,6173,617 
1060605931FB–2 DEFENSIVE MANAGEMENT SYSTEM261,758261,758 
1070101125FNUCLEAR WEAPONS MODERNIZATION91,90791,907 
1080207171FF–15 EPAWSS137,095137,095 
1090207328FSTAND IN ATTACK WEAPON43,17543,175 
1100207423FADVANCED COMMUNICATIONS SYSTEMS14,88814,888 
1110207701FFULL COMBAT MISSION TRAINING1,0151,015 
1160401310FC–32 EXECUTIVE TRANSPORT RECAPITALIZATION7,9437,943 
1170401319FPRESIDENTIAL AIRCRAFT RECAPITALIZATION (PAR)673,032673,032 
1180701212FAUTOMATED TEST SYSTEMS13,65313,653 
1191203176FCOMBAT SURVIVOR EVADER LOCATOR939939 
1201203269FGPS IIIC451,889451,889 
1211203940FSPACE SITUATION AWARENESS OPERATIONS46,66846,668 
1221206421FCOUNTERSPACE SYSTEMS20,67620,676 
1231206425FSPACE SITUATION AWARENESS SYSTEMS134,463134,463 
1241206426FSPACE FENCE20,21520,215 
1251206431FADVANCED EHF MILSATCOM (SPACE)151,506151,506 
1261206432FPOLAR MILSATCOM (SPACE)27,33727,337 
1271206433FWIDEBAND GLOBAL SATCOM (SPACE)3,9703,970 
1281206441FSPACE BASED INFRARED SYSTEM (SBIRS) HIGH EMD60,56560,565 
1291206442FEVOLVED SBIRS643,126743,126 
 Accelerate sensor development[100,000] 
1301206853FEVOLVED EXPENDABLE LAUNCH VEHICLE PROGRAM (SPACE)—EMD245,447245,447 
SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION5,272,1915,557,191 
 
MANAGEMENT SUPPORT 
1310604256FTHREAT SIMULATOR DEVELOPMENT34,25634,256 
1320604759FMAJOR T&E INVESTMENT91,844106,844 
 Test infrastructure improvements[15,000] 
1330605101FRAND PROJECT AIR FORCE34,61434,614 
1350605712FINITIAL OPERATIONAL TEST & EVALUATION18,04318,043 
1360605807FTEST AND EVALUATION SUPPORT692,784692,784 
1370605826FACQ WORKFORCE- GLOBAL POWER233,924233,924 
1380605827FACQ WORKFORCE- GLOBAL VIG & COMBAT SYS263,488263,488 
1390605828FACQ WORKFORCE- GLOBAL REACH153,591153,591 
1400605829FACQ WORKFORCE- CYBER, NETWORK, & BUS SYS232,315232,315 
1410605830FACQ WORKFORCE- GLOBAL BATTLE MGMT169,868169,868 
1420605831FACQ WORKFORCE- CAPABILITY INTEGRATION226,219226,219 
1430605832FACQ WORKFORCE- ADVANCED PRGM TECHNOLOGY38,40038,400 
1440605833FACQ WORKFORCE- NUCLEAR SYSTEMS125,761125,761 
1470605898FMANAGEMENT HQ—R&D10,64210,642 
1480605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT162,216162,216 
1490605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT28,88828,888 
1500606017FREQUIREMENTS ANALYSIS AND MATURATION35,28535,285 
1530308602FENTEPRISE INFORMATION SERVICES (EIS)20,54520,545 
1540702806FACQUISITION AND MANAGEMENT SUPPORT12,36712,367 
1550804731FGENERAL SKILL TRAINING1,4481,448 
1571001004FINTERNATIONAL ACTIVITIES3,9983,998 
1581206116FSPACE TEST AND TRAINING RANGE DEVELOPMENT23,25423,254 
1591206392FSPACE AND MISSILE CENTER (SMC) CIVILIAN WORKFORCE169,912169,912 
1601206398FSPACE & MISSILE SYSTEMS CENTER—MHA10,50810,508 
1611206860FROCKET SYSTEMS LAUNCH PROGRAM (SPACE)19,72119,721 
1621206864FSPACE TEST PROGRAM (STP)25,62025,620 
SUBTOTAL MANAGEMENT SUPPORT2,839,5112,854,511 
 
9999999999CLASSIFIED PROGRAMS16,534,12416,534,124 
OPERATIONAL SYSTEMS DEVELOPMENT 
1650604233FSPECIALIZED UNDERGRADUATE FLIGHT TRAINING11,34411,344 
1670605018FAF INTEGRATED PERSONNEL AND PAY SYSTEM (AF-IPPS)47,28713,141 
 Poor agile development implementation and lenghty delivery timeline[–34,146] 
1680605024FANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY32,77032,770 
1690605117FFOREIGN MATERIEL ACQUISITION AND EXPLOITATION68,36868,368 
1700605278FHC/MC–130 RECAP RDT&E32,57432,574 
1710606018FNC3 INTEGRATION26,11226,112 
1720606942FASSESSMENTS AND EVALUATIONS CYBER VULNERABILITIES99,10099,100 
1730101113FB–52 SQUADRONS280,414295,214 
 Air Force requested realignment[14,800] 
1740101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)5,9555,955 
1750101126FB–1B SQUADRONS76,03076,030 
1760101127FB–2 SQUADRONS105,561105,561 
1770101213FMINUTEMAN SQUADRONS156,047156,047 
1790101316FWORLDWIDE JOINT STRATEGIC COMMUNICATIONS10,44210,442 
1800101324FINTEGRATED STRATEGIC PLANNING & ANALYSIS NETWORK22,83322,833 
1810101328FICBM REENTRY VEHICLES18,41218,412 
1830102110FUH–1N REPLACEMENT PROGRAM288,022288,022 
1840102326FREGION/SECTOR OPERATION CONTROL CENTER MODERNIZATION PROGRAM9,2529,252 
1860205219FMQ–9 UAV115,345115,345 
1880207131FA–10 SQUADRONS26,73826,738 
1890207133FF–16 SQUADRONS191,564191,564 
1900207134FF–15E SQUADRONS192,883192,883 
1910207136FMANNED DESTRUCTIVE SUPPRESSION15,23815,238 
1920207138FF–22A SQUADRONS603,553603,553 
1930207142FF–35 SQUADRONS549,501549,501 
1940207161FTACTICAL AIM MISSILES37,23037,230 
1950207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)61,39361,393 
1960207227FCOMBAT RESCUE—PARARESCUE647647 
1980207249FPRECISION ATTACK SYSTEMS PROCUREMENT14,89114,891 
1990207253FCOMPASS CALL13,90113,901 
2000207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM121,203121,203 
2020207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)60,06260,062 
2030207410FAIR & SPACE OPERATIONS CENTER (AOC)106,102106,102 
2040207412FCONTROL AND REPORTING CENTER (CRC)6,4136,413 
2050207417FAIRBORNE WARNING AND CONTROL SYSTEM (AWACS)120,664130,664 
 Increase to accelerate 21st Century Battle Management Command and Control[10,000] 
2060207418FTACTICAL AIRBORNE CONTROL SYSTEMS2,6592,659 
2080207431FCOMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES10,31610,316 
2090207444FTACTICAL AIR CONTROL PARTY-MOD6,1496,149 
2100207448FC2ISR TACTICAL DATA LINK1,7381,738 
2110207452FDCAPES13,29713,297 
2120207573FNATIONAL TECHNICAL NUCLEAR FORENSICS1,7881,788 
2130207581FJOINT SURVEILLANCE/TARGET ATTACK RADAR SYSTEM (JSTARS)14,88814,888 
2140207590FSEEK EAGLE24,69924,699 
2150207601FUSAF MODELING AND SIMULATION17,07817,078 
2160207605FWARGAMING AND SIMULATION CENTERS6,1416,141 
2180207697FDISTRIBUTED TRAINING AND EXERCISES4,2254,225 
2190208006FMISSION PLANNING SYSTEMS63,65363,653 
2200208007FTACTICAL DECEPTION6,9496,949 
2210208087FAF OFFENSIVE CYBERSPACE OPERATIONS40,52640,526 
2220208088FAF DEFENSIVE CYBERSPACE OPERATIONS24,16624,166 
2230208097FJOINT CYBER COMMAND AND CONTROL (JCC2)13,00013,000 
2240208099FUNIFIED PLATFORM (UP)28,75928,759 
2290301017FGLOBAL SENSOR INTEGRATED ON NETWORK (GSIN)3,5793,579 
2300301112FNUCLEAR PLANNING AND EXECUTION SYSTEM (NPES)29,62029,620 
2370301401FAIR FORCE SPACE AND CYBER NON-TRADITIONAL ISR FOR BATTLESPACE AWARENESS6,6336,633 
2380302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)57,75857,758 
2400303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)99,08899,088 
2410303133FHIGH FREQUENCY RADIO SYSTEMS51,61251,612 
2420303140FINFORMATION SYSTEMS SECURITY PROGRAM34,61234,612 
2440303142FGLOBAL FORCE MANAGEMENT—DATA INITIATIVE2,1702,170 
2460304260FAIRBORNE SIGINT ENTERPRISE106,873106,873 
2470304310FCOMMERCIAL ECONOMIC ANALYSIS3,4723,472 
2500305015FC2 AIR OPERATIONS SUITE—C2 INFO SERVICES8,6088,608 
2510305020FCCMD INTELLIGENCE INFORMATION TECHNOLOGY1,5861,586 
2520305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)4,4924,492 
2540305111FWEATHER SERVICE26,94226,942 
2550305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)6,2716,271 
2560305116FAERIAL TARGETS8,3838,383 
2590305128FSECURITY AND INVESTIGATIVE ACTIVITIES418418 
2610305146FDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES3,8453,845 
2680305202FDRAGON U–248,51848,518 
2700305206FAIRBORNE RECONNAISSANCE SYSTEMS175,334175,334 
2710305207FMANNED RECONNAISSANCE SYSTEMS14,22314,223 
2720305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS24,55424,554 
2730305220FRQ–4 UAV221,690221,690 
2740305221FNETWORK-CENTRIC COLLABORATIVE TARGETING14,28814,288 
2750305238FNATO AGS51,52751,527 
2760305240FSUPPORT TO DCGS ENTERPRISE26,57926,579 
2780305600FINTERNATIONAL INTELLIGENCE TECHNOLOGY AND ARCHITECTURES8,4648,464 
2800305881FRAPID CYBER ACQUISITION4,3034,303 
2840305984FPERSONNEL RECOVERY COMMAND & CTRL (PRC2)2,4662,466 
2850307577FINTELLIGENCE MISSION DATA (IMD)4,1174,117 
2870401115FC–130 AIRLIFT SQUADRON105,988105,988 
2880401119FC–5 AIRLIFT SQUADRONS (IF)25,07125,071 
2890401130FC–17 AIRCRAFT (IF)48,29948,299 
2900401132FC–130J PROGRAM15,40915,409 
2910401134FLARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)4,3344,334 
2920401218FKC–135S3,4933,493 
2930401219FKC–10S6,5696,569 
2940401314FOPERATIONAL SUPPORT AIRLIFT3,1723,172 
2950401318FCV–2218,50218,502 
2960401840FAMC COMMAND AND CONTROL SYSTEM1,6881,688 
2970408011FSPECIAL TACTICS / COMBAT CONTROL2,5412,541 
2980702207FDEPOT MAINTENANCE (NON-IF)1,8971,897 
2990708055FMAINTENANCE, REPAIR & OVERHAUL SYSTEM50,93315,873 
 Poor agile development implementation[–35,060] 
3000708610FLOGISTICS INFORMATION TECHNOLOGY (LOGIT)13,78713,787 
3010708611FSUPPORT SYSTEMS DEVELOPMENT4,4974,497 
3020804743FOTHER FLIGHT TRAINING2,0222,022 
3030808716FOTHER PERSONNEL ACTIVITIES108108 
3040901202FJOINT PERSONNEL RECOVERY AGENCY2,0232,023 
3050901218FCIVILIAN COMPENSATION PROGRAM3,7723,772 
3060901220FPERSONNEL ADMINISTRATION6,3586,358 
3070901226FAIR FORCE STUDIES AND ANALYSIS AGENCY1,4181,418 
3080901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT99,73487,918 
 Poor agile development implementation[–11,816] 
3091201921FSERVICE SUPPORT TO STRATCOM—SPACE ACTIVITIES14,16114,161 
3101202247FAF TENCAP26,98626,986 
3111203001FFAMILY OF ADVANCED BLOS TERMINALS (FAB-T)80,16880,168 
3121203110FSATELLITE CONTROL NETWORK (SPACE)17,80817,808 
3141203165FNAVSTAR GLOBAL POSITIONING SYSTEM (SPACE AND CONTROL SEGMENTS)8,9378,937 
3151203173FSPACE AND MISSILE TEST AND EVALUATION CENTER59,93559,935 
3161203174FSPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT21,01921,019 
3171203179FINTEGRATED BROADCAST SERVICE (IBS)8,5688,568 
3181203182FSPACELIFT RANGE SYSTEM (SPACE)10,64110,641 
3191203265FGPS III SPACE SEGMENT144,543144,543 
3201203400FSPACE SUPERIORITY INTELLIGENCE16,27816,278 
3211203614FJSPOC MISSION SYSTEM72,25662,256 
 Assumed cost savings[–10,000] 
3221203620FNATIONAL SPACE DEFENSE CENTER42,20942,209 
3251203913FNUDET DETECTION SYSTEM (SPACE)19,77819,778 
3261203940FSPACE SITUATION AWARENESS OPERATIONS19,57219,572 
3271206423FGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT513,235513,235 
SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT22,891,74022,825,518 
 
TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF40,178,34340,753,244 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, DW 
BASIC RESEARCH 
10601000BRDTRA BASIC RESEARCH37,02337,023 
20601101EDEFENSE RESEARCH SCIENCES422,130429,630 
 Basic research program increase[5,000] 
 Critical materials[2,500] 
30601110D8ZBASIC RESEARCH INITIATIVES42,70252,702 
 Quantum information sciences[5,000] 
 University-lab research partnership[5,000] 
40601117EBASIC OPERATIONAL MEDICAL RESEARCH SCIENCE47,82557,825 
 TBI Treatment for blast injuries[10,000] 
50601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM85,91985,919 
60601228D8ZHISTORICALLY BLACK COLLEGES AND UNIVERSITIES/MINORITY INSTITUTIONS30,41230,412 
70601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM42,10342,103 
SUBTOTAL BASIC RESEARCH708,114735,614 
 
APPLIED RESEARCH 
80602000D8ZJOINT MUNITIONS TECHNOLOGY19,17021,670 
 Insensitive munitions[2,500] 
90602115EBIOMEDICAL TECHNOLOGY101,300101,300 
110602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM51,59651,596 
120602251D8ZAPPLIED RESEARCH FOR THE ADVANCEMENT OF S&T PRIORITIES60,68853,188 
 General program reduction[–7,500] 
130602303EINFORMATION & COMMUNICATIONS TECHNOLOGY395,317395,317 
140602383EBIOLOGICAL WARFARE DEFENSE38,64038,640 
150602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM192,674192,674 
160602668D8ZCYBER SECURITY RESEARCH14,96914,969 
170602702ETACTICAL TECHNOLOGY335,466332,966 
 General program increase[2,500] 
 MAD-FIRES reduction[–5,000] 
180602715EMATERIALS AND BIOLOGICAL TECHNOLOGY226,898211,898 
 General program reduction[–15,000] 
190602716EELECTRONICS TECHNOLOGY333,847333,847 
200602718BRCOUNTER WEAPONS OF MASS DESTRUCTION APPLIED RESEARCH161,151161,151 
210602751D8ZSOFTWARE ENGINEERING INSTITUTE (SEI) APPLIED RESEARCH9,3009,300 
221160401BBSOF TECHNOLOGY DEVELOPMENT35,92135,921 
SUBTOTAL APPLIED RESEARCH1,976,9371,954,437 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
230603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY25,59825,598 
240603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT125,271111,271 
 General program reduction[–14,000] 
250603133D8ZFOREIGN COMPARATIVE TESTING24,53224,532 
270603160BRCOUNTER WEAPONS OF MASS DESTRUCTION ADVANCED TECHNOLOGY DEVELOPMENT299,858299,858 
280603176CADVANCED CONCEPTS AND PERFORMANCE ASSESSMENT13,01713,017 
290603178CWEAPONS TECHNOLOGY013,400 
 MDA UPL: Accelerate hypersonic missile defense[13,400] 
310603180CADVANCED RESEARCH20,36542,565 
 Accelerate hypersonic missile defense[22,200] 
320603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT18,64418,644 
340603286EADVANCED AEROSPACE SYSTEMS277,603282,603 
 Hypersonics weapons programs development and transition[5,000] 
350603287ESPACE PROGRAMS AND TECHNOLOGY254,671364,671 
 Blackjack increase[110,000] 
360603288D8ZANALYTIC ASSESSMENTS19,47219,472 
370603289D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS37,26337,263 
380603291D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS—MHA13,62113,621 
390603294CCOMMON KILL VEHICLE TECHNOLOGY189,753189,753 
400603342D8WDEFENSE INNOVATION UNIT EXPERIMENTAL (DIUX)29,36429,864 
 Defense technology innovation[500] 
410603375D8ZTECHNOLOGY INNOVATION83,143103,143 
 Commercial SAR satellites[20,000] 
420603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT142,826142,826 
430603527D8ZRETRACT LARCH161,128161,128 
440603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY12,91812,918 
450603648D8ZJOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS106,049106,049 
460603662D8ZNETWORKED COMMUNICATIONS CAPABILITIES12,6965,196 
 General program reduction[–7,500] 
470603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM114,637121,637 
 Enhancing cybersecurity for small vendors[5,000] 
 Eye protection system[2,000] 
480603680SMANUFACTURING TECHNOLOGY PROGRAM49,66752,167 
 General program increase[2,500] 
490603699D8ZEMERGING CAPABILITIES TECHNOLOGY DEVELOPMENT48,33848,338 
500603712SGENERIC LOGISTICS R&D TECHNOLOGY DEMONSTRATIONS11,77812,778 
 General program increase[1,000] 
520603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH PROGRAM76,51486,514 
 Readiness Increase[10,000] 
530603720SMICROELECTRONICS TECHNOLOGY DEVELOPMENT AND SUPPORT168,931173,931 
 Tunable filter, support for microelectronics development[5,000] 
540603727D8ZJOINT WARFIGHTING PROGRAM5,9925,992 
550603739EADVANCED ELECTRONICS TECHNOLOGIES111,099118,599 
 Support for the Electronics Resurgence Initiative[7,500] 
560603760ECOMMAND, CONTROL AND COMMUNICATIONS SYSTEMS185,984185,984 
570603766ENETWORK-CENTRIC WARFARE TECHNOLOGY438,569428,569 
 General program reduction[–10,000] 
580603767ESENSOR TECHNOLOGY190,128191,628 
 Sensors and processing systems technology[1,500] 
590603769D8ZDISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT13,56413,564 
600603781D8ZSOFTWARE ENGINEERING INSTITUTE15,05015,050 
610603826D8ZQUICK REACTION SPECIAL PROJECTS69,62659,626 
 General program reduction[–10,000] 
620603833D8ZENGINEERING SCIENCE & TECHNOLOGY19,41519,415 
630603924D8ZHIGH ENERGY LASER ADVANCED TECHNOLOGY PROGRAM69,53369,533 
640603941D8ZTEST & EVALUATION SCIENCE & TECHNOLOGY96,389111,389 
 Hypersonics and directed energy test[10,000] 
 Workforce development[5,000] 
650604055D8ZOPERATIONAL ENERGY CAPABILITY IMPROVEMENT40,58250,582 
 Readiness Increase[10,000] 
660303310D8ZCWMD SYSTEMS26,64426,644 
671160402BBSOF ADVANCED TECHNOLOGY DEVELOPMENT79,38079,380 
3008888NATIONAL SECURITY INNOVATION ACTIVITIES0150,000 
 Establish office for capital investment[150,000] 
SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT3,699,6124,038,712 
 
ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES 
680603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P28,14028,140 
690603600D8ZWALKOFF92,22292,222 
700603821D8ZACQUISITION ENTERPRISE DATA & INFORMATION SERVICES2,5062,506 
710603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM40,01650,016 
 Readiness Increase[10,000] 
720603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT214,173398,273 
 MDA UPL: USFK JEON[184,100] 
730603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT926,359718,359 
 Reduce FY19 Numbers[–208,000] 
740603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL129,886129,886 
750603884CBALLISTIC MISSILE DEFENSE SENSORS220,876244,876 
 MDA UPL: USFK JEON[24,000] 
760603890CBMD ENABLING PROGRAMS540,926540,926 
770603891CSPECIAL PROGRAMS—MDA422,348422,348 
780603892CAEGIS BMD767,539767,539 
810603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI475,168425,168 
 Inconsistent capability delivery[–50,000] 
820603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT48,76748,767 
830603904CMISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)54,92554,925 
840603906CREGARDING TRENCH16,91616,916 
850603907CSEA BASED X-BAND RADAR (SBX)149,715116,715 
 Reduce FY19 Numbers[–33,000] 
860603913CISRAELI COOPERATIVE PROGRAMS300,000300,000 
870603914CBALLISTIC MISSILE DEFENSE TEST365,681437,581 
 MDA UPL: USFK JEON[71,900] 
880603915CBALLISTIC MISSILE DEFENSE TARGETS517,852486,352 
 MDA UPL: USFK JEON[4,500] 
 Reduce FY19 Numbers[–36,000] 
890603920D8ZHUMANITARIAN DEMINING11,34711,347 
900603923D8ZCOALITION WARFARE8,5288,528 
910604016D8ZDEPARTMENT OF DEFENSE CORROSION PROGRAM3,4778,477 
 Corrosion prevention[5,000] 
920604115CTECHNOLOGY MATURATION INITIATIVES148,822228,822 
 Laser scaling for boost phase intercept[80,000] 
930604132D8ZMISSILE DEFEAT PROJECT58,60758,607 
940604134BRCOUNTER IMPROVISED-THREAT DEMONSTRATION, PROTOTYPE DEVELOPMENT, AND TESTING12,99312,993 
950604181CHYPERSONIC DEFENSE120,444130,944 
 Accelerate hypersonic missile defense[10,500] 
960604250D8ZADVANCED INNOVATIVE TECHNOLOGIES1,431,7021,481,702 
 Quartermaster Pathfinder[50,000] 
970604294D8ZTRUSTED & ASSURED MICROELECTRONICS233,142238,642 
 New trust approach development[5,500] 
980604331D8ZRAPID PROTOTYPING PROGRAM99,33399,333 
990604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED SYSTEM COMMON DEVELOPMENT3,7813,781 
1000604673CPACIFIC DISCRIMINATING RADAR95,76595,765 
1010604682D8ZWARGAMING AND SUPPORT FOR STRATEGIC ANALYSIS (SSA)3,7683,768 
1030604826JJOINT C5 CAPABILITY DEVELOPMENT, INTEGRATION AND INTEROPERABILITY ASSESSMENTS22,43522,435 
1040604873CLONG RANGE DISCRIMINATION RADAR (LRDR)164,562164,562 
1050604874CIMPROVED HOMELAND DEFENSE INTERCEPTORS561,220421,820 
 Reduce FY19 Numbers[–139,400] 
1060604876CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT TEST61,01761,017 
1070604878CAEGIS BMD TEST95,75695,756 
1080604879CBALLISTIC MISSILE DEFENSE SENSOR TEST81,00181,001 
1090604880CLAND-BASED SM–3 (LBSM3)27,69227,692 
1110604887CBALLISTIC MISSILE DEFENSE MIDCOURSE SEGMENT TEST81,93472,634 
 Reduce FY19 Numbers[–9,300] 
1120604894CMULTI-OBJECT KILL VEHICLE8,2568,256 
1130300206RENTERPRISE INFORMATION TECHNOLOGY SYSTEMS2,6002,600 
1140303191D8ZJOINT ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM3,1043,104 
1150305103CCYBER SECURITY INITIATIVE985985 
1161206893CSPACE TRACKING & SURVEILLANCE SYSTEM36,95536,955 
1171206895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS16,48489,484 
 MDA UPL: Initiate missile defense tracking system[73,000] 
SUBTOTAL ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES8,709,7258,752,525 
 
SYSTEM DEVELOPMENT AND DEMONSTRATION 
1180604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD8,3338,333 
1190604165D8ZPROMPT GLOBAL STRIKE CAPABILITY DEVELOPMENT263,414263,414 
1200604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD388,701388,701 
1210604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)19,50319,503 
1220605000BRCOUNTER WEAPONS OF MASS DESTRUCTION SYSTEMS DEVELOPMENT6,1636,163 
1230605013BLINFORMATION TECHNOLOGY DEVELOPMENT11,9880 
 Lengthy delivery timelines[–11,988] 
1240605021SEHOMELAND PERSONNEL SECURITY INITIATIVE296296 
1250605022D8ZDEFENSE EXPORTABILITY PROGRAM1,4891,489 
1260605027D8ZOUSD(C) IT DEVELOPMENT INITIATIVES9,5909,590 
1270605070SDOD ENTERPRISE SYSTEMS DEVELOPMENT AND DEMONSTRATION3,1733,173 
1280605075D8ZDCMO POLICY AND INTEGRATION2,1053,105 
 Data and advanced analytics[1,000] 
1290605080SDEFENSE AGENCY INITIATIVES (DAI)—FINANCIAL SYSTEM21,15621,156 
1300605090SDEFENSE RETIRED AND ANNUITANT PAY SYSTEM (DRAS)10,73110,731 
1320605210D8ZDEFENSE-WIDE ELECTRONIC PROCUREMENT CAPABILITIES6,3740 
 Duplication concern[–6,374] 
1330605294D8ZTRUSTED & ASSURED MICROELECTRONICS56,17858,678 
 New trust approach development[2,500] 
1340303141KGLOBAL COMBAT SUPPORT SYSTEM2,5122,512 
1350305304D8ZDOD ENTERPRISE ENERGY INFORMATION MANAGEMENT (EEIM)2,4352,435 
1360305310D8ZCWMD SYSTEMS: SYSTEM DEVELOPMENT AND DEMONSTRATION17,04817,048 
SUBTOTAL SYSTEM DEVELOPMENT AND DEMONSTRATION831,189816,327 
 
9999999999CLASSIFIED PROGRAMS45,60445,604 
MANAGEMENT SUPPORT 
1370604774D8ZDEFENSE READINESS REPORTING SYSTEM (DRRS)6,6616,661 
1380604875D8ZJOINT SYSTEMS ARCHITECTURE DEVELOPMENT4,0884,088 
1390604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)258,796268,796 
 Advanced hypersonic wind tunnel experimentation[10,000] 
1400604942D8ZASSESSMENTS AND EVALUATIONS31,35631,356 
1410605001EMISSION SUPPORT65,64665,646 
1420605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)84,18489,184 
 Cyber range capacity and development[5,000] 
1430605104D8ZTECHNICAL STUDIES, SUPPORT AND ANALYSIS22,57617,576 
 General program reduction[–5,000] 
1440605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)52,56552,565 
1460605142D8ZSYSTEMS ENGINEERING38,87238,872 
1470605151D8ZSTUDIES AND ANALYSIS SUPPORT—OSD3,5343,534 
1480605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY5,0505,050 
1490605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION11,45011,450 
1500605200D8ZGENERAL SUPPORT TO USD (INTELLIGENCE)1,6931,693 
1510605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM102,883102,883 
1590605790D8ZSMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER2,5452,545 
1600605798D8ZDEFENSE TECHNOLOGY ANALYSIS24,48724,487 
1610605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)56,85356,853 
1620605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION24,91424,914 
1630605804D8ZDEVELOPMENT TEST AND EVALUATION20,17925,179 
 Improve software testing capabilities[5,000] 
1640605898EMANAGEMENT HQ—R&D13,64313,643 
1650605998KAMANAGEMENT HQ—DEFENSE TECHNICAL INFORMATION CENTER (DTIC)4,1244,124 
1660606100D8ZBUDGET AND PROGRAM ASSESSMENTS5,7685,768 
1670606225D8ZODNA TECHNOLOGY AND RESOURCE ANALYSIS1,0301,030 
1680606589D8WDEFENSE DIGITAL SERVICE (DDS) DEVELOPMENT SUPPORT1,0001,000 
1690606942CASSESSMENTS AND EVALUATIONS CYBER VULNERABILITIES3,4003,400 
1700606942SASSESSMENTS AND EVALUATIONS CYBER VULNERABILITIES4,0004,000 
1710203345D8ZDEFENSE OPERATIONS SECURITY INITIATIVE (DOSI)3,0083,008 
1720204571JJOINT STAFF ANALYTICAL SUPPORT6,6586,658 
1750303166JSUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES652652 
1760303260D8ZDEFENSE MILITARY DECEPTION PROGRAM OFFICE (DMDPO)1,0051,005 
1770305172KCOMBINED ADVANCED APPLICATIONS21,36321,363 
1800305245D8ZINTELLIGENCE CAPABILITIES AND INNOVATION INVESTMENTS109,529109,529 
1810306310D8ZCWMD SYSTEMS: RDT&E MANAGEMENT SUPPORT1,2441,244 
1840804768JCOCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)—NON-MHA42,94042,940 
1850901598CMANAGEMENT HQ—MDA28,62628,626 
1870903235KJOINT SERVICE PROVIDER (JSP)5,1045,104 
SUBTOTAL MANAGEMENT SUPPORT1,117,0301,132,030 
 
9999999999CLASSIFIED PROGRAMS3,877,8983,887,898 
 Classified increase[10,000] 
OPERATIONAL SYSTEM DEVELOPMENT 
1890604130VENTERPRISE SECURITY SYSTEM (ESS)9,7509,750 
1900605127TREGIONAL INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION MANA1,8551,855 
1910605147TOVERSEAS HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)304304 
1920607210D8ZINDUSTRIAL BASE ANALYSIS AND SUSTAINMENT SUPPORT10,37610,376 
1930607310D8ZCWMD SYSTEMS: OPERATIONAL SYSTEMS DEVELOPMENT5,9155,915 
1940607327TGLOBAL THEATER SECURITY COOPERATION MANAGEMENT INFORMATION SYSTEMS (G-TSCMIS)5,8695,869 
1950607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)48,74148,741 
1960208043JPLANNING AND DECISION AID SYSTEM (PDAS)3,0373,037 
1970208045KC4I INTEROPERABILITY62,81462,814 
2030302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION16,56116,561 
2040303126KLONG-HAUL COMMUNICATIONS—DCS14,76914,769 
2050303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)17,57917,579 
2070303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)31,73731,737 
2080303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM7,9407,940 
2090303140GINFORMATION SYSTEMS SECURITY PROGRAM229,252229,252 
2100303140KINFORMATION SYSTEMS SECURITY PROGRAM19,61119,611 
2110303150KGLOBAL COMMAND AND CONTROL SYSTEM46,90046,900 
2120303153KDEFENSE SPECTRUM ORGANIZATION7,5707,570 
2130303228KJOINT INFORMATION ENVIRONMENT (JIE)7,9477,947 
2150303430KFEDERAL INVESTIGATIVE SERVICES INFORMATION TECHNOLOGY39,40039,400 
2240305186D8ZPOLICY R&D PROGRAMS6,2623,262 
 General program reduction[–3,000] 
2250305199D8ZNET CENTRICITY16,78016,780 
2270305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS6,2866,286 
2300305208KDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS2,9702,970 
2330305327VINSIDER THREAT5,95410,954 
 Personnel security and continuous evaluation[5,000] 
2340305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM2,1982,198 
2400307577D8ZINTELLIGENCE MISSION DATA (IMD)6,8896,889 
2420708012KLOGISTICS SUPPORT ACTIVITIES1,3171,317 
2430708012SPACIFIC DISASTER CENTERS1,7701,770 
2440708047SDEFENSE PROPERTY ACCOUNTABILITY SYSTEM1,8051,805 
2461105219BBMQ–9 UAV18,40318,403 
2481160403BBAVIATION SYSTEMS184,993184,993 
2491160405BBINTELLIGENCE SYSTEMS DEVELOPMENT10,62510,625 
2501160408BBOPERATIONAL ENHANCEMENTS102,307102,307 
2511160431BBWARRIOR SYSTEMS46,94246,942 
2521160432BBSPECIAL PROGRAMS2,4792,479 
2531160434BBUNMANNED ISR27,27027,270 
2541160480BBSOF TACTICAL VEHICLES1,1211,121 
2551160483BBMARITIME SYSTEMS42,47142,471 
2561160489BBGLOBAL VIDEO SURVEILLANCE ACTIVITIES4,7804,780 
2571160490BBOPERATIONAL ENHANCEMENTS INTELLIGENCE12,17612,176 
2581203610KTELEPORT PROGRAM2,3232,323 
SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT4,973,9464,985,946 
 
TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW22,016,55322,415,591 
 
OPERATIONAL TEST & EVAL, DEFENSE 
MANAGEMENT SUPPORT 
10605118OTEOPERATIONAL TEST AND EVALUATION85,68585,685 
20605131OTELIVE FIRE TEST AND EVALUATION64,33264,332 
30605814OTEOPERATIONAL TEST ACTIVITIES AND ANALYSES70,99281,892 
 Increase for test and evaluation technologies[10,900] 
SUBTOTAL MANAGEMENT SUPPORT221,009231,909 
 
TOTAL OPERATIONAL TEST & EVAL, DEFENSE221,009231,909 
 
TOTAL RDT&E91,056,95092,216,538 
4202.RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS 
 
 
SEC. 4202. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineProgramElementItemFY 2019 RequestSenate Authorized 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
560603327AAIR AND MISSILE DEFENSE SYSTEMS ENGINEERING1,0001,000 
580603627ASMOKE, OBSCURANT AND TARGET DEFEATING SYS-ADV DEV1,5001,500 
610603747ASOLDIER SUPPORT AND SURVIVABILITY3,0003,000 
760604117AMANEUVER—SHORT RANGE AIR DEFENSE (M-SHORAD)23,00023,000 
SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES28,50028,500 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
880604328ATRACTOR CAGE12,00012,000 
1000604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV119,300119,300 
1250605032ATRACTOR TIRE66,76066,760 
1280605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)2,6702,670 
1360605051AAIRCRAFT SURVIVABILITY DEVELOPMENT34,93334,933 
1470303032ATROJAN—RH121,2001,200 
SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION236,863236,863 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1840607131AWEAPONS AND MUNITIONS PRODUCT IMPROVEMENT PROGRAMS2,5482,548 
1850607133ATRACTOR SMOKE7,7807,780 
2060203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM2,0002,000 
2090205402AINTEGRATED BASE DEFENSE—OPERATIONAL SYSTEM DEV8,0008,000 
2160303028ASECURITY AND INTELLIGENCE ACTIVITIES23,19923,199 
2260305206AAIRBORNE RECONNAISSANCE SYSTEMS14,00014,000 
2310307665ABIOMETRICS ENABLED INTELLIGENCE2,2142,214 
SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT59,74159,741 
 
TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY325,104325,104 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
410603527NRETRACT LARCH18,00018,000 
610603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT13,90013,900 
740603795NLAND ATTACK TECHNOLOGY1,4001,400 
SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES33,30033,300 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
1490604755NSHIP SELF DEFENSE (DETECT & CONTROL)1,1001,100 
SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION1,1001,100 
 
9999999999CLASSIFIED PROGRAMS117,282117,282 
OPERATIONAL SYSTEMS DEVELOPMENT 
2360206313MMARINE CORPS COMMUNICATIONS SYSTEMS16,13016,130 
SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT133,412133,412 
 
TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY167,812167,812 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, AF 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
651206438FSPACE CONTROL TECHNOLOGY1,1001,100 
701206857FOPERATIONALLY RESPONSIVE SPACE12,39512,395 
SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES13,49513,495 
 
9999999999CLASSIFIED PROGRAMS188,127188,127 
OPERATIONAL SYSTEMS DEVELOPMENT 
1860205219FMQ–9 UAV4,5004,500 
1870205671FJOINT COUNTER RCIED ELECTRONIC WARFARE4,0004,000 
1880207131FA–10 SQUADRONS1,0001,000 
2170207610FBATTLEFIELD ABN COMM NODE (BACN)42,34942,349 
2280208288FINTEL DATA APPLICATIONS1,2001,200 
2540305111FWEATHER SERVICE3,0003,000 
2680305202FDRAGON U–222,10022,100 
2720305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS29,50029,500 
3101202247FAF TENCAP5,0005,000 
SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT300,776300,776 
 
TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF314,271314,271 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, DW 
ADVANCED TECHNOLOGY DEVELOPMENT 
240603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT25,00025,000 
260603134BRCOUNTER IMPROVISED-THREAT SIMULATION13,64813,648 
SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT38,64838,648 
 
ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES 
940604134BRCOUNTER IMPROVISED-THREAT DEMONSTRATION, PROTOTYPE DEVELOPMENT, AND TESTING242,668242,668 
SUBTOTAL ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES242,668242,668 
 
9999999999CLASSIFIED PROGRAMS192,131192,131 
OPERATIONAL SYSTEM DEVELOPMENT 
2501160408BBOPERATIONAL ENHANCEMENTS3,6323,632 
2511160431BBWARRIOR SYSTEMS11,04011,040 
2531160434BBUNMANNED ISR11,70011,700 
2541160480BBSOF TACTICAL VEHICLES725725 
SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT219,228219,228 
 
TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW500,544500,544 
 
TOTAL RDT&E1,307,7311,307,731 
 XLIIIOPERATION AND MAINTENANCE 
4301.OPERATION AND MAINTENANCE 
 
 
SEC. 4301. OPERATION AND MAINTENANCE(In Thousands of Dollars) 
LineItemFY 2019 RequestSenate Authorized 
 
OPERATION & MAINTENANCE, ARMY 
OPERATING FORCES 
010MANEUVER UNITS2,076,3602,076,360 
020MODULAR SUPPORT BRIGADES107,946107,946 
030ECHELONS ABOVE BRIGADE732,485732,485 
040THEATER LEVEL ASSETS1,169,5081,169,508 
050LAND FORCES OPERATIONS SUPPORT1,180,4601,180,460 
060AVIATION ASSETS1,467,5001,467,500 
070FORCE READINESS OPERATIONS SUPPORT4,285,2114,285,211 
080LAND FORCES SYSTEMS READINESS482,201482,201 
090LAND FORCES DEPOT MAINTENANCE1,536,8511,536,851 
100BASE OPERATIONS SUPPORT8,274,2998,274,299 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION3,516,8593,516,859 
120MANAGEMENT AND OPERATIONAL HEADQUARTERS438,733438,733 
180US AFRICA COMMAND231,518231,518 
190US EUROPEAN COMMAND150,268150,268 
200US SOUTHERN COMMAND195,964210,264 
 SOUTHCOM ABN GFE Sensor (GEOINT/SIGINT)[4,200] 
 SOUTHCOM Cyber HUMINT (CME/OPS)[1,000] 
 SOUTHCOM OSINT/PAI (CME/LIC/TOOLS)[1,600] 
 SOUTHCOM Overland Airborne ISR Flight Hours[7,200] 
 SOUTHCOM SIGINT Suite COMSAT RF[300] 
210US FORCES KOREA59,62559,625 
SUBTOTAL OPERATING FORCES25,905,78825,920,088 
 
MOBILIZATION 
220STRATEGIC MOBILITY370,941370,941 
230ARMY PREPOSITIONED STOCKS573,560573,560 
240INDUSTRIAL PREPAREDNESS7,6787,678 
SUBTOTAL MOBILIZATION952,179952,179 
 
TRAINING AND RECRUITING 
250OFFICER ACQUISITION135,832135,832 
260RECRUIT TRAINING54,81954,819 
270ONE STATION UNIT TRAINING69,59969,599 
280SENIOR RESERVE OFFICERS TRAINING CORPS518,998518,998 
290SPECIALIZED SKILL TRAINING1,020,0731,020,073 
300FLIGHT TRAINING1,082,1901,082,190 
310PROFESSIONAL DEVELOPMENT EDUCATION220,399220,399 
320TRAINING SUPPORT611,482611,482 
330RECRUITING AND ADVERTISING698,962498,962 
 Marketing Cuts[–200,000] 
340EXAMINING162,049162,049 
350OFF-DUTY AND VOLUNTARY EDUCATION215,622215,622 
360CIVILIAN EDUCATION AND TRAINING176,914176,914 
370JUNIOR RESERVE OFFICER TRAINING CORPS174,430174,430 
SUBTOTAL TRAINING AND RECRUITING5,141,3694,941,369 
 
CLASSIFIED PROGRAMS1,259,6221,259,622 
ADMIN & SRVWIDE ACTIVITIES 
390SERVICEWIDE TRANSPORTATION588,047588,047 
400CENTRAL SUPPLY ACTIVITIES931,462931,462 
410LOGISTIC SUPPORT ACTIVITIES696,114696,114 
420AMMUNITION MANAGEMENT461,637461,637 
430ADMINISTRATION447,564447,564 
440SERVICEWIDE COMMUNICATIONS2,069,1272,069,127 
450MANPOWER MANAGEMENT261,021261,021 
460OTHER PERSONNEL SUPPORT379,541379,541 
470OTHER SERVICE SUPPORT1,699,7671,699,767 
480ARMY CLAIMS ACTIVITIES192,686192,686 
490REAL ESTATE MANAGEMENT240,917240,917 
500FINANCIAL MANAGEMENT AND AUDIT READINESS291,569291,569 
510INTERNATIONAL MILITARY HEADQUARTERS442,656442,656 
520MISC. SUPPORT OF OTHER NATIONS48,25148,251 
SUBTOTAL ADMIN & SRVWIDE ACTIVITIES10,009,98110,009,981 
 
UNDISTRIBUTED 
1UNDISTRIBUTED0–200,000 
 Army misrepresentation of civilian pay budget request[–200,000] 
SUBTOTAL UNDISTRIBUTED0–200,000 
 
TOTAL OPERATION & MAINTENANCE, ARMY42,009,31741,623,617 
 
OPERATION & MAINTENANCE, ARMY RES 
OPERATING FORCES 
010MODULAR SUPPORT BRIGADES13,86713,867 
020ECHELONS ABOVE BRIGADE536,438536,438 
030THEATER LEVEL ASSETS113,225113,225 
040LAND FORCES OPERATIONS SUPPORT551,141551,141 
050AVIATION ASSETS89,07389,073 
060FORCE READINESS OPERATIONS SUPPORT409,531409,531 
070LAND FORCES SYSTEMS READINESS101,411101,411 
080LAND FORCES DEPOT MAINTENANCE60,11460,114 
090BASE OPERATIONS SUPPORT595,728595,728 
100FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION304,658304,658 
110MANAGEMENT AND OPERATIONAL HEADQUARTERS22,17522,175 
SUBTOTAL OPERATING FORCES2,797,3612,797,361 
 
ADMIN & SRVWD ACTIVITIES 
120SERVICEWIDE TRANSPORTATION11,83211,832 
130ADMINISTRATION18,21818,218 
140SERVICEWIDE COMMUNICATIONS25,06925,069 
150MANPOWER MANAGEMENT6,2486,248 
160RECRUITING AND ADVERTISING58,18158,181 
SUBTOTAL ADMIN & SRVWD ACTIVITIES119,548119,548 
 
TOTAL OPERATION & MAINTENANCE, ARMY RES2,916,9092,916,909 
 
OPERATION & MAINTENANCE, ARNG 
OPERATING FORCES 
010MANEUVER UNITS810,269810,269 
020MODULAR SUPPORT BRIGADES193,402193,402 
030ECHELONS ABOVE BRIGADE753,815753,815 
040THEATER LEVEL ASSETS84,12484,124 
050LAND FORCES OPERATIONS SUPPORT31,88131,881 
060AVIATION ASSETS973,874973,874 
070FORCE READINESS OPERATIONS SUPPORT784,086784,086 
080LAND FORCES SYSTEMS READINESS51,35351,353 
090LAND FORCES DEPOT MAINTENANCE221,633221,633 
100BASE OPERATIONS SUPPORT1,129,9421,129,942 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION919,947919,947 
120MANAGEMENT AND OPERATIONAL HEADQUARTERS1,010,5241,010,524 
SUBTOTAL OPERATING FORCES6,964,8506,964,850 
 
ADMIN & SRVWD ACTIVITIES 
130SERVICEWIDE TRANSPORTATION10,01710,017 
140ADMINISTRATION72,74672,746 
150SERVICEWIDE COMMUNICATIONS83,10583,105 
160MANPOWER MANAGEMENT10,67810,678 
170OTHER PERSONNEL SUPPORT254,753254,753 
180REAL ESTATE MANAGEMENT3,1463,146 
SUBTOTAL ADMIN & SRVWD ACTIVITIES434,445434,445 
 
TOTAL OPERATION & MAINTENANCE, ARNG7,399,2957,399,295 
 
OPERATION & MAINTENANCE, NAVY 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS5,372,3995,372,399 
020FLEET AIR TRAINING2,023,3512,023,351 
030AVIATION TECHNICAL DATA & ENGINEERING SERVICES56,22556,225 
040AIR OPERATIONS AND SAFETY SUPPORT156,081156,081 
050AIR SYSTEMS SUPPORT682,379682,379 
060AIRCRAFT DEPOT MAINTENANCE1,253,7561,253,756 
070AIRCRAFT DEPOT OPERATIONS SUPPORT66,64966,649 
080AVIATION LOGISTICS939,368939,368 
090MISSION AND OTHER SHIP OPERATIONS4,439,5664,439,566 
100SHIP OPERATIONS SUPPORT & TRAINING997,663997,663 
110SHIP DEPOT MAINTENANCE8,751,5268,751,526 
120SHIP DEPOT OPERATIONS SUPPORT2,168,8762,168,876 
130COMBAT COMMUNICATIONS AND ELECTRONIC WARFARE1,349,5931,351,293 
 SOUTHCOM CCO Sensor Integration[1,700] 
150SPACE SYSTEMS AND SURVEILLANCE215,255215,255 
160WARFARE TACTICS632,446632,446 
170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY373,046373,046 
180COMBAT SUPPORT FORCES1,452,0751,452,075 
190EQUIPMENT MAINTENANCE AND DEPOT OPERATIONS SUPPORT153,719153,719 
210COMBATANT COMMANDERS CORE OPERATIONS63,03963,039 
220COMBATANT COMMANDERS DIRECT MISSION SUPPORT89,33989,339 
230MILITARY INFORMATION SUPPORT OPERATIONS8,4758,475 
240CYBERSPACE ACTIVITIES424,088424,088 
260FLEET BALLISTIC MISSILE1,361,9471,361,947 
280WEAPONS MAINTENANCE823,952823,952 
290OTHER WEAPON SYSTEMS SUPPORT494,101494,101 
300ENTERPRISE INFORMATION921,936876,936 
 General reduction[–45,000] 
310SUSTAINMENT, RESTORATION AND MODERNIZATION2,040,3892,446,389 
 FSRM to 100% max executable[406,000] 
320BASE OPERATING SUPPORT4,414,7534,414,753 
SUBTOTAL OPERATING FORCES41,725,99242,088,692 
 
MOBILIZATION 
330SHIP PREPOSITIONING AND SURGE549,142549,142 
340READY RESERVE FORCE310,805310,805 
360SHIP ACTIVATIONS/INACTIVATIONS161,150161,150 
370EXPEDITIONARY HEALTH SERVICES SYSTEMS120,338120,338 
390COAST GUARD SUPPORT24,09724,097 
SUBTOTAL MOBILIZATION1,165,5321,165,532 
 
TRAINING AND RECRUITING 
400OFFICER ACQUISITION145,481145,481 
410RECRUIT TRAINING9,6379,637 
420RESERVE OFFICERS TRAINING CORPS149,687149,687 
430SPECIALIZED SKILL TRAINING879,557879,557 
450PROFESSIONAL DEVELOPMENT EDUCATION184,436184,436 
460TRAINING SUPPORT223,159223,159 
470RECRUITING AND ADVERTISING181,086181,086 
480OFF-DUTY AND VOLUNTARY EDUCATION96,00696,006 
490CIVILIAN EDUCATION AND TRAINING72,08372,083 
500JUNIOR ROTC54,15654,156 
SUBTOTAL TRAINING AND RECRUITING1,995,2881,995,288 
 
CLASSIFIED PROGRAMS574,994574,994 
ADMIN & SRVWD ACTIVITIES 
510ADMINISTRATION1,089,9641,089,964 
530CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT164,074164,074 
540MILITARY MANPOWER AND PERSONNEL MANAGEMENT418,350418,350 
580SERVICEWIDE TRANSPORTATION167,106167,106 
600PLANNING, ENGINEERING, AND PROGRAM SUPPORT333,556333,556 
610ACQUISITION, LOGISTICS, AND OVERSIGHT663,690663,690 
650INVESTIGATIVE AND SECURITY SERVICES705,087705,087 
SUBTOTAL ADMIN & SRVWD ACTIVITIES4,116,8214,116,821 
 
TOTAL OPERATION & MAINTENANCE, NAVY49,003,63349,366,333 
 
OPERATION & MAINTENANCE, MARINE CORPS 
OPERATING FORCES 
010OPERATIONAL FORCES873,320873,320 
020FIELD LOGISTICS1,094,1871,094,187 
030DEPOT MAINTENANCE314,182314,182 
040MARITIME PREPOSITIONING98,13698,136 
050CYBERSPACE ACTIVITIES183,546183,546 
060SUSTAINMENT, RESTORATION & MODERNIZATION832,636832,636 
070BASE OPERATING SUPPORT2,151,3902,151,390 
SUBTOTAL OPERATING FORCES5,547,3975,547,397 
 
TRAINING AND RECRUITING 
080RECRUIT TRAINING16,45316,453 
090OFFICER ACQUISITION1,1441,144 
100SPECIALIZED SKILL TRAINING106,360106,360 
110PROFESSIONAL DEVELOPMENT EDUCATION46,09646,096 
120TRAINING SUPPORT389,751389,751 
130RECRUITING AND ADVERTISING201,662201,662 
140OFF-DUTY AND VOLUNTARY EDUCATION32,46132,461 
150JUNIOR ROTC24,21724,217 
SUBTOTAL TRAINING AND RECRUITING818,144818,144 
 
CLASSIFIED PROGRAMS50,85950,859 
ADMIN & SRVWD ACTIVITIES 
160SERVICEWIDE TRANSPORTATION29,73529,735 
170ADMINISTRATION386,375386,375 
SUBTOTAL ADMIN & SRVWD ACTIVITIES466,969466,969 
 
TOTAL OPERATION & MAINTENANCE, MARINE CORPS6,832,5106,832,510 
 
OPERATION & MAINTENANCE, NAVY RES 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS569,584569,584 
020INTERMEDIATE MAINTENANCE6,9026,902 
030AIRCRAFT DEPOT MAINTENANCE109,776109,776 
040AIRCRAFT DEPOT OPERATIONS SUPPORT538538 
050AVIATION LOGISTICS18,88818,888 
060SHIP OPERATIONS SUPPORT & TRAINING574574 
070COMBAT COMMUNICATIONS17,56117,561 
080COMBAT SUPPORT FORCES121,070121,070 
090CYBERSPACE ACTIVITIES337337 
100ENTERPRISE INFORMATION23,96423,964 
110SUSTAINMENT, RESTORATION AND MODERNIZATION36,35636,356 
120BASE OPERATING SUPPORT103,562103,562 
SUBTOTAL OPERATING FORCES1,009,1121,009,112 
 
ADMIN & SRVWD ACTIVITIES 
130ADMINISTRATION1,8681,868 
140MILITARY MANPOWER AND PERSONNEL MANAGEMENT12,84912,849 
160ACQUISITION AND PROGRAM MANAGEMENT3,1773,177 
SUBTOTAL ADMIN & SRVWD ACTIVITIES17,89417,894 
 
TOTAL OPERATION & MAINTENANCE, NAVY RES1,027,0061,027,006 
 
OPERATION & MAINTENANCE, MC RESERVE 
OPERATING FORCES 
010OPERATING FORCES99,17399,173 
020DEPOT MAINTENANCE19,43019,430 
030SUSTAINMENT, RESTORATION AND MODERNIZATION39,96239,962 
040BASE OPERATING SUPPORT101,829101,829 
SUBTOTAL OPERATING FORCES260,394260,394 
 
ADMIN & SRVWD ACTIVITIES 
050ADMINISTRATION11,17611,176 
SUBTOTAL ADMIN & SRVWD ACTIVITIES11,17611,176 
 
TOTAL OPERATION & MAINTENANCE, MC RESERVE271,570271,570 
 
OPERATION & MAINTENANCE, AIR FORCE 
CLASSIFIED PROGRAMS1,164,8101,164,810 
OPERATING FORCES 
010PRIMARY COMBAT FORCES758,178783,178 
 Increase for F–35 sustainment to accelerate depot component repair capability[25,000] 
020COMBAT ENHANCEMENT FORCES1,509,0271,509,027 
030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,323,3301,323,330 
040DEPOT PURCHASE EQUIPMENT MAINTENANCE3,511,8303,511,830 
050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION2,892,7052,917,705 
 Additional demo[25,000] 
060CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT7,613,0848,258,984 
 Increase for JSTARS buy-back[95,900] 
 WSS to 100% executable[550,000] 
070FLYING HOUR PROGRAM4,345,2084,395,208 
 Increase for JSTARS buy-back[50,000] 
080BASE SUPPORT5,989,2155,989,215 
090GLOBAL C3I AND EARLY WARNING928,023928,023 
100OTHER COMBAT OPS SPT PROGRAMS1,080,9561,080,956 
110CYBERSPACE ACTIVITIES879,032879,032 
130LAUNCH FACILITIES183,777183,777 
140SPACE CONTROL SYSTEMS404,072404,072 
170US NORTHCOM/NORAD187,375187,375 
180US STRATCOM529,902529,902 
190US CYBERCOM329,474329,474 
200US CENTCOM166,024166,024 
210US SOCOM723723 
220US TRANSCOM535535 
918UNDISTRIBUTED0156,800 
 Procurement of 7 DABs for PACOM[156,800] 
SUBTOTAL OPERATING FORCES33,797,28034,699,980 
 
MOBILIZATION 
230AIRLIFT OPERATIONS1,307,6951,307,695 
240MOBILIZATION PREPAREDNESS144,417144,417 
SUBTOTAL MOBILIZATION1,452,1121,452,112 
 
TRAINING AND RECRUITING 
280OFFICER ACQUISITION133,187133,187 
290RECRUIT TRAINING25,04125,041 
300RESERVE OFFICERS TRAINING CORPS (ROTC)117,338117,338 
330SPECIALIZED SKILL TRAINING401,996401,996 
340FLIGHT TRAINING477,064477,064 
350PROFESSIONAL DEVELOPMENT EDUCATION276,423276,423 
360TRAINING SUPPORT95,94895,948 
380RECRUITING AND ADVERTISING154,530154,530 
390EXAMINING4,1324,132 
400OFF-DUTY AND VOLUNTARY EDUCATION223,150223,150 
410CIVILIAN EDUCATION AND TRAINING209,497209,497 
420JUNIOR ROTC59,90859,908 
SUBTOTAL TRAINING AND RECRUITING2,178,2142,178,214 
 
CLASSIFIED PROGRAMS1,222,4561,222,456 
ADMIN & SRVWD ACTIVITIES 
430LOGISTICS OPERATIONS681,788681,788 
440TECHNICAL SUPPORT ACTIVITIES117,812117,812 
480ADMINISTRATION953,102953,102 
490SERVICEWIDE COMMUNICATIONS358,389358,389 
500OTHER SERVICEWIDE ACTIVITIES1,194,8621,194,862 
510CIVIL AIR PATROL29,59429,594 
540INTERNATIONAL SUPPORT74,95974,959 
SUBTOTAL ADMIN & SRVWD ACTIVITIES4,632,9624,632,962 
 
TOTAL OPERATION & MAINTENANCE, AIR FORCE42,060,56842,963,268 
 
OPERATION & MAINTENANCE, AF RESERVE 
OPERATING FORCES 
010PRIMARY COMBAT FORCES1,853,4371,853,437 
020MISSION SUPPORT OPERATIONS205,369205,369 
030DEPOT PURCHASE EQUIPMENT MAINTENANCE345,576345,576 
040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION120,736123,536 
 Additional demo[2,800] 
050CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT241,239293,239 
 WSS to 91%[52,000] 
060BASE SUPPORT385,922385,922 
SUBTOTAL OPERATING FORCES3,152,2793,207,079 
 
ADMINISTRATION AND SERVICEWIDE ACTIVITIES 
070ADMINISTRATION71,18871,188 
080RECRUITING AND ADVERTISING19,42919,429 
090MILITARY MANPOWER AND PERS MGMT (ARPC)9,3869,386 
100OTHER PERS SUPPORT (DISABILITY COMP)7,5127,512 
110AUDIOVISUAL440440 
SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES107,955107,955 
 
TOTAL OPERATION & MAINTENANCE, AF RESERVE3,260,2343,315,034 
 
OPERATION & MAINTENANCE, ANG 
OPERATING FORCES 
010AIRCRAFT OPERATIONS2,619,9402,621,540 
 Restoring O&M associated with buyback of 3 PMAI JSTARS aircraft[1,600] 
020MISSION SUPPORT OPERATIONS623,265623,265 
030DEPOT PURCHASE EQUIPMENT MAINTENANCE748,287748,287 
040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION303,792303,792 
050CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT1,061,7591,061,759 
060BASE SUPPORT988,333999,333 
 PFAS Transfer[11,000] 
SUBTOTAL OPERATING FORCES6,345,3766,357,976 
 
ADMINISTRATION AND SERVICE-WIDE ACTIVITIES 
070ADMINISTRATION45,71145,711 
080RECRUITING AND ADVERTISING36,53536,535 
SUBTOTAL ADMINISTRATION AND SERVICE-WIDE ACTIVITIES82,24682,246 
 
TOTAL OPERATION & MAINTENANCE, ANG6,427,6226,440,222 
 
OPERATION AND MAINTENANCE, DEFENSE-WIDE 
OPERATING FORCES 
010JOINT CHIEFS OF STAFF430,215432,715 
 Operational logistics exercise elements[2,500] 
020JOINT CHIEFS OF STAFF—CE2T2602,186602,186 
040SPECIAL OPERATIONS COMMAND/OPERATING FORCES5,389,2505,389,250 
SUBTOTAL OPERATING FORCES6,421,6516,424,151 
 
TRAINING AND RECRUITING 
050DEFENSE ACQUISITION UNIVERSITY181,601181,601 
060JOINT CHIEFS OF STAFF96,56596,565 
070SPECIAL OPERATIONS COMMAND/TRAINING AND RECRUITING370,583370,583 
SUBTOTAL TRAINING AND RECRUITING648,749648,749 
 
CLASSIFIED PROGRAMS15,645,19215,645,192 
ADMIN & SRVWIDE ACTIVITIES 
080CIVIL MILITARY PROGRAMS166,131166,131 
100DEFENSE CONTRACT AUDIT AGENCY625,633625,633 
110DEFENSE CONTRACT MANAGEMENT AGENCY1,465,3541,465,354 
120DEFENSE HUMAN RESOURCES ACTIVITY859,923859,923 
130DEFENSE INFORMATION SYSTEMS AGENCY2,106,9302,106,930 
150DEFENSE LEGAL SERVICES AGENCY27,40327,403 
160DEFENSE LOGISTICS AGENCY379,275379,275 
170DEFENSE MEDIA ACTIVITY207,537207,537 
180DEFENSE PERSONNEL ACCOUNTING AGENCY130,696130,696 
190DEFENSE SECURITY COOPERATION AGENCY754,711754,711 
200DEFENSE SECURITY SERVICE789,175852,775 
 Additional civilian FTE[18,600] 
 New mission needs[45,000] 
220DEFENSE TECHNOLOGY SECURITY ADMINISTRATION34,95134,951 
230DEFENSE THREAT REDUCTION AGENCY553,329553,329 
250DEPARTMENT OF DEFENSE EDUCATION ACTIVITY2,892,2842,942,284 
 Impact aid for children with severe disabilities[10,000] 
 Impact aid for schools with military dependent students[40,000] 
260MISSILE DEFENSE AGENCY499,817499,817 
280OFFICE OF ECONOMIC ADJUSTMENT70,03570,035 
290OFFICE OF THE SECRETARY OF DEFENSE1,519,6551,565,655 
 CDC Health Study (sec. 312)[10,000] 
 Clearinghouse[1,000] 
 Defense Environmental International Cooperations (DEIC)[1,000] 
 Defense Fellows Program[10,000] 
 DOD emerging contaminants[1,000] 
 DOD environmental resilience[1,000] 
 DOD Rewards Program Cut[–3,000] 
 Readiness and Environmental Protection Initiative Increase[25,000] 
300SPECIAL OPERATIONS COMMAND/ADMIN & SVC-WIDE ACTIVITIES97,78797,787 
310WASHINGTON HEADQUARTERS SERVICES456,407456,407 
SUBTOTAL ADMIN & SRVWIDE ACTIVITIES29,282,22529,441,825 
 
TOTAL OPERATION AND MAINTENANCE, DEFENSE-WIDE36,352,62536,514,725 
 
MISCELLANEOUS APPROPRIATIONS 
US COURT OF APPEALS FOR ARMED FORCES, DEF 
010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE14,66214,662 
SUBTOTAL US COURT OF APPEALS FOR ARMED FORCES, DEF14,66214,662 
 
OVERSEAS HUMANITARIAN, DISASTER, AND CIVIC AID 
010OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID107,663107,663 
SUBTOTAL OVERSEAS HUMANITARIAN, DISASTER, AND CIVIC AID107,663107,663 
 
COOPERATIVE THREAT REDUCTION ACCOUNT 
010FORMER SOVIET UNION (FSU) THREAT REDUCTION335,240335,240 
SUBTOTAL COOPERATIVE THREAT REDUCTION ACCOUNT335,240335,240 
 
DOD ACQUISITION WORKFORCE DEVELOPMENT FUND 
010ACQ WORKFORCE DEV FD400,000400,000 
SUBTOTAL DOD ACQUISITION WORKFORCE DEVELOPMENT FUND400,000400,000 
 
ENVIRONMENTAL RESTORATION, ARMY 
060ENVIRONMENTAL RESTORATION, ARMY203,449203,449 
SUBTOTAL ENVIRONMENTAL RESTORATION, ARMY203,449203,449 
 
ENVIRONMENTAL RESTORATION, NAVY 
080ENVIRONMENTAL RESTORATION, NAVY329,253329,253 
SUBTOTAL ENVIRONMENTAL RESTORATION, NAVY329,253329,253 
 
ENVIRONMENTAL RESTORATION, AIR FORCE 
100ENVIRONMENTAL RESTORATION, AIR FORCE296,808285,808 
 PFAS Transfer[–11,000] 
SUBTOTAL ENVIRONMENTAL RESTORATION, AIR FORCE296,808285,808 
 
ENVIRONMENTAL RESTORATION, DEFENSE 
120ENVIRONMENTAL RESTORATION, DEFENSE8,9268,926 
SUBTOTAL ENVIRONMENTAL RESTORATION, DEFENSE8,9268,926 
 
ENVIRONMENTAL RESTORATION FORMERLY USED SITES 
140ENVIRONMENTAL RESTORATION FORMERLY USED SITES212,346212,346 
SUBTOTAL ENVIRONMENTAL RESTORATION FORMERLY USED SITES212,346212,346 
 
TOTAL MISCELLANEOUS APPROPRIATIONS1,908,3471,897,347 
 
UNDISTRIBUTED 
UNDISTRIBUTED 
999UNDISTRIBUTED0–216,520 
 Foreign Currency Fluctuation[–267,000] 
 JROTC[5,480] 
 Operation and Maintenance, Air Force DSMOA[10,000] 
 Operation and Maintenance, Air National Guard DSMOA[15,000] 
 Operation and Maintenance, Army DSMOA[10,000] 
 Operation and Maintenance, Navy DSMOA[10,000] 
SUBTOTAL UNDISTRIBUTED0–216,520 
 
TOTAL UNDISTRIBUTED0–216,520 
 
TOTAL OPERATION & MAINTENANCE199,469,636200,351,316 
4302.OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS 
 
 
SEC. 4302. OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineItemFY 2019 RequestSenate Authorized 
 
OPERATION & MAINTENANCE, ARMY 
OPERATING FORCES 
010MANEUVER UNITS1,179,3391,179,339 
030ECHELONS ABOVE BRIGADE25,98325,983 
040THEATER LEVEL ASSETS2,189,9162,189,916 
050LAND FORCES OPERATIONS SUPPORT188,609188,609 
060AVIATION ASSETS120,787120,787 
070FORCE READINESS OPERATIONS SUPPORT3,867,2863,867,286 
080LAND FORCES SYSTEMS READINESS550,068550,068 
090LAND FORCES DEPOT MAINTENANCE195,873195,873 
100BASE OPERATIONS SUPPORT109,560109,560 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION60,80760,807 
140ADDITIONAL ACTIVITIES5,992,2225,992,222 
150COMMANDERS EMERGENCY RESPONSE PROGRAM10,00010,000 
160RESET1,036,4541,036,454 
180US AFRICA COMMAND248,796248,796 
190US EUROPEAN COMMAND98,12798,127 
200US SOUTHERN COMMAND2,5502,550 
SUBTOTAL OPERATING FORCES15,876,37715,876,377 
 
MOBILIZATION 
230ARMY PREPOSITIONED STOCKS158,753158,753 
SUBTOTAL MOBILIZATION158,753158,753 
 
CLASSIFIED PROGRAMS1,074,2701,074,270 
ADMIN & SRVWIDE ACTIVITIES 
390SERVICEWIDE TRANSPORTATION712,230712,230 
400CENTRAL SUPPLY ACTIVITIES44,16844,168 
410LOGISTIC SUPPORT ACTIVITIES5,3005,300 
420AMMUNITION MANAGEMENT38,59738,597 
460OTHER PERSONNEL SUPPORT109,019109,019 
490REAL ESTATE MANAGEMENT191,786191,786 
SUBTOTAL ADMIN & SRVWIDE ACTIVITIES2,175,3702,175,370 
 
TOTAL OPERATION & MAINTENANCE, ARMY18,210,50018,210,500 
 
OPERATION & MAINTENANCE, ARMY RES 
OPERATING FORCES 
020ECHELONS ABOVE BRIGADE20,70020,700 
060FORCE READINESS OPERATIONS SUPPORT700700 
090BASE OPERATIONS SUPPORT20,48720,487 
SUBTOTAL OPERATING FORCES41,88741,887 
 
TOTAL OPERATION & MAINTENANCE, ARMY RES41,88741,887 
 
OPERATION & MAINTENANCE, ARNG 
OPERATING FORCES 
010MANEUVER UNITS42,51942,519 
020MODULAR SUPPORT BRIGADES778778 
030ECHELONS ABOVE BRIGADE12,09312,093 
040THEATER LEVEL ASSETS708708 
060AVIATION ASSETS28,13528,135 
070FORCE READINESS OPERATIONS SUPPORT5,9085,908 
100BASE OPERATIONS SUPPORT18,87718,877 
120MANAGEMENT AND OPERATIONAL HEADQUARTERS956956 
SUBTOTAL OPERATING FORCES109,974109,974 
 
ADMIN & SRVWD ACTIVITIES 
150SERVICEWIDE COMMUNICATIONS755755 
SUBTOTAL ADMIN & SRVWD ACTIVITIES755755 
 
TOTAL OPERATION & MAINTENANCE, ARNG110,729110,729 
 
AFGHANISTAN SECURITY FORCES FUND 
AFGHAN NATIONAL ARMY 
090SUSTAINMENT1,522,7771,522,777 
100INFRASTRUCTURE137,732137,732 
110EQUIPMENT AND TRANSPORTATION71,92271,922 
120TRAINING AND OPERATIONS175,846175,846 
SUBTOTAL AFGHAN NATIONAL ARMY1,908,2771,908,277 
 
AFGHAN NATIONAL POLICE 
130SUSTAINMENT527,554527,554 
140INFRASTRUCTURE42,98442,984 
150EQUIPMENT AND TRANSPORTATION14,55414,554 
160TRAINING AND OPERATIONS181,922181,922 
SUBTOTAL AFGHAN NATIONAL POLICE767,014767,014 
 
AFGHAN AIR FORCE 
170SUSTAINMENT942,279942,279 
180INFRASTRUCTURE30,35030,350 
190EQUIPMENT AND TRANSPORTATION572,310572,310 
200TRAINING AND OPERATIONS277,191277,191 
SUBTOTAL AFGHAN AIR FORCE1,822,1301,822,130 
 
AFGHAN SPECIAL SECURITY FORCES 
210SUSTAINMENT353,734353,734 
220INFRASTRUCTURE43,13243,132 
230EQUIPMENT AND TRANSPORTATION151,790151,790 
240TRAINING AND OPERATIONS153,373153,373 
SUBTOTAL AFGHAN SPECIAL SECURITY FORCES702,029702,029 
 
TOTAL AFGHANISTAN SECURITY FORCES FUND5,199,4505,199,450 
 
OPERATION & MAINTENANCE, NAVY 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS435,507435,507 
030AVIATION TECHNICAL DATA & ENGINEERING SERVICES800800 
040AIR OPERATIONS AND SAFETY SUPPORT9,3949,394 
050AIR SYSTEMS SUPPORT193,384193,384 
060AIRCRAFT DEPOT MAINTENANCE173,053173,053 
070AIRCRAFT DEPOT OPERATIONS SUPPORT3,5243,524 
080AVIATION LOGISTICS60,21960,219 
090MISSION AND OTHER SHIP OPERATIONS942,960942,960 
100SHIP OPERATIONS SUPPORT & TRAINING20,23620,236 
110SHIP DEPOT MAINTENANCE1,022,6471,022,647 
130COMBAT COMMUNICATIONS AND ELECTRONIC WARFARE59,55359,553 
160WARFARE TACTICS16,65116,651 
170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY31,11831,118 
180COMBAT SUPPORT FORCES635,560635,560 
190EQUIPMENT MAINTENANCE AND DEPOT OPERATIONS SUPPORT4,3344,334 
220COMBATANT COMMANDERS DIRECT MISSION SUPPORT24,80024,800 
240CYBERSPACE ACTIVITIES355355 
280WEAPONS MAINTENANCE493,033493,033 
290OTHER WEAPON SYSTEMS SUPPORT12,78012,780 
310SUSTAINMENT, RESTORATION AND MODERNIZATION67,32167,321 
320BASE OPERATING SUPPORT211,394211,394 
SUBTOTAL OPERATING FORCES4,418,6234,418,623 
 
MOBILIZATION 
370EXPEDITIONARY HEALTH SERVICES SYSTEMS12,90212,902 
390COAST GUARD SUPPORT165,000165,000 
SUBTOTAL MOBILIZATION177,902177,902 
 
TRAINING AND RECRUITING 
430SPECIALIZED SKILL TRAINING51,13851,138 
SUBTOTAL TRAINING AND RECRUITING51,13851,138 
 
CLASSIFIED PROGRAMS16,07616,076 
ADMIN & SRVWD ACTIVITIES 
510ADMINISTRATION4,1454,145 
540MILITARY MANPOWER AND PERSONNEL MANAGEMENT7,5037,503 
580SERVICEWIDE TRANSPORTATION69,29769,297 
610ACQUISITION, LOGISTICS, AND OVERSIGHT10,91210,912 
650INVESTIGATIVE AND SECURITY SERVICES1,5591,559 
SUBTOTAL ADMIN & SRVWD ACTIVITIES109,492109,492 
 
TOTAL OPERATION & MAINTENANCE, NAVY4,757,1554,757,155 
 
OPERATION & MAINTENANCE, MARINE CORPS 
OPERATING FORCES 
010OPERATIONAL FORCES734,505734,505 
020FIELD LOGISTICS212,691212,691 
030DEPOT MAINTENANCE53,04053,040 
070BASE OPERATING SUPPORT23,04723,047 
SUBTOTAL OPERATING FORCES1,023,2831,023,283 
 
TRAINING AND RECRUITING 
120TRAINING SUPPORT30,45930,459 
SUBTOTAL TRAINING AND RECRUITING30,45930,459 
 
CLASSIFIED PROGRAMS4,6504,650 
ADMIN & SRVWD ACTIVITIES 
160SERVICEWIDE TRANSPORTATION61,40061,400 
170ADMINISTRATION2,1082,108 
SUBTOTAL ADMIN & SRVWD ACTIVITIES68,15868,158 
 
TOTAL OPERATION & MAINTENANCE, MARINE CORPS1,121,9001,121,900 
 
OPERATION & MAINTENANCE, NAVY RES 
OPERATING FORCES 
020INTERMEDIATE MAINTENANCE500500 
030AIRCRAFT DEPOT MAINTENANCE11,40011,400 
080COMBAT SUPPORT FORCES13,73713,737 
SUBTOTAL OPERATING FORCES25,63725,637 
 
TOTAL OPERATION & MAINTENANCE, NAVY RES25,63725,637 
 
OPERATION & MAINTENANCE, MC RESERVE 
OPERATING FORCES 
010OPERATING FORCES2,5502,550 
040BASE OPERATING SUPPORT795795 
SUBTOTAL OPERATING FORCES3,3453,345 
 
TOTAL OPERATION & MAINTENANCE, MC RESERVE3,3453,345 
 
OPERATION & MAINTENANCE, AIR FORCE 
OPERATING FORCES 
010PRIMARY COMBAT FORCES166,274166,274 
020COMBAT ENHANCEMENT FORCES1,492,5801,492,580 
030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)110,237110,237 
040DEPOT PURCHASE EQUIPMENT MAINTENANCE209,996209,996 
050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION92,41292,412 
060CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT1,289,6931,289,693 
070FLYING HOUR PROGRAM2,355,2642,355,264 
080BASE SUPPORT1,141,7181,141,718 
090GLOBAL C3I AND EARLY WARNING13,53713,537 
100OTHER COMBAT OPS SPT PROGRAMS224,713224,713 
110CYBERSPACE ACTIVITIES17,35317,353 
120TACTICAL INTEL AND OTHER SPECIAL ACTIVITIES36,09836,098 
130LAUNCH FACILITIES385385 
140SPACE CONTROL SYSTEMS38,96638,966 
170US NORTHCOM/NORAD725725 
180US STRATCOM2,0562,056 
190US CYBERCOM35,18935,189 
200US CENTCOM162,691162,691 
210US SOCOM19,00019,000 
SUBTOTAL OPERATING FORCES7,408,8877,408,887 
 
MOBILIZATION 
230AIRLIFT OPERATIONS1,287,6591,287,659 
240MOBILIZATION PREPAREDNESS107,064107,064 
SUBTOTAL MOBILIZATION1,394,7231,394,723 
 
TRAINING AND RECRUITING 
280OFFICER ACQUISITION300300 
290RECRUIT TRAINING340340 
330SPECIALIZED SKILL TRAINING25,32725,327 
340FLIGHT TRAINING844844 
350PROFESSIONAL DEVELOPMENT EDUCATION1,1991,199 
360TRAINING SUPPORT1,3201,320 
SUBTOTAL TRAINING AND RECRUITING29,33029,330 
 
CLASSIFIED PROGRAMS51,10851,108 
ADMIN & SRVWD ACTIVITIES 
430LOGISTICS OPERATIONS154,485154,485 
440TECHNICAL SUPPORT ACTIVITIES13,60813,608 
480ADMINISTRATION4,8144,814 
490SERVICEWIDE COMMUNICATIONS131,123131,123 
500OTHER SERVICEWIDE ACTIVITIES97,47197,471 
540INTERNATIONAL SUPPORT240240 
SUBTOTAL ADMIN & SRVWD ACTIVITIES452,849452,849 
 
TOTAL OPERATION & MAINTENANCE, AIR FORCE9,285,7899,285,789 
 
OPERATION & MAINTENANCE, AF RESERVE 
OPERATING FORCES 
030DEPOT PURCHASE EQUIPMENT MAINTENANCE51,00051,000 
060BASE SUPPORT9,5009,500 
SUBTOTAL OPERATING FORCES60,50060,500 
 
TOTAL OPERATION & MAINTENANCE, AF RESERVE60,50060,500 
 
OPERATION & MAINTENANCE, ANG 
OPERATING FORCES 
020MISSION SUPPORT OPERATIONS3,5603,560 
060BASE SUPPORT12,31012,310 
SUBTOTAL OPERATING FORCES15,87015,870 
 
TOTAL OPERATION & MAINTENANCE, ANG15,87015,870 
 
OPERATION AND MAINTENANCE, DEFENSE-WIDE 
OPERATING FORCES 
010JOINT CHIEFS OF STAFF28,67128,671 
040SPECIAL OPERATIONS COMMAND/OPERATING FORCES3,733,1613,733,161 
SUBTOTAL OPERATING FORCES3,761,8323,761,832 
 
CLASSIFIED PROGRAMS1,944,8131,944,813 
ADMIN & SRVWIDE ACTIVITIES 
100DEFENSE CONTRACT AUDIT AGENCY1,7811,781 
110DEFENSE CONTRACT MANAGEMENT AGENCY21,72321,723 
130DEFENSE INFORMATION SYSTEMS AGENCY111,702111,702 
150DEFENSE LEGAL SERVICES AGENCY127,023127,023 
170DEFENSE MEDIA ACTIVITY14,37714,377 
190DEFENSE SECURITY COOPERATION AGENCY2,208,4421,658,442 
 Coalition Support Funds[–550,000] 
230DEFENSE THREAT REDUCTION AGENCY302,250302,250 
250DEPARTMENT OF DEFENSE EDUCATION ACTIVITY31,62031,620 
290OFFICE OF THE SECRETARY OF DEFENSE16,57916,579 
310WASHINGTON HEADQUARTERS SERVICES7,7667,766 
SUBTOTAL ADMIN & SRVWIDE ACTIVITIES4,788,0764,238,076 
 
TOTAL OPERATION AND MAINTENANCE, DEFENSE-WIDE8,549,9087,999,908 
 
TOTAL OPERATION & MAINTENANCE47,382,67046,832,670 
 XLIVMILITARY PERSONNEL 
4401.MILITARY PERSONNEL 
 
 
SEC. 4401. MILITARY PERSONNEL(In Thousands of Dollars) 
ItemFY 2019 RequestSenate Authorized 
 
MILITARY PERSONNEL 
MILITARY PERSONNEL APPROPRIATIONS 
MILITARY PERSONNEL APPROPRIATIONS140,689,301137,627,221 
 End strength cut[–993,200] 
 Foreign Currency Fluctuation[–133,000] 
 JROTC1,220 
 Military Personnel Underexecution[–1,937,100] 
SUBTOTAL MILITARY PERSONNEL APPROPRIATIONS140,689,301137,627,221 
 
MEDICARE-ELIGIBLE RETIREE HEALTH FUND CONTRIBUTIONS 
MEDICARE-ELIGIBLE RETIREE HEALTH FUND CONTRIBUTIONS7,533,0907,533,090 
SUBTOTAL MEDICARE-ELIGIBLE RETIREE HEALTH FUND CONTRIBUTIONS7,533,0907,533,090 
 
TOTAL MILITARY PERSONNEL148,222,391145,160,311 
4402.MILITARY PERSONNEL FOR OVERSEAS CONTINGENCY OPERATIONS 
 
 
SEC. 4402. MILITARY PERSONNEL FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
ItemFY 2019 RequestSenate Authorized 
 
MILITARY PERSONNEL 
MILITARY PERSONNEL APPROPRIATIONS 
MILITARY PERSONNEL APPROPRIATIONS4,660,6614,660,661 
SUBTOTAL MILITARY PERSONNEL APPROPRIATIONS4,660,6614,660,661 
 
TOTAL MILITARY PERSONNEL4,660,6614,660,661 
 XLVOTHER AUTHORIZATIONS 
4501.OTHER AUTHORIZATIONS 
 
 
SEC. 4501. OTHER AUTHORIZATIONS (In Thousands of Dollars) 
LineItemFY 2019 RequestSenate Authorized 
 
WORKING CAPITAL FUND 
WORKING CAPITAL FUND, ARMY 
010Industrial Operations59,00259,002 
020Supply Management—Army99,76399,763 
SUBTOTAL WORKING CAPITAL FUND, ARMY59,00259,002 
SUBTOTAL WORKING CAPITAL FUND, ARMY99,76399,763 
 
WORKING CAPITAL FUND, AIR FORCE 
020Supplies and Materials69,05469,054 
SUBTOTAL WORKING CAPITAL FUND, AIR FORCE69,05469,054 
 
WORKING CAPITAL FUND, DEFENSE-WIDE 
020Supply Chain Management—Def48,09648,096 
SUBTOTAL WORKING CAPITAL FUND, DEFENSE-WIDE48,09648,096 
 
WORKING CAPITAL FUND, DECA 
010Working Capital Fund, DECA1,266,2001,266,200 
SUBTOTAL WORKING CAPITAL FUND, DECA1,266,2001,266,200 
 
TOTAL WORKING CAPITAL FUND1,542,1151,542,115 
 
CHEM AGENTS & MUNITIONS DESTRUCTION 
OPERATION AND MAINTENANCE 
1 Chem Demilitarization—O&M105,997105,997 
SUBTOTAL OPERATION AND MAINTENANCE105,997105,997 
 
RESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
2 Chem Demilitarization—RDT&E886,728886,728 
SUBTOTAL RESEARCH, DEVELOPMENT, TEST, AND EVALUATION886,728886,728 
 
PROCUREMENT 
3 Chem Demilitarization—Proc1,0911,091 
SUBTOTAL PROCUREMENT1,0911,091 
 
TOTAL CHEM AGENTS & MUNITIONS DESTRUCTION993,816993,816 
 
DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF 
DRUG INTERDICTION AND COUNTER DRUG ACTIVITIES 
010Drug Interdiction and Counter-Drug Activities, Defense547,171547,171 
SUBTOTAL DRUG INTERDICTION AND COUNTER DRUG ACTIVITIES547,171547,171 
 
DRUG DEMAND REDUCTION PROGRAM 
020Drug Demand Reduction Program117,900117,900 
SUBTOTAL DRUG DEMAND REDUCTION PROGRAM117,900117,900 
 
READINESS COUNTERDRUG ACTIVITIES 
040Drug Interdiction and Counter-Drug Activities, Defense5,2765,276 
SUBTOTAL READINESS COUNTERDRUG ACTIVITIES5,2765,276 
 
NATIONAL GUARD COUNTER-DRUG PROGRAM 
030National Guard Counter-Drug Program117,178117,178 
SUBTOTAL NATIONAL GUARD COUNTER-DRUG PROGRAM117,178117,178 
 
TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF787,525787,525 
 
OFFICE OF THE INSPECTOR GENERAL 
OPERATION AND MAINTENANCE 
010Office of the Inspector General327,611327,611 
SUBTOTAL OPERATION AND MAINTENANCE327,611327,611 
 
RDT&E 
020Office of the Inspector General1,6021,602 
SUBTOTAL RDT&E1,6021,602 
 
PROCUREMENT 
030Office of the Inspector General6060 
SUBTOTAL PROCUREMENT6060 
 
TOTAL OFFICE OF THE INSPECTOR GENERAL329,273329,273 
 
DEFENSE HEALTH PROGRAM 
OPERATION & MAINTENANCE 
010In-House Care9,738,5699,738,569 
020Private Sector Care15,103,73515,103,735 
030Consolidated Health Support2,107,9612,107,961 
040Information Management2,039,8782,039,878 
050Management Activities307,629307,629 
060Education and Training756,778759,278 
 Specialized medical pilot program[2,500] 
070Base Operations/Communications2,090,8452,090,845 
SUBTOTAL OPERATION & MAINTENANCE32,145,39532,147,895 
 
RDT&E 
080R&D Research11,38611,386 
090R&D Exploratry Development75,01075,010 
100R&D Advanced Development275,258275,258 
110R&D Demonstration/Validation117,529117,529 
120R&D Engineering Development151,985151,985 
130R&D Management and Support63,75563,755 
140R&D Capabilities Enhancement15,71415,714 
SUBTOTAL RDT&E710,637710,637 
 
PROCUREMENT 
150PROC Initial Outfitting33,05633,056 
160PROC Replacement & Modernization343,424343,424 
180PROC DoD Healthcare Management System Modernization496,680496,680 
SUBTOTAL PROCUREMENT873,160873,160 
 
TOTAL DEFENSE HEALTH PROGRAM33,729,19233,731,692 
 
TOTAL OTHER AUTHORIZATIONS37,381,92137,384,421 
4502.OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS 
 
 
SEC. 4502. OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineItemFY 2019 RequestSenate Authorized 
 
WORKING CAPITAL FUND 
WORKING CAPITAL FUND, ARMY 
020Supply Management—Army6,6006,600 
SUBTOTAL WORKING CAPITAL FUND, ARMY6,6006,600 
 
WORKING CAPITAL FUND, AIR FORCE 
020Supplies and Materials8,5908,590 
SUBTOTAL WORKING CAPITAL FUND, AIR FORCE8,5908,590 
 
TOTAL WORKING CAPITAL FUND15,19015,190 
 
DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF 
DRUG INTERDICTION AND COUNTER DRUG ACTIVITIES 
010Drug Interdiction and Counter-Drug Activities, Defense153,100153,100 
SUBTOTAL DRUG INTERDICTION AND COUNTER DRUG ACTIVITIES153,100153,100 
 
TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF153,100153,100 
 
OFFICE OF THE INSPECTOR GENERAL 
OPERATION AND MAINTENANCE 
010Office of the Inspector General24,69224,692 
SUBTOTAL OPERATION AND MAINTENANCE24,69224,692 
 
TOTAL OFFICE OF THE INSPECTOR GENERAL24,69224,692 
 
DEFENSE HEALTH PROGRAM 
OPERATION & MAINTENANCE 
010In-House Care72,62772,627 
020Private Sector Care277,066277,066 
030Consolidated Health Support2,3752,375 
SUBTOTAL OPERATION & MAINTENANCE352,068352,068 
 
TOTAL DEFENSE HEALTH PROGRAM352,068352,068 
 
COUNTER-ISIS TRAIN AND EQUIP FUND 
COUNTER-ISIS TRAIN AND EQUIP FUND (CTEF) 
010IRAQ850,000850,000 
020SYRIA300,000300,000 
030Other250,000250,000 
SUBTOTAL COUNTER-ISIS TRAIN AND EQUIP FUND (CTEF)1,400,0001,400,000 
 
TOTAL COUNTER-ISIS TRAIN AND EQUIP FUND1,400,0001,400,000 
 
TOTAL OTHER AUTHORIZATIONS1,945,0501,945,050 
 XLVIMILITARY CONSTRUCTION 
4601.MILITARY CONSTRUCTION 
 
 
SEC. 4601. MILITARY CONSTRUCTION(In Thousands of Dollars) 
AccountState/Country and InstallationProject TitleFY 2019 RequestSenate Authorized 
 
MILITARY CONSTRUCTION 
ARMY 
Alabama 
ARMYAnniston Army DepotWeapon Maintenance Shop5,2005,200 
California 
ARMYFort IrwinMultipurpose Range Complex29,00029,000 
Colorado 
ARMYFort CarsonVehicle Maintenance Shop77,00077,000 
Georgia 
ARMYFort GordonCyber Instructional Fac and Network Ctr99,00099,000 
Germany 
ARMYEast Camp GrafenwoehrMission Training Complex31,00031,000 
Hawaii 
ARMYFort ShafterCommand and Control Facility, Incr 4105,000105,000 
ARMYWheeler Army AirfieldRotary wing parking apron050,000 
Honduras 
ARMYSoto Cano ABBarracks21,00021,000 
Indiana 
ARMYCrane Army Ammunition ActivityRailcar Holding Area16,00016,000 
Kentucky 
ARMYFort CampbellMicrogrid and power plant018,000 
ARMYFort CampbellVehicle Maintenance Shop32,00032,000 
ARMYFort KnoxDigital Air/Ground Integration Range26,00026,000 
Korea 
ARMYCamp TangoCommand and Control Facility17,50017,500 
Kuwait 
ARMYCamp ArifjanVehicle Maintenance Shop44,00044,000 
New Jersey 
ARMYPicatinny ArsenalMunitions Disassembly Complex41,00041,000 
New Mexico 
ARMYWhite Sands Missile RangeInformation Systems Facility40,00040,000 
New York 
ARMYWest Point Military ReservationEngineering Center95,00095,000 
ARMYWest Point Military ReservationParking Structure65,00065,000 
North Carolina 
ARMYFort BraggDining Facility10,00010,000 
South Carolina 
ARMYFort JacksonTrainee Barracks Complex 3, PH252,00052,000 
Texas 
ARMYFort BlissSupply Support Activity24,00024,000 
ARMYFort HoodSupply Support Activity09,600 
Virginia 
ARMYArlington National CemeteryArlington National Cemetery Southern Expansion030,000 
Worldwide Unspecified 
ARMYUnspecified Worldwide LocationsHost Nation Support34,00034,000 
ARMYUnspecified Worldwide LocationsPlanning and Design71,06871,068 
ARMYUnspecified Worldwide LocationsUnspecified Minor Construction72,00072,000 
ARMYUnspecified Worldwide LocationsPlanning and Design5,0005,000 
 
SUBTOTAL ARMY1,011,7681,119,368 
 
NAVY 
Arizona 
NAVYCamp NavajoMissile Motor Magazines and U&SI014,800 
Bahamas 
NAVYAndros IslandAUTEC Austere Quarters31,05031,050 
Bahrain Island 
NAVYSW AsiaFleet Maintenance Facility & TOC26,34026,340 
California 
NAVYCamp Pendleton62 Area Mess Hall & Consolidated Warehouse071,700 
NAVYCamp PendletonSupply Warehouse SOI-West016,600 
NAVYCamp PendletonPotable Water Distribution Improvements47,23047,230 
NAVYCamp PendletonAAV-ACV Maintenance & Warehouse Facility49,41049,410 
NAVYCamp PendletonFull Motion Trainer Facility10,67010,670 
NAVYCamp PendletonElectrical Upgrades4,0204,020 
NAVYCoronadoCMV–22B Airfield Improvements77,78077,780 
NAVYLemooreF–35 Maintenance Hangar112,690112,690 
NAVYMiramarF–35 Vertical Landing Pads and Taxiway20,48020,480 
NAVYMiramarAirfield Security Improvements11,50011,500 
NAVYPoint MuguDirected Energy Systems Intergration Lab22,15022,150 
NAVYSan DiegoHarbor Drive Switching Station48,44048,440 
NAVYSan DiegoPier 8 Replacement108,100108,100 
NAVYSan Nicolas IslandMissile Assembly Build & High Explosive Mag31,01031,010 
NAVYSeal BeachMissile Magazines021,800 
NAVYSeal BeachCauseway, Boat Channel & Turning Basin117,830117,830 
District of Columbia 
NAVYNaval ObservatoryMaster Time Clocks & Operations Facility115,600115,600 
Florida 
NAVYMayportLCS Support Facility82,35082,350 
NAVYMayportLCS Operational Training Facility Addition29,11029,110 
NAVYNAS Whiting FieldAir Traffic Control Tower (North Field)010,000 
Georgia 
NAVYMCLB AlbanyWelding and Body Repair Shop Facility031,900 
Germany 
NAVYPanzer KaserneMarforeur HQ Modernization and Expansion43,95043,950 
Guam 
NAVYJoint Region MarianasAce Gym & Dining27,91027,910 
NAVYJoint Region MarianasEarth Covered Magazines52,27052,270 
NAVYJoint Region MarianasOrdnance Ops22,02022,020 
NAVYJoint Region MarianasMachine Gun Range141,28715,000 
NAVYJoint Region MarianasUnaccompanied Enlisted Housing36,17036,170 
Guantanamo Bay, Cuba 
NAVYGuantanamo BaySolid Waste Management Facility85,00085,000 
Hawaii 
NAVYJoint Base Pearl Harbor-HickamDrydock Waterfront Facility45,00045,000 
NAVYKaneohe BayCorrosion Control Hangar66,10066,100 
NAVYPearl CityWater Transmission Line78,32078,320 
Japan 
NAVYKadena ABTactical Operations Center9,0499,049 
Maine 
NAVYKitteryExtend Portal Crane Rail39,72539,725 
NAVYKitteryDry Dock #1 Superflood Basin109,960109,960 
Mississippi 
NAVYNaval Construction Battalion CenterExpeditionary Combat Skills Student Berthing022,300 
North Carolina 
NAVYCamp Lejeune2nd Radio BN Complex, Phase 2051,300 
NAVYCherry Point Marine Corps Air StationAircraft Maintenance Hangar133,97027,000 
NAVYCherry Point Marine Corps Air StationFlightline Utility Modernization106,860106,860 
Pennsylvania 
NAVYPhiladelphiaSubmarine Propulsor Manufacturing Support Fac71,05071,050 
South Carolina 
NAVYMCAS BeaufortCryogenics Facility06,300 
NAVYMCAS BeaufortRecycling/Hazardous Waste Facility9,5179,517 
NAVYParris IslandRange Improvements & Modernization, Phase 235,19035,190 
Utah 
NAVYHill AFBD5 Missile Motor Receipt/Storage Facility105,520105,520 
Virginia 
NAVYPortsmouthShips Maintenance Facility26,12026,120 
NAVYQuanticoAmmunition Supply Point Upgrade, Phase 2013,100 
NAVYQuanticoTBS Fire Station21,9800 
Washington 
NAVYBangorPier and Maintenance Facility88,96088,960 
NAVYWhidbey IslandFleet Support Facility19,45019,450 
NAVYWhidbey IslandNext Generation Jammer Facility7,9307,930 
Worldwide Unspecified 
NAVYUnspecified Worldwide LocationsUnspecified Minor Construction025,000 
NAVYUnspecified Worldwide LocationsUnspecified Minor Construction28,57928,579 
NAVYUnspecified Worldwide LocationsPlanning and Design185,542185,542 
 
SUBTOTAL NAVY2,543,1892,572,752 
 
AIR FORCE 
Alaska 
AIR FORCEEielson AFBF–35A School AGE Facility22,50022,500 
AIR FORCEEielson AFBF–35A CATM Range19,00019,000 
AIR FORCEEielson AFBF–35 Aircraft Maintenance Unit Admin Facility6,8006,800 
AIR FORCEEielson AFBF–35 Conventional Munitions Maintenance Fac15,50015,500 
Arizona 
AIR FORCEDavis-Monthan AFBAGE Facility015,000 
AIR FORCELuke AFBF–35A Squad Ops #617,00017,000 
AIR FORCELuke AFBF–35A ADAL AMU B914 Sq 623,00023,000 
Florida 
AIR FORCEEglin AFBF–35A Student Dormitory II28,00028,000 
AIR FORCEEglin AFBF–35A Integrated Trng Center Academics Bldg34,86334,863 
AIR FORCEMacDill AFBKC135 Beddown Add Flight Simulator Training3,1003,100 
Guam 
AIR FORCEJoint Region MarianasHayman Munitions Storage Igloos MSA 29,8009,800 
Mariana Islands 
AIR FORCETinianAPR—Cargo Pad With Taxiway Extension46,00046,000 
AIR FORCETinianAPR—Maintenance Support Facility4,7004,700 
Maryland 
AIR FORCEJoint Base AndrewsChild Development Center013,000 
AIR FORCEJoint Base AndrewsPAR Relocate Haz Cargo Pad and EOD Range37,00037,000 
AIR FORCEJoint Base AndrewsPresidential Aircraft Recap Complex, Inc. 2154,000121,250 
Massachusetts 
AIR FORCEHanscom AFBMIT-Lincoln Laboratory (West Lab CSL/MIF)225,000175,000 
Nebraska 
AIR FORCEOffutt AFBParking Lot, USSTRATCOM9,5009,500 
Nevada 
AIR FORCECreech AFBMQ–9 CPIP Operations & Command Center Fac.28,00028,000 
AIR FORCECreech AFBMQ–9 CPIP GCS Operations Facility31,00031,000 
AIR FORCENellis AFBCRH Simulator5,9005,900 
New Mexico 
AIR FORCEHolloman AFBMQ–9 FTU Ops Facility85,00085,000 
AIR FORCEKirtland AFBWyoming Gate Upgrade for Anti-Terrorism Compliance07,000 
New York 
AIR FORCERome LabAnti-Terrorism Perimeter Security / Entry Control Point014,200 
North Dakota 
AIR FORCEMinot AFBConsolidated Helo/TRF Ops/AMU and Alert Fac66,00066,000 
Ohio 
AIR FORCEWright-Patterson AFBADAL Intelligence Production Complex (NASIC)116,100116,100 
Oklahoma 
AIR FORCEAltus AFBKC–46A FTU/FTC Simulator Facility PH 312,00012,000 
AIR FORCETinker AFBKC–46A Depot Maintenance Hangar81,00081,000 
AIR FORCETinker AFBKC–46A Depot Fuel Maintenance Hangar85,00085,000 
Qatar 
AIR FORCEAl UdeidPersonnel Deployment Processing Facility40,00040,000 
AIR FORCEAl UdeidFlightline Support Facilities30,40030,400 
South Carolina 
AIR FORCEShaw AFBCPIP MQ–9 MCE Group53,00053,000 
Texas 
AIR FORCEJoint Base San Antonio-LacklandBMT Recruit Dormitory 625,00025,000 
United Kingdom 
AIR FORCERoyal Air Force LakenheathF–35A Fuel System Maintenance Dock 2 Bay16,88016,880 
AIR FORCERoyal Air Force LakenheathF–35A Parking Apron27,43127,431 
AIR FORCERoyal Air Force LakenheathF–35A AGE Facility12,44912,449 
AIR FORCERoyal Air Force LakenheathF–35A ADAL Parts Store13,92613,926 
AIR FORCERoyal Air Force LakenheathF–35A 6 Bay Hangar39,03639,036 
AIR FORCERoyal Air Force LakenheathF–35A Dorm29,54129,541 
AIR FORCERoyal Air Force LakenheathF–35A ADAL Conventional Munitions MX9,2049,204 
Utah 
AIR FORCEHill AFBComposite Aircraft Antenna Calibration Fac026,000 
Washington 
AIR FORCEWhite BluffADAL JPRA C2 Mission Support Facility014,000 
Worldwide Classified 
AIR FORCEClassified LocationTACMOR—Utilities and Infrastructure Support18,00018,000 
Worldwide Unspecified 
AIR FORCEVarious Worldwide LocationsPlanning and Design020,000 
AIR FORCEVarious Worldwide LocationsPlanning and Design195,577195,577 
AIR FORCEVarious Worldwide LocationsPlanning and Design11,00011,000 
AIR FORCEVarious Worldwide LocationsUnspecified Minor Military Construction38,50038,500 
 
SUBTOTAL AIR FORCE1,725,7071,752,157 
 
DEFENSE-WIDE 
Alabama 
DEFENSE-WIDEAnniston Army DepotInstall microgrid020,000 
Alaska 
DEFENSE-WIDEClear AFSLong Range Discrim Radar Sys Complex Ph2174,000130,000 
DEFENSE-WIDEFort GreelyMissile Field #1 Expansion8,0008,000 
DEFENSE-WIDEJoint Base Elmendorf-RichardsonOperations Facility Replacement14,00014,000 
Arkansas 
DEFENSE-WIDELittle Rock AFBHydrant Fuel System Alterations14,00014,000 
Belgium 
DEFENSE-WIDEU.S. Army Garrison Benelux (Chievres)Europe West District Superintendent's Office14,30514,305 
California 
DEFENSE-WIDECamp PendletonSOF EOD Facility—West3,5473,547 
DEFENSE-WIDECamp PendletonSOF Human Performance Training Center-West9,0499,049 
DEFENSE-WIDECoronadoSOF NSWG–1 Operations Support Facility25,17225,172 
DEFENSE-WIDECoronadoSOF Close Quarters Combat Facility12,76812,768 
DEFENSE-WIDECoronadoSOF ATC Applied Instruction Facility14,81914,819 
DEFENSE-WIDECoronadoSOF ATC Training Facility18,32918,329 
DEFENSE-WIDEDefense Distribution Depot-TracyMain Access Control Point Upgrades18,80018,800 
DEFENSE-WIDENB Ventura CountySNI Energy Storage System06,530 
Colorado 
DEFENSE-WIDEFort CarsonSOF Human Performance Training Center15,29715,297 
DEFENSE-WIDEFort CarsonSOF Mountaineering Facility9,0009,000 
Conus Classified 
DEFENSE-WIDEClassified LocationBattalion Complex, PH249,22249,222 
Djibouti 
DEFENSE-WIDECamp LemonnierECIP-Install PV Ground Array03,750 
Germany 
DEFENSE-WIDEBaumholderSOF Joint Parachute Rigging Facility11,50411,504 
DEFENSE-WIDEKaiserslautern ABKaiserslautern Middle School99,95599,955 
DEFENSE-WIDERhine Ordnance BarracksMedical Center Replacement Inc. 8319,589319,589 
DEFENSE-WIDEWeisbadenClay Kaserne Elementary School56,04856,048 
Greece 
DEFENSE-WIDENSA Souda BayEnergy Management Control Systems (EMCS)02,230 
Guam 
DEFENSE-WIDENaval Base GuamP–691 NBG 74 Facilities Automated Controls04,634 
Guantanamo Bay, Cuba 
DEFENSE-WIDEGuantanamo BayWorking Dog Treatment Facility Replacement9,0809,080 
Hawaii 
DEFENSE-WIDEBellows AFBExpand PV and provide energy resilience to fire crash rescue02,944 
Japan 
DEFENSE-WIDECamp McTureousBechtel Elementary School94,85194,851 
DEFENSE-WIDEIwakuniFuel Pier33,20033,200 
DEFENSE-WIDEKadena ABTruck Unload Facilities21,40021,400 
DEFENSE-WIDEYokosukaKinnick High School170,38640,000 
Kansas 
DEFENSE-WIDESalina Training CenterPV/Water Conservation & Energy Resilience03,500 
Kentucky 
DEFENSE-WIDEFort CampbellFt Campbell Middle School62,63462,634 
DEFENSE-WIDEFort CampbellSOF Logistics Support Operations Facility5,4355,435 
DEFENSE-WIDEFort CampbellSOF Air/Ground Integ. Urban Live Fire Range9,0919,091 
DEFENSE-WIDEFort CampbellSOF Multi-Use Helicopter Training Facility5,1385,138 
Louisiana 
DEFENSE-WIDEJRB NAS New OrleansDistribution Switchgear05,340 
Maine 
DEFENSE-WIDEKitteryConsolidated Warehouse Replacement11,60011,600 
Maryland 
DEFENSE-WIDEFort MeadeNSAW Recapitalize Building #2 Inc 4218,000191,600 
DEFENSE-WIDEFort MeadeNSAW Recapitalize Building #3 Inc 199,00099,000 
DEFENSE-WIDEFort MeadeMission Support Operations Warehouse Facility30,00030,000 
Missouri 
DEFENSE-WIDESt LouisNext NGA West (N2W) Complex Phase 1 Inc. 2213,60050,000 
DEFENSE-WIDESt LouisNext NGA West (N2W) Complex Phase 2 Inc. 1110,000110,000 
New Jersey 
DEFENSE-WIDEJoint Base McGuire-Dix-LakehurstHot Cargo Hydrant System Replacement10,20010,200 
North Carolina 
DEFENSE-WIDEFort BraggSOF Replace Training Maze and Tower12,10912,109 
DEFENSE-WIDEFort BraggSOF SERE Resistance Training Lab. Complex20,25720,257 
DEFENSE-WIDENew RiverAmb Care Center/Dental Clinic Replacement32,58032,580 
Oklahoma 
DEFENSE-WIDEMcAlesterBulk Diesel System Replacement7,0007,000 
South Carolina 
DEFENSE-WIDEMCAS BeaufortElectrical Hardening and Black Start CHP System022,402 
Texas 
DEFENSE-WIDECamp MabryInstall microgrid05,500 
DEFENSE-WIDEJoint Base San Antonio-LacklandEnergy Aerospace Operations Facility10,20010,200 
DEFENSE-WIDERed River Army DepotGeneral Purpose Warehouse71,50071,500 
United Kingdom 
DEFENSE-WIDECroughton RAFAmbulatory Care Center Addition/Alteration10,0000 
Virginia 
DEFENSE-WIDEDam NeckSOF Magazines8,9598,959 
DEFENSE-WIDEFort A.P. HillTraining Campus11,73411,734 
DEFENSE-WIDEFort BelvoirHuman Performance Training Center6,1276,127 
DEFENSE-WIDEHumphreys Engineer CenterMaintenance and Supply Facility20,25720,257 
DEFENSE-WIDEJoint Base Langley-EustisFuel Facilities Replacement6,9006,900 
DEFENSE-WIDEJoint Base Langley-EustisGround Vehicle Fueling Facility Replacement5,8005,800 
DEFENSE-WIDENAS OceanaSuper Flight Line Electrical Distribtion System (FLEDS)02,520 
DEFENSE-WIDEPentagonNorth Village VACP & Fencing12,20012,200 
DEFENSE-WIDEPentagonExterior Infrastruc. & Security Improvements23,65023,650 
Washington 
DEFENSE-WIDEJoint Base Lewis-McChordRefueling Facility26,20026,200 
Worldwide Unspecified 
DEFENSE-WIDEUnspecified Worldwide LocationsPlanning and Design—ERCIP05,000 
DEFENSE-WIDEUnspecified Worldwide LocationsPlanning and Design55,92555,925 
DEFENSE-WIDEUnspecified Worldwide LocationsPlanning and Design496496 
DEFENSE-WIDEUnspecified Worldwide LocationsUnspecified Minor Construction10,00010,000 
DEFENSE-WIDEUnspecified Worldwide LocationsPlanning and Design14,18414,184 
DEFENSE-WIDEUnspecified Worldwide LocationsUnspecified Minor Construction13,64213,642 
DEFENSE-WIDEUnspecified Worldwide LocationsUnspecified Minor Construction5,0005,000 
DEFENSE-WIDEUnspecified Worldwide LocationsEnergy Resilience and Conserv. Invest. Prog.150,000150,000 
DEFENSE-WIDEUnspecified Worldwide LocationsContingency Construction10,00010,000 
DEFENSE-WIDEUnspecified Worldwide LocationsUnspecified Minor Construction3,0003,000 
DEFENSE-WIDEUnspecified Worldwide LocationsPlanning and Design14,30014,300 
DEFENSE-WIDEUnspecified Worldwide LocationsERCIP Design10,00010,000 
DEFENSE-WIDEUnspecified Worldwide LocationsExercise Related Minor Construction12,47912,479 
DEFENSE-WIDEUnspecified Worldwide LocationsPlanning and Design2,0362,036 
DEFENSE-WIDEVarious Worldwide LocationsPlanning & Design42,70542,705 
DEFENSE-WIDEVarious Worldwide LocationsUnspecified Minor Construction17,36617,366 
DEFENSE-WIDEVarious Worldwide LocationsPlanning and Design55,69955,699 
 
SUBTOTAL DEFENSE-WIDE2,693,3242,403,288 
 
ARMY NATIONAL GUARD 
Alaska 
ARMY NATIONAL GUARDJoint Base Elmendorf-RichardsonUnited States Property & Fiscal Office27,00027,000 
Illinois 
ARMY NATIONAL GUARDMarseillesAutomated Record Fire Range5,0005,000 
Montana 
ARMY NATIONAL GUARDMaltaNational Guard Readiness Center15,00015,000 
Nevada 
ARMY NATIONAL GUARDNorth Las VegasNational Guard Readiness Center32,00032,000 
New Hampshire 
ARMY NATIONAL GUARDPembrokeNational Guard Readiness Center12,00012,000 
North Dakota 
ARMY NATIONAL GUARDFargoNational Guard Readiness Center32,00032,000 
Ohio 
ARMY NATIONAL GUARDCamp RavennaAutomated Multipurpose Machine Gun Range7,4007,400 
Oklahoma 
ARMY NATIONAL GUARDLexingtonAircraft vehicle storage building011,000 
Oregon 
ARMY NATIONAL GUARDBoardmanTactical unmanned aerial vehicle hangar011,000 
South Dakota 
ARMY NATIONAL GUARDRapid CityNational Guard Readiness Center15,00015,000 
Texas 
ARMY NATIONAL GUARDHoustonUnheated vehicle storage (aircraft)015,000 
Virginia 
ARMY NATIONAL GUARDSandstonArmy aviation support facility089,000 
Worldwide Unspecified 
ARMY NATIONAL GUARDUnspecified Worldwide LocationsUnspecified Minor Construction18,10018,100 
ARMY NATIONAL GUARDUnspecified Worldwide LocationsPlanning and Design16,62216,622 
 
SUBTOTAL ARMY NATIONAL GUARD180,122306,122 
 
AIR NATIONAL GUARD 
California 
AIR NATIONAL GUARDChannel Islands AngsConstruct C–130J Flight Simulator Facility8,0008,000 
Hawaii 
AIR NATIONAL GUARDJoint Base Pearl Harbor-HickamConstruct Addition to F–22 LO/CRF B340817,00017,000 
Illinois 
AIR NATIONAL GUARDGen. Wayne A. Downing Peoria International AirportConstruct New Fire Crash/Rescue Station9,0009,000 
Louisiana 
AIR NATIONAL GUARDJRB NAS New OrleansNORTHCOM—Construct Alert Apron15,00015,000 
New York 
AIR NATIONAL GUARDFrancis S. Gabreski AirportSecurity Forces/Comm.training Facility20,00020,000 
Pennsylvania 
AIR NATIONAL GUARDFort Indiantown GapReplace Operations Training/Dining Hall8,0008,000 
Puerto Rico 
AIR NATIONAL GUARDLuis Munoz Marin InternationalHurricane Maria—Communications Facility015,000 
AIR NATIONAL GUARDLuis Munoz Marin International AirportHurricane Maria—Maintenance Hangar035,000 
Virginia 
AIR NATIONAL GUARDJoint Base Langley-EustisConstruct Cyber Ops Facility10,00010,000 
Worldwide Unspecified 
AIR NATIONAL GUARDUnspecified Worldwide LocationsPlanning and Design04,000 
AIR NATIONAL GUARDUnspecified Worldwide LocationsUnspecified Minor Construction23,62623,626 
AIR NATIONAL GUARDVarious Worldwide LocationsPlanning and Design18,50018,500 
 
SUBTOTAL AIR NATIONAL GUARD129,126183,126 
 
ARMY RESERVE 
California 
ARMY RESERVEBarstowECS Modified TEMF / Warehouse34,00034,000 
Wisconsin 
ARMY RESERVEFort McCoyTransient Training Barracks23,00023,000 
Worldwide Unspecified 
ARMY RESERVEUnspecified Worldwide LocationsUnspecified Minor Construction2,0642,064 
ARMY RESERVEUnspecified Worldwide LocationsPlanning and Design5,8555,855 
 
SUBTOTAL ARMY RESERVE64,91964,919 
 
NAVY RESERVE 
California 
NAVY RESERVESeal BeachReserve Training Center21,74021,740 
Georgia 
NAVY RESERVEBenningReserve Training Center13,63013,630 
Worldwide Unspecified 
NAVY RESERVEUnspecified Worldwide LocationsUnspecified Minor Construction3,0003,000 
NAVY RESERVEUnspecified Worldwide LocationsPlanning & Design4,6954,695 
 
SUBTOTAL NAVY RESERVE43,06543,065 
 
AIR FORCE RESERVE 
Indiana 
AIR FORCE RESERVEGrissom ARBAerial Port Facility09,400 
AIR FORCE RESERVEGrissom ARBAdd/Alter Aircraft Maintenance Hangar12,10012,100 
Minnesota 
AIR FORCE RESERVEMinneapolis-St Paul IAPSmall Arms Range9,0009,000 
Mississippi 
AIR FORCE RESERVEKeesler AFBAeromedical Staging Squadron Facility4,5504,550 
New York 
AIR FORCE RESERVENiagara Falls IAPPhysical Fitness Center14,00014,000 
Texas 
AIR FORCE RESERVEFort WorthMunitions Training/Admin Facility3,1003,100 
Worldwide Unspecified 
AIR FORCE RESERVEUnspecified Worldwide LocationsPlanning and Design05,000 
AIR FORCE RESERVEUnspecified Worldwide LocationsPlanning & Design4,0554,055 
AIR FORCE RESERVEUnspecified Worldwide LocationsUnspecified Minor Construction3,3583,358 
 
SUBTOTAL AIR FORCE RESERVE50,16364,563 
 
NATO SECURITY INVESTMENT PROGRAM 
Worldwide Unspecified 
NATO SECURITY INVESTMENT PROGRAMNATO Security Investment ProgramNATO Security Investment Program171,064171,064 
 
SUBTOTAL NATO SECURITY INVESTMENT PROGRAM171,064171,064 
 
TOTAL MILITARY CONSTRUCTION8,612,4478,680,424 
 
FAMILY HOUSING 
CONSTRUCTION, ARMY 
Germany 
CONSTRUCTION, ARMYBaumholderFamily Housing Improvements32,00032,000 
Italy 
CONSTRUCTION, ARMYVicenzaFamily Housing New Construction95,13495,134 
Korea 
CONSTRUCTION, ARMYCamp HumphreysFamily Housing New Construction Incr 385,00085,000 
CONSTRUCTION, ARMYCamp WalkerFamily Housing Replacement Construction68,00068,000 
Puerto Rico 
CONSTRUCTION, ARMYFort BuchananFamily Housing Replacement Construction26,00026,000 
Wisconsin 
CONSTRUCTION, ARMYFort McCoyFamily Housing New Construction6,2006,200 
Worldwide Unspecified 
CONSTRUCTION, ARMYUnspecified Worldwide LocationsFamily Housing P & D18,32618,326 
 
SUBTOTAL CONSTRUCTION, ARMY330,660330,660 
 
OPERATION AND MAINTENANCE, ARMY 
Worldwide Unspecified 
OPERATION AND MAINTENANCE, ARMYUnspecified Worldwide LocationsManagement36,30236,302 
OPERATION AND MAINTENANCE, ARMYUnspecified Worldwide LocationsServices10,50210,502 
OPERATION AND MAINTENANCE, ARMYUnspecified Worldwide LocationsFurnishings15,84215,842 
OPERATION AND MAINTENANCE, ARMYUnspecified Worldwide LocationsMiscellaneous408408 
OPERATION AND MAINTENANCE, ARMYUnspecified Worldwide LocationsMaintenance75,53075,530 
OPERATION AND MAINTENANCE, ARMYUnspecified Worldwide LocationsUtilities57,87257,872 
OPERATION AND MAINTENANCE, ARMYUnspecified Worldwide LocationsLeasing161,252161,252 
OPERATION AND MAINTENANCE, ARMYUnspecified Worldwide LocationsHousing Privitization Support18,80118,801 
 
SUBTOTAL OPERATION AND MAINTENANCE, ARMY376,509376,509 
 
CONSTRUCTION, NAVY AND MARINE CORPS 
Mariana Islands 
CONSTRUCTION, NAVY AND MARINE CORPSGuamReplace Andersen Housing PH III83,44183,441 
Worldwide Unspecified 
CONSTRUCTION, NAVY AND MARINE CORPSUnspecified Worldwide LocationsImprovements, Washington DC16,63816,638 
CONSTRUCTION, NAVY AND MARINE CORPSUnspecified Worldwide LocationsP&D Washington DC4,5024,502 
 
SUBTOTAL CONSTRUCTION, NAVY AND MARINE CORPS104,581104,581 
 
OPERATION AND MAINTENANCE, NAVY AND MARINE CORPS 
Worldwide Unspecified 
OPERATION AND MAINTENANCE, NAVY AND MARINE CORPSUnspecified Worldwide LocationsUtilities60,25260,252 
OPERATION AND MAINTENANCE, NAVY AND MARINE CORPSUnspecified Worldwide LocationsFurnishings16,39516,395 
OPERATION AND MAINTENANCE, NAVY AND MARINE CORPSUnspecified Worldwide LocationsManagement50,87050,870 
OPERATION AND MAINTENANCE, NAVY AND MARINE CORPSUnspecified Worldwide LocationsMiscellaneous148148 
OPERATION AND MAINTENANCE, NAVY AND MARINE CORPSUnspecified Worldwide LocationsServices16,26116,261 
OPERATION AND MAINTENANCE, NAVY AND MARINE CORPSUnspecified Worldwide LocationsLeasing62,51562,515 
OPERATION AND MAINTENANCE, NAVY AND MARINE CORPSUnspecified Worldwide LocationsMaintenance86,32886,328 
OPERATION AND MAINTENANCE, NAVY AND MARINE CORPSUnspecified Worldwide LocationsHousing Privatization Support21,76721,767 
 
SUBTOTAL OPERATION AND MAINTENANCE, NAVY AND MARINE CORPS314,536314,536 
 
CONSTRUCTION, AIR FORCE 
Worldwide Unspecified 
CONSTRUCTION, AIR FORCEUnspecified Worldwide LocationsConstruction Improvements75,24775,247 
CONSTRUCTION, AIR FORCEUnspecified Worldwide LocationsPlanning & Design3,1993,199 
 
SUBTOTAL CONSTRUCTION, AIR FORCE78,44678,446 
 
OPERATION AND MAINTENANCE, AIR FORCE 
Worldwide Unspecified 
OPERATION AND MAINTENANCE, AIR FORCEUnspecified Worldwide LocationsHousing Privatization22,20522,205 
OPERATION AND MAINTENANCE, AIR FORCEUnspecified Worldwide LocationsUtilities48,56648,566 
OPERATION AND MAINTENANCE, AIR FORCEUnspecified Worldwide LocationsManagement54,42354,423 
OPERATION AND MAINTENANCE, AIR FORCEUnspecified Worldwide LocationsServices13,66913,669 
OPERATION AND MAINTENANCE, AIR FORCEUnspecified Worldwide LocationsFurnishings30,64530,645 
OPERATION AND MAINTENANCE, AIR FORCEUnspecified Worldwide LocationsMiscellaneous2,1712,171 
OPERATION AND MAINTENANCE, AIR FORCEUnspecified Worldwide LocationsLeasing15,83215,832 
OPERATION AND MAINTENANCE, AIR FORCEUnspecified Worldwide LocationsMaintenance129,763129,763 
 
SUBTOTAL OPERATION AND MAINTENANCE, AIR FORCE317,274317,274 
 
OPERATION AND MAINTENANCE, DEFENSE-WIDE 
Worldwide Unspecified 
OPERATION AND MAINTENANCE, DEFENSE-WIDEUnspecified Worldwide LocationsUtilities4,1004,100 
OPERATION AND MAINTENANCE, DEFENSE-WIDEUnspecified Worldwide LocationsFurnishings416416 
OPERATION AND MAINTENANCE, DEFENSE-WIDEUnspecified Worldwide LocationsUtilities106106 
OPERATION AND MAINTENANCE, DEFENSE-WIDEUnspecified Worldwide LocationsLeasing13,04613,046 
OPERATION AND MAINTENANCE, DEFENSE-WIDEUnspecified Worldwide LocationsMaintenance121121 
OPERATION AND MAINTENANCE, DEFENSE-WIDEUnspecified Worldwide LocationsFurnishings643643 
OPERATION AND MAINTENANCE, DEFENSE-WIDEUnspecified Worldwide LocationsLeasing38,23238,232 
OPERATION AND MAINTENANCE, DEFENSE-WIDEUnspecified Worldwide LocationsFurnishings0101 
OPERATION AND MAINTENANCE, DEFENSE-WIDEUnspecified Worldwide LocationsServices0202 
OPERATION AND MAINTENANCE, DEFENSE-WIDEUnspecified Worldwide LocationsUtilities0909 
OPERATION AND MAINTENANCE, DEFENSE-WIDEUnspecified Worldwide LocationsMaintenance1,5421,542 
OPERATION AND MAINTENANCE, DEFENSE-WIDEUnspecified Worldwide LocationsManagement155155 
 
SUBTOTAL OPERATION AND MAINTENANCE, DEFENSE-WIDE58,37358,373 
 
IMPROVEMENT FUND 
Worldwide Unspecified 
IMPROVEMENT FUNDUnspecified Worldwide LocationsAdministrative Expenses—FHIF1,6531,653 
 
SUBTOTAL IMPROVEMENT FUND1,6531,653 
 
UNACCMP HSG IMPRV FUND 
Worldwide Unspecified 
UNACCMP HSG IMPRV FUNDUnaccompanied Housing Improvement FundAdministrative Expenses—UHIF600600 
 
SUBTOTAL UNACCMP HSG IMPRV FUND600600 
 
TOTAL FAMILY HOUSING1,582,6321,582,632 
 
DEFENSE BASE REALIGNMENT AND CLOSURE 
ARMY 
Worldwide Unspecified 
ARMYBase Realignment & Closure, ArmyBase Realignment and Closure62,79662,796 
 
 
NAVY 
Worldwide Unspecified 
NAVYUnspecified Worldwide LocationsBase Realignment & Closure151,839151,839 
 
 
AIR FORCE 
Worldwide Unspecified 
AIR FORCEUnspecified Worldwide LocationsDoD BRAC Activities—Air Force52,90352,903 
 
 
TOTAL DEFENSE BASE REALIGNMENT AND CLOSURE267,538267,538 
 
TOTAL MILITARY CONSTRUCTION, FAMILY HOUSING, AND BRAC10,462,61710,530,594 
4602.MILITARY CONSTRUCTION FOR OVERSEAS CONTINGENCY OPERATIONS 
 
 
SEC. 4602. MILITARY CONSTRUCTION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
AccountState or Country and InstallationProject TitleFY 2019 RequestSenate Authorized 
 
MILITARY CONSTRUCTION 
ARMY 
Bulgaria 
ARMYNevo Selo FOSEDI: Ammunition Holding Area5,2005,200 
Guantanamo Bay, Cuba 
ARMYGuantanamo BayOCO: High Value Detention Facility69,0000 
Poland 
ARMYDrawsko Pomorski Training AreaEDI: Staging Areas17,00017,000 
ARMYPowidz ABEDI: Rail Extension & Railhead14,00014,000 
ARMYPowidz ABEDI: Ammunition Storage Facility52,00052,000 
ARMYPowidz ABEDI: Bulk Fuel Storage21,00021,000 
ARMYZagan Training AreaEDI: Rail Extension and Railhead6,4006,400 
ARMYZagan Training AreaEDI: Staging Areas34,00034,000 
Romania 
ARMYMihail Kogalniceanu FOSEDI: Explosives & Ammo Load/Unload Apron21,65121,651 
Worldwide Unspecified 
ARMYUnspecified Worldwide LocationsEDI: Planning and Design20,99920,999 
 
SUBTOTAL ARMY261,250192,250 
 
NAVY 
Greece 
NAVYSouda BayEDI: Marathi Logistics Support Center6,2006,200 
NAVYSouda BayEDI: Joint Mobility Processing Center41,65041,650 
Italy 
NAVYSigonellaEDI: P–8A Taxiway66,05066,050 
Spain 
NAVYRotaEDI: Port Operations Facilities21,59021,590 
United Kingdom 
NAVYLossiemouthEDI: P–8 Base Improvements79,13079,130 
Worldwide Unspecified 
NAVYUnspecified Worldwide LocationsEDI: Planning and Design12,70012,700 
 
SUBTOTAL NAVY227,320227,320 
 
AIR FORCE 
Germany 
AIR FORCERamstein ABEDI—KMC DABS-FEV/RH Storage Warehouses119,000119,000 
Norway 
AIR FORCERygge ASEDI—Construct Taxiway13,80013,800 
Slovakia 
AIR FORCEMalacky ABEDI—Regional Munitions Storage Area59,00059,000 
United Kingdom 
AIR FORCERAF FairfordEDI—Construct DABS-FEV Storage87,00087,000 
AIR FORCERAF FairfordEDI—Munitions Holding Area19,00019,000 
Worldwide Unspecified 
AIR FORCEUnspecified Worldwide LocationsEDI—Planning & Design Funds48,00048,000 
 
SUBTOTAL AIR FORCE345,800345,800 
 
DEFENSE-WIDE 
Estonia 
DEFENSE-WIDEUnspecified EstoniaEDI: SOF Training Facility9,6009,600 
DEFENSE-WIDEUnspecified EstoniaEDI: SOF Operations Facility6,1006,100 
Qatar 
DEFENSE-WIDEAl UdeidOCO: Trans-Regional Logistics Complex60,00060,000 
Worldwide Unspecified 
DEFENSE-WIDEUnspecified Worldwide LocationsEDI: Planning and Design7,1007,100 
DEFENSE-WIDEVarious Worldwide LocationsEDI: Planning and Design4,2504,250 
 
SUBTOTAL DEFENSE-WIDE87,05087,050 
 
TOTAL MILITARY CONSTRUCTION921,420852,420 
 
TOTAL MILITARY CONSTRUCTION, FAMILY HOUSING, AND BRAC921,420852,420 
 XLVIIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
4701.DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
 
 
SEC. 4701. DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS(In Thousands of Dollars) 
ProgramFY 2019 RequestSenate Authorized 
 
Discretionary Summary By Appropriation 
Energy And Water Development, And Related Agencies 
Appropriation Summary: 
Energy Programs 
Nuclear Energy136,090136,090 
 
Atomic Energy Defense Activities 
National nuclear security administration: 
Weapons activities11,017,07811,017,078 
Defense nuclear nonproliferation1,862,8251,862,825 
Naval reactors1,788,6181,788,618 
Federal salaries and expenses422,529422,529 
Total, National nuclear security administration15,091,05015,091,050 
 
Environmental and other defense activities: 
Defense environmental cleanup5,630,2175,630,217 
Other defense activities853,300853,300 
Defense nuclear waste disposal30,0000 
Total, Environmental & other defense activities6,513,5176,483,517 
Total, Atomic Energy Defense Activities21,604,56721,574,567 
Total, Discretionary Funding21,740,65721,710,657 
 
Nuclear Energy 
Idaho sitewide safeguards and security136,090136,090 
Total, Nuclear Energy136,090136,090 
 
Weapons Activities 
Directed stockpile work 
Life extension programs and major alterations 
B61 Life extension program794,049794,049 
W76 Life extension program113,8880 
 Split into W76–1 and W76–2 lines[–113,888] 
W76–1 Life extension program048,888 
 Complete W76–1 life extension[48,888] 
W76–2 Warhead modification program065,000 
 NPR Implementation[65,000] 
W88 Alt 370304,285304,285 
W80–4 Life extension program654,766654,766 
IW–153,00053,000 
Total, Life extension programs and major alterations1,919,9881,919,988 
 
Stockpile systems 
B61 Stockpile systems64,54764,547 
W76 Stockpile systems94,30094,300 
W78 Stockpile systems81,32981,329 
W80 Stockpile systems80,20480,204 
B83 Stockpile systems35,08235,082 
W87 Stockpile systems83,10783,107 
W88 Stockpile systems180,913180,913 
Total, Stockpile systems619,482619,482 
 
Weapons dismantlement and disposition 
Operations and maintenance56,00056,000 
 
Stockpile services 
Production support512,916512,916 
Research and development support38,12938,129 
R&D certification and safety216,582216,582 
Management, technology, and production300,736300,736 
Total, Stockpile services1,068,3631,068,363 
 
Strategic materials 
Uranium sustainment87,18287,182 
Plutonium sustainment361,282361,282 
Tritium sustainment205,275205,275 
Lithium sustainment29,13529,135 
Domestic uranium enrichment100,704100,704 
Strategic materials sustainment218,794218,794 
Total, Strategic materials1,002,3721,002,372 
Total, Directed stockpile work4,666,2054,666,205 
 
Research, development, test and evaluation (RDT&E) 
Science 
Advanced certification57,71057,710 
Primary assessment technologies95,05795,057 
Dynamic materials properties131,000131,000 
Advanced radiography32,54432,544 
Secondary assessment technologies77,55377,553 
Academic alliances and partnerships53,36453,364 
Enhanced Capabilities for Subcritical Experiments117,632117,632 
Total, Science564,860564,860 
 
Engineering 
Enhanced surety43,22643,226 
Weapon systems engineering assessment technology27,53627,536 
Nuclear survivability48,23048,230 
Enhanced surveillance58,37558,375 
Stockpile Responsiveness34,00034,000 
Total, Engineering 211,367211,367 
 
Inertial confinement fusion ignition and high yield 
Ignition22,43422,434 
Support of other stockpile programs17,39717,397 
Diagnostics, cryogenics and experimental support51,45351,453 
Pulsed power inertial confinement fusion8,3108,310 
Facility operations and target production319,333319,333 
Total, Inertial confinement fusion and high yield418,927418,927 
 
Advanced simulation and computing 
Advanced simulation and computing656,401656,401 
Construction: 
18–D–670, Exascale Class Computer Cooling Equipment, LANL24,00024,000 
18–D–620, Exascale Computing Facility Modernization Project, LLNL23,00023,000 
Total, Construction47,00047,000 
Total, Advanced simulation and computing703,401703,401 
 
Advanced manufacturing 
Additive manufacturing17,44717,447 
Component manufacturing development48,47748,477 
Process technology development30,91430,914 
Total, Advanced manufacturing96,83896,838 
Total, RDT&E1,995,3931,995,393 
 
Infrastructure and operations 
Operations of facilities891,000891,000 
Safety and environmental operations115,000115,000 
Maintenance and repair of facilities365,000365,000 
Recapitalization: 
Infrastructure and safety431,631431,631 
Capability based investments109,057109,057 
Total, Recapitalization540,688540,688 
 
Program increase to address high-priority deferred maintenance 
 
Construction: 
19–D–670, 138kV Power Transmission System Replacement, NNSS6,0006,000 
19–D–660, Lithium Production Capability, Y–1219,00019,000 
18–D–650, Tritium Production Capability, SRS27,00027,000 
17–D–640, U1a Complex Enhancements Project, NNSS53,00053,000 
16–D–515, Albuquerque complex project47,95347,953 
06–D–141 Uranium processing facility Y–12, Oak Ridge, TN703,000703,000 
04–D–125 Chemistry and metallurgy research facility replacement project, LANL235,095235,095 
Total, Construction1,091,0481,091,048 
Total, Infrastructure and operations3,002,7363,002,736 
 
Secure transportation asset 
Operations and equipment176,617176,617 
Program direction102,022102,022 
Total, Secure transportation asset278,639278,639 
 
Defense nuclear security 
Operations and maintenance690,638690,638 
Total, Defense nuclear security690,638690,638 
 
Information technology and cybersecurity221,175221,175 
 
Legacy contractor pensions162,292162,292 
Total, Weapons Activities11,017,07811,017,078 
 
 
Defense Nuclear Nonproliferation 
Defense Nuclear Nonproliferation Programs 
Global material security 
International nuclear security46,33946,339 
Domestic radiological security90,76490,764 
International radiological security59,57659,576 
Nuclear smuggling detection and deterrence140,429140,429 
Total, Global material security337,108337,108 
 
Material management and minimization 
HEU reactor conversion98,30098,300 
Nuclear material removal32,92532,925 
Material disposition200,869200,869 
Total, Material management & minimization332,094332,094 
 
Nonproliferation and arms control129,703129,703 
Defense nuclear nonproliferation R&D456,095456,095 
 
Nonproliferation Construction: 
18–D–150 Surplus Plutonium Disposition Project59,00059,000 
99–D–143 Mixed Oxide (MOX) Fuel Fabrication Facility, SRS220,000220,000 
Total, Nonproliferation construction279,000279,000 
Total, Defense Nuclear Nonproliferation Programs1,534,0001,534,000 
 
Legacy contractor pensions28,64028,640 
Nuclear counterterrorism and incident response program319,185319,185 
Use of prior year balances–19,000–19,000 
Total, Defense Nuclear Nonproliferation1,862,8251,862,825 
 
 
Naval Reactors 
Naval reactors development514,951514,951 
Columbia-Class reactor systems development138,000138,000 
S8G Prototype refueling250,000250,000 
Naval reactors operations and infrastructure525,764525,764 
Construction:0 
19–D–930, KS Overhead Piping10,99410,994 
17–D–911, BL Fire System Upgrade13,20013,200 
14–D–901 Spent fuel handling recapitalization project, NRF287,000287,000 
Total, Construction311,194311,194 
Program direction48,70948,709 
Total, Naval Reactors1,788,6181,788,618 
 
 
Federal Salaries And Expenses 
Program direction422,529422,529 
Total, Office Of The Administrator422,529422,529 
 
 
Defense Environmental Cleanup 
Closure sites: 
Closure sites administration4,8894,889 
 
Richland: 
River corridor and other cleanup operations89,57789,577 
Central plateau remediation562,473562,473 
Richland community and regulatory support5,1215,121 
Construction: 
18–D–404 WESF Modifications and Capsule Storage1,0001,000 
Total, Construction1,0001,000 
Total, Hanford site658,171658,171 
 
Office of River Protection: 
Waste Treatment Immobilization Plant Commissioning15,00015,000 
Rad liquid tank waste stabilization and disposition677,460677,460 
Construction: 
15–D–409 Low activity waste pretreatment system, ORP56,05356,053 
 01–D–416 A-D WTP Subprojects A-D675,000675,000 
 01–D–416 E—Pretreatment Facility15,00015,000 
Total, Construction746,053746,053 
Total, Office of River protection1,438,5131,438,513 
 
Idaho National Laboratory: 
SNF stabilization and disposition—201217,00017,000 
Solid waste stabilization and disposition148,387148,387 
Radioactive liquid tank waste stabilization and disposition137,739137,739 
Soil and water remediation—203542,90042,900 
Idaho community and regulatory support3,2003,200 
Total, Idaho National Laboratory349,226349,226 
 
NNSA sites and Nevada off-sites 
Lawrence Livermore National Laboratory1,7041,704 
Nuclear facility D & D Separations Process Research Unit15,00015,000 
Nevada60,13660,136 
Sandia National Laboratories2,6002,600 
Los Alamos National Laboratory191,629191,629 
Total, NNSA sites and Nevada off-sites271,069271,069 
 
Oak Ridge Reservation: 
OR Nuclear facility D & D 
OR-0041—D&D—Y–1230,21430,214 
OR-0042—D&D—ORNL60,00760,007 
Total, OR Nuclear facility D & D90,22190,221 
 
U233 Disposition Program45,00045,000 
 
OR cleanup and waste disposition 
OR cleanup and disposition67,00067,000 
Construction: 
17–D–401 On-site waste disposal facility5,0005,000 
14–D–403 Outfall 200 Mercury Treatment Facility11,27411,274 
Total, Construction16,27416,274 
Total, OR cleanup and waste disposition83,27483,274 
 
OR community & regulatory support4,7114,711 
OR technology development and deployment3,0003,000 
Total, Oak Ridge Reservation226,206226,206 
 
Savannah River Sites: 
Nuclear Material Management351,331351,331 
 
Environmental Cleanup 
Environmental Cleanup166,105166,105 
Construction: 
18–D–402, Emergency Operations Center1,2591,259 
Total, Environmental Cleanup167,364167,364 
 
SR community and regulatory support4,7494,749 
Radioactive liquid tank waste stabilization and disposition805,686805,686 
Construction: 
18–D–401, SDU #8/937,45037,450 
17–D–402—Saltstone Disposal Unit #741,24341,243 
05–D–405 Salt waste processing facility, Savannah River Site65,00065,000 
Total, Construction143,693143,693 
Total, Savannah River site1,472,8231,472,823 
 
Waste Isolation Pilot Plant 
Operations and maintenance220,000220,000 
Central characterization project19,50019,500 
Critical Infrastructure Repair/Replacement46,69546,695 
Transportation25,50025,500 
Construction: 
15–D–411 Safety significant confinement ventilation system, WIPP84,21284,212 
15–D–412 Exhaust shaft, WIPP1,0001,000 
Total, Construction85,21285,212 
Total, Waste Isolation Pilot Plant396,907396,907 
 
Program direction300,000300,000 
Program support6,9796,979 
Minority Serving Institution Partnership6,0006,000 
Safeguards and Security 
Oak Ridge Reservation14,02314,023 
Paducah15,57715,577 
Portsmouth15,07815,078 
Richland/Hanford Site86,68686,686 
Savannah River Site183,357183,357 
Waste Isolation Pilot Project6,5806,580 
West Valley3,1333,133 
Total, Safeguards and Security324,434324,434 
 
Technology development25,00025,000 
HQEF-0040—Excess Facilities150,000150,000 
Total, Defense Environmental Cleanup5,630,2175,630,217 
 
Other Defense Activities 
Environment, health, safety and security 
Environment, health, safety and security135,194135,194 
Program direction70,65370,653 
Total, Environment, Health, safety and security205,847205,847 
 
Independent enterprise assessments 
Independent enterprise assessments24,06824,068 
Program direction52,70252,702 
Total, Independent enterprise assessments76,77076,770 
 
Specialized security activities254,378254,378 
Office of Legacy Management 
Legacy management140,575140,575 
Program direction18,30218,302 
Total, Office of Legacy Management158,877158,877 
 
Defense related administrative support 
Chief financial officer48,48448,484 
Chief information officer96,79396,793 
Project management oversight and Assessments8,4128,412 
Total, Defense related administrative support153,689153,689 
 
Office of hearings and appeals5,7395,739 
Subtotal, Other defense activities855,300855,300 
Rescission of prior year balances (OHA)–2,000–2,000 
Total, Other Defense Activities853,300853,300 
 
 
Defense Nuclear Waste Disposal 
Yucca mountain and interim storage30,0000 
Program cut[–30,000] 
Total, Defense Nuclear Waste Disposal30,0000 
 
 
June 5, 2018 
Read twice and placed on the calendar 
